Exhibit 10.1

 

 

 

SECOND AMENDED AND RESTATED

LOAN, SECURITY AND GUARANTEE AGREEMENT

Dated as of July 18, 2014

among

MCJUNKIN RED MAN CORPORATION,

GREENBRIER PETROLEUM CORPORATION,

MCJUNKIN RED MAN DEVELOPMENT CORPORATION,

MIDWAY – TRISTATE CORPORATION,

MILTON OIL & GAS COMPANY,

MRC MANAGEMENT COMPANY,

RUFFNER REALTY COMPANY

and

THE SOUTH TEXAS SUPPLY COMPANY, INC.,

as U.S. Borrowers and Guarantors,

MRC GLOBAL INC.

as a Guarantor,

MRC GLOBAL AUSTRALIA PTY LTD,

as Australian Borrower,

MRC TRANSMARK NV,

as Belgian Borrower,

MRC CANADA ULC,

as a Canadian Borrower,

MRC TRANSMARK B.V.

as Dutch Borrower,

MRC GLOBAL NORWAY AS,

MRC SOLBERG & ANDERSEN AS,

MRC ENERGY PIPING AS,

and

MRC TEAMTRADE AS,

as Norwegian Borrowers,

MRC FLANGEFITT LIMITED,

MRC TRANSMARK LIMITED,

and

MRC TRANSMARK (DRAGON) LIMITED,

as UK Borrowers,

any other Borrowers party hereto from time to time

and

certain Persons party hereto from time to time as Guarantors,

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,

BANK OF AMERICA, N.A.,

as Administrative Agent, Security Trustee and Collateral Agent,

 

 

 



--------------------------------------------------------------------------------

ARRANGERS AND AGENTS

BBVA COMPASS,

JPMORGAN CHASE BANK, N.A.,

UNION BANK, N.A.,

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents,

BANK OF AMERICA, N.A.,

as Lead Arranger and Book Manager

and

BARCLAYS BANK PLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and as Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS; RULES OF CONSTRUCTION

     2   

1.1

 

Definitions

     2   

1.2

 

Accounting Terms

     150   

1.3

 

Uniform Commercial Code/PPSA

     150   

1.4

 

Certain Matters of Construction

     151   

1.5

 

Currency Calculations

     152   

1.6

 

Interpretation (Quebec)

     152   

SECTION 2.

 

CREDIT FACILITIES

     153   

2.1

 

Commitment

     153   

2.2

 

Australian Letters of Credit

     175   

2.3

 

Belgian Letters of Credit

     179   

2.4

 

Canadian Letters of Credit

     182   

2.5

 

Dutch Letters of Credit

     185   

2.6

 

New Zealand Letters of Credit

     188   

2.7

 

Norwegian Letters of Credit

     192   

2.8

 

Singapore Letters of Credit

     195   

2.9

 

UK Letters of Credit

     198   

2.10

 

U.S. Letters of Credit

     201   

2.11

 

Issuance of Letters of Credit by Non-Lender Fronting Banks

     204   

2.12

 

Applicable Foreign Borrower Sublimits; Overline

     204   

2.13

 

Obligations of the non-U.S. Loan Parties

     205   

SECTION 3.

 

INTEREST, FEES AND CHARGES

     205   

3.1

 

Interest

     205   

3.2

 

Fees

     212   

3.3

 

Computation of Interest, Fees, Yield Protection

     216   

3.4

 

Reimbursement Obligations

     216   

3.5

 

Illegality

     217   

3.6

 

Inability to Determine Rates

     217   

3.7

 

Increased Costs; Capital Adequacy

     218   

3.8

 

Additional Reserve Costs

     219   

3.9

 

Mitigation

     219   

3.10

 

Funding Losses

     220   

3.11

 

Maximum Interest

     220   

SECTION 4.

 

LOAN ADMINISTRATION

     221   

4.1

 

Manner of Borrowing and Funding Loans

     221   

4.2

 

Defaulting Lender

     226   

4.3

 

Number and Amount of Interest Period Loans; Determination of Rate

     227   

4.4

 

Loan Party Agents

     227   

4.5

 

One Obligation

     229   

4.6

 

Effect of Termination

     230   

 

i



--------------------------------------------------------------------------------

SECTION 5.

 

PAYMENTS

     230   

5.1

 

General Payment Provisions

     230   

5.2

 

Repayment of Obligations

     231   

5.3

 

Payment of Other Obligations

     231   

5.4

 

Marshaling; Payments Set Aside

     232   

5.5

 

Post-Default Allocation of Payments

     232   

5.6

 

Application of Payments

     242   

5.7

 

Loan Account; Account Stated

     242   

5.8

 

Taxes

     243   

5.9

 

Lender Tax Information

     270   

5.10

 

Guarantees

     272   

5.11

 

Currency Matters

     278   

SECTION 6.

 

CONDITIONS PRECEDENT

     280   

6.1

 

Conditions Precedent to Initial Loans

     280   

6.2

 

Conditions Precedent to All Credit Extensions

     283   

SECTION 7.

 

COLLATERAL

     284   

7.1

 

Grant of Security Interest

     284   

7.2

 

Lien on Deposit Accounts; Cash Collateral

     285   

7.3

 

Other Collateral

     286   

7.4

 

Limitation on Permitted Discretion

     287   

7.5

 

No Assumption of Liability

     288   

7.6

 

Further Assurances

     288   

7.7

 

Limitations

     288   

SECTION 8.

 

COLLATERAL ADMINISTRATION

     288   

8.1

 

Administration of Accounts

     288   

8.2

 

Administration of Inventory

     289   

8.3

 

Administration of Deposit Accounts

     290   

8.4

 

General Provisions

     290   

8.5

 

Power of Attorney

     291   

SECTION 9.

 

REPRESENTATIONS AND WARRANTIES

     292   

9.1

 

General Representations and Warranties

     292   

SECTION 10.

 

COVENANTS AND CONTINUING AGREEMENTS

     300   

10.1

 

Affirmative Covenants

     300   

10.2

 

Negative Covenants

     311   

10.3

 

Financial Covenants

     329   

SECTION 11.

 

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

     329   

11.1

 

Events of Default

     329   

11.2

 

License

     333   

11.3

 

Setoff

     333   

11.4

 

Remedies Cumulative; No Waiver

     333   

11.5

 

Judgment Currency

     334   

 

ii



--------------------------------------------------------------------------------

SECTION 12.

 

AGENT AND SECURITY TRUSTEES

     334   

12.1

 

Appointment, Authority and Duties of Agent

     334   

12.2

 

European Security Trustee

     336   

12.3

 

AUS-NZ Security Trustee

     341   

12.4

 

Agreements Regarding Collateral and Field Examination Reports

     347   

12.5

 

Reliance By Agent

     351   

12.6

 

Action Upon Default

     351   

12.7

 

Ratable Sharing

     351   

12.8

 

Indemnification of Agent Indemnitees

     352   

12.9

 

Limitation on Responsibilities of Agent

     352   

12.10

 

Successor Agent and Co-Agents

     353   

12.11

 

Due Diligence and Non-Reliance

     353   

12.12

 

Remittance of Payments and Collections

     354   

12.13

 

Agent in its Individual Capacity

     354   

12.14

 

Agent Titles

     355   

12.15

 

Bank Product Providers

     355   

12.16

 

No Third Party Beneficiaries

     355   

SECTION 13.

 

BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

     355   

13.1

 

Successors and Assigns

     355   

13.2

 

Participations

     356   

13.3

 

Assignments

     357   

SECTION 14.

 

MISCELLANEOUS

     358   

14.1

 

Consents, Amendments and Waivers

     358   

14.2

 

Indemnity

     363   

14.3

 

Notices and Communications

     364   

14.4

 

Performance of Loan Parties’ Obligations

     365   

14.5

 

Credit Inquiries

     365   

14.6

 

Severability

     365   

14.7

 

Cumulative Effect; Conflict of Terms

     365   

14.8

 

Counterparts

     365   

14.9

 

Entire Agreement

     365   

14.10

 

Relationship with Lenders

     366   

14.11

 

No Advisory or Fiduciary Responsibility

     366   

14.12

 

Confidentiality

     366   

14.13

 

Certifications Regarding Term Loan Credit Agreement

     367   

14.14

 

GOVERNING LAW

     367   

14.15

 

Consent to Forum; Process Agent

     367   

14.16

 

Waivers by Loan Parties

     368   

14.17

 

Exclusion of PPSA Australia Provisions

     369   

14.18

 

Waiver of Rights (PPSA New Zealand)

     369   

14.19

 

Patriot Act Notice

     369   

14.20

 

Canadian Anti-Money Laundering Legislation

     370   

14.21

 

Know Your Customer

     370   

14.22

 

Australian Anti-Money Laundering Provisions

     370   

 

iii



--------------------------------------------------------------------------------

14.23

 

Belgian Anti-Money Laundering Legislation

     371   

14.24

 

“Know your customer” Checks

     371   

14.25

 

Reinstatement

     371   

14.26

 

Nonliability of Lenders

     372   

14.27

 

Release of Retiring Borrowers

     372   

14.28

 

Ratification of Loan Documents

     372   

 

iv



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit A-2    Form of
Assignment Notice Exhibit B-1    Form of Australian Borrowing Base Certificate
Exhibit B-2    Form of Belgian Borrowing Base Certificate Exhibit B-3    Form of
Canadian Borrowing Base Certificate Exhibit B-4    Form of Dutch Borrowing Base
Certificate Exhibit B-5    Form of Norwegian Borrowing Base Certificate Exhibit
B-6    Form of UK Borrowing Base Certificate Exhibit B-7    Form of U.S.
Borrowing Base Certificate Exhibit C-1    Form of Australian Revolver Note
Exhibit C-2    Form of Belgian Revolver Note Exhibit C-3    Form of Canadian
Revolver Note Exhibit C-4    Form of Dutch Revolver Note Exhibit C-5    Form of
New Zealand Revolver Note Exhibit C-6    Form of Norwegian Revolver Note Exhibit
C-7    Form of Singapore Revolver Note Exhibit C-8    Form of UK Revolver Note
Exhibit C-9    Form of U.S. Revolver Note Exhibit D    Form of Compliance
Certificate Exhibit E    Form of Notice of Borrowing Exhibit F    Form of Notice
of Conversion/Continuation Exhibit G    Form of Perfection Certificate Exhibit
H-1    Form of Australian Closing Certificate Exhibit H-2    Form of Belgian
Closing Certificate Exhibit H-3    Form of Canadian Closing Certificate Exhibit
H-4    Form of Dutch Closing Certificate Exhibit H-5    Form of Norwegian
Closing Certificate Exhibit H-6    Form of UK Closing Certificate Exhibit H-7   
Form of U.S. Closing Certificate Exhibit I    Form of Joinder Agreement Exhibit
J-1    Form of Non-Bank Certificate for Non-Partnership Exhibit J-2    Form of
Non-Bank Certificate for Partnership

 

v



--------------------------------------------------------------------------------

Exhibit K    Form of Fourth Amended and Restated Intercreditor Agreement
Schedule 1.1(b)    Existing Receivables Entities Schedule 2.1.1(a)    Australian
Revolver Commitment Schedule 2.1.1(b)    Belgian Revolver Commitment Schedule
2.1.1(c)    Canadian Revolver Commitment Schedule 2.1.1(d)    Dutch Revolver
Commitment Schedule 2.1.1(e)    Norwegian Revolver Commitment Schedule 2.1.1(f)
   UK Revolver Commitment Schedule 2.1.1(g)    U.S. Revolver Commitment Schedule
2.2    Existing Australian Letters of Credit Schedule 2.3    Existing Belgian
Letters of Credit Schedule 2.4    Existing Canadian Letters of Credit Schedule
2.5    Existing Dutch Letters of Credit Schedule 2.9    Existing UK Letters of
Credit Schedule 2.10    Existing U.S. Letters of Credit Schedule 3.8   
Mandatory Costs Rate Schedule 8.3    Deposit Accounts Schedule 8.4.1    Location
of Collateral Schedule 9.1.12    Subsidiaries/Excluded Subsidiaries Schedule
10.1.11    Permitted Transactions with Affiliates Schedule 10.1.16   
Post-Closing Actions Schedule 10.2.1    Existing Indebtedness Schedule 10.2.2   
Existing Liens Schedule 10.2.4    Non-Core Assets Schedule 10.2.5    Permitted
Investments Schedule 10.2.10    Permitted Burdensome Agreements

 

vi



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LOAN, SECURITY AND GUARANTEE AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN, SECURITY AND GUARANTEE AGREEMENT is dated
as of July 18, 2014, among MRC GLOBAL INC., a Delaware corporation (“MRC
Global”), MCJUNKIN RED MAN CORPORATION, a Delaware corporation (“MRMC”),
GREENBRIER PETROLEUM CORPORATION, a West Virginia corporation (“Greenbrier”),
MCJUNKIN RED MAN DEVELOPMENT CORPORATION, a Delaware corporation (“McJunkin
Development”), MIDWAY – TRISTATE CORPORATION, a New York corporation (“Midway”),
MILTON OIL & GAS COMPANY, a West Virginia corporation (“Milton”), MRC MANAGEMENT
COMPANY, a Delaware corporation (“Management”), RUFFNER REALTY COMPANY, a West
Virginia corporation (“Ruffner”), and THE SOUTH TEXAS SUPPLY COMPANY, INC., a
Texas corporation (“South Texas” and together with MRMC, Greenbrier, McJunkin
Development, Midway, Milton, Management and Ruffner, the “Initial U.S.
Borrowers”), MRC GLOBAL AUSTRALIA PTY LTD (f/k/a MRC Transmark Pty Ltd), a
company incorporated under the laws of Australia with ACN 080 156 378 (as
defined herein) (the “Initial Australian Borrower”), MRC TRANSMARK NV, a limited
liability company organized under the laws of Belgium with company number
0415.104.174 RLE Antwerp (the “Initial Belgian Borrower”), MRC CANADA ULC, an
unlimited liability corporation organized under the laws of Alberta, Canada (the
“Initial Canadian Borrower”), MRC TRANSMARK B.V., a limited company organized
under the laws of the Netherlands and registered with the Dutch trade register
under number 39054351 (the “Initial Dutch Borrower”), MRC GLOBAL NORWAY AS, a
limited liability company incorporated under the laws of Norway (“MRC Global
Norway”), MRC SOLBERG & ANDERSEN AS, a limited liability company incorporated
under the laws of Norway (“Solberg”), MRC ENERGY PIPING AS, a limited liability
company incorporated under the laws of Norway (“Energy Piping”), MRC TEAMTRADE
AS, a limited liability company incorporated under the laws of Norway
(“Teamtrade” and together with MRC Global Norway, Solberg and Energy Piping, the
“Initial Norwegian Borrowers”), MRC FLANGEFITT LIMITED, a company incorporated
in England and Wales with company number 01922173 (“Flangefitt”), MRC TRANSMARK
LIMITED, a company incorporated in England and Wales with company number
03471259 (“Transmark UK”), and MRC TRANSMARK (DRAGON) LIMITED, a company
incorporated in England and Wales with company number 03797606 (“Dragon UK” and
together with Flangefitt, Transmark UK and Dragon UK, the “Initial UK
Borrowers”; and collectively with any other UK Borrowers (as defined herein),
the Australian Borrowers (as defined herein), the Belgian Borrowers (as defined
herein), the Canadian Borrowers (as defined herein), the Dutch Borrowers (as
defined herein), any New Zealand Borrowers (as defined herein), the Norwegian
Borrowers (as defined herein), any Singapore Borrowers (as defined herein) and
the U.S. Borrowers (as defined herein), the “Borrowers” and each, a “Borrower”),
the Persons from time to time party to this Agreement as Guarantors (as defined
herein), the financial institutions party to this Agreement from time to time as
lenders (collectively, “Lenders”), BANK OF AMERICA, N.A., a national banking
association, in its capacity as administrative agent, security trustee and
collateral agent for itself and the other Secured Parties (as defined herein)
(together with any successor agent appointed pursuant to Section 12.10, the
“Agent”), and solely for the purposes set forth in Section 14.27 of this
Agreement, MRC SPF PTY LTD., a company incorporated under the laws of Australia
with ACN 088 104 410 (“SPF Australia”), MRC TRANSMARK INTERNATIONAL B.V., a
limited company organized under the laws of the Netherlands and



--------------------------------------------------------------------------------

registered with the Dutch trade register under number 52673669 (“International
Netherlands”), MRC TRANSMARK HOLDINGS UK LIMITED, a company incorporated in
England and Wales with company number 05436123 (“Holdings UK”), and MRC SCANFIT
LIMITED, a company incorporated in England and Wales with company number
02299105 (“Scanfit UK” and together with SPF Australia, International
Netherlands and Holdings UK, the “Retiring Borrowers” and each, a “Retiring
Borrower”).

R E C I T A L S:

A. The Initial U.S. Borrowers, the Initial Australian Borrower, the Initial
Belgian Borrower, the Initial Canadian Borrower, the Initial Dutch Borrower, the
Initial UK Borrowers (other than Flangefitt), the Retiring Borrowers, the Agent
and the financial institutions named therein entered into that certain Amended
and Restated Loan, Security and Guarantee Agreement dated as of March 27, 2012
(as amended by that certain First Amendment to Amended and Restated Loan,
Security and Guarantee Agreement dated as of November 9, 2012, the “Existing
Loan Agreement”).

B. The parties hereto desire to amend and restate the Existing Loan Agreement in
its entirety in order to, among other things, (i) adjust the allocation of
commitments across the revolving credit facilities, (ii) provide an additional
foreign revolving credit facility to borrowers domiciled in Norway, (iii) add
Flangefitt as an Additional UK Borrower, (iv) extend the maturity date and
(v) release the Retiring Borrowers from their respective obligations (including
with respect to the Foreign Cross Guarantee) under the Existing Loan Agreement
and release the security interest and Lien in favor of the Agent and/or any
Security Trustee in the Collateral (as defined in the Existing Loan Agreement)
of the Retiring Borrowers.

C. Lenders are willing to amend and restate the Existing Loan Agreement and
provide the senior secured revolving credit facilities on the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
hereto agree that the Existing Loan Agreement is hereby amended and restated in
its entirety as follows:

 

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

Account: as defined in the UCC, the PPSA or the PPSA Australia, as applicable,
and, with respect to a New Zealand Domiciled Loan Party, an “account receivable”
as defined in the PPSA New Zealand, in each case including all rights to payment
for goods sold or leased, or for services rendered, whether or not they have
been earned by performance. With respect to a Norwegian Domiciled Loan Party,
“Account” means a trade receivable (Nw. enkle pengekrav på vederlag for varer
eller tjenester som han har eller får i sin virksomhet) as defined in the
Norwegian Pledge Act section 4-10 including all rights to payment for goods sold
or for services rendered in the Norwegian Domiciled Loan Party’s business
activities.

 

2



--------------------------------------------------------------------------------

Account Debtor: any Person who is obligated under an Account, Chattel Paper or
General Intangible.

Accounting Change: as defined in Section 1.2.

Acquired EBITDA: with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period, the amount for such period of Consolidated EBITDA of such Pro Forma
Entity (determined using such definitions as if references to MRC Global and its
Restricted Subsidiaries therein were to such Pro Forma Entity and its
Subsidiaries), all as determined on a consolidated basis for such Pro Forma
Entity in accordance with GAAP.

Acquired Entity or Business: as defined in the term “Consolidated EBITDA”.

Acquisition: the acquisition, by merger or otherwise, by any Person of assets
constituting all or substantially all of a division, line of business or assets
of another Person or Persons (other than any then existing Restricted
Subsidiary) or Stock or Stock Equivalents of any Person or Persons (other than
any then existing Restricted Subsidiary).

Additional Australian Lender: as defined in Section 2.1.6(a).

Additional Belgian Lender: as defined in Section 2.1.6(b).

Additional Canadian Lender: as defined in Section 2.1.6(c).

Additional Dutch Lender: as defined in Section 2.1.6(d).

Additional Lender: as defined in Section 2.1.6(i).

Additional New Zealand Lender: as defined in Section 2.1.6(e).

Additional Norwegian Lender: as defined in Section 2.1.6(f).

Additional Singapore Lender: as defined in Section 2.1.6(g).

Additional UK Lender: as defined in Section 2.1.6(h).

Additional U.S. Lender: as defined in Section 2.1.6(i).

Affiliate: with respect to any Person, any branch of such Person or any other
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Control” means the possession, directly or indirectly, of the power (a) to vote
20% or more of the securities having ordinary voting power for the election of
directors, in the case of a corporation, or equivalent governing body, in the
case of any other type of legal entity, of a Person or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.

Agent: as defined in the preamble to this Agreement.

 

3



--------------------------------------------------------------------------------

Agent Indemnitees: the Agent and its officers, directors, employees, Affiliates
and agents, including, without limitation, the Security Trustees.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Agreement: this Second Amended and Restated Loan, Security and Guarantee
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time.

Allocable Amount: as defined in Section 5.10.3(b).

AML Legislation: as defined in Section 14.19.

Applicable Australian Borrower: (a) the Initial Australian Borrower or (b) any
other Australian Borrower, as the context requires.

Applicable Australian Borrower Commitment: with respect to any Australian
Borrower, the maximum amount of Australian Revolver Commitments under which such
Australian Borrower may borrow Australian Revolver Loans or request the issuance
of Australian Letters of Credit, as designated by the Asian Loan Party Agent
from time to time, and in an aggregate amount for all Australian Borrowers not
to exceed the total Australian Revolver Commitments.

Applicable Belgian Borrower: (a) the Initial Belgian Borrower or (b) any other
Belgian Borrower, as the context requires.

Applicable Belgian Borrower Commitment: with respect to any Belgian Borrower,
the maximum amount of Belgian Revolver Commitments under which such Belgian
Borrower may borrow Belgian Revolver Loans or request the issuance of Belgian
Letters of Credit, as designated by the European Loan Party Agent from time to
time, and in an aggregate amount for all Belgian Borrowers not to exceed the
total Belgian Revolver Commitments.

Applicable Canadian Borrower: (a) the Initial Canadian Borrower or (b) any other
Canadian Borrower, as the context requires.

Applicable Canadian Borrower Commitment: with respect to any Canadian Borrower,
the maximum amount of Canadian Revolver Commitments under which such Canadian
Borrower may borrow Canadian Revolver Loans or request the issuance of Canadian
Letters of Credit, as designated by the North American Loan Party Agent from
time to time, and in an aggregate amount for all Canadian Borrowers not to
exceed the total Canadian Revolver Commitments.

Applicable Dutch Borrower: (a) the Initial Dutch Borrower or (b) any other Dutch
Borrower, as the context requires.

Applicable Dutch Borrower Commitment: with respect to any Dutch Borrower, the
maximum amount of Dutch Revolver Commitments under which such Dutch Borrower may

 

4



--------------------------------------------------------------------------------

borrow Dutch Revolver Loans or request the issuance of Dutch Letters of Credit,
as designated by the European Loan Party Agent from time to time, and in an
aggregate amount for all Dutch Borrowers not to exceed the total Dutch Revolver
Commitments.

Applicable Foreign Borrower: an Applicable Australian Borrower, Applicable
Belgian Borrower, Applicable Canadian Borrower, Applicable Dutch Borrower,
Applicable New Zealand Borrower, Applicable Singapore Borrower or Applicable UK
Borrower, as the context may require.

Applicable Foreign Borrower Commitment: any Applicable Australian Borrower
Commitment, Applicable Belgian Borrower Commitment, Applicable Canadian Borrower
Commitment, Applicable Dutch Borrower Commitment, Applicable New Zealand
Borrower Commitment, Applicable Singapore Borrower Commitment or Applicable UK
Borrower Commitment, as the context may require.

Applicable Law: all laws, rules, regulations and legally binding governmental
guidelines applicable to the Person and its Property, conduct, transaction,
agreement or matter in question, including all applicable statutory law and
common law, and all provisions of constitutions, treaties, statutes, rules,
regulations, orders and decrees of Governmental Authorities (having the force of
law) and, with respect to any Person, such Person’s Organic Documents.

Applicable Lenders: (a) with respect to the Australian Borrowers, the Australian
Lenders, (b) with respect to the Belgian Borrowers, the Belgian Lenders,
(c) with respect to the Canadian Borrowers, the Canadian Lenders, (d) with
respect to the Dutch Borrowers, the Dutch Lenders, (e) with respect to the New
Zealand Borrowers, the New Zealand Lenders, (f) with respect to the Norwegian
Borrowers, the Norwegian Lenders, (g) with respect to the Singapore Borrowers,
the Singapore Lenders, (h) with respect to the UK Borrowers, the UK Lenders, and
(i) with respect to the U.S. Borrowers, the U.S. Lenders.

 

5



--------------------------------------------------------------------------------

Applicable Margin: with respect to any Type of Loan and such other Obligations
specified below, the respective margin set forth below, as determined by
reference to the Consolidated Fixed Charge Coverage Ratio as calculated as of
the last day of the fiscal quarter then most recently ended:

 

Level

   Consolidated
Fixed Charge
Coverage
Ratio   Canadian BA
Rate Loans,
LIBOR Loans to
Canadian
Borrowers and
U.S. Borrowers,
and Letter of
Credit Fees for
Canadian
Borrowers and
U.S. Borrowers     Australian Bank Bill Rate
Loans, LIBOR Loans to
Foreign Borrowers (other
than Canadian Borrowers),
NIBOR Loans, Australian
Base Rate Loans, Belgian
Base Rate Loans, Dutch
Base Rate Loans,
Norwegian Base Rate
Loans, UK Base Rate
Loans, and Letter of Credit
Fees (other than for
Canadian Borrowers and
U.S. Borrowers)     U.S. Base
Rate Loans,
Canadian Base
Rate Loans and
Canadian Prime
Rate Loans  

I

   £ 1.50: 1.00     1.75 %      2.00 %      0.75 % 

II

   > 1.50: 1.00
but
£ 2.25: 1.00     1.50 %      1.75 %      0.50 % 

III

   > 2.25: 1.00     1.25 %      1.50 %      0.25 % 

Until February 1, 2015, margins shall be determined as if Level II were
applicable. Thereafter, the margins shall be subject to increase or decrease
upon receipt by the Agent pursuant to Sections 10.1.1(a) and (b) of the
financial statements and corresponding Compliance Certificate, which change
shall be effective on the first day of the calendar month immediately following
receipt. If, by the first day of a month, any financial statement or Compliance
Certificate due in the preceding month has not been received, then, at the
option of the Agent or Required Lenders, the margins shall be determined as if
Level I were applicable, from such day until the first day of the calendar month
immediately following actual receipt.

Applicable New Zealand Borrower: (a) if there is only one New Zealand Borrower,
the New Zealand Borrower and (b) if there is more than one New Zealand Borrower,
the applicable New Zealand Borrower, as the context requires.

Applicable New Zealand Borrower Commitment: with respect to any New Zealand
Borrower, the maximum amount of New Zealand Revolver Commitments under which
such New Zealand Borrower may borrow New Zealand Revolver Loans or request the
issuance of New Zealand Letters of Credit, as designated by the Asian Loan Party
Agent from time to time, and in an aggregate amount for all New Zealand
Borrowers not to exceed the total New Zealand Revolver Commitments.

Applicable Singapore Borrower: (a) if there is only one Singapore Borrower, the
Singapore Borrower and (b) if there is more than one Singapore Borrower, the
applicable Singapore Borrower, as the context requires.

 

6



--------------------------------------------------------------------------------

Applicable Singapore Borrower Commitment: with respect to any Singapore
Borrower, the maximum amount of Singapore Revolver Commitments under which such
Singapore Borrower may borrow Singapore Revolver Loans or request the issuance
of Singapore Letters of Credit, as designated by the Asian Loan Party Agent from
time to time, and in an aggregate amount for all Singapore Borrowers not to
exceed the total Singapore Revolver Commitments.

Applicable UK Borrower: (a) Flangefitt, (b) Transmark UK, (c) Dragon UK, or
(d) any other UK Borrower, as the context requires.

Applicable UK Borrower Commitment: with respect to any UK Borrower, the maximum
amount of UK Revolver Commitments under which such UK Borrower may borrow UK
Revolver Loans or request the issuance of UK Letters of Credit, as designated by
the European Loan Party Agent from time to time, and in an aggregate amount for
all UK Borrowers not to exceed the total UK Revolver Commitments.

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, has the
capacity to fund Revolver Loans hereunder and is administered or managed by a
Lender, an entity that administers or manages a Lender, or an Affiliate of
either.

Asian Loan Party Agent: as defined in Section 4.4.3.

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee (and, to the extent required by the definition of “Eligible Assignee,”
consented to by the North American Loan Party Agent), in the form of
Exhibit A-1.

AUS-NZ Security Trustee: Bank of America (Australia) or any successor security
trustee appointed in accordance with this Agreement.

Australia: the Commonwealth of Australia.

Australian Allocated U.S. Availability: U.S. Availability designated by the
North American Loan Party Agent for application to clause (c) of an Australian
Borrowing Base.

Australian Availability: as of any date of determination, (a) the lesser of
(i) the Australian Revolver Commitments minus all Australian LC Obligations as
of such date of determination and (ii) the Total Australian Borrowing Base as of
such date of determination, minus (b) the Dollar Equivalent of the principal
balance of all Australian Revolver Loans.

Australian Availability Reserves: the sum (without duplication) of (a) the
aggregate amount of the Australian Rent Reserve, if any, established pursuant to
clause (h) of the definition of Australian Eligible Inventory; (b) the
Australian LC Reserve; (c) the Australian Bank Product Reserve; (d) the
Australian Priority Payables Reserve; and (e) such additional reserves, in such
amounts and with respect to such matters, as the Agent may establish in its
Permitted Discretion.

Australian Bank Bill Rate: with respect to each Interest Period for an
Australian Bank Bill Rate Loan, (a) the average bid rate (the “BBR Screen Rate”)
displayed at or about 10:30 a.m.

 

7



--------------------------------------------------------------------------------

(Sydney, Australia time) on the first day of that Interest Period on the Reuters
screen BBSY page for a term equivalent to such Interest Period; or (b) to the
extent the BBR Screen Rate is not displayed for a term equivalent to such
Interest Period, the rate determined by the Agent in good faith and notified by
it to the Applicable Australian Borrower on or prior to the close of business on
the first day of the relevant Interest Period to be the arithmetic mean (rounded
upward to four decimal places) of the buying rates (for bills of exchange
accepted by leading Australian banks which have a term equivalent to such
Interest Period) quoted by three leading banks in Australia appointed by Agent
in consultation with the Asian Loan Party Agent at or about that time on that
date. If the BBR Screen Rate or the alternative rate determined above, as
applicable, is below zero, the Australian Bank Bill Rate will be deemed to be
zero.

Australian Bank Bill Rate Loan: an Australian Revolver Loan, or portion thereof,
funded in Australian Dollars and bearing interest calculated by reference to the
Australian Bank Bill Rate.

Australian Bank Product Reserve: the aggregate amount of reserves, as
established by the Agent from time to time in its Permitted Discretion and in
consultation with the Asian Loan Party Agent, to reflect the reasonably
anticipated liabilities in respect of the then outstanding Secured Bank Product
Obligations of the Australian Domiciled Loan Parties and their Subsidiaries.

Australian Base Rate Loan: an Australian Revolver Loan, or portion thereof,
funded in Australian Dollars, Dollars, Euros or Sterling and bearing interest
calculated by reference to the Eurasian Base Rate.

Australian Borrowers: (a) the Initial Australian Borrower and (b) each other
Australian Subsidiary that, after the date hereof, has executed a supplement or
joinder to this Agreement in accordance with Section 10.1.13 and has satisfied
the other requirements set forth in Section 10.1.13 in order to become an
Australian Borrower.

Australian Borrowing Base: at any time, with respect to the Applicable
Australian Borrower, an amount equal to the sum (expressed in Dollars, based on
the Dollar Equivalent thereof) of, without duplication:

(a) the book value of Australian Eligible Accounts of the Applicable Australian
Borrower multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Australian Eligible Inventory
of the Applicable Australian Borrower and (ii) 85% of the Net Orderly
Liquidation Value of Australian Eligible Inventory of the Applicable Australian
Borrower (which shall be (A) net of the current monthly shrinkage reserve
calculated in accordance with GAAP and (B) valued at Cost), plus

(c) Australian Allocated U.S. Availability for such Applicable Australian
Borrower, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Australian Availability Reserves
allocable to the

 

8



--------------------------------------------------------------------------------

Applicable Australian Borrower which would cause the aggregate amount of the
Australian Revolver Loans allocable to the Applicable Australian Borrower at
such time to exceed the lesser of the Applicable Australian Borrower’s
Applicable Australian Borrower Commitment and the Applicable Australian
Borrower’s Australian Borrowing Base then in effect, in each case, notification
thereof to the Asian Loan Party Agent by the Agent, any and all such Australian
Availability Reserves.

The Australian Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate theretofore delivered to the Agent
with such adjustments as the Agent deems appropriate in its Permitted Discretion
to assure that the Australian Borrowing Base is calculated in accordance with
the terms of this Agreement.

Australian Cash Collateral Account: a demand deposit, money market or other
account established by Agent at Bank of America (Australia) or such other
financial institution as Agent may select in its discretion with the consent of
Asian Loan Party Agent (not to be unreasonably withheld or delayed), which
account shall be for the benefit of the Australian Facility Secured Parties and
shall be subject to Agent’s or AUS-NZ Security Trustee’s Liens securing the
Australian Facility Secured Obligations; provided that the foregoing consent of
Asian Loan Party Agent to the selection by Agent in its discretion of a
financial institution other than Bank of America (Australia) shall not be
required if an Event of Default has occurred and is continuing.

Australian Dollars or AUS$: the lawful currency of Australia.

Australian Domiciled Loan Party: any Australian Borrower and each Australian
Subsidiary now or hereafter party hereto as a Loan Party, and “Australian
Domiciled Loan Parties” means all such Persons, collectively.

Australian Dominion Account: each special account established by the Australian
Domiciled Loan Parties at Bank of America (Australia) over which Agent or AUS-NZ
Security Trustee has exclusive control for withdrawal purposes.

Australian Eligible Accounts: at any time, the Accounts of the Applicable
Australian Borrower at such date except any Account:

(a) which is not subject to a valid Lien in favor of the Agent or AUS-NZ
Security Trustee (including under the relevant laws of the Account Debtor’s
jurisdiction of organization);

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or AUS-NZ Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent; provided that, with respect to any tax Lien having such priority,
eligibility of Accounts shall be reduced by the amount of such tax Lien having
such priority;

(c) owing by any Account Debtor with respect to which more than 120 days have
elapsed since the date of the original invoice therefor or which is more than 60
days past the due date for payment;

 

9



--------------------------------------------------------------------------------

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by any Account Debtor to the extent the aggregate amount of
otherwise Australian Eligible Accounts owing from such Account Debtor and its
Affiliates to Australian Borrowers exceeds 20% of the aggregate Australian
Eligible Accounts (or such higher percentage as the Agent may establish for the
Account Debtor from time to time), in each case, only to the extent of such
excess;

(f) with respect to which any covenant, representation or warranty relating to
such Account contained in this Agreement or a Security Document has been
breached or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Applicable Australian Borrower’s completion of any further performance, or
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Applicable Australian Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any state or territory) receivership, insolvency relief or other law
or laws for the relief of debtors, including the Bankruptcy Act 1996 (Cth) and
the Corporations Act 2001 (Cth), unless the payment of Accounts from such
Account Debtor is secured by assets of, or guaranteed by, in either case, in a
manner reasonably satisfactory to the Agent, a Person that is reasonably
acceptable to the Agent or, if the Account from such Account Debtor arises
subsequent to a decree or order for relief with respect to such Account Debtor
under the Bankruptcy Act 1996 (Cth) or the Corporations Act 2001 (Cth), as now
or hereafter in effect, the Agent shall have reasonably determined that the
timely payment and collection of such Account will not be impaired;

 

10



--------------------------------------------------------------------------------

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of an Eligible Account Debtor Jurisdiction unless such Account is
backed by a letter of credit or other credit support reasonably acceptable to
the Agent and which is in the possession of the Agent;

(m) which is owed in any currency other than an Eligible Account Currency;

(n) which is owed by any Governmental Authority (other than a Governmental
Authority representing the Crown in Australia), unless (i) such Account is
backed by a letter of credit reasonably acceptable to the Agent and which is in
the possession of the Agent or (ii) Agent otherwise approves;

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

(q) which is subject to any counterclaim, deduction, defense, setoff, right of
compensation or dispute, but only to the extent of the amount of such
counterclaim, deduction, defense, setoff, right of compensation or dispute,
unless (i) the Agent, in its Permitted Discretion, has established Australian
Availability Reserves and determines to include such Account as an Australian
Eligible Account or (ii) such Account Debtor has entered into an agreement
reasonably acceptable to the Agent to waive such rights;

(r) which is evidenced by any promissory note, Chattel Paper or Instrument (in
each case, other than any such items that are delivered to the Agent or the
AUS-NZ Security Trustee);

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Applicable
Australian Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other charges), except to
the extent the Applicable Australian Borrower may qualify subsequently as a
foreign entity authorized to transact business in such jurisdiction and gain
access to such courts, without incurring any cost or penalty reasonably viewed
by the Agent to be material in amount, and such later qualification cures any
access to such courts to enforce payment of such Account;

 

11



--------------------------------------------------------------------------------

(t) with respect to which the Applicable Australian Borrower has made any
agreement with the Account Debtor for any reduction thereof, but only to the
extent of such reduction, other than discounts and adjustments given in the
Ordinary Course of Business; or

(u) which the Agent determines is ineligible in its Permitted Discretion.

Subject to Sections 14.1 and 7.4 and the definition of Australian Borrowing
Base, the Agent may modify the foregoing criteria in its Permitted Discretion.

Australian Eligible Inventory: at any date of determination thereof, the
aggregate amount of all Inventory owned by the Applicable Australian Borrower at
such date except any Inventory:

(a) which is not subject to a valid Lien in favor of the Agent or AUS-NZ
Security Trustee;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or AUS-NZ Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent or AUS-NZ Security Trustee (other than any bailee, warehouseman, landlord
or similar non-consensual Liens having priority by operation of law to the
extent either subclause (i) or (ii) of clauses (h) or (i) below of Australian
Eligible Inventory is satisfied with respect to the relevant Inventory);
provided that, with respect to any tax Lien having such priority, eligibility of
Inventory shall be reduced by the amount of such tax Lien having such priority;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or any Security Document has been breached or is not true in any
material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of
which has been excluded from Australian Eligible Accounts pursuant to clause
(g)(v) of the definition thereof), returned or repossessed goods (other than
goods that are undamaged and able to be resold in the Ordinary Course of
Business), defective goods, goods held on consignment, goods to be returned to
the Applicable Australian Borrower’s suppliers or goods which are not of a type
held for sale in the Ordinary Course of Business;

 

12



--------------------------------------------------------------------------------

(g) which is not located in Australia or is not at a location listed on
Schedule 8.4.1 (as updated from time to time in accordance with the provisions
hereof, including updates provided under the Existing Loan Agreement) other than
goods in transit between locations of the Australian Domiciled Loan Parties;

(h) which is located in any location leased by the Applicable Australian
Borrower unless (i) the lessor has delivered to the Agent a Collateral Access
Agreement or (ii) an Australian Rent Reserve has been established by the Agent;

(i) which is located in any third party warehouse or is in the possession of a
bailee, processor or other Person and is not evidenced by a Document, unless
(i) such warehouseman, bailee, processor or other Person has delivered to the
Agent a Collateral Access Agreement and/or such other documentation as the Agent
may reasonably require or (ii) appropriate Australian Availability Reserves have
been established by the Agent in its Permitted Discretion;

(j) which is the subject of a consignment by the Applicable Australian Borrower
as consignor unless (i) an effective first ranking Lien under the PPSA Australia
in respect of the relevant Inventory in favor of the Agent or the AUS-NZ
Security Trustee has been established and all relevant financing statements have
been properly filed against the consignee (as assigned to the Agent or the
AUS-NZ Security Trustee), and (ii) there is a written agreement acknowledging
that such Inventory is held on consignment, that the Applicable Australian
Borrower retains title to such Inventory, that no Lien arising by, through or
under such consignment has attached or will attach to such Inventory (and
proceeds thereof) and requiring consignee to segregate the consigned Inventory
from the consignee’s other personal or movable property;

(k) which is perishable as determined in accordance with GAAP; or

(l) which contains or bears any intellectual property rights licensed to the
Applicable Australian Borrower unless the Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor in any material respect or (ii) incurring any material liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement.

Subject to Sections 14.1 and 7.4 and the definition of Australian Borrowing
Base, the Agent may modify the foregoing criteria in its Permitted Discretion.

Australian Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the Australian Facility Secured Obligations,
including Property of the Australian Facility Guarantors pledged to secure the
Australian Facility Secured Obligations under their guarantee of the Secured
Obligations.

Australian Facility Guarantor: each U.S. Borrower, each U.S. Facility Guarantor
and each other Person who guarantees payment and performance of any Australian
Facility Secured Obligations (including pursuant to a Foreign Cross-Guarantee).

 

13



--------------------------------------------------------------------------------

Australian Facility Loan Party: an Australian Borrower or an Australian Facility
Guarantor.

Australian Facility Obligations: all Obligations of the Australian Domiciled
Loan Parties and the other Foreign Facility Obligations that are the subject of
a Foreign Cross-Guarantee made by the Australian Domiciled Loan Parties (but
excluding, for the avoidance of doubt, the U.S. Facility Obligations).

Australian Facility Secured Obligations: all Secured Obligations of the
Australian Domiciled Loan Parties and the other Foreign Facility Secured
Obligations that are the subject of a Foreign Cross-Guarantee made by the
Australian Domiciled Loan Parties (but excluding, for the avoidance of doubt,
the U.S. Facility Secured Obligations).

Australian Facility Secured Parties: Agent, AUS-NZ Security Trustee, any
Australian Fronting Bank, Australian Lenders, Secured Bank Product Providers of
Bank Products to Australian Domiciled Loan Parties and their Subsidiaries and
the other Foreign Facility Secured Parties that are the beneficiaries of a
Foreign Cross-Guarantee made by the Australian Domiciled Loan Parties (but
excluding, for the avoidance of doubt, the U.S. Facility Secured Parties in
their capacities as such).

Australian Fronting Bank: (a) Bank of America (Australia) or any Affiliate
thereof that agrees to issue Australian Letters of Credit, (b) if reasonably
acceptable to Asian Loan Party Agent, any other Australian Lender or Affiliate
thereof that agrees to issue Australian Letters of Credit, or (c) if requested
by Asian Loan Party Agent and subject to Section 2.11, a Non-Lender Fronting
Bank that agrees to issue Australian Letters of Credit.

Australian Fronting Bank Indemnitees: any Australian Fronting Bank and its
officers, directors, employees, Affiliates and agents.

Australian LC Application: an application by any Australian Borrower on behalf
of itself or any other Australian Borrower to an Australian Fronting Bank for
issuance of an Australian Letter of Credit, in form and substance reasonably
satisfactory to such Australian Fronting Bank.

Australian LC Conditions: the following conditions necessary for issuance of an
Australian Letter of Credit: (a) each of the conditions set forth in Section 6
being satisfied or waived; (b) after giving effect to such issuance, the total
Ex-NA LC Obligations do not exceed the Ex-NA Letter of Credit Sublimit, no
Australian Overadvance exists or would result therefrom and, in the case of any
Australian Borrower, Section 2.12 is satisfied; (c) the expiration date of such
Australian Letter of Credit is (i) unless the applicable Australian Fronting
Bank and the Agent otherwise consent, no more than 365 days from issuance
(provided that each Australian Letter of Credit may, upon the request of the
Applicable Australian Borrower, include a provision whereby such Letter of
Credit shall be renewed automatically for additional consecutive periods of
twelve (12) months or less (but no later than 20 Business Days prior to the
Facility Termination Date)), and (ii) unless the applicable Australian Fronting
Bank and the Agent otherwise consent (subject to the satisfaction of the Cash
Collateral requirements set forth in Section 2.2.3), at least 20 Business Days
prior to the Facility Termination Date; (d) the Australian Letter of Credit and
payments thereunder are denominated in Australian Dollars,

 

14



--------------------------------------------------------------------------------

Dollars, Euros or Sterling; (e) the form of the proposed Australian Letter of
Credit is reasonably satisfactory to the Agent and the applicable Australian
Fronting Bank; and (f) the proposed use of the Australian Letter of Credit is
for a lawful purpose.

Australian LC Documents: all documents, instruments and agreements (including
Australian LC Requests and Australian LC Applications) delivered by any
Australian Borrower or by any other Person to an Australian Fronting Bank or the
Agent in connection with issuance, amendment or renewal of, or payment under,
any Australian Letter of Credit.

Australian LC Obligations: with respect to the Applicable Australian Borrower,
the Dollar Equivalent of the sum (without duplication) of (a) all amounts owing
by such Applicable Australian Borrower for any drawings under Australian Letters
of Credit; (b) the stated amount of all outstanding Australian Letters of Credit
issued for the account of such Applicable Australian Borrower; and (c) all fees
and other amounts owing with respect to such Australian Letters of Credit.

Australian LC Request: a request for issuance of an Australian Letter of Credit,
to be provided by an Australian Borrower to an Australian Fronting Bank, in form
reasonably satisfactory to Agent and such Australian Fronting Bank.

Australian LC Reserve: with respect to the Applicable Australian Borrower, the
aggregate of all Australian LC Obligations of such Applicable Australian
Borrower, other than (a) those that have been Cash Collateralized and (b) if no
Event of Default exists, those constituting charges owing to any Australian
Fronting Bank.

Australian Lenders: Bank of America (Australia) and each other Lender that has
issued an Australian Revolver Commitment (provided that such Person or an
Affiliate of such Person also has a U.S. Revolver Commitment).

Australian Letter of Credit: any standby or documentary letter of credit issued
by an Australian Fronting Bank for the account of an Australian Borrower, or any
indemnity, performance bond, guarantee, exposure transmittal memorandum or
similar form of credit support issued by Agent or an Australian Fronting Bank
for the benefit of an Australian Borrower, including any Existing Australian
Letter of Credit.

Australian Overadvance: as defined in Section 2.1.4(a).

Australian Overadvance Loan: a Loan made to an Australian Borrower when an
Australian Overadvance exists or is caused by the funding thereof.

Australian Overadvance Loan Balance: on any date, the Dollar Equivalent of the
amount by which the aggregate Australian Revolver Loans of the Applicable
Australian Borrower or all Australian Borrowers, as the case may be, exceed the
amount of the Australian Borrowing Base of such Applicable Australian Borrower
or the Total Australian Borrowing Base, as applicable, on such date.

Australian Pension Plan: the Australian Superannuation Guarantee Scheme
(established under the Superannuation Guarantee (Administration) Act 1992
(Cth)), a defined benefit scheme

 

15



--------------------------------------------------------------------------------

(whether established by deed or under statute of Australia or any state or
territory of Australia) and any other superannuation or pension plan maintained
or contributed to by, or to which there is or may be an obligation to contribute
by, any Loan Party in respect of its Australian employees or former employees.

Australian Priority Payables Reserve: on any date of determination, a reserve in
such amount as Agent may determine in its Permitted Discretion which reflects
amounts secured by any rights (whether imposed under a statute of Australia or
any state or territory of Australia), Liens, choate or inchoate, which rank or
are capable of ranking in priority to the Agent’s and/or the Secured Parties’
Liens and/or for amounts which may represent costs relating to the enforcement
of the Agent’s or AUS-NZ Security Trustee’s Liens including, without limitation,
to the extent applicable by operation of law, any such amounts due and not paid
for wages, long service leave or vacation pay (including amounts protected by
the Fair Work Act 2009 (Cth)), any preferential claims as set out in the
Corporations Act 2001 (Commonwealth of Australia), amounts due and not paid
under any legislation relating to workers’ compensation or to employment
insurance, all amounts deducted or withheld and not paid and remitted when due
under the Taxation Administration Act 1953 (Cth) (but excluding Pay as You Go
income withholding tax) and amounts currently or past due and not contributed,
remitted or paid in respect of any Australian Pension Plan.

Australian Protective Advances: as defined in Section 2.1.5(a).

Australian Reimbursement Date: as defined in Section 2.2.2(a).

Australian Rent Reserve: the aggregate of (a) all past due rent and other past
due charges owing by any Australian Borrower to any landlord or other Person who
possesses any Australian Facility Collateral or could assert a Lien on such
Australian Facility Collateral; plus (b) a reserve in an amount not to exceed
rent and other charges that could be payable to any such Person for the time
period used to determine the Net Orderly Liquidation Value of Australian
Facility Collateral.

Australian Revolver Commitment: for any Australian Lender, its obligation to
make Australian Revolver Loans and to issue Australian Letters of Credit, in the
case of any Australian Fronting Bank, or participate in Australian LC
Obligations, in the case of the other Australian Lenders, to the Australian
Borrowers up to the maximum principal amount shown on Schedule 2.1.1(a), or as
hereafter determined pursuant to each Assignment and Acceptance to which it is a
party, as such Australian Revolver Commitment may be adjusted from time to time
in accordance with the provisions of Sections 2.1.3, 2.1.6 or 11.1. “Australian
Revolver Commitments” means the aggregate amount of such commitments of all
Australian Lenders.

Australian Revolver Commitment Increase: as defined in Section 2.1.6(a).

Australian Revolver Commitment Termination Date: the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the Asian Loan Party Agent terminates or reduces to zero
all of the Australian Revolver Commitments pursuant to Section 2.1.3, and
(c) the date on which the Australian Revolver Commitments are terminated
pursuant to Section 11.1. From and after the Australian Revolver Commitment
Termination Date, the Australian Borrowers shall no longer be entitled to
request a Australian Revolver Commitment Increase pursuant to Section 2.1.6
hereof.

 

16



--------------------------------------------------------------------------------

Australian Revolver Exposure: on any date, the Dollar Equivalent of an amount
equal to the sum of (a) the Australian Revolver Loans outstanding on such date
and (b) the Australian LC Obligations on such date.

Australian Revolver Loan: a Revolver Loan made by Australian Lenders to an
Australian Borrower pursuant to Section 2.1.1(a), which Revolver Loan shall, if
denominated in Australian Dollars, be either an Australian Bank Bill Rate Loan
or an Australian Base Rate Loan and, if denominated in Dollars, Euros or
Sterling, shall be either an Australian Base Rate Loan or a LIBOR Loan, in each
case as selected by Applicable Australian Borrower, and including any Australian
Swingline Loan, Australian Overadvance Loan or Australian Protective Advance.

Australian Revolver Notes: the promissory notes, if any, executed by Australian
Borrowers in favor of each Australian Lender to evidence the Australian Revolver
Loans funded from time to time by such Australian Lender, which shall be in the
form of Exhibit C-1 to this Agreement, together with any replacement or
successor notes therefor.

Australian Security Agreements: the Australian Security Trust Deed and each
specific security agreement among any Australian Domiciled Loan Party and Agent
or the AUS-NZ Security Trustee.

Australian Security Trust: the trust established under the Australian Security
Trust Deed.

Australian Security Trust Deed: the security trust deed dated prior to this
Agreement among the Australian Domiciled Loan Parties (as at the date of this
Agreement), Agent and the AUS-NZ Security Trustee.

Australian Subsidiary: Each Wholly-Owned Subsidiary of MRC Global incorporated
or organized under the laws of Australia or any state or territory of Australia.

Australian Swingline Commitment: $5,000,000 (or, if less, the amount of the
Australian Revolver Commitments).

Australian Swingline Commitment Termination Date: with respect to any Australian
Swingline Loan, the date that is five Business Days prior to the Australian
Revolver Commitment Termination Date.

Australian Swingline Lender: Bank of America (Australia) or an Affiliate of Bank
of America (Australia).

Australian Swingline Loan: a Swingline Loan made by the Australian Swingline
Lender to an Australian Borrower pursuant to Section 2.1.7(a), which Swingline
Loan shall be an Australian Base Rate Loan.

Australian Trust Fund: (a) the sum of $10 held by the AUS-NZ Security Trustee
under the Australian Security Trust Deed; (b) any other property that the AUS-NZ
Security Trustee

 

17



--------------------------------------------------------------------------------

acquires or is held by the AUS-NZ Security Trustee, as trustee of the Australian
Security Trust, including (i) all its interest in and under any Australian
Facility Collateral and Loan Documents that it executes after the Australian
Security Trust Deed in its capacity as trustee of the Australian Security Trust;
(ii) the benefit of any representation, warranty, undertaking or covenant under
the Australian Security Agreements; (iii) any other property that represents the
proceeds of sale or enforcement of any property forming part of the Australian
Trust Fund; (iv) any property representing the proceeds of any insurance claims
payable to the AUS-NZ Security Trustee in that capacity; (v) any property into
which any other property forming part of the Australian Trust Fund is converted
or invested and the property representing the proceeds of that property; and
(vi) the proceeds of enforcement or other recovery of money under the Australian
Facility Collateral and the Loan Documents.

Availability: Australian Availability, Belgian Availability, Canadian
Availability, Dutch Availability, New Zealand Availability, Norwegian
Availability, Singapore Availability, UK Availability and/or U.S. Availability,
as the context may require.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America (Australia): Bank of America, National Association, ARBN 064 874
531 (acting through its Australia Branch).

Bank of America (Canada): Bank of America, N.A. (acting through its Canada
branch).

Bank of America (Hong Kong): Bank of America, N.A. (acting through its Hong Kong
branch).

Bank of America (London): Bank of America, N.A. (acting through its London
branch).

Bank of America (Singapore): Bank of America, N.A. (acting through its Singapore
branch).

Bank of America Indemnitees: Bank of America, Bank of America (Canada), Bank of
America (Hong Kong), Bank of America (London), Bank of America (Singapore), Bank
of America (Australia) and their respective officers, directors, employees,
Affiliates and agents.

Bank Product: any of the following products, services or facilities extended to
any Loan Party or any of its Subsidiaries (a) in the case of the following
clauses (i), (iii) and (iv), by a Lender or an Affiliate of a Lender and (b) in
the case of the following clause (ii), by a Lender or an Affiliate of a Lender
or, following the Intercreditor Agreement Restatement Date, any Person that was
a Lender or an Affiliate of a Lender at the time the applicable product under
the Hedge Agreement was entered into: (i) Cash Management Services;
(ii) products under Hedge Agreements (other than Hedge Agreements that
constitute Term Priority Lien Debt for purposes of the Intercreditor Agreement);
(iii) commercial credit card, purchase card and merchant card services; and
(iv) other banking products or services as may be requested by any Loan Party or
any of its Subsidiaries, other than loans and letters of credit.

 

18



--------------------------------------------------------------------------------

Bank Product Debt: Indebtedness and other obligations of a Loan Party or any of
its Subsidiaries relating to Bank Products.

Bank Product Document: any agreement, instrument or other document entered into
in connection with any Bank Product Debt.

Base Rate: Canadian Base Rate, Eurasian Base Rate and/or U.S. Base Rate, as the
context requires.

Base Rate Loan: an Australian Base Rate Loan, Belgian Base Rate Loan, Canadian
Base Rate Loan, Dutch Base Rate Loan, New Zealand Base Rate Loan, Norwegian Base
Rate Loan, Singapore Base Rate Loan, UK Base Rate Loan and/or U.S. Base Rate
Loan, as the context requires.

Belgian Allocated U.S. Availability: U.S. Availability designated by the North
American Loan Party Agent for application to clause (c) of a Belgian Borrowing
Base.

Belgian Availability: as of any date of determination, (a) the lesser of (i) the
Belgian Revolver Commitments minus all Belgian LC Obligations as of such date of
determination and (ii) the Total Belgian Borrowing Base as of such date of
determination, minus (b) the Dollar Equivalent of the principal balance of all
Belgian Revolver Loans.

Belgian Availability Reserves: the sum (without duplication) of (a) the
aggregate amount of the Belgian Rent Reserve, if any, established pursuant to
clause (h) of the definition of Belgian Eligible Inventory; (b) the Belgian LC
Reserve; (c) the Belgian Bank Product Reserve; (d) the Belgian Priority Payables
Reserve; and (e) such additional reserves, in such amounts and with respect to
such matters, as the Agent may establish in its Permitted Discretion.

Belgian Bank Product Reserve: the aggregate amount of reserves, as established
by the Agent from time to time in its Permitted Discretion and in consultation
with the European Loan Party Agent, to reflect the reasonably anticipated
liabilities in respect of the then outstanding Secured Bank Product Obligations
of the Belgian Domiciled Loan Parties and their Subsidiaries.

Belgian Base Rate Loan: a Belgian Revolver Loan, or portion thereof, funded in
Dollars or Euros and bearing interest calculated by reference to the Eurasian
Base Rate.

Belgian Borrowers: (a) the Initial Belgian Borrower and (b) each other Belgian
Subsidiary that, after the date hereof, has executed a supplement or joinder to
this Agreement in accordance with Section 10.1.13 and has satisfied the other
requirements set forth in Section 10.1.13 in order to become a Belgian Borrower.

Belgian Borrowing Base: at any time, with respect to the Applicable Belgian
Borrower, an amount equal to the sum (expressed in Dollars, based on the Dollar
Equivalent thereof) of, without duplication:

(a) the book value of Belgian Eligible Accounts of the Applicable Belgian
Borrower multiplied by the advance rate of 85%, plus

 

19



--------------------------------------------------------------------------------

(b) the lesser of (i) 70% of the net book value of Belgian Eligible Inventory of
the Applicable Belgian Borrower and (ii) 85% of the Net Orderly Liquidation
Value of Belgian Eligible Inventory of the Applicable Belgian Borrower (which
shall be (A) net of the current monthly shrinkage reserve calculated in
accordance with GAAP and (B) valued at Cost); provided, that the result of
clause (i) or (ii), as applicable, shall be multiplied by 50% to the extent that
such Belgian Eligible Inventory is, in either case, subject to a business pledge
and not a possessory pledge, plus

(c) Belgian Allocated U.S. Availability for such Applicable Belgian Borrower,
minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Belgian Availability Reserves allocable
to the Applicable Belgian Borrower which would cause the aggregate amount of the
Belgian Revolver Loans allocable to the Applicable Belgian Borrower at such time
to exceed the lesser of the Applicable Belgian Borrower’s Applicable Belgian
Borrower Commitment and the Applicable Belgian Borrower’s Belgian Borrowing Base
then in effect, in each case, notification thereof to the European Loan Party
Agent by the Agent, any and all such Belgian Availability Reserves.

The Belgian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the Agent with
such adjustments as the Agent deems appropriate in its Permitted Discretion to
assure that the Belgian Borrowing Base is calculated in accordance with the
terms of this Agreement.

Belgian Cash Collateral Account: a demand deposit, money market or other account
established by Agent at Bank of America (London) or such other financial
institution as Agent may select in its discretion with the consent of European
Loan Party Agent (not to be unreasonably withheld or delayed), which account
shall be for the benefit of the Belgian Facility Secured Parties and shall be
subject to Agent’s or European Security Trustee’s Liens securing the Belgian
Facility Secured Obligations; provided that the foregoing consent of European
Loan Party Agent to the selection by Agent in its discretion of a financial
institution other than Bank of America (London) shall not be required if an
Event of Default has occurred and is continuing.

Belgian Domiciled Loan Party: any Belgian Borrower and each Belgian Subsidiary
now or hereafter party hereto as a Loan Party, and “Belgian Domiciled Loan
Parties” means all such Persons, collectively.

Belgian Dominion Account: each special account established by the Belgian
Domiciled Loan Parties at Bank of America (London), over which Agent or European
Security Trustee has springing control for withdrawal purposes.

Belgian Eligible Accounts: at any time, the Accounts of the Applicable Belgian
Borrower at such date except any Account:

(a) which is not subject to a valid Lien in favor of the Agent or European
Security Trustee (including under the relevant laws of the Account Debtor’s
jurisdiction of organization);

 

20



--------------------------------------------------------------------------------

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or European Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent; provided that, with respect to any tax Lien having such priority,
eligibility of Accounts shall be reduced by the amount of such tax Lien having
such priority;

(c) owing by any Account Debtor with respect to which more than 120 days have
elapsed since the date of the original invoice therefor or which is more than 60
days past the due date for payment;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by any Account Debtor to the extent the aggregate amount of
otherwise Belgian Eligible Accounts owing from such Account Debtor and its
Affiliates to Belgian Borrowers exceeds 20% of the aggregate Belgian Eligible
Accounts (or such higher percentage as the Agent may establish for the Account
Debtor from time to time), in each case, only to the extent of such excess;

(f) with respect to which any covenant, representation, or warranty relating to
such Account contained in this Agreement or a Security Document has been
breached or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Applicable Belgian Borrower’s completion of any further performance, or
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Applicable Belgian Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any province or territory) receivership, insolvency relief or other
law or laws for the relief of debtors, including the Belgian bankruptcy law of
8 August 1997 and the law on the continuity of enterprises of 31 January 2009,
unless the payment of Accounts from such Account

 

21



--------------------------------------------------------------------------------

Debtor is secured by assets of, or guaranteed by, in either case, in a manner
reasonably satisfactory to the Agent, a Person that is reasonably acceptable to
the Agent or, if the Account from such Account Debtor arises subsequent to a
decree or order for relief with respect to such Account Debtor under the Belgian
bankruptcy law of 8 August 1997 or the law on the continuity of enterprises of
31 January 2009, as now or hereafter in effect, the Agent shall have reasonably
determined that the timely payment and collection of such Account will not be
impaired;

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of an Eligible Account Debtor Jurisdiction unless such Account is
backed by a letter of credit or other credit support reasonably acceptable to
the Agent and which is in the possession of the Agent;

(m) which is owed in any currency other than an Eligible Account Currency;

(n) which is owed by any Governmental Authority, unless (i) such Account is
backed by a letter of credit reasonably acceptable to the Agent and which is in
the possession of the Agent or (ii) Agent otherwise approves;

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

(q) which is subject to any counterclaim, deduction, defense, setoff, right of
compensation or dispute, but only to the extent of the amount of such
counterclaim, deduction, defense, setoff, right of compensation or dispute,
unless (i) the Agent, in its Permitted Discretion, has established Belgian
Availability Reserves and determines to include such Account as a Belgian
Eligible Account or (ii) such Account Debtor has entered into an agreement
reasonably acceptable to the Agent to waive such rights;

(r) which is evidenced by any promissory note, Chattel Paper or Instrument (in
each case, other than any such items that are delivered to the Agent or the
European Security Trustee);

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Applicable
Belgian Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other

 

22



--------------------------------------------------------------------------------

charges), except to the extent the Applicable Belgian Borrower may qualify
subsequently as a foreign entity authorized to transact business in such
jurisdiction and gain access to such courts, without incurring any cost or
penalty reasonably viewed by the Agent to be material in amount, and such later
qualification cures any access to such courts to enforce payment of such
Account;

(t) with respect to which the Applicable Belgian Borrower has made any agreement
with the Account Debtor for any reduction thereof, but only to the extent of
such reduction, other than discounts and adjustments given in the Ordinary
Course of Business; or

(u) which the Agent determines is ineligible in its Permitted Discretion.

Subject to Sections 14.1 and 7.4 and the definition of Belgian Borrowing Base,
the Agent may modify the foregoing criteria in its Permitted Discretion.

Belgian Eligible Inventory: at any date of determination thereof, the aggregate
amount of all Inventory owned by the Applicable Belgian Borrower at such date
except any Inventory:

(a) which is not subject to a valid Lien in favor of the Agent or European
Security Trustee (without giving effect to the 50% priority claim for unsecured
creditors against the proceeds of recovery on Inventory pursuant to Applicable
Law);

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or European Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent or European Security Trustee (other than any bailee, warehouseman,
landlord or similar non-consensual Liens having priority by operation of law to
the extent either subclause (i) or (ii) of clauses (h) or (i) below of Belgian
Eligible Inventory is satisfied with respect to the relevant Inventory);
provided that, with respect to any tax Lien having such priority, eligibility of
Inventory shall be reduced by the amount of such tax Lien having such priority;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or any Security Document has been breached or is not true in any
material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of

 

23



--------------------------------------------------------------------------------

which has been excluded from Belgian Eligible Accounts pursuant to clause (g)(v)
of the definition thereof), returned or repossessed goods (other than goods that
are undamaged and able to be resold in the Ordinary Course of Business),
defective goods, goods held on consignment, goods to be returned to the
Applicable Belgian Borrower’s suppliers or goods which are not of a type held
for sale in the Ordinary Course of Business;

(g) which is not located in Belgium or is not at a location listed on
Schedule 8.4.1 (as updated from time to time in accordance with the provisions
hereof, including updates provided under the Existing Loan Agreement) other than
goods in transit between locations of the Belgian Domiciled Loan Parties;

(h) which is located in any location leased by the Applicable Belgian Borrower
unless (i) the lessor has delivered to the Agent a Collateral Access Agreement
or (ii) a Belgian Rent Reserve has been established by the Agent;

(i) which is located in any third party warehouse or is in the possession of a
bailee, processor or other Person and is not evidenced by a Document, unless
(i) such warehouseman, bailee, processor or other Person has delivered to the
Agent a Collateral Access Agreement and/or such other documentation as the Agent
may reasonably require or (ii) appropriate Belgian Availability Reserves have
been established by the Agent in its Permitted Discretion;

(j) which is the subject of a consignment by the Applicable Belgian Borrower as
consignor;

(k) which is perishable as determined in accordance with GAAP; or

(l) which contains or bears any intellectual property rights licensed to the
Applicable Belgian Borrower unless the Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor in any material respect or (ii) incurring any material liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement.

Subject to Sections 14.1 and 7.4 and the definition of Belgian Borrowing Base,
the Agent may modify the foregoing criteria in its Permitted Discretion.

Belgian Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the Belgian Facility Secured Obligations, including
Property of the Belgian Facility Guarantors pledged to secure the Belgian
Facility Secured Obligations under their guarantee of the Secured Obligations.

Belgian Facility Guarantor: each U.S. Borrower, each U.S. Facility Guarantor and
each other Person who guarantees payment and performance of any Belgian Facility
Secured Obligations (including pursuant to a Foreign Cross-Guarantee).

Belgian Facility Loan Party: a Belgian Borrower or a Belgian Facility Guarantor.

 

24



--------------------------------------------------------------------------------

Belgian Facility Obligations: all Obligations of the Belgian Domiciled Loan
Parties and the other Foreign Facility Obligations that are the subject of a
Foreign Cross-Guarantee made by the Belgian Domiciled Loan Parties (but
excluding, for the avoidance of doubt, the U.S. Facility Obligations).

Belgian Facility Secured Obligations: all Secured Obligations of the Belgian
Domiciled Loan Parties and the other Foreign Facility Secured Obligations that
are the subject of a Foreign Cross-Guarantee made by the Belgian Domiciled Loan
Parties (but excluding, for the avoidance of doubt, the U.S. Facility Secured
Obligations).

Belgian Facility Secured Parties: Agent, European Security Trustee, any Belgian
Fronting Bank, Belgian Lenders, Secured Bank Product Providers of Bank Products
to Belgian Domiciled Loan Parties and their Subsidiaries and the other Foreign
Facility Secured Parties that are the beneficiaries of a Foreign Cross-Guarantee
made by the Belgian Domiciled Loan Parties (but excluding, for the avoidance of
doubt, the U.S. Facility Secured Parties in their capacities as such).

Belgian Fronting Bank: (a) Bank of America (London) or any Affiliate thereof
that agrees to issue Belgian Letters of Credit, (b) if reasonably acceptable to
European Loan Party Agent, any other Belgian Lender or Affiliate thereof that
agrees to issue Belgian Letters of Credit, or (c) if requested by European Loan
Party Agent and subject to Section 2.11, a Non-Lender Fronting Bank that agrees
to issue Belgian Letters of Credit.

Belgian Fronting Bank Indemnitees: any Belgian Fronting Bank and its officers,
directors, employees, Affiliates and agents.

Belgian LC Application: an application by any Belgian Borrower on behalf of
itself or any other Belgian Borrower to a Belgian Fronting Bank for issuance of
a Belgian Letter of Credit, in form and substance reasonably satisfactory to
such Belgian Fronting Bank.

Belgian LC Conditions: the following conditions necessary for issuance of a
Belgian Letter of Credit: (a) each of the conditions set forth in Section 6
being satisfied or waived; (b) after giving effect to such issuance, the total
Ex-NA LC Obligations do not exceed the Ex-NA Letter of Credit Sublimit, no
Belgian Overadvance exists or would result therefrom and, in the case of any
Belgian Borrower, Section 2.12 is satisfied; (c) the expiration date of such
Belgian Letter of Credit is (i) unless the applicable Belgian Fronting Bank and
the Agent otherwise consent, no more than 365 days from issuance (provided that
each Belgian Letter of Credit may, upon the request of the Applicable Belgian
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of twelve (12) months or less
(but no later than 20 Business Days prior to the Facility Termination Date)),
and (ii) unless the applicable Belgian Fronting Bank and the Agent otherwise
consent (subject to the satisfaction of the Cash Collateral requirements set
forth in Section 2.3.3), at least 20 Business Days prior to the Facility
Termination Date; (d) the Belgian Letter of Credit and payments thereunder are
denominated in Euros or Dollars; (e) the form of the proposed Belgian Letter of
Credit is reasonably satisfactory to the Agent and the applicable Belgian
Fronting Bank; and (f) the proposed use of the Belgian Letter of Credit is for a
lawful purpose.

 

25



--------------------------------------------------------------------------------

Belgian LC Documents: all documents, instruments and agreements (including
Belgian LC Requests and Belgian LC Applications) delivered by any Belgian
Borrower or by any other Person to a Belgian Fronting Bank or the Agent in
connection with issuance, amendment or renewal of, or payment under, any Belgian
Letter of Credit.

Belgian LC Obligations: with respect to the Applicable Belgian Borrower, the
Dollar Equivalent of the sum (without duplication) of (a) all amounts owing by
such Applicable Belgian Borrower for any drawings under Belgian Letters of
Credit; (b) the stated amount of all outstanding Belgian Letters of Credit
issued for the account of such Applicable Belgian Borrower; and (c) all fees and
other amounts owing with respect to such Belgian Letters of Credit.

Belgian LC Request: a request for issuance of a Belgian Letter of Credit, to be
provided by a Belgian Borrower to a Belgian Fronting Bank, in form reasonably
satisfactory to Agent and such Belgian Fronting Bank.

Belgian LC Reserve: with respect to the Applicable Belgian Borrower, the
aggregate of all Belgian LC Obligations of such Applicable Belgian Borrower,
other than (a) those that have been Cash Collateralized and (b) if no Event of
Default exists, those constituting charges owing to any Belgian Fronting Bank.

Belgian Lenders: Bank of America (London) and each other Lender that has issued
a Belgian Revolver Commitment (provided that such Person or an Affiliate of such
Person also has a U.S. Revolver Commitment).

Belgian Letter of Credit: any standby or documentary letter of credit issued by
a Belgian Fronting Bank for the account of a Belgian Borrower, or any indemnity,
performance bond, guarantee, exposure transmittal memorandum or similar form of
credit support issued by Agent or a Belgian Fronting Bank for the benefit of a
Belgian Borrower, including any Existing Belgian Letter of Credit.

Belgian Overadvance: as defined in Section 2.1.4(b).

Belgian Overadvance Loan: a Loan made to a Belgian Borrower when a Belgian
Overadvance exists or is caused by the funding thereof.

Belgian Overadvance Loan Balance: on any date, the Dollar Equivalent of the
amount by which the aggregate Belgian Revolver Loans of the Applicable Belgian
Borrower or all Belgian Borrowers, as the case may be, exceed the amount of the
Belgian Borrowing Base of such Applicable Belgian Borrower or the Total Belgian
Borrowing Base, as applicable, on such date.

Belgian Priority Payables Reserve: on any date of determination, a reserve in
such amount as Agent may determine in its Permitted Discretion which reflects
amounts secured by any Liens, choate or inchoate, which rank or are capable of
ranking in priority to the Agent’s and/or the Secured Parties’ Liens and/or for
amounts which may represent costs relating to the enforcement of the Agent’s or
European Security Trustee’s Liens.

Belgian Protective Advances: as defined in Section 2.1.5(b).

 

26



--------------------------------------------------------------------------------

Belgian Reimbursement Date: as defined in Section 2.3.2(a).

Belgian Rent Reserve: the aggregate of (a) all past due rent and other past due
charges owing by any Belgian Borrower to any landlord or other Person who
possesses any Belgian Facility Collateral or could assert a Lien on such Belgian
Facility Collateral; plus (b) a reserve in an amount not to exceed rent and
other charges that could be payable to any such Person for the time period used
to determine the Net Orderly Liquidation Value of Belgian Facility Collateral.

Belgian Revolver Commitment: for any Belgian Lender, its obligation to make
Belgian Revolver Loans and to issue Belgian Letters of Credit, in the case of
any Belgian Fronting Bank, or participate in Belgian LC Obligations, in the case
of the other Belgian Lenders, to the Belgian Borrowers up to the maximum
principal amount shown on Schedule 2.1.1(b), or as hereafter determined pursuant
to each Assignment and Acceptance to which it is a party, as such Belgian
Revolver Commitment may be adjusted from time to time in accordance with the
provisions of Sections 2.1.3, 2.1.6 or 11.1. “Belgian Revolver Commitments”
means the aggregate amount of such commitments of all Belgian Lenders.

Belgian Revolver Commitment Increase: as defined in Section 2.1.6(b).

Belgian Revolver Commitment Termination Date: the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the European Loan Party Agent terminates or reduces to
zero all of the Belgian Revolver Commitments pursuant to Section 2.1.3, and
(c) the date on which the Belgian Revolver Commitments are terminated pursuant
to Section 11.1. From and after the Belgian Revolver Commitment Termination
Date, the Belgian Borrowers shall no longer be entitled to request a Belgian
Revolver Commitment Increase pursuant to Section 2.1.6 hereof.

Belgian Revolver Exposure: on any date, the Dollar Equivalent of an amount equal
to the sum of (a) the Belgian Revolver Loans outstanding on such date and
(b) the Belgian LC Obligations on such date.

Belgian Revolver Loan: a Revolver Loan made by Belgian Lenders to a Belgian
Borrower pursuant to Section 2.1.1(b), which Revolver Loan shall be denominated
in Euros or Dollars and either a LIBOR Loan or a Belgian Base Rate Loan, in each
case as selected by Applicable Belgian Borrower, and including any Belgian
Swingline Loan, Belgian Overadvance Loan or Belgian Protective Advance.

Belgian Revolver Notes: the promissory notes, if any, executed by Belgian
Borrowers in favor of each Belgian Lender to evidence the Belgian Revolver Loans
funded from time to time by such Belgian Lender, which shall be in the form of
Exhibit C-2 to this Agreement, together with any replacement or successor notes
therefor.

Belgian Security Agreements: each pledge agreement (including, without
limitation, a business pledge, a business pledge mandate, a bank accounts
pledge, a receivables pledge (whether disclosed or undisclosed) and an inventory
pledge, as the case may be) or security agreement among any Belgian Domiciled
Loan Party and Agent or European Security Trustee.

 

27



--------------------------------------------------------------------------------

Belgian Subsidiary: Each Wholly-Owned Subsidiary of MRC Global incorporated and
organized under the laws of Belgium.

Belgian Swingline Commitment: $2,000,000 (or, if less, the amount of the Belgian
Revolver Commitments).

Belgian Swingline Commitment Termination Date: with respect to any Belgian
Swingline Loan, the date that is five Business Days prior to the Belgian
Revolver Commitment Termination Date.

Belgian Swingline Lender: Bank of America (London) or an Affiliate of Bank of
America (London).

Belgian Swingline Loan: a Swingline Loan made by the Belgian Swingline Lender to
a Belgian Borrower pursuant to Section 2.1.7(b), which Swingline Loan shall be a
Belgian Base Rate Loan.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrower and Borrowers: as defined in the preamble to this Agreement.

Borrower Group: a group consisting of (a) the Australian Borrowers, (b) the
Belgian Borrowers, (c) the Canadian Borrowers, (d) the Dutch Borrowers, (e) the
New Zealand Borrowers, (f) the Norwegian Borrowers, (g) the Singapore Borrowers,
(h) the UK Borrowers, or (i) the U.S. Borrowers, as the context requires.

Borrower Group Commitment: with respect to the commitment of (a) an Australian
Lender, its Australian Revolver Commitment, (b) a Belgian Lender, its Belgian
Revolver Commitment, (c) a Canadian Lender, its Canadian Revolver Commitment,
(d) a Dutch Lender, its Dutch Revolver Commitment, (e) a New Zealand Lender, its
New Zealand Revolver Commitment, (f) a Norwegian Lender, its Norwegian Revolver
Commitment, (g) a Singapore Lender, its Singapore Revolver Commitment, (h) a UK
Lender, its UK Revolver Commitment, and (i) a U.S. Lender, its U.S. Revolver
Commitment. The term “Borrower Group Commitments” means (i) the Borrower Group
Commitment of all Australian Lenders, (ii) the Borrower Group Commitment of all
Belgian Lenders, (iii) the Borrower Group Commitment of all Canadian Lenders,
(iv) the Borrower Group Commitment of all Dutch Lenders, (v) the Borrower Group
Commitment of all New Zealand Lenders, (vi) the Borrower Group Commitments of
all Norwegian Lenders, (vii) the Borrower Group Commitment of all Singapore
Lenders, (viii) the Borrower Group Commitment of all UK Lenders, or (ix) the
Borrower Group Commitment of all U.S. Lenders, as the context requires. To the
extent any Lender has more than one Borrower Group Commitment, each such
Commitment shall be considered as a separate Commitment for purposes of this
definition.

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

Borrowing Base: (a) the Total Australian Borrowing Base, (b) an Australian
Borrowing Base, (c) the Total Belgian Borrowing Base, (d) a Belgian Borrowing
Base, (e) the Total

 

28



--------------------------------------------------------------------------------

Canadian Borrowing Base, (f) a Canadian Borrowing Base, (g) the Total Dutch
Borrowing Base, (h) a Dutch Borrowing Base, (i) the Total New Zealand Borrowing
Base, (j) a New Zealand Borrowing Base, (k) the Norwegian Borrowing Base,
(l) the Total Singapore Borrowing Base, (m) a Singapore Borrowing Base, (n) the
Total UK Borrowing Base, (o) a UK Borrowing Base, and/or (p) the U.S. Borrowing
Base, as the context requires.

Borrowing Base Certificate: a certificate, executed by a Senior Officer of MRC
Global or of the Asian Loan Party Agent, the European Loan Party Agent or the
North American Loan Party Agent, as applicable, in the form of (a) Exhibit B-1
with respect to any Australian Borrowing Base, (b) Exhibit B-2 with respect to
any Belgian Borrowing Base, (c) Exhibit B-3 with respect to any Canadian
Borrowing Base, (d) Exhibit B-4 with respect to any Dutch Borrowing Base,
(e) Exhibit B-5 with respect to the Norwegian Borrowing Base, (f) Exhibit B-6
with respect to any UK Borrowing Base, and (g) Exhibit B-7 with respect to the
U.S. Borrowing Base, in each case, with such changes as may be agreed to by such
Loan Party Agent and Agent, setting forth the Borrowers’ calculation of their
respective Borrowing Base. The form of Borrowing Base Certificate for the New
Zealand Borrowing Base and the Singapore Borrowing Base will be specified in the
joinder documentation for the New Zealand Borrowers and the Singapore Borrowers,
respectively.

Business Day: any day excluding Saturday, Sunday and any other day that is a
legal holiday under the laws of the State of North Carolina or the State of New
York or is a day on which banking institutions located in such state are closed;
and when used with reference to (a) a LIBOR Loan, the term shall also exclude
any day on which banks are not open for the transaction of banking business in
London, England, (b) an Australian Revolver Loan, shall also exclude a day on
which banks in Sydney, New South Wales, Australia and Hong Kong are not open for
the transaction of banking business, (c) a Belgian Revolver Loan, a Dutch
Revolver Loan, a Norwegian Revolver Loan or a UK Revolver Loan, shall also
exclude any day (i) on which banks are not open for the transaction of banking
business in London, England and in the principal financial center for the
applicable country and (ii) in respect of any such Revolver Loan denominated in
Euros, any day that is not a TARGET Day, (d) a Canadian Revolver Loan, shall
also exclude a day on which banks in Toronto, Ontario, Canada or Calgary,
Alberta, Canada are not open for the transaction of banking business, (e) a New
Zealand Revolver Loan, shall also exclude a day on which banks in (i) Auckland
and Wellington, New Zealand, (ii) Sydney, New South Wales, Australia and
(iii) Hong Kong are not open for the transaction of banking business, and (f) a
Singapore Revolver Loan, shall also exclude a day on which banks in Singapore
and Hong Kong are not open for the transaction of banking business.

Canadian Allocated U.S. Availability: U.S. Availability designated by the North
American Loan Party Agent for application to clause (c) of a Canadian Borrowing
Base.

Canadian Availability: as of any date of determination, (a) the lesser of
(i) the Canadian Revolver Commitments minus all Canadian LC Obligations as of
such date of determination and (ii) the Total Canadian Borrowing Base as of such
date of determination, minus (b) the Dollar Equivalent of the principal balance
of all Canadian Revolver Loans.

Canadian Availability Reserves: the sum (without duplication) of (a) the
aggregate amount of the Canadian Rent Reserve, if any, established pursuant to
clause (h) of the definition

 

29



--------------------------------------------------------------------------------

of Canadian Eligible Inventory; (b) the Canadian LC Reserve; (c) the Canadian
Bank Product Reserve; (d) the Canadian Priority Payables Reserve; and (e) such
additional reserves, in such amounts and with respect to such matters, as the
Agent may establish in its Permitted Discretion.

Canadian BA Rate: with respect to each Interest Period for a Canadian BA Rate
Loan, the rate of interest per annum equal to the average rate applicable to
Canadian Dollar Bankers’ Acceptances having an identical or comparable term as
the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as at approximately 10:00 a.m. Toronto time
on such day (or, if such day is not a Business Day, as of 10:00 a.m. Toronto
time on the immediately preceding Business Day), plus five (5) basis points,
provided that if such rate does not appear on the CDOR Page at such time on such
date, the rate for such date will be the annual discount rate (rounded upward to
the nearest whole multiple of 1/100 of 1%) as of 10:00 a.m. Eastern time on such
day at which a Canadian chartered bank listed on Schedule 1 of the Bank Act
(Canada) as selected by Agent is then offering to purchase Canadian Dollar
Bankers’ Acceptances accepted by it having such specified term (or a term as
closely as possible comparable to such specified term), plus five (5) basis
points.

Canadian BA Rate Loan: a Canadian Revolver Loan, or portion thereof, funded in
Canadian Dollars and bearing interest calculated by reference to the Canadian BA
Rate.

Canadian Bank Product Reserve: the aggregate amount of reserves, as established
by the Agent from time to time in its Permitted Discretion and in consultation
with the North American Loan Party Agent, to reflect the reasonably anticipated
liabilities in respect of the then outstanding Secured Bank Product Obligations
of the Canadian Domiciled Loan Parties and their Subsidiaries.

Canadian Base Rate: on any date, the highest of (i) a fluctuating rate of
interest per annum equal to the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) as its “Base
Rate”, (ii) the sum of 0.50% plus the Federal Funds Rate for such day, and
(iii) the sum of 1.00% plus the LIBOR rate for a thirty (30) day Interest Period
as determined on such day. The “Base Rate” is a rate set by Bank of America
(Canada) based upon various factors including Bank of America (Canada)’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans made in Dollars in Canada, which may
be priced at, above, or below such announced rate. Any change in such rate shall
take effect at the opening of business on the day of such change. In the event
Bank of America (Canada) (including any successor or assignee) does not at any
time announce a “Base Rate”, clause (i) of Canadian Base Rate shall mean the
“Base Rate” (being the rate for loans made in Dollars in Canada) publicly
announced by a Canadian Schedule 1 Chartered Bank selected by Agent.

Canadian Base Rate Loan: a Canadian Revolver Loan, or portion thereof, funded in
Dollars and bearing interest calculated by reference to the Canadian Base Rate.

Canadian Borrowers: (a) the Initial Canadian Borrower and (b) each other
Canadian Subsidiary that, after the date hereof, has executed a supplement or
joinder to this Agreement in accordance with Section 10.1.13 and has satisfied
the other requirements set forth in Section 10.1.13 in order to become a
Canadian Borrower.

 

30



--------------------------------------------------------------------------------

Canadian Borrowing Base: at any time, with respect to the Applicable Canadian
Borrower, an amount equal to the sum (expressed in Dollars, based on the Dollar
Equivalent thereof) of, without duplication:

(a) the book value of Canadian Eligible Accounts of the Applicable Canadian
Borrower multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Canadian Eligible Inventory
of the Applicable Canadian Borrower (adding back the LIFO reserve calculated in
accordance with GAAP) and (ii) 85% of the Net Orderly Liquidation Value of
Canadian Eligible Inventory of the Applicable Canadian Borrower (which shall be
(A) net of the current monthly shrinkage reserve calculated in accordance with
GAAP and (B) valued at Cost), plus

(c) Canadian Allocated U.S. Availability for such Applicable Canadian Borrower,
minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Canadian Availability Reserves allocable
to the Applicable Canadian Borrower which would cause the aggregate amount of
the Canadian Revolver Loans allocable to the Applicable Canadian Borrower at
such time to exceed the lesser of the Applicable Canadian Borrower’s Applicable
Canadian Borrower Commitment and the Applicable Canadian Borrower’s Canadian
Borrowing Base then in effect, in each case, notification thereof to the North
American Loan Party Agent by the Agent, any and all such Canadian Availability
Reserves.

The Canadian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the Agent with
such adjustments as the Agent deems appropriate in its Permitted Discretion to
assure that the Canadian Borrowing Base is calculated in accordance with the
terms of this Agreement.

Canadian Cash Collateral Account: a demand deposit, money market or other
account established by Agent at Bank of America (Canada) or such other financial
institution as Agent may select in its discretion with the consent of North
American Loan Party Agent (not to be unreasonably withheld or delayed), which
account shall be for the benefit of the Canadian Facility Secured Parties and
shall be subject to Agent’s Liens securing the Canadian Facility Secured
Obligations; provided that the foregoing consent of North American Loan Party
Agent to the selection by Agent in its discretion of a financial institution
other than Bank of America (Canada) shall not be required if an Event of Default
has occurred and is continuing.

Canadian Dollars or Cdn$: the lawful currency of Canada.

Canadian Domiciled Loan Party: any Canadian Borrower and each Canadian
Subsidiary now or hereafter party hereto as a Loan Party, and “Canadian
Domiciled Loan Parties” means all such Persons, collectively.

 

31



--------------------------------------------------------------------------------

Canadian Dominion Account: each special account established by the Canadian
Domiciled Loan Parties at Bank of America (Canada) or another bank acceptable to
Agent, over which Agent has springing control for withdrawal purposes.

Canadian Eligible Accounts: at any time, the Accounts of the Applicable Canadian
Borrower at such date except any Account:

(a) which is not subject to a duly perfected and opposable Lien in favor of the
Agent;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent and (ii) a Permitted Lien which does
not have priority over the Lien in favor of the Agent; provided that, with
respect to any tax Lien having such priority, eligibility of Accounts shall be
reduced by the amount of such tax Lien having such priority;

(c) owing by any Account Debtor with respect to which more than 120 days have
elapsed since the date of the original invoice therefor or which is more than 60
days past the due date for payment;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing (i) by Canadian Natural Resources Limited and its Affiliates
to the extent the aggregate amount of otherwise Canadian Eligible Accounts owing
from Canadian Natural Resources Limited and its Affiliates to Canadian Borrowers
exceeds 30% of the aggregate Canadian Eligible Accounts or (ii) by any other
Account Debtor to the extent the aggregate amount of otherwise Canadian Eligible
Accounts owing from such Account Debtor and its Affiliates to Canadian Borrowers
exceeds 20% of the aggregate Canadian Eligible Accounts (or such higher
percentage as the Agent may establish for the Account Debtor from time to time),
in each case, only to the extent of such excess;

(f) with respect to which any covenant, representation or warranty relating to
such Account contained in this Agreement or a Security Document has been
breached or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Applicable Canadian Borrower’s completion of any further performance, or
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

 

32



--------------------------------------------------------------------------------

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Applicable Canadian Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any province or territory) receivership, insolvency relief or other
law or laws for the relief of debtors, including the Bankruptcy and Insolvency
Act (Canada) and the CCAA, unless the payment of Accounts from such Account
Debtor is secured by assets of, or guaranteed by, in either case, in a manner
reasonably satisfactory to the Agent, a Person that is reasonably acceptable to
the Agent or, if the Account from such Account Debtor arises subsequent to a
decree or order for relief with respect to such Account Debtor under the
Bankruptcy and Insolvency Act (Canada) or the CCAA, as now or hereafter in
effect, the Agent shall have reasonably determined that the timely payment and
collection of such Account will not be impaired;

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of the U.S. or Canada, any state of the U.S. or any province or
territory of Canada and does not have its principal place of business in the
U.S. or Canada unless such Account is backed by a letter of credit or other
credit support reasonably acceptable to the Agent and which is in the possession
of the Agent;

(m) which is owed in any currency other than Dollars or Canadian Dollars;

(n) which is owed by any Governmental Authority, unless (i) the Account Debtor
is the United States or any department, agency or instrumentality thereof, and
the Account has been assigned to the Agent in compliance with the U.S.
Assignment of Claims Act, and any other steps necessary to perfect or render
opposable the Lien of the Agent in such Account have been complied with to the
Agent’s reasonable satisfaction, (ii) the Account Debtor is the government of
Canada or a province or territory thereof, and the Account has been assigned to
the Agent in compliance with the Financial Administration Act (or similar
Applicable Law of such province or territory), and any other steps necessary to
perfect or render opposable the Lien of the Agent in such Account have been
complied with to the Agent’s reasonable satisfaction, or (iii) such Account is
backed by a letter of credit reasonably acceptable to the Agent and which is in
the possession of the Agent;

 

33



--------------------------------------------------------------------------------

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

(q) which is subject to any counterclaim, deduction, defense, setoff, right of
compensation or dispute, but only to the extent of the amount of such
counterclaim, deduction, defense, setoff, right of compensation or dispute,
unless (i) the Agent, in its Permitted Discretion, has established Canadian
Availability Reserves and determines to include such Account as a Canadian
Eligible Account or (ii) such Account Debtor has entered into an agreement
reasonably acceptable to the Agent to waive such rights;

(r) which is evidenced by any promissory note, Chattel Paper or Instrument (in
each case, other than any such items that are delivered to the Agent);

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Applicable
Canadian Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other charges), except to
the extent the Applicable Canadian Borrower may qualify subsequently as a
foreign entity authorized to transact business in such jurisdiction and gain
access to such courts, without incurring any cost or penalty reasonably viewed
by the Agent to be material in amount, and such later qualification cures any
access to such courts to enforce payment of such Account;

(t) with respect to which the Applicable Canadian Borrower has made any
agreement with the Account Debtor for any reduction thereof, but only to the
extent of such reduction, other than discounts and adjustments given in the
Ordinary Course of Business; or

(u) which the Agent determines is ineligible in its Permitted Discretion.

Subject to Sections 14.1 and 7.4 and the definition of Canadian Borrowing Base,
the Agent may modify the foregoing criteria in its Permitted Discretion.

Canadian Eligible Inventory: at any date of determination thereof, the aggregate
amount of all Inventory owned by the Applicable Canadian Borrower at such date
except any Inventory:

(a) which is not subject to a duly perfected and opposable Lien in favor of the
Agent;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent and (ii) a Permitted Lien which does
not have

 

34



--------------------------------------------------------------------------------

priority over the Lien in favor of the Agent (other than any bailee,
warehouseman, landlord or similar non-consensual Liens having priority by
operation of law to the extent either subclause (i) or (ii) of clauses (h) or
(i) below of Canadian Eligible Inventory is satisfied with respect to the
relevant Inventory); provided that, with respect to any tax Lien having such
priority, eligibility of Inventory shall be reduced by the amount of such tax
Lien having such priority;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or any Security Document has been breached or is not true in any
material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of
which has been excluded from Canadian Eligible Accounts pursuant to clause
(g)(v) of the definition thereof), returned or repossessed goods (other than
goods that are undamaged and able to be resold in the Ordinary Course of
Business), defective goods, goods held on consignment, goods to be returned to
the Applicable Canadian Borrower’s suppliers or goods which are not of a type
held for sale in the Ordinary Course of Business;

(g) which is not located in Canada or the United States or is not at a location
listed on Schedule 8.4.1 (as updated from time to time in accordance with the
provisions hereof, including updates provided under the Existing Loan
Agreement), other than goods in transit between locations of the Canadian
Domiciled Loan Parties;

(h) which is located in any location leased by the Applicable Canadian Borrower
unless (i) the lessor has delivered to the Agent a Collateral Access Agreement
or (ii) a Canadian Rent Reserve has been established by the Agent;

(i) which is located in any third party warehouse or is in the possession of a
bailee, processor or other Person and is not evidenced by a Document, unless
(i) such warehouseman, bailee, processor or other Person has delivered to the
Agent a Collateral Access Agreement and/or such other documentation as the Agent
may reasonably require or (ii) appropriate Canadian Availability Reserves have
been established by the Agent in its Permitted Discretion;

(j) which is the subject of a consignment by the Applicable Canadian Borrower as
consignor unless (i) a protective PPSA financing statement has been properly
filed against the consignee (as assigned to the Agent), and (ii) there is a
written

 

35



--------------------------------------------------------------------------------

agreement acknowledging that such Inventory is held on consignment, that the
Applicable Canadian Borrower retains title to such Inventory, that no Lien
arising by, through or under such consignment has attached or will attach to
such Inventory (and proceeds thereof) and requiring consignee to segregate the
consigned Inventory from the consignee’s other personal or movable property;

(k) which is perishable as determined in accordance with GAAP; or

(l) which contains or bears any intellectual property rights licensed to the
Applicable Canadian Borrower unless the Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor in any material respect or (ii) incurring any material liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement.

Subject to Sections 14.1 and 7.4 and the definition of Canadian Borrowing Base,
the Agent may modify the foregoing criteria in its Permitted Discretion.

Canadian Employee Plan: any employee benefit plan, policy, program, agreement or
arrangement, including retirement, pension, profit sharing, employment, bonus or
other incentive compensation, retention, stock purchase, equity or equity-based
compensation, deferred compensation, change in control, severance, sick leave,
vacation, loans, salary continuation, hospitalization, health, life insurance,
educational assistance or other fringe benefit or perquisite plan, policy,
agreement which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, a Canadian Domiciled Loan Party, or with
respect to which a Canadian Domiciled Loan Party has, or could reasonably be
expected to have, any obligation or liability, contingent or otherwise, but
excluding the Canada Pension Plan, Quebec Pension Plan and any provincial or
federal program providing health benefits, employment insurance or workers’
compensation benefits.

Canadian Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the Canadian Facility Secured Obligations, including
Property of the Canadian Facility Guarantors pledged to secure the Canadian
Facility Secured Obligations under their guarantee of the Secured Obligations.

Canadian Facility Guarantor: each U.S. Borrower, each U.S. Facility Guarantor
and each other Person who guarantees payment and performance of any Canadian
Facility Secured Obligations (including pursuant to a Foreign Cross-Guarantee).

Canadian Facility Loan Party: a Canadian Borrower or a Canadian Facility
Guarantor.

Canadian Facility Obligations: all Obligations of the Canadian Domiciled Loan
Parties and the other Foreign Facility Obligations that are the subject of a
Foreign Cross-Guarantee made by the Canadian Domiciled Loan Parties (but
excluding, for the avoidance of doubt, the U.S. Facility Obligations).

Canadian Facility Secured Obligations: all Secured Obligations of the Canadian
Domiciled Loan Parties and the other Foreign Facility Secured Obligations that
are the subject of a Foreign Cross-Guarantee made by the Canadian Domiciled Loan
Parties (but excluding, for the avoidance of doubt, the U.S. Facility Secured
Obligations).

 

36



--------------------------------------------------------------------------------

Canadian Facility Secured Parties: Agent, any Canadian Fronting Bank, Canadian
Lenders, Secured Bank Product Providers of Bank Products to Canadian Domiciled
Loan Parties and their Subsidiaries and the other Foreign Facility Secured
Parties that are the beneficiaries of a Foreign Cross-Guarantee made by the
Canadian Domiciled Loan Parties (but excluding, for the avoidance of doubt, the
U.S. Facility Secured Parties in their capacities as such).

Canadian Fronting Bank: Bank of America (Canada) or any Affiliate thereof that
agrees to issue Canadian Letters of Credit or, if reasonably acceptable to North
American Loan Party Agent, any other Canadian Lender or Affiliate thereof that
agrees to issue Canadian Letters of Credit.

Canadian Fronting Bank Indemnitees: any Canadian Fronting Bank and its officers,
directors, employees, Affiliates and agents.

Canadian LC Application: an application by any Canadian Borrower on behalf of
itself or any other Canadian Borrower to a Canadian Fronting Bank for issuance
of a Canadian Letter of Credit, in form and substance reasonably satisfactory to
such Canadian Fronting Bank.

Canadian LC Conditions: the following conditions necessary for issuance of a
Canadian Letter of Credit: (a) each of the conditions set forth in Section 6
being satisfied or waived; (b) after giving effect to such issuance, the total
Canadian LC Obligations do not exceed the Canadian Letter of Credit Sublimit, no
Canadian Overadvance exists or would result therefrom and, in the case of any
Canadian Borrower, Section 2.12 is satisfied; (c) the expiration date of such
Canadian Letter of Credit is (i) unless the applicable Canadian Fronting Bank
and the Agent otherwise consent, no more than 365 days from issuance (provided
that each Canadian Letter of Credit may, upon the request of the Applicable
Canadian Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of twelve (12) months
or less (but no later than 20 Business Days prior to the Facility Termination
Date)), and (ii) unless the applicable Canadian Fronting Bank and the Agent
otherwise consent (subject to the satisfaction of the Cash Collateral
requirements set forth in Section 2.4.3), at least 20 Business Days prior to the
Facility Termination Date; (d) the Canadian Letter of Credit and payments
thereunder are denominated in Canadian Dollars or Dollars; (e) the form of the
proposed Canadian Letter of Credit is reasonably satisfactory to the Agent and
the applicable Canadian Fronting Bank; and (f) the proposed use of the Canadian
Letter of Credit is for a lawful purpose.

Canadian LC Documents: all documents, instruments and agreements (including
Canadian LC Requests and Canadian LC Applications) delivered by any Canadian
Borrower or by any other Person to a Canadian Fronting Bank or the Agent in
connection with issuance, amendment or renewal of, or payment under, any
Canadian Letter of Credit.

Canadian LC Obligations: with respect to the Applicable Canadian Borrower, the
Dollar Equivalent of the sum (without duplication) of (a) all amounts owing by
such Applicable Canadian Borrower for any drawings under Canadian Letters of
Credit; (b) the stated amount of

 

37



--------------------------------------------------------------------------------

all outstanding Canadian Letters of Credit issued for the account of such
Applicable Canadian Borrower; and (c) all fees and other amounts owing with
respect to such Canadian Letters of Credit.

Canadian LC Request: a request for issuance of a Canadian Letter of Credit, to
be provided by a Canadian Borrower to a Canadian Fronting Bank, in form
reasonably satisfactory to Agent and such Canadian Fronting Bank.

Canadian LC Reserve: with respect to the Applicable Canadian Borrower, the
aggregate of all Canadian LC Obligations of such Applicable Canadian Borrower,
other than (a) those that have been Cash Collateralized; and (b) if no Event of
Default exists, those constituting charges owing to any Canadian Fronting Bank.

Canadian Lenders: Bank of America (Canada) and each other Lender that has issued
a Canadian Revolver Commitment (provided that such Person or an Affiliate of
such Person also has a U.S. Revolver Commitment).

Canadian Letter of Credit: any standby or documentary letter of credit issued by
a Canadian Fronting Bank for the account of a Canadian Borrower, or any
indemnity, performance bond, guarantee, exposure transmittal memorandum or
similar form of credit support issued by Agent or a Canadian Fronting Bank for
the benefit of a Canadian Borrower, including any Existing Canadian Letter of
Credit.

Canadian Letter of Credit Sublimit: $20,000,000 (or, if less, the amount of the
Canadian Revolver Commitments).

Canadian Multi-Employer Plan: each multi-employer plan, within the meaning of
the Regulations under the Income Tax Act (Canada).

Canadian Overadvance: as defined in Section 2.1.4(c).

Canadian Overadvance Loan: a Loan made to a Canadian Borrower when a Canadian
Overadvance exists or is caused by the funding thereof.

Canadian Overadvance Loan Balance: on any date, the Dollar Equivalent of the
amount by which the aggregate Canadian Revolver Loans of the Applicable Canadian
Borrower or all Canadian Borrowers, as the case may be, exceed the amount of the
Canadian Borrowing Base of such Applicable Canadian Borrower or the Total
Canadian Borrowing Base, as applicable, on such date.

Canadian Pension Plan: a “registered pension plan,” as defined in the Income Tax
Act (Canada) and any other pension plan maintained or contributed to by, or to
which there is or may be an obligation to contribute by, any Canadian Domiciled
Loan Party in respect of its Canadian employees or former employees, excluding,
for greater certainty, a Canadian Multi-Employer Plan.

Canadian Prime Rate: on any date, the highest of (i) a fluctuating rate of
interest per annum equal to the rate of interest in effect for such day as
publicly announced from time to time

 

38



--------------------------------------------------------------------------------

by Bank of America (Canada) as its “Prime Rate”, (ii) the sum of 0.50% plus the
Bank of Canada overnight rate, which is the rate of interest charged by the Bank
of Canada on one-day loans to financial institutions, for such day, and
(iii) the sum of 1.00% plus the Canadian BA Rate for a 30 day Interest Period as
determined on such day. The “Prime Rate” is a rate set by Bank of America
(Canada) based upon various factors including the costs and desired return of
Bank of America (Canada), general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate shall take effect at the
opening of business on the day specified in the public announcement of such
change. Each interest rate based on the Canadian Prime Rate hereunder shall be
adjusted simultaneously with any change in the Canadian Prime Rate. In the event
Bank of America (Canada) (including any successor or assignee) does not at any
time announce a “Prime Rate”, the clause (i) of Canadian Prime Rate shall mean
the “Prime Rate” (being the rate for loans made in Canadian Dollars in Canada)
publicly announced by a Canadian Schedule 1 Chartered Bank selected by Agent.

Canadian Prime Rate Loan: a Canadian Revolver Loan, or portion thereof, funded
in Canadian Dollars and bearing interest calculated by reference to the Canadian
Prime Rate.

Canadian Priority Payables Reserve: on any date of determination, a reserve in
such amount as Agent may determine in its Permitted Discretion which reflects
amounts secured by any Liens, choate or inchoate, which rank or are capable of
ranking in priority to the Agent’s and/or the Secured Parties’ Liens and/or for
amounts which may represent costs relating to the enforcement of the Agent’s
Liens including, without limitation, any such amounts due and not paid for wages
or vacation pay (including amounts protected by the Wage Earner Protection
Program Act (Canada)), amounts due and not paid under any legislation relating
to workers’ compensation or to employment insurance, all amounts deducted or
withheld and not paid and remitted when due under the Income Tax Act (Canada),
amounts currently or past due and not paid for realty, municipal or similar
taxes (to the extent impacting any Canadian Facility Collateral), all amounts
currently or past due and not contributed, remitted or paid to any Canadian
Pension Plan or under the Canada Pension Plan or the PBA, and any amounts
representing any unfunded liability, solvency deficiency or wind up deficiency
with respect to any Canadian Employee Plan.

Canadian Protective Advances: as defined in Section 2.1.5(c).

Canadian Reimbursement Date: as defined in Section 2.4.2(a).

Canadian Rent Reserve: the aggregate of (a) all past due rent and other past due
charges owing by any Canadian Borrower to any landlord or other Person who
possesses any Canadian Facility Collateral or could assert a Lien on such
Canadian Facility Collateral; plus (b) a reserve in an amount not to exceed rent
and other charges that could be payable to any such Person for the time period
used to determine the Net Orderly Liquidation Value of Canadian Facility
Collateral.

Canadian Revolver Commitment: for any Canadian Lender, its obligation to make
Canadian Revolver Loans and to issue Canadian Letters of Credit, in the case of
any Canadian Fronting Bank, or participate in Canadian LC Obligations, in the
case of the other Canadian

 

39



--------------------------------------------------------------------------------

Lenders, to the Canadian Borrowers up to the maximum principal amount shown on
Schedule 2.1.1(c), or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party, as such Canadian Revolver Commitment may be
adjusted from time to time in accordance with the provisions of Sections 2.1.3,
2.1.6 or 11.1. “Canadian Revolver Commitments” means the aggregate amount of
such commitments of all Canadian Lenders.

Canadian Revolver Commitment Increase: as defined in Section 2.1.6(c).

Canadian Revolver Commitment Termination Date: the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the North American Loan Party Agent terminates or reduces
to zero all of the Canadian Revolver Commitments pursuant to Section 2.1.3, and
(c) the date on which the Canadian Revolver Commitments are terminated pursuant
to Section 11.1. From and after the Canadian Revolver Commitment Termination
Date, the Canadian Borrowers shall no longer be entitled to request a Canadian
Revolver Commitment Increase pursuant to Section 2.1.6 hereof.

Canadian Revolver Exposure: on any date, the Dollar Equivalent of an amount
equal to the sum of (a) the Canadian Revolver Loans outstanding on such date and
(b) the Canadian LC Obligations on such date.

Canadian Revolver Loan: a Revolver Loan made by Canadian Lenders to a Canadian
Borrower pursuant to Section 2.1.1(c), which Revolver Loan shall, if denominated
in Canadian Dollars, be either a Canadian BA Rate Loan or a Canadian Prime Rate
Loan and, if denominated in Dollars, shall be either a Canadian Base Rate Loan
or a LIBOR Loan, in each case as selected by the Applicable Canadian Borrower,
and including any Canadian Swingline Loan, Canadian Overadvance Loan or Canadian
Protective Advance.

Canadian Revolver Notes: the promissory notes, if any, executed by Canadian
Borrowers in favor of each Canadian Lender to evidence the Canadian Revolver
Loans funded from time to time by such Canadian Lender, which shall be in the
form of Exhibit C-3 to this Agreement, together with any replacement or
successor notes therefor.

Canadian Schedule 1 Chartered Bank: any of Royal Bank of Canada, Bank of
Montreal, The Toronto-Dominion Bank, The Bank of Nova Scotia or Canadian
Imperial Bank of Commerce.

Canadian Security Agreement: this Agreement, each general security agreement and
each Deed of Movable Hypothec among any Canadian Domiciled Loan Party and Agent.

Canadian Subsidiary: Each Wholly-Owned Subsidiary of MRC Global incorporated or
organized under the laws of Canada or any province or territory of Canada.

Canadian Swingline Commitment: $10,000,000 (or, if less, the amount of the
Canadian Revolver Commitments).

Canadian Swingline Commitment Termination Date: with respect to any Canadian
Swingline Loan, the date that is five Business Days prior to the Canadian
Revolver Commitment Termination Date.

 

40



--------------------------------------------------------------------------------

Canadian Swingline Lender: Bank of America (Canada) or an Affiliate of Bank of
America (Canada).

Canadian Swingline Loan: a Swingline Loan made by the Canadian Swingline Lender
to a Canadian Borrower pursuant to Section 2.1.7(c), which Swingline Loan shall,
if denominated in Canadian Dollars, be a Canadian Prime Rate Loan and, if
denominated in Dollars, shall be a Canadian Base Rate Loan, in each case as
selected by the Applicable Canadian Borrower.

Capital Lease: as applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee that, in conformity with GAAP,
is, or is required to be, accounted for as a capital lease on the balance sheet
of that Person.

Capitalized Lease Obligations: as applied to any Person, all obligations under
Capital Leases of such Person or any of its Subsidiaries, in each case taken at
the amount thereof accounted for as liabilities in accordance with GAAP.

Cash Collateral: cash or Permitted Investments (other than the Permitted
Investments described in clauses (h) and (i) of the definition thereof), and any
interest or other income earned thereon, that is delivered to Agent or a
Security Trustee to Cash Collateralize any Secured Obligations.

Cash Collateral Account: the (a) Australian Cash Collateral Account, (b) Belgian
Cash Collateral Account, (c) Canadian Cash Collateral Account, (d) Dutch Cash
Collateral Account, (e) New Zealand Cash Collateral Account, (f) Norwegian Cash
Collateral Account, (g) Singapore Cash Collateral Account, (h) UK Cash
Collateral Account and/or (i) U.S. Cash Collateral Account, as the context may
require.

Cash Collateralize: the delivery of cash or Permitted Investments (other than
the Permitted Investments described in clauses (h) and (i) of the definition
thereof) to Agent or a Security Trustee, as security for the payment of Secured
Obligations, in an amount equal to (a) with respect to LC Obligations, 105% of
the aggregate LC Obligations, and (b) with respect to any inchoate, contingent
or other Secured Obligations, Agent’s good faith estimate of the amount due or
to become due, including all fees and other amounts relating to such Secured
Obligations. In relation to the Dutch Borrowers’ Cash Collateral, Cash
Collateralization shall mean the granting of a financial collateral arrangement
(financieelzekerheidsovereenkomst) within the meaning of title 2 of Book 7 of
the Dutch Civil Code. “Cash Collateralization” and “Cash Collateralized” have
correlative meanings.

Cash Dominion Event: the occurrence of any one of the following events:
(i) Excess Availability shall be less than the greater of (A) 10% of the
Commitments or (B) $79,800,000; or (ii) (A) an Event of Default pursuant to
Sections 11.1.1 or 11.1.5 shall have occurred and be continuing or (B) any other
Event of Default pursuant to Section 11.1 shall have occurred and be continuing
and the Agent or the Required Lenders shall have reasonably determined (by
written notice to the Borrowers) to effect a Cash Dominion Event as a result of
such breach; provided, that, to the extent that the Cash Dominion Event has
occurred due to clause (i) of this definition, if Excess Availability shall have
exceeded the greater of (x) 10% of the Commitments and (y) $79,800,000 for at
least thirty (30) consecutive days, the Cash Dominion Event shall be deemed

 

41



--------------------------------------------------------------------------------

to be over. At any time that a Cash Dominion Event shall be deemed to be over or
otherwise cease to exist, Agent shall take such actions as may reasonably be
required by a Loan Party Agent to terminate the cash sweeps and other transfers
existing pursuant to Section 5.6 as a result of any notice or direction given by
Agent during the existence of a Cash Dominion Event (other than with respect to
the Australian Borrowers, the New Zealand Borrowers, the Singapore Borrowers and
the UK Borrowers).

Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to any Loan Party or any of its Subsidiaries in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automated clearinghouse, e-payable, electronic
funds transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

CCAA: Companies’ Creditors Arrangement Act (Canada) or any successor statute, as
amended from time to time, and includes all regulations thereunder.

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

Change in Tax Law: the enactment, promulgation, execution or ratification of, or
any change in or amendment to, any law (including the Code), treaty, regulation
or rule (or in the official application or interpretation of any law, treaty,
regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to taxation.

Change of Control: shall mean and be deemed to have occurred if (a) any person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) shall at any time have acquired
direct or indirect beneficial ownership of 35% or more of the voting power of
the outstanding Voting Stock of MRC Global; (b) Continuing Directors shall not
constitute at least a majority of the board of directors of MRC Global; or (c) a
Borrower ceases to be a Wholly-Owned Subsidiary of MRC Global (unless (x) prior
to that event such Borrower is released from its obligations as a Borrower
hereunder in accordance with the terms of this Agreement or (y) pursuant to a
transaction permitted under Section 10.2.3(a) or (e)).

Civil Code: the Civil Code of Québec, or any successor statute, as amended from
time to time, and includes all regulations thereunder.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest and costs and expenses of any kind (including
remedial response costs,

 

42



--------------------------------------------------------------------------------

reasonable attorneys’ fees (which shall be limited to the fees, disbursements
and other charges of one primary counsel and one local counsel in each relevant
jurisdiction for the Indemnitees (unless there is an actual or perceived
conflict of interest or the availability of different claims or defenses in
which case each such Indemnitee may retain its own counsel)) and Extraordinary
Expenses) at any time (including after Full Payment of the Obligations,
replacement of Agent or any Lender) incurred by any Indemnitee or asserted
against any Indemnitee by any Loan Party or other Person, in any way relating to
(a) any Loans, Letters of Credit, Loan Documents, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents (including action taken under or in relation to the PPSA
Australia or the PPSA New Zealand, including any registration, or any response
to an amendment demand or a request under section 275 of the PPSA Australia or
Section 177 of the PPSA New Zealand), (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law or (e) failure by any Loan
Party to perform or observe any terms of any Loan Document, in each case,
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986 and the regulations promulgated and
rulings issued thereunder.

Collateral: all Property described in Section 7.1, all Property described in any
Security Document as security for any Secured Obligation, and all other Property
that now or hereafter secures (or is intended to secure) any Secured
Obligations.

Collateral Access Agreement: a landlord waiver, bailee letter, warehouse letter,
agreement regarding processing arrangements or other access agreement,
collateral management agreement or warehouse receipt, reasonably acceptable to
the Agent.

Commitment: for any Lender, the aggregate amount of such Lender’s Borrower Group
Commitments. “Commitments” means the aggregate amount of all Borrower Group
Commitments, which amount shall on the Closing Date be equal to the sum of
(a) $10,000,000 in respect of the Australian Revolver Commitments,
(b) $4,000,000 in respect of the Belgian Revolver Commitments, (c) $20,000,000
in respect of the Canadian Revolver Commitments, (d) $4,000,000 in respect of
the Dutch Revolver Commitments, (e) $0 in respect of the New Zealand Revolver
Commitments, (f) $30,000,000 in respect of the Norwegian Revolving Commitments,
(g) $0 in respect of the Singapore Revolver Commitments, (h) $5,000,000 in
respect of the UK Revolver Commitments, and (i) $977,000,000 in respect of the
U.S. Revolver Commitments.

Commodity Agreement: any commodity swap agreement, futures contract, option
contract or other similar agreement or arrangement, each of which is for the
purpose of hedging the commodity price exposure associated with MRC Global’s and
its Subsidiaries’ operations and not for speculative purposes.

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

 

43



--------------------------------------------------------------------------------

Compliance Certificate: a certificate, in the form of Exhibit D with such
changes as may be agreed to by North American Loan Party Agent and Agent, by
which MRC Global certifies to the matters set forth in Section 10.1.1(e).

Consolidated EBITDA: shall mean, for any period, Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities,

(ii) provision for taxes based on income, profits or capital of MRC Global and
its Restricted Subsidiaries, including state, franchise and similar taxes and
foreign withholding taxes paid or accrued during such period,

(iii) depreciation and amortization,

(iv) (a) losses on asset sales (other than asset sales in the Ordinary Course of
Business), disposals or abandonments, (b) any impairment charge or asset
write-off related to intangible assets (including good-will), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, (c) all losses
from investments recorded using the equity method, (d) stock-based awards
compensation expense, and (e) other non-cash charges (provided that if any
non-cash charges referred to in this clause (e) represent an accrual or reserve
for potential cash items in any future period, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period),

(v) extraordinary losses and unusual or non-recurring charges, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans,

(vi) restructuring charges or reserves (including restructuring costs related to
acquisitions after the date hereof and to closure and/or consolidation of
facilities),

(vii) any deductions attributable to minority interests (including the minority
interest portion of the Initial Canadian Borrower’s employee profit sharing
plans),

(viii) LIFO expense, and

 

44



--------------------------------------------------------------------------------

(ix) any costs or expenses incurred by MRC Global and its Restricted
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the applicable Person or net
cash proceeds of an issuance of Stock or Stock Equivalents of the applicable
Person, less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring gains,

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income in any prior period),

(iii) gains on asset sales (other than asset sales in the Ordinary Course of
Business),

(iv) any net after-tax income from the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments,

(v) LIFO income, and

(vi) all gains from investments recorded using the equity method,

in each case, as determined on a consolidated basis for MRC Global and its
Restricted Subsidiaries in accordance with GAAP; provided that, to the extent
included in Consolidated Net Income,

(A) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses related to currency remeasurements of Indebtedness
or intercompany balances (including the net loss or gain resulting from Hedge
Agreements for currency exchange risk),

(B) there shall be excluded in determining Consolidated EBITDA for any period
any adjustments resulting from the application of Statement of Financial
Accounting Standards No. 133,

(C) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (1) the Acquired EBITDA of any Person, property, business
or asset acquired by MRC Global or any Restricted Subsidiary since the beginning
of such period to the extent not subsequently sold, transferred, abandoned or
otherwise disposed by MRC Global or its Restricted Subsidiaries (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”) and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary since the
beginning of such period (each, a “Converted

 

45



--------------------------------------------------------------------------------

Restricted Subsidiary”), based on the actual Acquired EBITDA of such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition or conversion) and
(2) an adjustment in respect of each Acquired Entity or Business equal to the
amount of the Pro Forma Adjustment with respect to such Acquired Entity or
Business acquired since the beginning of such period (including the portion
thereof occurring prior to such acquisition) as specified in a Pro Forma
Adjustment Certificate and delivered to the Lenders and the Agent, and

(D) there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business or asset (other than an
Unrestricted Subsidiary) sold, transferred, abandoned or otherwise disposed of,
closed or classified as discontinued operations by MRC Global or any Restricted
Subsidiary since the beginning of such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”), and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”) based on the actual Disposed EBITDA of such Sold Entity or Business
or Converted Unrestricted Subsidiary for such period (including the portion
thereof occurring prior to such sale, transfer or disposition or conversion).

Consolidated Fixed Charge Coverage Ratio: for any Test Period, the ratio of
(a) Consolidated EBITDA for such Test Period to (b) Consolidated Fixed Charges
for such Test Period.

Consolidated Fixed Charges: for any period, the sum, without duplication, of
(a) Consolidated Interest Expense, (b) scheduled payments of principal on
Consolidated Total Debt, (c) the aggregate of all unfinanced capital
expenditures of MRC Global and its Restricted Subsidiaries during such period
determined on a consolidated basis and (d) the portion of taxes attributable to
MRC Global and its Restricted Subsidiaries based on income actually paid in cash
and provisions for cash income taxes.

Consolidated Interest Expense: for any period, the sum of (i) the cash interest
expense (including that attributable to Capital Leases in accordance with GAAP),
net of cash interest income, of MRC Global and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP with respect to all outstanding
Indebtedness of MRC Global and its Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedge Agreements
(other than currency swap agreements, currency future or option contracts and
other similar agreements) and (ii) any cash payments made during such period in
respect of obligations referred to in clause (b) below relating to Funded Debt
that were amortized or accrued in a previous period (other than any such
obligations resulting from the discounting of Indebtedness in connection with
the application of purchase accounting in connection with any Permitted
Acquisition), but excluding, however, (a) amortization of deferred financing
costs and any other amounts of non-cash interest, (b) the accretion or accrual
of discounted liabilities during such period, and (c) all non-recurring cash
interest expense consisting of liquidated damages for failure to timely comply
with registration rights obligations and financing fees, all as calculated on a
consolidated basis in accordance with GAAP and excluding, for the avoidance of
doubt, any interest in respect of items excluded from Indebtedness in the
proviso to the definition thereof,

 

46



--------------------------------------------------------------------------------

provided that (x) except as provided in clause (y) below, there shall be
excluded from Consolidated Interest Expense for any period the cash interest
expense (or cash interest income) of all Unrestricted Subsidiaries for such
period to the extent otherwise included in Consolidated Interest Expense,
(y) there shall be included in determining Consolidated Interest Expense for any
Test Period the cash interest expense (or income) of any Acquired Entity or
Business acquired since the beginning of such Test Period and of any Converted
Restricted Subsidiary converted since the beginning of such Test Period, in each
case based on the cash interest expense (or income) of such Acquired Entity or
Business or Converted Restricted Subsidiary for such Test Period (including the
portion thereof occurring prior to such acquisition or conversion) assuming any
Indebtedness incurred or repaid in connection with any such acquisition or
conversion had been incurred or prepaid on the first day of such Test Period,
and (z) there shall be excluded from determining Consolidated Interest Expense
for any Test Period the cash interest expense (or income) of any Sold Entity or
Business disposed of since the beginning of such Test Period, based on the cash
interest expense (or income) relating to any Indebtedness relieved, retired or
repaid in connection with any such disposition of such Sold Entity or Business
for such Test Period (including the portion thereof occurring prior to such
disposal) assuming such debt relieved, retired or repaid in connection with such
disposition had been relieved, retired or repaid on the first day of such Test
Period.

Consolidated Net Income: for any period, the net income (loss) of MRC Global and
its Restricted Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, excluding, without duplication, (a) extraordinary items
for such period, (b) the cumulative effect of a change in accounting principles
during such period to the extent included in Consolidated Net Income, (c) any
fees and expenses incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, investment, recapitalization,
asset disposition, issuance or repayment of debt, issuance of equity securities
(including any underwritten sale to the public of MRC Global’s or any direct or
indirect parent of MRC Global’s (or its successor’s) stock pursuant to an
effective registration statement filed with the SEC on Form S-1 or Form S-3 (or
any successor forms adopted by the SEC)), refinancing transaction or amendment
or other modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction and (d) any
income (loss) for such period attributable to the early extinguishment of
Indebtedness. There shall be excluded from Consolidated Net Income for any
period the purchase accounting effects of adjustments to inventory, property and
equipment, software and other intangible assets and deferred revenue in
component amounts required or permitted by GAAP and related authoritative
pronouncements (including the effects of such adjustments pushed down to MRC
Global and its Restricted Subsidiaries), as a result of any acquisition whether
consummated before or after the Closing Date, any Permitted Acquisition or other
Investment, or the amortization or write-off of any amounts thereof.

Consolidated Secured Debt: as of any date of determination, (a) the aggregate
principal amount of Indebtedness of MRC Global and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with any Permitted
Acquisition), consisting of Indebtedness for borrowed money, Capitalized Lease
Obligations and debt obligations evidenced by promissory notes or similar
instruments, in

 

47



--------------------------------------------------------------------------------

each case secured by Liens, minus (b) the aggregate amount of cash and Permitted
Investments held in accounts on the consolidated balance sheet of MRC Global and
its Restricted Subsidiaries as at such date to the extent the use thereof for
application to payment of Indebtedness is not prohibited by law or any contract
to which any such Person is a party.

Consolidated Total Assets: as of any date of determination, the amount that
would, in conformity with GAAP, be set forth opposite the caption “total assets”
(or any like caption) on a consolidated balance sheet of MRC Global and its
Restricted Subsidiaries at such date.

Consolidated Total Debt: as of any date of determination, (a) the aggregate
principal amount of Indebtedness of MRC Global and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with any Permitted
Acquisition), consisting of Indebtedness for borrowed money, Capitalized Lease
Obligations and debt obligations evidenced by promissory notes or similar
instruments, minus (b) the aggregate amount of cash and Permitted Investments
held in accounts on the consolidated balance sheet of MRC Global and its
Restricted Subsidiaries as at such date to the extent the use thereof for
application to payment of Indebtedness is not prohibited by law or any contract
to which any such Person is a party.

Consolidated Total Debt to Consolidated EBITDA Ratio: as of any date of
determination, the ratio of (a) Consolidated Total Debt as of the last day of
the most recent Test Period for which financial statements have been delivered
pursuant to clause (a) or (b) of Section 10.1.1 to (b) Consolidated EBITDA for
such Test Period.

Continuing Director: at any date, an individual (a) who is a member of the board
of directors of MRC Global on the date hereof, (b) who, as at such date, has
been a member of such board of directors for at least the twelve preceding
months, or (c) who has been nominated to be a member of such board of directors
by a majority of the other Continuing Directors then in office.

Contribution Notice: a contribution notice issued by the Pensions Regulator in
the UK under section 38 or section 47 of the Pensions Act 2004.

Converted Restricted Subsidiary: as defined in the term “Consolidated EBITDA”.

Converted Unrestricted Subsidiary: as defined in the term “Consolidated EBITDA”.

Cost: with respect to Inventory, the weighted average cost thereof, as
determined in the same manner and consistent with the most recent Inventory
Appraisal which has been received and approved by Agent in its reasonable
discretion.

Credit Documents: the Loan Documents and the Bank Product Documents.

Credit Party: Agent, a Lender or any Fronting Bank; and “Credit Parties” means
Agent, Lenders and Fronting Banks.

 

48



--------------------------------------------------------------------------------

Creditor Representative: under any Applicable Law, a receiver, manager,
controller, interim receiver, receiver and manager, trustee (including any
trustee in bankruptcy), custodian, conservator, administrator, examiner,
sheriff, monitor, assignee, liquidator, provisional liquidator, sequestrator,
administrative receiver, judicial manager, statutory manager or similar officer
or fiduciary.

CTA: the Corporation Tax Act 2009.

Currency Agreement: any foreign exchange contract, currency swap agreement,
futures contract, option contract, synthetic cap or other similar agreement or
arrangement, each of which is for the purpose of hedging the foreign currency
risk associated with MRC Global’s and its Subsidiaries’ operations and not for
speculative purposes.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2.00% plus the interest rate otherwise applicable
thereto, or if such Obligation does not bear interest, a rate equal to the U.S.
Base Rate plus 2.00%.

Defaulting Lender: any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any funding obligations hereunder, and such failure is
not cured within three Business Days, unless such Lender notifies the Agent and
the relevant Loan Party Agent in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable Default, if any, shall be
specifically identified in such writing) have not been satisfied; (b) has
notified the Agent or any Borrower that such Lender does not intend to comply
with its funding obligations hereunder or has made a public statement to the
effect that it does not intend to comply with its funding obligations hereunder
or generally under other credit facilities (unless such notice or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding cannot be satisfied); (c) has failed, within
three Business Days following written request by the Agent, to confirm in a
manner reasonably satisfactory to the Agent that such Lender will comply with
its funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt by the Agent of such
confirmation); or (d) has, or has a direct or indirect parent company that has,
become the subject of an Insolvency Proceeding or taken any action in
furtherance thereof; provided, that a Lender shall not be a Defaulting Lender
solely by virtue of a Governmental Authority’s ownership of an equity interest
in such Lender or parent company.

Deposit Account: (i) any “deposit account” as such term is defined in Article 9
of the UCC and in any event shall include all accounts and sub-accounts relating
to any of the foregoing and (ii) with respect to any such Deposit Account
located outside of the U.S., any bank account with a deposit function.

Deposit Account Control Agreements: the deposit account control agreements
(whether in the form of an agreement, notice and acknowledgement or like
instrument), in form and

 

49



--------------------------------------------------------------------------------

substance reasonably satisfactory to Agent and the relevant Loan Party Agent,
executed by each lockbox servicer and financial institution maintaining a
lockbox and/or Deposit Account other than an Excluded Deposit Account for a Loan
Party, in favor of Agent or a Security Trustee, for the benefit of the Secured
Parties, as security for the Secured Obligations (or, in respect of a financial
institution in Norway, in relation to a security for the Secured Obligations).

Designated Jurisdiction: a country or territory that is the subject of a
Sanction.

Designated Non-Cash Consideration: the fair market value of non-cash
consideration received by any Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 10.2.4(b) and Section 10.2.4(c) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Senior Officer of the relevant Loan Party Agent, setting forth the basis of such
valuation (which amount will be reduced by the fair market value of the portion
of the non-cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition).

Disposed EBITDA: with respect to any Sold Entity or Business or any Converted
Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to MRC Global and its Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary.

Disqualified Lender: each of the Persons designated in writing by the North
American Loan Party Agent to the Agent as Disqualified Lenders prior to the
Closing Date or, subject to Agent’s approval in its discretion, after the
Closing Date. A list of Disqualified Lenders (if any have been named and so
approved) will be provided by the Agent to any Lender upon request.

Disposition: as defined in Section 10.2.4(b).

dividends: as defined in Section 10.2.6.

Document: as defined in the UCC (and/or with respect to any Document of a
Canadian Domiciled Loan Party, New Zealand Domiciled Loan Party or Australian
Domiciled Loan Party, a “document of title” as defined in the PPSA, the PPSA New
Zealand or the PPSA Australia) or any other Applicable Law, as applicable.

Dollar Equivalent: on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount in a
currency other than Dollars, the amount of Dollars that Agent determines (which
determination shall be conclusive and binding absent manifest error) would be
necessary to be sold on such date at the applicable Exchange Rate to obtain the
stated amount of the other currency.

Dollars or $: lawful money of the United States.

Domestic Subsidiary: each U.S. Subsidiary.

 

50



--------------------------------------------------------------------------------

Dominion Account: with respect to (a) the Australian Domiciled Loan Parties,
each Australian Dominion Account, (b) the Belgian Domiciled Loan Parties, each
Belgian Dominion Account, (c) the Canadian Domiciled Loan Parties, each Canadian
Dominion Account, (d) the Dutch Domiciled Loan Parties, each Dutch Dominion
Account, (e) the New Zealand Domiciled Loan Parties, each New Zealand Dominion
Account, (f) the Norwegian Domiciled Loan Parties, each Norwegian Dominion
Account, (g) the Singapore Domiciled Loan Parties, each Singapore Dominion
Account, (h) the UK Domiciled Loan Parties, each UK Dominion Account, and
(i) the U.S. Domiciled Loan Parties, each U.S. Dominion Account.

Dragon UK: as defined in the preamble to this Agreement.

Dutch Allocated U.S. Availability: U.S. Availability designated by the North
American Loan Party Agent for application to clause (c) of a Dutch Borrowing
Base.

Dutch Availability: as of any date of determination, (a) the lesser of (i) the
Dutch Revolver Commitments minus all Dutch LC Obligations as of such date of
determination and (ii) the Total Dutch Borrowing Base as of such date of
determination, minus (b) the Dollar Equivalent of the principal balance of all
Dutch Revolver Loans.

Dutch Availability Reserves: the sum (without duplication) of (a) the aggregate
amount of the Dutch Rent Reserve, if any, established pursuant to clause (h) of
the definition of Dutch Eligible Inventory; (b) the Dutch LC Reserve; (c) the
Dutch Bank Product Reserve; (d) the Dutch Priority Payables Reserve; and
(e) such additional reserves, in such amounts and with respect to such matters,
as the Agent may establish in its Permitted Discretion.

Dutch Bank Product Reserve: the aggregate amount of reserves, as established by
the Agent from time to time in its Permitted Discretion and in consultation with
the European Loan Party Agent, to reflect the reasonably anticipated liabilities
in respect of the then outstanding Secured Bank Product Obligations of the Dutch
Domiciled Loan Parties and their Subsidiaries.

Dutch Base Rate Loan: a Dutch Revolver Loan, or portion thereof, funded in Euros
or Dollars and bearing interest calculated by reference to the Eurasian Base
Rate.

Dutch Borrowers: (a) the Initial Dutch Borrower and (b) each other Dutch
Subsidiary that, after the date hereof, has executed a supplement or joinder to
this Agreement in accordance with Section 10.1.13 and has satisfied the other
requirements set forth in Section 10.1.13 in order to become a Dutch Borrower.

Dutch Borrowing Base: at any time, with respect to the Applicable Dutch
Borrower, an amount equal to the sum (expressed in Dollars, based on the Dollar
Equivalent thereof) of, without duplication:

(a) the book value of Dutch Eligible Accounts of the Applicable Dutch Borrower
multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Dutch Eligible Inventory of
the Applicable Dutch Borrower and (ii) 85% of the Net Orderly Liquidation Value
of Dutch Eligible Inventory of the Applicable Dutch Borrower (which shall be
(A) net of the current monthly shrinkage reserve calculated in accordance with
GAAP and (B) valued at Cost), plus

 

51



--------------------------------------------------------------------------------

(c) Dutch Allocated U.S. Availability for such Applicable Dutch Borrower, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Dutch Availability Reserves allocable to
the Applicable Dutch Borrower which would cause the aggregate amount of the
Dutch Revolver Loans allocable to the Applicable Dutch Borrower at such time to
exceed the lesser of the Applicable Dutch Borrower’s Applicable Dutch Borrower
Commitment and the Applicable Dutch Borrower’s Dutch Borrowing Base then in
effect, in each case, notification thereof to the European Loan Party Agent by
the Agent, any and all such Dutch Availability Reserves.

The Dutch Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the Agent with
such adjustments as the Agent deems appropriate in its Permitted Discretion to
assure that the Dutch Borrowing Base is calculated in accordance with the terms
of this Agreement.

Dutch Cash Collateral Account: a demand deposit, money market or other account
established by Agent at Bank of America (London) or such other financial
institution as Agent may select in its discretion with the consent of European
Loan Party Agent (not to be unreasonably withheld or delayed), which account
shall be for the benefit of the Dutch Facility Secured Parties and shall be
subject to Agent’s or European Security Trustee’s Liens securing the Dutch
Facility Secured Obligations; provided that the foregoing consent of European
Loan Party Agent to the selection by Agent in its discretion of a financial
institution other than Bank of America (London) shall not be required if an
Event of Default has occurred and is continuing.

Dutch Domiciled Loan Party: any Dutch Borrower and each Dutch Subsidiary now or
hereafter party hereto as a Loan Party, and “Dutch Domiciled Loan Parties” means
all such Persons, collectively.

Dutch Dominion Account: each special account established by the Dutch Domiciled
Loan Parties at Bank of America (London), over which Agent or European Security
Trustee has springing control for withdrawal purposes.

Dutch Eligible Accounts: at any time, the Accounts of the Applicable Dutch
Borrower at such date except any Account:

(a) which is not subject to a valid Lien in favor of the Agent or European
Security Trustee (including under the relevant laws of the Account Debtor’s
jurisdiction of organization);

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or European Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent; provided that, with respect to any tax Lien having such priority,
eligibility of Accounts shall be reduced by the amount of such tax Lien having
such priority;

 

52



--------------------------------------------------------------------------------

(c) owing by any Account Debtor with respect to which more than 120 days have
elapsed since the date of the original invoice therefor or which is more than 60
days past the due date for payment;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by any Account Debtor to the extent the aggregate amount of
otherwise Dutch Eligible Accounts owing from such Account Debtor and its
Affiliates to Dutch Borrowers exceeds 20% of the aggregate Dutch Eligible
Accounts (or such higher percentage as the Agent may establish for the Account
Debtor from time to time), in each case, only to the extent of such excess;

(f) with respect to which any covenant, representation, or warranty relating to
such Account contained in this Agreement or a Security Document has been
breached or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Applicable Dutch Borrower’s completion of any further performance, or
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Applicable Dutch Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any province or territory) receivership, insolvency relief or other
law or laws for the relief of debtors, including the Dutch Bankruptcy Code
(Fallissementswet), unless the payment of Accounts from such Account Debtor is
secured by assets of, or guaranteed by, in either case, in a manner reasonably
satisfactory to the Agent, a Person that is reasonably acceptable to the Agent
or, if the Account from such Account Debtor arises subsequent to a decree or
order for relief with respect to such Account Debtor under the Dutch

 

53



--------------------------------------------------------------------------------

Bankruptcy Code (Fallissementswet), as now or hereafter in effect, the Agent
shall have reasonably determined that the timely payment and collection of such
Account will not be impaired;

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of an Eligible Account Debtor Jurisdiction unless such Account is
backed by a letter of credit or other credit support reasonably acceptable to
the Agent and which is in the possession of the Agent;

(m) which is owed in any currency other than an Eligible Account Currency;

(n) which is owed by any Governmental Authority, unless (i) such Account is
backed by a letter of credit reasonably acceptable to the Agent and which is in
the possession of the Agent or (ii) Agent otherwise approves;

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

(q) which is subject to any counterclaim, deduction, defense, setoff, right of
compensation or dispute, but only to the extent of the amount of such
counterclaim, deduction, defense, setoff, right of compensation or dispute,
unless (i) the Agent, in its Permitted Discretion, has established Dutch
Availability Reserves and determines to include such Account as a Dutch Eligible
Account or (ii) such Account Debtor has entered into an agreement reasonably
acceptable to the Agent to waive such rights;

(r) which is evidenced by any promissory note, Chattel Paper or Instrument (in
each case, other than any such items that are delivered to the Agent or the
European Security Trustee);

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Applicable
Dutch Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other charges), except to
the extent the Applicable Dutch Borrower may qualify subsequently as a foreign
entity authorized to transact business in such jurisdiction and gain access to
such courts, without incurring any cost or penalty reasonably viewed by the
Agent to be material in amount, and such later qualification cures any access to
such courts to enforce payment of such Account;

 

54



--------------------------------------------------------------------------------

(t) with respect to which the Applicable Dutch Borrower has made any agreement
with the Account Debtor for any reduction thereof, but only to the extent of
such reduction, other than discounts and adjustments given in the Ordinary
Course of Business; or

(u) which the Agent determines is ineligible in its Permitted Discretion.

Subject to Sections 14.1 and 7.4 and the definition of Dutch Borrowing Base, the
Agent may modify the foregoing criteria in its Permitted Discretion.

Dutch Eligible Inventory: at any date of determination thereof, the aggregate
amount of all Inventory owned by the Applicable Dutch Borrower at such date
except any Inventory:

(a) which is not subject to a valid Lien in favor of the Agent or European
Security Trustee;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or European Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent or European Security Trustee (other than any bailee, warehouseman,
landlord or similar non-consensual Liens having priority by operation of law to
the extent either subclause (i) or (ii) of clauses (h) or (i) below of Dutch
Eligible Inventory is satisfied with respect to the relevant Inventory);
provided that, with respect to any tax Lien having such priority, eligibility of
Inventory shall be reduced by the amount of such tax Lien having such priority;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or any Security Document has been breached or is not true in any
material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of
which has been excluded from Dutch Eligible Accounts pursuant to clause (g)(v)
of the definition thereof), returned or repossessed goods (other than goods that
are undamaged and able to be resold in the Ordinary Course of Business),
defective goods, goods held on consignment, goods to be returned to the
Applicable Dutch Borrower’s suppliers or goods which are not of a type held for
sale in the Ordinary Course of Business;

 

55



--------------------------------------------------------------------------------

(g) which is not located in the Netherlands or is not at a location listed on
Schedule 8.4.1 (as updated from time to time in accordance with the provisions
hereof, including updates provided under the Existing Loan Agreement) other than
goods in transit between locations of the Dutch Domiciled Loan Parties;

(h) which is located in any location leased by the Applicable Dutch Borrower
unless (i) the lessor has delivered to the Agent a Collateral Access Agreement
or (ii) a Dutch Rent Reserve has been established by the Agent;

(i) which is located in any third party warehouse or is in the possession of a
bailee, processor or other Person and is not evidenced by a Document, unless
(i) such warehouseman, bailee, processor or other Person has delivered to the
Agent a Collateral Access Agreement and/or such other documentation as the Agent
may reasonably require or (ii) appropriate Dutch Availability Reserves have been
established by the Agent in its Permitted Discretion;

(j) which is the subject of a consignment by the Applicable Dutch Borrower as
consignor;

(k) which is perishable as determined in accordance with GAAP;

(l) which contains or bears any intellectual property rights licensed to the
Applicable Dutch Borrower unless the Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor in any material respect or (ii) incurring any material liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement; or

(m) which constitutes movable assets as set out in section 21 paragraph 2 in
conjunction with section 22 paragraph 3 of the Dutch Tax Collection Act
(Invorderingswer 1990).

Subject to Sections 14.1 and 7.4 and the definition of Dutch Borrowing Base, the
Agent may modify the foregoing criteria in its Permitted Discretion.

Dutch Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the Dutch Facility Secured Obligations, including
Property of the Dutch Facility Guarantors pledged to secure the Dutch Facility
Secured Obligations under their guarantee of the Secured Obligations.

Dutch Facility Guarantor: each U.S. Borrower, each U.S. Facility Guarantor and
each other Person who guarantees payment and performance of any Dutch Facility
Secured Obligations (including pursuant to a Foreign Cross-Guarantee).

Dutch Facility Loan Party: a Dutch Borrower or a Dutch Facility Guarantor.

 

56



--------------------------------------------------------------------------------

Dutch Facility Obligations: all Obligations of the Dutch Domiciled Loan Parties
and the other Foreign Facility Obligations that are the subject of a Foreign
Cross-Guarantee made by the Dutch Domiciled Loan Parties (but excluding, for the
avoidance of doubt, the U.S. Facility Obligations).

Dutch Facility Secured Obligations: all Secured Obligations of the Dutch
Domiciled Loan Parties and the other Foreign Facility Secured Obligations that
are the subject of a Foreign Cross-Guarantee made by the Dutch Domiciled Loan
Parties (but excluding, for the avoidance of doubt, the U.S. Facility Secured
Obligations).

Dutch Facility Secured Parties: Agent, European Security Trustee, any Dutch
Fronting Bank, Dutch Lenders, Secured Bank Product Providers of Bank Products to
Dutch Domiciled Loan Parties and their Subsidiaries and the other Foreign
Facility Secured Parties that are the beneficiaries of a Foreign Cross-Guarantee
made by the Dutch Domiciled Loan Parties (but excluding, for the avoidance of
doubt, the U.S. Facility Secured Parties in their capacities as such).

Dutch Fronting Bank: (a) Bank of America (London) or any Affiliate thereof that
agrees to issue Dutch Letters of Credit, (b) if reasonably acceptable to
European Loan Party Agent, any other Dutch Lender or Affiliate thereof that
agrees to issue Dutch Letters of Credit, or (c) if requested by European Loan
Party Agent and subject to Section 2.11, a Non-Lender Fronting Bank that agrees
to issue Dutch Letters of Credit.

Dutch Fronting Bank Indemnitees: any Dutch Fronting Bank and its officers,
directors, employees, Affiliates and agents.

Dutch LC Application: an application by any Dutch Borrower on behalf of itself
or any other Dutch Borrower to a Dutch Fronting Bank for issuance of an Dutch
Letter of Credit, in form and substance reasonably satisfactory to such Dutch
Fronting Bank.

Dutch LC Conditions: the following conditions necessary for issuance of a Dutch
Letter of Credit: (a) each of the conditions set forth in Section 6 being
satisfied or waived; (b) after giving effect to such issuance, the total Ex-NA
LC Obligations do not exceed the Ex-NA Letter of Credit Sublimit, no Dutch
Overadvance exists or would result therefrom and, in the case of any Dutch
Borrower, Section 2.12 is satisfied; (c) the expiration date of such Dutch
Letter of Credit is (i) unless the applicable Dutch Fronting Bank and the Agent
otherwise consent, no more than 365 days from issuance (provided that each Dutch
Letter of Credit may, upon the request of the Applicable Dutch Borrower, include
a provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of twelve (12) months or less (but no later than
20 Business Days prior to the Facility Termination Date)), and (ii) unless the
applicable Dutch Fronting Bank and the Agent otherwise consent (subject to the
satisfaction of the Cash Collateral requirements set forth in Section 2.5.3), at
least 20 Business Days prior to the Facility Termination Date; (d) the Dutch
Letter of Credit and payments thereunder are denominated in Euros or Dollars;
(e) the form of the proposed Dutch Letter of Credit is reasonably satisfactory
to the Agent and the applicable Dutch Fronting Bank; and (f) the proposed use of
the Dutch Letter of Credit is for a lawful purpose.

 

57



--------------------------------------------------------------------------------

Dutch LC Documents: all documents, instruments and agreements (including Dutch
LC Requests and Dutch LC Applications) delivered by any Dutch Borrower or by any
other Person to a Dutch Fronting Bank or the Agent in connection with issuance,
amendment or renewal of, or payment under, any Dutch Letter of Credit.

Dutch LC Obligations: with respect to the Applicable Dutch Borrower, the Dollar
Equivalent of the sum (without duplication) of (a) all amounts owing by such
Applicable Dutch Borrower for any drawings under Dutch Letters of Credit;
(b) the stated amount of all outstanding Dutch Letters of Credit issued for the
account of such Applicable Dutch Borrower; and (c) all fees and other amounts
owing with respect to such Dutch Letters of Credit.

Dutch LC Request: a request for issuance of a Dutch Letter of Credit, to be
provided by a Dutch Borrower to a Dutch Fronting Bank, in form reasonably
satisfactory to Agent and such Dutch Fronting Bank.

Dutch LC Reserve: with respect to the Applicable Dutch Borrower, the aggregate
of all Dutch LC Obligations of such Applicable Dutch Borrower, other than
(a) those that have been Cash Collateralized and (b) if no Event of Default
exists, those constituting charges owing to any Dutch Fronting Bank.

Dutch Lenders: Bank of America (London) and each other Lender that has issued a
Dutch Revolver Commitment (provided that such Person or an Affiliate of such
Person also has a U.S. Revolver Commitment).

Dutch Letter of Credit: any standby or documentary letter of credit issued by a
Dutch Fronting Bank for the account of a Dutch Borrower, or any indemnity,
performance bond, guarantee, exposure transmittal memorandum or similar form of
credit support issued by Agent or a Dutch Fronting Bank for the benefit of a
Dutch Borrower, including any Existing Dutch Letter of Credit.

Dutch Overadvance: as defined in Section 2.1.4(d).

Dutch Overadvance Loan: a Loan made to a Dutch Borrower when a Dutch Overadvance
exists or is caused by the funding thereof.

Dutch Overadvance Loan Balance: on any date, the Dollar Equivalent of the amount
by which the aggregate Dutch Revolver Loans of the Applicable Dutch Borrower or
all Dutch Borrowers, as the case may be, exceed the amount of the Dutch
Borrowing Base of such Applicable Dutch Borrower or the Total Dutch Borrowing
Base, as applicable, on such date.

Dutch Priority Payables Reserve: on any date of determination, a reserve in such
amount as Agent may determine in its Permitted Discretion which reflects amounts
secured by any Liens, choate or inchoate, which rank or are capable of ranking
in priority to the Agent’s and/or the Secured Parties’ Liens and/or for amounts
which may represent costs relating to the enforcement of the Agent’s or European
Security Trustee’s Liens.

Dutch Protective Advances: as defined in Section 2.1.5(d).

 

58



--------------------------------------------------------------------------------

Dutch Reimbursement Date: as defined in Section 2.5.2(a).

Dutch Rent Reserve: the aggregate of (a) all past due rent and other past due
charges owing by any Dutch Borrower to any landlord or other Person who
possesses any Dutch Facility Collateral or could assert a Lien on such Dutch
Facility Collateral; plus (b) a reserve in an amount not to exceed rent and
other charges that could be payable to any such Person for the time period used
to determine the Net Orderly Liquidation Value of Dutch Facility Collateral.

Dutch Revolver Commitment: for any Dutch Lender, its obligation to make Dutch
Revolver Loans and to issue Dutch Letters of Credit, in the case of any Dutch
Fronting Bank, or participate in Dutch LC Obligations, in the case of the other
Dutch Lenders, to the Dutch Borrowers up to the maximum principal amount shown
on Schedule 2.1.1(d), or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party, as such Dutch Revolver Commitment may be
adjusted from time to time in accordance with the provisions of Sections 2.1.3,
2.1.6 or 11.1. “Dutch Revolver Commitments” means the aggregate amount of such
commitments of all Dutch Lenders.

Dutch Revolver Commitment Increase: as defined in Section 2.1.6(d).

Dutch Revolver Commitment Termination Date: the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the European Loan Party Agent terminates or reduces to
zero all of the Dutch Revolver Commitments pursuant to Section 2.1.3, and
(c) the date on which the Dutch Revolver Commitments are terminated pursuant to
Section 11.1. From and after the Dutch Revolver Commitment Termination Date, the
Dutch Borrowers shall no longer be entitled to request a Dutch Revolver
Commitment Increase pursuant to Section 2.1.6 hereof.

Dutch Revolver Exposure: on any date, the Dollar Equivalent of an amount equal
to the sum of (a) the Dutch Revolver Loans outstanding on such date and (b) the
Dutch LC Obligations on such date.

Dutch Revolver Loan: a Revolver Loan made by Dutch Lenders to a Dutch Borrower
pursuant to Section 2.1.1(d), which Revolver Loan shall be denominated in
Dollars or Euros and either a LIBOR Loan or a Dutch Base Rate Loan, in each case
as selected by Applicable Dutch Borrower, and including any Dutch Swingline
Loan, Dutch Overadvance Loan or Dutch Protective Advance.

Dutch Revolver Notes: the promissory notes, if any, executed by Dutch Borrowers
in favor of each Dutch Lender to evidence the Dutch Revolver Loans funded from
time to time by such Dutch Lender, which shall be in the form of Exhibit C-4 to
this Agreement, together with any replacement or successor notes therefor.

Dutch Security Agreements: each pledge (including, without limitation, each
pledge over movable assets (undisclosed and non-possessory) and each pledge of
receivables) or security agreement among any Dutch Domiciled Loan Party and
Agent or the European Security Trustee.

Dutch Subsidiary: Each Wholly-Owned Subsidiary of MRC Global incorporated or
organized under the laws of the Netherlands or any province or territory of the
Netherlands.

 

59



--------------------------------------------------------------------------------

Dutch Swingline Commitment: $2,000,000 (or, if less, the amount of the Dutch
Revolver Commitments).

Dutch Swingline Commitment Termination Date: with respect to any Dutch Swingline
Loan, the date that is five Business Days prior to the Dutch Revolver Commitment
Termination Date.

Dutch Swingline Lender: Bank of America (London) or an Affiliate of Bank of
America (London).

Dutch Swingline Loan: a Swingline Loan made by the Dutch Swingline Lender to a
Dutch Borrower pursuant to Section 2.1.7(d), which Swingline Loan shall be a
Dutch Base Rate Loan.

Eligible Account Currencies: Australian Dollars, Canadian Dollars, Dollars,
Euros, New Zealand Dollars, Norwegian Kroner, Singapore Dollars, Sterling, Yen
and such other currencies determined by Agent in its discretion.

Eligible Account Debtor Jurisdictions: Australia, Canada, Hong Kong, Japan, New
Zealand, Norway, any member state of the European Union prior to May 2004, South
Korea, Switzerland, Singapore, the U.S. and such other jurisdictions determined
by Agent in its discretion, in each case together with any state or province
thereof (as applicable); provided, that Agent may from time to time, in its
Permitted Discretion, designate any of the foregoing jurisdictions, including
any jurisdiction previously determined by Agent in its discretion to be an
Eligible Account Debtor Jurisdiction, to no longer be an eligible jurisdiction
for Account Debtors (other than Australia, Canada, Belgium, the Netherlands,
Norway, the UK and the U.S.); provided, further, that if at any time Excess
Availability is less than 10% of the Commitments, Agent may, in its discretion
and as a condition to such jurisdiction remaining an Eligible Account Debtor
Jurisdiction, require that the Borrowers provide local law security
documentation in respect of Accounts of Account Debtors organized outside of the
jurisdiction of organization of such Borrowers to ensure that Agent or a
Security Trustee has a duly perfected and enforceable Lien under the Applicable
Law of such jurisdiction.

Eligible Accounts: the (a) Australian Eligible Accounts, (b) Belgian Eligible
Accounts, (c) Canadian Eligible Accounts, (d) Dutch Eligible Accounts, (e) New
Zealand Eligible Accounts, (f) Norwegian Eligible Accounts, (g) Singapore
Eligible Accounts, (h) UK Eligible Accounts, and/or (i) U.S. Eligible Accounts,
as the context requires.

Eligible Assignee: subject to the requirements of Section 13.3.3, a Person that
is (a) a Lender or an Affiliate of a U.S. based Lender; (b) if such Person is to
hold U.S. Facility Obligations, an Approved Fund; (c) if such Person is to hold
Foreign Facility Obligations, a Person who holds or is acquiring, or whose
Affiliate holds or is acquiring, a U.S. Revolver Commitment; (d) any other
financial institution approved by Agent and North American Loan Party Agent
(which approval by North American Loan Party Agent may be withheld in the sole
discretion of North American Loan Party Agent in the case of any financial
institution which is a Disqualified Lender and which approval shall not
otherwise be unreasonably withheld or delayed, and shall be deemed given if no
objection is made within five Business Days after

 

60



--------------------------------------------------------------------------------

notice of the proposed assignment), that is organised, registered or
incorporated under the laws of Australia, a Participating Member State, Canada,
New Zealand, Norway, Singapore, the United Kingdom or the United States or any
state, province or district thereof that extends asset-based lending facilities
in its Ordinary Course of Business and whose becoming an assignee would not
constitute a prohibited transaction under Section 4975 of the Code or any other
Applicable Law, or would, immediately following any such assignment, result in
increased costs or Taxes payable by the Loan Parties pursuant to Section 5.8;
and (e) during any Event of Default, any Person acceptable to Agent in its
discretion, which acceptance shall not be unreasonably withheld or delayed.

Eligible Inventory: the (a) Australian Eligible Inventory, (b) Belgian Eligible
Inventory, (c) Canadian Eligible Inventory, (d) Dutch Eligible Inventory,
(e) New Zealand Eligible Inventory, (f) Norwegian Eligible Inventory,
(g) Singapore Eligible Inventory, (h) UK Eligible Inventory, and/or (i) U.S.
Eligible Inventory, as the context requires.

Energy Piping: as defined in the preamble to this Agreement.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to exercise any rights or remedies relating to any Collateral (whether by
judicial action, self-help, notification of Account Debtors, exercise of setoff
or recoupment, exercise of any right or vote to act in a Loan Party’s Insolvency
Proceeding, or otherwise).

Environmental Claims: any and all actions, suits, orders, decrees, demands,
demand letters, claims, liens, notices of noncompliance, violation or potential
responsibility or investigation (other than internal reports prepared by any
Borrower or any of the Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings relating in any way to
any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law, including, (i) any and all such claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all such claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, ambient air, surface water, groundwater, land surface and subsurface
strata and natural resources such as wetlands.

Environmental Law: any applicable Federal, state, foreign or local statute, law,
rule, regulation, ordinance, code and rule of common law now or hereafter in
effect and in each case as amended, and any binding judicial or administrative
interpretation thereof, including any binding judicial or administrative order,
consent decree or judgment, relating to the protection of environment,
including, ambient air, surface water, groundwater, land surface and subsurface
strata and natural resources such as wetlands, or human health or safety (to the
extent relating to human exposure to Hazardous Materials), or Hazardous
Materials.

ERISA: the Employee Retirement Income Security Act of 1974.

 

61



--------------------------------------------------------------------------------

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with a Loan Party or treated as a single employer with a Loan
Party, in each case within the meaning of Section 414 of the Code.

Eurasian Base Rate: with respect to Dollars funded outside of Canada and the
U.S. and with respect to Australian Dollars, Euros, New Zealand Dollars,
Norwegian Kroner, Sterling and Singapore Dollars, a fluctuating rate of interest
per annum equal to the rate of interest in effect for such day as announced from
time to time by the local branch of Bank of America in the jurisdiction in which
such currency is funded (or in the case of Norway, by Bank of America (London))
as its “base rate” with respect to such currency. Any change in such rate shall
take effect at the opening of business on the day of such change.

Euro: the single currency of the Participating Member States which have adopted
the euro unit as their single currency pursuant to the Treaty of Rome of
March 25, 1957, establishing the European Community.

European Loan Party Agent: as defined in Section 4.4.2.

European Secured Parties: the Belgian Facility Secured Parties, the Dutch
Facility Secured Parties and the UK Facility Secured Parties.

European Security Agreements: the Belgian Security Agreements, the Dutch
Security Agreements and the UK Security Agreements.

European Security Trustee: Bank of America (London) or any successor security
trustee appointed in accordance with Section 12.2.

Event of Default: as defined in Section 11.1.

Ex-NA LC Obligations: the Australian LC Obligations, the Belgian LC Obligations,
the Dutch LC Obligations, the New Zealand LC Obligations, the Norwegian LC
Obligations, the Singapore LC Obligations and the UK LC Obligations.

Ex-NA Letter of Credit Sublimit: the lesser of (a) $50,000,000 and (b) the sum
of the Australian Revolver Commitments, the Belgian Revolver Commitments, the
Dutch Revolver Commitments, the New Zealand Revolver Commitments, the Norwegian
Revolver Commitments, the Singapore Revolver Commitments and the UK Revolver
Commitments.

Excess Availability: as of any date of determination, an amount equal to (a) the
lesser of (i) the Commitments minus all LC Obligations and (ii) the sum of the
(1) Total Australian Borrowing Base, (2) Total Belgian Borrowing Base, (3) the
Total Canadian Borrowing Base, (4) the Total Dutch Borrowing Base, (5) the Total
New Zealand Borrowing Base, (6) the Norwegian Borrowing Base, (7) the Total
Singapore Borrowing Base, (8) the Total UK Borrowing Base and (9) the U.S.
Borrowing Base, minus (b) the Dollar Equivalent of the principal balance of all
Revolver Loans; provided, that the amount attributable to clause (a) above from
the non-U.S. Revolver Commitments or the non-U.S. Borrowing Bases (as
applicable) may not exceed 50% of clause (a).

 

62



--------------------------------------------------------------------------------

Exchange Rate: the exchange rate, as determined by Agent, applicable to
conversion of a currency into Dollars that is (a) reported by Bloomberg (or
other commercially available source designated by Agent) as of the end of the
preceding Business Day in the financial market for such currency; or (b) if such
report is unavailable for any reason, the spot rate for the purchase of such
currency with Dollars through Agent’s principal foreign exchange trading office
for the currency during such office’s preceding Business Day.

Excluded Deposit Accounts: (a) Deposit Accounts that are zero balance
disbursement accounts, (b) Deposit Accounts used solely to fund payroll, payroll
taxes and similar employment taxes or employee benefits in the Ordinary Course
of Business, (c) other Deposit Accounts with an amount on deposit of less than
$5,000,000 at any time in the aggregate for all such Deposit Accounts and
(d) the Net Available Cash Account.

Excluded Loan Party: (a) each Loan Party that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code; (b) any direct or
indirect Subsidiary of a Person described in clause (a) of this definition; and
(c) any U.S. Subsidiary, substantially all of the direct or indirect assets of
which are Stock of one or more “controlled foreign corporations” within the
meaning of Section 957 of the Code.

Excluded Subsidiary: (a) each U.S. Subsidiary listed on Schedule 9.1.12 hereto
as an Excluded Subsidiary, (b) any U.S. Subsidiary that is not a Wholly-Owned
Subsidiary, (c) any U.S. Subsidiary that is prohibited by any Applicable Law
from guaranteeing the Secured Obligations, (d) in respect of the U.S. Domiciled
Loan Parties, (i) any direct or indirect Subsidiary of a non-U.S. Subsidiary
(that is a “controlled foreign corporation” within the meaning of Section 957 of
the Code), (ii) any U.S. Subsidiary, substantially all of the direct or indirect
assets of which are Stock and/or indebtedness of one or more “controlled foreign
corporations” within the meaning of Section 957 of the Code and (iii) any U.S.
Subsidiary that is a disregarded entity for U.S. federal income tax purposes
substantially all of whose direct or indirect assets consist of Stock and/or
indebtedness of one or more non-U.S. Subsidiaries that are controlled foreign
corporations within the meaning of Section 957 of the Code, (e) any Restricted
Subsidiary acquired pursuant to a Permitted Acquisition financed with secured
Indebtedness incurred pursuant to Section 10.2.1(b)(ix) or Section 10.2.1(b)(x)
and each Restricted Subsidiary thereof that guarantees such Indebtedness to the
extent and so long as the financing documentation relating to such Permitted
Acquisition to which such Restricted Subsidiary is a party prohibits such
Restricted Subsidiary from guaranteeing, or granting a Lien on any of its assets
to secure, the Secured Obligations; provided that after such time that such
prohibitions on guarantees or granting of Liens lapses or terminates, such
Restricted Subsidiary shall no longer be an Excluded Subsidiary, (f) any other
U.S. Subsidiary with respect to which, in the reasonable judgment of the Agent
(confirmed in writing by notice to the applicable Borrower), the cost or other
consequences (including any adverse tax consequences) of providing a Guarantee
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (g) each Unrestricted Subsidiary, (h) any Restricted Subsidiary that
the North American Loan Party Agent elects by notice to the Agent to treat as an
Excluded Subsidiary pursuant to this clause (h), provided that (i) any such
Restricted Subsidiary shall cease to be so treated as an Excluded Subsidiary
pursuant to this clause (h) upon written notice from the North American Loan
Party Agent to the Agent, and (ii) at any time, the total assets of all
Restricted Subsidiaries that are Excluded Subsidiaries solely as a result of
this clause (h), as reflected on

 

63



--------------------------------------------------------------------------------

their most recent balance sheets prepared in accordance with GAAP, do not in the
aggregate at any time exceed $5,000,000, and (iii) the total revenues of all
Restricted Subsidiaries that are Excluded Subsidiaries solely as a result of
this clause (h) for the twelve-month period ending on the last day of the most
recent Test Period for which financial statements have been delivered pursuant
to clause (a) or (b) of Section 10.1.1 do not in the aggregate exceed $5,000,000
and (i) any U.S. Subsidiary to the extent that, within thirty (30) days, in the
good faith judgment of the North American Loan Party Agent, such Subsidiary will
fall within one or more categories referred to in clauses (a) through (h) above,
provided that such Subsidiary (x) shall no longer qualify as an Excluded
Subsidiary if does not fall within one or more categories referred to in clauses
(a) through (h) above within such thirty (30) day period and (y) does not
guarantee any Term Priority Lien Debt.

Excluded Swap Obligation: with respect to a Loan Party, each Swap Obligation as
to which, and only to the extent that, such Loan Party’s guaranty of or grant of
a Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any keepwell, support or other agreement for
the benefit of such Loan Party and all guarantees of Swap Obligations by other
Loan Parties) when such guaranty or grant of Lien becomes effective with respect
to the Swap Obligation. If a Swap Agreement governs more than one Swap
Obligation, only the Swap Obligation(s) or portions thereof described in the
foregoing sentence shall be Excluded Swap Obligation(s) for the applicable Loan
Party.

Excluded Tax: with respect to Agent, any Lender, any Fronting Bank, any Security
Trustee or any other recipient of a payment to be made by or on behalf of any
Loan Party on account of any Obligation, (a) taxes imposed on or measured by its
net income (however denominated), and franchise taxes imposed on it (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located or (ii) as
the result of any other present or former connection between such recipient and
the jurisdiction imposing such tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document); (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such recipient has a
branch; (c) in the case of a Foreign Lender, any withholding tax that is imposed
on amounts payable to such Foreign Lender pursuant to laws in force at the time
such Foreign Lender becomes a Lender (or designates a new Lending Office)
hereunder, or any additional withholding tax that is imposed on amounts payable
to a Foreign Lender after the time such Foreign Lender becomes a Lender (or
designates a new Lending Office) hereunder, except that taxes in this clause
(c) shall not include (i) additional withholding tax that may be imposed on
amounts payable to a Foreign Lender after the time such Foreign Lender becomes a
party to the Agreement (or designates a new Lending Office), as a result of a
Change in Tax Law after such time and (ii) any amount with respect to
withholding tax that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 5.8 of this Agreement, if
any, with respect to such withholding tax at

 

64



--------------------------------------------------------------------------------

the time such Foreign Lender designates a new Lending Office (or at the time of
the assignment); (d) any United States withholding tax imposed under FATCA; or
(e) any withholding tax that is attributable to such recipient’s failure or
inability (other than as a result of a Change in Tax Law) to comply with
Section 5.9.

Existing Australian Letters of Credit: the letters of credit designated as such
on Schedule 2.2.

Existing Belgian Letters of Credit: the letters of credit designated as such on
Schedule 2.3.

Existing Canadian Letters of Credit: the letters of credit designated as such on
Schedule 2.4.

Existing Dutch Letters of Credit: the letters of credit designated as such on
Schedule 2.5.

Existing UK Letters of Credit: the letters of credit designated as such on
Schedule 2.9.

Existing U.S. Letters of Credit: the letters of credit designated as such on
Schedule 2.10.

Existing Letters of Credit: Existing Australian Letters of Credit, Existing
Belgian Letters of Credit, Existing Canadian Letters of Credit, Existing Dutch
Letters of Credit, Existing UK Letters of Credit and/or Existing U.S. Letters of
Credit, as the context may require.

Existing Loan Agreement: as defined in the recitals to this Agreement.

Extraordinary Expenses: all costs, expenses or advances that Agent and Security
Trustees may incur during an Event of Default, or during the pendency of any
Insolvency Proceeding of MRC Global or any Subsidiary, including those relating
to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against Agent, any
Security Trustee, any Fronting Bank, any Lender, any Loan Party, any
representative of creditors of any Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s or any Security Trustee’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise, protection or enforcement of
any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations; and (g) Protective Advances.
Such costs, expenses and advances include transfer fees, Other Taxes, storage
fees, insurance costs, permit fees, utility reservation and standby fees,
appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Loan Party or independent contractors in liquidating
any Collateral, travel expenses, receivers’ and managers’ fees and legal fees
(which shall be limited to the reasonable fees, disbursements and other charges
of one primary counsel and one local counsel in each relevant state or foreign
jurisdiction for the Agent and the Lenders (unless there is an actual or
perceived conflict of interest or the availability of different claims or
defenses in which case the Agent may retain its own counsel)).

 

65



--------------------------------------------------------------------------------

Facility Termination Date: July 18, 2019.

FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended version that is substantively comparable), and any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

FCCR Test Event: the occurrence of any one of the following events: (i) Excess
Availability shall be less than the greater of (A) 10% of the Commitments or
(B) $79,800,000 or (ii) an Event of Default shall have occurred and be
continuing; provided, that, to the extent that the FCCR Test Event has occurred
due to clause (i) of this definition, if Excess Availability shall have exceeded
the greater of (x) 10% of the Commitments and (y) $79,800,000 for at least
thirty (30) consecutive days, the FCCR Test Event shall be deemed to be over.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

Fee Letter: the fee letter agreement between Bank of America and MRMC dated as
of July 18, 2014.

Financial Administration Act: Financial Administration Act (Canada) and all
regulations and schedules thereunder.

Financial Support Direction: a financial support direction issued by the
Pensions Regulator in the UK under Section 43 of the Pensions Act 2004.

Flangefitt: as defined in the preamble to this Agreement.

Floating Rate Loan: a Base Rate Loan or a Canadian Prime Rate Loan.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Allocated U.S. Availability: Australian Allocated U.S. Availability,
Belgian Allocated U.S. Availability, Canadian Allocated U.S. Availability, Dutch
Allocated U.S. Availability, New Zealand Allocated U.S. Availability, Norwegian
Allocated U.S. Availability, Singapore Allocated U.S. Availability and UK
Allocated U.S. Availability.

 

66



--------------------------------------------------------------------------------

Foreign Allocated U.S. Availability Reserve: the aggregate amount of the U.S.
Borrowing Base allocated by North American Loan Party Agent for inclusion by any
Foreign Borrowers in their respective Borrowing Bases.

Foreign Borrower Group: a group consisting of (a) the Australian Borrowers,
(b) the Belgian Borrowers, (c) the Canadian Borrowers, (d) the Dutch Borrowers,
(e) the New Zealand Borrowers, (f) the Norwegian Borrowers, (g) the Singapore
Borrowers or (h) the UK Borrowers, as the context requires.

Foreign Borrowers: the Australian Borrowers, Belgian Borrowers, Canadian
Borrowers, Dutch Borrowers, New Zealand Borrowers, Norwegian Borrowers,
Singapore Borrowers and UK Borrowers.

Foreign Cross-Guarantee: as defined in Section 5.10.4(a).

Foreign Domiciled Loan Parties: the Australian Domiciled Loan Parties, the
Belgian Domiciled Loan Parties, the Canadian Domiciled Loan Parties, the Dutch
Domiciled Loan Parties, the New Zealand Domiciled Loan Parties, the Norwegian
Domiciled Loan Parties, the Singapore Domiciled Loan Parties and the UK
Domiciled Loan Parties.

Foreign Facility Obligations: the Australian Facility Obligations, the Belgian
Facility Obligations, the Canadian Facility Obligations, the Dutch Facility
Obligations, the New Zealand Facility Obligations, the Norwegian Facility
Obligations, the Singapore Facility Obligations and the UK Facility Obligations.

Foreign Facility Secured Obligations: the Australian Facility Secured
Obligations, the Belgian Facility Secured Obligations, the Canadian Facility
Secured Obligations, the Dutch Facility Secured Obligations, the New Zealand
Facility Secured Obligations, the Norwegian Facility Secured Obligations, the
Singapore Facility Secured Obligations and the UK Facility Secured Obligations.

Foreign Facility Secured Parties: Australian Facility Secured Parties, Belgian
Facility Secured Parties, Canadian Facility Secured Parties, Dutch Facility
Secured Parties, New Zealand Facility Secured Parties, Norwegian Facility
Secured Parties, Singapore Facility Secured Parties, UK Facility Secured Parties
and Secured Bank Product Providers of Bank Products to Foreign Domiciled Loan
Parties.

Foreign Lender: (a) with respect to each Borrower that is a U.S. Person, each
Lender or Fronting Bank that is not a U.S. Person, and (b) with respect to each
Borrower that is not a U.S. Person, each Lender or Fronting Bank that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

Foreign Plan: any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by MRC Global or any of its Subsidiaries
with respect to employees employed outside of the United States or Canada, other
than any state social security arrangements.

 

67



--------------------------------------------------------------------------------

Foreign Revolver Commitments: the Australian Revolver Commitment, the Belgian
Revolver Commitment, the Canadian Revolver Commitment, the Dutch Revolver
Commitment, the New Zealand Revolver Commitment, the Norwegian Revolver
Commitment, the Singapore Revolver Commitment and/or the UK Revolver Commitment,
as the context requires.

Foreign Subsidiary: a Subsidiary of MRC Global that is not a Domestic
Subsidiary.

Fronting Bank: (a) an Australian Fronting Bank, (b) a Belgian Fronting Bank,
(c) a Canadian Fronting Bank, (d) a Dutch Fronting Bank, (e) a New Zealand
Fronting Bank, (f) a Norwegian Fronting Bank, (g) a Singapore Fronting Bank,
(h) a UK Fronting Bank, and/or (i) a U.S. Fronting Bank, as the context
requires.

Fronting Bank Indemnitees: (a) Australian Fronting Bank Indemnitees, (b) Belgian
Fronting Bank Indemnitees, (c) Canadian Fronting Bank Indemnitees, (d) Dutch
Fronting Bank Indemnitees (e) New Zealand Fronting Bank Indemnitees,
(f) Norwegian Fronting Bank Indemnitees, (g) Singapore Fronting Bank
Indemnitees, (h) UK Fronting Bank Indemnitees, and/or (i) U.S. Fronting Bank
Indemnitees, as the context requires.

FSCO: The Financial Services Commission of Ontario or like body in Canada or in
any other province or territory or jurisdiction of Canada with whom a Canadian
Pension Plan is required to be registered in accordance with Applicable Law and
any other Governmental Authority succeeding to the functions thereof.

Full Payment: with respect to any Obligations or Secured Obligations (other than
unasserted contingent indemnity claims), (a) the full cash payment thereof in
the applicable currency required hereunder, including any interest and
documented fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding); (b) if such Obligations or Secured
Obligations are LC Obligations, Bank Product Debt or inchoate or contingent in
nature, Cash Collateralization thereof (or delivery of a standby letter of
credit acceptable to Agent in its discretion, in the amount of required Cash
Collateral); and (c) a release of any Claims of Loan Parties against Agent,
Security Trustees, Lenders and any Fronting Bank arising on or before the
payment date. No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.

Funded Debt: all consolidated indebtedness of MRC Global and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of any such Person, to a date more than one year from
such date or arises under a revolving credit or similar agreement that obligates
the lender or lenders to extend credit during a period of more than one year
from such date, including all amounts of Funded Debt required to be paid or
prepaid within one year from the date of its creation and, in the case of the
Borrowers, Indebtedness in respect of the Loans.

GAAP: generally accepted accounting principles in effect in the United States,
from time to time, applied consistently, subject to Section 1.2 hereof; provided
that capital leases and operating leases shall be subject to generally accepted
accounting principles in effect in the United States on the date hereof.

 

68



--------------------------------------------------------------------------------

General Intangibles: as defined in the UCC (and/or with respect to any General
Intangible of a Canadian Domiciled Loan Party or New Zealand Domiciled Loan
Party, an “intangible” as defined in the PPSA or the PPSA New Zealand, and/or
with respect to any General Intangible of an Australian Domiciled Loan Party,
“intangible property” as defined in the PPSA Australia) or any other Applicable
Law, as applicable.

Governmental Approval: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, provincial, municipal, foreign or
other governmental department, agency, commission, board, bureau, court,
tribunal, instrumentality, political subdivision, authority, corporation or
body, regulatory or self-regulatory organization or other entity or officer
exercising executive, legislative, judicial, statutory, regulatory or
administrative functions for or pertaining to any government or court (including
any supranational bodies such as the European Union), in each case whether it is
or is not associated with Australia, Belgium, Canada, the Netherlands, New
Zealand, Norway, Singapore, the United Kingdom, the United States or any state,
province, district or territory thereof, or any other foreign entity or
government.

Greenbrier: as defined in the preamble to this Agreement.

GST Group: has the meaning given to it in the A New Tax System (Goods and
Services Tax) Act 1999 (Cth).

Guarantee: each guarantee agreement (including this Agreement) executed by a
Guarantor in favor of Agent guaranteeing all or any portion of the Secured
Obligations.

Guaranteed Belgian Amount: as defined in Section 5.10.6.

Guarantee Obligations: as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
Indebtedness or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
Indebtedness or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness or (d) otherwise to assure
or hold harmless the owner of such Indebtedness against loss in respect thereof;
provided, that the term “Guarantee Obligations” shall not include endorsements
of instruments for deposit or collection in the Ordinary Course of Business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such Guarantee Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

 

69



--------------------------------------------------------------------------------

Guarantor Payment: as defined in Section 5.10.3(b).

Guarantors: Australian Facility Guarantors, Belgian Facility Guarantors,
Canadian Facility Guarantors, Dutch Facility Guarantors, New Zealand Facility
Guarantors, Norwegian Facility Guarantors, Singapore Facility Guarantors, UK
Facility Guarantors, U.S. Facility Guarantors, and each other Person who
guarantees payment or performance of any Secured Obligations.

Hazardous Materials: (a) any petroleum or petroleum products, radioactive
materials, friable asbestos, urea formaldehyde foam insulation, transformers or
other equipment that contain dielectric fluid containing regulated levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances”,
“hazardous waste”, “hazardous materials”, “extremely hazardous waste”,
“restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

Hedge Agreement: an Interest Rate Agreement, Currency Agreement or Commodity
Agreement.

Historical Financial Statements: as of the Closing Date, (a) the audited
consolidated financial statements of MRC Global and its Subsidiaries for the
fiscal year ended December 31, 2013, (b) the unaudited consolidated financial
statements of MRC Global and its Subsidiaries for the fiscal quarter ended
March 31, 2014 and (c) the unaudited consolidated financial statements of MRC
Global and its Subsidiaries for the fiscal month ended May 30, 2014.

Holdings UK: as defined in the preamble to this Agreement.

IFRS: International Financial Reporting Standards.

Increase Date: as defined in Section 2.1.6(j).

Indebtedness: with respect to any Person shall mean (a) all indebtedness of such
Person for borrowed money, (b) the deferred purchase price of assets or services
that in accordance with GAAP would be included as liabilities in the balance
sheet of such Person, (c) the face amount of all letters of credit issued for
the account of such Person and, without duplication, all drafts drawn
thereunder, (d) all Indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such Indebtedness has been
assumed, (e) all Capitalized Lease Obligations of such Person, (f) all
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements and other similar agreements (but taking into
account only the mark-to-market value or, if any actual amount is due as a
result of the termination or close-out of such transaction, that amount) and
(g) without duplication, all Guarantee Obligations of such Person, provided that
Indebtedness shall not include (i) trade payables and accrued

 

70



--------------------------------------------------------------------------------

expenses, in each case payable directly or through a bank clearing arrangement
and arising in the Ordinary Course of Business, (ii) deferred or prepaid
revenue, (iii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller and (iv) all intercompany Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the Ordinary Course of Business.

Indemnified Taxes: Taxes other than Excluded Taxes and Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Fronting Bank Indemnitees
and Bank of America Indemnitees.

Information: as defined on Section 14.2.1.

Initial Australian Borrower: as defined in the preamble to this Agreement.

Initial Belgian Borrower: as defined in the preamble to this Agreement.

Initial Canadian Borrower: as defined in the preamble to this Agreement.

Initial Dutch Borrower: as defined in the preamble to this Agreement.

Initial Norwegian Borrowers: as defined in the preamble to this Agreement.

Initial UK Borrowers: as defined in the preamble to this Agreement.

Initial U.S. Borrowers: as defined in the preamble to this Agreement.

Insolvency Proceeding: any case or proceeding, application, meeting convened,
resolution passed, proposal, corporate action or any other proceeding commenced
by or against a Person under any state, provincial, federal or foreign law for,
or any agreement of such Person to, (a) the entry of an order for relief under
the U.S. Bankruptcy Code, or any other insolvency, debtor relief, bankruptcy,
receivership, debt adjustment law or other similar law (whether state,
provincial, federal or foreign), including the Bankruptcy and Insolvency Act
(Canada), the CCAA, the Singapore Companies Act, Chapter 50 and the Singapore
Bankruptcy Act, Chapter 20, Bankruptcy Act 1966 (Cth), the Corporations Act 2001
(Cth), the Companies Act 1993 (New Zealand), the Belgian bankruptcy law of
8 August 1997 and the Belgian law on the continuity of enterprises of 31 January
2009; (b) the appointment of a Creditor Representative or other custodian for
such Person or any part of its Property; (c) an assignment or trust mortgage for
the benefit of creditors; (d) the winding up or strike off the Person; (e) the
proposal or implementation of a scheme of arrangement; (f) a suspension of
payment, moratorium of any debts, official assignment, composition or
arrangement with a Person’s creditors; (g) in the case of an Australian
Domiciled Loan Party, any writ of execution, garnishee order, notice under
section 120 of the PPSA Australia, mareva injunction or similar order,
attachment, distress or other process is made, levied or issued against it or
its assets, or such other step is taken in relation to it being adjudicated or
found unable to pay its debts when they fall due or it is (or states that it is)
an insolvent under administration or insolvent (each as defined in the
Corporations Act 2001 (Cth)); (h) in the case of a UK Domiciled Loan Party, any
corporate

 

71



--------------------------------------------------------------------------------

action, legal proceedings or other procedure commenced or other step taken
(including the making of an application, the presentation of a petition, the
filing or service of a notice or the passing of a resolution) in relation to
(i) such UK Domiciled Loan Party being adjudicated or found insolvent, (ii) the
suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of such UK Domiciled Loan Party other than a
solvent liquidation or reorganization of such UK Domiciled Loan Party, the terms
of which have been previously approved in writing by the Agent, (iii) a
composition, assignment or arrangement with any class of creditors of such UK
Domiciled Loan Party or (iv) the appointment of a liquidator, supervisor,
receiver, administrator, administrative receiver, compulsory manager, trustee or
other similar officer in respect of such UK Domiciled Loan Party or any of its
assets; or (i) in the case of a Norwegian Domiciled Loan Party, commencement of
debt settlement proceedings or bankruptcy proceedings under the Norwegian
Bankruptcy Law; provided, that clauses (d), (g) and (h) shall not apply to
(A) any winding-up petition which is frivolous or vexatious or which is being
contested in good faith and, in each case, is discharged, stayed or dismissed
within 21 days of commencement, or (B) any solvent reorganization contemplated
or permitted by Section 10.2.3.

Insolvency Regulation: the Council Regulation (EC) No. 1346/2000 29 May 2000 on
Insolvency Proceedings.

Insurance Assignment: each collateral assignment of insurance pursuant to which
a Loan Party assigns to the Agent, for the benefit of the Secured Parties, such
Loan Party’s rights under business interruption policies, as security for the
Secured Obligations.

Intercreditor Agreement: that certain Third Amended and Restated Intercreditor
Agreement dated as of November 9, 2012, among MRC Global, certain of its
Domestic Subsidiaries, Bank of America, N.A., as agent for the Revolving Credit
Lenders (as defined therein), and U.S. Bank National Association, as collateral
trustee for itself and the Term Secured Parties (as defined therein), the
Additional Term Secured Parties (as defined therein) and the Subordinated Lien
Secured Parties (as defined therein), as the same may be amended, restated,
supplemented or otherwise modified from time to time (including in the form of
Exhibit K).

Intercreditor Agreement Restatement Date: the date on which the Intercreditor
Agreement is restated by the relevant parties in the form of Exhibit K with such
changes thereto as the Agent is authorized to enter into.

International Netherlands: as defined in the preamble to this Agreement.

Interest Period: as defined in Section 3.1.8.

Interest Period Loan: an Australian Bank Bill Rate Loan, a Canadian BA Rate
Loan, a LIBOR Loan, a New Zealand Bank Bill Rate Loan, a NIBOR Loan or a SIBOR
Loan.

Interest Rate Agreement: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with MRC Global’s and its
Subsidiaries’ operations and not for speculative purposes.

 

72



--------------------------------------------------------------------------------

Inventory: as defined in the UCC, the PPSA, the PPSA Australia, the PPSA New
Zealand or any other Applicable Law, as applicable, including all goods intended
for sale, lease, display or demonstration; all goods provided under a contract
for services; all work in process; and all raw materials, and other materials
and supplies of any kind that are or could be used in connection with the
manufacture, transformation, printing, packing, shipping, advertising, sale,
lease or furnishing of such goods, or otherwise used or consumed in a Loan
Party’s business (but excluding Equipment) and, with respect to a Norwegian
Domiciled Loan Party, inventory (Nw. varelager) as defined in the Norwegian
Pledge Act section 3-11, including raw materials, unfinished and finished goods
and merchandise, fuels and other consumables, and packaging for the products of
the enterprise to the extent held or used in the owner’s business.

Inventory Appraisal: (a) on the Closing Date, the appraisals prepared by HILCO
Valuation Services, LLC dated April 8, 2014 and (b) thereafter, the most recent
inventory appraisal conducted by an independent appraisal firm and delivered
pursuant to Section 10.1.15 hereof.

Investment: for any Person: (a) the acquisition (whether for cash, property,
services or securities or otherwise) of Stock, Stock Equivalents, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such sale);
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 364 days arising in the Ordinary
Course of Business; or (c) the entering into of any guarantee of, or other
contingent obligation with respect to, Indebtedness.

IRS: the United States Internal Revenue Service.

ITA: the Income Tax Act 2007.

ITSA: an agreement between the members of a GST Group which takes effect as an
indirect tax sharing agreement under section 444-90 of Schedule 1 of the
Taxation Administration Act 1953 (Cth) and complies with the Taxation
Administration Act 1953 (Cth) and the A New Tax System (Goods and Services Tax)
Act 1999 (Cth) as well as any applicable law, official directive, request,
guideline or policy (whether or not having the force of law) issued in
connection with the Taxation Administration Act 1953 (Cth).

Joint Lead Arrangers: Bank of America, Barclays Bank PLC and Wells Fargo Bank,
National Association.

LC Document: any of the Australian LC Documents, Belgian LC Documents, Canadian
LC Documents, Dutch LC Documents, New Zealand LC Documents, Norwegian LC
Documents, Singapore LC Documents, UK LC Documents, and/or the U.S. LC
Documents, as the context requires.

LC Obligations: the Australian LC Obligations, the Belgian LC Obligations, the
Canadian LC Obligations, Dutch LC Obligations, the New Zealand LC Obligations,
the Norwegian LC Obligations, the Singapore LC Obligations, the UK LC
Obligations and/or the U.S. LC Obligations, as the context requires.

 

73



--------------------------------------------------------------------------------

LC Reserve: the Australian LC Reserve, the Belgian LC Reserve, the Canadian LC
Reserve, the Dutch LC Reserve, the New Zealand LC Reserve, the Norwegian LC
Reserve, the Singapore LC Reserve, the UK LC Reserve and/or the U.S. LC Reserve,
as the context requires.

Lender Indemnitees: Lenders, Affiliates of Lenders and their respective
officers, directors, members, partners, employees and agents.

Lenders: as defined in the preamble to this Agreement, including (a) Bank of
America and its Affiliates in their respective capacities as the Australian
Swingline Lender, the Belgian Swingline Lender, the Canadian Swingline Lender,
the Dutch Swingline Lender, the New Zealand Swingline Lender, the Norwegian
Swingline Lender, the Singapore Swingline Lender, the UK Swingline Lender and
the U.S. Swingline Lender, (b) the Australian Lenders, (c) the Belgian Lenders,
(d) the Canadian Lenders, (e) the Dutch Lenders, (f) the New Zealand Lenders,
(g) the Norwegian Lenders, (h) the Singapore Lenders, (i) the UK Lenders,
(j) the U.S. Lenders and (k) their respective permitted successors and assigns
and, where applicable, any Fronting Bank, and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.

Lending Office: the office designated as such by the Applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and the
relevant Loan Party Agent.

Letter-of-Credit Right: as defined in the UCC, and in any event shall mean a
right to payment or performance under a letter of credit, whether or not the
beneficiary has demanded or is at the time entitled to demand payment of
performance.

Letters of Credit: the Australian Letters of Credit, the Belgian Letters of
Credit, the Canadian Letters of Credit, the Dutch Letters of Credit, the New
Zealand Letters of Credit, the Norwegian Letters of Credit, the Singapore
Letters of Credit, the UK Letters of Credit and/or the U.S. Letters of Credit,
as the context requires. Letters of Credit includes the Existing Letters of
Credit.

LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded up, if necessary, to the nearest 1/8th of 1%), determined
by Agent at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period (but in the case of a LIBOR Loan
denominated in Sterling, Agent may determine LIBOR on the first day of the
Interest Period), for a term comparable to such Interest Period, equal to
(a) the ICE Benchmark Administration LIBOR Rate (or successor thereto if such
association is no longer making such rate available) for the relevant currency,
as published by Reuters (or other commercially available source designated by
Agent); or (b) if the rate described in clause (a) is unavailable for any
reason, the interest rate at which deposits in the relevant currency and
approximate amount of the LIBOR Loan would be offered by Bank of America’s
London branch to major banks in the London interbank market and, if the ICE
Benchmark Administration LIBOR Rate or the alternative rate offered by Bank of
America’s London branch

 

74



--------------------------------------------------------------------------------

to major banks in the London interbank market, as applicable, is below zero,
LIBOR will be deemed to be zero. If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits in Dollars, then LIBOR for Dollars
shall be the foregoing rate, divided by 1 minus the Reserve Percentage.

LIBOR Loan: each set of LIBOR Revolver Loans having a common currency, length
and commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR;
provided, that a Canadian Base Rate Loan bearing interest as set forth in clause
(iii) of the definition of Canadian Base Rate, or a U.S. Base Rate Loan bearing
interest as set forth in clause (c) of the definition of U.S. Base Rate, shall
not constitute a LIBOR Revolver Loan.

Lien: any mortgage, pledge (including, without limitation, disclosed,
undisclosed, possessory and non-possessory), security interest, hypothecation,
assignment, statutory trust, deemed trust, privilege, lien, charge, bailment or
similar encumbrance, whether statutory, based on common law, contract or
otherwise, and including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any reservation of
ownership or any lease in the nature thereof.

Loan: a Revolver Loan.

Loan Account: as defined in Section 5.7.1.

Loan Documents: this Agreement, the Other Agreements and the Security Documents.

Loan Parties: the Australian Domiciled Loan Parties, the Belgian Domiciled Loan
Parties, the Canadian Domiciled Loan Parties, the Dutch Domiciled Loan Parties,
the New Zealand Domiciled Loan Parties, the Norwegian Domiciled Loan Parties,
the Singapore Domiciled Loan Parties, the UK Domiciled Loan Parties and the U.S.
Domiciled Loan Parties, collectively, and “Loan Party” means any of the Loan
Parties, individually.

Loan Party Agent: the Asian Loan Party Agent, the European Loan Party Agent
and/or the North American Loan Party Agent, as the context requires.

Loan Party Group: a group consisting of (a) the Australian Domiciled Loan
Parties, (b) the Belgian Domiciled Loan Parties, (c) the Canadian Domiciled Loan
Parties, (d) the Dutch Domiciled Loan Parties, (e) the New Zealand Domiciled
Loan Parties, (f) the Norwegian Domiciled Loan Parties, (g) the Singapore
Domiciled Loan Parties, (h) the UK Domiciled Loan Parties or (i) the U.S.
Domiciled Loan Parties, as the context requires.

Loan Party Group Obligations: with respect to (a) the Australian Domiciled Loan
Parties, the Australian Facility Obligations, (b) the Belgian Domiciled Loan
Parties, the Belgian Facility Obligations, (c) the Canadian Domiciled Loan
Parties, the Canadian Facility Obligations, (d) the Dutch Domiciled Loan
Parties, the Dutch Facility Obligations, (e) the New Zealand Domiciled Loan
Parties, the New Zealand Facility Obligations, (f) the Norwegian Domiciled Loan
Parties, the Norwegian Facility Obligations, (g) the Singapore Domiciled Loan
Parties, the Singapore Facility Obligations, (h) the UK Domiciled Loan Parties,
the UK Facility Obligations, and (i) the U.S. Domiciled Loan Parties, U.S.
Facility Obligations.

 

75



--------------------------------------------------------------------------------

Local Time: with respect to (a) Australian Revolver Loans and New Zealand
Revolver Loans, prevailing time in Sydney, Australia, (b) Belgian Revolver
Loans, Dutch Revolver Loans, Norwegian Revolver Loans and UK Revolver Loans,
prevailing time in London, England, (c) Canadian Revolver Loans and U.S.
Revolver Loans, Central time in the United States, and (d) Singapore Revolver
Loans, prevailing time in Singapore.

Management: as defined in the preamble to this Agreement.

Mandatory Costs Rate: as defined in Schedule 3.8.

Material Adverse Change: any event or circumstance which has resulted or is
reasonably likely to result in a material adverse change in the business,
assets, operations, properties or financial condition of MRC Global and its
Restricted Subsidiaries, taken as a whole or that would materially adversely
affect the ability of the Loan Parties, taken as a whole, to perform their
respective payment obligations under this Agreement or any of the other Loan
Documents.

Material Adverse Effect: a circumstance or condition affecting the business,
assets, operations, properties or financial condition of MRC Global and its
Restricted Subsidiaries, taken as a whole, that would materially adversely
affect (a) the business, assets, operations, properties, or financial condition
of MRC Global and its Restricted Subsidiaries, taken as a whole, (b) the ability
of the Loan Parties, taken as a whole, to perform their respective payment
obligations under this Agreement or any of the other Loan Documents or (c) the
rights and remedies of the Agent, the Security Trustees and the Lenders under
this Agreement or any of the other Loan Documents.

Material Subsidiary: at any date of determination, each Restricted Subsidiary of
MRC Global (a) whose total assets at the last day of the most recent Test Period
for which financial statements have been delivered pursuant to clause (a) or
(b) of Section 10.1.1 were equal to or greater than 5% of the Consolidated Total
Assets of MRC Global and its Restricted Subsidiaries at such date or (b) whose
gross revenues for such Test Period were equal to or greater than 5% of the
consolidated gross revenues of MRC Global and its Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP.

Maximum Facility Amount: $1,350,000,000.

maximum rate: as defined in Section 3.11.

McJunkin Development: as defined in the preamble to this Agreement.

Midway: as defined in the preamble to this Agreement.

Milton: as defined in the preamble to this Agreement.

Moody’s: Moody’s Investors Service, Inc., and its successors.

 

76



--------------------------------------------------------------------------------

MRC: MRC Global.

MRC Global: as defined in the preamble to this Agreement.

MRC Global Norway: as defined in the preamble to this Agreement.

MRMC: as defined in the preamble to this Agreement.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any U.S.
Domiciled Loan Party or ERISA Affiliate domiciled in the U.S. makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions with respect to employees in the
U.S.

Net Available Cash Account: as defined in Section 8.3.

Net Orderly Liquidation Value: the orderly liquidation value (net of costs and
expenses estimated to be incurred in connection with such liquidation) of the
Eligible Inventory that is estimated to be recoverable in an orderly liquidation
of such Eligible Inventory, as determined from time to time by reference to the
most recent Inventory Appraisal.

New Lender: each Lender that becomes a party to this Agreement after the Closing
Date.

New Loan Party: any Person that executes a supplement or joinder to this
Agreement substantially in the form of Exhibit I and becomes a Loan Party under
this Agreement pursuant to Sections 10.1.13(a) or (b), Sections 10.2.1(b)(ix) or
(x) or Section 10.2.3(b).

New Zealand Allocated U.S. Availability: U.S. Availability designated by the
North American Loan Party Agent for application to clause (c) of a New Zealand
Borrowing Base.

New Zealand Applicable Margin: with respect to any LIBOR Loan to the New Zealand
Borrowers, any New Zealand Bank Bill Rate Loan or any New Zealand Base Rate
Loan, a rate per annum specified in the joinder documentation for the initial
New Zealand Lenders (which rate shall apply to all New Zealand Lenders).

New Zealand Availability: as of any date of determination, (a) the lesser of
(i) the New Zealand Revolver Commitments minus all New Zealand LC Obligations as
of such date of determination and (ii) the Total New Zealand Borrowing Base as
of such date of determination, minus (b) the Dollar Equivalent of the principal
balance of all New Zealand Revolver Loans.

New Zealand Availability Reserves: the sum (without duplication) of (a) the
aggregate amount of the New Zealand Rent Reserve, if any, established pursuant
to clause (h) of the definition of New Zealand Eligible Inventory; (b) the New
Zealand LC Reserve; (c) the New Zealand Bank Product Reserve; (d) the New
Zealand Priority Payables Reserve; and (e) such additional reserves, in such
amounts and with respect to such matters, as the Agent may establish in its
Permitted Discretion.

 

77



--------------------------------------------------------------------------------

New Zealand Bank Bill Rate: with respect to each Interest Period for a New
Zealand Bank Bill Rate Loan, the rate (expressed as a percentage per annum) that
the Agent ascertains is the average bid rate (rounded up, if necessary, to the
nearest four decimal places) displayed at or about 11:00 a.m. (Auckland, New
Zealand time) on the first day of that Interest Period on page BKBM (or its
successor page) on the Reuters Monitor Screen for a term equivalent or closest
to the Interest Period, and, if such rate is below zero, the New Zealand Bank
Bill Rate will be deemed to be zero.

New Zealand Bank Bill Rate Loan: a New Zealand Revolver Loan, or portion
thereof, funded in New Zealand Dollars and bearing interest calculated by
reference to the New Zealand Bank Bill Rate.

New Zealand Bank Product Reserve: the aggregate amount of reserves, as
established by the Agent from time to time in its Permitted Discretion and in
consultation with the Asian Loan Party Agent, to reflect the reasonably
anticipated liabilities in respect of the then outstanding Secured Bank Product
Obligations of the New Zealand Domiciled Loan Parties and their Subsidiaries.

New Zealand Base Rate Loan: a New Zealand Revolver Loan, or portion thereof,
funded in New Zealand Dollars, Dollars or Euros and bearing interest calculated
by reference to the Eurasian Base Rate.

New Zealand Borrowers: each New Zealand Subsidiary that, after the date hereof,
has executed a supplement or joinder to this Agreement in accordance with
Section 10.1.13 and has satisfied the other requirements set forth in
Section 10.1.13 in order to become a New Zealand Borrower.

New Zealand Borrowing Base: at any time, with respect to the Applicable New
Zealand Borrower, an amount equal to the sum (expressed in Dollars, based on the
Dollar Equivalent thereof) of, without duplication:

(a) the book value of New Zealand Eligible Accounts of the Applicable New
Zealand Borrower multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of New Zealand Eligible
Inventory of the Applicable New Zealand Borrower and (ii) 85% of the Net Orderly
Liquidation Value of New Zealand Eligible Inventory of the Applicable New
Zealand Borrower (which shall be (A) net of the current monthly shrinkage
reserve calculated in accordance with GAAP and (B) valued at Cost), plus

(c) New Zealand Allocated U.S. Availability for such Applicable New Zealand
Borrower, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of New Zealand Availability Reserves
allocable to the Applicable New Zealand Borrower which would cause the aggregate
amount of the New Zealand Revolver Loans allocable to the Applicable New Zealand
Borrower at such time to exceed the lesser of the Applicable New Zealand
Borrower’s Applicable New Zealand

 

78



--------------------------------------------------------------------------------

Borrower Commitment and the Applicable New Zealand Borrower’s New Zealand
Borrowing Base then in effect, in each case, notification thereof to the Asian
Loan Party Agent by the Agent, any and all such New Zealand Availability
Reserves.

The New Zealand Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate theretofore delivered to the Agent
with such adjustments as the Agent deems appropriate in its Permitted Discretion
to assure that the New Zealand Borrowing Base is calculated in accordance with
the terms of this Agreement.

New Zealand Cash Collateral Account: a demand deposit, money market or other
account established by Agent at Bank of America (Australia) or such other
financial institution as Agent may select in its discretion with the consent of
Asian Loan Party Agent (not to be unreasonably withheld or delayed), which
account shall be for the benefit of the New Zealand Facility Secured Parties and
shall be subject to Agent’s or AUS-NZ Security Trustee’s Liens securing the New
Zealand Facility Secured Obligations; provided that the foregoing consent of
Asian Loan Party Agent to the selection by Agent in its discretion of a
financial institution other than Bank of America (Australia) shall not be
required if an Event of Default has occurred and is continuing.

New Zealand Dollar: the lawful currency of New Zealand.

New Zealand Domiciled Loan Party: any New Zealand Borrower and each New Zealand
Subsidiary now or hereafter party hereto as a Loan Party, and “New Zealand
Domiciled Loan Parties” means all such Persons, collectively.

New Zealand Dominion Account: each special account established by the New
Zealand Domiciled Loan Parties at Bank of America (Australia) over which Agent
or AUS-NZ Security Trustee has exclusive control for withdrawal purposes.

New Zealand Eligible Accounts: at any time, the Accounts of the Applicable New
Zealand Borrower at such date except any Account:

(a) which is not subject to a valid Lien in favor of the Agent or AUS-NZ
Security Trustee (including under the relevant laws of the Account Debtor’s
jurisdiction of organization or incorporation);

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or AUS-NZ Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent; provided that, with respect to any tax Lien having such priority,
eligibility of Accounts shall be reduced by the amount of such tax Lien having
such priority;

(c) owing by any Account Debtor with respect to which more than 120 days have
elapsed since the date of the original invoice therefor or which is more than 60
days past the due date for payment;

 

79



--------------------------------------------------------------------------------

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by any Account Debtor to the extent the aggregate amount of
otherwise New Zealand Eligible Accounts owing from such Account Debtor and its
Affiliates to New Zealand Borrowers exceeds 20% of the aggregate New Zealand
Eligible Accounts (or such higher percentage as the Agent may establish for the
Account Debtor from time to time), in each case, only to the extent of such
excess;

(f) with respect to which any covenant, representation, or warranty relating to
such Account contained in this Agreement or a Security Document has been
breached or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Applicable New Zealand Borrower’s completion of any further performance, or
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Applicable New Zealand Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any province or territory) receivership, insolvency relief or other
law or laws for the relief of debtors, including the Companies Act 1993 and/or
the Receiverships Act 1993, unless the payment of Accounts from such Account
Debtor is secured by assets of, or guaranteed by, in either case, in a manner
reasonably satisfactory to the Agent, a Person that is reasonably acceptable to
the Agent or, if the Account from such Account Debtor arises subsequent to a
decree or order for relief with respect to such Account Debtor under the
Companies Act 1993 and/or the Receiverships Act 1993, as now or hereafter in
effect, the Agent shall have reasonably determined that the timely payment and
collection of such Account will not be impaired;

 

80



--------------------------------------------------------------------------------

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of an Eligible Account Debtor Jurisdiction unless such Account is
backed by a letter of credit or other credit support reasonably acceptable to
the Agent and which is in the possession of the Agent;

(m) which is owed in any currency other than an Eligible Account Currency;

(n) which is owed by any Governmental Authority (other than a Governmental
Authority in New Zealand), unless (i) such Account is backed by a letter of
credit reasonably acceptable to the Agent and which is in the possession of the
Agent or (ii) Agent otherwise approves;

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

(q) which is subject to any counterclaim, deduction, defense, setoff, right of
compensation or dispute, but only to the extent of the amount of such
counterclaim, deduction, defense, setoff, right of compensation or dispute,
unless (i) the Agent, in its Permitted Discretion, has established New Zealand
Availability Reserves and determines to include such Account as a New Zealand
Eligible Account or (ii) such Account Debtor has entered into an agreement
reasonably acceptable to the Agent to waive such rights;

(r) which is evidenced by any promissory note, Chattel Paper or Instrument (in
each case, other than any such items that are delivered to the Agent or the
AUS-NZ Security Trustee);

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Applicable
New Zealand Borrower has so qualified, filed such reports or forms, or taken
such actions (and, in each case, paid any required fees or other charges),
except to the extent the Applicable New Zealand Borrower may qualify
subsequently as a foreign entity authorized to transact business in such
jurisdiction and gain access to such courts, without incurring any cost or
penalty reasonably viewed by the Agent to be material in amount, and such later
qualification cures any access to such courts to enforce payment of such
Account;

 

81



--------------------------------------------------------------------------------

(t) with respect to which the Applicable New Zealand Borrower has made any
agreement with the Account Debtor for any reduction thereof, but only to the
extent of such reduction, other than discounts and adjustments given in the
Ordinary Course of Business; or

(u) which the Agent determines is ineligible in its Permitted Discretion.

Subject to Sections 14.1 and 7.4 and the definition of New Zealand Borrowing
Base, the Agent may modify the foregoing criteria in its Permitted Discretion.

New Zealand Eligible Inventory: at any date of determination thereof, the
aggregate amount of all Inventory owned by the Applicable New Zealand Borrower
at such date except any Inventory:

(a) which is not subject to a valid Lien in favor of the Agent or AUS-NZ
Security Trustee;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or AUS-NZ Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent or AUS-NZ Security Trustee (other than any bailee, warehouseman, landlord
or similar non-consensual Liens having priority by operation of law to the
extent either subclause (i) or (ii) of clauses (h) or (i) below of New Zealand
Eligible Inventory is satisfied with respect to the relevant Inventory);
provided that, with respect to any tax Lien having such priority, eligibility of
Inventory shall be reduced by the amount of such tax Lien having such priority;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or any Security Document has been breached or is not true in any
material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of
which has been excluded from New Zealand Eligible Accounts pursuant to clause
(g)(v) of the definition thereof), returned or repossessed goods (other than
goods that are undamaged and able to be resold in the Ordinary Course of
Business), defective goods, goods held on consignment, goods to be returned to
the Applicable New Zealand Borrower’s suppliers or goods which are not of a type
held for sale in the Ordinary Course of Business;

 

82



--------------------------------------------------------------------------------

(g) which is not located in New Zealand or is not at a location listed on
Schedule 8.4.1 (as updated from time to time in accordance with the provisions
hereof) other than goods in transit between locations of the New Zealand
Domiciled Loan Parties;

(h) which is located in any location leased by the Applicable New Zealand
Borrower unless (i) the lessor has delivered to the Agent a Collateral Access
Agreement or (ii) a New Zealand Rent Reserve has been established by the Agent;

(i) which is located in any third party warehouse or is in the possession of a
bailee, processor or other Person and is not evidenced by a Document, unless
(i) such warehouseman, bailee, processor or other Person has delivered to the
Agent a Collateral Access Agreement and/or such other documentation as the Agent
may reasonably require or (ii) appropriate New Zealand Availability Reserves
have been established by the Agent in its Permitted Discretion;

(j) which is the subject of a consignment by the Applicable New Zealand Borrower
as consignor unless (i) a protective PPSA New Zealand financing statement has
been properly filed against the consignee (as assigned to the Agent or the
AUS-NZ Security Trustee), and (ii) there is a written agreement acknowledging
that such Inventory is held on consignment, that the Applicable New Zealand
Borrower retains title to such Inventory, that no Lien arising by, through or
under such consignment has attached or will attach to such Inventory (and
proceeds thereof) and requiring consignee to segregate the consigned Inventory
from the consignee’s other personal or movable property;

(k) which is perishable as determined in accordance with GAAP; or

(l) which contains or bears any intellectual property rights licensed to the
Applicable New Zealand Borrower unless the Agent is satisfied that it may sell
or otherwise dispose of such Inventory without (i) infringing the rights of such
licensor in any material respect or (ii) incurring any material liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement.

Subject to Sections 14.1 and 7.4 and the definition of New Zealand Borrowing
Base, the Agent may modify the foregoing criteria in its Permitted Discretion.

New Zealand Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the New Zealand Facility Secured Obligations,
including Property of the New Zealand Facility Guarantors pledged to secure the
New Zealand Facility Secured Obligations under their guarantee of the Secured
Obligations.

New Zealand Facility Guarantor: each U.S. Borrower, each U.S. Facility Guarantor
and each other Person who guarantees payment and performance of any New Zealand
Facility Secured Obligations (including pursuant to a Foreign Cross-Guarantee).

 

83



--------------------------------------------------------------------------------

New Zealand Facility Loan Party: a New Zealand Borrower or a New Zealand
Facility Guarantor.

New Zealand Facility Obligations: all Obligations of the New Zealand Domiciled
Loan Parties and the other Foreign Facility Obligations that are the subject of
a Foreign Cross-Guarantee made by the New Zealand Domiciled Loan Parties (but
excluding, for the avoidance of doubt, the U.S. Facility Obligations).

New Zealand Facility Secured Obligations: all Secured Obligations of the New
Zealand Domiciled Loan Parties and the other Foreign Facility Secured
Obligations that are the subject of a Foreign Cross-Guarantee made by the New
Zealand Domiciled Loan Parties (but excluding, for the avoidance of doubt, the
U.S. Facility Secured Obligations).

New Zealand Facility Secured Parties: Agent, AUS-NZ Security Trustee, any New
Zealand Fronting Bank, New Zealand Lenders, Secured Bank Product Providers of
Bank Products to New Zealand Domiciled Loan Parties and their Subsidiaries and
the other Foreign Facility Secured Parties that are the beneficiaries of a
Foreign Cross-Guarantee made by the New Zealand Domiciled Loan Parties (but
excluding, for the avoidance of doubt, the U.S. Facility Secured Parties in
their capacities as such).

New Zealand Fronting Bank: (a) Bank of America (Australia) or any Affiliate
thereof that agrees to issue New Zealand Letters of Credit, (b) if reasonably
acceptable to Asian Loan Party Agent, any other New Zealand Lender or Affiliate
thereof that agrees to issue New Zealand Letters of Credit, or (c) if requested
by Asian Loan Party Agent and subject to Section 2.11, a Non-Lender Fronting
Bank that agrees to issue New Zealand Letters of Credit.

New Zealand Fronting Bank Indemnitees: any New Zealand Fronting Bank and its
officers, directors, employees, Affiliates and agents.

New Zealand LC Application: an application by any New Zealand Borrower on behalf
of itself or any other New Zealand Borrower to a New Zealand Fronting Bank for
issuance of a New Zealand Letter of Credit, in form and substance reasonably
satisfactory to such New Zealand Fronting Bank.

New Zealand LC Conditions: the following conditions necessary for issuance of a
New Zealand Letter of Credit: (a) each of the conditions set forth in Section 6
being satisfied or waived; (b) after giving effect to such issuance, the total
Ex-NA LC Obligations do not exceed the Ex-NA Letter of Credit Sublimit, no New
Zealand Overadvance exists or would result therefrom and, in the case of any New
Zealand Borrower, Section 2.12 is satisfied; (c) the expiration date of such New
Zealand Letter of Credit is (i) unless the applicable New Zealand Fronting Bank
and the Agent otherwise consent, no more than 365 days from issuance (provided
that each New Zealand Letter of Credit may, upon the request of the Applicable
New Zealand Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of twelve (12) months
or less (but no later than 20 Business Days prior to the Facility Termination
Date)), and (ii) unless the applicable New Zealand Fronting Bank and the Agent
otherwise consent (subject to the satisfaction of the Cash Collateral
requirements set forth in Section 2.6.3), at least 20 Business Days prior to the
Facility

 

84



--------------------------------------------------------------------------------

Termination Date; (d) the New Zealand Letter of Credit and payments thereunder
are denominated in New Zealand Dollars, Dollars or Euros; (e) the form of the
proposed New Zealand Letter of Credit is reasonably satisfactory to the Agent
and the applicable New Zealand Fronting Bank; and (f) the proposed use of the
New Zealand Letter of Credit is for a lawful purpose.

New Zealand LC Documents: all documents, instruments and agreements (including
New Zealand LC Requests and New Zealand LC Applications) delivered by any New
Zealand Borrower or by any other Person to a New Zealand Fronting Bank or the
Agent in connection with issuance, amendment or renewal of, or payment under,
any New Zealand Letter of Credit.

New Zealand LC Obligations: with respect to the Applicable New Zealand Borrower,
the Dollar Equivalent of the sum (without duplication) of (a) all amounts owing
by such Applicable New Zealand Borrower for any drawings under New Zealand
Letters of Credit; (b) the stated amount of all outstanding New Zealand Letters
of Credit issued for the account of such Applicable New Zealand Borrower; and
(c) all fees and other amounts owing with respect to such New Zealand Letters of
Credit.

New Zealand LC Request: a request for issuance of a New Zealand Letter of
Credit, to be provided by a New Zealand Borrower to a New Zealand Fronting Bank,
in form reasonably satisfactory to Agent and such New Zealand Fronting Bank.

New Zealand LC Reserve: with respect to the Applicable New Zealand Borrower, the
aggregate of all New Zealand LC Obligations of such Applicable New Zealand
Borrower, other than (a) those that have been Cash Collateralized and (b) if no
Event of Default exists, those constituting charges owing to any New Zealand
Fronting Bank.

New Zealand Lenders: each Lender that has issued a New Zealand Revolver
Commitment (provided that such Person or an Affiliate of such Person also has a
U.S. Revolver Commitment).

New Zealand Letter of Credit: any standby or documentary letter of credit issued
by a New Zealand Fronting Bank for the account of a New Zealand Borrower, or any
indemnity, performance bond, guarantee, exposure transmittal memorandum or
similar form of credit support issued by Agent or a New Zealand Fronting Bank
for the benefit of a New Zealand Borrower.

New Zealand Overadvance: as defined in Section 2.1.4(e).

New Zealand Overadvance Loan: a Loan made to a New Zealand Borrower when a New
Zealand Overadvance exists or is caused by the funding thereof.

New Zealand Overadvance Loan Balance: on any date, the Dollar Equivalent of the
amount by which the aggregate New Zealand Revolver Loans of the Applicable New
Zealand Borrower or all New Zealand Borrowers, as the case may be, exceed the
amount of the New Zealand Borrowing Base of such Applicable New Zealand Borrower
or the Total New Zealand Borrowing Base, as applicable, on such date.

 

85



--------------------------------------------------------------------------------

New Zealand Priority Payables Reserve: on any date of determination, a reserve
in such amount as Agent may determine in its Permitted Discretion which reflects
amounts secured by any Liens, choate or inchoate, which rank or are capable of
ranking in priority to the Agent’s and/or the Secured Parties’ Liens and/or for
amounts which may represent costs relating to the enforcement of the Agent’s or
AUS-NZ Security Trustee’s Liens including, without limitation, any preferential
claims as set out in the Companies Act 1993 or amounts currently or past due and
not paid for realty, municipal or similar taxes (to the extent impacting any New
Zealand Facility Collateral).

New Zealand Protective Advances: as defined in Section 2.1.5(e).

New Zealand Reimbursement Date: as defined in Section 2.6.2(a).

New Zealand Rent Reserve: the aggregate of (a) all past due rent and other past
due charges owing by any New Zealand Borrower to any landlord or other Person
who possesses any New Zealand Facility Collateral or could assert a Lien on such
New Zealand Facility Collateral; plus (b) a reserve in an amount not to exceed
rent and other charges that could be payable to any such Person for the time
period used to determine the Net Orderly Liquidation Value of New Zealand
Facility Collateral.

New Zealand Revolver Commitment: for any New Zealand Lender, its obligation to
make New Zealand Revolver Loans and to issue New Zealand Letters of Credit, in
the case of any New Zealand Fronting Bank, or participate in New Zealand LC
Obligations, in the case of the other New Zealand Lenders, to the New Zealand
Borrowers up to the maximum principal amount shown in the joinder documentation
for such New Zealand Lender or as thereafter determined pursuant to each
Assignment and Acceptance to which it is a party, as such New Zealand Revolver
Commitment may be adjusted from time to time in accordance with the provisions
of Sections 2.1.3, 2.1.6 or 11.1. “New Zealand Revolver Commitments” means the
aggregate amount of such commitments of all New Zealand Lenders. As of the
Closing Date, the New Zealand Revolver Commitments are $0.

New Zealand Revolver Commitment Increase: as defined in Section 2.1.6(e).

New Zealand Revolver Commitment Termination Date: the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the Asian Loan Party Agent terminates or reduces to zero
all of the New Zealand Revolver Commitments pursuant to Section 2.1.3, and
(c) the date on which the New Zealand Revolver Commitments are terminated
pursuant to Section 11.1. From and after the New Zealand Revolver Commitment
Termination Date, the New Zealand Borrowers shall no longer be entitled to
request a New Zealand Revolver Commitment Increase pursuant to Section 2.1.6
hereof.

New Zealand Revolver Exposure: on any date, the Dollar Equivalent of an amount
equal to the sum of (a) the New Zealand Revolver Loans outstanding on such date
and (b) the New Zealand LC Obligations on such date.

New Zealand Revolver Loan: a Revolver Loan made by New Zealand Lenders to a New
Zealand Borrower pursuant to Section 2.1.1(e), which Revolver Loan shall, if
denominated in New Zealand Dollars, be either a New Zealand Bank Bill Rate Loan
or a New Zealand Base Rate

 

86



--------------------------------------------------------------------------------

Loan and, if denominated in Dollars or Euros, shall be either a LIBOR Loan or a
New Zealand Base Rate Loan, in each case as selected by Applicable New Zealand
Borrower, and including any New Zealand Swingline Loan, New Zealand Overadvance
Loan or New Zealand Protective Advance.

New Zealand Revolver Notes: the promissory notes, if any, executed by New
Zealand Borrowers in favor of each New Zealand Lender to evidence the New
Zealand Revolver Loans funded from time to time by such New Zealand Lender,
which shall be in the form of Exhibit C-5 to this Agreement, together with any
replacement or successor notes therefor.

New Zealand Security Agreements: each security agreement among any New Zealand
Domiciled Loan Party and Agent or the AUS-NZ Security Trustee.

New Zealand Subsidiary: Each Wholly-Owned Subsidiary of MRC Global incorporated
or organized under the laws of New Zealand.

New Zealand Swingline Commitment: for the New Zealand Swingline Lender, the
maximum principal amount shown in the joinder documentation for the New Zealand
Swingline Lender up to which it may make New Zealand Swingline Loans.

New Zealand Swingline Commitment Termination Date: with respect to any New
Zealand Swingline Loan, the date that is five Business Days prior to the New
Zealand Revolver Commitment Termination Date.

New Zealand Swingline Lender: Bank of America (Australia) or an Affiliate of
Bank of America (Australia).

New Zealand Swingline Loan: a Swingline Loan made by the New Zealand Swingline
Lender to a New Zealand Borrower pursuant to Section 2.1.7(e), which Swingline
Loan shall be a New Zealand Base Rate Loan.

NIBOR: for any Interest Period with respect to a NIBOR Revolver Loan: (a) the
arithmetic average (rounded upwards to five decimal places) of the displayed
rates for the relevant period appearing under the heading page “NIBOR” on the
Reuters screen administered by Finance Norway (Nw. Finans Norge) and calculated
in cooperation with Oslo Stock Exchange acting as calculation agent (or any
other Person which takes over the administration and/or calculation of that
rate) (the “Screen Rate”); or (b) if no Screen Rate is available for Norwegian
Kroner for the Interest Period of that Revolver Loan, the arithmetic mean of the
rates (rounded upwards to four decimal places) as supplied to Agent at its
request quoted by leading banks in the Norway interbank market, appearing as of
11:00 a.m. (Local Time) two Business Days prior to the requested Revolver Loan
for the offering of deposits in Norwegian Kroner for a period comparable to the
Interest Period for that Revolver Loan and, if any such applicable Screen Rate
or alternative rate quoted by leading banks in the Norway interbank market is
below zero, NIBOR will be deemed to be zero. If the agreed page is replaced or
the service ceases to be available, Agent may specify another page or service
displaying the appropriate rate after consultation with Norwegian Borrowers.

 

87



--------------------------------------------------------------------------------

NIBOR Loan: each set of NIBOR Revolver Loans having a common length and
commencement of Interest Period.

NIBOR Revolver Loan: a Revolver Loan that bears interest based on NIBOR.

Non-Bank Certificate: as defined in Section 5.9.2.

Non-Core Assets: the assets described on Schedule 10.2.4.

Non-Lender Fronting Bank: a financial institution that is not a Lender or an
Affiliate of a Lender and is permitted by Agent to issue Letters of Credit for
the benefit of certain Foreign Borrowers (other than the Canadian Borrowers) in
accordance with the terms of Section 2.11.

Non-Public Lender: (i) until the competent authority publishes its
interpretation of the term “public” (as referred to in article 4.1(1) of the
Capital Requirements Regulation (EU/575/2013)), an entity that is or qualifies
as a professional market party (professionele marktpartij) as defined in the
applicable law of the Netherlands, or (ii) following publication by the
competent authority of its interpretation of the term “public” (as referred to
in article 4.1(1) of the Capital Requirements Regulation (EU/575/2013)), such
person which is not considered to be part of the public.

North American Loan Party Agent: as defined in Section 4.4.1.

Norway: the Kingdom of Norway.

Norwegian Allocated U.S. Availability: U.S. Availability designated by the North
American Loan Party Agent for application to clause (c) of the Norwegian
Borrowing Base.

Norwegian Availability: as of any date of determination, (a) the lesser of
(i) the Norwegian Revolver Commitments minus all Norwegian LC Obligations as of
such date of determination and (ii) the Norwegian Borrowing Base as of such date
of determination, minus (b) the Dollar Equivalent of the principal balance of
all Norwegian Revolver Loans.

Norwegian Availability Reserves: the sum (without duplication) of (a) the
aggregate amount of the Norwegian Rent Reserve, if any, established pursuant to
clause (h) of the definition of Norwegian Eligible Inventory; (b) the Norwegian
LC Reserve; (c) the Norwegian Bank Product Reserve; (d) the Norwegian Priority
Payables Reserve; (e) Norwegian Insolvency Reserve; and (f) such additional
reserves, in such amounts and with respect to such matters, as the Agent may
establish in its Permitted Discretion.

Norwegian Bankruptcy Law: the Norwegian law on debt settlement proceedings and
bankruptcy proceedings of 8 June 1984 no. 58.

Norwegian Bank Product Reserve: the aggregate amount of reserves, as established
by the Agent from time to time in its Permitted Discretion and in consultation
with the European Loan Party Agent, to reflect the reasonably anticipated
liabilities in respect of the then outstanding Secured Bank Product Obligations
of the Norwegian Domiciled Loan Parties and their Subsidiaries.

 

88



--------------------------------------------------------------------------------

Norwegian Base Rate Loan: a Norwegian Swingline Loan, or portion thereof, funded
in Euros, Dollars, Norwegian Kroner or Sterling and bearing interest calculated
by reference to the Eurasian Base Rate.

Norwegian Borrowers: (a) the Initial Norwegian Borrowers and (b) each other
Norwegian Subsidiary that, after the date hereof, has executed a supplement or
joinder to this Agreement in accordance with Section 10.1.13 and has satisfied
the other requirements set forth in Section 10.1.13 in order to become a
Norwegian Borrower.

Norwegian Borrowing Base: at any time, an amount equal to the sum (expressed in
Dollars, based on the Dollar Equivalent thereof) of, without duplication:

(a) the book value of Norwegian Eligible Accounts multiplied by the advance rate
of 85%, plus

(b) the lesser of (i) 70% of the net book value of Norwegian Eligible Inventory
and (ii) 85% of the Net Orderly Liquidation Value of Norwegian Eligible
Inventory (which shall be (A) net of the current monthly shrinkage reserve
calculated in accordance with GAAP and (B) valued at Cost), plus

(c) Norwegian Allocated U.S. Availability, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Norwegian Availability Reserves which
would cause the aggregate amount of the Norwegian Revolver Loans at such time to
exceed the lesser of the Norwegian Revolver Commitments and the Norwegian
Borrowing Base then in effect, in each case, notification thereof to the
European Loan Party Agent by the Agent, any and all such Norwegian Availability
Reserves.

The Norwegian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the Agent with
such adjustments as the Agent deems appropriate in its Permitted Discretion to
assure that the Norwegian Borrowing Base is calculated in accordance with the
terms of this Agreement.

Norwegian Cash Collateral Account: a demand deposit, money market or other
account established by Agent at Bank of America (London) or such other financial
institution as Agent may select in its discretion with the consent of European
Loan Party Agent (not to be unreasonably withheld or delayed), which account
shall be for the benefit of the Norwegian Facility Secured Parties and shall be
subject to Agent’s Liens securing the Norwegian Facility Secured Obligations;
provided that the foregoing consent of European Loan Party Agent to the
selection by Agent in its discretion of a financial institution other than Bank
of America (London) shall not be required if an Event of Default has occurred
and is continuing.

Norwegian Companies Act: as defined in Section 9.1.22.

Norwegian Domiciled Loan Party: any Norwegian Borrower and each Norwegian
Subsidiary now or hereafter party hereto as a Loan Party, and “Norwegian
Domiciled Loan Parties” means all such Persons, collectively.

 

89



--------------------------------------------------------------------------------

Norwegian Dominion Account: each special account established by the Norwegian
Domiciled Loan Parties at Bank of America (London) over which Agent (or its
sub-agent) has exclusive control for withdrawal purposes.

Norwegian Eligible Accounts: at any time, the Accounts of the Norwegian
Borrowers at such date except any Account:

(a) which is not subject to a valid Lien in favor of the Agent (or its
sub-agent) (including under the relevant laws of the Account Debtor’s
jurisdiction of organization);

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent (or its sub-agent) and (ii) a
Permitted Lien which does not have priority over the Lien in favor of the Agent
(or its sub-agent); provided that, with respect to any tax Lien having such
priority, eligibility of Accounts shall be reduced by the amount of such tax
Lien having such priority;

(c) owing by any Account Debtor with respect to which more than 120 days have
elapsed since the date of the original invoice therefor or which is more than 60
days past the due date for payment;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing (i) by Statoil Petroleum AS to the extent the aggregate
amount of otherwise Norwegian Eligible Accounts owing from Statoil Petroleum AS
and its Affiliates to Norwegian Borrowers exceeds 35% of the aggregate Norwegian
Eligible Accounts or (ii) by any other Account Debtor to the extent the
aggregate amount of otherwise Norwegian Eligible Accounts owing from such
Account Debtor and its Affiliates to Norwegian Borrowers exceeds 20% of the
aggregate Norwegian Eligible Accounts (or such higher percentage as the Agent
may establish for the Account Debtor from time to time), in each case, only to
the extent of such excess;

(f) with respect to which any covenant, representation, or warranty relating to
such Account contained in this Agreement or a Security Document has been
breached or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
such Norwegian Borrower’s completion of any further performance, or
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

 

90



--------------------------------------------------------------------------------

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Norwegian Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any province or territory) receivership, insolvency relief or other
law or laws for the relief of debtors, unless the payment of Accounts from such
Account Debtor is secured by assets of, or guaranteed by, in either case, in a
manner reasonably satisfactory to the Agent, a Person that is reasonably
acceptable to the Agent or, if the Account from such Account Debtor arises
subsequent to a decree or order for relief with respect to such Account Debtor
under the Insolvency Proceeding, the Agent shall have reasonably determined that
the timely payment and collection of such Account will not be impaired;

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of an Eligible Account Debtor Jurisdiction unless such Account is
backed by a letter of credit or other credit support reasonably acceptable to
the Agent and which is in the possession of the Agent;

(m) which is owed in any currency other than an Eligible Account Currency;

(n) which is owed by any Governmental Authority, unless (i) such Account is
backed by a letter of credit reasonably acceptable to the Agent and which is in
the possession of the Agent or (ii) Agent otherwise approves;

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

(q) which is subject to any counterclaim, deduction, defense, setoff, right of
compensation or dispute, but only to the extent of the amount of such
counterclaim, deduction, defense, setoff, right of compensation or dispute,
unless (i) the Agent, in its Permitted Discretion, has established Norwegian
Availability Reserves and determines to include such Account as a Norwegian
Eligible Account or (ii) such Account Debtor has entered into an agreement
reasonably acceptable to the Agent to waive such rights;

 

91



--------------------------------------------------------------------------------

(r) which is evidenced by any promissory note, Chattel Paper or Instrument (in
each case, other than any such items that are delivered to the Agent (or its
sub-agent));

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless such Norwegian
Borrower has so qualified, filed such reports or forms, or taken such actions
(and, in each case, paid any required fees or other charges), except to the
extent such Norwegian Borrower may qualify subsequently as a foreign entity
authorized to transact business in such jurisdiction and gain access to such
courts, without incurring any cost or penalty reasonably viewed by the Agent to
be material in amount, and such later qualification cures any access to such
courts to enforce payment of such Account;

(t) with respect to which such Norwegian Borrower has made any agreement with
the Account Debtor for any reduction thereof, but only to the extent of such
reduction, other than discounts and adjustments given in the Ordinary Course of
Business;

(u) which is subject to any provision restricting the assignment thereof if such
restriction prevents the relevant Account from being a part of the Collateral
pursuant to section 1-3(2) of the Norwegian Pledge Act; or

(v) which the Agent determines is ineligible in its Permitted Discretion.

Subject to Sections 14.1 and 7.4 and the definition of Norwegian Borrowing Base,
the Agent may modify the foregoing criteria in its Permitted Discretion.

Norwegian Eligible Inventory: at any date of determination thereof, the
aggregate amount of all Inventory owned by the Norwegian Borrowers at such date
except any Inventory:

(a) which is not subject to a valid Lien in favor of the Agent (or its
sub-agent);

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent (or its sub-agent) and (ii) a
Permitted Lien which does not have priority over the Lien in favor of the Agent
(or its sub-agent) (other than any bailee, warehouseman, landlord or similar
non-consensual Liens having priority by operation of law to the extent either
subclause (i) or (ii) of clauses (h) or (i) below of Norwegian Eligible
Inventory is satisfied with respect to the relevant Inventory); provided that,
with respect to any tax Lien having such priority, eligibility of Inventory
shall be reduced by the amount of such tax Lien having such priority;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

 

92



--------------------------------------------------------------------------------

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or any Security Document has been breached or is not true in any
material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of
which has been excluded from Norwegian Eligible Accounts pursuant to clause
(g)(v) of the definition thereof), returned or repossessed goods (other than
goods that are undamaged and able to be resold in the Ordinary Course of
Business), defective goods, goods held on consignment, goods to be returned to
such Norwegian Borrower’s suppliers or goods which are not of a type held for
sale in the Ordinary Course of Business;

(g) which is not located in the Norway or is not at a location listed on
Schedule 8.4.1 (as updated from time to time in accordance with the provisions
hereof) other than goods in transit between locations of the Norwegian Domiciled
Loan Parties;

(h) which is located, at any time after the Temporary Eligibility Period, in any
location leased by such Norwegian Borrower unless (i) the lessor has delivered
to the Agent a Collateral Access Agreement or (ii) a Norwegian Rent Reserve has
been established by the Agent;

(i) which is located, at any time after the Temporary Eligibility Period, in any
third party warehouse or is in the possession of a bailee, processor or other
Person and is not evidenced by a Document, unless (i) such warehouseman, bailee,
processor or other Person has delivered to the Agent a Collateral Access
Agreement and/or such other documentation as the Agent may reasonably require or
(ii) appropriate Norwegian Availability Reserves have been established by the
Agent in its Permitted Discretion;

(j) which is the subject of a consignment by such Norwegian Borrower as
consignor;

(k) which is perishable as determined in accordance with GAAP; or

(l) which contains or bears any intellectual property rights licensed to such
Norwegian Borrower unless the Agent is satisfied that it may sell or otherwise
dispose of such Inventory without (i) infringing the rights of such licensor in
any material respect or (ii) incurring any material liability with respect to
payment of royalties other than royalties incurred pursuant to sale of such
Inventory under the current licensing agreement.

 

93



--------------------------------------------------------------------------------

Subject to Sections 14.1 and 7.4 and the definition of Norwegian Borrowing Base,
the Agent may modify the foregoing criteria in its Permitted Discretion.

Norwegian Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the Norwegian Facility Secured Obligations, including
Property of the Norwegian Facility Guarantors pledged to secure the Norwegian
Facility Secured Obligations under their guarantee of the Secured Obligations.

Norwegian Facility Guarantor: each U.S. Borrower, each U.S. Facility Guarantor,
each Norwegian Borrower and each other Person who guarantees payment and
performance of any Norwegian Facility Secured Obligations (including pursuant to
a Foreign Cross-Guarantee).

Norwegian Facility Loan Party: a Norwegian Borrower or a Norwegian Facility
Guarantor.

Norwegian Facility Obligations: all Obligations of the Norwegian Domiciled Loan
Parties and the other Foreign Facility Obligations that are the subject of a
Foreign Cross-Guarantee made by the Norwegian Domiciled Loan Parties (but
excluding, for the avoidance of doubt, the U.S. Facility Obligations).

Norwegian Facility Secured Obligations: all Secured Obligations of the Norwegian
Domiciled Loan Parties and the other Foreign Facility Secured Obligations that
are the subject of a Foreign Cross-Guarantee made by the Norwegian Domiciled
Loan Parties (but excluding, for the avoidance of doubt, the U.S. Facility
Secured Obligations).

Norwegian Facility Secured Parties: Agent, any Norwegian Fronting Bank,
Norwegian Lenders, Secured Bank Product Providers of Bank Products to Norwegian
Domiciled Loan Parties and their Subsidiaries and the other Foreign Facility
Secured Parties that are the beneficiaries of a Foreign Cross-Guarantee made by
the Norwegian Domiciled Loan Parties (but excluding, for the avoidance of doubt,
the U.S. Facility Secured Parties in their capacities as such).

Norwegian Fronting Bank: (a) Bank of America (London) or any Affiliate thereof
that agrees to issue Norwegian Letters of Credit, (b) if reasonably acceptable
to European Loan Party Agent, any other Norwegian Lender or Affiliate thereof
that agrees to issue Norwegian Letters of Credit, or (c) if requested by
European Loan Party Agent and subject to Section 2.11, a Non-Lender Fronting
Bank that agrees to issue Norwegian Letters of Credit.

Norwegian Fronting Bank Indemnitees: any Norwegian Fronting Bank and its
officers, directors, employees, Affiliates and agents.

Norwegian Insolvency Reserve: a reserve in an amount equal to five percent
(5%) of the Norwegian Borrowing Base (prior to giving effect to the Norwegian
Availability Reserves), which reserve reflects the necessary costs and expenses
of the bankruptcy estate in an Insolvency Proceeding with respect to the
Norwegian Borrowers.

Norwegian Kroner or NOK: the lawful currency of Norway.

 

94



--------------------------------------------------------------------------------

Norwegian LC Application: an application by any Norwegian Borrower on behalf of
itself or any other Norwegian Borrower to a Norwegian Fronting Bank for issuance
of an Norwegian Letter of Credit, in form and substance reasonably satisfactory
to such Norwegian Fronting Bank.

Norwegian LC Conditions: the following conditions necessary for issuance of a
Norwegian Letter of Credit: (a) each of the conditions set forth in Section 6
being satisfied or waived; (b) after giving effect to such issuance, the total
Ex-NA LC Obligations do not exceed the Ex-NA Letter of Credit Sublimit, no
Norwegian Overadvance exists or would result therefrom; (c) the expiration date
of such Norwegian Letter of Credit is (i) unless the applicable Norwegian
Fronting Bank and the Agent otherwise consent, no more than 365 days from
issuance (provided that each Norwegian Letter of Credit may, upon the request of
the applicable Norwegian Borrower, include a provision whereby such Letter of
Credit shall be renewed automatically for additional consecutive periods of
twelve (12) months or less (but no later than 20 Business Days prior to the
Facility Termination Date)), and (ii) unless the applicable Norwegian Fronting
Bank and the Agent otherwise consent (subject to the satisfaction of the Cash
Collateral requirements set forth in Section 2.7.3), at least 20 Business Days
prior to the Facility Termination Date; (d) the Norwegian Letter of Credit and
payments thereunder are denominated in Euros, Dollars, Norwegian Kroner or
Sterling; (e) the form of the proposed Norwegian Letter of Credit is reasonably
satisfactory to the Agent and the applicable Norwegian Fronting Bank; and
(f) the proposed use of the Norwegian Letter of Credit is for a lawful purpose.

Norwegian LC Documents: all documents, instruments and agreements (including
Norwegian LC Requests and Norwegian LC Applications) delivered by any Norwegian
Borrower or by any other Person to a Norwegian Fronting Bank or the Agent in
connection with issuance, amendment or renewal of, or payment under, any
Norwegian Letter of Credit.

Norwegian LC Obligations: the Dollar Equivalent of the sum (without duplication)
of (a) all amounts owing for any drawings under Norwegian Letters of Credit;
(b) the stated amount of all outstanding Norwegian Letters of Credit; and
(c) all fees and other amounts owing with respect to Norwegian Letters of
Credit.

Norwegian LC Request: a request for issuance of a Norwegian Letter of Credit, to
be provided by a Norwegian Borrower to a Norwegian Fronting Bank, in form
reasonably satisfactory to Agent and such Norwegian Fronting Bank.

Norwegian LC Reserve: the aggregate of all Norwegian LC Obligations, other than
(a) those that have been Cash Collateralized and (b) if no Event of Default
exists, those constituting charges owing to any Norwegian Fronting Bank.

Norwegian Lenders: Bank of America (London) and each other Lender that has
issued a Norwegian Revolver Commitment (provided that such Person or an
Affiliate of such Person also has a U.S. Revolver Commitment).

Norwegian Letter of Credit: any standby or documentary letter of credit issued
by a Norwegian Fronting Bank for the account of a Norwegian Borrower, or any
indemnity, performance bond, guarantee, exposure transmittal memorandum or
similar form of credit support issued by Agent or a Norwegian Fronting Bank for
the benefit of a Norwegian Borrower.

 

95



--------------------------------------------------------------------------------

Norwegian Overadvance: as defined in Section 2.1.4(f).

Norwegian Overadvance Loan: a Loan made to a Norwegian Borrower when a Norwegian
Overadvance exists or is caused by the funding thereof.

Norwegian Overadvance Loan Balance: on any date, the Dollar Equivalent of the
amount by which the aggregate Norwegian Revolver Loans of all Norwegian
Borrowers exceeds the amount of the Norwegian Borrowing Base on such date.

Norwegian Pledge Act: the Norwegian pledge act of 8 February 1980 no. 2.

Norwegian Priority Payables Reserve: on any date of determination, a reserve in
such amount as Agent may determine in its Permitted Discretion which reflects
amounts secured by any Liens, choate or inchoate, which rank or are capable of
ranking in priority to the Agent’s and/or the Secured Parties’ Liens and/or for
amounts which may represent costs relating to the enforcement of the Agent’s
Liens.

Norwegian Protective Advances: as defined in Section 2.1.5(f).

Norwegian Reimbursement Date: as defined in Section 2.7.2.

Norwegian Rent Reserve: the aggregate of (a) all past due rent and other past
due charges owing by any Norwegian Borrower to any landlord or other Person who
possesses any Norwegian Facility Collateral or could assert a Lien on such
Norwegian Facility Collateral; plus (b) a reserve in an amount not to exceed
rent and other charges that could be payable to any such Person for the time
period used to determine the Net Orderly Liquidation Value of Norwegian Facility
Collateral.

Norwegian Revolver Commitment: for any Norwegian Lender, its obligation to make
Norwegian Revolver Loans and to issue Norwegian Letters of Credit, in the case
of any Norwegian Fronting Bank, or participate in Norwegian LC Obligations, in
the case of the other Norwegian Lenders, to the Norwegian Borrowers up to the
maximum principal amount shown on Schedule 2.1.1(e), or as hereafter determined
pursuant to each Assignment and Acceptance to which it is a party, as such
Norwegian Revolver Commitment may be adjusted from time to time in accordance
with the provisions of Sections 2.1.3, 2.1.6 or 11.1. “Norwegian Revolver
Commitments” means the aggregate amount of such commitments of all Norwegian
Lenders.

Norwegian Revolver Commitment Increase: as defined in Section 2.1.6(f).

Norwegian Revolver Commitment Termination Date: the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the European Loan Party Agent terminates or reduces to
zero all of the Norwegian Revolver Commitments pursuant to Section 2.1.3, and
(c) the date on which the Norwegian Revolver Commitments are terminated pursuant
to Section 11.1. From and after the Norwegian Revolver Commitment Termination
Date, the Norwegian Borrowers shall no longer be entitled to request a Norwegian
Revolver Commitment Increase pursuant to Section 2.1.6 hereof.

 

96



--------------------------------------------------------------------------------

Norwegian Revolver Exposure: on any date, the Dollar Equivalent of an amount
equal to the sum of (a) the Norwegian Revolver Loans outstanding on such date
and (b) the Norwegian LC Obligations on such date.

Norwegian Revolver Loan: a Revolver Loan made by Norwegian Lenders to a
Norwegian Borrower pursuant to Section 2.1.1(f), which Revolver Loan shall be
denominated in Dollars, Euros, Norwegian Kroner or Sterling and, if funded in
Norwegian Kroner, shall either be a NIBOR Loan or a Norwegian Base Rate Loan (in
the case of Norwegian Swingline Loans only) and, if funded in Dollars, Euros or
Sterling, shall either be a LIBOR Loan or a Norwegian Base Rate Loan (in the
case of Norwegian Swingline Loans only), in each case as selected by the
European Loan Party Agent, and including any Norwegian Swingline Loan, Norwegian
Overadvance Loan or Norwegian Protective Advance.

Norwegian Revolver Notes: the promissory notes, if any, executed by Norwegian
Borrowers in favor of each Norwegian Lender to evidence the Norwegian Revolver
Loans funded from time to time by such Norwegian Lender, which shall be in the
form of Exhibit C-6 to this Agreement, together with any replacement or
successor notes therefor.

Norwegian Security Agreements: each pledge or security agreement among any
Norwegian Domiciled Loan Party and Agent.

Norwegian Subsidiary: each Wholly-Owned Subsidiary of MRC Global incorporated
under the laws of Norway.

Norwegian Swingline Commitment: $15,000,000 (or, if less, the amount of the
Norwegian Revolver Commitments).

Norwegian Swingline Commitment Termination Date: with respect to any Norwegian
Swingline Loan, the date that is five Business Days prior to the Norwegian
Revolver Commitment Termination Date.

Norwegian Swingline Lender: Bank of America (London) or an Affiliate of Bank of
America (London).

Norwegian Swingline Loan: a Swingline Loan made by the Norwegian Swingline
Lender to a Norwegian Borrower pursuant to Section 2.1.7(f), which Swingline
Loan shall be a Norwegian Base Rate Loan.

Notes: each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.

Notice of Borrowing: a Notice of Borrowing to be provided by the relevant Loan
Party Agent to request a Borrowing of Loans, in the form attached hereto as
Exhibit E or otherwise in form reasonably satisfactory to Agent and such Loan
Party Agent.

 

97



--------------------------------------------------------------------------------

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by the relevant Loan Party Agent to request a conversion or
continuation of any Loans as Australian Bank Bill Rate Loans, Canadian BA Rate
Loans, LIBOR Loans, New Zealand Bank Bill Rate Loans, NIBOR Loans or SIBOR
Loans, in the form attached hereto as Exhibit F or otherwise in form reasonably
satisfactory to Agent and such Loan Party Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of the Loan Parties with respect to Letters of
Credit, (c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by the Loan Parties under the Loan Documents
and (d) other Indebtedness, obligations and liabilities of any kind owing by the
Loan Parties pursuant to the Loan Documents, whether now existing or hereafter
arising, whether evidenced by a note or other writing, whether or not allowed in
any Insolvency Proceeding, whether arising from an extension of credit, issuance
of a letter of credit, acceptance, loan, guarantee, indemnification or
otherwise, and whether direct or indirect, absolute or contingent, due or to
become due, primary or secondary, or joint or several.

Ordinary Course of Business: with respect to any Person, the ordinary course of
business of such Person, consistent with past practices or, with respect to
actions taken by such Person for which no past practice exists, consistent with
past practices of similarly situated companies, and, in each case, undertaken in
good faith.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, continuation or amalgamation, bylaws, articles of
organization, coordinated articles of association, limited liability agreement,
operating agreement, members agreement, shareholders agreement, partnership
agreement, certificate of partnership, certificate of formation, memorandum or
articles of association, constitution, voting trust agreement, or similar
agreement or instrument governing the formation or operation of such Person.

Other Agreement: each Note; LC Document; Fee Letter; Intercreditor Agreement;
Borrowing Base Certificate; Compliance Certificate; Subordination Agreement; or
other document, instrument, certificate, notice, report or agreement (other than
this Agreement or a Security Document) now or hereafter delivered by or on
behalf of a Loan Party to Agent, a Security Trustee, a Fronting Bank or a Lender
in connection with any transactions relating hereto.

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

Overadvance: an Australian Overadvance, a Belgian Overadvance, a Canadian
Overadvance, a Dutch Overadvance, a New Zealand Overadvance, a Norwegian
Overadvance, a Singapore Overadvance, a UK Overadvance or a U.S. Overadvance, as
the context requires.

Overadvance Loan: an Australian Overadvance Loan, a Belgian Overadvance Loan, a
Canadian Overadvance Loan, a Dutch Overadvance Loan, a New Zealand Overadvance
Loan, a Norwegian Overadvance Loan, a Singapore Overadvance Loan, a UK
Overadvance Loan and/or a U.S. Overadvance Loan, as the context requires.

 

98



--------------------------------------------------------------------------------

Participant: as defined in Section 13.2.1.

Participant Register: as defined in Section 13.2.1.

Participating Member State: any member state of the European Communities that
adopts or has adopted the Euro as its lawful currency in accordance with the
legislation of the European Community relating to the Economic and Monetary
Union.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to a Loan
Party, including those constituting proceeds of any Collateral.

PBA: the Pensions Benefits Act (Ontario) or any other Canadian federal or
provincial or territorial pension benefit standards legislation pursuant to
which any Canadian Pension Plan is required to be registered.

PBGC: the Pension Benefit Guaranty Corporation.

Pensions Regulator: the body corporate in the UK called the Pensions Regulator
established under Part I of the Pensions Act 2004.

Perfection Certificate: shall mean a certificate disclosing information
regarding the Loan Parties in the form of Exhibit G or any other form approved
by the Agent.

Permitted Acquisition: an Acquisition by MRC Global or any of its Restricted
Subsidiaries so long as (a) such Acquisition and all transactions related
thereto shall be consummated in accordance with Applicable Law; (b) such
Acquisition shall result in the issuer of such Stock or Stock Equivalents
becoming a Restricted Subsidiary and a Guarantor, to the extent required by
Section 10.1.13; (c) such Acquisition shall result in the Agent or a Security
Trustee, for the benefit of the applicable Secured Parties, being granted a Lien
in any assets so acquired, to the extent required by Section 10.1.13; (d) after
giving pro forma effect to such Acquisition as of the closing of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing; (e) after giving pro forma effect to such Acquisition as of the
closing of such Acquisition, either (1) both (A) Excess Availability shall be
greater than the higher of (x) 10% of the Commitments and (y) $79,800,000 and
(B) the Consolidated Fixed Charge Coverage Ratio determined as of the most
recent Test Period for which financial statements have been delivered pursuant
to clause (a) or (b) of Section 10.1.1 shall be greater than 1.0 to 1.0 or
(2) Excess Availability shall be greater than the higher of (x) 15% of the
Commitments and (y) $126,000,000 and (f) any Indebtedness incurred to finance
the Acquisition is permitted to be incurred by the Term Loan Credit Agreement
(except to the extent the Indebtedness thereunder has been discharged in full);
provided, that if (x) such Acquisition satisfies all of the conditions set forth
above except for the conditions set forth in clause (e) above and (y) after
giving pro

 

99



--------------------------------------------------------------------------------

forma effect to such Acquisition as of the closing of such Acquisition, either
(1) Excess Availability is greater than the higher of (A) 10% of the Commitments
and (B) $79,800,000 or (2) the Consolidated Fixed Charge Coverage Ratio as of
the most recent Test Period for which financial statements have been delivered
pursuant to clause (a) or (b) of Section 10.1.1 shall be greater than 1.0 to
1.0, such Acquisition shall be permitted provided that it, together with all
other Acquisitions permitted under this proviso, do not exceed $50,000,000 in
any 12 month period and $150,000,000 in the aggregate during the term of this
Agreement.

Notwithstanding the respective Borrowing Base definitions, in connection with
and subsequent to any Permitted Acquisition, the Accounts and Inventory acquired
by the Borrowers, or, subject to compliance with Section 10.1.13 of this
Agreement, of the Person so acquired, may be included in the calculation of the
Borrowing Base and thereafter if all criteria set forth in the definitions of
Eligible Accounts and Eligible Inventory have been satisfied and, if the
aggregate value (or Cost in the case of Inventory) of such Accounts and
Inventory is in excess of $40,000,000 in the case of a Permitted Acquisition by
any U.S. Borrower or, in the case of a Permitted Acquisition by a member of any
Foreign Borrower Group, ten percent (10%) of the Borrower Group Commitments of
such Foreign Borrower Group, and only to the extent reasonably requested by the
Agent, the Agent shall have received a collateral audit and appraisal of such
Accounts and Inventory acquired by the applicable Borrower or Borrowers or owned
by such Person acquired by the applicable Borrower or Borrowers which shall be
reasonably satisfactory in scope, form and substance to the Agent; provided,
that if no collateral audit and appraisal is delivered to and approved by the
Agent with respect to such Accounts and Inventory, then the lowest recovery
rates from the current Inventory Appraisal shall apply to such Accounts and
Inventory.

Permitted Additional Debt: senior unsecured or subordinated Indebtedness issued
by a Borrower or a Guarantor and, to the extent permitted by
Section 10.2.1(b)(x), any Indebtedness incurred by any other Restricted
Subsidiary of MRC Global, (a) the terms of which (i) do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the date that is 180 days following the U.S. Revolver Commitment Termination
Date (other than customary offers to purchase upon a change of control, asset
sale or event of loss and customary acceleration rights after an event of
default) and (ii) to the extent subordinated provide for customary subordination
to the Obligations under the Loan Documents, (b) the covenants, events of
default, guarantees and other terms of which (other than interest rate and
redemption premiums), taken as a whole, are not more restrictive to MRC Global
and its Restricted Subsidiaries than those in this Agreement or the Term Loan
Credit Agreement (except to the extent the Indebtedness thereunder has been
discharged in full); provided that a certificate of a Senior Officer of the
North American Loan Party Agent is delivered to the Agent at least five Business
Days (or such shorter period as the Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the North American Loan Party Agent
has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Agent notifies the North
American Loan Party Agent within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees), and (c) of which, except to the extent permitted by
Section 10.2.1(b)(x), no direct or indirect Subsidiary of MRC Global (other than
a Loan Party) is an obligor.

 

100



--------------------------------------------------------------------------------

Permitted Discretion: a determination made by Agent, in the exercise of its
reasonable credit judgment (from the perspective of a secured asset-based
lender), exercised in good faith and subject to Section 7.4.

Permitted Investments: shall mean:

(a) securities issued or unconditionally guaranteed by the Australian, Belgian,
Canadian, Dutch, New Zealand, Norwegian, Singapore, UK or U.S. government or any
agency or instrumentality thereof, in each case having maturities of not more
than 12 months from the date of acquisition thereof;

(b) securities issued by any state of the United States of America or any state,
province or territory of Australia, Belgium, Canada, the Netherlands, New
Zealand, Norway, Singapore, the United Kingdom, or any political subdivision of
any such state, province or territory, or any public instrumentality thereof or
any political subdivision of any such state, province or territory, or any
public instrumentality thereof having maturities of not more than 12 months from
the date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);

(c) commercial paper issued by any Lender or any bank holding company owning any
Lender;

(d) commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A or A2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(e) domestic and LIBOR certificates of deposit or bankers’ acceptances maturing
no more than two years after the date of acquisition thereof issued by any
Lender or any other bank having combined capital and surplus of not less than
$250,000,000 in the case of domestic banks;

(f) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized national standing;

(g) marketable short-term money market and similar funds (x) either having
assets in excess of $250,000,000 or (y) having a rating of at least A-1 or P-1
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

 

101



--------------------------------------------------------------------------------

(h) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (g) above; and

(i) in the case of Investments by any Restricted Foreign Subsidiary (other than
the Foreign Borrowers) or Investments made in a country outside Australia,
Belgium, Canada, the Netherlands, New Zealand, Norway, Singapore, the UK and the
U.S., Permitted Investments shall also include (i) direct obligations of the
sovereign nation (or any agency thereof) in which such Restricted Foreign
Subsidiary is organized and is conducting business or where such Investment is
made, or in obligations fully and unconditionally guaranteed by such sovereign
nation (or any agency thereof), in each case maturing within a two years after
such date and having, at the time of the acquisition thereof, a rating
equivalent to at least A-1 from S&P and at least P-1 from Moody’s,
(ii) investments of the type and maturity described in clauses (a) through
(h) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies, (iii) shares of money market mutual or
similar funds which invest exclusively in assets otherwise satisfying the
requirements of this definition (including this proviso) and (iv) other
short-term investments utilized by such Restricted Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
analogous to the foregoing investments in clauses (a) through (i).

Permitted Liens: shall mean:

(a) Liens for taxes, assessments or governmental charges or claims not yet due
or which are being contested in good faith and by appropriate proceedings for
which appropriate reserves have been established in accordance with GAAP;

(b) Liens in respect of property or assets of the Loan Parties or any of the
Restricted Subsidiaries arising by operation of law, including carriers’,
warehousemen’s and mechanics’ Liens and other similar Liens arising in the
Ordinary Course of Business, in each case so long as such Liens arise in the
Ordinary Course of Business and do not individually or in the aggregate have a
Material Adverse Effect;

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.1;

(d) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory or regulatory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations incurred in the Ordinary Course of Business or
otherwise constituting Investments permitted by Section 10.2.5;

(e) ground leases in respect of real property on which facilities owned or
leased by a Loan Party or any of its Restricted Subsidiaries are located;

 

102



--------------------------------------------------------------------------------

(f) easements, rights-of-way, servitudes, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of any Loan Party and the
Restricted Subsidiaries, taken as a whole;

(g) any interest or title of a lessee, licensee, lessor or licensor or secured
by a lessee’s, licensee’s, lessor’s or licensor’s interest under any lease
permitted by this Agreement;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of a Loan Party or any of its Restricted
Subsidiaries, provided that such Lien secures only the obligations of such Loan
Party or such Restricted Subsidiaries in respect of such letter of credit to the
extent permitted under Section 10.2.1(b);

(j) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of any Loan Party and the Restricted
Subsidiaries, taken as a whole;

(k) Liens arising from precautionary Uniform Commercial Code financing
statements, PPSA financing statements or similar filings made in respect of
operating leases entered into by any Loan Party or any of its Restricted
Subsidiaries; and

(l) Liens created in the Ordinary Course of Business in favor of banks and other
financial institutions over credit balances of any bank accounts of any
Restricted Subsidiary that is not a Loan Party held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
Ordinary Course of Business.

Permitted Sale Leaseback: any Sale Leaseback consummated by MRC Global or any of
its Restricted Subsidiaries after the Closing Date, provided that any such Sale
Leaseback not between a Borrower and any Guarantor or any Guarantor and another
Guarantor is consummated for fair value as determined at the time of
consummation in good faith by MRC Global or such Restricted Subsidiary and, in
the case of any Sale Leaseback (or series of related Sales Leasebacks) the
aggregate proceeds of which exceed $25,000,000, the board of directors of MRC
Global or such Restricted Subsidiary (which such determination may take into
account any retained interest or other Investment of MRC Global or such
Restricted Subsidiary in connection with, and any other material economic terms
of, such Sale Leaseback).

Person: any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, joint stock company, land trust,
business trust, unincorporated organization, Governmental Authority or other
entity.

Post-Acquisition Period: with respect to any Permitted Acquisition, the period
beginning on the date such Permitted Acquisition is consummated and ending on
the last day of the fourth full consecutive fiscal quarter immediately following
the date on which such Permitted Acquisition is consummated.

 

103



--------------------------------------------------------------------------------

PPSA: the Personal Property Security Act (Alberta), (or any successor statute)
and the regulations thereunder; provided, that if validity, perfection and
effect of perfection and non-perfection and opposability of the Agent’s security
interest in and Lien on any Canadian Facility Collateral of any Canadian
Domiciled Loan Party are governed by the personal property security laws of any
jurisdiction other than Alberta, PPSA shall mean those personal property
security laws (including the Civil Code) in such other jurisdiction for the
purposes of the provisions hereof relating to such validity, perfection, and
effect of perfection and non-perfection and for the definitions related to such
provisions, as from time to time in effect.

PPSA Australia: the Personal Property Securities Act 2009 (Cth), (or any
successor statute) and the regulations thereunder.

PPSA New Zealand: the Personal Property Securities Act 1999 (New Zealand) (or
any successor statute) and the regulations thereunder.

Proceeds of Crime Act: the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (or any successor statute), as amended from time to time,
and includes all regulations thereunder.

Pro Forma Adjustment: for any Test Period that includes all or any part of a
fiscal quarter ending prior to the end of any Post-Acquisition Period, with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
the Consolidated EBITDA of MRC Global and its Restricted Subsidiaries, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by the North American Loan Party Agent in good
faith as a result of (a) actions taken or expected to be taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of MRC Global and its Restricted Subsidiaries; provided that, so long
as such actions are taken or expected to be taken during such Post-Acquisition
Period or such costs are incurred during such Post-Acquisition Period, as
applicable, it may be assumed, for purposes of projecting such pro forma
increase or decrease to such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, that such cost savings will be realizable during the entirety of
such Test Period, or such additional costs, as applicable, will be incurred
during the entirety of such Test Period; provided further that any such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, shall be without duplication for cost savings or additional
costs already included in such Acquired EBITDA or such Consolidated EBITDA, as
the case may be, for such Test Period.

Pro Forma Adjustment Certificate: any certificate of a Senior Officer of the
North American Loan Party Agent delivered pursuant to Section 10.1.1(e).

Pro Forma Basis and Pro Forma Compliance: with respect to compliance with any
test or covenant hereunder, that (A) to the extent applicable, the Pro Forma
Adjustment shall have been

 

104



--------------------------------------------------------------------------------

made and (B) all Specified Transactions and the following transactions in
connection therewith shall be deemed to have occurred as of the first day of the
applicable period of measurement in such test or covenant: (a) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Specified Transaction, (i) in the case of a sale, transfer or
other disposition of all or substantially all Stock in any Subsidiary of any
Loan Party or any division, product line, or facility used for operations of any
Loan Party or any of its Subsidiaries, shall be excluded, and (ii) in the case
of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction”, shall be included, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by any Loan Party or any of the
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to (A) above, the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent with the definition of Consolidated EBITDA
and give effect to events (including operating expense reductions) that are
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Loan Parties and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment.

Pro Forma Consolidated Fixed Charge Coverage Ratio: with respect to compliance
with any covenant or test hereunder, the Consolidated Fixed Charge Coverage
Ratio as calculated on the assumption that (a) all dividends and payments in
respect of Subordinated Indebtedness during the Test Period were included as
Consolidated Fixed Charges, and (b) the contemplated dividend or payment in
respect of Subordinated Indebtedness was also included as one of the
Consolidated Fixed Charges.

Pro Forma Entity: as defined in “Acquired EBITDA”.

Property: any interest in any kind of property or asset, whether real
(immovable), personal (movable) or mixed, or tangible (corporeal) or intangible
(incorporeal).

Pro Rata: (a) when used with reference to a Lender’s (i) share on any date of
the total Borrower Group Commitments to a Borrower Group, (ii) participating
interest in LC Obligations (if applicable) to the members of such Borrower
Group, (iii) share of payments made by the members of such Borrower Group with
respect to such Borrower Group’s Obligations, (iv) increases or reductions to
the Borrower Group Commitments pursuant to Section 2.1.3 or 2.1.6, and
(v) obligation to pay or reimburse Agent for Extraordinary Expenses owed by or
in respect of such Borrower Group or to indemnify any Indemnitees for Claims
relating to such Borrower Group, a percentage (expressed as a decimal, rounded
to the ninth decimal place) derived by dividing the amount of the Borrower Group
Commitment of such Lender to such Borrower Group on such date by the aggregate
amount of the Borrower Group Commitments of all Lenders to such Borrower Group
on such date (or if such Borrower Group Commitments have been terminated, by
reference to the respective Borrower Group Commitments as in effect immediately
prior to the termination thereof) or (b) when used for any other reason, a
percentage (expressed as a decimal, rounded to the ninth decimal place) derived
by dividing the aggregate amount of the Lender’s Commitments on such date by the
aggregate amount of the Commitments of all Lenders on such date (or if any such
Commitments have been terminated, such Commitments as in effect immediately
prior to the termination thereof).

 

105



--------------------------------------------------------------------------------

Protective Advances: Australian Protective Advances, Belgian Protective
Advances, Canadian Protective Advances, Dutch Protective Advances, New Zealand
Protective Advances, Norwegian Protective Advances, Singapore Protective
Advances, UK Protective Advances and/or U.S. Protective Advances, as the context
requires.

Qualified ECP: a Loan Party with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

Qualified Receivables Transaction: any transaction or series of transactions
that may be entered into by a Restricted Subsidiary that is not a Loan Party and
is domiciled outside of Australia, Belgium, Canada, the Netherlands, New
Zealand, Norway, Singapore, the UK and the U.S. pursuant to which such
Subsidiary may sell, assign, convey, participate, contribute to capital or
otherwise transfer to (a) a Receivables Entity (in the case of a transfer by
such Subsidiary) or (b) any other Person (in the case of a transfer by a
Receivables Entity), or may grant a security interest in or pledge, any Accounts
or interests therein (whether now existing or arising in the future) of such
Subsidiary, and any assets related thereto (other than any Inventory or
Equipment) including, without limitation, all collateral securing such Accounts,
all contracts and contract rights, purchase orders, security interests,
financing statements or other documentation in respect of such Accounts and all
guarantees, indemnities, warranties or other documentation or other obligations
in respect of such Accounts, any other assets which are customarily transferred,
or in respect of which security interests are customarily granted, in connection
with asset securitization transactions involving receivables similar to such
Accounts and any collections or proceeds of any of the foregoing (the “Related
Assets”).

Real Estate: as defined in Section 10.1.1(i).

Reallocation: as defined in Section 2.1.6(l).

Reallocation Consent: as defined in Section 2.1.6(m).

Reallocation Date: as defined in Section 2.1.6(l).

Receivables Entity: (a) any existing Subsidiary or other Investment which is
listed on Schedule 1.1(b) or (b) any Wholly-Owned Subsidiary (or another Person
in which such Subsidiary makes an Investment and to which such Subsidiary
transfers Accounts and Related Assets) formed after the Closing Date, in each
such case, which (i) is not a Loan Party and is domiciled outside of Australia,
Belgium, Canada, the Netherlands, New Zealand, Norway, Singapore, the UK and the
U.S., (ii) engages in no activities other than in connection with the financing
of Accounts or interests therein and Related Assets and any business or
activities incidental or related to such business, (iii) is designated by the
board of directors of MRC Global (as provided below) as a Receivables Entity,
(iv) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (A) is guaranteed by any Loan Party; (B) is recourse to or
obligates any Loan Party in any way; or (C) subjects any property or asset of
any Loan Party, directly or indirectly, contingently or otherwise, to the
satisfaction thereof; (v) with

 

106



--------------------------------------------------------------------------------

which no Loan Party has any material contract, agreement, arrangement or
understanding; and (vi) to which neither any Loan Party nor any of its
Subsidiaries has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.

Records: as defined in the UCC, and in any event means information that is
inscribed on a tangible medium or which is stored in an electronic or other
medium and is retrievable in perceivable form, including, all books and records,
customer lists, files, correspondence, tapes, computer programs, print outs and
computer records.

Register: as defined in Section 13.1.

Regulation: as defined in Section 10.1.17.

Related Asset: as defined in “Qualified Receivables Transaction”.

Report: as defined in Section 12.4.3.

Reportable Event: the occurrence of any of the events set forth in
Section 4043(b) or (c) of ERISA and regulations thereunder with respect to a
U.S. Employee Plan (other than an event for which the 30-day notice period is
waived).

Required Borrower Group Lenders: at any date of determination thereof, Lenders
having Borrower Group Commitments to a Borrower Group representing more than 50%
of the aggregate Borrower Group Commitments to such Borrower Group at such time;
provided, that if and for so long as any such Lender shall be a Defaulting
Lender, the term “Required Borrower Group Lenders” shall mean Lenders (excluding
such Defaulting Lender) having Borrower Group Commitments to such Borrower Group
representing more than 50% of the aggregate Borrower Group Commitments to such
Borrower Group (excluding the Borrower Group Commitments of each Defaulting
Lender) at such time; provided further, that if all of the Borrower Group
Commitments to such Borrower Group have been terminated, the term “Required
Borrower Group Lenders” shall mean Lenders to such Borrower Group holding
Revolver Loans to, and (if applicable) participating interest in LC Obligations
owing by, such Borrower Group representing more than 50% of the aggregate
outstanding principal amount of Revolver Loans and (if applicable) LC
Obligations owing by such Borrower Group at such time.

Required Lenders: at any date of determination thereof, Lenders having
Commitments representing more than 50% of the aggregate Commitments at such
time; provided that for so long as any Lender shall be a Defaulting Lender, the
term “Required Lenders” shall mean Lenders (excluding such Defaulting Lender)
having Commitments representing more than 50% of the aggregate Commitments
(excluding the Commitments of each Defaulting Lender) at such time; provided
further, that if any of the Commitments have been terminated, the term “Required
Lenders” shall be calculated based on the Dollar Equivalent thereof using (a) in
lieu of such Lender’s terminated Commitment, the outstanding principal amount of
the Revolver Loans by such Lender to, and (if applicable) participation
interests in LC Obligations owing by, all Borrowers and (b) in lieu of the
aggregate Commitments to all Borrowers, the aggregate outstanding Revolver Loans
to, and (if applicable) LC Obligations owing by all Borrowers.

 

107



--------------------------------------------------------------------------------

Reserves: Australian Availability Reserves, Belgian Availability Reserves,
Canadian Availability Reserves, Dutch Availability Reserves, New Zealand
Availability Reserves, Norwegian Availability Reserves, Singapore Availability
Reserves, UK Availability Reserves and/or U.S. Availability Reserves, as the
context requires.

Restricted Foreign Subsidiary: a Foreign Subsidiary that is a Restricted
Subsidiary.

Restricted Subsidiary: any direct or indirect Subsidiary of MRC Global other
than an Unrestricted Subsidiary.

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
by the Board of Governors for determining the maximum reserve requirement for
Eurocurrency liabilities.

Retiring Borrower and Retiring Borrowers: as defined in the preamble to this
Agreement.

Revolver Commitment Increases: as defined in Section 2.1.6(i).

Revolver Commitment Termination Date: the Australian Revolver Commitment
Termination Date, the Belgian Revolver Commitment Termination Date, the Canadian
Revolver Commitment Termination Date, the Dutch Revolver Commitment Termination
Date, the New Zealand Revolver Commitment Termination Date, the Norwegian
Revolver Commitment Termination Date, the Singapore Revolver Commitment
Termination Date, the UK Revolver Commitment Termination Date and/or the U.S.
Revolver Commitment Termination Date, as the context requires.

Revolver Loan: a loan made pursuant to Section 2.1.1, and any Overadvance Loan,
Swingline Loan or Protective Advance.

Revolver Notes: collectively, the Australian Revolver Notes, the Belgian
Revolver Notes, the Canadian Revolver Notes, the Dutch Revolver Notes, the New
Zealand Revolver Notes, the Norwegian Revolver Notes, the Singapore Revolver
Notes, the UK Revolver Notes and the U.S. Revolver Notes.

Ruffner: as defined in the preamble to this Agreement.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

Sale Leaseback: any transaction or series of related transactions pursuant to
which MRC Global or any of its Restricted Subsidiaries (a) sells, transfers or
otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

Sanction: any sanction administered or enforced by the U.S. Government
(including the Office of Foreign Assets Control of the U.S. Treasury
Department), United Nations Security Council, European Union, Her Majesty’s
Treasury or other sanctions authority specified by Agent to the Borrowers or of
which a Borrower has actual knowledge.

 

108



--------------------------------------------------------------------------------

Scanfit UK: as defined in the preamble to this Agreement.

SEC: the Securities and Exchange Commission or any successor thereto and, as the
context may require, any analogous Governmental Authority in any other relevant
jurisdiction of MRC Global or any direct or indirect Subsidiary.

Secured Bank Product Obligations: Bank Product Debt owing to a Secured Bank
Product Provider and evidenced by one or more Bank Product Documents that a Loan
Party Agent, in a written notice to Agent, has expressly requested be treated as
Secured Bank Product Obligations for purposes hereof, up to the maximum amount
(in the case of any Secured Bank Product Provider other than Bank of America and
its Affiliates) specified by such provider in writing to Agent, which amount may
be established and increased or decreased by further written notice to Agent
from time to time; provided, that Secured Bank Product Obligations of a Loan
Party shall not include its Excluded Swap Obligations.

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates,
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
and (c) with respect to Bank Products consisting of products under a Hedge
Agreement, following the Intercreditor Agreement Restatement Date, any Person
that was a Lender (or an Affiliate of a Lender) at the time the applicable
product under such Hedge Agreement was entered into, provided that, in the case
of clauses (b) and (c) above, such provider shall deliver a written notice to
Agent, in form and substance reasonably satisfactory to Agent and the relevant
Loan Party Agent, by the later of the Closing Date or 10 Business Days (or such
later time as Agent and such Loan Party Agent may agree in their reasonable
discretion) following creation of the Bank Product, (i) describing the Bank
Product and setting forth the maximum amount to be secured by the Collateral and
the methodology to be used in calculating such amount, and (ii) if such provider
is not a Lender, agreeing to be bound by Section 12.15.

Secured Leverage Ratio: as of any date of determination, the ratio of
(a) Consolidated Secured Debt as of the most recent Test Period for which
financial statements have been delivered pursuant to clause (a) or (b) of
Section 10.1.1 to (b) Consolidated EBITDA for such Test Period.

Secured Obligations: Obligations and Secured Bank Product Obligations, including
in each case those under all Credit Documents; provided, that Secured
Obligations of a Loan Party shall not include its Excluded Swap Obligations.

Secured Parties: Australian Facility Secured Parties, Belgian Facility Secured
Parties, Canadian Facility Secured Parties, Dutch Facility Secured Parties, New
Zealand Facility Secured Parties, Norwegian Facility Secured Parties, Singapore
Facility Secured Parties, UK Facility Secured Parties, U.S. Facility Secured
Parties and Secured Bank Product Providers.

Securities Account Control Agreement: the securities account control agreements,
in form and substance reasonably satisfactory to Agent and the relevant Loan
Party Agent, executed by each financial institution maintaining a Securities
Account for a Loan Party, in favor of Agent or a Security Trustee.

 

109



--------------------------------------------------------------------------------

Securities Accounts: all present and future “securities accounts” (as defined in
Article 8 of the UCC, the PPSA or the PPSA Australia, as applicable), including
all monies, “uncertificated securities,” “securities entitlements” and other
“financial assets” (as defined in Article 8 of the UCC or the PPSA, as
applicable) and all “intermediated securities” and “financial products” (as
defined in the PPSA Australia), contained therein.

Security Documents: this Agreement, the Guarantees, the Insurance Assignments,
the Australian Security Agreements, the Belgian Security Agreements, the
Canadian Security Agreements, the Dutch Security Agreements, the New Zealand
Security Agreements, the Norwegian Security Agreements, the Singapore Security
Agreements, the UK Security Agreements, the Deposit Account Control Agreements,
the Securities Account Control Agreements and all other documents, instruments
and agreements now or hereafter securing (or given with the intent to secure)
any Secured Obligations.

Security Trustee: the AUS-NZ Security Trustee, the European Security Trustee,
the Singapore Security Trustee and/or any other security trustee appointed by
the Agent from time to time, as the context requires.

Senior Officer: the President, the Chief Financial Officer, the Principal
Accounting Officer, the Treasurer, the Controller or any other senior officer of
a Person designated as such in writing to the Agent by such Person.

Settlement Report: a report delivered by the Agent to the Applicable Lenders
summarizing the Revolver Loans and, if applicable, participations in LC
Obligations of the applicable Borrower Group outstanding as of a given
settlement date, allocated to the Applicable Lenders on a Pro Rata basis in
accordance with their Commitments.

SIBOR: for any Interest Period with respect to a SIBOR Revolver Loan: (a) the
arithmetic average (rounded upwards to five decimal places) of the displayed
rates for the relevant period appearing under the heading page “SIBOR” on the
Reuters screen (the “Screen Rate”); or (b) if no Screen Rate is available for
Singapore Dollars for the Interest Period of that Revolver Loan, the arithmetic
mean of the rates (rounded upwards to four decimal places) as supplied to Agent
at its request quoted by leading banks in the Singapore interbank market,
appearing as of 11:00 a.m. (Local Time) two Business Days prior to the requested
Revolver Loan for the offering of deposits in Singapore Dollars for a period
comparable to the Interest Period for that Revolver Loan and, if any such
applicable Screen Rate or alternative rate quoted by leading banks in the
Singapore interbank market is below zero, SIBOR will be deemed to be zero. If
the agreed page is replaced or the service ceases to be available, Agent may
specify another page or service displaying the appropriate rate after
consultation with Singapore Borrowers.

SIBOR Loan: each set of SIBOR Revolver Loans having a common length and
commencement of Interest Period.

SIBOR Revolver Loan: a Revolver Loan that bears interest based on SIBOR.

 

110



--------------------------------------------------------------------------------

Singapore Allocated U.S. Availability: U.S. Availability designated by the North
American Loan Party Agent for application to clause (c) of a Singapore Borrowing
Base.

Singapore Applicable Margin: with respect to any LIBOR Loan to the Singapore
Borrowers, any SIBOR Loan or any Singapore Base Rate Loan, a rate per annum
specified in the joinder documentation for the initial Singapore Lenders (which
rate shall apply to all Singapore Lenders).

Singapore Availability: as of any date of determination, (a) the lesser of
(i) the Singapore Revolver Commitments minus all Singapore LC Obligations as of
such date of determination and (ii) the Total Singapore Borrowing Base as of
such date of determination, minus (b) the Dollar Equivalent of the principal
balance of all Singapore Revolver Loans.

Singapore Availability Reserves: the sum (without duplication) of (a) the
aggregate amount of the Singapore Rent Reserve, if any, established pursuant to
clause (h) of the definition of Singapore Eligible Inventory; (b) the Singapore
LC Reserve; (c) the Singapore Bank Product Reserve; (d) the Singapore Priority
Payables Reserve; and (e) such additional reserves, in such amounts and with
respect to such matters, as the Agent may establish in its Permitted Discretion.

Singapore Bank Product Reserve: the aggregate amount of reserves, as established
by the Agent from time to time in its Permitted Discretion and in consultation
with the Asian Loan Party Agent, to reflect the reasonably anticipated
liabilities in respect of the then outstanding Secured Bank Product Obligations
of the Singapore Domiciled Loan Parties and their Subsidiaries.

Singapore Base Rate Loan: a Singapore Revolver Loan, or portion thereof, funded
in Singapore Dollars, Dollars or Euros and bearing interest calculated by
reference to the Eurasian Base Rate.

Singapore Borrowers: each Singapore Subsidiary that, after the date hereof, has
executed a supplement or joinder to this Agreement in accordance with
Section 10.1.13 and has satisfied the other requirements set forth in
Section 10.1.13 in order to become a Singapore Borrower.

Singapore Borrowing Base: at any time, with respect to the Applicable Singapore
Borrower, an amount equal to the sum (expressed in Dollars, based on the Dollar
Equivalent thereof) of, without duplication:

(a) the book value of Singapore Eligible Accounts of the Applicable Singapore
Borrower multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Singapore Eligible Inventory
of the Applicable Singapore Borrower and (ii) 85% of the Net Orderly Liquidation
Value of Singapore Eligible Inventory of the Applicable Singapore Borrower
(which shall be (A) net of the current monthly shrinkage reserve calculated in
accordance with GAAP and (B) valued at Cost), plus

(c) Singapore Allocated U.S. Availability for such Applicable Singapore
Borrower, minus

 

111



--------------------------------------------------------------------------------

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Singapore Availability Reserves
allocable to the Applicable Singapore Borrower which would cause the aggregate
amount of the Singapore Revolver Loans allocable to the Applicable Singapore
Borrower at such time to exceed the lesser of the Applicable Singapore
Borrower’s Applicable Singapore Borrower Commitment and the Applicable Singapore
Borrower’s Singapore Borrowing Base then in effect, in each case, notification
thereof to the Asian Loan Party Agent by the Agent, any and all such Singapore
Availability Reserves.

The Singapore Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the Agent with
such adjustments as the Agent deems appropriate in its Permitted Discretion to
assure that the Singapore Borrowing Base is calculated in accordance with the
terms of this Agreement.

Singapore Cash Collateral Account: a demand deposit, money market or other
account established by Agent at Bank of America (Singapore) or such other
financial institution as Agent may select in its discretion with the consent of
Asian Loan Party Agent (not to be unreasonably withheld or delayed), which
account shall be for the benefit of the Singapore Facility Secured Parties and
shall be subject to Agent’s or Singapore Security Trustee’s Liens securing the
Singapore Facility Secured Obligations; provided that the foregoing consent of
Asian Loan Party Agent to the selection by Agent in its discretion of a
financial institution other than Bank of America (Singapore) shall not be
required if an Event of Default has occurred and is continuing.

Singapore Dollar: the lawful currency of Singapore.

Singapore Domiciled Loan Party: any Singapore Borrower and each Singapore
Subsidiary now or hereafter party hereto as a Loan Party, and “Singapore
Domiciled Loan Parties” means all such Persons, collectively.

Singapore Dominion Account: each special account established by the Singapore
Domiciled Loan Parties at Bank of America (Singapore) over which Agent or
Singapore Security Trustee has exclusive control for withdrawal purposes.

Singapore Eligible Accounts: at any time, the Accounts of the Applicable
Singapore Borrower at such date except any Account:

(a) which is not subject to a valid Lien in favor of the Agent or Singapore
Security Trustee (including under the relevant laws of the Account Debtor’s
jurisdiction of organization);

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or Singapore Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent; provided that, with respect to any tax Lien having such priority,
eligibility of Accounts shall be reduced by the amount of such tax Lien having
such priority;

 

112



--------------------------------------------------------------------------------

(c) owing by any Account Debtor with respect to which more than 120 days have
elapsed since the date of the original invoice therefor or which is more than 60
days past the due date for payment;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by any Account Debtor to the extent the aggregate amount of
otherwise Singapore Eligible Accounts owing from such Account Debtor and its
Affiliates to Singapore Borrowers exceeds 20% of the aggregate Singapore
Eligible Accounts (or such higher percentage as the Agent may establish for the
Account Debtor from time to time), in each case, only to the extent of such
excess;

(f) with respect to which any covenant, representation, or warranty relating to
such Account contained in this Agreement or a Security Document has been
breached or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Applicable Singapore Borrower’s completion of any further performance, or
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Applicable Singapore Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any province or territory) receivership, insolvency relief or other
law or laws for the relief of debtors, including the Singapore Companies Act,
Chapter 50 and the Singapore Bankruptcy Act, Chapter 20, unless the payment of
Accounts from such Account Debtor is secured by assets of, or guaranteed by, in
either case, in a manner reasonably satisfactory to the Agent, a Person that is
reasonably acceptable to the Agent or, if the Account from such Account Debtor
arises subsequent to a decree or order for relief with respect to such Account
Debtor under the Singapore Companies Act, Chapter 50 or the Singapore Bankruptcy
Act, Chapter 20, as now or hereafter in effect, the Agent shall have reasonably
determined that the timely payment and collection of such Account will not be
impaired;

 

113



--------------------------------------------------------------------------------

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of an Eligible Account Debtor Jurisdiction unless such Account is
backed by a letter of credit or other credit support reasonably acceptable to
the Agent and which is in the possession of the Agent;

(m) which is owed in any currency other than an Eligible Account Currency;

(n) which is owed by any Governmental Authority, unless (i) such Account is
backed by a letter of credit reasonably acceptable to the Agent and which is in
the possession of the Agent or (ii) Agent otherwise approves;

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

(q) which is subject to any counterclaim, deduction, defense, setoff, right of
compensation or dispute, but only to the extent of the amount of such
counterclaim, deduction, defense, setoff, right of compensation or dispute,
unless (i) the Agent, in its Permitted Discretion, has established Singapore
Availability Reserves and determines to include such Account as a Singapore
Eligible Account or (ii) such Account Debtor has entered into an agreement
reasonably acceptable to the Agent to waive such rights;

(r) which is evidenced by any promissory note, Chattel Paper or Instrument (in
each case, other than any such items that are delivered to the Agent or the
Singapore Security Trustee);

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Applicable
Singapore Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other charges), except to
the extent the Applicable Singapore Borrower may qualify subsequently as a
foreign entity authorized to transact business in such jurisdiction and gain
access to such courts, without incurring any cost or penalty reasonably viewed
by the Agent to be material in amount, and such later qualification cures any
access to such courts to enforce payment of such Account;

 

114



--------------------------------------------------------------------------------

(t) with respect to which the Applicable Singapore Borrower has made any
agreement with the Account Debtor for any reduction thereof, but only to the
extent of such reduction, other than discounts and adjustments given in the
Ordinary Course of Business; or

(u) which the Agent determines is ineligible in its Permitted Discretion.

Subject to Sections 14.1 and 7.4 and the definition of Singapore Borrowing Base,
the Agent may modify the foregoing criteria in its Permitted Discretion.

Singapore Eligible Inventory: at any date of determination thereof, the
aggregate amount of all Inventory owned by the Applicable Singapore Borrower at
such date except any Inventory:

(a) which is not subject to a valid Lien in favor of the Agent or Singapore
Security Trustee;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or Singapore Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent or Singapore Security Trustee (other than any bailee, warehouseman,
landlord or similar non-consensual Liens having priority by operation of law to
the extent either subclause (i) or (ii) of clauses (h) or (i) below of Singapore
Eligible Inventory is satisfied with respect to the relevant Inventory);
provided that, with respect to any tax Lien having such priority, eligibility of
Inventory shall be reduced by the amount of such tax Lien having such priority;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or any Security Document has been breached or is not true in any
material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of
which has been excluded from Singapore Eligible Accounts pursuant to clause
(g)(v) of the definition thereof), returned or repossessed goods (other than
goods that are undamaged and able to be resold in the Ordinary Course of
Business), defective goods, goods held on consignment, goods to be returned to
the Applicable Singapore Borrower’s suppliers or goods which are not of a type
held for sale in the Ordinary Course of Business;

 

115



--------------------------------------------------------------------------------

(g) which is not located in Singapore or is not at a location listed on
Schedule 8.4.1 (as updated from time to time in accordance with the provisions
hereof) other than goods in transit between locations of the Singapore Domiciled
Loan Parties;

(h) which is located in any location leased by the Applicable Singapore Borrower
unless (i) the lessor has delivered to the Agent a Collateral Access Agreement
or (ii) a Singapore Rent Reserve has been established by the Agent;

(i) which is located in any third party warehouse or is in the possession of a
bailee, processor or other Person and is not evidenced by a Document, unless
(i) such warehouseman, bailee, processor or other Person has delivered to the
Agent a Collateral Access Agreement and/or such other documentation as the Agent
may reasonably require or (ii) appropriate Singapore Availability Reserves have
been established by the Agent in its Permitted Discretion;

(j) which is the subject of a consignment by the Applicable Singapore Borrower
as consignor;

(k) which is perishable as determined in accordance with GAAP; or

(l) which contains or bears any intellectual property rights licensed to the
Applicable Singapore Borrower unless the Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor in any material respect or (ii) incurring any material liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement.

Subject to Sections 14.1 and 7.4 and the definition of Singapore Borrowing Base,
the Agent may modify the foregoing criteria in its Permitted Discretion.

Singapore Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the Singapore Facility Secured Obligations, including
Property of the Singapore Facility Guarantors pledged to secure the Singapore
Facility Secured Obligations under their guarantee of the Secured Obligations.

Singapore Facility Guarantor: each U.S. Borrower, each U.S. Facility Guarantor
and each other Person who guarantees payment and performance of any Singapore
Facility Secured Obligations (including pursuant to a Foreign Cross-Guarantee).

Singapore Facility Loan Party: a Singapore Borrower or a Singapore Facility
Guarantor.

Singapore Facility Obligations: all Obligations of the Singapore Domiciled Loan
Parties and the other Foreign Facility Obligations that are the subject of a
Foreign Cross-Guarantee made by the Singapore Domiciled Loan Parties (but
excluding, for the avoidance of doubt, the U.S. Facility Obligations).

Singapore Facility Secured Obligations: all Secured Obligations of the Singapore
Domiciled Loan Parties and the other Foreign Facility Secured Obligations that
are the subject of a Foreign Cross-Guarantee made by the Singapore Domiciled
Loan Parties (but excluding, for the avoidance of doubt, the U.S. Facility
Secured Obligations).

 

116



--------------------------------------------------------------------------------

Singapore Facility Secured Parties: Agent, Singapore Security Trustee, any
Singapore Fronting Bank, Singapore Lenders, Secured Bank Product Providers of
Bank Products to Singapore Domiciled Loan Parties and their Subsidiaries and the
other Foreign Facility Secured Parties that are the beneficiaries of a Foreign
Cross-Guarantee made by the Singapore Domiciled Loan Parties (but excluding, for
the avoidance of doubt, the U.S. Facility Secured Parties in their capacities as
such).

Singapore Fronting Bank: (a) Bank of America (Singapore) or any Affiliate
thereof that agrees to issue Singapore Letters of Credit, (b) if reasonably
acceptable to Asian Loan Party Agent, any other Singapore Lender or Affiliate
thereof that agrees to issue Singapore Letters of Credit, or (c) if requested by
Asian Loan Party Agent and subject to Section 2.11, a Non-Lender Fronting Bank
that agrees to issue Singapore Letters of Credit.

Singapore Fronting Bank Indemnitees: any Singapore Fronting Bank and its
officers, directors, employees, Affiliates and agents.

Singapore LC Application: an application by any Singapore Borrower on behalf of
itself or any other Singapore Borrower to a Singapore Fronting Bank for issuance
of a Singapore Letter of Credit, in form and substance reasonably satisfactory
to such Singapore Fronting Bank.

Singapore LC Conditions: the following conditions necessary for issuance of a
Singapore Letter of Credit: (a) each of the conditions set forth in Section 6
being satisfied or waived; (b) after giving effect to such issuance, the total
Ex-NA LC Obligations do not exceed the Ex-NA Letter of Credit Sublimit, no
Singapore Overadvance exists or would result therefrom and, in the case of any
Singapore Borrower, Section 2.12 is satisfied; (c) the expiration date of such
Singapore Letter of Credit is (i) unless the applicable Singapore Fronting Bank
and the Agent otherwise consent, no more than 365 days from issuance (provided
that each Singapore Letter of Credit may, upon the request of the Applicable
Singapore Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of twelve (12) months
or less (but no later than 20 Business Days prior to the Facility Termination
Date)), and (ii) unless the applicable Singapore Fronting Bank and the Agent
otherwise consent (subject to the satisfaction of the Cash Collateral
requirements set forth in Section 2.8.3), at least 20 Business Days prior to the
Facility Termination Date; (d) the Singapore Letter of Credit and payments
thereunder are denominated in Singapore Dollars, Dollars or Euros; (e) the form
of the proposed Singapore Letter of Credit is reasonably satisfactory to the
Agent and the applicable Singapore Fronting Bank; and (f) the proposed use of
the Singapore Letter of Credit is for a lawful purpose.

Singapore LC Documents: all documents, instruments and agreements (including
Singapore LC Requests and Singapore LC Applications) delivered by any Singapore
Borrower or by any other Person to a Singapore Fronting Bank or the Agent in
connection with issuance, amendment or renewal of, or payment under, any
Singapore Letter of Credit.

 

117



--------------------------------------------------------------------------------

Singapore LC Obligations: with respect to the Applicable Singapore Borrower, the
Dollar Equivalent of the sum (without duplication) of (a) all amounts owing by
such Applicable Singapore Borrower for any drawings under Singapore Letters of
Credit; (b) the stated amount of all outstanding Singapore Letters of Credit
issued for the account of such Applicable Singapore Borrower; and (c) all fees
and other amounts owing with respect to such Singapore Letters of Credit.

Singapore LC Request: a request for issuance of a Singapore Letter of Credit, to
be provided by a Singapore Borrower to a Singapore Fronting Bank, in form
reasonably satisfactory to Agent and such Singapore Fronting Bank.

Singapore LC Reserve: with respect to the Applicable Singapore Borrower, the
aggregate of all Singapore LC Obligations of such Applicable Singapore Borrower,
other than (a) those that have been Cash Collateralized and (b) if no Event of
Default exists, those constituting charges owing to any Singapore Fronting Bank.

Singapore Lenders: each Lender that has issued a Singapore Revolver Commitment
(provided that such Person or an Affiliate of such Person also has a U.S.
Revolver Commitment).

Singapore Letter of Credit: any standby or documentary letter of credit issued
by a Singapore Fronting Bank for the account of a Singapore Borrower, or any
indemnity, guarantee, performance bond, exposure transmittal memorandum or
similar form of credit support issued by Agent or a Singapore Fronting Bank for
the benefit of a Singapore Borrower.

Singapore Overadvance: as defined in Section 2.1.4(g).

Singapore Overadvance Loan: a Loan made to a Singapore Borrower when a Singapore
Overadvance exists or is caused by the funding thereof.

Singapore Overadvance Loan Balance: on any date, the Dollar Equivalent of the
amount by which the aggregate Singapore Revolver Loans of the Applicable
Singapore Borrower or all Singapore Borrowers, as the case may be, exceed the
amount of the Singapore Borrowing Base of such Applicable Singapore Borrower or
the Total Singapore Borrowing Base, as applicable, on such date.

Singapore Priority Payables Reserve: on any date of determination, a reserve in
such amount as Agent may determine in its Permitted Discretion which reflects
amounts secured by any Liens, choate or inchoate, which rank or are capable of
ranking in priority to the Agent’s and/or the Secured Parties’ Liens including,
without limitation, all amounts deducted or withheld and not paid and remitted
when due under the Singapore Income Tax Act, Chapter 134, amounts currently or
past due and not paid for realty, municipal or similar taxes (to the extent
impacting any Singapore Facility Collateral), all amounts currently or past due
and not contributed, remitted or paid under the Singapore Central Provident Fund
Act, Chapter 36.

Singapore Protective Advances: as defined in Section 2.1.5(g).

Singapore Reimbursement Date: as defined in Section 2.8.2(a).

 

118



--------------------------------------------------------------------------------

Singapore Rent Reserve: the aggregate of (a) all past due rent and other past
due charges owing by any Singapore Borrower to any landlord or other Person who
possesses any Singapore Facility Collateral or could assert a Lien on such
Singapore Facility Collateral; plus (b) a reserve in an amount not to exceed
rent and other charges that could be payable to any such Person for the time
period used to determine the Net Orderly Liquidation Value of Singapore Facility
Collateral.

Singapore Revolver Commitment: for any Singapore Lender, its obligation to make
Singapore Revolver Loans and to issue Singapore Letters of Credit, in the case
of any Singapore Fronting Bank, or participate in Singapore LC Obligations, in
the case of the other Singapore Lenders, to the Singapore Borrowers up to the
maximum principal amount shown in the joinder documentation for such Singapore
Lender or as thereafter determined pursuant to each Assignment and Acceptance to
which it is a party, as such Singapore Revolver Commitment may be adjusted from
time to time in accordance with the provisions of Sections 2.1.3, 2.1.6 or 11.1.
“Singapore Revolver Commitments” means the aggregate amount of such commitments
of all Singapore Lenders. As of the Closing Date, the Singapore Revolver
Commitments are $0.

Singapore Revolver Commitment Increase: as defined in Section 2.1.6(g).

Singapore Revolver Commitment Termination Date: the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the Asian Loan Party Agent terminates or reduces to zero
all of the Singapore Revolver Commitments pursuant to Section 2.1.3, and (c) the
date on which the Singapore Revolver Commitments are terminated pursuant to
Section 11.1. From and after the Singapore Revolver Commitment Termination Date,
the Singapore Borrowers shall no longer be entitled to request a Singapore
Revolver Commitment Increase pursuant to Section 2.1.6 hereof.

Singapore Revolver Exposure: on any date, the Dollar Equivalent of an amount
equal to the sum of (a) the Singapore Revolver Loans outstanding on such date
and (b) the Singapore LC Obligations on such date.

Singapore Revolver Loan: a Revolver Loan made by Singapore Lenders to a
Singapore Borrower pursuant to Section 2.1.1(g), which Revolver Loan shall, if
denominated in Singapore Dollars, be either a SIBOR Loan or a Singapore Base
Rate Loan and, if denominated in Dollars or Euros, shall be either a LIBOR Loan
or a Singapore Base Rate Loan, in each case as selected by Applicable Singapore
Borrower, and including any Singapore Swingline Loan, Singapore Overadvance Loan
or Singapore Protective Advance.

Singapore Revolver Notes: the promissory notes, if any, executed by Singapore
Borrowers in favor of each Singapore Lender to evidence the Singapore Revolver
Loans funded from time to time by such Singapore Lender, which shall be in the
form of Exhibit C-7 to this Agreement, together with any replacement or
successor notes therefor.

Singapore Security Agreements: each debenture or other document among any
Singapore Domiciled Loan Party and Agent or the Singapore Security Trustee.

Singapore Security Trustee: Bank of America (Singapore) or any successor
security trustee appointed by the Agent.

 

119



--------------------------------------------------------------------------------

Singapore Subsidiary: Each Wholly-Owned Subsidiary of MRC Global incorporated or
organized under the laws of Singapore.

Singapore Swingline Commitment: for the Singapore Swingline Lender, the maximum
principal amount shown in the joinder documentation for the Singapore Swingline
Lender up to which it may make Singapore Swingline Loans.

Singapore Swingline Commitment Termination Date: with respect to any Singapore
Swingline Loan, the date that is five Business Days prior to the Singapore
Revolver Commitment Termination Date.

Singapore Swingline Lender: Bank of America (Singapore) or an Affiliate of Bank
of America (Singapore).

Singapore Swingline Loan: a Swingline Loan made by the Singapore Swingline
Lender to a Singapore Borrower pursuant to Section 2.1.7(g), which Swingline
Loan shall be a Singapore Base Rate Loan.

Solberg: as defined in the preamble to this Agreement.

Sold Entity or Business: as defined in the definition of the term “Consolidated
EBITDA”.

Solidary Claim: as defined in Section 12.1.1(b).

Solvent: as it relates to (a) the Loan Parties, taken as a whole, (i) are
adequately capitalized (for purposes of all jurisdictions other than Australia,
New Zealand, Singapore and the UK), (ii) own assets, the value of which, on a
going concern basis, exceed their liabilities, (iii) will have sufficient
working capital to pay their debts as they become due and (iv) have not incurred
(by way of assumption or otherwise) any obligations or liabilities (contingent
or otherwise), or made any conveyance in connection therewith, in each case,
with actual intent to hinder, delay or defraud either present or future
creditors of such Persons or any of their Affiliates; and (b) (i) as to any
other Person (other than a Person incorporated or organized under the laws of
Australia, Belgium, Canada, New Zealand, Norway, Singapore or the UK, or any
province or territory of Canada or Singapore or any state or territory of
Australia), such Person (1) owns Property whose fair salable value is greater
than the amount required to pay all of its debts (including contingent,
subordinated, unmatured and unliquidated liabilities); (2) owns Property whose
present fair salable value (as defined below) is greater than the total
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of such Person as they become absolute and matured; (3) is able to
pay all of its debts as they mature or fall due in the normal course of
business; (4) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (5) is not “insolvent” within the
meaning of Section 101(32) of the U.S. Bankruptcy Code; and (6) has not incurred
(by way of assumption or otherwise) any obligations or liabilities (contingent
or otherwise) or made any conveyance in connection therewith, with actual intent
to hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates, (ii) as to any Person incorporated or organized under the
laws of the Canada or any province or territory of Canada, is not an “insolvent
person” as defined in the Bankruptcy and

 

120



--------------------------------------------------------------------------------

Insolvency Act (Canada), (iii) as to any Person incorporated or organized under
the laws of Singapore (1) is not presumed or deemed to be unable and does not
admit inability to pay its debts as they fall due, does not suspend making
payments on any of its debts and, by reason of actual or anticipated financial
difficulties, does not commence negotiations with one or more of its creditors
with a view to rescheduling any of its indebtedness; (2) has assets with a value
that is not less than its liabilities (taking into account contingent and
prospective liabilities); (3) has not had a moratorium declared in respect of
any of its indebtedness; and (4) has no expropriation, attachment,
sequestration, distress or execution or any analogous process in any
jurisdiction affecting its asset or assets, (iv) as to any Person incorporated,
registered or organized under the laws of Australia or any state or territory
thereof (1) does not become, does not admit in writing that it is, is not
declared to be, or is not deemed under any Applicable Law to be, insolvent;
(2) is able to pay its debts (as and when they become due and payable) and does
not stop payments of its debts generally; (3) is not found or declared by a
court to be insolvent, does not become insolvent within the meaning of section
95A(1) and (2) of the Corporations Act 2001 (Cth) or otherwise found or deemed
to be insolvent by law or a court; and (4) complies with a statutory demand that
has not been stayed or overturned within the meaning of section 459F(1) of the
Corporations Act 2001 (Cth), (v) as to any other Person incorporated in the UK,
(1) is not or does not admit its inability to pay its debts as they fall due,
(2) does not suspend or threaten to suspend making payments on any of its debt,
(3) does not by reason of actual or anticipated financial difficulties, commence
negotiations with its creditors with a view of rescheduling its indebtedness and
(4) no moratorium is declared in respect of its indebtedness; (vi) as to any
Person incorporated, registered or organized under the laws of New Zealand
satisfies the “solvency test” within the meaning of Section 4 of the Companies
Act 1993 (New Zealand), (vii) as to any Person incorporated in Belgium, is not
“insolvent” within the meaning of the Belgian bankruptcy law of 8 August 1997
and does not commence negotiations with its creditors with a view of
rescheduling its indebtedness and does not apply for a judicial reorganisation
under the law on the continuity of enterprises of 31 January 2009; and (viii) as
to any Person incorporated in Norway or subject to Norwegian bankruptcy law, is
not insolvent as defined in the Norwegian Bankruptcy Law section 61. “Fair
salable value” means the amount that could be obtained for assets within a
reasonable time, either through collection or through sale under ordinary
selling conditions by a capable and diligent seller to an interested buyer who
is willing (but under no compulsion) to purchase.

South Texas: as defined in the preamble to this Agreement.

Specified Loan Party: a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10.3(d)).

Specified Revolving Credit Collateral: all Letter-of-Credit Rights, Chattel
Paper, Instruments, Investment Property and General Intangibles pertaining to
the property described in clauses (i) and (ii) of Section 7.1 of this Agreement.

Specified Subsidiary: at any date of determination (a) any Material Subsidiary
or (b) any Unrestricted Subsidiary (i) whose total assets at the last day of the
Test Period ending on the last day of the most recent fiscal period for which
financial statements pursuant to clause (a) or (b) of Section 10.1.1 have been
delivered were equal to or greater than 15% of the Consolidated Total Assets of
MRC Global and its Restricted Subsidiaries at such date or (ii) whose gross
revenues

 

121



--------------------------------------------------------------------------------

for such Test Period were equal to or greater than 15% of the consolidated gross
revenues of MRC Global and its Restricted Subsidiaries for such period, in each
case determined in accordance with GAAP and (c) each other Subsidiary that, when
such Subsidiary’s total assets or gross revenues are aggregated with the total
assets or gross revenues, as applicable, of each other Subsidiary that is the
subject of an Event of Default described in Section 11.1.5 would constitute a
Specified Subsidiary under clause (a) or (b) above.

Specified Transaction: with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, dividend, Subsidiary designation, Revolver Commitment Increase or
other event that by the terms of this Agreement requires “Pro Forma Compliance”
with a test or covenant hereunder or requires such test or covenant to be
calculated on a “Pro Forma Basis.”

SPF Australia: as defined in the preamble to this Agreement.

Stamp Act: as defined in Section 5.8.4(a).

Sterling: the lawful currency of the United Kingdom.

Stock: shares of capital stock or shares in the capital, as the case may be
(whether denominated as common stock or preferred stock or ordinary shares or
preferred shares, as the case may be), beneficial, partnership or membership
interests, participations or other equivalents (regardless of how designated) of
or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or non-voting.

Stock Equivalents: all securities convertible into or exchangeable for Stock and
all warrants, options or other rights to purchase or subscribe for any Stock,
whether or not presently convertible, exchangeable or exercisable.

Subordinated Indebtedness: Indebtedness of any Loan Party that is expressly
subordinate and junior in right of payment to the Obligations of such Loan Party
under this Agreement and is on subordination terms no less favorable to the
Lenders than as is customary for senior subordinated notes issued in a public or
Rule 144A high yield debt offering, it being understood that delivery to the
Agent at least ten Business Days prior to the incurrence of such Indebtedness of
a certificate of a Senior Officer of the North American Loan Party Agent
(together with a reasonably detailed description of the subordination terms and
conditions of such Indebtedness or drafts of the documentation relating thereto)
certifying that the North American Loan Party Agent has determined in good faith
that such subordination terms and conditions satisfy the foregoing requirements
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Agent notifies the North American Loan Party Agent within
such ten Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)

Subordination Agreement: that certain Postponement and Subordination Agreement
dated as of June 14, 2011, among McJunkin Red Man Canada Ltd., an Alberta
corporation, Midfield Holdings (Alberta) Ltd., an Alberta corporation, the
Initial Canadian Borrower and Bank of America, as Agent and Lender, as amended,
restated, supplemented or otherwise modified from time to time.

 

122



--------------------------------------------------------------------------------

Subsidiary: with respect to any Person shall mean and include (a) any
corporation more than 50% of whose Stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time Stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries and (b) any partnership, limited liability
company, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a direct or indirect Subsidiary of MRC Global.

Successor Borrower: as defined in Section 10.2.3(a).

Super-Majority Borrower Group Lenders: at any date of determination thereof,
Lenders having Borrower Group Commitments to a Borrower Group representing more
than 75% of the aggregate Borrower Group Commitments to such Borrower Group at
such time; provided, that if and for so long as any such Lender shall be a
Defaulting Lender, the term “Super-Majority Borrower Group Lenders” shall mean
Lenders (excluding such Defaulting Lender) having Borrower Group Commitments to
such Borrower Group representing more than 75% of the aggregate Borrower Group
Commitments to such Borrower Group (excluding the Borrower Group Commitments of
each Defaulting Lender) at such time; provided further, that if all of the
Borrower Group Commitments to such Borrower Group have been terminated, the term
“Super-Majority Borrower Group Lenders” shall mean Lenders to such Borrower
Group holding Revolver Loans to, and (if applicable) participating interests in
LC Obligations owing by, such Borrower Group representing more than 75% of the
aggregate outstanding principal amount of Revolver Loans and (if applicable) LC
Obligations owing by such Borrower Group at such time.

Super-Majority Lenders: at any date of determination thereof, Lenders having
Commitments representing more than 75% of the aggregate Commitments at such
time; provided, that for so long as any Lender shall be a Defaulting Lender, the
term “Super-Majority Lenders” shall mean Lenders (excluding such Defaulting
Lender) having Commitments representing more than 75% of the aggregate
Commitments (excluding the Commitments of each Defaulting Lender) at such time;
provided further, that if any of the Commitments have been terminated, the term
“Super-Majority Lenders” shall be calculated based on the Dollar Equivalent
thereof using (a) in lieu of such Lender’s terminated Commitment, the
outstanding principal amount of the Revolver Loans by such Lender to, and (if
applicable) participation interests in LC Obligations owing by, all Borrowers
and (b) in lieu of the aggregate Commitments to all Borrowers, the aggregate
outstanding Revolver Loans to, and (if applicable) LC Obligations owing by all
Borrowers.

Supporting Obligations: as defined in the UCC, and in any event means a
Letter-of-Credit Right or secondary obligation that supports the payment or
performance of an Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property, including, but not limited to, securities,
Investment Property, bills, notes, lien notes, judgments, chattel mortgages,
mortgages, security interests, hypothecs, assignments, guarantees, suretyships,
accessories, bills of exchange, negotiable instruments, invoices and all other
rights, benefits and documents now or hereafter taken, vested in or held by a
Person in respect of or as security for the same and the full benefit and
advantage thereof, and all rights of action or claims which a

 

123



--------------------------------------------------------------------------------

Person now has or may at any time hereafter have against any other Person in
respect thereof, including rights in its capacity as seller of any property or
assets returned, repossessed or recovered, under an installment or conditional
sale or otherwise.

Swap Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
U.S. Bankruptcy Code.

Swap Obligations: with respect to a Loan Party, its obligations under a Swap
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

Swingline Commitment: the Australian Swingline Commitment, the Belgian Swingline
Commitment, the Canadian Swingline Commitment, the Dutch Swingline Commitment,
the New Zealand Swingline Commitment, the Norwegian Swingline Commitment, the
Singapore Swingline Commitment, the UK Swingline Commitment and/or the U.S.
Swingline Commitment, as the context requires.

Swingline Commitment Termination Date: the Australian Swingline Commitment
Termination Date, the Belgian Swingline Commitment Termination Date, the
Canadian Swingline Commitment Termination Date, the Dutch Swingline Commitment
Termination Date, the New Zealand Swingline Commitment Termination Date, the
Norwegian Swingline Commitment Termination Date, the Singapore Swingline
Commitment Termination Date, the UK Swingline Commitment Termination Date and/or
the U.S. Swingline Commitment Termination Date, as the context requires.

Swingline Lender: the Australian Swingline Lender, the Belgian Swingline Lender,
the Canadian Swingline Lender, the Dutch Swingline Lender, the New Zealand
Swingline Lender, the Norwegian Swingline Lender, the Singapore Swingline
Lender, the UK Swingline Lender and/or the U.S. Swingline Lender, as the context
requires.

Swingline Loan: a loan made pursuant to Section 2.1.7.

TARGET Day: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by Agent
to be a suitable replacement) is open for the settlement of payments in Euro.

Tax Credit: a credit against, relief or remission for, or refund or repayment
of, any Taxes.

Tax Deduction: a deduction or withholding for or on account of Taxes from a
payment under any Loan Document.

Tax Payment: either the increase in a payment made by a Relevant Borrower under
Section 5.8.1, 5.8.5(c), 5.8.6(b), 5.8.8(b), 5.8.9(b) or 5.8.10(b), as
applicable, or a payment under Section 5.8.5(d), 5.8.6(c), 5.8.7(a), 5.8.8(c),
5.8.9(c) or 5.8.10(b), as applicable.

Taxes: all present or future taxes (including value added tax), levies, imposts,
duties, deductions, withholdings, assessments, fees or other similar charges
imposed in the nature of taxation by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

124



--------------------------------------------------------------------------------

Teamtrade: as defined in the preamble to this Agreement.

Temporary Eligibility Period: in the case of a Norwegian Borrower existing on
the Closing Date, the period of sixty (60) days after the Closing Date, or such
longer period as the Agent shall approve; provided, that such period shall not
exceed one hundred twenty (120) days after the Closing Date without the approval
of the applicable Required Borrower Group Lenders.

Term Loan Credit Agreement: that certain term loan credit agreement dated as of
November 9, 2012, among MRMC and the guarantors party thereto, the lenders party
thereto, Bank of America, N.A., as administrative agent, and U.S. Bank National
Association, as collateral trustee, as amended by that certain Refinancing
Amendment and Incremental Joinder Agreement dated as of November 19, 2013 and as
the same may be further amended, restated, modified, supplemented, extended,
renewed, refunded, replaced or refinanced from time to time in one or more
agreements (in each case with the same or new lenders, institutional investors
or agents), including any agreement extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof, in each
case as and to the extent permitted by this Agreement and the Intercreditor
Agreement.

Term Loans: the loans outstanding under the Term Loan Credit Agreement.

Term Priority Lien Debt: as defined in the Intercreditor Agreement.

Term Priority Lien Collateral: as defined in the Intercreditor Agreement.

Term Priority Liens: as defined in the Intercreditor Agreement.

Termination Event: (a) the voluntary full or partial wind up of a Canadian
Pension Plan that is a registered pension plan by a Canadian Domiciled Loan
Party; (b) the institution of proceedings by any Governmental Authority to
terminate in whole or in part or have a trustee appointed to administer such a
plan; or (c) any other event or condition which might constitute grounds for the
termination of, winding up or partial termination of winding up or the
appointment of trustee to administer, any such plan.

Test Period: for any determination under this Agreement, the four consecutive
fiscal quarters of MRC Global then last ended.

Total Australian Borrowing Base: at any time, an amount equal to the sum
(expressed in Dollars, based on the Dollar Equivalent thereof) of, without
duplication:

(a) the book value of Australian Eligible Accounts of all Australian Borrowers
multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Australian Eligible Inventory
of all Australian Borrowers and (ii) 85% of the Net Orderly Liquidation Value of

 

125



--------------------------------------------------------------------------------

Australian Eligible Inventory of all Australian Borrowers (which shall be
(A) net of the current monthly shrinkage reserve calculated in accordance with
GAAP and (B) valued at Cost), plus

(c) Australian Allocated U.S. Availability for all Australian Borrowers, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Australian Availability Reserves which
would cause the aggregate amount of the Australian Revolver Loans of all
Australian Borrowers at such time to exceed the lesser of the Australian
Revolver Commitments and the Total Australian Borrowing Base then in effect, in
each case, notification thereof to the Australian Borrowers by the Agent, any
and all Australian Availability Reserves.

The Total Australian Borrowing Base at any time shall be determined by reference
to the most recent Borrowing Base Certificate theretofore delivered to the Agent
with such adjustments as the Agent deems appropriate in its Permitted Discretion
to assure that the Total Australian Borrowing Base is calculated in accordance
with the terms of this Agreement.

Total Belgian Borrowing Base: at any time, an amount equal to the sum (expressed
in Dollars, based on the Dollar Equivalent thereof) of, without duplication:

(a) the book value of Belgian Eligible Accounts of all Belgian Borrowers
multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Belgian Eligible Inventory of
all Belgian Borrowers and (ii) 85% of the Net Orderly Liquidation Value of
Belgian Eligible Inventory of all Belgian Borrowers (which shall be (A) net of
the current monthly shrinkage reserve calculated in accordance with GAAP and
(B) valued at Cost), provided, that the result of clause (i) or (ii), as
applicable, shall be multiplied by 50% to the extent that such Belgian Eligible
Inventory is, in either case, subject to a business pledge and not a possessory
pledge, plus

(c) Belgian Allocated U.S. Availability for all Belgian Borrowers, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Belgian Availability Reserves which
would cause the aggregate amount of the Belgian Revolver Loans of all Belgian
Borrowers at such time to exceed the lesser of the Belgian Revolver Commitments
and the Total Belgian Borrowing Base then in effect, in each case, notification
thereof to the Belgian Borrowers by the Agent, any and all Belgian Availability
Reserves.

The Total Belgian Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate theretofore delivered to the Agent
with such adjustments as the Agent deems appropriate in its Permitted Discretion
to assure that the Total Belgian Borrowing Base is calculated in accordance with
the terms of this Agreement.

Total Canadian Borrowing Base: at any time, an amount equal to the sum
(expressed in Dollars, based on the Dollar Equivalent thereof) of, without
duplication:

(a) the book value of Canadian Eligible Accounts of all Canadian Borrowers
multiplied by the advance rate of 85%, plus

 

126



--------------------------------------------------------------------------------

(b) the lesser of (i) 70% of the net book value of Canadian Eligible Inventory
of all Canadian Borrowers (adding back the LIFO reserve calculated in accordance
with GAAP) and (ii) 85% of the Net Orderly Liquidation Value of Canadian
Eligible Inventory of all Canadian Borrowers (which shall be (A) net of the
current monthly shrinkage reserve calculated in accordance with GAAP and
(B) valued at Cost), plus

(c) Canadian Allocated U.S. Availability for all Canadian Borrowers, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Canadian Availability Reserves which
would cause the aggregate amount of the Canadian Revolver Loans of all Canadian
Borrowers at such time to exceed the lesser of the Canadian Revolver Commitments
and the Total Canadian Borrowing Base then in effect, in each case, notification
thereof to the Canadian Borrowers by the Agent, any and all Canadian
Availability Reserves.

The Total Canadian Borrowing Base at any time shall be determined by reference
to the most recent Borrowing Base Certificate theretofore delivered to the Agent
with such adjustments as the Agent deems appropriate in its Permitted Discretion
to assure that the Total Canadian Borrowing Base is calculated in accordance
with the terms of this Agreement.

Total Dutch Borrowing Base: at any time, an amount equal to the sum (expressed
in Dollars, based on the Dollar Equivalent thereof) of, without duplication:

(a) the book value of Dutch Eligible Accounts of all Dutch Borrowers multiplied
by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Dutch Eligible Inventory of
all Dutch Borrowers and (ii) 85% of the Net Orderly Liquidation Value of Dutch
Eligible Inventory of all Dutch Borrowers (which shall be (A) net of the current
monthly shrinkage reserve calculated in accordance with GAAP and (B) valued at
Cost), plus

(c) Dutch Allocated U.S. Availability for all Dutch Borrowers, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Dutch Availability Reserves which would
cause the aggregate amount of the Dutch Revolver Loans of all Dutch Borrowers at
such time to exceed the lesser of the Dutch Revolver Commitments and the Total
Dutch Borrowing Base then in effect, in each case, notification thereof to the
Dutch Borrowers by the Agent, any and all Dutch Availability Reserves.

The Total Dutch Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate theretofore delivered to the Agent
with such adjustments as the Agent deems appropriate in its Permitted Discretion
to assure that the Total Dutch Borrowing Base is calculated in accordance with
the terms of this Agreement.

 

127



--------------------------------------------------------------------------------

Total New Zealand Borrowing Base: at any time, an amount equal to the sum
(expressed in Dollars, based on the Dollar Equivalent thereof) of, without
duplication:

(a) the book value of New Zealand Eligible Accounts of all New Zealand Borrowers
multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of New Zealand Eligible
Inventory of all New Zealand Borrowers and (ii) 85% of the Net Orderly
Liquidation Value of New Zealand Eligible Inventory of all New Zealand Borrowers
(which shall be (A) net of the current monthly shrinkage reserve calculated in
accordance with GAAP and (B) valued at Cost), plus

(c) New Zealand Allocated U.S. Availability for all New Zealand Borrowers, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of New Zealand Availability Reserves which
would cause the aggregate amount of the New Zealand Revolver Loans of all New
Zealand Borrowers at such time to exceed the lesser of the New Zealand Revolver
Commitments and the Total New Zealand Borrowing Base then in effect, in each
case, notification thereof to the New Zealand Borrowers by the Agent, any and
all New Zealand Availability Reserves.

The Total New Zealand Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate theretofore delivered to
the Agent with such adjustments as the Agent deems appropriate in its Permitted
Discretion to assure that the Total New Zealand Borrowing Base is calculated in
accordance with the terms of this Agreement.

Total Revolver Exposure: as of any date of determination the sum of the
Australian Revolver Exposure, the Belgian Revolver Exposure, the Canadian
Revolver Exposure, the Dutch Revolver Exposure, the New Zealand Revolver
Exposure, the Norwegian Revolver Exposure, the Singapore Revolver Exposure, the
UK Revolver Exposure and the U.S. Revolver Exposure on such date of
determination.

Total Singapore Borrowing Base: at any time, an amount equal to the sum
(expressed in Dollars, based on the Dollar Equivalent thereof) of, without
duplication:

(a) the book value of Singapore Eligible Accounts of all Singapore Borrowers
multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Singapore Eligible Inventory
of all Singapore Borrowers and (ii) 85% of the Net Orderly Liquidation Value of
Singapore Eligible Inventory of all Singapore Borrowers (which shall be (A) net
of the current monthly shrinkage reserve calculated in accordance with GAAP and
(B) valued at Cost), plus

(c) Singapore Allocated U.S. Availability for all Singapore Borrowers, minus

 

128



--------------------------------------------------------------------------------

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Singapore Availability Reserves which
would cause the aggregate amount of the Singapore Revolver Loans of all
Singapore Borrowers at such time to exceed the lesser of the Singapore Revolver
Commitments and the Total Singapore Borrowing Base then in effect, in each case,
notification thereof to the Singapore Borrowers by the Agent, any and all
Singapore Availability Reserves.

The Total Singapore Borrowing Base at any time shall be determined by reference
to the most recent Borrowing Base Certificate theretofore delivered to the Agent
with such adjustments as the Agent deems appropriate in its Permitted Discretion
to assure that the Total Singapore Borrowing Base is calculated in accordance
with the terms of this Agreement.

Total UK Borrowing Base: at any time, an amount equal to the sum (expressed in
Dollars, based on the Dollar Equivalent thereof) of, without duplication:

(a) the book value of UK Eligible Accounts of all UK Borrowers multiplied by the
advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of UK Eligible Inventory of all
UK Borrowers and (ii) 85% of the Net Orderly Liquidation Value of UK Eligible
Inventory of all UK Borrowers (which shall be (A) net of the current monthly
shrinkage reserve calculated in accordance with GAAP and (B) valued at Cost),
plus

(c) UK Allocated U.S. Availability for all UK Borrowers, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of UK Availability Reserves which would
cause the aggregate amount of the UK Revolver Loans of all UK Borrowers at such
time to exceed the lesser of the UK Revolver Commitments and the Total UK
Borrowing Base then in effect, in each case, notification thereof to the UK
Borrowers by the Agent, any and all UK Availability Reserves.

The Total UK Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the Agent with
such adjustments as the Agent deems appropriate in its Permitted Discretion to
assure that the Total UK Borrowing Base is calculated in accordance with the
terms of this Agreement.

Transaction Expenses: any fees or expenses incurred or paid by MRC Global or any
of its Subsidiaries in connection with this Agreement, the other Loan Documents
and the transactions contemplated hereby and thereby.

Transfer: as defined in Section 2.1.5(k).

Transfer Date: as defined in Section 2.1.5(k).

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

 

129



--------------------------------------------------------------------------------

Transmark UK: as defined in the preamble to this Agreement.

Treaty Lender: for purposes of Section 5.8.5 a Foreign Lender (as defined in
Section 5.8.5(a)), and for purposes of Sections 5.8.6, 5.8.8 and 5.8.9, a Lender
which:

(a) is treated as a resident of a Treaty State for the purposes of the relevant
Treaty;

(b) does not carry on a business in Australia, Belgium, Singapore or the United
Kingdom, as applicable, through a permanent establishment with which that
Lender’s participation in any advance is effectively connected; and

(c) meets all other conditions of the relevant Treaty for full exemption from
Australian, Belgian, Singapore or the United Kingdom, as applicable, taxation on
interest and other amounts which relate to the Lender (including, without
limitation, its tax or other status, the manner in which or the period for which
it holds any rights under this Agreement, the reasons or purposes for its
acquisition of such rights and the nature of any arrangements by which it
disposes of or otherwise turns to account such rights) under the Loan Documents.
In this subclause (c), “conditions” shall mean conditions relating to an
entity’s eligibility for full exemption under the relevant Treaty and shall not
be treated as including any procedural formalities that need to be satisfied in
relation to that Treaty.

Treaty State: has the meaning given to it, in relation to Australian Tax
matters, Belgian Tax matters, Singapore Tax matters and United Kingdom Tax
matters in, respectively, Section 5.8.5, Section 5.8.6, Section 5.8.8 and
Section 5.8.9.

Type: any type of a Loan (i.e., Base Rate Loan, LIBOR Loan, NIBOR Loan, SIBOR
Loan, Canadian BA Rate Loan, Canadian Prime Rate Loan, Australian Bank Bill Rate
Loan, New Zealand Bank Bill Rate Loan) and which shall be either an Interest
Period Loan or a Floating Rate Loan.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other U.S. state or territory govern the creation, perfection,
priority or enforcement of any Lien, the Uniform Commercial Code of such state
or territory.

UK or United Kingdom: the United Kingdom of Great Britain and Northern Ireland.

UK Allocated U.S. Availability: U.S. Availability designated by the North
American Loan Party Agent for application to clause (c) of a UK Borrowing Base.

UK Availability: as of any date of determination, (a) the lesser of (i) the UK
Revolver Commitments minus all UK LC Obligations as of such date of
determination and (ii) the Total UK Borrowing Base as of such date of
determination, minus (b) the Dollar Equivalent of the principal balance of all
UK Revolver Loans.

UK Availability Reserves: the sum (without duplication) of (a) the aggregate
amount of the UK Rent Reserve, if any, established pursuant to clause (h) of the
definition of UK Eligible Inventory; (b) the UK LC Reserve; (c) the UK Bank
Product Reserve; (d) the UK Priority Payables Reserve; and (e) such additional
reserves, in such amounts and with respect to such matters, as the Agent may
establish in its Permitted Discretion.

 

130



--------------------------------------------------------------------------------

UK Bank Product Reserve: the aggregate amount of reserves, as established by the
Agent from time to time in its Permitted Discretion and in consultation with the
European Loan Party Agent, to reflect the reasonably anticipated liabilities in
respect of the then outstanding Secured Bank Product Obligations of the UK
Domiciled Loan Parties and their Subsidiaries.

UK Base Rate Loan: a UK Revolver Loan, or portion thereof, bearing interest
calculated by reference to the Eurasian Base Rate.

UK Borrowers: (a) the Initial UK Borrowers and (b) each other UK Subsidiary
that, after the date hereof, has executed a supplement or joinder to this
Agreement in accordance with Section 10.1.13 and has satisfied the other
requirements set forth in Section 10.1.13 in order to become a UK Borrower.

UK Borrowing Base: at any time, with respect to the Applicable UK Borrower, an
amount equal to the sum (expressed in Dollars, based on the Dollar Equivalent
thereof) of, without duplication:

(a) the book value of UK Eligible Accounts of the Applicable UK Borrower
multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of UK Eligible Inventory of the
Applicable UK Borrower and (ii) 85% of the Net Orderly Liquidation Value of UK
Eligible Inventory of the Applicable UK Borrower (which shall be (A) net of the
current monthly shrinkage reserve calculated in accordance with GAAP and
(B) valued at Cost), plus

(c) UK Allocated U.S. Availability for such Applicable UK Borrower, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of UK Availability Reserves allocable to
the Applicable UK Borrower which would cause the aggregate amount of the UK
Revolver Loans allocable to the Applicable UK Borrower at such time to exceed
the lesser of the Applicable UK Borrower’s Applicable UK Borrower Commitment and
the Applicable UK Borrower’s UK Borrowing Base then in effect, in each case,
notification thereof to the European Loan Party Agent by the Agent, any and all
such UK Availability Reserves.

The UK Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Agent with such
adjustments as the Agent deems appropriate in its Permitted Discretion to assure
that the UK Borrowing Base is calculated in accordance with the terms of this
Agreement. Notwithstanding the foregoing, the Accounts and Inventory of
Flangefitt shall be ineligible until such time as Agent has received a
satisfactory field exam and appraisal for Flangefitt.

UK Cash Collateral Account: a demand deposit, money market or other account
established by Agent at Bank of America (London) or such other financial
institution as Agent

 

131



--------------------------------------------------------------------------------

may select in its discretion with the consent of European Loan Party Agent (not
to be unreasonably withheld or delayed), which account shall be for the benefit
of the UK Facility Secured Parties and shall be subject to Agent’s or European
Security Trustee’s Liens securing the UK Facility Secured Obligations; provided
that the foregoing consent of European Loan Party Agent to the selection by
Agent in its discretion of a financial institution other than Bank of America
(London) shall not be required if an Event of Default has occurred and is
continuing.

UK DB Pension Plan: an occupational pension scheme which is not a money purchase
scheme (each as defined in Section 181 of the Pension Schemes Act 1993).

UK Domiciled Loan Party: any UK Borrower and each UK Subsidiary now or hereafter
party hereto as a Loan Party, and “UK Domiciled Loan Parties” means all such
Persons, collectively.

UK Dominion Account: each special account established by the UK Domiciled Loan
Parties at Bank of America (London) over which Agent or European Security
Trustee has exclusive control for withdrawal purposes.

UK Eligible Accounts: at any time, the Accounts of the Applicable UK Borrower at
such date except any Account:

(a) which is not subject to a valid Lien in favor of the Agent or European
Security Trustee (including under the relevant laws of the Account Debtor’s
jurisdiction of organization);

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or European Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent; provided that, with respect to any tax Lien having such priority,
eligibility of Accounts shall be reduced by the amount of such tax Lien having
such priority;

(c) owing by any Account Debtor with respect to which more than 120 days have
elapsed since the date of the original invoice therefor or which is more than 60
days past the due date for payment;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by any Account Debtor to the extent the aggregate amount of
otherwise UK Eligible Accounts owing from such Account Debtor and its Affiliates
to UK Borrowers exceeds 20% of the aggregate UK Eligible Accounts (or such
higher percentage as the Agent may establish for the Account Debtor from time to
time), in each case, only to the extent of such excess;

(f) with respect to which any covenant, representation, or warranty relating to
such Account contained in this Agreement or a Security Document has been
breached or is not true in any material respect;

 

132



--------------------------------------------------------------------------------

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Applicable UK Borrower’s completion of any further performance, or
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Applicable UK Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any province or territory) receivership, insolvency relief or other
law or laws for the relief of debtors unless the payment of Accounts from such
Account Debtor is secured by assets of, or guaranteed by, in either case, in a
manner reasonably satisfactory to the Agent, a Person that is reasonably
acceptable to the Agent or, if the Account from such Account Debtor arises
subsequent to a decree or order for relief with respect to such Account Debtor,
the Agent shall have reasonably determined that the timely payment and
collection of such Account will not be impaired;

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of an Eligible Account Debtor Jurisdiction unless such Account is
backed by a letter of credit or other credit support reasonably acceptable to
the Agent and which is in the possession of the Agent;

(m) which is owed in any currency other than an Eligible Account Currency;

(n) which is owed by any Governmental Authority, unless (i) such Account is
backed by a letter of credit reasonably acceptable to the Agent and which is in
the possession of the Agent or (ii) Agent otherwise approves;

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party;

 

133



--------------------------------------------------------------------------------

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

(q) which is subject to any counterclaim, deduction, defense, setoff, right of
compensation or dispute, but only to the extent of the amount of such
counterclaim, deduction, defense, setoff, right of compensation or dispute,
unless (i) the Agent, in its Permitted Discretion, has established UK
Availability Reserves and determines to include such Account as a UK Eligible
Account or (ii) such Account Debtor has entered into an agreement reasonably
acceptable to the Agent to waive such rights;

(r) which is evidenced by any promissory note, Chattel Paper or Instrument (in
each case, other than any such items that are delivered to the Agent or the
European Security Trustee);

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Applicable
UK Borrower has so qualified, filed such reports or forms, or taken such actions
(and, in each case, paid any required fees or other charges), except to the
extent the Applicable UK Borrower may qualify subsequently as a foreign entity
authorized to transact business in such jurisdiction and gain access to such
courts, without incurring any cost or penalty reasonably viewed by the Agent to
be material in amount, and such later qualification cures any access to such
courts to enforce payment of such Account;

(t) with respect to which the Applicable UK Borrower has made any agreement with
the Account Debtor for any reduction thereof, but only to the extent of such
reduction, other than discounts and adjustments given in the Ordinary Course of
Business; or

(u) which the Agent determines is ineligible in its Permitted Discretion.

Subject to Sections 14.1 and 7.4 and the definition of UK Borrowing Base, the
Agent may modify the foregoing criteria in its Permitted Discretion.

UK Eligible Inventory: at any date of determination thereof, the aggregate
amount of all Inventory owned by the Applicable UK Borrower at such date except
any Inventory:

(a) which is not subject to a valid Lien in favor of the Agent or European
Security Trustee;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or European Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent or European Security Trustee (other than any bailee, warehouseman,
landlord or similar

 

134



--------------------------------------------------------------------------------

non-consensual Liens having priority by operation of law to the extent either
subclause (i) or (ii) of clauses (h) or (i) below of UK Eligible Inventory is
satisfied with respect to the relevant Inventory); provided that, with respect
to any tax Lien having such priority, eligibility of Inventory shall be reduced
by the amount of such tax Lien having such priority;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or any Security Document has been breached or is not true in any
material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of
which has been excluded from UK Eligible Accounts pursuant to clause (g)(v) of
the definition thereof), returned or repossessed goods (other than goods that
are undamaged and able to be resold in the Ordinary Course of Business),
defective goods, goods held on consignment, goods to be returned to the
Applicable UK Borrower’s suppliers or goods which are not of a type held for
sale in the Ordinary Course of Business;

(g) which is not located in the UK or is not at a location listed on
Schedule 8.4.1 (as updated from time to time in accordance with the provisions
hereof, including updates provided under the Existing Loan Agreement) other than
goods in transit between locations of the UK Domiciled Loan Parties;

(h) which is located in any location leased by the Applicable UK Borrower unless
(i) the lessor has delivered to the Agent a Collateral Access Agreement or
(ii) a UK Rent Reserve has been established by the Agent;

(i) which is located in any third party warehouse or is in the possession of a
bailee, processor or other Person and is not evidenced by a Document, unless
(i) such warehouseman, bailee, processor or other Person has delivered to the
Agent a Collateral Access Agreement and/or such other documentation as the Agent
may reasonably require or (ii) appropriate UK Availability Reserves have been
established by the Agent in its Permitted Discretion;

(j) which is the subject of a consignment by the Applicable UK Borrower as
consignor unless there is a written agreement acknowledging that such Inventory
is held on consignment, that the Applicable UK Borrower retains title to such
Inventory, that no Lien arising by, through or under such consignment has
attached or will attach to such Inventory (and proceeds thereof) and requiring
consignee to segregate the consigned Inventory from the consignee’s other
personal or movable property;

 

135



--------------------------------------------------------------------------------

(k) which is perishable as determined in accordance with GAAP; or

(l) which contains or bears any intellectual property rights licensed to the
Applicable UK Borrower unless the Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor in any material respect or (ii) incurring any material liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement.

Subject to Sections 14.1 and 7.4 and the definition of UK Borrowing Base, the
Agent may modify the foregoing criteria in its Permitted Discretion.

UK Facility Collateral: Collateral that now or hereafter secures (or is intended
to secure) any of the UK Facility Secured Obligations, including Property of the
UK Facility Guarantors pledged to secure the UK Facility Secured Obligations
under their guarantee of the Secured Obligations.

UK Facility Guarantor: each U.S. Borrower, each U.S. Facility Guarantor and each
other Person who guarantees payment and performance of any UK Facility Secured
Obligations (including pursuant to a Foreign Cross-Guarantee).

UK Facility Loan Party: a UK Borrower or a UK Facility Guarantor.

UK Facility Obligations: all Obligations of the UK Domiciled Loan Parties and
the other Foreign Facility Obligations that are the subject of a Foreign
Cross-Guarantee made by the UK Domiciled Loan Parties (but excluding, for the
avoidance of doubt, the U.S. Facility Obligations).

UK Facility Secured Obligations: all Secured Obligations of the UK Domiciled
Loan Parties and the other Foreign Facility Secured Obligations that are the
subject of a Foreign Cross-Guarantee made by the UK Domiciled Loan Parties (but
excluding, for the avoidance of doubt, the U.S. Facility Secured Obligations).

UK Facility Secured Parties: Agent, European Security Trustee, any UK Fronting
Bank, UK Lenders, Secured Bank Product Providers of Bank Products to UK
Domiciled Loan Parties and their Subsidiaries and the other Foreign Facility
Secured Parties that are the beneficiaries of a Foreign Cross-Guarantee made by
the UK Domiciled Loan Parties (but excluding, for the avoidance of doubt, the
U.S. Facility Secured Parties in their capacities as such).

UK Fronting Bank: (a) Bank of America (London) or any Affiliate thereof that
agrees to issue UK Letters of Credit, (b) if reasonably acceptable to European
Loan Party Agent, any other UK Lender or Affiliate thereof that agrees to issue
UK Letters of Credit, or (c) if requested by European Loan Party Agent and
subject to Section 2.11, a Non-Lender Fronting Bank that agrees to issue UK
Letters of Credit.

 

136



--------------------------------------------------------------------------------

UK Fronting Bank Indemnitees: any UK Fronting Bank and its officers, directors,
employees, Affiliates and agents.

UK LC Application: an application by any UK Borrower on behalf of itself or any
other UK Borrower to a UK Fronting Bank for issuance of a UK Letter of Credit,
in form and substance reasonably satisfactory to such UK Fronting Bank.

UK LC Conditions: the following conditions necessary for issuance of a UK Letter
of Credit: (a) each of the conditions set forth in Section 6 being satisfied or
waived; (b) after giving effect to such issuance, the total Ex-NA LC Obligations
do not exceed the Ex-NA Letter of Credit Sublimit, no UK Overadvance exists or
would result therefrom and, in the case of any UK Borrower, Section 2.12 is
satisfied; (c) the expiration date of such UK Letter of Credit is (i) unless the
applicable UK Fronting Bank and the Agent otherwise consent, no more than 365
days from issuance (provided that each UK Letter of Credit may, upon the request
of the Applicable UK Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of twelve
(12) months or less (but no later than 20 Business Days prior to the Facility
Termination Date)), and (ii) unless the applicable UK Fronting Bank and the
Agent otherwise consent (subject to the satisfaction of the Cash Collateral
requirements set forth in Section 2.9.3), at least 20 Business Days prior to the
Facility Termination Date; (d) the UK Letter of Credit and payments thereunder
are denominated in Sterling, Dollars or Euros; (e) the form of the proposed UK
Letter of Credit is reasonably satisfactory to the Agent and the applicable UK
Fronting Bank; and (f) the proposed use of the UK Letter of Credit is for a
lawful purpose.

UK LC Documents: all documents, instruments and agreements (including UK LC
Requests and UK LC Applications) delivered by any UK Borrower or by any other
Person to a UK Fronting Bank or the Agent in connection with issuance, amendment
or renewal of, or payment under, any UK Letter of Credit.

UK LC Obligations: with respect to the Applicable UK Borrower, the Dollar
Equivalent of the sum (without duplication) of (a) all amounts owing by such
Applicable UK Borrower for any drawings under UK Letters of Credit; (b) the
stated amount of all outstanding UK Letters of Credit issued for the account of
such Applicable UK Borrower; and (c) all fees and other amounts owing with
respect to such UK Letters of Credit.

UK LC Request: a request for issuance of a UK Letter of Credit, to be provided
by a UK Borrower to a UK Fronting Bank, in form reasonably satisfactory to Agent
and such UK Fronting Bank.

UK LC Reserve: with respect to the Applicable UK Borrower, the aggregate of all
UK LC Obligations of such Applicable UK Borrower, other than (a) those that have
been Cash Collateralized and (b) if no Event of Default exists, those
constituting charges owing to any UK Fronting Bank.

UK Lenders: Bank of America (London) and each other Lender that has issued a UK
Revolver Commitment (provided that such Person or an Affiliate of such Person
also has a U.S. Revolver Commitment).

 

137



--------------------------------------------------------------------------------

UK Letter of Credit: any standby or documentary letter of credit issued by a UK
Fronting Bank for the account of a UK Borrower, or any indemnity, performance
bond, guarantee, exposure transmittal memorandum or similar form of credit
support issued by Agent or a UK Fronting Bank for the benefit of a UK Borrower,
including any Existing UK Letter of Credit.

UK Overadvance: as defined in Section 2.1.4(h).

UK Overadvance Loan: a Loan made to a UK Borrower when a UK Overadvance exists
or is caused by the funding thereof.

UK Overadvance Loan Balance: on any date, the Dollar Equivalent of the amount by
which the aggregate UK Revolver Loans of the Applicable UK Borrower or all UK
Borrowers, as the case may be, exceed the amount of the UK Borrowing Base of
such Applicable UK Borrower or the Total UK Borrowing Base, as applicable, on
such date.

UK Priority Payables Reserve: on any date of determination, a reserve in such
amount as Agent may determine in its Permitted Discretion (but not exceeding any
statutory limit on any such amounts) which reflects the full amount of any
liabilities or amounts which (by virtue of any Liens, choate or inchoate, or any
statutory provision) rank or are capable of ranking in priority to the Agent’s
and/or the Secured Parties’ Liens and/or for amounts which may represent costs
relating to the enforcement of the Agent’s Liens including, without limitation,
but only to the extent prescribed pursuant to English law and statute then in
force, (i) amounts due to employees in respect of unpaid wages and holiday pay,
(ii) the “prescribed part” of floating charge realisations held for unsecured
creditors, (iii) the expenses and liabilities incurred by any administrator (or
other insolvency officer) and any remuneration of such administrator (or other
insolvency officer), and (iv) the amount of any unpaid contributions to
occupational pension schemes and state scheme premiums.

UK Protective Advances: as defined in Section 2.1.5(h).

UK Reimbursement Date: as defined in Section 2.9.2.

UK Rent Reserve: the aggregate of (a) all (i) past due rent and other past due
charges owing by any UK Borrower, and (ii) if required by the Agent (in its
Permitted Discretion) the amount of rent next falling due from any UK Borrower,
in each case, to any landlord or other Person who possesses any UK Facility
Collateral or could assert a Lien on such UK Facility Collateral; plus (b) a
reserve in an amount not to exceed rent and other charges that could be payable
to any such Person for the time period used to determine the Net Orderly
Liquidation Value of UK Facility Collateral.

UK Revolver Commitment: for any UK Lender, its obligation to make UK Revolver
Loans and to issue UK Letters of Credit, in the case of any UK Fronting Bank, or
participate in UK LC Obligations, in the case of the other UK Lenders, to the UK
Borrowers up to the maximum principal amount shown on Schedule 2.1.1(f), or as
hereafter determined pursuant to each Assignment and Acceptance to which it is a
party, as such UK Revolver Commitment may be adjusted from time to time in
accordance with the provisions of Sections 2.1.3, 2.1.6 or 11.1. “UK Revolver
Commitments” means the aggregate amount of such commitments of all UK Lenders.

 

138



--------------------------------------------------------------------------------

UK Revolver Commitment Increase: as defined in Section 2.1.6(h).

UK Revolver Commitment Termination Date: the earliest of (a) the U.S. Revolver
Commitment Termination Date (without regard to the reason therefor), (b) the
date on which the European Loan Party Agent terminates or reduces to zero all of
the UK Revolver Commitments pursuant to Section 2.1.3, and (c) the date on which
the UK Revolver Commitments are terminated pursuant to Section 11.1. From and
after the UK Revolver Commitment Termination Date, the UK Borrowers shall no
longer be entitled to request a UK Revolver Commitment Increase pursuant to
Section 2.1.6 hereof.

UK Revolver Exposure: on any date, the Dollar Equivalent of an amount equal to
the sum of (a) the UK Revolver Loans outstanding on such date and (b) the UK LC
Obligations on such date.

UK Revolver Loan: a Revolver Loan made by UK Lenders to a UK Borrower pursuant
to Section 2.1.1(h), which Revolver Loan shall be denominated in Sterling,
Dollars or Euros and either a LIBOR Loan or a UK Base Rate Loan, in each case as
selected by Applicable UK Borrower, and including any UK Swingline Loan, UK
Overadvance Loan or UK Protective Advance.

UK Revolver Notes: the promissory notes, if any, executed by UK Borrowers in
favor of each UK Lender to evidence the UK Revolver Loans funded from time to
time by such UK Lender, which shall be in the form of Exhibit C-8 to this
Agreement, together with any replacement or successor notes therefor.

UK Security Agreements: each debenture or other security agreement among any UK
Domiciled Loan Party and Agent or European Security Trustee.

UK Subsidiary: each Wholly-Owned Subsidiary of MRC Global incorporated or
organized under the laws of any legal jurisdiction of the United Kingdom.

UK Swingline Commitment: $5,000,000 (or, if less, the amount of the UK Revolver
Commitments).

UK Swingline Commitment Termination Date: with respect to any UK Swingline Loan,
the date that is five Business Days prior to the UK Revolver Commitment
Termination Date.

UK Swingline Lender: Bank of America (London) or an Affiliate of Bank of America
(London).

UK Swingline Loan: a Swingline Loan made by the UK Swingline Lender to a UK
Borrower pursuant to Section 2.1.7(h), which Swingline Loan shall be a UK Base
Rate Loan.

Unfunded Current Liability: of any (i) U.S. Employee Plan shall mean the amount,
if any, by which the present value of the accrued benefits under the U.S.
Employee Plan as of the

 

139



--------------------------------------------------------------------------------

close of its most recent plan year, determined in accordance with Statement of
Financial Accounting Standards No. 87 as in effect on the date hereof, based
upon the actuarial assumptions that would be used by the U.S. Employee Plan’s
actuary in a termination of the U.S. Employee Plan, exceeds the fair market
value of the assets allocable thereto, and (ii) Canadian Pension Plan shall mean
the excess of the present value of the benefit liabilities determined on a plan
termination basis in accordance with actuarial assumptions over the current
value of the assets, and in any event includes any unfunded liability, solvency
liability or wind up deficiency in respect of any Canadian Pension Plan.

Unrestricted Subsidiary: (a) any Subsidiary of MRC Global that is formed or
acquired after the Closing Date, provided that at such time (or promptly
thereafter) the North American Loan Party Agent designates such Subsidiary an
Unrestricted Subsidiary in a written notice to the Agent, (b) any Restricted
Subsidiary subsequently re-designated as an Unrestricted Subsidiary by the North
American Loan Party Agent in a written notice to the Agent, provided that in the
case of (a) and (b), (x) such designation or re-designation shall be deemed to
be an Investment on the date of such designation or re-designation in an
Unrestricted Subsidiary in an amount equal to the sum of (i) the fair market
value of the outstanding Investments of MRC Global and its Restricted
Subsidiaries in such designated Unrestricted Subsidiary or re-designated
Restricted Subsidiary immediately prior to such designation or re-designation
and (ii) the aggregate principal amount of any Indebtedness owed by such
designated Unrestricted Subsidiary or re-designated Restricted Subsidiary to MRC
Global and its Restricted Subsidiaries immediately prior to such designation or
re-designation, all calculated on a consolidated basis in accordance with GAAP
and (y) no Default or Event of Default would result from such designation or
re-designation and (c) each Subsidiary of an Unrestricted Subsidiary; provided,
that at the time of any written designation or re-designation by the North
American Loan Party Agent to the Agent that any Unrestricted Subsidiary shall no
longer constitute an Unrestricted Subsidiary, such Unrestricted Subsidiary shall
cease to be an Unrestricted Subsidiary to the extent no Default or Event of
Default would result from such designation or re-designation. On or promptly
after the date of its formation, acquisition, designation or re-designation, as
applicable, each Unrestricted Subsidiary (other than an Unrestricted Subsidiary
that is (x) a Foreign Subsidiary, (y) any direct or indirect Domestic Subsidiary
of a non-U.S. Subsidiary (that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code) or (z) any U.S. Subsidiary, substantially
all of the direct or indirect assets of which are Stock of one or more
“controlled foreign corporations” within the meaning of Section 957 of the Code)
shall have entered into a tax sharing agreement containing terms that, in the
reasonable judgment of the Agent, provide for an appropriate allocation of tax
liabilities and benefits. An Unrestricted Subsidiary which has been
re-designated as a Restricted Subsidiary may not be subsequently re-designated
as an Unrestricted Subsidiary.

U.S.: the United States of America.

U.S. Assignment of Claims Act: Assignment of Claims Act of 1940, 31 U.S.C. §
3727, 41 U.S.C. § 15, as amended.

U.S. Availability: as of any date of determination, (a) the lesser of (i) the
U.S. Revolver Commitments minus the sum of (1) all U.S. LC Obligations and
(2) the Foreign Allocated U.S. Availability Reserve as of such date of
determination and (ii) the U.S. Borrowing Base as of such date of determination,
minus (b) the principal balance of all U.S. Revolver Loans.

 

140



--------------------------------------------------------------------------------

U.S. Availability Reserves: the sum (without duplication) of (a) the aggregate
amount of the U.S. Rent Reserve, if any, established pursuant to clause (h) of
the definition of U.S. Eligible Inventory; (b) the Foreign Allocated U.S.
Availability Reserve, (c) the U.S. LC Reserve, (d) the U.S. Bank Product
Reserve; (e) the Australian Overadvance Loan Balance, the Belgian Overadvance
Loan Balance, the Canadian Overadvance Loan Balance, the Dutch Overadvance Loan
Balance, the New Zealand Overadvance Loan Balance, the Norwegian Overadvance
Loan Balance, the Singapore Overadvance Loan Balance and the UK Overadvance Loan
Balance, if any, outstanding on such date; and (f) such additional reserves, in
such amounts and with respect to such matters, as Agent may establish in its
Permitted Discretion.

U.S. Bank Product Reserve: the aggregate amount of reserves, as established by
the Agent from time to time in its Permitted Discretion and in consultation with
the North American Loan Party Agent, to reflect the reasonably anticipated
liabilities in respect of the then outstanding Secured Bank Product Obligations
of the U.S. Domiciled Loan Parties and their Domestic Restricted Subsidiaries.

U.S. Bankruptcy Code: Title 11 of the United States Code.

U.S. Base Rate: for any day, a per annum rate equal to the greatest of (a) the
U.S. Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) LIBOR for a 30 day interest period as determined on such day, plus
1.0%.

U.S. Base Rate Loan: any Loan that bears interest based on the U.S. Base Rate.

U.S. Borrowers: (a) the Initial U.S. Borrowers and (b) each other U.S.
Subsidiary that, after the date hereof, has executed a supplement or joinder to
this Agreement in accordance with Section 10.1.13 specifying that it wishes to
be a U.S. Borrower.

U.S. Borrowing Base: at any time, an amount equal to the sum (expressed in
Dollars) of, without duplication:

(a) the book value of U.S. Eligible Accounts multiplied by the advance rate of
85%, plus

(b) the lesser of (i) 70% of the net book value of U.S. Eligible Inventory
(adding back the LIFO reserve calculated in accordance with GAAP) and (ii) 85%
of the Net Orderly Liquidation Value of U.S. Eligible Inventory (which shall be
(A) net of the current monthly shrinkage reserve calculated in accordance with
GAAP and (B) valued at Cost), minus

(c) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of U.S. Availability Reserves which would
cause the aggregate amount of the U.S. Revolver Loans at such time to exceed the
lesser of the U.S. Revolver Commitments and the U.S. Borrowing Base then in
effect, in each case, notification thereof to the North American Loan Party
Agent by the Agent, any and all

 

141



--------------------------------------------------------------------------------

U.S. Availability Reserves (provided, that the Foreign Allocated U.S.
Availability Reserve and changes thereto will be effective immediately without
notice to U.S. Borrowers).

The U.S. Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Agent with such
adjustments as the Agent deems appropriate in its Permitted Discretion to assure
that the U.S. Borrowing Base is calculated in accordance with the terms of this
Agreement.

U.S. Cash Collateral Account: a demand deposit, money market or other account
established by Agent at Bank of America or such other financial institution as
Agent may select in its discretion with the consent of North American Loan Party
Agent (not to be unreasonably withheld or delayed), which account shall be for
the benefit of the U.S. Facility Secured Parties and shall be subject to Agent’s
Liens securing the Secured Obligations; provided that the foregoing consent of
North American Loan Party Agent to the selection by Agent in its discretion of a
financial institution other than Bank of America shall not be required if an
Event of Default has occurred and is continuing.

U.S. Domiciled Loan Party: any U.S. Borrower and each U.S. Facility Guarantor,
and “U.S. Domiciled Loan Parties” means all such Persons, collectively.

U.S. Dominion Account: each special account established by the U.S. Domiciled
Loan Parties at Bank of America or another bank acceptable to Agent, over which
Agent has springing control for withdrawal purposes.

U.S. Eligible Accounts: at any time, the Accounts of the U.S. Borrowers at such
date except any Account:

(a) which is not subject to a duly perfected security interest in favor of the
Agent;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent and (ii) a Permitted Lien which does
not have priority over the Lien in favor of the Agent; provided that, with
respect to any tax Lien having such priority, eligibility of Accounts shall be
reduced by the amount of such tax Lien having such priority;

(c) (i) owing by General Electric Company with respect to which more than 150
days have elapsed since the date of the original invoice therefor (provided,
that the aggregate amount of all Accounts eligible under this clause (i) does
not exceed $3,000,000 at any time) or (ii) owing by any other Account Debtor
with respect to which more than 120 days have elapsed since the date of the
original invoice therefor or which is more than 60 days past the due date for
payment;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

 

142



--------------------------------------------------------------------------------

(e) which is owing by an Account Debtor to the extent the aggregate amount of
otherwise U.S. Eligible Accounts owing from such Account Debtor and its
Affiliates to U.S. Borrowers exceeds 20% of the aggregate U.S. Eligible Accounts
(or such higher percentage as the Agent may establish for the Account Debtor
from time to time), in each case, only to the extent of such excess;

(f) with respect to which any covenant, representation, or warranty relating to
such Account contained in this Agreement has been breached or is not true in any
material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
such U.S. Borrower’s completion of any further performance, or (v) represents a
sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such U.S. Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any province or territory) receivership, insolvency relief or other
law or laws for the relief of debtors, including the U.S. Bankruptcy Code,
unless the payment of Accounts from such Account Debtor is secured by assets of,
or guaranteed by, in either case in a manner reasonably satisfactory to the
Agent, a Person that is reasonably acceptable to the Agent or, if the Account
from such Account Debtor arises subsequent to a decree or order for relief with
respect to such Account Debtor under the federal bankruptcy laws, as now or
hereafter in effect, the Agent shall have reasonably determined that the timely
payment and collection of such Account will not be impaired;

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of the U.S. or Canada, any state of the U.S. or any province or
territory of Canada and does not have its principal place of business in the
U.S. or Canada unless such Account is backed by a letter of credit or other
credit support reasonably acceptable to the Agent and which is in the possession
of the Agent;

 

143



--------------------------------------------------------------------------------

(m) which is owed in any currency other than Dollars or Canadian Dollars;

(n) which is owed by any Governmental Authority, unless (i) the Account Debtor
is the United States or any department, agency or instrumentality thereof, and
the Account has been assigned to the Agent in compliance with the U.S.
Assignment of Claims Act, and any other steps necessary to perfect the Lien of
the Agent in such Account have been complied with to the Agent’s reasonable
satisfaction, (ii) the Account Debtor is the government of Canada or a province
or territory thereof, and the Account has been assigned to the Agent in
compliance with the Financial Administration Act (or similar Applicable Law of
such province or territory), and any other steps necessary to perfect the Lien
of the Agent in such Account have been complied with to the Agent’s reasonable
satisfaction, or (iii) such Account is backed by a letter of credit reasonably
acceptable to the Agent and which is in the possession of the Agent;

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

(q) which is subject to any counterclaim, deduction, defense, setoff or dispute,
but only to the extent of the amount of such counterclaim, deduction, defense,
setoff or dispute, unless (i) the Agent, in its Permitted Discretion, has
established appropriate U.S. Availability Reserves and determines to include
such Account as a U.S. Eligible Account or (ii) such Account Debtor has entered
into an agreement reasonably acceptable to the Agent to waive such rights;

(r) which is evidenced by any promissory note, Chattel Paper, or instrument (in
each case, other than any such items that are delivered to the Agent);

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless such U.S.
Borrower has so qualified, filed such reports or forms, or taken such actions
(and, in each case, paid any required fees or other charges), except to the
extent such U.S. Borrower may qualify subsequently as a foreign entity
authorized to transact business in such state or jurisdiction and gain access to
such courts, without incurring any cost or penalty reasonably viewed by the
Agent to be material in amount, and such later qualification cures any access to
such courts to enforce payment of such Account;

 

144



--------------------------------------------------------------------------------

(t) with respect to which such U.S. Borrower has made any agreement with the
Account Debtor for any reduction thereof, but only to the extent of such
reduction, other than discounts and adjustments given in the Ordinary Course of
Business; or

(u) which the Agent determines is ineligible in its Permitted Discretion.

Subject to Sections 14.1 and 7.4 and the definition of U.S. Borrowing Base, the
Agent may modify the foregoing criteria in its Permitted Discretion.

U.S. Eligible Inventory: at any date of determination thereof, the aggregate
amount of all Inventory owned by U.S. Borrowers at such date except any
Inventory:

(a) which is not subject to a duly perfected Lien in favor of the Agent;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent and (ii) a Permitted Lien which does
not have priority over the Lien in favor of the Agent (other than any bailee,
warehouseman, landlord or similar non-consensual Liens having priority by
operation of law to the extent either subclause (i) or (ii) of clauses (h) or
(i) below of U.S. Eligible Inventory is satisfied with respect to the relevant
Inventory); provided that, with respect to any tax Lien having such priority,
eligibility of Inventory shall be reduced by the amount of such tax Lien having
such priority;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement has been breached or is not true in any material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of
which has been excluded from U.S. Eligible Accounts, pursuant to clause (g)(v)
of the definition thereof), returned or repossessed goods (other than goods that
are undamaged and able to be resold in the Ordinary Course of Business),
defective goods, goods held on consignment, goods to be returned to the such
U.S. Borrower’s suppliers or goods which are not of a type held for sale in the
Ordinary Course of Business;

(g) which is not located in the United States or Canada or is not at a location
listed on Schedule 8.4.1 (as updated from time to time in accordance with the
provisions hereof, including updates provided under the Existing Loan
Agreement), other than goods in transit between locations of the U.S. Domiciled
Loan Parties;

 

145



--------------------------------------------------------------------------------

(h) which is located in any location leased by such U.S. Borrower unless (i) the
lessor has delivered to the Agent a Collateral Access Agreement or (ii) a U.S.
Rent Reserve has been established by the Agent;

(i) which is located in any third party warehouse or is in the possession of a
bailee, processor or other Person and is not evidenced by a Document, unless
(i) such warehouseman, bailee, processor or other Person has delivered to the
Agent a Collateral Access Agreement and/or such other documentation as the Agent
may reasonably require or (ii) appropriate U.S. Availability Reserves have been
established by the Agent in its Permitted Discretion;

(j) which is the subject of a consignment by such U.S. Borrower as consignor
unless (i) a protective UCC-1 financing statement has been properly filed
against the consignee (as assigned to the Agent), and (ii) there is a written
agreement acknowledging that such Inventory is held on consignment, that such
U.S. Borrower retains title to such Inventory, that no Lien arising by, through
or under such consignee has attached or will attach to such Inventory and
requiring consignee to segregate the consigned Inventory from the consignee’s
other personal or movable property and having other terms consistent with such
U.S. Borrower’s past practices for consigned Inventory;

(k) which is perishable as determined in accordance with GAAP; or

(l) which contains or bears any intellectual property rights licensed to such
U.S. Borrower unless the Agent is satisfied that it may sell or otherwise
dispose of such Inventory without (i) infringing the rights of such licensor in
any material respect or (ii) incurring any material liability with respect to
payment of royalties other than royalties incurred pursuant to sale of such
Inventory under the current licensing agreement.

Subject to Sections 14.1 and 7.4 and the definition of U.S. Borrowing Base, the
Agent may modify the foregoing criteria in its Permitted Discretion.

U.S. Employee Plan: any “employee benefit plan” (as defined in Section 3(3) of
ERISA), and any payroll practice and other employee benefit plan, policy,
program, agreement or arrangement, including retirement, pension, profit
sharing, employment, individual consulting or other compensation agreement,
collective bargaining agreement, bonus or other incentive compensation,
retention, stock purchase, equity or equity-based compensation, deferred
compensation, change in control, severance, sick leave, vacation, loans, salary
continuation, hospitalization, health, life insurance, educational assistance,
or other fringe benefit or perquisite plan, policy, agreement which is or was
sponsored, maintained or contributed to by, or required to be contributed to by,
any U.S. Domiciled Loan Party or any of their ERISA Affiliates domiciled in the
U.S. or with respect to which any U.S. Domiciled Loan Party or any of their
ERISA Affiliates domiciled in the U.S. has or could have any obligation or
liability, contingent or otherwise, but excluding, for greater clarity, and
Foreign Plan or arrangement subject to the laws of a non-U.S. jurisdiction.

U.S. Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the U.S. Facility Secured Obligations.

 

146



--------------------------------------------------------------------------------

U.S. Facility Guarantor: MRC Global, each U.S. Borrower and each U.S. Subsidiary
that, after the date hereof, has executed a supplement or joinder to this
Agreement in accordance with Section 10.1.13 specifying that it wishes to be a
U.S. Facility Guarantor.

U.S. Facility Loan Party: a U.S. Borrower or a U.S. Facility Guarantor.

U.S. Facility Obligations: all Obligations of the U.S. Domiciled Loan Parties
(including, for the avoidance of doubt, the Obligations of the U.S. Domiciled
Loan Parties as guarantors of the Foreign Facility Obligations).

U.S. Facility Secured Obligations: all Secured Obligations of the U.S. Domiciled
Loan Parties (including, for the avoidance of doubt, the Secured Obligations of
the U.S. Domiciled Loan Parties as guarantors of the Foreign Facility Secured
Obligations).

U.S. Facility Secured Parties: the Agent, any U.S. Fronting Bank, U.S. Lenders
and Secured Bank Product Providers of Bank Products to U.S. Domiciled Loan
Parties.

U.S. Fronting Bank: Bank of America or any Affiliate thereof that agrees to
issue U.S. Letters of Credit or, if reasonably acceptable to North American Loan
Party Agent, any other U.S. Lender or Affiliate thereof that agrees to issue
U.S. Letters of Credit.

U.S. Fronting Bank Indemnitees: any U.S. Fronting Bank and its officers,
directors, employees, Affiliates and agents.

U.S. LC Application: an application by North American Loan Party Agent on behalf
of a U.S. Borrower or any Restricted Subsidiary to a U.S. Fronting Bank for
issuance of a U.S. Letter of Credit, in form and substance reasonably
satisfactory to such U.S. Fronting Bank.

U.S. LC Conditions: the following conditions necessary for issuance of a U.S.
Letter of Credit: (a) each of the conditions set forth in Section 6 being
satisfied or waived; (b) after giving effect to such issuance, total U.S. LC
Obligations do not exceed the U.S. Letter of Credit Sublimit and no U.S.
Overadvance exists or would result therefrom; (c) the expiration date of such
U.S. Letter of Credit is (i) unless the applicable U.S. Fronting Bank and the
Agent otherwise consent, no more than 365 days from issuance (provided that each
U.S. Letter of Credit may, upon request of the applicable U.S. Borrower, include
a provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of twelve (12) months or less (but no later than
20 Business Days prior to the Facility Termination Date)), and (ii) unless the
applicable U.S. Fronting Bank and Agent otherwise consent (subject to the
satisfaction of the Cash Collateral requirements set forth in Section 2.10.3),
at least 20 Business Days prior to the Facility Termination Date; (d) the U.S.
Letter of Credit and payments thereunder are denominated in Dollars or such
other currency as may be agreed to by the applicable U.S. Fronting Bank; (e) the
form of the proposed U.S. Letter of Credit is reasonably satisfactory to Agent
and the applicable U.S. Fronting Bank; and (f) the proposed use of the U.S.
Letter of Credit is for a lawful purpose.

U.S. LC Documents: all documents, instruments and agreements (including U.S. LC
Requests and U.S. LC Applications) delivered by North American Loan Party Agent
on behalf a U.S. Borrower (or any other Restricted Subsidiary) or by any other
Person to a U.S. Fronting Bank or Agent in connection with issuance, amendment
or renewal of, or payment under, any U.S. Letter of Credit.

 

147



--------------------------------------------------------------------------------

U.S. LC Obligations: the Dollar Equivalent of the sum (without duplication) of
(a) all amounts owing for any drawings under U.S. Letters of Credit; (b) the
stated amount of all outstanding U.S. Letters of Credit; and (c) all fees and
other amounts owing with respect to U.S. Letters of Credit.

U.S. LC Request: a request for issuance of a U.S. Letter of Credit, to be
provided by North American Loan Party Agent on behalf of a U.S. Borrower (or any
other Restricted Subsidiary) to a U.S. Fronting Bank, in form reasonably
satisfactory to Agent and such U.S. Fronting Bank.

U.S. LC Reserve: the aggregate of all U.S. LC Obligations, other than (a) those
that have been Cash Collateralized; and (b) if no Event of Default exists, those
constituting charges owing to any U.S. Fronting Bank.

U.S. Lenders: Bank of America and each other Lender that has provided a U.S.
Revolver Commitment.

U.S. Letter of Credit: any standby or documentary letter of credit issued by a
U.S. Fronting Bank for the account of a U.S. Borrower or any Restricted
Subsidiary, including any Existing U.S. Letter of Credit.

U.S. Letter of Credit Sublimit: $80,000,000.

U.S. Overadvance: as defined in Section 2.1.4(i).

U.S. Overadvance Loan: a U.S. Base Rate Loan made to a U.S. Borrower when a U.S.
Overadvance exists or is caused by the funding thereof.

U.S. Person: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

U.S. Prime Rate: the rate of interest announced by Bank of America from time to
time as its prime rate. Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

U.S. Protective Advances: as defined in Section 2.1.5(i).

U.S. Reimbursement Date: as defined in Section 2.10.2(a).

U.S. Rent Reserve: the aggregate of (a) all past due rent and other past due
charges owing by any U.S. Borrower to any landlord or other Person who possesses
any U.S. Facility Collateral or could assert a Lien on any U.S. Facility
Collateral; plus (b) a reserve in an amount not to exceed rent and other charges
that could be payable to any such Person for the time period used to determine
the Net Orderly Liquidation Value of U.S. Facility Collateral.

 

148



--------------------------------------------------------------------------------

U.S. Revolver Commitment: for any U.S. Lender, its obligation to make U.S.
Revolver Loans and to issue U.S. Letters of Credit, in the case of any U.S.
Fronting Bank, or participate in U.S. LC Obligations, in the case of the other
U.S. Lenders, to the U.S. Borrowers up to the maximum principal amount, in each
case, shown on Schedule 2.1.1(g), or as hereafter determined pursuant to each
Assignment and Acceptance to which it is a party, as such U.S. Revolver
Commitment may be adjusted from time to time in accordance with the provisions
of Section 2.1.3, 2.1.6 or 11.1. “U.S. Revolver Commitments” means the aggregate
amount of such commitments of all U.S. Lenders.

U.S. Revolver Commitment Increase: as defined in Section 2.1.6(i).

U.S. Revolver Commitment Termination Date: the earliest of (a) the Facility
Termination Date (without regard to the reason therefor), (b) the date on which
the North American Loan Party Agent terminates or reduces to zero the U.S.
Revolver Commitments pursuant to Section 2.1.3, and (c) the date on which the
U.S. Revolver Commitments are terminated pursuant to Section 11.1.

U.S. Revolver Exposure: on any date, an amount equal to the sum of the (a) U.S.
Revolver Loans outstanding on such date and (b) U.S. LC Obligations on such
date.

U.S. Revolver Loan: a Revolver Loan made by a U.S. Lender to a U.S. Borrower
pursuant to Section 2.1.1(i), which Loan shall be denominated in Dollars and
shall be either a U.S. Base Rate Loan or a LIBOR Loan, in each case as selected
by North American Loan Party Agent, and including any U.S. Swingline Loan, U.S.
Overadvance Loan or U.S. Protective Advance.

U.S. Revolver Notes: the promissory notes, if any, executed by U.S. Borrowers in
favor of each U.S. Lender to evidence the U.S. Revolver Loans funded from time
to time by such U.S. Lender, which shall be in the form of Exhibit C-9 to this
Agreement, together with any replacement or successor notes therefor.

U.S. Subsidiary: a Wholly-Owned Subsidiary of MRC Global that is organized under
the laws of the United States, any state of the United States or the District of
Columbia.

U.S. Swingline Commitment: $75,000,000 (or, if less, the amount of the U.S.
Revolver Commitments).

U.S. Swingline Commitment Termination Date: with respect to any U.S. Swingline
Loan, the date that is five Business Days prior to the U.S. Revolver Commitment
Termination Date.

U.S. Swingline Lender: Bank of America or an Affiliate of Bank of America.

 

149



--------------------------------------------------------------------------------

U.S. Swingline Loan: a Swingline Loan made by the U.S. Swingline Lender to a
U.S. Borrower pursuant to Section 2.1.7(i), which Swingline Loan shall be
denominated in Dollars and shall be a U.S. Base Rate Loan.

VAT:

(a) any tax imposed in compliance with the Council Directive of 28 November 2006
or the common system of value added tax (EC Directive 2006/112); and

(b) any other tax of a similar nature, that is either (i) imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in paragraph (a) above, or (ii) imposed elsewhere.

Voting Stock: with respect to any Person, any class or classes of equity
interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.

Wholly-Owned: with respect to any Person at any time, any Subsidiary, 100% of
whose Stock (other than, in the case of any Foreign Subsidiary, nominal
directors’ qualifying shares) are at such time owned, directly or indirectly, by
such Person.

Yen: the lawful currency of Japan.

1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of the Loan Parties delivered to Agent before the Closing
Date; provided, that the consolidating statements of Foreign Subsidiaries
delivered pursuant to Section 10.1.1(a) may be based on IFRS. In the event that
any “Accounting Changes” (as defined below) shall occur and such change results
in a change in the method of calculation of financial covenants, standards or
terms in this Agreement, then at the North American Loan Party Agent’s request,
Agent and the Lenders shall enter into negotiations with such Loan Party Agent
in order to amend such provisions of this Agreement so as to reflect equitably
such Accounting Changes with the desired result that the criteria for evaluating
the financial condition of the Loan Parties shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the Loan
Parties, the Agent and the Required Lenders, all financial covenants, standards
and terms in this Agreement shall continue to be calculated or construed as if
such Accounting Changes had not occurred. “Accounting Changes” refers to changes
in accounting principles (i) required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
or the American Institute of Certified Public Accountants or, if applicable, the
SEC or (ii) otherwise proposed by the North American Loan Party Agent to, and
approved by, Agent.

1.3 Uniform Commercial Code/PPSA. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper”, “Commercial Tort Claim”, “Equipment”, “Instrument”,
“Investment Property”, “Payment Intangible” and: (a) as such terms relate to any
such Property of any Canadian

 

150



--------------------------------------------------------------------------------

Domiciled Loan Party, such terms shall refer to such Property as defined in the
PPSA to the extent applicable; (b) as such terms relate to any such Property of
any Australian Domiciled Loan Party, “Chattel Paper,” shall refer to chattel
paper as that term is defined in the PPSA Australia, “Equipment” shall refer to
goods (other than goods that are consumer property or inventory) as those terms
are defined in the PPSA Australia, “Instrument” shall refer to a negotiable
instrument as that term is defined in the PPSA Australia and “Investment
Property” shall refer to an investment instrument and an intermediated security
as those terms are defined in the PPSA Australia to the extent applicable; and
(c) as such terms relate to any such Property of a New Zealand Domiciled Loan
Party, “Chattel Paper” shall refer to chattel paper as that term is defined in
the PPSA New Zealand, “Equipment” shall refer to equipment as that term is
defined in the PPSA New Zealand, “Instrument” shall refer to negotiable
instrument as that term is defined in the PPSA New Zealand and “Investment
Property” shall refer to investment security as that term is defined in the PPSA
New Zealand, to the extent applicable. In addition, other terms relating to
Collateral used and not otherwise defined herein that are defined in the UCC,
the PPSA, the PPSA Australia and/or the PPSA New Zealand shall have the meanings
set forth in the UCC, the PPSA, the PPSA Australia and/or the PPSA New Zealand,
as applicable and as the context requires.

1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any reference to any
Loan Document shall be deemed to include any amendments, restatements, waivers
and other modifications, extensions or supplements to, or renewals of, such Loan
Document; (c) section means, unless the context otherwise requires, a section of
this Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors, permitted transferees and
permitted assigns of such Person; (f) time of day means time of day in Dallas,
Texas (Central Time) unless otherwise specified herein; (g) discretion of the
Agent, any Security Trustee, any Fronting Bank or any Lender means the sole and
absolute discretion of such Person exercised in a manner consistent with its
duties of good faith and fair dealing; or (h) “property” or “asset” includes any
real or personal, present or future, tangible or intangible property or asset
and any right, interest, revenue or benefit in, under or derived from the
property or asset. To the extent not otherwise specified herein, Borrowing Base
calculations for each Borrower shall be consistent with historical methods of
valuation and calculation for such Borrower’s Borrowing Base, and otherwise
reasonably satisfactory to Agent (and not necessarily calculated in accordance
with GAAP). Loan Parties shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Agent, any Security Trustee, any
Fronting Bank or any Lender under any Loan Documents. No provision of any Loan
Documents shall be construed against any party by reason of such party having,
or being deemed to have, drafted the provision. Whenever any payment,
certificate, notice or other delivery shall be stated to be due

 

151



--------------------------------------------------------------------------------

on a day other than a Business Day, the due date for such payment or delivery
shall be extended to the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be; provided, that if such extension would cause payment of
interest on or principal of any Interest Period Loan to be made in the next
calendar month, such payment shall be made on the immediately preceding Business
Day.

1.5 Currency Calculations. All references in the Loan Documents to Loans,
Letters of Credit, Obligations and other amounts shall be denominated in
Dollars, unless expressly provided otherwise. The Dollar Equivalent of any
amounts denominated or reported under a Loan Document in a currency other than
Dollars shall be determined by Agent on a daily basis based on the current
Exchange Rate. Each Borrower shall report Cost and other Borrowing Base
components to Agent in the currency shown in such Borrower’s financial records,
and unless expressly provided otherwise, MRC Global shall deliver consolidated
financial statements and calculate financial covenants in Dollars.
Notwithstanding anything herein to the contrary, if any Obligation is funded and
expressly denominated in a currency other than Dollars, Borrowers shall repay
such Obligation in such other currency.

1.6 Interpretation (Quebec). For purposes of any Collateral located in the
Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall be deemed to include “movable property”, (b) “real
property” shall be deemed to include “immovable property”, (c) “tangible
property” shall be deemed to include “corporeal property”, (d) “intangible
property” shall be deemed to include “incorporeal property”, (e) “security
interest”, “mortgage” and “lien” shall be deemed to include a “hypothec”, “prior
claim” and a “resolutory clause”, (f) all references to filing, registering or
recording under the UCC or the PPSA shall be deemed to include publication under
the Civil Code, (g) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to an “opposable” or “set up” Liens as against
third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall be deemed to include a “right of compensation”, (i) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, (j) an “agent”
shall be deemed to include a “mandatary”, (k) “construction liens” shall be
deemed to include “legal hypothecs”, (l) “joint and several” shall be deemed to
include “solidary”, (m) “gross negligence or willful misconduct” shall be deemed
to be “intentional or gross fault”, (n) “beneficial ownership” shall be deemed
to include “ownership on behalf of another as mandatary”, (o) “servitude” shall
be deemed to include “easement”, (p) “priority” shall be deemed to include
“prior claim”, (q) “survey” shall be deemed to include “certificate of location
and plan”, and (r) “fee simple title” shall be deemed to include “absolute
ownership”. The parties hereto confirm that it is their wish that this Agreement
and any other document executed in connection with the transactions contemplated
herein be drawn up in the English language only (except if another language is
required under any Applicable Law) and that all other documents contemplated
thereunder or relating thereto, including notices, may also be drawn up in the
English language only. Les parties aux présentes confirment que c’est leur
volonté que cette convention et les autres documents de crédit soient rédigés en
langue anglaise seulement et que tous les documents, y compris tous avis,
envisagés par cette convention et les autres documents peuvent être rédigés en
la langue anglaise seulement (sauf si une autre langue est requise en vertu
d’une Applicable Law).

 

152



--------------------------------------------------------------------------------

SECTION 2. CREDIT FACILITIES

2.1 Commitment.

2.1.1 Revolver Loans.

(a) Australian Revolver Loans to Australian Borrowers. Each Australian Lender
agrees, severally and not jointly with the other Australian Lenders, upon the
terms and subject to the conditions set forth herein, to make Australian
Revolver Loans to any of the Australian Borrowers on any Business Day during the
period from the Closing Date to the Australian Revolver Commitment Termination
Date, not to exceed in aggregate principal amount outstanding at any time (based
on the Dollar Equivalent thereof), together with such Australian Lender’s
portion of the Australian LC Obligations, such Australian Lender’s Australian
Revolver Commitment at such time, which Australian Revolver Loans may be repaid
and reborrowed in accordance with the provisions of this Agreement; provided,
that Australian Lenders shall have no obligation to the Australian Borrowers
whatsoever to honor any request for a Australian Revolver Loan on or after the
Australian Revolver Commitment Termination Date or if the Dollar Equivalent of
the amount of the proposed Australian Revolver Loan exceeds Australian
Availability on the proposed funding date for such Australian Revolver Loan or,
in the case of any Australian Borrower, the limit contained in Section 2.12.
Each Borrowing of Australian Revolver Loans shall be funded by Australian
Lenders on a Pro Rata basis. The Australian Revolver Loans shall bear interest
as set forth in Section 3.1. Each Australian Revolver Loan shall, at the option
of the Applicable Australian Borrower, be made or continued as, or converted
into, part of one or more Borrowings that, unless specifically provided herein,
shall consist entirely of Australian Bank Bill Rate Loans or Australian Base
Rate Loans if denominated in Australian Dollars, or LIBOR Loans or Australian
Base Rate Loans if denominated in Dollars, Euros or Sterling. The Australian
Revolver Loans shall be repaid in accordance with the terms of this Agreement.
Each Australian Revolver Loan shall be funded in Australian Dollars or, at the
option of the Applicable Australian Borrower, Dollars, Euros or Sterling and
repaid in the same currency as the underlying Australian Revolver Loan was made.

(b) Belgian Revolver Loans to Belgian Borrowers. Each Belgian Lender agrees,
severally and not jointly with the other Belgian Lenders, upon the terms and
subject to the conditions set forth herein, to make Belgian Revolver Loans to
any of the Belgian Borrowers on any Business Day during the period from the
Closing Date to the Belgian Revolver Commitment Termination Date, not to exceed
in aggregate principal amount outstanding at any time (based on the Dollar
Equivalent thereof), together with such Belgian Lender’s portion of the Belgian
LC Obligations, such Belgian Lender’s Belgian Revolver Commitment at such time,
which Belgian Revolver Loans may be repaid and reborrowed in accordance with the
provisions of this Agreement; provided, that Belgian Lenders shall have no
obligation to the Belgian Borrowers whatsoever to honor any request for a
Belgian Revolver Loan on or after the Belgian Revolver Commitment Termination
Date or if the Dollar Equivalent of the amount of the proposed Belgian Revolver
Loan exceeds Belgian Availability on the proposed funding date for such Belgian
Revolver Loan or, in the case of any Belgian Borrower, the limit contained in

 

153



--------------------------------------------------------------------------------

Section 2.12. Each Borrowing of Belgian Revolver Loans shall be funded by
Belgian Lenders on a Pro Rata basis. The Belgian Revolver Loans shall bear
interest as set forth in Section 3.1. Each Belgian Revolver Loan shall, at the
option of the Applicable Belgian Borrower, be made or continued as, or converted
into, part of one or more Borrowings that, unless specifically provided herein,
shall consist entirely of LIBOR Loans or Belgian Base Rate Loans. The Belgian
Revolver Loans shall be repaid in accordance with the terms of this Agreement.
Each Belgian Revolver Loan shall be funded in Euros or, at the option of the
Applicable Belgian Borrower, Dollars and repaid in the same currency as the
underlying Belgian Revolver Loan was made.

(c) Canadian Revolver Loans to Canadian Borrowers. Each Canadian Lender agrees,
severally and not jointly with the other Canadian Lenders, upon the terms and
subject to the conditions set forth herein, to make Canadian Revolver Loans to
any of the Canadian Borrowers on any Business Day during the period from the
Closing Date to the Canadian Revolver Commitment Termination Date, not to exceed
in aggregate principal amount outstanding at any time (based on the Dollar
Equivalent thereof), together with such Canadian Lender’s portion of the
Canadian LC Obligations, such Canadian Lender’s Canadian Revolver Commitment at
such time, which Canadian Revolver Loans may be repaid and reborrowed in
accordance with the provisions of this Agreement; provided, that Canadian
Lenders shall have no obligation to the Canadian Borrowers whatsoever to honor
any request for a Canadian Revolver Loan on or after the Canadian Revolver
Commitment Termination Date or if the Dollar Equivalent of the amount of the
proposed Canadian Revolver Loan exceeds Canadian Availability on the proposed
funding date for such Canadian Revolver Loan or, in the case of any Canadian
Borrower, the limit contained in Section 2.12. Each Borrowing of Canadian
Revolver Loans shall be funded by Canadian Lenders on a Pro Rata basis. The
Canadian Revolver Loans shall bear interest as set forth in Section 3.1. Each
Canadian Revolver Loan shall, at the option of the Applicable Canadian Borrower,
be made or continued as, or converted into, part of one or more Borrowings that,
unless specifically provided herein, shall consist entirely of Canadian Prime
Rate Loans or Canadian BA Rate Loans if denominated in Canadian Dollars, or
Canadian Base Rate Loans or LIBOR Loans if denominated in Dollars. The Canadian
Revolver Loans shall be repaid in accordance with the terms of this Agreement.
Each Canadian Revolver Loan shall be funded in Canadian Dollars or, at the
option of the Applicable Canadian Borrower, Dollars and repaid in the same
currency as the underlying Canadian Revolver Loan was made.

(d) Dutch Revolver Loans to Dutch Borrowers. Each Dutch Lender agrees, severally
and not jointly with the other Dutch Lenders, upon the terms and subject to the
conditions set forth herein, to make Dutch Revolver Loans to any of the Dutch
Borrowers on any Business Day during the period from the Closing Date to the
Dutch Revolver Commitment Termination Date, not to exceed in aggregate principal
amount outstanding at any time (based on the Dollar Equivalent thereof),
together with such Dutch Lender’s portion of the Dutch LC Obligations, such
Dutch Lender’s Dutch Revolver Commitment at such time, which Dutch Revolver
Loans may be repaid and reborrowed in accordance with the provisions of this
Agreement; provided, that Dutch Lenders shall have no obligation to the Dutch
Borrowers whatsoever to honor any request for a Dutch Revolver Loan on or after
the Dutch Revolver Commitment Termination Date or if the Dollar Equivalent of
the amount of the proposed Dutch Revolver Loan exceeds Dutch Availability on the
proposed funding date for such Dutch Revolver Loan or, in the case of any Dutch
Borrower, the limit contained in Section 2.12. Each

 

154



--------------------------------------------------------------------------------

Borrowing of Dutch Revolver Loans shall be funded by Dutch Lenders on a Pro Rata
basis. The Dutch Revolver Loans shall bear interest as set forth in Section 3.1.
Each Dutch Revolver Loan shall, at the option of the Applicable Dutch Borrower,
be made or continued as, or converted into, part of one or more Borrowings that,
unless specifically provided herein, shall consist entirely of LIBOR Loans or
Dutch Base Rate Loans. The Dutch Revolver Loans shall be repaid in accordance
with the terms of this Agreement. Each Dutch Revolver Loan shall be funded in
Euros or, at the option of the Applicable Dutch Borrower, Dollars and repaid in
the same currency as the underlying Dutch Revolver Loan was made.

(e) New Zealand Revolver Loans to New Zealand Borrowers. Each New Zealand Lender
agrees, severally and not jointly with the other New Zealand Lenders, upon the
terms and subject to the conditions set forth herein, to make New Zealand
Revolver Loans to any of the New Zealand Borrowers on any Business Day during
the period from the Closing Date to the New Zealand Revolver Commitment
Termination Date, not to exceed in aggregate principal amount outstanding at any
time (based on the Dollar Equivalent thereof), together with such New Zealand
Lender’s portion of the New Zealand LC Obligations, such New Zealand Lender’s
New Zealand Revolver Commitment at such time, which New Zealand Revolver Loans
may be repaid and reborrowed in accordance with the provisions of this
Agreement; provided, that New Zealand Lenders shall have no obligation to the
New Zealand Borrowers whatsoever to honor any request for a New Zealand Revolver
Loan on or after the New Zealand Revolver Commitment Termination Date or if the
Dollar Equivalent of the amount of the proposed New Zealand Revolver Loan
exceeds New Zealand Availability on the proposed funding date for such New
Zealand Revolver Loan or, in the case of any New Zealand Borrower, the limit
contained in Section 2.12. Each Borrowing of New Zealand Revolver Loans shall be
funded by New Zealand Lenders on a Pro Rata basis. The New Zealand Revolver
Loans shall bear interest as set forth in Section 3.1. Each New Zealand Revolver
Loan shall, at the option of the Applicable New Zealand Borrower, be made or
continued as, or converted into, part of one or more Borrowings that, unless
specifically provided herein, shall consist entirely of New Zealand Bank Bill
Rate Loans or New Zealand Base Rate Loans if denominated in New Zealand Dollars,
or LIBOR Loans or New Zealand Base Rate Loans if denominated in Dollars or
Euros. The New Zealand Revolver Loans shall be repaid in accordance with the
terms of this Agreement. Each New Zealand Revolver Loan shall be funded in New
Zealand Dollars or, at the option of the Applicable New Zealand Borrower,
Dollars or Euros and repaid in the same currency as the underlying New Zealand
Revolver Loan was made.

(f) Norwegian Revolver Loans to Norwegian Borrowers. Each Norwegian Lender
agrees, severally and not jointly with the other Norwegian Lenders, upon the
terms and subject to the conditions set forth herein, to make Norwegian Revolver
Loans to any of the Norwegian Borrowers on any Business Day during the period
from the Closing Date to the Norwegian Revolver Commitment Termination Date, not
to exceed in aggregate principal amount outstanding at any time (based on the
Dollar Equivalent thereof), together with such Norwegian Lender’s portion of the
Norwegian LC Obligations, such Norwegian Lender’s Norwegian Revolver Commitment
at such time, which Norwegian Revolver Loans may be repaid and reborrowed in
accordance with the provisions of this Agreement; provided, that Norwegian
Lenders shall have no obligation to the Norwegian Borrowers whatsoever to honor
any request for a Norwegian Revolver Loan on or after the Norwegian Revolver
Commitment Termination Date or if the Dollar Equivalent of the amount of the
proposed Norwegian Revolver

 

155



--------------------------------------------------------------------------------

Loan exceeds Norwegian Availability on the proposed funding date for such
Norwegian Revolver Loan. Each Borrowing of Norwegian Revolver Loans shall be
funded by Norwegian Lenders on a Pro Rata basis. The Norwegian Revolver Loans
shall bear interest as set forth in Section 3.1. Other than with respect to
Norwegian Swingline Loans, each Norwegian Revolver Loan shall be made or
continued as part of one or more Borrowings that shall consist entirely of NIBOR
Loans if denominated in Norwegian Kroner, or LIBOR Loans if denominated in
Dollars, Euros or Sterling. The Norwegian Revolver Loans shall be repaid in
accordance with the terms of this Agreement. Each Norwegian Revolver Loan shall
be funded in Norwegian Kroner or, at the option of the European Loan Party
Agent, Dollars, Euros or Sterling and repaid in the same currency as the
underlying Norwegian Revolver Loan was made.

(g) Singapore Revolver Loans to Singapore Borrowers. Each Singapore Lender
agrees, severally and not jointly with the other Singapore Lenders, upon the
terms and subject to the conditions set forth herein, to make Singapore Revolver
Loans to any of the Singapore Borrowers on any Business Day during the period
from the Closing Date to the Singapore Revolver Commitment Termination Date, not
to exceed in aggregate principal amount outstanding at any time (based on the
Dollar Equivalent thereof), together with such Singapore Lender’s portion of the
Singapore LC Obligations, such Singapore Lender’s Singapore Revolver Commitment
at such time, which Singapore Revolver Loans may be repaid and reborrowed in
accordance with the provisions of this Agreement; provided, that Singapore
Lenders shall have no obligation to the Singapore Borrowers whatsoever to honor
any request for a Singapore Revolver Loan on or after the Singapore Revolver
Commitment Termination Date or if the Dollar Equivalent of the amount of the
proposed Singapore Revolver Loan exceeds Singapore Availability on the proposed
funding date for such Singapore Revolver Loan or, in the case of any Singapore
Borrower, the limit contained in Section 2.12. Each Borrowing of Singapore
Revolver Loans shall be funded by Singapore Lenders on a Pro Rata basis. The
Singapore Revolver Loans shall bear interest as set forth in Section 3.1. Each
Singapore Revolver Loan shall, at the option of the Applicable Singapore
Borrower, be made or continued as, or converted into, part of one or more
Borrowings that, unless specifically provided herein, shall consist entirely of
SIBOR Loans or Singapore Base Rate Loans if denominated in Singapore Dollars, or
LIBOR Loans or Singapore Base Rate Loans if denominated in Dollars or Euros. The
Singapore Revolver Loans shall be repaid in accordance with the terms of this
Agreement. Each Singapore Revolver Loan shall be funded in Singapore Dollars or,
at the option of the Applicable Singapore Borrower, Dollars or Euros and repaid
in the same currency as the underlying Singapore Revolver Loan was made.

(h) UK Revolver Loans to UK Borrowers. Each UK Lender agrees, severally and not
jointly with the other UK Lenders, upon the terms and subject to the conditions
set forth herein, to make UK Revolver Loans to any of the UK Borrowers on any
Business Day during the period from the Closing Date to the UK Revolver
Commitment Termination Date, not to exceed in aggregate principal amount
outstanding at any time (based on the Dollar Equivalent thereof), together with
such UK Lender’s portion of the UK LC Obligations, such UK Lender’s UK Revolver
Commitment at such time, which UK Revolver Loans may be repaid and reborrowed in
accordance with the provisions of this Agreement; provided, that UK Lenders
shall have no obligation to the UK Borrowers whatsoever to honor any request for
a UK Revolver Loan on or after the UK Revolver Commitment Termination Date or if
the Dollar Equivalent of the amount of the proposed UK Revolver Loan exceeds UK
Availability on the proposed funding date for

 

156



--------------------------------------------------------------------------------

such UK Revolver Loan or, in the case of any UK Borrower, the limit contained in
Section 2.12. Each Borrowing of UK Revolver Loans shall be funded by UK Lenders
on a Pro Rata basis. The UK Revolver Loans shall bear interest as set forth in
Section 3.1. Each UK Revolver Loan shall, at the option of the Applicable UK
Borrower, be made or continued as, or converted into, part of one or more
Borrowings that, unless specifically provided herein, shall consist entirely of
LIBOR Loans or UK Base Rate Loans. The UK Revolver Loans shall be repaid in
accordance with the terms of this Agreement. Each UK Revolver Loan shall be
funded in Sterling or, at the option of the Applicable UK Borrower, Dollars or
Euros and repaid in the same currency as the underlying UK Revolver Loan was
made.

(i) U.S. Revolver Loans to U.S. Borrowers. Each U.S. Lender agrees, severally
and not jointly with the other U.S. Lenders, upon the terms and subject to the
conditions set forth herein, to make U.S. Revolver Loans to any of the U.S.
Borrowers on any Business Day during the period from the Closing Date to the
U.S. Revolver Commitment Termination Date, not to exceed in aggregate principal
amount outstanding at any time, together with such U.S. Lender’s portion of the
U.S. LC Obligations, such U.S. Lender’s U.S. Revolver Commitment at such time,
which U.S. Revolver Loans may be repaid and reborrowed in accordance with the
provisions of this Agreement; provided, that such U.S. Lenders shall have no
obligation to U.S. Borrowers whatsoever to honor any request for a U.S. Revolver
Loan on or after the U.S. Revolver Commitment Termination Date or if the amount
of the proposed U.S. Revolver Loan exceeds U.S. Availability on the proposed
funding date for such U.S. Revolver Loan. Each Borrowing of U.S. Revolver Loans
shall be funded by U.S. Lenders on a Pro Rata basis. The U.S. Revolver Loans
shall bear interest as set forth in Section 3.1. Each U.S. Revolver Loan shall,
at the option of the North American Loan Party Agent, be made or continued as,
or converted into, part of one or more Borrowings that, unless specifically
provided herein, shall consist entirely of U.S. Base Rate Loans or LIBOR Loans.
The U.S. Revolver Loans shall be repaid in accordance with the terms of this
Agreement and shall be secured by all of the U.S. Facility Collateral. U.S.
Borrowers shall be jointly and severally liable to pay all of the U.S. Revolver
Loans. Each U.S. Revolver Loan shall be funded and repaid in Dollars.

(j) Cap on Total Revolver Exposure. Notwithstanding anything to the contrary
contained in this Section 2.1.1, in no event shall any Borrower be entitled to
receive a Revolver Loan if at the time of the proposed funding of such Loan (and
after giving effect thereto and all pending requests for Loans), the Total
Revolver Exposure exceeds (or would exceed) the Commitments.

2.1.2 Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of the Agent and such Lender.
At the request of any Lender, the Borrowers within the Borrower Group to which
such Lender has extended Commitments shall deliver a Revolver Note to such
Lender in the amount of such Lender’s Commitment to such Borrower Group.

2.1.3 Reduction or Termination of Commitments.

(a) Australian Revolver Commitments Termination. Unless sooner terminated in
accordance with this Agreement, (i) the Australian Revolver Commitments shall
terminate on the Australian Revolver Commitment Termination Date and (ii) the
Australian

 

157



--------------------------------------------------------------------------------

Swingline Commitment shall terminate at 5:00 p.m. (Local Time) on the Australian
Swingline Commitment Termination Date. Upon at least 30 days’ prior written
notice to the Agent from the Asian Loan Party Agent, Australian Borrowers may,
at their option, terminate the Australian Revolver Commitments without premium
or penalty (other than funding losses payable pursuant to Section 3.10). On the
Australian Revolver Commitment Termination Date, the Australian Domiciled Loan
Parties shall make Full Payment of all Australian Facility Obligations.

(b) Belgian Revolver Commitments Termination. Unless sooner terminated in
accordance with this Agreement, (i) the Belgian Revolver Commitments shall
terminate on the Belgian Revolver Commitment Termination Date and (ii) the
Belgian Swingline Commitment shall terminate at 5:00 p.m. (Local Time) on the
Belgian Swingline Commitment Termination Date. Upon at least 30 days’ prior
written notice to the Agent from the European Loan Party Agent, Belgian
Borrowers may, at their option, terminate the Belgian Revolver Commitments
without premium or penalty (other than funding losses payable pursuant to
Section 3.10). On the Belgian Revolver Commitment Termination Date, the Belgian
Domiciled Loan Parties shall make Full Payment of all Belgian Facility
Obligations.

(c) Canadian Revolver Commitments Termination. Unless sooner terminated in
accordance with this Agreement, (i) the Canadian Revolver Commitments shall
terminate on the Canadian Revolver Commitment Termination Date and (ii) the
Canadian Swingline Commitment shall terminate at 5:00 p.m. (Local Time) on the
Canadian Swingline Commitment Termination Date. Upon at least 30 days’ prior
written notice to the Agent from the North American Loan Party Agent, Canadian
Borrowers may, at their option, terminate the Canadian Revolver Commitments
without premium or penalty (other than funding losses payable pursuant to
Section 3.10). On the Canadian Revolver Commitment Termination Date, the
Canadian Domiciled Loan Parties shall make Full Payment of all Canadian Facility
Obligations.

(d) Dutch Revolver Commitments Termination. Unless sooner terminated in
accordance with this Agreement, (i) the Dutch Revolver Commitments shall
terminate on the Dutch Revolver Commitment Termination Date and (ii) the Dutch
Swingline Commitment shall terminate at 5:00 p.m. (Local Time) on the Dutch
Swingline Commitment Termination Date. Upon at least 30 days’ prior written
notice to the Agent from the European Loan Party Agent, Dutch Borrowers may, at
their option, terminate the Dutch Revolver Commitments without premium or
penalty (other than funding losses payable pursuant to Section 3.10). On the
Dutch Revolver Commitment Termination Date, the Dutch Domiciled Loan Parties
shall make Full Payment of all Dutch Facility Obligations.

(e) New Zealand Revolver Commitments Termination. Unless sooner terminated in
accordance with this Agreement, (i) the New Zealand Revolver Commitments shall
terminate on the New Zealand Revolver Commitment Termination Date and (ii) the
New Zealand Swingline Commitment shall terminate at 5:00 p.m. (Local Time) on
the New Zealand Swingline Commitment Termination Date. Upon at least 30 days’
prior written notice to the Agent from the Asian Loan Party Agent, New Zealand
Borrowers may, at their option, terminate the New Zealand Revolver Commitments
without premium or penalty (other than funding losses payable pursuant to
Section 3.10). On the New Zealand Revolver Commitment Termination Date, the New
Zealand Domiciled Loan Parties shall make Full Payment of all New Zealand
Facility Obligations.

 

158



--------------------------------------------------------------------------------

(f) Norwegian Revolver Commitments Termination. Unless sooner terminated in
accordance with this Agreement, (i) the Norwegian Revolver Commitments shall
terminate on the Norwegian Revolver Commitment Termination Date and (ii) the
Norwegian Swingline Commitment shall terminate at 5:00 p.m. (Local Time) on the
Norwegian Swingline Commitment Termination Date. Upon at least 30 days’ prior
written notice to the Agent from the European Loan Party Agent, Norwegian
Borrowers may, at their option, terminate the Norwegian Revolver Commitments
without premium or penalty (other than funding losses payable pursuant to
Section 3.10). On the Norwegian Revolver Commitment Termination Date, the
Norwegian Domiciled Loan Parties shall make Full Payment of all Norwegian
Facility Obligations.

(g) Singapore Revolver Commitments Termination. Unless sooner terminated in
accordance with this Agreement, (i) the Singapore Revolver Commitments shall
terminate on the Singapore Revolver Commitment Termination Date and (ii) the
Singapore Swingline Commitment shall terminate at 5:00 p.m. (Local Time) on the
Singapore Swingline Commitment Termination Date. Upon at least 30 days’ prior
written notice to the Agent from the Asian Loan Party Agent, Singapore Borrowers
may, at their option, terminate the Singapore Revolver Commitments without
premium or penalty (other than funding losses payable pursuant to Section 3.10).
On the Singapore Revolver Commitment Termination Date, the Singapore Domiciled
Loan Parties shall make Full Payment of all Singapore Facility Obligations.

(h) UK Revolver Commitments Termination. Unless sooner terminated in accordance
with this Agreement, (i) the UK Revolver Commitments shall terminate on the UK
Revolver Commitment Termination Date and (ii) the UK Swingline Commitment shall
terminate at 5:00 p.m. (Local Time) on the UK Swingline Commitment Termination
Date. Upon at least 30 days’ prior written notice to the Agent from the European
Loan Party Agent, UK Borrowers may, at their option, terminate the UK Revolver
Commitments without premium or penalty (other than funding losses payable
pursuant to Section 3.10). On the UK Revolver Commitment Termination Date, the
UK Domiciled Loan Parties shall make Full Payment of all UK Facility
Obligations.

(i) U.S. Revolver Commitments Termination. Unless sooner terminated in
accordance with this Agreement, (i) the U.S. Revolver Commitments shall
terminate on the U.S. Revolver Commitment Termination Date and (ii) the U.S.
Swingline Commitment shall terminate at 5:00 p.m. (Local Time) on the U.S.
Swingline Commitment Termination Date. Upon at least 30 days’ prior written
notice to the Agent from the North American Loan Party Agent, U.S. Borrowers
may, at their option, terminate the U.S. Revolver Commitments without premium or
penalty (other than funding losses payable pursuant to Section 3.10). If the
U.S. Borrowers elect to reduce to zero or terminate the U.S. Revolver
Commitments pursuant to the previous sentence, the Foreign Revolver Commitments
shall automatically terminate concurrently with the termination of the U.S.
Revolver Commitments. On the U.S. Revolver Commitment Termination Date, the U.S.
Domiciled Loan Parties shall make Full Payment of all U.S. Facility Obligations.

(j) Notices Irrevocable. Any notice of termination given by the Borrowers
pursuant to this Section 2.1.3 shall be irrevocable; provided, that notice may
be contingent on the occurrence of a financing or refinancing or the
consummation of a sale, transfer, lease or other

 

159



--------------------------------------------------------------------------------

disposition of assets or the occurrence of a Change of Control and may be
revoked or the termination date deferred if the financing or refinancing or
sale, transfer, lease or other disposition of assets or Change of Control does
not occur.

(k) Partial Reductions of Commitments. So long as no Default or Event of Default
then exists or would result therefrom and after giving effect thereto, a Loan
Party Agent may permanently and irrevocably reduce the Commitments by giving the
Agent at least 10 Business Days’ prior irrevocable written notice thereof (or
such lesser time as Agent may consent to) from a Senior Officer of such Loan
Party Agent, which notice shall (1) specify the date (which shall be a Business
Day) and amount of such reduction (which shall, in the case of the U.S. Revolver
Commitments, be in a minimum amount of $10,000,000 and increments of $10,000,000
in excess thereof and, in the case of the Foreign Revolver Commitments, be in a
minimum amount of $1,000,000 and increments of $1,000,000 in excess thereof),
and (2) specify the allocation of such reduction to, and the corresponding
reductions of, the respective Foreign Revolver Commitments and the U.S. Revolver
Commitments, each of which shall be allocated to the Lenders among the Borrower
Groups on a Pro Rata basis at the time of such reduction. Without limiting the
foregoing, (i) each reduction in the Australian Revolver Commitments may not
exceed Australian Availability, (ii) each reduction in the Belgian Revolver
Commitments may not exceed Belgian Availability, (iii) each reduction in the
Canadian Revolver Commitments may not exceed Canadian Availability, (iv) each
reduction in the Dutch Revolver Commitments may not exceed Dutch Availability,
(v) each reduction in the New Zealand Revolver Commitments may not exceed New
Zealand Availability, (vi) each reduction in the Norwegian Revolver Commitments
may not exceed Norwegian Availability, (vii) each reduction in the Singapore
Revolver Commitments may not exceed Singapore Availability, (viii) each
reduction in the UK Revolver Commitments may not exceed UK Availability, and
(ix) each reduction in the U.S. Revolver Commitments may not exceed U.S.
Availability.

2.1.4 Overadvances.

(a) Australian Overadvance. If at any time the Dollar Equivalent of the
aggregate principal balance of all Australian Revolver Loans owing by an
Australian Borrower exceeds the Australian Borrowing Base of such Australian
Borrower (an “Australian Overadvance”), the excess amount shall, subject to
Section 5.2, be payable by the Applicable Australian Borrower on demand by
Agent. All Australian Overadvance Loans shall constitute Australian Facility
Obligations secured by the Australian Facility Collateral and shall be entitled
to all benefits of the Loan Documents.

(b) Belgian Overadvance. If at any time the Dollar Equivalent of the aggregate
principal balance of all Belgian Revolver Loans owing by a Belgian Borrower
exceeds the Belgian Borrowing Base of such Belgian Borrower (a “Belgian
Overadvance”), the excess amount shall, subject to Section 5.2, be payable by
the Applicable Belgian Borrower on demand by Agent. All Belgian Overadvance
Loans shall constitute Belgian Facility Obligations secured by the Belgian
Facility Collateral and shall be entitled to all benefits of the Loan Documents.

(c) Canadian Overadvance. If at any time the Dollar Equivalent of the aggregate
principal balance of all Canadian Revolver Loans owing by a Canadian Borrower
exceeds the Canadian Borrowing Base of such Canadian Borrower (a “Canadian
Overadvance”),

 

160



--------------------------------------------------------------------------------

the excess amount shall, subject to Section 5.2, be payable by the Applicable
Canadian Borrower on demand by Agent. All Canadian Overadvance Loans shall
constitute Canadian Facility Obligations secured by the Canadian Facility
Collateral and shall be entitled to all benefits of the Loan Documents.

(d) Dutch Overadvance. If at any time the Dollar Equivalent of the aggregate
principal balance of all Dutch Revolver Loans owing by a Dutch Borrower exceeds
the Dutch Borrowing Base of such Dutch Borrower (a “Dutch Overadvance”), the
excess amount shall, subject to Section 5.2, be payable by the Applicable Dutch
Borrower on demand by Agent. All Dutch Overadvance Loans shall constitute Dutch
Facility Obligations secured by the Dutch Facility Collateral and shall be
entitled to all benefits of the Loan Documents.

(e) New Zealand Overadvance. If at any time the Dollar Equivalent of the
aggregate principal balance of all New Zealand Revolver Loans owing by a New
Zealand Borrower exceeds the New Zealand Borrowing Base of such New Zealand
Borrower (a “New Zealand Overadvance”), the excess amount shall, subject to
Section 5.2, be payable by the Applicable New Zealand Borrower on demand by
Agent. All New Zealand Overadvance Loans shall constitute New Zealand Facility
Obligations secured by the New Zealand Facility Collateral and shall be entitled
to all benefits of the Loan Documents.

(f) Norwegian Overadvance. If at any time the Dollar Equivalent of the aggregate
principal balance of all Norwegian Revolver Loans exceeds the Norwegian
Borrowing Base (a “Norwegian Overadvance”), the excess amount shall, subject to
Section 5.2, be payable by the Norwegian Borrowers on demand by Agent. All
Norwegian Overadvance Loans shall constitute Norwegian Facility Obligations
secured by the Norwegian Facility Collateral and shall be entitled to all
benefits of the Loan Documents.

(g) Singapore Overadvance. If at any time the Dollar Equivalent of the aggregate
principal balance of all Singapore Revolver Loans owing by a Singapore Borrower
exceeds the Singapore Borrowing Base of such Singapore Borrower (a “Singapore
Overadvance”), the excess amount shall, subject to Section 5.2, be payable by
the Applicable Singapore Borrower on demand by Agent. All Singapore Overadvance
Loans shall constitute Singapore Facility Obligations secured by the Singapore
Facility Collateral and shall be entitled to all benefits of the Loan Documents.

(h) UK Overadvance. If at any time the Dollar Equivalent of the aggregate
principal balance of all UK Revolver Loans owing by a UK Borrower exceeds the UK
Borrowing Base of such UK Borrower (a “UK Overadvance”), the excess amount
shall, subject to Section 5.2, be payable by the Applicable UK Borrower on
demand by Agent. All UK Overadvance Loans shall constitute UK Facility
Obligations secured by the UK Facility Collateral and shall be entitled to all
benefits of the Loan Documents.

(i) U.S. Overadvance. If at any time the aggregate principal balance of all U.S.
Revolver Loans exceeds the U.S. Borrowing Base (a “U.S. Overadvance”), the
excess amount shall, subject to Section 5.2, be payable by the U.S. Borrowers on
demand by Agent. All U.S. Overadvance Loans shall constitute U.S. Facility
Obligations secured by the U.S. Facility Collateral and shall be entitled to all
benefits of the Loan Documents.

 

161



--------------------------------------------------------------------------------

(j) Funding of Overadvance Loans. Agent may require Applicable Lenders to honor
requests for Overadvance Loans and to forbear from requiring the applicable
Borrower(s) to cure an Overadvance, (i) when no other Event of Default is known
to Agent, as long as (1) such Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required), (2) such
Overadvance is not known by Agent to exceed ten percent (10%) of the (A) Total
Australian Borrowing Base, with respect to all Australian Borrowers, (B) Total
Belgian Borrowing Base, with respect to all Belgian Borrowers, (C) Total
Canadian Borrowing Base, with respect to all Canadian Borrowers, (D) Total Dutch
Borrowing Base, with respect to all Dutch Borrowers, (E) Total New Zealand
Borrowing Base, with respect to all New Zealand Borrowers, (F) the Norwegian
Borrowing Base, with respect to all Norwegian Borrowers, (G) Total Singapore
Borrowing Base, with respect to all Singapore Borrowers, (H) Total UK Borrowing
Base, with respect to all UK Borrowers, or (I) the U.S. Borrowing Base, with
respect to U.S. Borrowers and (3) the aggregate amount of the Overadvances
existing at any time, together with the Protective Advances outstanding at any
time pursuant to Section 2.1.5 below, do not exceed fifteen percent (15%) of the
Commitments then in effect; and (ii) regardless of whether an Event of Default
exists, if Agent discovers an Overadvance not previously known by it to exist,
as long as from the date of such discovery the Overadvance does not continue for
more than 30 consecutive days. In no event shall Overadvance Loans be required
that would cause (I) the Australian Revolver Exposure to exceed the aggregate
Australian Revolver Commitments, (II) the Belgian Revolver Exposure to exceed
the aggregate Belgian Revolver Commitments, (III) the Canadian Revolver Exposure
to exceed the aggregate Canadian Revolver Commitments, (IV) the Dutch Revolver
Exposure to exceed the aggregate Dutch Revolver Commitments, (V) the New Zealand
Revolver Exposure to exceed the aggregate New Zealand Revolver Commitments, (VI)
the Norwegian Revolver Exposure to exceed the aggregate Norwegian Revolver
Commitments, (VII) the Singapore Revolver Exposure to exceed the aggregate
Singapore Revolver Commitments, (VIII) the UK Revolver Exposure to exceed the
aggregate UK Revolver Commitments, or (IX) the U.S. Revolver Exposure to exceed
the aggregate U.S. Revolver Commitments. Required Borrower Group Lenders may at
any time revoke Agent’s authority to make further Overadvance Loans to the
Borrower or Borrowers of the applicable Borrower Group by written notice to the
Agent. Any funding of an Overadvance Loan or sufferance of an Overadvance shall
not constitute a waiver by Agent or Lenders of the Event of Default caused
thereby. In no event shall any Borrower or other Loan Party be deemed a
beneficiary of this Section 2.1.4 nor authorized to enforce any of its terms.

2.1.5 Protective Advances.

(a) Australian Protective Advances. The Agent shall be authorized by each
Australian Borrower and the Australian Lenders, from time to time in the Agent’s
sole discretion (but shall have absolutely no obligation to), to make Australian
Base Rate Loans to the Australian Borrowers on behalf of the Australian Lenders
(any of such Loans are herein referred to as “Australian Protective Advances”)
which the Agent, in its Permitted Discretion, deems necessary or desirable to
(i) preserve or protect Australian Facility Collateral or any portion thereof or
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Australian Revolver Loans and other Australian Facility Obligations; provided
that no Australian Protective Advance shall cause the aggregate amount of the
Australian Revolver Exposure at such time to exceed the Australian Revolver
Commitments (or the Australian Revolver Exposure

 

162



--------------------------------------------------------------------------------

allocable to an Applicable Australian Borrower to exceed the Applicable
Australian Borrower’s Applicable Australian Borrower Commitment) then in effect.
All Australian Protective Advances made by the Agent with respect to each
Australian Domiciled Loan Party shall be Australian Facility Obligations of such
Australian Domiciled Loan Party, secured by the applicable Australian Facility
Collateral and shall be treated for all purposes as Australian Base Rate Loans.

(b) Belgian Protective Advances. The Agent shall be authorized by each Belgian
Borrower and the Belgian Lenders, from time to time in the Agent’s sole
discretion (but shall have absolutely no obligation to), to make Belgian Base
Rate Loans to the Belgian Borrowers on behalf of the Belgian Lenders (any of
such Loans are herein referred to as “Belgian Protective Advances”) which the
Agent, in its Permitted Discretion, deems necessary or desirable to (i) preserve
or protect Belgian Facility Collateral or any portion thereof or (ii) to enhance
the likelihood of, or maximize the amount of, repayment of the Belgian Revolver
Loans and other Belgian Facility Obligations; provided that no Belgian
Protective Advance shall cause the aggregate amount of the Belgian Revolver
Exposure at such time to exceed the Belgian Revolver Commitments (or the Belgian
Revolver Exposure allocable to an Applicable Belgian Borrower to exceed the
Applicable Belgian Borrower’s Applicable Belgian Borrower Commitment) then in
effect. All Belgian Protective Advances made by the Agent with respect to each
Belgian Domiciled Loan Party shall be Belgian Facility Obligations of such
Belgian Domiciled Loan Party, secured by the applicable Belgian Facility
Collateral and shall be treated for all purposes as Belgian Base Rate Loans.

(c) Canadian Protective Advances. The Agent shall be authorized by each Canadian
Borrower and the Canadian Lenders, from time to time in the Agent’s sole
discretion (but shall have absolutely no obligation to), to make Canadian Base
Rate Loans or Canadian Prime Rate Loans to any Canadian Borrower on behalf of
the Canadian Lenders (any of such Loans are herein referred to as “Canadian
Protective Advances”) which the Agent, in its Permitted Discretion, deems
necessary or desirable to (i) preserve or protect Canadian Facility Collateral
or any portion thereof or (ii) to enhance the likelihood of, or maximize the
amount of, repayment of the Canadian Revolver Loans and other Canadian Facility
Obligations; provided that no Canadian Protective Advance shall cause the
aggregate amount of the Canadian Revolver Exposure at such time to exceed the
Canadian Revolver Commitments (or the Canadian Revolver Exposure allocable to an
Applicable Canadian Borrower to exceed the Applicable Canadian Borrower’s
Applicable Canadian Borrower Commitment) then in effect. All Canadian Protective
Advances made by the Agent with respect to each Canadian Domiciled Loan Party
shall be Canadian Facility Obligations of such Canadian Domiciled Loan Party,
secured by the applicable Canadian Facility Collateral and, if denominated in
Canadian Dollars, shall be treated for all purposes as a Canadian Prime Rate
Loan or, if denominated in Dollars, shall be treated for all purposes as a
Canadian Base Rate Loan.

(d) Dutch Protective Advances. The Agent shall be authorized by each Dutch
Borrower and the Dutch Lenders, from time to time in the Agent’s sole discretion
(but shall have absolutely no obligation to), to make Dutch Base Rate Loans to
the Dutch Borrowers on behalf of the Dutch Lenders (any of such Loans are herein
referred to as “Dutch Protective Advances”) which the Agent, in its Permitted
Discretion, deems necessary or desirable to (i) preserve or protect Dutch
Facility Collateral or any portion thereof or (ii) to enhance the likelihood of,
or

 

163



--------------------------------------------------------------------------------

maximize the amount of, repayment of the Dutch Revolver Loans and other Dutch
Facility Obligations; provided that no Dutch Protective Advance shall cause the
aggregate amount of the Dutch Revolver Exposure at such time to exceed the Dutch
Revolver Commitments (or the Dutch Revolver Exposure allocable to an Applicable
Dutch Borrower to exceed the Applicable Dutch Borrower’s Applicable Dutch
Borrower Commitment) then in effect. All Dutch Protective Advances made by the
Agent with respect to each Dutch Domiciled Loan Party shall be Dutch Facility
Obligations of such Dutch Domiciled Loan Party, secured by the applicable Dutch
Facility Collateral and shall be treated for all purposes as Dutch Base Rate
Loans.

(e) New Zealand Protective Advances. The Agent shall be authorized by each New
Zealand Borrower (after one day’s notice being delivered to them) and the New
Zealand Lenders, from time to time in the Agent’s sole discretion (but shall
have absolutely no obligation to), to make New Zealand Base Rate Loans to the
New Zealand Borrowers on behalf of the New Zealand Lenders (any of such Loans
are herein referred to as “New Zealand Protective Advances”) which the Agent, in
its Permitted Discretion, deems necessary or desirable to (i) preserve or
protect New Zealand Facility Collateral or any portion thereof or (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the New
Zealand Revolver Loans and other New Zealand Facility Obligations; provided that
no New Zealand Protective Advance shall be made if the New Zealand Borrower
gives notice that making such New Zealand Protective Advance will cause such
Borrower or its directors to breach any Applicable Law (including any law
applicable to a New Zealand Borrower) and/or shall cause the aggregate amount of
the New Zealand Revolver Exposure at such time to exceed the New Zealand
Revolver Commitments (or the New Zealand Revolver Exposure allocable to an
Applicable New Zealand Borrower to exceed the Applicable New Zealand Borrower’s
Applicable New Zealand Borrower Commitment) then in effect. All New Zealand
Protective Advances made by the Agent with respect to each New Zealand Domiciled
Loan Party shall be New Zealand Facility Obligations of such New Zealand
Domiciled Loan Party, secured by the applicable New Zealand Facility Collateral
and shall be treated for all purposes as New Zealand Base Rate Loans.

(f) Norwegian Protective Advances. The Agent shall be authorized by each
Norwegian Borrower and the Norwegian Lenders, from time to time in the Agent’s
sole discretion (but shall have absolutely no obligation to), to make Norwegian
Base Rate Loans to the Norwegian Borrowers on behalf of the Norwegian Lenders
(any of such Loans are herein referred to as “Norwegian Protective Advances”)
which the Agent, in its Permitted Discretion, deems necessary or desirable to
(i) preserve or protect Norwegian Facility Collateral or any portion thereof or
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Norwegian Revolver Loans and other Norwegian Facility Obligations; provided that
no Norwegian Protective Advance shall cause the aggregate amount of the
Norwegian Revolver Exposure at such time to exceed the Norwegian Revolver
Commitments then in effect. All Norwegian Protective Advances made by the Agent
with respect to Norwegian Domiciled Loan Parties shall be Norwegian Facility
Obligations, secured by the Norwegian Facility Collateral and shall be treated
for all purposes as Norwegian Base Rate Loans.

(g) Singapore Protective Advances. The Agent shall be authorized by each
Singapore Borrower and the Singapore Lenders, from time to time in the Agent’s
sole discretion (but shall have absolutely no obligation to), to make Singapore
Base Rate Loans to the Singapore Borrowers on behalf of the Singapore Lenders
(any of such Loans are herein referred to as

 

164



--------------------------------------------------------------------------------

“Singapore Protective Advances”) which the Agent, in its Permitted Discretion,
deems necessary or desirable to (i) preserve or protect Singapore Facility
Collateral or any portion thereof or (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Singapore Revolver Loans and other
Singapore Facility Obligations; provided that no Singapore Protective Advance
shall cause the aggregate amount of the Singapore Revolver Exposure at such time
to exceed the Singapore Revolver Commitments (or the Singapore Revolver Exposure
allocable to an Applicable Singapore Borrower to exceed the Applicable Singapore
Borrower’s Applicable Singapore Borrower Commitment) then in effect. All
Singapore Protective Advances made by the Agent with respect to each Singapore
Domiciled Loan Party shall be Singapore Facility Obligations of such Singapore
Domiciled Loan Party, secured by the applicable Singapore Facility Collateral
and shall be treated for all purposes as Singapore Base Rate Loans.

(h) UK Protective Advances. The Agent shall be authorized by each UK Borrower
and the UK Lenders, from time to time in the Agent’s sole discretion (but shall
have absolutely no obligation to), to make UK Base Rate Loans to the UK
Borrowers on behalf of the UK Lenders (any of such Loans are herein referred to
as “UK Protective Advances”) which the Agent, in its Permitted Discretion, deems
necessary or desirable to (i) preserve or protect UK Facility Collateral or any
portion thereof or (ii) to enhance the likelihood of, or maximize the amount of,
repayment of the UK Revolver Loans and other UK Facility Obligations; provided
that no UK Protective Advance shall cause the aggregate amount of the UK
Revolver Exposure at such time to exceed the UK Revolver Commitments (or the UK
Revolver Exposure allocable to an Applicable UK Borrower to exceed the
Applicable UK Borrower’s Applicable UK Borrower Commitment) then in effect. All
UK Protective Advances made by the Agent with respect to each UK Domiciled Loan
Party shall be UK Facility Obligations of such UK Domiciled Loan Party, secured
by the applicable UK Facility Collateral and shall be treated for all purposes
as UK Base Rate Loans.

(i) U.S. Protective Advances. The Agent shall be authorized by each U.S.
Borrower and the U.S. Lenders, from time to time in the Agent’s sole discretion
(but shall have absolutely no obligation to), to make U.S. Base Rate Loans to
the U.S. Borrowers on behalf of the U.S. Lenders (any of such Loans are herein
referred to as “U.S. Protective Advances”) which the Agent, in its Permitted
Discretion, deems necessary or desirable to (i) preserve or protect U.S.
Facility Collateral or any portion thereof or (ii) to enhance the likelihood of,
or maximize the amount of, repayment of the U.S. Revolver Loans and other U.S.
Facility Obligations; provided that no U.S. Protective Advance shall cause the
aggregate amount of the U.S. Revolver Exposure at such time to exceed the U.S.
Revolver Commitments then in effect. All U.S. Protective Advances made by the
Agent with respect to U.S. Domiciled Loan Parties shall be U.S. Facility
Obligations, secured by the U.S. Facility Collateral and shall be treated for
all purposes as U.S. Base Rate Loans.

(j) Limitations on Protective Advances. The aggregate amount of Protective
Advances outstanding at any time pursuant to this Section 2.1.5 shall not exceed
seven and a half percent (7.5%) of the Commitments then in effect; provided
that, the aggregate amount of Protective Advances outstanding at any time
pursuant to this Section 2.1.5, together with the aggregate amount of
Overadvances existing at any time pursuant to Section 2.1.4 above, shall not
exceed fifteen percent (15%) of the Commitments then in effect. Protective
Advances may be made even if the conditions set forth in Section 6 have not been
satisfied. Each Applicable

 

165



--------------------------------------------------------------------------------

Lender shall participate in each Protective Advance on a Pro Rata basis.
Required Borrower Group Lenders may at any time revoke Agent’s authority to make
further Protective Advances to the Borrower or Borrowers of the applicable
Borrower Group by written notice to the Agent. Absent such revocation, the
Agent’s determination that funding of a Protective Advance is appropriate shall
be conclusive. At any time that there is sufficient Availability for the
applicable Borrower Group and the conditions precedent set forth in Section 6
have been satisfied, the Agent may request the Applicable Lenders to make a
Revolver Loan to repay a Protective Advance. At any other time, the Agent may
require the Applicable Lenders to fund their risk participations described in
Section 2.1.5(k).

(k) Transfers. Upon the making of a Protective Advance by the Agent (whether
before or after the occurrence of a Default or Event of Default), each
Applicable Lender shall be deemed, without further action by any party hereto,
to have unconditionally and irrevocably purchased from the Agent without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Pro Rata share of such Protective Advance. Each
Applicable Lender shall transfer (a “Transfer”) the amount of such Applicable
Lender’s Pro Rata share of the outstanding principal amount of the applicable
Protective Advance with respect to such purchased interest and participation
promptly when requested to the Agent, to such account of the Agent as the Agent
may designate, but in any case not later than 3:00 p.m. (Local Time) on the
Business Day notified (if notice is provided by the Agent prior to 12:00 p.m.
(Local Time) and otherwise on the immediately following Business Day (the
“Transfer Date”). Transfers may occur during the existence of a Default or Event
of Default and whether or not the applicable conditions precedent set forth in
Section 6 have then been satisfied. Such amounts transferred to the Agent shall
be applied against the amount of the Protective Advance and, together with
Applicable Lender’s Pro Rata share of such Protective Advance, shall constitute
Loans of such Applicable Lenders, respectively. If any such amount is not
transferred to the Agent by any Applicable Lender on such Transfer Date, the
Agent shall be entitled to recover such amount on demand from such Applicable
Lender together with interest thereon as specified in Section 3.1. From and
after the date, if any, on which any Applicable Lender is required to fund, and
funds, its participation in any Protective Advance purchased hereunder, the
Agent shall promptly distribute to such Applicable Lender, such Applicable
Lender’s Pro Rata share of all payments of principal and interest and all
proceeds of Collateral received by the Agent in respect of such Protective
Advance.

2.1.6 Increase in Revolver Commitments; Reallocations.

(a) Australian Revolver Commitment Increase. The Asian Loan Party Agent may by
written notice to the Agent elect to increase the Australian Revolver
Commitments then in effect (an “Australian Revolver Commitment Increase”) by
increasing the Australian Revolver Commitment of an Australian Lender (with the
consent of such Australian Lender) or by causing a Person reasonably acceptable
to the Agent that at such time is not an Australian Lender to become an
Australian Lender (an “Additional Australian Lender”). After giving effect to
any Australian Revolver Commitment Increase, the Australian Revolver Commitment
of each Australian Lender (and the percentage of each Australian Revolver Loan
that each Participant must purchase an Australian Revolver Loan participation
in) shall be equal to such Australian Lender’s (or Participant’s) Pro Rata share
of the amount of the increased Australian Revolver Commitments.

 

166



--------------------------------------------------------------------------------

(b) Belgian Revolver Commitment Increase. The European Loan Party Agent may by
written notice to the Agent elect to increase the Belgian Revolver Commitments
then in effect (a “Belgian Revolver Commitment Increase”) by increasing the
Belgian Revolver Commitment of a Belgian Lender (with the consent of such
Belgian Lender) or by causing a Person reasonably acceptable to the Agent that
at such time is not a Belgian Lender to become a Belgian Lender (an “Additional
Belgian Lender”). After giving effect to any Belgian Revolver Commitment
Increase, the Belgian Revolver Commitment of each Belgian Lender (and the
percentage of each Belgian Revolver Loan that each Participant must purchase a
Belgian Revolver Loan participation in) shall be equal to such Belgian Lender’s
(or Participant’s) Pro Rata share of the amount of the increased Belgian
Revolver Commitments.

(c) Canadian Revolver Commitment Increase. The North American Loan Party Agent
may by written notice to the Agent elect to increase the Canadian Revolver
Commitments then in effect (a “Canadian Revolver Commitment Increase”) by
increasing the Canadian Revolver Commitment of a Canadian Lender (with the
consent of such Canadian Lender) or by causing a Person reasonably acceptable to
the Agent that at such time is not a Canadian Lender to become a Canadian Lender
(an “Additional Canadian Lender”). After giving effect to any Canadian Revolver
Commitment Increase, the Canadian Revolver Commitment of each Canadian Lender
(and the percentage of each Canadian Revolver Loan that each Participant must
purchase a Canadian Revolver Loan participation in) shall be equal to such
Canadian Lender’s (or Participant’s) Pro Rata share of the amount of the
increased Canadian Revolver Commitments.

(d) Dutch Revolver Commitment Increase. The European Loan Party Agent may by
written notice to the Agent elect to increase the Dutch Revolver Commitments
then in effect (a “Dutch Revolver Commitment Increase”) by increasing the Dutch
Revolver Commitment of a Dutch Lender (with the consent of such Dutch Lender) or
by causing a Person reasonably acceptable to the Agent that at such time is not
a Dutch Lender to become a Dutch Lender (an “Additional Dutch Lender”). After
giving effect to any Dutch Revolver Commitment Increase, the Dutch Revolver
Commitment of each Dutch Lender (and the percentage of each Dutch Revolver Loan
that each Participant must purchase a Dutch Revolver Loan participation in)
shall be equal to such Dutch Lender’s (or Participant’s) Pro Rata share of the
amount of the increased Dutch Revolver Commitments.

(e) New Zealand Revolver Commitment Increase. The Asian Loan Party Agent may by
written notice to the Agent elect to increase the New Zealand Revolver
Commitments then in effect (a “New Zealand Revolver Commitment Increase”) by
increasing the New Zealand Revolver Commitment of a New Zealand Lender (with the
consent of such New Zealand Lender) or by causing a Person reasonably acceptable
to the Agent that at such time is not a New Zealand Lender to become a New
Zealand Lender (an “Additional New Zealand Lender”). After giving effect to any
New Zealand Revolver Commitment Increase, the New Zealand Revolver Commitment of
each New Zealand Lender (and the percentage of each New Zealand Revolver Loan
that each Participant must purchase a New Zealand Revolver Loan participation
in) shall be equal to such New Zealand Lender’s (or Participant’s) Pro Rata
share of the amount of the increased New Zealand Revolver Commitments.

 

167



--------------------------------------------------------------------------------

(f) Norwegian Revolver Commitment Increase. The European Loan Party Agent may by
written notice to the Agent elect to increase the Norwegian Revolver Commitments
then in effect (a “Norwegian Revolver Commitment Increase”) by increasing the
Norwegian Revolver Commitment of a Norwegian Lender (with the consent of such
Norwegian Lender) or by causing a Person reasonably acceptable to the Agent that
at such time is not a Norwegian Lender to become a Norwegian Lender (an
“Additional Norwegian Lender”). After giving effect to any Norwegian Revolver
Commitment Increase, the Norwegian Revolver Commitment of each Norwegian Lender
(and the percentage of each Norwegian Revolver Loan that each Participant must
purchase a Norwegian Revolver Loan participation in) shall be equal to such
Norwegian Lender’s (or Participant’s) Pro Rata share of the amount of the
increased Norwegian Revolver Commitments.

(g) Singapore Revolver Commitment Increase. The Asian Loan Party Agent may by
written notice to the Agent elect to increase the Singapore Revolver Commitments
then in effect (a “Singapore Revolver Commitment Increase”) by increasing the
Singapore Revolver Commitment of a Singapore Lender (with the consent of such
Singapore Lender) or by causing a Person reasonably acceptable to the Agent that
at such time is not a Singapore Lender to become a Singapore Lender (an
“Additional Singapore Lender”). After giving effect to any Singapore Revolver
Commitment Increase, the Singapore Revolver Commitment of each Singapore Lender
(and the percentage of each Singapore Revolver Loan that each Participant must
purchase a Singapore Revolver Loan participation in) shall be equal to such
Singapore Lender’s (or Participant’s) Pro Rata share of the amount of the
increased Singapore Revolver Commitments.

(h) UK Revolver Commitment Increase. The European Loan Party Agent may by
written notice to the Agent elect to increase the UK Revolver Commitments then
in effect (a “UK Revolver Commitment Increase”) by increasing the UK Revolver
Commitment of a UK Lender (with the consent of such UK Lender) or by causing a
Person reasonably acceptable to the Agent that at such time is not a UK Lender
to become a UK Lender (an “Additional UK Lender”). After giving effect to any UK
Revolver Commitment Increase, the UK Revolver Commitment of each UK Lender (and
the percentage of each UK Revolver Loan that each Participant must purchase a UK
Revolver Loan participation in) shall be equal to such UK Lender’s (or
Participant’s) Pro Rata share of the amount of the increased UK Revolver
Commitments.

(i) U.S. Revolver Commitment Increase. The North American Loan Party Agent may
by written notice to the Agent elect to increase the U.S. Revolver Commitments
then in effect (a “U.S. Revolver Commitment Increase” and together with any
Australian Revolver Commitment Increase, Belgian Revolver Commitment Increase,
Canadian Revolver Commitment Increase, Dutch Revolver Commitment Increase, New
Zealand Revolver Commitment Increase, Norwegian Revolver Commitment Increase,
Singapore Revolver Commitment Increase and UK Revolver Commitment Increase,
“Revolver Commitment Increases”) by increasing the U.S. Revolver Commitment of a
U.S. Lender (with the consent of such U.S. Lender) or by causing a Person
reasonably acceptable to the Agent that at such time is not a U.S. Lender to
become a U.S. Lender (an “Additional U.S. Lender” and together with any
Additional Australian Lender, Additional Belgian Lender, Additional Canadian
Lender, Additional Dutch Lender, Additional New Zealand Lender, Additional
Norwegian Lender, Additional Singapore Lender and Additional UK Lender,
“Additional Lenders”). After giving

 

168



--------------------------------------------------------------------------------

effect to any U.S. Revolver Commitment Increase, the U.S. Revolver Commitment of
each U.S. Lender (and the percentage of each U.S. Revolver Loan that each
Participant must purchase a U.S. Revolver Loan participation in) shall be equal
to such U.S. Lender’s (or Participant’s) Pro Rata share of the amount of the
increased U.S. Revolver Commitments.

(j) Terms of Revolver Commitment Increases. Each notice of an increase in any
Borrower Group Commitment shall specify the proposed date (each, an “Increase
Date”) for the effectiveness of the Revolver Commitment Increase, which date
shall be not less than ten Business Days after the date on which such notice is
delivered to Agent. Any such increase shall be subject to the following
additional conditions: (i) no Default or Event of Default shall have occurred
and be continuing as of the date of such notice or both immediately before and
after giving effect thereto as of the Increase Date; (ii) no Lender shall be
obligated or have a right to participate in the Revolver Commitment Increase by
increasing its Commitment; (iii) the Revolver Commitment Increase shall be on
the same terms and conditions as this Agreement (provided, that the New Zealand
Applicable Margin, the Singapore Applicable Margin and any Letter of Credit and
unused line fees for New Zealand Borrowers and Singapore Borrowers will be
agreed to by the New Zealand Borrowers and the Singapore Borrowers (as
applicable) and the relevant Additional Lender(s) pursuant to the joinder
agreements referenced in clause (iv) below); (iv) the Revolver Commitment
Increase, to the extent arising from the admission of an Additional Lender,
shall be effected pursuant to one or more joinder agreements executed and
delivered by the Applicable Borrowers, the Additional Lender(s) and the Agent,
each of which shall be in form and substance reasonably satisfactory to the
Agent; (v) the relevant Loan Party Agent shall deliver or cause to be delivered
any officers’ certificates, board resolutions, legal opinions or other documents
reasonably requested by Agent in connection with the Revolver Commitment
Increase; (vi) the Borrowers shall pay all reasonable and documented fees and
expenses in connection with the Revolver Commitment Increase, including payments
required pursuant to Section 3.10 in connection with the Revolver Commitment
Increase; (vii) such increase shall be in a minimum amount of $25,000,000 in the
case of the U.S. Revolver Commitments or in a minimum amount of $5,000,000 in
the case of each of the Foreign Revolver Commitments; and (viii) the Agent shall
have received a certification from a Senior Officer of the North American Loan
Party Agent, or other evidence reasonably satisfactory to the Agent, that such
increase is permitted under the Term Loan Credit Agreement (except to the extent
the Indebtedness thereunder has been discharged in full). Notwithstanding the
foregoing, in no event shall the aggregate amount of all Revolver Commitment
Increases made under this Section 2.1.6 exceed $300,000,000.

 

169



--------------------------------------------------------------------------------

(k) Increases Generally. The Agent shall promptly inform the Lenders of any
request for a Revolver Commitment Increase made by a Loan Party Agent. If the
conditions set forth in clause (j) above are not satisfied on the applicable
Increase Date (or, to the extent such conditions relate to an earlier date, such
earlier date), the Agent shall notify such Loan Party Agent in writing that the
requested Revolver Commitment Increase will not be effectuated. On each Increase
Date, the Agent shall notify the Lenders and the relevant Loan Party Agent, on
or before 3:00 p.m., by telecopier, e-mail or other electronic means, of the
occurrence of the Revolver Commitment Increase to be effected on such Increase
Date, the amount of Revolver Loans held by each Lender as a result thereof, the
amount of the Commitment of each Lender (and the percentage of each Revolver
Loan, if any, that each Participant must purchase a participation interest in)
as a result thereof. The respective Pro Rata shares of the Lenders shall
thereafter, to the extent applicable, be determined based on such increased
amounts, and Agent and the affected Lenders shall make such adjustments as Agent
shall deem necessary so that the outstanding Loans and LC Obligations of each
Lender equals its Pro Rata share thereof after giving effect to the Revolver
Commitment Increase.

(l) Reallocation Mechanism. Subject to the terms and conditions of
Section 2.1.6(l) and (m), the North American Loan Party Agent may request that
the Lenders to certain Borrower Groups (and such Lenders in their individual
sole discretion may agree to) change the then current allocation of each such
Lender’s (and, if applicable, its affiliate’s) Commitment among the Borrower
Group Commitments in order to effect an increase or decrease in particular
Borrower Group Commitments, with any such increase or decrease in a Borrower
Group Commitment to be accompanied by a concurrent and equal decrease or
increase, respectively, in another Borrower Group Commitment (each, a
“Reallocation”). In addition to the conditions set forth in Section 2.1.6(m),
any such Reallocation shall be subject to the following conditions: (i) the
North American Loan Party Agent shall have provided to the Agent a written
request (in reasonable detail) at least ten Business Days prior to the requested
effective date therefor (which effective date must be a Business Day) (the
“Reallocation Date”) setting forth the proposed Reallocation Date and the
amounts of the proposed Borrower Group Commitment reallocations to be effected,
(ii) any such Reallocation shall increase or decrease the applicable Borrower
Group Commitments in an amount equal to $5,000,000 and in increments of
$1,000,000 in excess thereof, (iii) the Agent shall have received Reallocation
Consents from Lenders having applicable Borrower Group Commitments sufficient to
effectuate such requested Reallocation, (iv) no more than one Reallocation may
be requested in any calendar year, (v) no Default or Event of Default shall have
occurred and be continuing either as of the date of such request or on the
Reallocation Date (both immediately before and after giving effect to such
Reallocation), (vi) any increase in a Borrower Group Commitment shall result in
a dollar-for-dollar decrease in another Borrower Group Commitment, (vii) in no
event shall the sum of all the Borrower Group Commitments exceed the aggregate
amount of the Commitments then in effect, (viii) after giving effect to such
Reallocation, no Overadvance would exist or would result therefrom, and (ix) at
least three Business Days prior to the proposed Reallocation Date, a Senior
Officer of the North American Loan Party Agent shall have delivered to the Agent
a certificate certifying as to compliance with preceding clauses (ii) through
(viii) and demonstrating (in reasonable detail) the calculations required in
connection therewith, which certificate shall be deemed recertified to the Agent
by a Senior Officer of the North American Loan Party Agent on and as of the
Reallocation Date.

 

170



--------------------------------------------------------------------------------

(m) Reallocations Generally. The Agent shall promptly inform the Lenders of the
affected Borrower Groups of any request for a Reallocation. Each Lender electing
to increase or decrease its Borrower Group Commitments shall notify the Agent
within five Business Days after its receipt of such notice of its election and
the maximum amount of the respective Borrower Group Commitment reallocations to
which it would agree (each, a “Reallocation Consent”). Notwithstanding the
foregoing, (i) no Lender shall be obligated to agree to any such Reallocation of
its Commitment (and no consent by any Lender to any Reallocation on one occasion
shall be deemed consent to any future Reallocation by such Lender), (ii) other
than the Lenders consenting to such Reallocation, no consent of any other Lender
shall be required, and (iii) the failure of any Lender to affirmatively consent
to participate in any such Reallocation on or prior to the fifth Business Day
after its receipt of notice thereof shall be deemed to constitute an election by
such Lender not to participate in such Reallocation. If, at the end of such five
Business Day period, the Agent receives Reallocation Consents from Lenders in an
aggregate amount greater than the required reallocation amounts, each such
consenting Lender’s affected Borrower Group Commitments shall be increased or
decreased on a pro rata basis based on the affected Borrower Group Commitments
of the participating Lenders. If the conditions set forth in Section 2.1.6(l)
and (m), including, without limitation, the receipt of sufficient Reallocation
Consents within the time period set forth above, are not satisfied on the
applicable Reallocation Date (or, to the extent such conditions relate to an
earlier date, such earlier date), the Agent shall notify the North American Loan
Party Agent in writing that the requested Reallocation will not be effectuated;
provided, that (A) the Agent shall in all cases be entitled to rely (without
liability) on the certificate delivered by the North American Loan Party Agent
pursuant to Section 2.1.6(l)(ix) in making its determination as to the
satisfaction of the conditions set forth in Section 2.1.6(l)(ii) through
(viii) and (B) if the proposed Reallocation cannot be effected because
sufficient Reallocation Consents were not received, then the North American Loan
Party Agent may elect to consummate such Reallocation in the lesser amount of
the Reallocation Consents that were received. On each Reallocation Date, the
Agent shall notify the Lenders of the affected Borrower Groups and the North
American Loan Party Agent, on or before 3:00 p.m. by facsimile, e-mail or other
electronic means, of the occurrence of the Reallocation to be effected on such
Reallocation Date, the amount of the Loans held by each such Lender as a result
thereof and the amount of the affected Borrower Group Commitments of each such
Lender as a result thereof. To the extent necessary where a Lender in one
Borrower Group and its separate affiliate that is a Lender in another Borrower
Group are participating in a Reallocation, the Reallocation among such Persons
shall be deemed to have been consummated pursuant to an Assignment and
Acceptance. The respective Pro Rata shares of the Lenders shall thereafter, to
the extent applicable, be determined based on such reallocated amounts (subject
to any subsequent changes thereto), and Agent and the affected Lenders shall
make such adjustments as Agent shall deem necessary so that the outstanding
Loans and LC Obligations of each Lender equals its Pro Rata share thereof after
giving effect to the Reallocation.

2.1.7 Swingline Loans.

(a) Australian Swingline Loans to Australian Borrowers. The Australian Swingline
Lender shall make Australian Swingline Loans to any of the Australian Borrowers
on any Business Day during the period from the Closing Date to the Australian
Swingline Commitment Termination Date, not to exceed the Australian Swingline
Commitment in aggregate principal amount outstanding at any time (based on the
Dollar Equivalent thereof),

 

171



--------------------------------------------------------------------------------

which Australian Swingline Loans may be repaid and reborrowed in accordance with
the provisions of this Agreement; provided, that the Australian Swingline Lender
shall not honor any request for a Australian Swingline Loan on or after the
Australian Swingline Commitment Termination Date, if the Dollar Equivalent of
the amount of the proposed Australian Swingline Loan exceeds Australian
Availability on the proposed funding date for such Australian Swingline Loan or
if the requirements of Section 2.12 are not satisfied. The Australian Swingline
Loans shall be Australian Base Rate Loans and bear interest as set forth in
Section 3.1. Each Australian Swingline Loan shall constitute a Revolver Loan for
all purposes except that payments thereon shall be made to the Australian
Swingline Lender for its own account. The Australian Swingline Loans of each
Australian Borrower shall be repaid in accordance with the terms of this
Agreement and shall be secured by all of the Australian Facility Collateral of
such Australian Borrower. Each Australian Swingline Loan shall be funded in
Australian Dollars or, at the option of the Applicable Australian Borrower,
Dollars and repaid in the same currency as the underlying Australian Swingline
Loan was made.

(b) Belgian Swingline Loans to Belgian Borrowers. The Belgian Swingline Lender
shall make Belgian Swingline Loans to any of the Belgian Borrowers on any
Business Day during the period from the Closing Date to the Belgian Swingline
Commitment Termination Date, not to exceed the Belgian Swingline Commitment in
aggregate principal amount outstanding at any time (based on the Dollar
Equivalent thereof), which Belgian Swingline Loans may be repaid and reborrowed
in accordance with the provisions of this Agreement; provided, that the Belgian
Swingline Lender shall not honor any request for a Belgian Swingline Loan on or
after the Belgian Swingline Commitment Termination Date, if the Dollar
Equivalent of the amount of the proposed Belgian Swingline Loan exceeds Belgian
Availability on the proposed funding date for such Belgian Swingline Loan or if
the requirements of Section 2.12 are not satisfied. The Belgian Swingline Loans
shall be Belgian Base Rate Loans and bear interest as set forth in Section 3.1.
Each Belgian Swingline Loan shall constitute a Revolver Loan for all purposes
except that payments thereon shall be made to the Belgian Swingline Lender for
its own account. The Belgian Swingline Loans of each Belgian Borrower shall be
repaid in accordance with the terms of this Agreement and shall be secured by
all of the Belgian Facility Collateral of such Belgian Borrower. Each Belgian
Swingline Loan shall be funded in Euros or, at the option of the Applicable
Belgian Borrower, Dollars and repaid in the same currency as the underlying
Belgian Swingline Loan was made.

(c) Canadian Swingline Loans to Canadian Borrowers. The Canadian Swingline
Lender shall make Canadian Swingline Loans to any of the Canadian Borrowers on
any Business Day during the period from the Closing Date to the Canadian
Swingline Commitment Termination Date, not to exceed the Canadian Swingline
Commitment in aggregate principal amount outstanding at any time (based on the
Dollar Equivalent thereof), which Canadian Swingline Loans may be repaid and
reborrowed in accordance with the provisions of this Agreement; provided, that
the Canadian Swingline Lender shall not honor any request for a Canadian
Swingline Loan on or after the Canadian Swingline Commitment Termination Date,
if the Dollar Equivalent of the amount of the proposed Canadian Swingline Loan
exceeds Canadian Availability on the proposed funding date for such Canadian
Swingline Loan or if the requirements of Section 2.12 are not satisfied. The
Canadian Swingline Loans shall be Canadian Prime Rate Loans if denominated in
Canadian Dollars and Canadian Base Rate Loans if denominated in Dollars and bear
interest as set forth in Section 3.1. Each Canadian Swingline

 

172



--------------------------------------------------------------------------------

Loan shall constitute a Revolver Loan for all purposes except that payments
thereon shall be made to the Canadian Swingline Lender for its own account. The
Canadian Swingline Loans of each Canadian Borrower shall be repaid in accordance
with the terms of this Agreement and shall be secured by all of the Canadian
Facility Collateral of such Canadian Borrower. Each Canadian Swingline Loan
shall be funded in Canadian Dollars or, at the option of the Applicable Canadian
Borrower, Dollars and repaid in the same currency as the underlying Canadian
Swingline Loan was made.

(d) Dutch Swingline Loans to Dutch Borrowers. The Dutch Swingline Lender shall
make Dutch Swingline Loans to any of the Dutch Borrowers on any Business Day
during the period from the Closing Date to the Dutch Swingline Commitment
Termination Date, not to exceed the Dutch Swingline Commitment in aggregate
principal amount outstanding at any time (based on the Dollar Equivalent
thereof), which Dutch Swingline Loans may be repaid and reborrowed in accordance
with the provisions of this Agreement; provided, that the Dutch Swingline Lender
shall not honor any request for a Dutch Swingline Loan on or after the Dutch
Swingline Commitment Termination Date, if the Dollar Equivalent of the amount of
the proposed Dutch Swingline Loan exceeds Dutch Availability on the proposed
funding date for such Dutch Swingline Loan or if the requirements of
Section 2.12 are not satisfied. The Dutch Swingline Loans shall be Dutch Base
Rate Loans and bear interest as set forth in Section 3.1. Each Dutch Swingline
Loan shall constitute a Revolver Loan for all purposes except that payments
thereon shall be made to the Dutch Swingline Lender for its own account. The
Dutch Swingline Loans of each Dutch Borrower shall be repaid in accordance with
the terms of this Agreement and shall be secured by all of the Dutch Facility
Collateral of such Dutch Borrower. Each Dutch Swingline Loan shall be funded in
Euros or, at the option of the Applicable Dutch Borrower, Dollars and repaid in
the same currency as the underlying Dutch Swingline Loan was made.

(e) New Zealand Swingline Loans to New Zealand Borrowers. The New Zealand
Swingline Lender shall make New Zealand Swingline Loans to any of the New
Zealand Borrowers on any Business Day during the period from the Closing Date to
the New Zealand Swingline Commitment Termination Date, not to exceed the New
Zealand Swingline Commitment in aggregate principal amount outstanding at any
time (based on the Dollar Equivalent thereof), which New Zealand Swingline Loans
may be repaid and reborrowed in accordance with the provisions of this
Agreement; provided, that the New Zealand Swingline Lender shall not honor any
request for a New Zealand Swingline Loan on or after the New Zealand Swingline
Commitment Termination Date, if the Dollar Equivalent of the amount of the
proposed New Zealand Swingline Loan exceeds New Zealand Availability on the
proposed funding date for such New Zealand Swingline Loan or if the requirements
of Section 2.12 are not satisfied. The New Zealand Swingline Loans shall be New
Zealand Base Rate Loans and bear interest as set forth in Section 3.1. Each New
Zealand Swingline Loan shall constitute a Revolver Loan for all purposes except
that payments thereon shall be made to the New Zealand Swingline Lender for its
own account. The New Zealand Swingline Loans of each New Zealand Borrower shall
be repaid in accordance with the terms of this Agreement and shall be secured by
all of the New Zealand Facility Collateral of such New Zealand Borrower. Each
New Zealand Swingline Loan shall be funded in New Zealand Dollars or, at the
option of the Applicable New Zealand Borrower, Dollars and repaid in the same
currency as the underlying New Zealand Swingline Loan was made.

 

173



--------------------------------------------------------------------------------

(f) Norwegian Swingline Loans to Norwegian Borrowers. The Norwegian Swingline
Lender shall make Norwegian Swingline Loans to any of the Norwegian Borrowers on
any Business Day during the period from the Closing Date to the Norwegian
Swingline Commitment Termination Date, not to exceed the Norwegian Swingline
Commitment in aggregate principal amount outstanding at any time (based on the
Dollar Equivalent thereof), which Norwegian Swingline Loans may be repaid and
reborrowed in accordance with the provisions of this Agreement; provided, that
the Norwegian Swingline Lender shall not honor any request for a Norwegian
Swingline Loan on or after the Norwegian Swingline Commitment Termination Date,
if the Dollar Equivalent of the amount of the proposed Norwegian Swingline Loan
exceeds Norwegian Availability on the proposed funding date for such Norwegian
Swingline Loan. The Norwegian Swingline Loans shall be Norwegian Base Rate Loans
and bear interest as set forth in Section 3.1. Each Norwegian Swingline Loan
shall constitute a Revolver Loan for all purposes except that payments thereon
shall be made to the Norwegian Swingline Lender for its own account. The
Norwegian Swingline Loans shall be repaid in accordance with the terms of this
Agreement and shall be secured by all of the Norwegian Facility Collateral. Each
Norwegian Swingline Loan shall be funded in Norwegian Kroner or, at the option
of the relevant Norwegian Borrower, Dollars, Euros or Sterling and repaid in the
same currency as the underlying Norwegian Swingline Loan was made.

(g) Singapore Swingline Loans to Singapore Borrowers. The Singapore Swingline
Lender shall make Singapore Swingline Loans to any of the Singapore Borrowers on
any Business Day during the period from the Closing Date to the Singapore
Swingline Commitment Termination Date, not to exceed the Singapore Swingline
Commitment in aggregate principal amount outstanding at any time (based on the
Dollar Equivalent thereof), which Singapore Swingline Loans may be repaid and
reborrowed in accordance with the provisions of this Agreement; provided, that
the Singapore Swingline Lender shall not honor any request for a Singapore
Swingline Loan on or after the Singapore Swingline Commitment Termination Date,
if the Dollar Equivalent of the amount of the proposed Singapore Swingline Loan
exceeds Singapore Availability on the proposed funding date for such Singapore
Swingline Loan or if the requirements of Section 2.12 are not satisfied. The
Singapore Swingline Loans shall be Singapore Base Rate Loans and bear interest
as set forth in Section 3.1. Each Singapore Swingline Loan shall constitute a
Revolver Loan for all purposes except that payments thereon shall be made to the
Singapore Swingline Lender for its own account. The Singapore Swingline Loans of
each Singapore Borrower shall be repaid in accordance with the terms of this
Agreement and shall be secured by all of the Singapore Facility Collateral of
such Singapore Borrower. Each Singapore Swingline Loan shall be funded in
Singapore Dollars or, at the option of the Applicable Singapore Borrower,
Dollars and repaid in the same currency as the underlying Singapore Swingline
Loan was made.

(h) UK Swingline Loans to UK Borrowers. The UK Swingline Lender shall make UK
Swingline Loans to any of the UK Borrowers on any Business Day during the period
from the Closing Date to the UK Swingline Commitment Termination Date, not to
exceed the UK Swingline Commitment in aggregate principal amount outstanding at
any time (based on the Dollar Equivalent thereof), which UK Swingline Loans may
be repaid and reborrowed in accordance with the provisions of this Agreement;
provided, that the UK Swingline Lender shall not honor any request for a UK
Swingline Loan on or after the UK Swingline Commitment Termination Date, if the
Dollar Equivalent of the amount of the proposed UK Swingline Loan

 

174



--------------------------------------------------------------------------------

exceeds UK Availability on the proposed funding date for such UK Swingline Loan
or if the requirements of Section 2.12 are not satisfied. The UK Swingline Loans
shall be UK Base Rate Loans and bear interest as set forth in Section 3.1. Each
UK Swingline Loan shall constitute a Revolver Loan for all purposes except that
payments thereon shall be made to the UK Swingline Lender for its own account.
The UK Swingline Loans of each UK Borrower shall be repaid in accordance with
the terms of this Agreement and shall be secured by all of the UK Facility
Collateral of such UK Borrower. Each UK Swingline Loan shall be funded in
Sterling or, at the option of the Applicable UK Borrower, Euros or Dollars and
repaid in the same currency as the underlying UK Swingline Loan was made.

(i) U.S. Swingline Loans to U.S. Borrowers. The U.S. Swingline Lender shall make
U.S. Swingline Loans to any of the U.S. Borrowers on any Business Day during the
period from the Closing Date to the U.S. Swingline Commitment Termination Date,
not to exceed the U.S. Swingline Commitment in aggregate principal amount
outstanding at any time, which U.S. Swingline Loans may be repaid and reborrowed
in accordance with the provisions of this Agreement; provided, that the U.S.
Swingline Lender shall not honor any request for a U.S. Swingline Loan on or
after the U.S. Swingline Commitment Termination Date or if the amount of the
proposed U.S. Swingline Loan exceeds U.S. Availability on the proposed funding
date for such U.S. Swingline Loan. The U.S. Swingline Loans shall be U.S. Base
Rate Loans and bear interest as set forth in Section 3.1. Each U.S. Swingline
Loan shall constitute a Revolver Loan for all purposes except that payments
thereon shall be made to the U.S. Swingline Lender for its own account. The U.S.
Swingline Loans shall be repaid in accordance with the terms of this Agreement
and shall be secured by all of the U.S. Facility Collateral. The U.S. Borrowers
shall be jointly and severally liable to pay all of the U.S. Swingline Loans.
Each U.S. Swingline Loan shall be funded and repaid in Dollars.

(j) Swinglines Generally. The Swingline Loans made by each Swingline Lender and
interest accruing thereon shall be evidenced by the records of the Agent and
such Swingline Lender and need not be evidenced by any promissory note.

2.2 Australian Letters of Credit.

2.2.1 Issuance of Australian Letters of Credit. Each Australian Fronting Bank
agrees to issue Australian Letters of Credit for the account of any Australian
Borrower from time to time until the Facility Termination Date (or until the
Australian Revolver Commitment Termination Date, if earlier), in Australian
Dollars or, at the option of the Applicable Australian Borrower, Dollars, Euros
or Sterling, on the terms set forth herein, including the following:

(a) Each Australian Borrower acknowledges that each Australian Fronting Bank’s
willingness to issue any Australian Letter of Credit is conditioned upon such
Australian Fronting Bank’s receipt of an Australian LC Application with respect
to the requested Australian Letter of Credit, as well as such other instruments
and agreements as such Australian Fronting Bank may customarily require for
issuance of a letter of credit of similar type and amount. No Australian
Fronting Bank shall have any obligation to issue any Australian Letter of Credit
unless (i) such Australian Fronting Bank, Bank of America (Hong Kong) and Bank
of America (Australia) receive an Australian LC Request and Australian LC
Application at least three

 

175



--------------------------------------------------------------------------------

Business Days prior to the requested date of issuance; (ii) each Australian LC
Condition is satisfied; and (iii) if a Defaulting Lender that is an Australian
Lender exists, such Lender or Australian Borrowers have entered into
arrangements reasonably satisfactory to Agent and such Australian Fronting Bank
to eliminate any funding risk associated with such Defaulting Lender. If an
Australian Fronting Bank receives written notice from an Australian Lender at
least three Business Days before issuance of an Australian Letter of Credit that
any Australian LC Condition has not been satisfied, such Australian Fronting
Bank shall have no obligation to issue the requested Australian Letter of Credit
(or any other) until such notice is withdrawn in writing by the Required
Borrower Group Lenders or until the Required Borrower Group Lenders have waived
such condition in accordance with this Agreement. Prior to receipt of any such
notice, an Australian Fronting Bank shall not be deemed to have knowledge of any
failure of Australian LC Conditions. All Existing Australian Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

(b) The renewal or extension of any Australian Letter of Credit shall be treated
as the issuance of a new Australian Letter of Credit, except that delivery of a
new Australian LC Application shall be required at the discretion of the
applicable Australian Fronting Bank. No Australian Fronting Bank shall renew or
extend any Australian Letter of Credit if it receives written notice from the
Agent or the Required Borrower Group Lenders of the existence of a Default or
Event of Default.

(c) Australian Borrowers assume all risks of the acts, omissions or misuses of
any Australian Letter of Credit by the beneficiary. In connection with issuance
of any Australian Letter of Credit, none of Agent, any Australian Fronting Bank
or any Lender shall be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of any goods purported to be
represented by any Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in an
Australian Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and an Australian Borrower; errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Australian Letter of Credit or
the proceeds thereof; or any consequences arising from causes beyond the control
of any Australian Fronting Bank, Agent or any Australian Lender, including any
act or omission of a Governmental Authority. The rights and remedies of each
Australian Fronting Bank under the Loan Documents shall be cumulative. Each
Australian Fronting Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrowers are discharged with proceeds of
any Australian Letter of Credit issued by such Australian Fronting Bank.

(d) In connection with its administration of and enforcement of rights or
remedies under any Australian Letters of Credit or Australian LC Documents, each
Australian Fronting Bank shall be entitled to act, and shall be fully protected
in acting, upon any

 

176



--------------------------------------------------------------------------------

certification, documentation or communication in whatever form believed by such
Australian Fronting Bank, in good faith, to be genuine and correct and to have
been signed, sent or made by a proper Person. Each Australian Fronting Bank may
consult with and employ legal counsel, accountants and other experts to advise
it concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts. Each Australian Fronting Bank may employ
agents and attorneys-in-fact in connection with any matter relating to
Australian Letters of Credit or Australian LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

2.2.2 Australian LC Reimbursement; Australian LC Participations.

(a) If an Australian Fronting Bank honors any request for payment under an
Australian Letter of Credit, the Applicable Australian Borrower shall pay to
such Australian Fronting Bank, on the same day (“Australian Reimbursement
Date”), the amount paid by such Australian Fronting Bank under such Letter of
Credit, together with interest at the interest rate for Australian Base Rate
Loans from the Australian Reimbursement Date until payment by the Applicable
Australian Borrower. The obligation of the Applicable Australian Borrower to
reimburse each Australian Fronting Bank for any payment made under an Australian
Letter of Credit issued by such Australian Fronting Bank shall be absolute,
unconditional, irrevocable, and shall be paid without regard to any lack of
validity or enforceability of any Australian Letter of Credit or the existence
of any claim, setoff, defense or other right that the Applicable Australian
Borrower or Loan Parties may have at any time against the beneficiary. Whether
or not the Applicable Australian Borrower submits a Notice of Borrowing, the
Applicable Australian Borrower shall be deemed to have requested a Borrowing of
Australian Base Rate Loans in an amount necessary to pay all amounts due to an
Australian Fronting Bank in the currency in which the underlying Australian
Letter of Credit was issued on any Australian Reimbursement Date and each
Australian Lender agrees to fund its Pro Rata share of such Borrowing whether or
not the Commitments have terminated, an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied.

(b) Upon issuance of an Australian Letter of Credit, each Australian Lender
shall be deemed to have irrevocably and unconditionally purchased from the
Australian Fronting Bank that issued such Australian Letter of Credit, without
recourse or warranty, an undivided Pro Rata interest and participation in all
Australian LC Obligations relating to the Australian Letter of Credit. If the
applicable Australian Fronting Bank makes any payment under an Australian Letter
of Credit and the Applicable Australian Borrower does not reimburse such payment
on the Australian Reimbursement Date, Agent shall promptly notify Australian
Lenders and each Australian Lender shall promptly (within one Business Day) and
unconditionally pay to Agent in the currency of the payment made under such
Australian Letter of Credit, for the benefit of such Australian Fronting Bank,
the Australian Lender’s Pro Rata share of such payment. Upon request by an
Australian Lender, the applicable Australian Fronting Bank shall furnish copies
of any Australian Letters of Credit and Australian LC Documents in its
possession at such time.

(c) The obligation of each Australian Lender to make payments to Agent for the
account of the applicable Australian Fronting Bank in connection with such
Australian Fronting Bank’s payment under an Australian Letter of Credit shall be
absolute, unconditional

 

177



--------------------------------------------------------------------------------

and irrevocable, not subject to any counterclaim, setoff, qualification or
exception whatsoever, and shall be made in accordance with this Agreement under
all circumstances, irrespective of any lack of validity or unenforceability of
any Loan Documents; any draft, certificate or other document presented under an
Australian Letter of Credit having been determined to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or the existence of any setoff or defense that any
Loan Party may have with respect to any Obligations. No Australian Fronting Bank
assumes any responsibility for any failure or delay in performance or any breach
by any Australian Borrower or other Person of any obligations under any
Australian LC Documents. No Australian Fronting Bank makes any express or
implied warranty, representation or guarantee to Australian Lenders with respect
to the Australian Facility Collateral, the Australian LC Documents or any
Australian Facility Loan Party. No Australian Fronting Bank shall be responsible
to any Australian Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any Australian LC Documents; the
validity, genuineness, enforceability, collectability, value or sufficiency of
any Australian Facility Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Australian Facility Loan Party.

(d) No Australian Fronting Bank Indemnitee shall be liable to any Loan Party or
other Person for any action taken or omitted to be taken in connection with any
Australian LC Documents except as a result of such Australian Fronting Bank’s
actual gross negligence, willful misconduct or bad faith, as determined by a
final, nonappealable judgment of a court of competent jurisdiction. No
Australian Fronting Bank shall have any liability to any Lender if such
Australian Fronting Bank refrains from any action under any Australian Letter of
Credit or Australian LC Documents until it receives written instructions from
Required Borrower Group Lenders of Australian Borrowers.

2.2.3 Australian LC Cash Collateral. If any Australian LC Obligations, whether
or not then due or payable, shall for any reason be outstanding at any time
(a) that an Event of Default exists, (b) that an Australian Overadvance exists,
(c) after the Australian Revolver Commitment Termination Date, or (d) within
five Business Days prior to the Facility Termination Date, then Australian
Borrowers shall, within one Business Day of an Australian Fronting Bank’s or
Agent’s request, Cash Collateralize the stated amount of all outstanding
Australian Letters of Credit issued by such Australian Fronting Banks and pay to
each Australian Fronting Bank the amount of all other Australian LC Obligations
to such Australian Fronting Bank. Australian Borrowers shall, within one
Business Day of demand by an Australian Fronting Bank’s or Agent from time to
time, Cash Collateralize, with respect to the Australian Letters of Credit
issued by such Australian Fronting Bank, the LC Obligations of any Defaulting
Lender that is an Australian Lender. If Australian Borrowers fail to provide any
Cash Collateral as required hereunder, Australian Lenders may (and shall upon
direction of Agent) advance, as Australian Revolver Loans, the amount of the
Cash Collateral required (whether or not the Australian Revolver Commitments
have terminated, any Australian Overadvance exists or would result therefrom or
the conditions in Section 6 are satisfied).

 

178



--------------------------------------------------------------------------------

2.3 Belgian Letters of Credit.

2.3.1 Issuance of Belgian Letters of Credit. Each Belgian Fronting Bank agrees
to issue Belgian Letters of Credit for the account of any Belgian Borrower from
time to time until the Facility Termination Date (or until the Belgian Revolver
Commitment Termination Date, if earlier), in Euros or, at the option of the
Applicable Belgian Borrower, Dollars, on the terms set forth herein, including
the following:

(a) Each Belgian Borrower acknowledges that each Belgian Fronting Bank’s
willingness to issue any Belgian Letter of Credit is conditioned upon such
Belgian Fronting Bank’s receipt of a Belgian LC Application with respect to the
requested Belgian Letter of Credit, as well as such other instruments and
agreements as such Belgian Fronting Bank may customarily require for issuance of
a letter of credit of similar type and amount. No Belgian Fronting Bank shall
have any obligation to issue any Belgian Letter of Credit unless (i) such
Belgian Fronting Bank and Bank of America (London) receive a Belgian LC Request
and Belgian LC Application at least three Business Days prior to the requested
date of issuance; (ii) each Belgian LC Condition is satisfied; and (iii) if a
Defaulting Lender that is a Belgian Lender exists, such Lender or Belgian
Borrowers have entered into arrangements reasonably satisfactory to Agent and
such Belgian Fronting Bank to eliminate any funding risk associated with such
Defaulting Lender. If a Belgian Fronting Bank receives written notice from a
Belgian Lender at least three Business Days before issuance of a Belgian Letter
of Credit that any Belgian LC Condition has not been satisfied, such Belgian
Fronting Bank shall have no obligation to issue the requested Belgian Letter of
Credit (or any other) until such notice is withdrawn in writing by the Required
Borrower Group Lenders or until the Required Borrower Group Lenders have waived
such condition in accordance with this Agreement. Prior to receipt of any such
notice, a Belgian Fronting Bank shall not be deemed to have knowledge of any
failure of Belgian LC Conditions. All Existing Belgian Letters of Credit shall
be deemed to have been issued pursuant hereto, and from and after the Closing
Date shall be subject to and governed by the terms and conditions hereof.

(b) The renewal or extension of any Belgian Letter of Credit shall be treated as
the issuance of a new Belgian Letter of Credit, except that delivery of a new
Belgian LC Application shall be required at the discretion of the applicable
Belgian Fronting Bank. No Belgian Fronting Bank shall renew or extend any
Belgian Letter of Credit if it receives written notice from the Agent or the
Required Borrower Group Lenders of the existence of a Default or Event of
Default.

(c) Belgian Borrowers assume all risks of the acts, omissions or misuses of any
Belgian Letter of Credit by the beneficiary. In connection with issuance of any
Belgian Letter of Credit, none of Agent, any Belgian Fronting Bank or any Lender
shall be responsible for the existence, character, quality, quantity, condition,
packing, value or delivery of any goods purported to be represented by any
Documents; any differences or variation in the character, quality, quantity,
condition, packing, value or delivery of any goods from that expressed in any
Documents; the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Documents or of any endorsements thereon; the time, place, manner
or order in which shipment of goods is made; partial or incomplete shipment of,
or failure to ship, any goods referred to in a Belgian Letter of Credit or
Documents; any deviation from instructions, delay, default or fraud

 

179



--------------------------------------------------------------------------------

by any shipper or other Person in connection with any goods, shipment or
delivery; any breach of contract between a shipper or vendor and a Belgian
Borrower; errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone
or otherwise; errors in interpretation of technical terms; the misapplication by
a beneficiary of any Belgian Letter of Credit or the proceeds thereof; or any
consequences arising from causes beyond the control of any Belgian Fronting
Bank, Agent or any Belgian Lender, including any act or omission of a
Governmental Authority. The rights and remedies of each Belgian Fronting Bank
under the Loan Documents shall be cumulative. Each Belgian Fronting Bank shall
be fully subrogated to the rights and remedies of each beneficiary whose claims
against Borrowers are discharged with proceeds of any Belgian Letter of Credit
issued by such Belgian Fronting Bank.

(d) In connection with its administration of and enforcement of rights or
remedies under any Belgian Letters of Credit or Belgian LC Documents, each
Belgian Fronting Bank shall be entitled to act, and shall be fully protected in
acting, upon any certification, documentation or communication in whatever form
believed by such Belgian Fronting Bank, in good faith, to be genuine and correct
and to have been signed, sent or made by a proper Person. Each Belgian Fronting
Bank may consult with and employ legal counsel, accountants and other experts to
advise it concerning its obligations, rights and remedies, and shall be entitled
to act upon, and shall be fully protected in any action taken in good faith
reliance upon, any advice given by such experts. Each Belgian Fronting Bank may
employ agents and attorneys-in-fact in connection with any matter relating to
Belgian Letters of Credit or Belgian LC Documents, and shall not be liable for
the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

2.3.2 Belgian LC Reimbursement; Belgian LC Participations.

(a) If a Belgian Fronting Bank honors any request for payment under a Belgian
Letter of Credit, the Applicable Belgian Borrower shall pay to such Belgian
Fronting Bank, on the same day (“Belgian Reimbursement Date”), the amount paid
by such Belgian Fronting Bank under such Letter of Credit, together with
interest at the interest rate for Belgian Base Rate Loans from the Belgian
Reimbursement Date until payment by the Applicable Belgian Borrower. The
obligation of the Applicable Belgian Borrower to reimburse each Belgian Fronting
Bank for any payment made under a Belgian Letter of Credit issued by such
Belgian Fronting Bank shall be absolute, unconditional, irrevocable, and shall
be paid without regard to any lack of validity or enforceability of any Belgian
Letter of Credit or the existence of any claim, setoff, defense or other right
that the Applicable Belgian Borrower or Loan Parties may have at any time
against the beneficiary. Whether or not the Applicable Belgian Borrower submits
a Notice of Borrowing, the Applicable Belgian Borrower shall be deemed to have
requested a Borrowing of Belgian Base Rate Loans in an amount necessary to pay
all amounts due to a Belgian Fronting Bank in the currency in which the
underlying Belgian Letter of Credit was issued on any Belgian Reimbursement Date
and each Belgian Lender agrees to fund its Pro Rata share of such Borrowing
whether or not the Commitments have terminated, an Overadvance exists or is
created thereby, or the conditions in Section 6 are satisfied.

(b) Upon issuance of a Belgian Letter of Credit, each Belgian Lender shall be
deemed to have irrevocably and unconditionally purchased from the Belgian
Fronting Bank that

 

180



--------------------------------------------------------------------------------

issued such Belgian Letter of Credit, without recourse or warranty, an undivided
Pro Rata interest and participation in all Belgian LC Obligations relating to
the Belgian Letter of Credit. If the applicable Belgian Fronting Bank makes any
payment under a Belgian Letter of Credit and the Applicable Belgian Borrower
does not reimburse such payment on the Belgian Reimbursement Date, Agent shall
promptly notify Belgian Lenders and each Belgian Lender shall promptly (within
one Business Day) and unconditionally pay to Agent in the currency of the
payment made under such Belgian Letter of Credit, for the benefit of the Belgian
Fronting Bank, the Belgian Lender’s Pro Rata share of such payment. Upon request
by a Belgian Lender, the applicable Belgian Fronting Bank shall furnish copies
of any Belgian Letters of Credit and Belgian LC Documents in its possession at
such time.

(c) The obligation of each Belgian Lender to make payments to Agent for the
account of the applicable Belgian Fronting Bank in connection with such Belgian
Fronting Bank’s payment under a Belgian Letter of Credit shall be absolute,
unconditional and irrevocable, not subject to any counterclaim, setoff,
qualification or exception whatsoever, and shall be made in accordance with this
Agreement under all circumstances, irrespective of any lack of validity or
unenforceability of any Loan Documents; any draft, certificate or other document
presented under a Belgian Letter of Credit having been determined to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or the existence of any setoff or
defense that any Loan Party may have with respect to any Obligations. No Belgian
Fronting Bank assumes any responsibility for any failure or delay in performance
or any breach by any Belgian Borrower or other Person of any obligations under
any Belgian LC Documents. No Belgian Fronting Bank makes any express or implied
warranty, representation or guarantee to Belgian Lenders with respect to the
Belgian Facility Collateral, the Belgian LC Documents or any Belgian Facility
Loan Party. No Belgian Fronting Bank shall be responsible to any Belgian Lender
for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any Belgian LC Documents; the validity, genuineness,
enforceability, collectability, value or sufficiency of any Belgian Facility
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Belgian Facility Loan Party.

(d) No Belgian Fronting Bank Indemnitee shall be liable to any Loan Party or
other Person for any action taken or omitted to be taken in connection with any
Belgian LC Documents except as a result of such Belgian Fronting Bank’s actual
gross negligence, willful misconduct or bad faith, as determined by a final,
nonappealable judgment of a court of competent jurisdiction. No Belgian Fronting
Bank shall have any liability to any Lender if such Belgian Fronting Bank
refrains from any action under any Belgian Letter of Credit or Belgian LC
Documents until it receives written instructions from Required Borrower Group
Lenders of Belgian Borrowers.

2.3.3 Belgian LC Cash Collateral. If any Belgian LC Obligations, whether or not
then due or payable, shall for any reason be outstanding at any time (a) that an
Event of Default exists, (b) that a Belgian Overadvance exists, (c) after the
Belgian Revolver Commitment Termination Date, or (d) within five Business Days
prior to the Facility Termination Date, then Belgian Borrowers shall, within one
Business Day of the Belgian Fronting Bank’s or Agent’s request, Cash
Collateralize the stated amount of all outstanding

 

181



--------------------------------------------------------------------------------

Belgian Letters of Credit and pay to each Belgian Fronting Bank the amount of
all other Belgian LC Obligations to such Belgian Fronting Bank. Belgian
Borrowers shall, within one Business Day of demand by the Belgian Fronting
Bank’s or Agent from time to time, Cash Collateralize the LC Obligations of any
Defaulting Lender that is a Belgian Lender. If Belgian Borrowers fail to provide
any Cash Collateral as required hereunder, Belgian Lenders may (and shall upon
direction of Agent) advance, as Belgian Revolver Loans, the amount of the Cash
Collateral required (whether or not the Belgian Revolver Commitments have
terminated, any Belgian Overadvance exists or would result therefrom or the
conditions in Section 6 are satisfied).

2.4 Canadian Letters of Credit.

2.4.1 Issuance of Canadian Letters of Credit. Each Canadian Fronting Bank agrees
to issue Canadian Letters of Credit for the account of any Canadian Borrower
from time to time until the Facility Termination Date (or until the Canadian
Revolver Commitment Termination Date, if earlier), in Canadian Dollars or, at
the option of the Applicable Canadian Borrower, Dollars, on the terms set forth
herein, including the following:

(a) Each Canadian Borrower acknowledges that each Canadian Fronting Bank’s
willingness to issue any Canadian Letter of Credit is conditioned upon such
Canadian Fronting Bank’s receipt of a Canadian LC Application with respect to
the requested Canadian Letter of Credit, as well as such other instruments and
agreements as such Canadian Fronting Bank may customarily require for issuance
of a letter of credit of similar type and amount. No Canadian Fronting Bank
shall have any obligation to issue any Canadian Letter of Credit unless (i) such
Canadian Fronting Bank and Agent receive a Canadian LC Request and Canadian LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each Canadian LC Condition is satisfied; and (iii) if a
Defaulting Lender that is a Canadian Lender exists, such Lender or Canadian
Borrowers have entered into arrangements reasonably satisfactory to Agent and
such Canadian Fronting Bank to eliminate any funding risk associated with such
Defaulting Lender. If a Canadian Fronting Bank receives written notice from a
Canadian Lender at least three Business Days before issuance of a Canadian
Letter of Credit that any Canadian LC Condition has not been satisfied, such
Canadian Fronting Bank shall have no obligation to issue the requested Canadian
Letter of Credit (or any other) until such notice is withdrawn in writing by the
Required Borrower Group Lenders or until the Required Borrower Group Lenders
have waived such condition in accordance with this Agreement. Prior to receipt
of any such notice, a Canadian Fronting Bank shall not be deemed to have
knowledge of any failure of Canadian LC Conditions. All Existing Canadian
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(b) The renewal or extension of any Canadian Letter of Credit shall be treated
as the issuance of a new Canadian Letter of Credit, except that delivery of a
new Canadian LC Application shall be required at the discretion of the
applicable Canadian Fronting Bank. No Canadian Fronting Bank shall renew or
extend any Canadian Letter of Credit if it receives written notice from the
Agent or the Required Borrower Group Lenders of the existence of a Default or
Event of Default.

 

182



--------------------------------------------------------------------------------

(c) Canadian Borrowers assume all risks of the acts, omissions or misuses of any
Canadian Letter of Credit by the beneficiary. In connection with issuance of any
Canadian Letter of Credit, none of Agent, any Canadian Fronting Bank or any
Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Documents or of any endorsements thereon; the time, place,
manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Canadian Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and a Canadian Borrower;
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone or
otherwise; errors in interpretation of technical terms; the misapplication by a
beneficiary of any Canadian Letter of Credit or the proceeds thereof; or any
consequences arising from causes beyond the control of any Canadian Fronting
Bank, Agent or any Canadian Lender, including any act or omission of a
Governmental Authority. The rights and remedies of each Canadian Fronting Bank
under the Loan Documents shall be cumulative. Each Canadian Fronting Bank shall
be fully subrogated to the rights and remedies of each beneficiary whose claims
against Borrowers are discharged with proceeds of any Canadian Letter of Credit
issued by such Canadian Fronting Bank.

(d) In connection with its administration of and enforcement of rights or
remedies under any Canadian Letters of Credit or Canadian LC Documents, each
Canadian Fronting Bank shall be entitled to act, and shall be fully protected in
acting, upon any certification, documentation or communication in whatever form
believed by such Canadian Fronting Bank, in good faith, to be genuine and
correct and to have been signed, sent or made by a proper Person. Each Canadian
Fronting Bank may consult with and employ legal counsel, accountants and other
experts to advise it concerning its obligations, rights and remedies, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by such experts. Each Canadian
Fronting Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Canadian Letters of Credit or Canadian LC Documents, and
shall not be liable for the negligence or misconduct of agents and
attorneys-in-fact selected with reasonable care.

2.4.2 Canadian LC Reimbursement; Canadian LC Participations.

(a) If a Canadian Fronting Bank honors any request for payment under a Canadian
Letter of Credit, the Applicable Canadian Borrower shall pay to such Canadian
Fronting Bank, on the same day (“Canadian Reimbursement Date”), the amount paid
by such Canadian Fronting Bank under such Letter of Credit, together with
interest at the interest rate for Canadian Prime Rate Loans (if the Canadian
Letter of Credit was denominated in Canadian Dollars) and Canadian Base Rate
Loans (if the Canadian Letter of Credit was denominated in Dollars), in each
case, from the Canadian Reimbursement Date until payment by Canadian Borrower.
The obligation of the Applicable Canadian Borrower to reimburse each Canadian
Fronting Bank for any payment made under a Canadian Letter of Credit issued by
such Canadian Fronting Bank shall be absolute, unconditional, irrevocable, and
shall be paid without regard to

 

183



--------------------------------------------------------------------------------

any lack of validity or enforceability of any Canadian Letter of Credit or the
existence of any claim, setoff, defense or other right that the Applicable
Canadian Borrower or Loan Parties may have at any time against the beneficiary.
Whether or not the Initial Canadian Borrower submits a Notice of Borrowing, the
Applicable Canadian Borrower shall be deemed to have requested a Borrowing of
Canadian Prime Rate Loans or Canadian Base Rate Loans, as applicable, in an
amount necessary to pay all amounts due to a Canadian Fronting Bank in the
currency in which the underlying Canadian Letter of Credit was issued on any
Canadian Reimbursement Date and each Canadian Lender agrees to fund its Pro Rata
share of such Borrowing whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

(b) Upon issuance of a Canadian Letter of Credit, each Canadian Lender shall be
deemed to have irrevocably and unconditionally purchased from the Canadian
Fronting Bank that issued such Canadian Letter of Credit, without recourse or
warranty, an undivided Pro Rata interest and participation in all Canadian LC
Obligations relating to the Canadian Letter of Credit. If the applicable
Canadian Fronting Bank makes any payment under a Canadian Letter of Credit and
the Applicable Canadian Borrower does not reimburse such payment on the Canadian
Reimbursement Date, Agent shall promptly notify Canadian Lenders and each
Canadian Lender shall promptly (within one Business Day) and unconditionally pay
to Agent in the currency of the payment made under such Canadian Letter of
Credit, for the benefit of the Canadian Fronting Bank, the Canadian Lender’s Pro
Rata share of such payment. Upon request by a Canadian Lender, the applicable
Canadian Fronting Bank shall furnish copies of any Canadian Letters of Credit
and Canadian LC Documents in its possession at such time.

(c) The obligation of each Canadian Lender to make payments to Agent for the
account of the applicable Canadian Fronting Bank in connection with such
Canadian Fronting Bank’s payment under a Canadian Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
setoff, qualification or exception whatsoever, and shall be made in accordance
with this Agreement under all circumstances, irrespective of any lack of
validity or unenforceability of any Loan Documents; any draft, certificate or
other document presented under a Canadian Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Obligations. No Canadian Fronting Bank assumes any responsibility for any
failure or delay in performance or any breach by any Canadian Borrower or other
Person of any obligations under any Canadian LC Documents. No Canadian Fronting
Bank makes any express or implied warranty, representation or guarantee to
Canadian Lenders with respect to the Canadian Facility Collateral, Canadian LC
Documents or any Canadian Facility Loan Party. No Canadian Fronting Bank shall
be responsible to any Canadian Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any Canadian LC Documents; the
validity, genuineness, enforceability, collectability, value or sufficiency of
any Canadian Facility Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Canadian Facility Loan Party.

 

184



--------------------------------------------------------------------------------

(d) No Canadian Fronting Bank Indemnitee shall be liable to any Loan Party or
other Person for any action taken or omitted to be taken in connection with any
Canadian LC Documents except as a result of such Canadian Fronting Bank’s actual
gross negligence, willful misconduct or bad faith, as determined by a final,
nonappealable judgment of a court of competent jurisdiction. No Canadian
Fronting Bank shall have any liability to any Lender if such Canadian Fronting
Bank refrains from any action under any Canadian Letter of Credit or Canadian LC
Documents until it receives written instructions from Required Borrower Group
Lenders of Canadian Borrowers.

2.4.3 Canadian LC Cash Collateral. If any Canadian LC Obligations, whether or
not then due or payable, shall for any reason be outstanding at any time
(a) that an Event of Default exists, (b) that a Canadian Overadvance exists,
(c) after the Canadian Revolver Commitment Termination Date, or (d) within five
Business Days prior to the Facility Termination Date, then Canadian Borrowers
shall, within one Business Day of the Canadian Fronting Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Canadian
Letters of Credit and pay to each Canadian Fronting Bank the amount of all other
Canadian LC Obligations to such Canadian Fronting Bank. Canadian Borrowers
shall, within one Business Day of demand by the Canadian Fronting Bank’s or
Agent from time to time, Cash Collateralize the LC Obligations of any Defaulting
Lender that is a Canadian Lender. If Canadian Borrowers fail to provide any Cash
Collateral as required hereunder, Canadian Lenders may (and shall upon direction
of Agent) advance, as Canadian Revolver Loans, the amount of the Cash Collateral
required (whether or not the Canadian Revolver Commitments have terminated, any
Canadian Overadvance exists or would result therefrom or the conditions in
Section 6 are satisfied).

2.5 Dutch Letters of Credit.

2.5.1 Issuance of Dutch Letters of Credit. Each Dutch Fronting Bank agrees to
issue Dutch Letters of Credit for the account of any Dutch Borrower from time to
time until the Facility Termination Date (or until the Dutch Revolver Commitment
Termination Date, if earlier), in Euros or, at the option of the Applicable
Dutch Borrower, Dollars, on the terms set forth herein, including the following:

(a) Each Dutch Borrower acknowledges that each Dutch Fronting Bank’s willingness
to issue any Dutch Letter of Credit is conditioned upon such Dutch Fronting
Bank’s receipt of a Dutch LC Application with respect to the requested Dutch
Letter of Credit, as well as such other instruments and agreements as such Dutch
Fronting Bank may customarily require for issuance of a letter of credit of
similar type and amount. No Dutch Fronting Bank shall have any obligation to
issue any Dutch Letter of Credit unless (i) such Dutch Fronting Bank and Bank of
America (London) receive a Dutch LC Request and Dutch LC Application at least
three Business Days prior to the requested date of issuance; (ii) each Dutch LC
Condition is satisfied; and (iii) if a Defaulting Lender that is a Dutch Lender
exists, such Lender or Dutch Borrowers have entered into arrangements reasonably
satisfactory to Agent and such Dutch Fronting Bank to eliminate any funding risk
associated with such Defaulting Lender. If a Dutch Fronting Bank receives
written notice from a Dutch Lender at least three Business Days before issuance
of a Dutch Letter of Credit that any Dutch LC Condition has not been satisfied,
such Dutch Fronting Bank shall have no obligation to issue the requested Dutch
Letter of Credit (or any other) until such

 

185



--------------------------------------------------------------------------------

notice is withdrawn in writing by the Required Borrower Group Lenders or until
the Required Borrower Group Lenders have waived such condition in accordance
with this Agreement. Prior to receipt of any such notice, a Dutch Fronting Bank
shall not be deemed to have knowledge of any failure of Dutch LC Conditions. All
Existing Dutch Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.

(b) The renewal or extension of any Dutch Letter of Credit shall be treated as
the issuance of a new Dutch Letter of Credit, except that delivery of a new
Dutch LC Application shall be required at the discretion of the applicable Dutch
Fronting Bank. No Dutch Fronting Bank shall renew or extend any Dutch Letter of
Credit if it receives written notice from the Agent or the Required Borrower
Group Lenders of the existence of a Default or Event of Default.

(c) Dutch Borrowers assume all risks of the acts, omissions or misuses of any
Dutch Letter of Credit by the beneficiary. In connection with issuance of any
Dutch Letter of Credit, none of Agent, any Dutch Fronting Bank or any Lender
shall be responsible for the existence, character, quality, quantity, condition,
packing, value or delivery of any goods purported to be represented by any
Documents; any differences or variation in the character, quality, quantity,
condition, packing, value or delivery of any goods from that expressed in any
Documents; the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Documents or of any endorsements thereon; the time, place, manner
or order in which shipment of goods is made; partial or incomplete shipment of,
or failure to ship, any goods referred to in a Dutch Letter of Credit or
Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a Dutch Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Dutch Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of any Dutch Fronting Bank, Agent or any
Dutch Lender, including any act or omission of a Governmental Authority. The
rights and remedies of each Dutch Fronting Bank under the Loan Documents shall
be cumulative. Each Dutch Fronting Bank shall be fully subrogated to the rights
and remedies of each beneficiary whose claims against Borrowers are discharged
with proceeds of any Dutch Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any Dutch Letters of Credit or Dutch LC Documents, each Dutch
Fronting Bank shall be entitled to act, and shall be fully protected in acting,
upon any certification, documentation or communication in whatever form believed
by such Dutch Fronting Bank, in good faith, to be genuine and correct and to
have been signed, sent or made by a proper Person. Each Dutch Fronting Bank may
consult with and employ legal counsel, accountants and other experts to advise
it concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts. Each Dutch Fronting Bank may employ
agents and attorneys-in-fact in connection with any matter relating to Dutch
Letters of Credit or Dutch LC Documents, and shall not be liable for the
negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

 

186



--------------------------------------------------------------------------------

2.5.2 Dutch LC Reimbursement; Dutch LC Participations.

(a) If a Dutch Fronting Bank honors any request for payment under a Dutch Letter
of Credit, the Applicable Dutch Borrower shall pay to such Dutch Fronting Bank,
on the same day (“Dutch Reimbursement Date”), the amount paid by such Dutch
Fronting Bank under such Letter of Credit, together with interest at the
interest rate for Dutch Base Rate Loans from the Dutch Reimbursement Date until
payment by the Applicable Dutch Borrower. The obligation of the Applicable Dutch
Borrower to reimburse each Dutch Fronting Bank for any payment made under a
Dutch Letter of Credit issued by such Dutch Fronting Bank shall be absolute,
unconditional, irrevocable, and shall be paid without regard to any lack of
validity or enforceability of any Dutch Letter of Credit or the existence of any
claim, setoff, defense or other right that the Applicable Dutch Borrower or Loan
Parties may have at any time against the beneficiary. Whether or not the
Applicable Dutch Borrower submits a Notice of Borrowing, the Applicable Dutch
Borrower shall be deemed to have requested a Borrowing of Dutch Base Rate Loans
in an amount necessary to pay all amounts due a Dutch Fronting Bank in the
currency in which the underlying Dutch Letter of Credit was issued on any Dutch
Reimbursement Date and each Dutch Lender agrees to fund its Pro Rata share of
such Borrowing whether or not the Commitments have terminated, an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied.

(b) Upon issuance of a Dutch Letter of Credit, each Dutch Lender shall be deemed
to have irrevocably and unconditionally purchased from the Dutch Fronting Bank
that issued such Dutch Letter of Credit, without recourse or warranty, an
undivided Pro Rata interest and participation in all Dutch LC Obligations
relating to the Dutch Letter of Credit. If the applicable Dutch Fronting Bank
makes any payment under a Dutch Letter of Credit and the Applicable Dutch
Borrower does not reimburse such payment on the Dutch Reimbursement Date, Agent
shall promptly notify Dutch Lenders and each Dutch Lender shall promptly (within
one Business Day) and unconditionally pay to Agent in the currency of the
payment made under such Dutch Letter of Credit, for the benefit of the Dutch
Fronting Bank, the Dutch Lender’s Pro Rata share of such payment. Upon request
by a Dutch Lender, the applicable Dutch Fronting Bank shall furnish copies of
any Dutch Letters of Credit and Dutch LC Documents in its possession at such
time.

(c) The obligation of each Dutch Lender to make payments to Agent for the
account of the applicable Dutch Fronting Bank in connection with such Dutch
Fronting Bank’s payment under a Dutch Letter of Credit shall be absolute,
unconditional and irrevocable, not subject to any counterclaim, setoff,
qualification or exception whatsoever, and shall be made in accordance with this
Agreement under all circumstances, irrespective of any lack of validity or
unenforceability of any Loan Documents; any draft, certificate or other document
presented under a Dutch Letter of Credit having been determined to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or the existence of any setoff or
defense that any Loan Party may have with respect to any Obligations. No Dutch
Fronting Bank assumes any responsibility for any failure or delay in performance
or any breach by any Dutch Borrower or other Person of any obligations under any
Dutch LC Documents. No Dutch Fronting Bank makes any express or implied
warranty, representation or guarantee to Dutch Lenders with respect to the Dutch
Facility Collateral, the Dutch LC Documents or any Dutch Facility Loan Party. No
Dutch Fronting Bank shall be

 

187



--------------------------------------------------------------------------------

responsible to any Dutch Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any Dutch LC Documents; the
validity, genuineness, enforceability, collectability, value or sufficiency of
any Dutch Facility Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Dutch Facility Loan Party.

(d) No Dutch Fronting Bank Indemnitee shall be liable to any Loan Party or other
Person for any action taken or omitted to be taken in connection with any Dutch
LC Documents except as a result of each Dutch Fronting Bank’s actual gross
negligence, willful misconduct or bad faith, as determined by a final,
nonappealable judgment of a court of competent jurisdiction. No Dutch Fronting
Bank shall have any liability to any Lender if such Dutch Fronting Bank refrains
from any action under any Dutch Letter of Credit or Dutch LC Documents until it
receives written instructions from Required Borrower Group Lenders of Dutch
Borrowers.

2.5.3 Dutch LC Cash Collateral. If any Dutch LC Obligations, whether or not then
due or payable, shall for any reason be outstanding at any time (a) that an
Event of Default exists, (b) that a Dutch Overadvance exists, (c) after the
Dutch Revolver Commitment Termination Date, or (d) within five Business Days
prior to the Facility Termination Date, then Dutch Borrowers shall, within one
Business Day of the Dutch Fronting Bank’s or Agent’s request, Cash Collateralize
the stated amount of all outstanding Dutch Letters of Credit and pay to each
Dutch Fronting Bank the amount of all other Dutch LC Obligations to such Dutch
Fronting Bank. Dutch Borrowers shall, within one Business Day of demand by the
Dutch Fronting Bank’s or Agent from time to time, Cash Collateralize the LC
Obligations of any Defaulting Lender that is a Dutch Lender. If Dutch Borrowers
fail to provide any Cash Collateral as required hereunder, Dutch Lenders may
(and shall upon direction of Agent) advance, as Dutch Revolver Loans, the amount
of the Cash Collateral required (whether or not the Dutch Revolver Commitments
have terminated, any Dutch Overadvance exists or would result therefrom or the
conditions in Section 6 are satisfied).

2.6 New Zealand Letters of Credit.

2.6.1 Issuance of New Zealand Letters of Credit. Each New Zealand Fronting Bank
agrees to issue New Zealand Letters of Credit for the account of any New Zealand
Borrower from time to time until the Facility Termination Date (or until the New
Zealand Revolver Commitment Termination Date, if earlier), in New Zealand
Dollars or, at the option of the Applicable New Zealand Borrower, Dollars or
Euros, on the terms set forth herein, including the following:

(a) Each New Zealand Borrower acknowledges that each New Zealand Fronting Bank’s
willingness to issue any New Zealand Letter of Credit is conditioned upon such
New Zealand Fronting Bank’s receipt of a New Zealand LC Application with respect
to the requested New Zealand Letter of Credit, as well as such other instruments
and agreements as such New Zealand Fronting Bank may customarily require for
issuance of a letter of credit of similar type and amount. No New Zealand
Fronting Bank shall have any obligation to issue any New Zealand Letter of
Credit unless (i) such New Zealand Fronting Bank, Bank of America

 

188



--------------------------------------------------------------------------------

(Hong Kong) and Bank of America (Australia) receive a New Zealand LC Request and
New Zealand LC Application at least three Business Days prior to the requested
date of issuance; (ii) each New Zealand LC Condition is satisfied; and (iii) if
a Defaulting Lender that is a New Zealand Lender exists, such Lender or New
Zealand Borrowers have entered into arrangements reasonably satisfactory to
Agent and such New Zealand Fronting Bank to eliminate any funding risk
associated with such Defaulting Lender. If a New Zealand Fronting Bank receives
written notice from a New Zealand Lender at least three Business Days before
issuance of a New Zealand Letter of Credit that any New Zealand LC Condition has
not been satisfied, such New Zealand Fronting Bank shall have no obligation to
issue the requested New Zealand Letter of Credit (or any other) until such
notice is withdrawn in writing by the Required Borrower Group Lenders or until
the Required Borrower Group Lenders have waived such condition in accordance
with this Agreement. Prior to receipt of any such notice, a New Zealand Fronting
Bank shall not be deemed to have knowledge of any failure of New Zealand LC
Conditions.

(b) The renewal or extension of any New Zealand Letter of Credit shall be
treated as the issuance of a new New Zealand Letter of Credit, except that
delivery of a new New Zealand LC Application shall be required at the discretion
of the applicable New Zealand Fronting Bank. No New Zealand Fronting Bank shall
renew or extend any New Zealand Letter of Credit if it receives written notice
from the Agent or the Required Borrower Group Lenders of the existence of a
Default or Event of Default.

(c) New Zealand Borrowers assume all risks of the acts, omissions or misuses of
any New Zealand Letter of Credit by the beneficiary. In connection with issuance
of any New Zealand Letter of Credit, none of Agent, any New Zealand Fronting
Bank or any Lender shall be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of any goods purported to be
represented by any Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a New
Zealand Letter of Credit or Documents; any deviation from instructions, delay,
default or fraud by any shipper or other Person in connection with any goods,
shipment or delivery; any breach of contract between a shipper or vendor and a
New Zealand Borrower; errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any New Zealand Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
any New Zealand Fronting Bank, Agent or any New Zealand Lender, including any
act or omission of a Governmental Authority. The rights and remedies of each New
Zealand Fronting Bank under the Loan Documents shall be cumulative. Each New
Zealand Fronting Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrowers are discharged with proceeds of
any New Zealand Letter of Credit issued by such New Zealand Fronting Bank.

(d) In connection with its administration of and enforcement of rights or
remedies under any New Zealand Letters of Credit or New Zealand LC Documents,
each New Zealand Fronting Bank shall be entitled to act, and shall be fully
protected in acting, upon any

 

189



--------------------------------------------------------------------------------

certification, documentation or communication in whatever form believed by such
New Zealand Fronting Bank, in good faith, to be genuine and correct and to have
been signed, sent or made by a proper Person. Each New Zealand Fronting Bank may
consult with and employ legal counsel, accountants and other experts to advise
it concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts. Each New Zealand Fronting Bank may
employ agents and attorneys-in-fact in connection with any matter relating to
New Zealand Letters of Credit or New Zealand LC Documents, and shall not be
liable for the negligence or misconduct of agents and attorneys-in-fact selected
with reasonable care.

2.6.2 New Zealand LC Reimbursement; New Zealand LC Participations.

(a) If a New Zealand Fronting Bank honors any request for payment under a New
Zealand Letter of Credit, the Applicable New Zealand Borrower shall pay to such
New Zealand Fronting Bank, on the same day (“New Zealand Reimbursement Date”),
the amount paid by such New Zealand Fronting Bank under such Letter of Credit,
together with interest at the interest rate for New Zealand Base Rate Loans from
the New Zealand Reimbursement Date until payment by the Applicable New Zealand
Borrower. The obligation of the Applicable New Zealand Borrower to reimburse
each New Zealand Fronting Bank for any payment made under a New Zealand Letter
of Credit issued by such New Zealand Fronting Bank shall be absolute,
unconditional, irrevocable, and shall be paid without regard to any lack of
validity or enforceability of any New Zealand Letter of Credit or the existence
of any claim, setoff, defense or other right that the Applicable New Zealand
Borrower or Loan Parties may have at any time against the beneficiary. Whether
or not the Applicable New Zealand Borrower submits a Notice of Borrowing, the
Applicable New Zealand Borrower shall be deemed to have requested a Borrowing of
New Zealand Base Rate Loans in an amount necessary to pay all amounts due a New
Zealand Fronting Bank in the currency in which the underlying New Zealand Letter
of Credit was issued on any New Zealand Reimbursement Date and each New Zealand
Lender agrees to fund its Pro Rata share of such Borrowing whether or not the
Commitments have terminated, an Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied.

(b) Upon issuance of a New Zealand Letter of Credit, each New Zealand Lender
shall be deemed to have irrevocably and unconditionally purchased from the New
Zealand Fronting Bank that issued such New Zealand Letter of Credit, without
recourse or warranty, an undivided Pro Rata interest and participation in all
New Zealand LC Obligations relating to the New Zealand Letter of Credit. If the
applicable New Zealand Fronting Bank makes any payment under a New Zealand
Letter of Credit and the Applicable New Zealand Borrower does not reimburse such
payment on the New Zealand Reimbursement Date, Agent shall promptly notify New
Zealand Lenders and each New Zealand Lender shall promptly (within one Business
Day) and unconditionally pay to Agent in the currency of the payment made under
such New Zealand Letter of Credit, for the benefit of the New Zealand Fronting
Bank, the New Zealand Lender’s Pro Rata share of such payment. Upon request by a
New Zealand Lender, the applicable New Zealand Fronting Bank shall furnish
copies of any New Zealand Letters of Credit and New Zealand LC Documents in its
possession at such time.

 

190



--------------------------------------------------------------------------------

(c) The obligation of each New Zealand Lender to make payments to Agent for the
account of the applicable New Zealand Fronting Bank in connection with such New
Zealand Fronting Bank’s payment under a New Zealand Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
setoff, qualification or exception whatsoever, and shall be made in accordance
with this Agreement under all circumstances, irrespective of any lack of
validity or unenforceability of any Loan Documents; any draft, certificate or
other document presented under a New Zealand Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Obligations. No New Zealand Fronting Bank assumes any responsibility for any
failure or delay in performance or any breach by any New Zealand Borrower or
other Person of any obligations under any New Zealand LC Documents. No New
Zealand Fronting Bank makes any express or implied warranty, representation or
guarantee to New Zealand Lenders with respect to the New Zealand Facility
Collateral, the New Zealand LC Documents or any New Zealand Facility Loan Party.
No New Zealand Fronting Bank shall be responsible to any New Zealand Lender for
any recitals, statements, information, representations or warranties contained
in, or for the execution, validity, genuineness, effectiveness or enforceability
of any New Zealand LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any New Zealand Facility Collateral or
the perfection of any Lien therein; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any New Zealand Facility Loan Party.

(d) No New Zealand Fronting Bank Indemnitee shall be liable to any Loan Party or
other Person for any action taken or omitted to be taken in connection with any
New Zealand LC Documents except as a result of such New Zealand Fronting Bank’s
actual gross negligence, willful misconduct or bad faith, as determined by a
final, nonappealable judgment of a court of competent jurisdiction. No New
Zealand Fronting Bank shall have any liability to any Lender if such New Zealand
Fronting Bank refrains from any action under any New Zealand Letter of Credit or
New Zealand LC Documents until it receives written instructions from Required
Borrower Group Lenders of New Zealand Borrowers.

2.6.3 New Zealand LC Cash Collateral. If any New Zealand LC Obligations, whether
or not then due or payable, shall for any reason be outstanding at any time
(a) that an Event of Default exists, (b) that a New Zealand Overadvance exists,
(c) after the New Zealand Revolver Commitment Termination Date, or (d) within
five Business Days prior to the Facility Termination Date, then New Zealand
Borrowers shall, within one Business Day of the New Zealand Fronting Bank’s or
Agent’s request, Cash Collateralize the stated amount of all outstanding New
Zealand Letters of Credit and pay to each New Zealand Fronting Bank the amount
of all other New Zealand LC Obligations to such New Zealand Fronting Bank. New
Zealand Borrowers shall, within one Business Day of demand by the New Zealand
Fronting Bank’s or Agent from time to time, Cash Collateralize the LC
Obligations of any Defaulting Lender that is a New Zealand Lender. If New
Zealand Borrowers fail to provide any Cash Collateral as required hereunder, New
Zealand Lenders may (and shall upon direction of Agent) advance, as New Zealand
Revolver Loans, the amount of the Cash Collateral required (whether or not the
New Zealand Revolver Commitments have terminated, any New Zealand Overadvance
exists or would result therefrom or the conditions in Section 6 are satisfied).

 

191



--------------------------------------------------------------------------------

2.7 Norwegian Letters of Credit.

2.7.1 Issuance of Norwegian Letters of Credit. Each Norwegian Fronting Bank
agrees to issue Norwegian Letters of Credit for the account of any Norwegian
Borrower from time to time until the Facility Termination Date (or until the
Norwegian Revolver Commitment Termination Date, if earlier), in Norwegian Kroner
or, at the option of the relevant Norwegian Borrower, Dollars, Euros or
Sterling, on the terms set forth herein, including the following:

(a) Each Norwegian Borrower acknowledges that each Norwegian Fronting Bank’s
willingness to issue any Norwegian Letter of Credit is conditioned upon such
Norwegian Fronting Bank’s receipt of a Norwegian LC Application with respect to
the requested Norwegian Letter of Credit, as well as such other instruments and
agreements as such Norwegian Fronting Bank may customarily require for issuance
of a letter of credit of similar type and amount. No Norwegian Fronting Bank
shall have any obligation to issue any Norwegian Letter of Credit unless
(i) such Norwegian Fronting Bank and Bank of America (London) receive a
Norwegian LC Request and Norwegian LC Application at least three Business Days
prior to the requested date of issuance; (ii) each Norwegian LC Condition is
satisfied; and (iii) if a Defaulting Lender that is a Norwegian Lender exists,
such Lender or Norwegian Borrowers have entered into arrangements reasonably
satisfactory to Agent and such Norwegian Fronting Bank to eliminate any funding
risk associated with such Defaulting Lender. If a Norwegian Fronting Bank
receives written notice from a Norwegian Lender at least three Business Days
before issuance of a Norwegian Letter of Credit that any Norwegian LC Condition
has not been satisfied, such Norwegian Fronting Bank shall have no obligation to
issue the requested Norwegian Letter of Credit (or any other) until such notice
is withdrawn in writing by the Required Borrower Group Lenders or until the
Required Borrower Group Lenders have waived such condition in accordance with
this Agreement. Prior to receipt of any such notice, a Norwegian Fronting Bank
shall not be deemed to have knowledge of any failure of Norwegian LC Conditions.

(b) The renewal or extension of any Norwegian Letter of Credit shall be treated
as the issuance of a new Norwegian Letter of Credit, except that delivery of a
new Norwegian LC Application shall be required at the discretion of the
applicable Norwegian Fronting Bank. No Norwegian Fronting Bank shall renew or
extend any Norwegian Letter of Credit if it receives written notice from the
Agent or the Required Borrower Group Lenders of the existence of a Default or
Event of Default.

(c) Norwegian Borrowers assume all risks of the acts, omissions or misuses of
any Norwegian Letter of Credit by the beneficiary. In connection with issuance
of any Norwegian Letter of Credit, none of Agent, any Norwegian Fronting Bank or
any Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Documents or of any endorsements thereon; the time, place,
manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Norwegian Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or

 

192



--------------------------------------------------------------------------------

delivery; any breach of contract between a shipper or vendor and a Norwegian
Borrower; errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone
or otherwise; errors in interpretation of technical terms; the misapplication by
a beneficiary of any Norwegian Letter of Credit or the proceeds thereof; or any
consequences arising from causes beyond the control of any Norwegian Fronting
Bank, Agent or any Norwegian Lender, including any act or omission of a
Governmental Authority. The rights and remedies of each Norwegian Fronting Bank
under the Loan Documents shall be cumulative. Each Norwegian Fronting Bank shall
be fully subrogated to the rights and remedies of each beneficiary whose claims
against Borrowers are discharged with proceeds of any Norwegian Letter of
Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any Norwegian Letters of Credit or Norwegian LC Documents, each
Norwegian Fronting Bank shall be entitled to act, and shall be fully protected
in acting, upon any certification, documentation or communication in whatever
form believed by such Norwegian Fronting Bank, in good faith, to be genuine and
correct and to have been signed, sent or made by a proper Person. Each Norwegian
Fronting Bank may consult with and employ legal counsel, accountants and other
experts to advise it concerning its obligations, rights and remedies, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by such experts. Each Norwegian
Fronting Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Norwegian Letters of Credit or Norwegian LC Documents, and
shall not be liable for the negligence or misconduct of agents and
attorneys-in-fact selected with reasonable care.

2.7.2 Norwegian LC Reimbursement; Norwegian LC Participations.

(a) If a Norwegian Fronting Bank honors any request for payment under a
Norwegian Letter of Credit, Norwegian Borrowers shall pay to such Norwegian
Fronting Bank, on the same day (“Norwegian Reimbursement Date”), the amount paid
by such Norwegian Fronting Bank under such Letter of Credit, together with
interest at the interest rate for Norwegian Base Rate Loans from the Norwegian
Reimbursement Date until payment by Norwegian Borrowers. The obligation of
Norwegian Borrowers to reimburse each Norwegian Fronting Bank for any payment
made under a Norwegian Letter of Credit issued by such Norwegian Fronting Bank
shall be absolute, unconditional, irrevocable, and joint and several among
Norwegian Borrowers, and shall be paid without regard to any lack of validity or
enforceability of any Norwegian Letter of Credit or the existence of any claim,
setoff, defense or other right that Norwegian Borrowers or Loan Parties may have
at any time against the beneficiary. Whether or not the European Loan Party
Agent or a Norwegian Borrower submits a Notice of Borrowing, Norwegian Borrowers
shall be deemed to have requested a Borrowing of Norwegian Revolver Loans in an
amount necessary to pay all amounts due a Norwegian Fronting Bank in the
currency in which the underlying Norwegian Letter of Credit was issued on any
Norwegian Reimbursement Date and each Norwegian Lender agrees to fund its Pro
Rata share of such Borrowing whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

(b) Upon issuance of a Norwegian Letter of Credit, each Norwegian Lender shall
be deemed to have irrevocably and unconditionally purchased from the Norwegian
Fronting

 

193



--------------------------------------------------------------------------------

Bank that issued such Norwegian Letter of Credit, without recourse or warranty,
an undivided Pro Rata interest and participation in all Norwegian LC Obligations
relating to the Norwegian Letter of Credit. If the applicable Norwegian Fronting
Bank makes any payment under a Norwegian Letter of Credit and Norwegian
Borrowers do not reimburse such payment on the Norwegian Reimbursement Date,
Agent shall promptly notify Norwegian Lenders and each Norwegian Lender shall
promptly (within one Business Day) and unconditionally pay to Agent in the
currency of the payment made under such Norwegian Letter of Credit, for the
benefit of the Norwegian Fronting Bank, the Norwegian Lender’s Pro Rata share of
such payment. Upon request by a Norwegian Lender, the applicable Norwegian
Fronting Bank shall furnish copies of any Norwegian Letters of Credit and
Norwegian LC Documents in its possession at such time.

(c) The obligation of each Norwegian Lender to make payments to Agent for the
account of the applicable Norwegian Fronting Bank in connection with such
Norwegian Fronting Bank’s payment under a Norwegian Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
setoff, qualification or exception whatsoever, and shall be made in accordance
with this Agreement under all circumstances, irrespective of any lack of
validity or unenforceability of any Loan Documents; any draft, certificate or
other document presented under a Norwegian Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Obligations. No Norwegian Fronting Bank assumes any responsibility for any
failure or delay in performance or any breach by any Norwegian Borrower or other
Person of any obligations under any Norwegian LC Documents. No Norwegian
Fronting Bank makes any express or implied warranty, representation or guarantee
to Norwegian Lenders with respect to the Norwegian Facility Collateral, the
Norwegian LC Documents or any Norwegian Facility Loan Party. No Norwegian
Fronting Bank shall be responsible to any Norwegian Lender for any recitals,
statements, information, representations or warranties contained in, or for the
execution, validity, genuineness, effectiveness or enforceability of any
Norwegian LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Norwegian Facility Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Norwegian Facility Loan Party.

(d) No Norwegian Fronting Bank Indemnitee shall be liable to any Loan Party or
other Person for any action taken or omitted to be taken in connection with any
Norwegian LC Documents except as a result of each Norwegian Fronting Bank’s
actual gross negligence, willful misconduct or bad faith, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. No
Norwegian Fronting Bank shall have any liability to any Lender if such Norwegian
Fronting Bank refrains from any action under any Norwegian Letter of Credit or
Norwegian LC Documents until it receives written instructions from Required
Borrower Group Lenders of Norwegian Borrowers.

2.7.3 Norwegian LC Cash Collateral. If any Norwegian LC Obligations, whether or
not then due or payable, shall for any reason be outstanding at any time
(a) that an Event of Default exists, (b) that a Norwegian Overadvance exists,
(c) after the Norwegian Revolver Commitment Termination Date, or (d) within five
Business Days prior to the Facility Termination Date, then Norwegian Borrowers
shall, within one Business Day of the Norwegian

 

194



--------------------------------------------------------------------------------

Fronting Bank’s or Agent’s request, Cash Collateralize the stated amount of all
outstanding Norwegian Letters of Credit and pay to each Norwegian Fronting Bank
the amount of all other Norwegian LC Obligations to such Norwegian Fronting
Bank. Norwegian Borrowers shall, within one Business Day of demand by the
Norwegian Fronting Bank’s or Agent from time to time, Cash Collateralize the LC
Obligations of any Defaulting Lender that is a Norwegian Lender. If Norwegian
Borrowers fail to provide any Cash Collateral as required hereunder, Norwegian
Lenders may (and shall upon direction of Agent) advance, as Norwegian Revolver
Loans, the amount of the Cash Collateral required (whether or not the Norwegian
Revolver Commitments have terminated, any Norwegian Overadvance exists or would
result therefrom or the conditions in Section 6 are satisfied).

2.8 Singapore Letters of Credit.

2.8.1 Issuance of Singapore Letters of Credit. Each Singapore Fronting Bank
agrees to issue Singapore Letters of Credit for the account of any Singapore
Borrower from time to time until the Facility Termination Date (or until the
Singapore Revolver Commitment Termination Date, if earlier), in Singapore
Dollars or, at the option of the Applicable Singapore Borrower, Dollars or
Euros, on the terms set forth herein, including the following:

(a) Each Singapore Borrower acknowledges that each Singapore Fronting Bank’s
willingness to issue any Singapore Letter of Credit is conditioned upon such
Singapore Fronting Bank’s receipt of a Singapore LC Application with respect to
the requested Singapore Letter of Credit, as well as such other instruments and
agreements as such Singapore Fronting Bank may customarily require for issuance
of a letter of credit of similar type and amount. No Singapore Fronting Bank
shall have any obligation to issue any Singapore Letter of Credit unless
(i) such Singapore Fronting Bank, Bank of America (Hong Kong) and Bank of
America (Singapore) receive a Singapore LC Request and Singapore LC Application
at least three Business Days prior to the requested date of issuance; (ii) each
Singapore LC Condition is satisfied; and (iii) if a Defaulting Lender that is a
Singapore Lender exists, such Lender or Singapore Borrowers have entered into
arrangements reasonably satisfactory to Agent and such Singapore Fronting Bank
to eliminate any funding risk associated with such Defaulting Lender. If a
Singapore Fronting Bank receives written notice from a Singapore Lender at least
three Business Days before issuance of a Singapore Letter of Credit that any
Singapore LC Condition has not been satisfied, such Singapore Fronting Bank
shall have no obligation to issue the requested Singapore Letter of Credit (or
any other) until such notice is withdrawn in writing by the Required Borrower
Group Lenders or until the Required Borrower Group Lenders have waived such
condition in accordance with this Agreement. Prior to receipt of any such
notice, a Singapore Fronting Bank shall not be deemed to have knowledge of any
failure of Singapore LC Conditions.

(b) The renewal or extension of any Singapore Letter of Credit shall be treated
as the issuance of a new Singapore Letter of Credit, except that delivery of a
new Singapore LC Application shall be required at the discretion of the
applicable Singapore Fronting Bank. No Singapore Fronting Bank shall renew or
extend any Singapore Letter of Credit if it receives written notice from the
Agent or the Required Borrower Group Lenders of the existence of a Default or
Event of Default.

 

195



--------------------------------------------------------------------------------

(c) Singapore Borrowers assume all risks of the acts, omissions or misuses of
any Singapore Letter of Credit by the beneficiary. In connection with issuance
of any Singapore Letter of Credit, none of Agent, any Singapore Fronting Bank or
any Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Documents or of any endorsements thereon; the time, place,
manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Singapore Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and a Singapore Borrower;
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone or
otherwise; errors in interpretation of technical terms; the misapplication by a
beneficiary of any Singapore Letter of Credit or the proceeds thereof; or any
consequences arising from causes beyond the control of any Singapore Fronting
Bank, Agent or any Singapore Lender, including any act or omission of a
Governmental Authority. The rights and remedies of each Singapore Fronting Bank
under the Loan Documents shall be cumulative. Each Singapore Fronting Bank shall
be fully subrogated to the rights and remedies of each beneficiary whose claims
against Borrowers are discharged with proceeds of any Singapore Letter of Credit
issued by such Singapore Fronting Bank.

(d) In connection with its administration of and enforcement of rights or
remedies under any Singapore Letters of Credit or Singapore LC Documents, each
Singapore Fronting Bank shall be entitled to act, and shall be fully protected
in acting, upon any certification, documentation or communication in whatever
form believed by such Singapore Fronting Bank, in good faith, to be genuine and
correct and to have been signed, sent or made by a proper Person. Each Singapore
Fronting Bank may consult with and employ legal counsel, accountants and other
experts to advise it concerning its obligations, rights and remedies, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by such experts. Each Singapore
Fronting Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Singapore Letters of Credit or Singapore LC Documents, and
shall not be liable for the negligence or misconduct of agents and
attorneys-in-fact selected with reasonable care.

2.8.2 Singapore LC Reimbursement; Singapore LC Participations.

(a) If a Singapore Fronting Bank honors any request for payment under a
Singapore Letter of Credit, the Applicable Singapore Borrower shall pay to such
Singapore Fronting Bank, on the same day (“Singapore Reimbursement Date”), the
amount paid by such Singapore Fronting Bank under such Letter of Credit,
together with interest at the interest rate for Singapore Base Rate Loans from
the Singapore Reimbursement Date until payment by the Applicable Singapore
Borrower. The obligation of the Applicable Singapore Borrower to reimburse each
Singapore Fronting Bank for any payment made under a Singapore Letter of Credit
issued by such Singapore Fronting Bank shall be absolute, unconditional,
irrevocable, and shall be paid without regard to any lack of validity or
enforceability of any Singapore Letter of Credit or the existence of any claim,
setoff, defense or other right that the Applicable Singapore

 

196



--------------------------------------------------------------------------------

Borrower or Loan Parties may have at any time against the beneficiary. Whether
or not the Applicable Singapore Borrower submits a Notice of Borrowing, the
Applicable Singapore Borrower shall be deemed to have requested a Borrowing of
Singapore Base Rate Loans in an amount necessary to pay all amounts due to a
Singapore Fronting Bank in the currency in which the underlying Singapore Letter
of Credit was issued on any Singapore Reimbursement Date and each Singapore
Lender agrees to fund its Pro Rata share of such Borrowing whether or not the
Commitments have terminated, an Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied.

(b) Upon issuance of a Singapore Letter of Credit, each Singapore Lender shall
be deemed to have irrevocably and unconditionally purchased from the Singapore
Fronting Bank that issued such Singapore Letter of Credit, without recourse or
warranty, an undivided Pro Rata interest and participation in all Singapore LC
Obligations relating to the Singapore Letter of Credit. If the applicable
Singapore Fronting Bank makes any payment under a Singapore Letter of Credit and
the Applicable Singapore Borrower does not reimburse such payment on the
Singapore Reimbursement Date, Agent shall promptly notify Singapore Lenders and
each Singapore Lender shall promptly (within one Business Day) and
unconditionally pay to Agent in the currency of the payment made under such
Singapore Letter of Credit, for the benefit of the Singapore Fronting Bank, the
Singapore Lender’s Pro Rata share of such payment. Upon request by a Singapore
Lender, the applicable Singapore Fronting Bank shall furnish copies of any
Singapore Letters of Credit and Singapore LC Documents in its possession at such
time.

(c) The obligation of each Singapore Lender to make payments to Agent for the
account of the applicable Singapore Fronting Bank in connection with such
Singapore Fronting Bank’s payment under a Singapore Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
setoff, qualification or exception whatsoever, and shall be made in accordance
with this Agreement under all circumstances, irrespective of any lack of
validity or unenforceability of any Loan Documents; any draft, certificate or
other document presented under a Singapore Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Obligations. No Singapore Fronting Bank assumes any responsibility for any
failure or delay in performance or any breach by any Singapore Borrower or other
Person of any obligations under any Singapore LC Documents. No Singapore
Fronting Bank makes any express or implied warranty, representation or guarantee
to Singapore Lenders with respect to the Singapore Facility Collateral, the
Singapore LC Documents or any Singapore Facility Loan Party. No Singapore
Fronting Bank shall be responsible to any Singapore Lender for any recitals,
statements, information, representations or warranties contained in, or for the
execution, validity, genuineness, effectiveness or enforceability of any
Singapore LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Singapore Facility Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Singapore Facility Loan Party.

(d) No Singapore Fronting Bank Indemnitee shall be liable to any Loan Party or
other Person for any action taken or omitted to be taken in connection with any
Singapore LC Documents except as a result of such Singapore Fronting Bank’s
actual gross negligence, willful

 

197



--------------------------------------------------------------------------------

misconduct or bad faith, as determined by a final, nonappealable judgment of a
court of competent jurisdiction. No Singapore Fronting Bank shall have any
liability to any Lender if such Singapore Fronting Bank refrains from any action
under any Singapore Letter of Credit or Singapore LC Documents until it receives
written instructions from Required Borrower Group Lenders of Singapore
Borrowers.

2.8.3 Singapore LC Cash Collateral. If any Singapore LC Obligations, whether or
not then due or payable, shall for any reason be outstanding at any time
(a) that an Event of Default exists, (b) that a Singapore Overadvance exists,
(c) after the Singapore Revolver Commitment Termination Date, or (d) within five
Business Days prior to the Facility Termination Date, then Singapore Borrowers
shall, within one Business Day of the Singapore Fronting Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Singapore
Letters of Credit and pay to each Singapore Fronting Bank the amount of all
other Singapore LC Obligations to such Singapore Fronting Bank. Singapore
Borrowers shall, within one Business Day of demand by the Singapore Fronting
Bank’s or Agent from time to time, Cash Collateralize the LC Obligations of any
Defaulting Lender that is a Singapore Lender. If Singapore Borrowers fail to
provide any Cash Collateral as required hereunder, Singapore Lenders may (and
shall upon direction of Agent) advance, as Singapore Revolver Loans, the amount
of the Cash Collateral required (whether or not the Singapore Revolver
Commitments have terminated, any Singapore Overadvance exists or would result
therefrom or the conditions in Section 6 are satisfied).

2.9 UK Letters of Credit.

2.9.1 Issuance of UK Letters of Credit. Each UK Fronting Bank agrees to issue UK
Letters of Credit for the account of any UK Borrower from time to time until the
Facility Termination Date (or until the UK Revolver Commitment Termination Date,
if earlier), in Sterling or, at the option of the Applicable UK Borrower,
Dollars or Euros, on the terms set forth herein, including the following:

(a) Each UK Borrower acknowledges that each UK Fronting Bank’s willingness to
issue any UK Letter of Credit is conditioned upon such UK Fronting Bank’s
receipt of a UK LC Application with respect to the requested UK Letter of
Credit, as well as such other instruments and agreements as such UK Fronting
Bank may customarily require for issuance of a letter of credit of similar type
and amount. No UK Fronting Bank shall have any obligation to issue any UK Letter
of Credit unless (i) such UK Fronting Bank and Bank of America (London) receive
an UK LC Request and UK LC Application at least three Business Days prior to the
requested date of issuance; (ii) each UK LC Condition is satisfied; and (iii) if
a Defaulting Lender that is an UK Lender exists, such Lender or UK Borrowers
have entered into arrangements reasonably satisfactory to Agent and such UK
Fronting Bank to eliminate any funding risk associated with such Defaulting
Lender. If an UK Fronting Bank receives written notice from an UK Lender at
least three Business Days before issuance of an UK Letter of Credit that any UK
LC Condition has not been satisfied, such UK Fronting Bank shall have no
obligation to issue the requested UK Letter of Credit (or any other) until such
notice is withdrawn in writing by the Required Borrower Group Lenders or until
the Required Borrower Group Lenders have waived such condition in accordance
with this Agreement. Prior to receipt of any such notice, an UK Fronting Bank
shall not be deemed to have knowledge of any failure

 

198



--------------------------------------------------------------------------------

of UK LC Conditions. All Existing UK Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

(b) The renewal or extension of any UK Letter of Credit shall be treated as the
issuance of a new UK Letter of Credit, except that delivery of a new UK LC
Application shall be required at the discretion of the applicable UK Fronting
Bank. No UK Fronting Bank shall renew or extend any UK Letter of Credit if it
receives written notice from the Agent or the Required Borrower Group Lenders of
the existence of a Default or Event of Default.

(c) UK Borrowers assume all risks of the acts, omissions or misuses of any UK
Letter of Credit by the beneficiary. In connection with issuance of any UK
Letter of Credit, none of Agent, any UK Fronting Bank or any Lender shall be
responsible for the existence, character, quality, quantity, condition, packing,
value or delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a UK Letter of Credit or Documents; any
deviation from instructions, delay, default or fraud by any shipper or other
Person in connection with any goods, shipment or delivery; any breach of
contract between a shipper or vendor and a UK Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any UK
Letter of Credit or the proceeds thereof; or any consequences arising from
causes beyond the control of any UK Fronting Bank, Agent or any UK Lender,
including any act or omission of a Governmental Authority. The rights and
remedies of each UK Fronting Bank under the Loan Documents shall be cumulative.
Each UK Fronting Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrowers are discharged with proceeds of
any UK Letter of Credit issued by such UK Fronting Bank.

(d) In connection with its administration of and enforcement of rights or
remedies under any UK Letters of Credit or UK LC Documents, each UK Fronting
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by such
UK Fronting Bank, in good faith, to be genuine and correct and to have been
signed, sent or made by a proper Person. Each UK Fronting Bank may consult with
and employ legal counsel, accountants and other experts to advise it concerning
its obligations, rights and remedies, and shall be entitled to act upon, and
shall be fully protected in any action taken in good faith reliance upon, any
advice given by such experts. Each UK Fronting Bank may employ agents and
attorneys-in-fact in connection with any matter relating to UK Letters of Credit
or UK LC Documents, and shall not be liable for the negligence or misconduct of
agents and attorneys-in-fact selected with reasonable care.

2.9.2 UK LC Reimbursement; UK LC Participations.

(a) If an UK Fronting Bank honors any request for payment under a UK Letter of
Credit, the Applicable UK Borrower shall pay to such UK Fronting Bank, on the
same

 

199



--------------------------------------------------------------------------------

day (“UK Reimbursement Date”), the amount paid by such UK Fronting Bank under
such Letter of Credit, together with interest at the interest rate for UK Base
Rate Loans from the UK Reimbursement Date until payment by the Applicable UK
Borrower. The obligation of the Applicable UK Borrower to reimburse each UK
Fronting Bank for any payment made under a UK Letter of Credit issued by such UK
Fronting Bank shall be absolute, unconditional, irrevocable, and shall be paid
without regard to any lack of validity or enforceability of any UK Letter of
Credit or the existence of any claim, setoff, defense or other right that the
Applicable UK Borrower or Loan Parties may have at any time against the
beneficiary. Whether or not the Applicable UK Borrower submits a Notice of
Borrowing, the Applicable UK Borrower shall be deemed to have requested a
Borrowing of UK Base Rate Loans in an amount necessary to pay all amounts due an
UK Fronting Bank in the currency in which the underlying UK Letter of Credit was
issued on any UK Reimbursement Date and each UK Lender agrees to fund its Pro
Rata share of such Borrowing whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

(b) Upon issuance of a UK Letter of Credit, each UK Lender shall be deemed to
have irrevocably and unconditionally purchased from the UK Fronting Bank that
issued such UK Letter of Credit, without recourse or warranty, an undivided Pro
Rata interest and participation in all UK LC Obligations relating to the UK
Letter of Credit. If the applicable UK Fronting Bank makes any payment under a
UK Letter of Credit and the Applicable UK Borrower does not reimburse such
payment on the UK Reimbursement Date, Agent shall promptly notify UK Lenders and
each UK Lender shall promptly (within one Business Day) and unconditionally pay
to Agent in the currency of the payment made under such UK Letter of Credit, for
the benefit of the UK Fronting Bank, the UK Lender’s Pro Rata share of such
payment. Upon request by an UK Lender, the applicable UK Fronting Bank shall
furnish copies of any UK Letters of Credit and UK LC Documents in its possession
at such time.

(c) The obligation of each UK Lender to make payments to Agent for the account
of the applicable UK Fronting Bank in connection with such UK Fronting Bank’s
payment under a UK Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a UK
Letter of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or the existence of any setoff or defense that any Loan Party
may have with respect to any Obligations. No UK Fronting Bank assumes any
responsibility for any failure or delay in performance or any breach by any UK
Borrower or other Person of any obligations under any UK LC Documents. No UK
Fronting Bank makes any express or implied warranty, representation or guarantee
to UK Lenders with respect to the UK Facility Collateral, the UK LC Documents or
any UK Facility Loan Party. No UK Fronting Bank shall be responsible to any UK
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any UK LC Documents; the validity, genuineness,
enforceability, collectability, value or sufficiency of any UK Facility
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any UK Facility Loan Party.

 

200



--------------------------------------------------------------------------------

(d) No UK Fronting Bank Indemnitee shall be liable to any Loan Party or other
Person for any action taken or omitted to be taken in connection with any UK LC
Documents except as a result of such UK Fronting Bank’s actual gross negligence,
willful misconduct or bad faith, as determined by a final, nonappealable
judgment of a court of competent jurisdiction. No UK Fronting Bank shall have
any liability to any Lender if such UK Fronting Bank refrains from any action
under any UK Letter of Credit or UK LC Documents until it receives written
instructions from Required Borrower Group Lenders of UK Borrowers.

2.9.3 UK LC Cash Collateral. If any UK LC Obligations, whether or not then due
or payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that a UK Overadvance exists, (c) after the UK Revolver
Commitment Termination Date, or (d) within five Business Days prior to the
Facility Termination Date, then UK Borrowers shall, within one Business Day of
the UK Fronting Bank’s or Agent’s request, Cash Collateralize the stated amount
of all outstanding UK Letters of Credit and pay to each UK Fronting Bank the
amount of all other UK LC Obligations to such UK Fronting Bank. UK Borrowers
shall, within one Business Day of demand by the UK Fronting Bank’s or Agent from
time to time, Cash Collateralize the LC Obligations of any Defaulting Lender
that is a UK Lender. If UK Borrowers fail to provide any Cash Collateral as
required hereunder, UK Lenders may (and shall upon direction of Agent) advance,
as UK Revolver Loans, the amount of the Cash Collateral required (whether or not
the UK Revolver Commitments have terminated, any UK Overadvance exists or would
result therefrom or the conditions in Section 6 are satisfied).

2.10 U.S. Letters of Credit.

2.10.1 Issuance of U.S. Letters of Credit. Each U.S. Fronting Bank agrees to
issue U.S. Letters of Credit for the account of any U.S. Borrower or its
Restricted Subsidiaries (provided that each U.S. Borrower agrees that it is
jointly and severally liable with respect to, and guarantees payment under
Section 5.10.1 with respect to, any U.S. Letter of Credit issued for the account
of a Restricted Subsidiary that is not a U.S. Borrower) from time to time until
the Facility Termination Date (or until the U.S. Revolver Commitment Termination
Date, if earlier), on the terms set forth herein, including the following:

(a) Each U.S. Borrower acknowledges that each U.S. Fronting Bank’s willingness
to issue any U.S. Letter of Credit is conditioned upon such U.S. Fronting Bank’s
receipt of a U.S. LC Application with respect to the requested U.S. Letter of
Credit, as well as such other instruments and agreements as such U.S. Fronting
Bank may customarily require for issuance of a letter of credit of similar type
and amount. No U.S. Fronting Bank shall have any obligation to issue any U.S.
Letter of Credit unless (i) such U.S. Fronting Bank and Agent receive a U.S. LC
Request and U.S. LC Application at least three Business Days prior to the
requested date of issuance; (ii) each U.S. LC Condition is satisfied; and
(iii) if a Defaulting Lender that is a U.S. Lender exists, U.S. Borrowers have
entered into arrangements reasonably satisfactory to Agent and such U.S.
Fronting Bank to eliminate any funding risk associated with such Defaulting
Lender. If a U.S. Fronting Bank receives written notice from a U.S. Lender at
least three Business Days before issuance of a U.S. Letter of Credit that any
U.S. LC Condition has not been satisfied, such U.S. Fronting Bank shall have no
obligation to issue the requested U.S. Letter of Credit (or any other) until
such notice is withdrawn in writing by the Required Borrower Group Lenders or
until the Required Borrower Group Lenders have waived such

 

201



--------------------------------------------------------------------------------

condition in accordance with this Agreement. Prior to receipt of any such
notice, a U.S. Fronting Bank shall not be deemed to have knowledge of any
failure of U.S. LC Conditions. All Existing U.S. Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

(b) The renewal or extension of any U.S. Letter of Credit shall be treated as
the issuance of a new U.S. Letter of Credit, except that delivery of a new U.S.
LC Application shall be required at the discretion of the applicable U.S.
Fronting Bank. No U.S. Fronting Bank shall renew or extend any U.S. Letter of
Credit if it receives written notice from the Agent or the Required Borrower
Group Lenders of the existence of a Default or Event of Default.

(c) U.S. Borrowers assume all risks of the acts, omissions or misuses of any
U.S. Letter of Credit by the beneficiary. In connection with issuance of any
U.S. Letter of Credit, none of Agent, any U.S. Fronting Bank or any Lender shall
be responsible for the existence, character, quality, quantity, condition,
packing, value or delivery of any goods purported to be represented by any
Documents; any differences or variation in the character, quality, quantity,
condition, packing, value or delivery of any goods from that expressed in any
Documents; the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Documents or of any endorsements thereon; the time, place, manner
or order in which shipment of goods is made; partial or incomplete shipment of,
or failure to ship, any goods referred to in a U.S. Letter of Credit or
Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a U.S. Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any U.S. Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of any U.S. Fronting Bank, Agent or any
U.S. Lender, including any act or omission of a Governmental Authority. The
rights and remedies of each U.S. Fronting Bank under the Loan Documents shall be
cumulative. Each U.S. Fronting Bank shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Borrowers are discharged with
proceeds of any U.S. Letter of Credit issued by such U.S. Fronting Bank.

(d) In connection with its administration of and enforcement of rights or
remedies under any U.S. Letters of Credit or U.S. LC Documents, each U.S.
Fronting Bank shall be entitled to act, and shall be fully protected in acting,
upon any certification, documentation or communication in whatever form believed
by such U.S. Fronting Bank, in good faith, to be genuine and correct and to have
been signed, sent or made by a proper Person. Each U.S. Fronting Bank may
consult with and employ legal counsel, accountants and other experts to advise
it concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts. Each U.S. Fronting Bank may employ
agents and attorneys-in-fact in connection with any matter relating to U.S.
Letters of Credit or U.S. LC Documents, and shall not be liable for the
negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

 

202



--------------------------------------------------------------------------------

2.10.2 U.S. LC Reimbursement; U.S. LC Participations.

(a) If a U.S. Fronting Bank honors any request for payment under a U.S. Letter
of Credit, U.S. Borrowers shall pay to such U.S. Fronting Bank, on the same day
(“U.S. Reimbursement Date”), the amount paid by such U.S. Fronting Bank under
such U.S. Letter of Credit, together with interest at the interest rate for U.S.
Base Rate Loans from the U.S. Reimbursement Date until payment by U.S.
Borrowers. The obligation of U.S. Borrowers to reimburse each U.S. Fronting Bank
for any payment made under a U.S. Letter of Credit issued by such U.S. Fronting
Bank shall be absolute, unconditional, irrevocable, and joint and several among
U.S. Borrowers, and shall be paid without regard to any lack of validity or
enforceability of any U.S. Letter of Credit or the existence of any claim,
setoff, defense or other right that U.S. Borrowers or Loan Parties may have at
any time against the beneficiary. Whether or not the North American Loan Party
Agent submits a Notice of Borrowing, U.S. Borrowers shall be deemed to have
requested a Borrowing of U.S. Base Rate Loans in an amount necessary (based on
the Dollar Equivalent thereof) to pay all amounts due to a U.S. Fronting Bank on
any U.S. Reimbursement Date and each U.S. Lender agrees to fund its Pro Rata
share of such Borrowing whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

(b) Upon issuance of a U.S. Letter of Credit, each U.S. Lender shall be deemed
to have irrevocably and unconditionally purchased from the U.S. Fronting Bank
that issued such U.S. Letter of Credit, without recourse or warranty, an
undivided Pro Rata interest and participation in all U.S. LC Obligations
relating to the U.S. Letter of Credit. If the applicable U.S. Fronting Bank
makes any payment under a U.S. Letter of Credit and U.S. Borrowers do not
reimburse such payment on the U.S. Reimbursement Date, Agent shall promptly
notify U.S. Lenders and each U.S. Lender shall promptly (within one Business
Day) and unconditionally pay to Agent in Dollars, for the benefit of U.S.
Fronting Bank, the U.S. Lender’s Pro Rata share of such payment (based on the
Dollar Equivalent thereof). Upon request by a U.S. Lender, the applicable U.S.
Fronting Bank shall furnish copies of any U.S. Letters of Credit and U.S. LC
Documents in its possession at such time.

(c) The obligation of each U.S. Lender to make payments to Agent for the account
of the applicable U.S. Fronting Bank in connection with such U.S. Fronting
Bank’s payment under a U.S. Letter of Credit shall be absolute, unconditional
and irrevocable, not subject to any counterclaim, setoff, qualification or
exception whatsoever, and shall be made in accordance with this Agreement under
all circumstances, irrespective of any lack of validity or unenforceability of
any Loan Documents; any draft, certificate or other document presented under a
U.S. Letter of Credit having been determined to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or the existence of any setoff or defense that any
Loan Party may have with respect to any Obligations. No U.S. Fronting Bank
assumes any responsibility for any failure or delay in performance or any breach
by any U.S. Borrower or other Person of any obligations under any U.S. LC
Documents. No U.S. Fronting Bank makes any express or implied warranty,
representation or guarantee to U.S. Lenders with respect to the U.S. Facility
Collateral, U.S. LC Documents or any U.S. Facility Loan Party. No U.S. Fronting
Bank shall be responsible to any U.S. Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any U.S. LC

 

203



--------------------------------------------------------------------------------

Documents; the validity, genuineness, enforceability, collectability, value or
sufficiency of any U.S. Facility Collateral or the perfection of any Lien
therein; or the assets, liabilities, financial condition, results of operations,
business, creditworthiness or legal status of any U.S. Facility Loan Party.

(d) No U.S. Fronting Bank Indemnitee shall be liable to any Loan Party or other
Person for any action taken or omitted to be taken in connection with any U.S.
LC Documents except as a result of each U.S. Fronting Bank’s actual gross
negligence, willful misconduct or bad faith, as determined by a final,
nonappealable judgment of a court of competent jurisdiction. No U.S. Fronting
Bank shall have any liability to any Lender if such U.S. Fronting Bank refrains
from any action under any U.S. Letter of Credit or U.S. LC Documents until it
receives written instructions from Required Borrower Group Lenders of the
Borrower Group consisting of the U.S. Borrowers.

2.10.3 U.S. LC Cash Collateral. If any U.S. LC Obligations, whether or not then
due or payable, shall for any reason be outstanding at any time (a) that an
Event of Default exists, (b) that a U.S. Overadvance exists, (c) after the U.S.
Revolver Commitment Termination Date, or (d) within five Business Days prior to
the Facility Termination Date, then U.S. Borrowers shall, within one Business
Day of U.S. Fronting Bank’s or Agent’s request, Cash Collateralize the stated
amount of all outstanding U.S. Letters of Credit (based on the Dollar Equivalent
thereof) and pay to each U.S. Fronting Bank the amount of all other U.S. LC
Obligations to such U.S. Fronting Bank. U.S. Borrowers shall, within one
Business Day of demand by U.S. Fronting Bank’s or Agent from time to time, Cash
Collateralize the U.S. LC Obligations of any Defaulting Lender that is a U.S.
Lender. If U.S. Borrowers fail to provide any Cash Collateral as required
hereunder, Lenders may (and shall upon direction of Agent) advance, as U.S.
Revolver Loans, the amount of the Cash Collateral required (whether or not the
U.S. Revolver Commitments have terminated, any U.S. Overadvance exists or would
result therefrom or the conditions in Section 6 are satisfied).

2.11 Issuance of Letters of Credit by Non-Lender Fronting Banks. Foreign
Borrowers (other than Canadian Borrowers) may request that Agent permit
Non-Lender Fronting Banks to issue Letters of Credit hereunder for the account
of such Foreign Borrowers; provided, that (a) the Dollar Equivalent of the
aggregate amount of all such Letters of Credit may not exceed $45,000,000 at any
time outstanding, (b) such Letters of Credit may only be issued to beneficiaries
located outside of the United States and Canada, (c) prior to the issuance of
any such Letter of Credit and a financial institution becoming a Non-Lender
Fronting Bank hereunder, such financial institution shall enter into
documentation and, to the extent such Letters of Credit to be issued by such
Non-Lender Fronting Banks shall have the benefit of security, security
arrangements satisfactory to Agent, and (d) each such Letter of Credit issued by
a Non-Lender Fronting Bank shall be subject to the terms and conditions of this
Agreement. Unless otherwise agreed pursuant to clause (c) above, Non-Lender
Fronting Banks shall not be Secured Parties or have any rights to Collateral or
distributions thereof (including under Section 5.5.1).

2.12 Applicable Foreign Borrower Sublimits; Overline. Notwithstanding anything
to the contrary contained in this Section 2 (subject to Sections 2.1.4 and
2.1.5), in no event shall any Applicable Foreign Borrower be entitled to receive
a Revolver Loan or the issuance of a

 

204



--------------------------------------------------------------------------------

Letter of Credit (and no Lender shall be required to make or support the same)
if at the time of the proposed funding of such Revolver Loan or the issuance of
such Letter of Credit (and after giving effect thereto and all pending requests
for Revolver Loans and Letters of Credit by or on behalf of such Borrower or
Borrowers), the sum of (a) the Dollar Equivalent of the outstanding amount of
all Revolver Loans made to such Borrower on such date and (b) the LC Obligations
of such Borrower on such date exceeds the lesser of such Borrower’s individual
Borrowing Base (without giving effect to its allocable portion of any LC
Reserve) or Applicable Foreign Borrower Commitment. If as a result of
fluctuations in exchange rates or otherwise the Dollar Equivalent of the sum of
all outstanding Revolver Loans made to an Applicable Foreign Borrower and the LC
Obligations of such Borrower exceed such Borrower’s Applicable Foreign Borrower
Commitment, the excess amount shall be payable by the Applicable Foreign
Borrower within three Business Days following demand by Agent. If as a result of
fluctuations in exchange rates or otherwise the Dollar Equivalent of the sum of
all outstanding Norwegian Revolver Loans and the Norwegian LC Obligations exceed
the Norwegian Revolver Commitment, the excess amount shall be payable by the
Norwegian Borrowers within three Business Days following demand by Agent. In no
event shall the aggregate Applicable Foreign Borrower Commitments for all
members of a Foreign Borrower Group exceed the Foreign Revolver Commitments for
such Foreign Borrower Group.

2.13 Obligations of the non-U.S. Loan Parties. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, except as otherwise
expressly agreed by the Agent and the North American Loan Party Agent, no
Excluded Loan Party shall be liable or in any manner responsible for, or be
deemed to have guaranteed, directly or indirectly, whether as a primary obligor,
guarantor, indemnitor, or otherwise, and none of their assets shall secure,
directly or indirectly, any U.S. Facility Secured Obligations (including,
without limitation, principal, interest, fees, penalties, premiums, expenses,
charges, reimbursements, indemnities or any other U.S. Facility Secured
Obligations (but excluding Foreign Facility Secured Obligations to the extent
constituting U.S. Facility Secured Obligations)) under this Agreement or any
other Loan Document.

 

SECTION 3. INTEREST, FEES AND CHARGES

3.1 Interest.

3.1.1 Rates and Payment of Interest.

(a) The Obligations shall bear interest as follows:

(i) in the case of an Australian Bank Bill Rate Loan, at the Australian Bank
Bill Rate in effect from time to time, plus the Applicable Margin for Australian
Bank Bill Rate Loans;

(ii) in the case of a Base Rate Loan (other than a New Zealand Base Rate Loan
and a Singapore Base Rate Loan), at the Base Rate in effect from time to time,
plus the Applicable Margin for such Base Rate Loan;

 

205



--------------------------------------------------------------------------------

(iii) in the case of a New Zealand Base Rate Loan, at the Base Rate in effect
from time to time, plus the New Zealand Applicable Margin for New Zealand Base
Rate Loans;

(iv) in the case of a Singapore Base Rate Loan, at the Base Rate in effect from
time to time, plus the Singapore Applicable Margin for Singapore Base Rate
Loans;

(v) in the case of a Canadian BA Rate Loan, at the Canadian BA Rate for the
applicable Interest Period, plus the Applicable Margin for Canadian BA Rate
Loans;

(vi) in the case of a Canadian Prime Rate Loan, at the Canadian Prime Rate in
effect from time to time, plus the Applicable Margin for Canadian Prime Rate
Loans;

(vii) in the case of a LIBOR Loan (other than a LIBOR Loan to New Zealand
Borrowers and Singapore Borrowers), at LIBOR for the applicable Interest Period,
plus the Applicable Margin for LIBOR Loans;

(viii) in the case of a LIBOR Loan to New Zealand Borrowers, at LIBOR for the
applicable Interest Period, plus the New Zealand Applicable Margin for LIBOR
Loans;

(ix) in the case of a LIBOR Loan to Singapore Borrowers, at LIBOR for the
applicable Interest Period, plus the Singapore Applicable Margin for LIBOR
Loans;

(x) in the case of a New Zealand Bank Bill Rate Loan, at the New Zealand Bank
Bill Rate for the applicable Interest Period, plus the New Zealand Applicable
Margin for New Zealand Bank Bill Rate Loans;

(xi) in the case of a NIBOR Loan, at NIBOR for the applicable Interest Period,
plus the Applicable Margin for NIBOR Loans;

(xii) in the case of a SIBOR Loan, at SIBOR for the applicable Interest Period,
plus the Singapore Applicable Margin for SIBOR Loans;

(xiii) in the case of any other Australian Facility Obligation, Belgian Facility
Obligation, Dutch Facility Obligation, Norwegian Facility Obligation, UK
Facility Obligation or U.S. Facility Obligation that is then due and payable
(including, to the extent permitted by law, interest not paid when due), at the
Base Rate in effect from time to time, plus the Applicable Margin for the
related Base Rate Loans;

(xiv) in the case of any other Canadian Facility Obligation that is then due and
payable (including, to the extent permitted by law, interest not paid when due),
at the Canadian Prime Rate in effect from time to time, plus the Applicable
Margin for Canadian Prime Rate Loans;

 

206



--------------------------------------------------------------------------------

(xv) in the case of any other New Zealand Facility Obligation that is then due
and payable (including, to the extent permitted by law, interest not paid when
due), at the Base Rate in effect from time to time, plus the New Zealand
Applicable Margin for New Zealand Base Rate Loans; and

(xvi) in the case of any other Singapore Facility Obligation that is then due
and payable (including, to the extent permitted by law, interest not paid when
due), at the Base Rate in effect from time to time, plus the Singapore
Applicable Margin for Singapore Base Rate Loans.

Interest shall accrue from the date the Loan is advanced or the Obligation
becomes payable, until paid by the Applicable Borrower(s). If a Loan is repaid
on the same day made, one day’s interest shall accrue.

(b) Interest on the Revolver Loans shall be payable in the currency of the
underlying Revolver Loan.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
(including post-petition interest during the pendency of any Insolvency
Proceeding) at a rate per annum that is (x) in the case of overdue principal,
the Default Rate or (y) in the case of any overdue interest, to the extent
permitted by applicable law, the Default Rate from and including the date of
such non-payment to but excluding the date on which such amount is paid in full
(after as well as before judgment). Payment or acceptance of the increased rates
of interest provided for in this Section 3.1.1 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Agent, any Security
Trustee or any Lender.

(d) Interest accrued on the Loans shall be due and payable in arrears, (i) for
any Base Rate Loan or Canadian Prime Rate Loan, quarterly on the first day of
each January, April, July and October; (ii) for any Interest Period Loan, on the
last day of its Interest Period (and, if its Interest Period exceeds three
months, at the end of each period of three months) and (iii) on any date of
prepayment, with respect to the principal amount of Loans being prepaid. In
addition, interest accrued on the (1) Australian Revolver Loans shall be due and
payable in arrears on the Australian Revolver Commitment Termination Date,
(2) Belgian Revolver Loans shall be due and payable in arrears on the Belgian
Revolver Commitment Termination Date, (3) Canadian Revolver Loans shall be due
and payable in arrears on the Canadian Revolver Commitment Termination Date,
(4) Dutch Revolver Loans shall be due and payable in arrears on the Dutch
Revolver Commitment Termination Date, (5) New Zealand Revolver Loans shall be
due and payable in arrears on the New Zealand Revolver Commitment Termination
Date, (6) Norwegian Revolver Loans shall be due and payable in arrears on the
Norwegian Revolver Commitment Termination Date, (7) Singapore Revolver Loans
shall be due and payable in arrears on the Singapore Revolver Commitment
Termination Date, (8) UK Revolver Loans shall be due and payable in arrears on
the UK Revolver Commitment Termination Date, and (9) U.S. Revolver Loans shall
be due and payable in arrears on the U.S. Revolver Commitment Termination Date.
Interest accrued on any other Obligations shall be due and payable as

 

207



--------------------------------------------------------------------------------

provided in the Loan Documents and, if no payment date is specified, shall be
due and payable on demand. Notwithstanding the foregoing, interest accrued at
the Default Rate shall be due and payable on demand.

3.1.2 Application of LIBOR to Outstanding Loans.

(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation and the other terms hereof, elect to convert any portion
of any Base Rate Loan funded in Dollars, Euros or Sterling (as applicable) to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Event of Default, Agent may (and shall at the direction of
Required Borrower Group Lenders of the applicable Borrower Group) declare that
no Loan may be made, converted or continued as a LIBOR Loan.

(b) Whenever Borrowers within a Borrower Group desire to convert or continue
Loans as LIBOR Loans, the relevant Loan Party Agent shall give Agent (and in the
case of any such request by (i) Australian Borrowers or New Zealand Borrowers,
Bank of America (Australia) and Bank of America (Hong Kong), (ii) Belgian
Borrowers, Dutch Borrowers, Norwegian Borrowers or UK Borrowers, Bank of America
(London), or (iii) Singapore Borrowers, Bank of America (Singapore) and Bank of
America (Hong Kong)) a Notice of Conversion/Continuation, no later than 11:00
a.m. (Local Time) (or 1:00 p.m. (Local Time) in the case of a request on behalf
of Canadian Borrowers or U.S. Borrowers) at least three Business Days prior to
the requested conversion or continuation date. Promptly after receiving any such
notice, Agent shall notify each Applicable Lender thereof. Each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be 30 days if not specified). If, upon the expiration of any
Interest Period in respect of any LIBOR Loans, the relevant Loan Party Agent
shall have failed to deliver a Notice of Conversion/Continuation with respect
thereto as required above, Borrowers shall be deemed to have elected to convert
such Loans into Base Rate Loans (other than in the case of Norwegian Borrowers
which shall be deemed to have elected to continue such Loans as LIBOR Loans with
a one month Interest Period).

3.1.3 Application of Australian Bank Bill Rate to Outstanding Loans.

(a) The Applicable Australian Borrower may on any Business Day, subject to
delivery of a Notice of Conversion/Continuation and the other terms hereof,
elect to convert any portion of the Australian Base Rate Loans funded in
Australian Dollars, or to continue any Australian Bank Bill Rate Loan at the end
of its Interest Period as an Australian Bank Bill Rate Loan; provided, that such
Australian Bank Bill Rate Loans may only be so converted at the end of the
Interest Period applicable thereto. During any Event of Default, Agent may (and
shall at the direction of Required Borrower Group Lenders of the Borrower Group
that consists of the Australian Borrowers) declare that no Loan may be made,
converted or continued as an Australian Bank Bill Rate Loan.

(b) Whenever the Applicable Australian Borrower desires to convert or continue
Loans as Australian Bank Bill Rate Loans, Asian Loan Party Agent shall give
Agent, Bank of America (Australia) and Bank of America (Hong Kong) a Notice of

 

208



--------------------------------------------------------------------------------

Conversion/Continuation, no later than 11:00 a.m. (Local Time) at least three
Business Days prior to the requested conversion or continuation date. Promptly
after receiving any such notice, Agent shall notify each Australian Lender
thereof. Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the amount of Loans to be converted or continued, the conversion or
continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be 30 days if not specified). If, upon
the expiration of any Interest Period in respect of any Australian Bank Bill
Rate Loans, Asian Loan Party Agent shall have failed to deliver a Notice of
Conversion/Continuation with respect thereto as required above, the Applicable
Australian Borrower shall be deemed to have elected to convert such Loans into
Base Rate Loans.

3.1.4 Application of Canadian BA Rate to Outstanding Loans.

(a) The Applicable Canadian Borrower may on any Business Day, subject to
delivery of a Notice of Conversion/Continuation and the other terms hereof,
elect to convert any portion of the Canadian Prime Rate Loans, or to continue
any Canadian BA Rate Loan at the end of its Interest Period as a Canadian BA
Rate Loan; provided, that such Canadian BA Rate Loans may only be so converted
at the end of the Interest Period applicable thereto. During any Event of
Default, Agent may (and shall at the direction of Required Borrower Group
Lenders of the Borrower Group that consists of the Canadian Borrowers) declare
that no Loan may be made, converted or continued as a Canadian BA Rate Loan.

(b) Whenever the Applicable Canadian Borrower desires to convert or continue
Loans as Canadian BA Rate Loans, North American Loan Party Agent shall give
Agent a Notice of Conversion/Continuation, no later than 1:00 p.m. at least
three Business Days prior to the requested conversion or continuation date.
Promptly after receiving any such notice, Agent shall notify each Canadian
Lender thereof. Each Notice of Conversion/Continuation shall be irrevocable, and
shall specify the amount of Loans to be converted or continued, the conversion
or continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be one month if not specified). If,
upon the expiration of any Interest Period in respect of any Canadian BA Rate
Loans, North American Loan Party Agent shall have failed to deliver a Notice of
Conversion/Continuation with respect thereto as required above, the Initial
Canadian Borrower shall be deemed to have elected to convert such Loans into
Canadian Prime Rate Loans.

3.1.5 Application of New Zealand Bank Bill Rate to Outstanding Loans.

(a) The Applicable New Zealand Borrower may on any Business Day, subject to
delivery of a Notice of Conversion/Continuation and the other terms hereof,
elect to convert any portion of the New Zealand Base Rate Loans funded in New
Zealand Dollars, or to continue any New Zealand Bank Bill Rate Loan at the end
of its Interest Period as a New Zealand Bank Bill Rate Loan; provided, that such
New Zealand Bank Bill Rate Loans may only be so converted at the end of the
Interest Period applicable thereto. During any Event of Default, Agent may (and
shall at the direction of Required Borrower Group Lenders of the Borrower Group
that consists of the New Zealand Borrowers) declare that no Loan may be made,
converted or continued as a New Zealand Bank Bill Rate Loan.

 

209



--------------------------------------------------------------------------------

(b) Whenever the Applicable New Zealand Borrower desires to convert or continue
Loans as New Zealand Bank Bill Rate Loans, Asian Loan Party Agent shall give
Agent, Bank of America (Australia) and Bank of America (Hong Kong) a Notice of
Conversion/Continuation, no later than 11:00 a.m. (Local Time) at least three
Business Days prior to the requested conversion or continuation date. Promptly
after receiving any such notice, Agent shall notify each New Zealand Lender
thereof. Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the amount of Loans to be converted or continued, the conversion or
continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be one month if not specified). If,
upon the expiration of any Interest Period in respect of any New Zealand Bank
Bill Rate Loans, Asian Loan Party Agent shall have failed to deliver a Notice of
Conversion/Continuation with respect thereto as required above, the Applicable
New Zealand Borrower shall be deemed to have elected to convert such Loans into
Base Rate Loans.

3.1.6 Application of NIBOR to Outstanding Loans.

(a) A Norwegian Borrower may on any Business Day, subject to delivery of a
Notice of Conversion/Continuation and the other terms hereof, elect to continue
any NIBOR Loan at the end of its Interest Period as a NIBOR Loan; provided, that
such NIBOR Loan may only be so continued at the end of the Interest Period
applicable thereto. During any Event of Default, Agent may (and shall at the
direction of Required Borrower Group Lenders of the Borrower Group that consists
of the Norwegian Borrowers) declare that no Loan may be made or continued as a
NIBOR Loan.

(b) Whenever Norwegian Borrowers desire to continue Loans as NIBOR Loans, the
European Loan Party Agent shall give Agent and Bank of America (London) a Notice
of Conversion/Continuation, no later than 11:00 a.m. (Local Time) at least three
Business Days prior to the requested continuation date. Promptly after receiving
any such notice, Agent shall notify each Norwegian Lender thereof. Each Notice
of Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be continued, the continuation date (which shall be a Business Day),
and the duration of the Interest Period (which shall be deemed to be one month
if not specified). If, upon the expiration of any Interest Period in respect of
any NIBOR Loans, the European Loan Party Agent shall have failed to deliver a
Notice of Conversion/Continuation with respect thereto as required above, the
European Loan Party Agent shall be deemed to have elected to continue such Loans
as NIBOR Loans with a one month Interest Period.

3.1.7 Application of SIBOR to Outstanding Loans.

(a) The Applicable Singapore Borrower may on any Business Day, subject to
delivery of a Notice of Conversion/Continuation and the other terms hereof,
elect to convert any portion of any Singapore Base Rate Loan funded in Singapore
Dollars to, or to continue any SIBOR Loan at the end of its Interest Period as,
a SIBOR Loan; provided, that such SIBOR Loan may only be so converted at the end
of the Interest Period applicable thereto. During any Event of Default, Agent
may (and shall at the direction of Required Borrower Group Lenders of the
applicable Borrower Group that consists of the Singapore Borrowers) declare that
no Loan may be made, converted or continued as a SIBOR Loan.

 

210



--------------------------------------------------------------------------------

(b) Whenever the Applicable Singapore Borrower desires to convert or continue
Loans as SIBOR Loans, the Asian Loan Party Agent shall give Agent, Bank of
America (Singapore) and Bank of America (Hong Kong) a Notice of
Conversion/Continuation, no later than 11:00 a.m. (Local Time) at least three
Business Days prior to the requested conversion or continuation date. Promptly
after receiving any such notice, Agent shall notify each Singapore Lender
thereof. Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the amount of Loans to be converted or continued, the conversion or
continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be one month if not specified). If,
upon the expiration of any Interest Period in respect of any SIBOR Loans, the
Asian Loan Party Agent shall have failed to deliver a Notice of
Conversion/Continuation with respect thereto as required above, the Applicable
Singapore Borrower shall be deemed to have elected to convert such Loans into
Singapore Base Rate Loans.

3.1.8 Interest Periods. In connection with the making, conversion or
continuation of any Interest Period Loans, the relevant Loan Party Agent, on
behalf of the applicable Borrower(s), shall select an interest period to apply
(the “Interest Period”), which interest period shall be a one, two, three, six
or (if available to all Applicable Lenders as determined by such Applicable
Lenders in good faith based upon prevailing market conditions) twelve month
period (or, in the case of Australian Bank Bill Rate Loans only, seven or
fourteen days); provided, that:

(a) the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, an Interest Period Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;

(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month;

(c) if any Interest Period would expire on a day that is not a Business Day, the
period shall expire on the next Business Day; and

(d) no Interest Period shall extend beyond the Facility Termination Date (or, in
the case of any Loan owing by (i) any Australian Borrower, the Australian
Revolver Commitment Termination Date, (ii) any Belgian Borrower, the Belgian
Revolver Commitment Termination Date, (iii) any Canadian Borrower, the Canadian
Revolver Commitment Termination Date, (iv) any Dutch Borrower, the Dutch
Revolver Commitment Termination Date, (v) any New Zealand Borrower, the New
Zealand Revolver Commitment Termination Date, (vi) any Norwegian Borrower, the
Norwegian Revolver Commitment Termination Date, (vii) any Singapore Borrower,
the Singapore Revolver Commitment Termination Date, (viii) any UK Borrower, the
UK Revolver Commitment Termination Date or (ix) any U.S. Borrower, the U.S.
Revolver Commitment Termination Date, in each case if earlier).

 

211



--------------------------------------------------------------------------------

3.2 Fees.

3.2.1 Unused Line Fee.

(a) Australian Unused Line Fee. Australian Borrowers shall pay to Agent, for the
Pro Rata benefit of Australian Lenders, a fee equal to 0.375% per annum times
the average daily amount by which the Australian Revolver Commitments exceed the
Australian Revolver Exposure during any month; provided, that such fee shall
reduce to 0.25% per annum for any month during which the average daily amount of
the Australian Revolver Exposure exceeded 50% of the Australian Revolver
Commitments. Such fee shall be payable in arrears, on the first day of each
month and on the Australian Revolver Commitment Termination Date.

(b) Belgian Unused Line Fee. Belgian Borrowers shall pay to Agent, for the Pro
Rata benefit of Belgian Lenders, a fee equal to 0.375% per annum times the
average daily amount by which the Belgian Revolver Commitments exceed the
Belgian Revolver Exposure during any month; provided, that such fee shall reduce
to 0.25% per annum for any month during which the average daily amount of the
Belgian Revolver Exposure exceeded 50% of the Belgian Revolver Commitments. Such
fee shall be payable in arrears, on the first day of each month and on the
Belgian Revolver Commitment Termination Date.

(c) Canadian Unused Line Fee. Canadian Borrowers shall pay to Agent, for the Pro
Rata benefit of Canadian Lenders, a fee equal to 0.375% per annum times the
average daily amount by which the Canadian Revolver Commitments exceed the
Canadian Revolver Exposure during any month; provided, that such fee shall
reduce to 0.25% per annum for any month during which the average daily amount of
the Canadian Revolver Exposure exceeded 50% of the Canadian Revolver
Commitments. Such fee shall be payable in arrears, on the first day of each
month and on the Canadian Revolver Commitment Termination Date.

(d) Dutch Unused Line Fee. Dutch Borrowers shall pay to Agent, for the Pro Rata
benefit of Dutch Lenders, a fee equal to 0.375% per annum times the average
daily amount by which the Dutch Revolver Commitments exceed the Dutch Revolver
Exposure during any month; provided, that such fee shall reduce to 0.25% per
annum for any month during which the average daily amount of the Dutch Revolver
Exposure exceeded 50% of the Dutch Revolver Commitments. Such fee shall be
payable in arrears, on the first day of each month and on the Dutch Revolver
Commitment Termination Date.

(e) New Zealand Unused Line Fee. New Zealand Borrowers shall pay to Agent, for
the Pro Rata benefit of New Zealand Lenders, an unused line fee at a rate per
annum specified in the joinder documentation for the New Zealand Lenders. Such
fee shall be payable in arrears, on the first day of each month and on the New
Zealand Revolver Commitment Termination Date.

(f) Norwegian Unused Line Fee. Norwegian Borrowers shall pay to Agent, for the
Pro Rata benefit of Norwegian Lenders, a fee equal to 0.375% per annum times the
average daily amount by which the Norwegian Revolver Commitments exceed the
Norwegian Revolver Exposure during any month; provided, that such fee shall
reduce to 0.25% per annum for any month during which the average daily amount of
the Norwegian Revolver Exposure exceeded 50% of the Norwegian Revolver
Commitments. Such fee shall be payable in arrears, on the first day of each
month and on the Norwegian Revolver Commitment Termination Date.

 

212



--------------------------------------------------------------------------------

(g) Singapore Unused Line Fee. Singapore Borrowers shall pay to Agent, for the
Pro Rata benefit of Singapore Lenders, an unused line fee at a rate per annum
specified in the joinder documentation for the Singapore Lenders. Such fee shall
be payable in arrears, on the first day of each month and on the Singapore
Revolver Commitment Termination Date.

(h) UK Unused Line Fee. UK Borrowers shall pay to Agent, for the Pro Rata
benefit of UK Lenders, a fee equal to 0.375% per annum times the average daily
amount by which the UK Revolver Commitments exceed the UK Revolver Exposure
during any month; provided, that such fee shall reduce to 0.25% per annum for
any month during which the average daily amount of the UK Revolver Exposure
exceeded 50% of the UK Revolver Commitments. Such fee shall be payable in
arrears, on the first day of each month and on the UK Revolver Commitment
Termination Date.

(i) U.S. Unused Line Fee. U.S. Borrowers shall pay to Agent, for the Pro Rata
benefit of U.S. Lenders, a fee equal to 0.375% per annum times the average daily
amount by which the U.S. Revolver Commitments exceed the U.S. Revolver Exposure
during any month; provided, that such fee shall reduce to 0.25% per annum for
any month during which the average daily amount of the U.S. Revolver Exposure
exceeded 50% of the U.S. Revolver Commitments. Such fee shall be payable in
arrears, on the first day of each month and on the U.S. Revolver Commitment
Termination Date.

3.2.2 Australian Letters of Credit Fees. Each Applicable Australian Borrower
shall pay (a) to Agent, for the Pro Rata benefit of Australian Lenders, a fee
equal to the per annum rate of the Applicable Margin in effect for Australian
Bank Bill Rate Loans times the average daily stated amount of such Applicable
Australian Borrower’s Australian Letters of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; (b) to Australian Fronting
Bank, for its own account, a fronting fee equal to 0.125% per annum on the
stated amount of each Australian Letter of Credit issued by it, which fee shall
be payable upon the issuance of such Australian Letter of Credit and at the time
of each renewal or extension of each Australian Letter of Credit; and (c) to
Australian Fronting Bank, for its own account, all customary charges associated
with the issuance, amending, negotiating, payment, processing, transfer and
administration of Australian Letters of Credit issued by it, which charges shall
be paid as and when incurred.

3.2.3 Belgian Letters of Credit Fees. Each Applicable Belgian Borrower shall pay
(a) to Agent, for the Pro Rata benefit of Belgian Lenders, a fee equal to the
per annum rate of the Applicable Margin in effect for LIBOR Loans times the
average daily stated amount of such Applicable Belgian Borrower’s Belgian
Letters of Credit, which fee shall be payable monthly in arrears, on the first
day of each month; (b) to Belgian Fronting Bank, for its own account, a fronting
fee equal to 0.125% per annum on the stated amount of each Belgian Letter of
Credit issued by it, which fee shall be payable upon the issuance of such
Belgian Letter of Credit and at the time of each renewal or extension of each
Belgian Letter of Credit; and (c) to Belgian Fronting Bank, for its own account,
all customary charges associated with the issuance, amending, negotiating,
payment, processing, transfer and administration of Belgian Letters of Credit
issued by it, which charges shall be paid as and when incurred.

 

213



--------------------------------------------------------------------------------

3.2.4 Canadian Letters of Credit Fees. Each Applicable Canadian Borrower shall
pay (a) to Agent, for the Pro Rata benefit of Canadian Lenders, a fee equal to
the per annum rate of the Applicable Margin in effect for Canadian BA Rate Loans
times the average daily stated amount of such Applicable Canadian Borrower’s
Canadian Letters of Credit, which fee shall be payable monthly in arrears, on
the first day of each month; (b) to Canadian Fronting Bank, for its own account,
a fronting fee equal to 0.125% per annum on the stated amount of each Canadian
Letter of Credit issued by it, which fee shall be payable upon the issuance of
such Canadian Letter of Credit and at the time of each renewal or extension of
each Canadian Letter of Credit; and (c) to Canadian Fronting Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Canadian
Letters of Credit issued by it, which charges shall be paid as and when
incurred.

3.2.5 Dutch Letters of Credit Fees. Each Applicable Dutch Borrower shall pay
(a) to Agent, for the Pro Rata benefit of Dutch Lenders, a fee equal to the per
annum rate of the Applicable Margin in effect for LIBOR Loans times the average
daily stated amount of such Applicable Dutch Borrower’s Dutch Letters of Credit,
which fee shall be payable monthly in arrears, on the first day of each month;
(b) to Dutch Fronting Bank, for its own account, a fronting fee equal to
0.125% per annum on the stated amount of each Dutch Letter of Credit issued by
it, which fee shall be payable upon the issuance of such Dutch Letter of Credit
and at the time of each renewal or extension of each Dutch Letter of Credit; and
(c) to Dutch Fronting Bank, for its own account, all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Dutch Letters of Credit issued by it, which
charges shall be paid as and when incurred.

3.2.6 New Zealand Letters of Credit Fees. Each Applicable New Zealand Borrower
shall pay (a) to Agent, for the Pro Rata benefit of New Zealand Lenders, a fee
equal to the per annum rate of the New Zealand Applicable Margin in effect for
New Zealand Bank Bill Rate Loans times the average daily stated amount of such
Applicable New Zealand Borrower’s New Zealand Letters of Credit, which fee shall
be payable monthly in arrears, on the first day of each month; (b) to New
Zealand Fronting Bank, for its own account, a fronting fee in an amount agreed
to in the joinder documentation for the New Zealand Fronting Bank on the stated
amount of each New Zealand Letter of Credit issued by it, which fee shall be
payable upon the issuance of such New Zealand Letter of Credit and at the time
of each renewal or extension of each New Zealand Letter of Credit; and (c) to
New Zealand Fronting Bank, for its own account, all customary charges associated
with the issuance, amending, negotiating, payment, processing, transfer and
administration of New Zealand Letters of Credit issued by it, which charges
shall be paid as and when incurred.

3.2.7 Norwegian Letters of Credit Fees. Norwegian Borrowers shall pay (a) to
Agent, for the Pro Rata benefit of Norwegian Lenders, a fee equal to the per
annum rate of the Applicable Margin in effect for NIBOR Loans times the average
daily stated amount of Norwegian Letters of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; (b) to Norwegian Fronting
Bank, for its own account, a fronting fee equal to 0.125%

 

214



--------------------------------------------------------------------------------

per annum on the stated amount of each Norwegian Letter of Credit issued by it,
which fee shall be payable upon the issuance of such Norwegian Letter of Credit
and at the time of each renewal or extension of each Norwegian Letter of Credit;
and (c) to Norwegian Fronting Bank, for its own account, all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Norwegian Letters of Credit issued by it, which
charges shall be paid as and when incurred.

3.2.8 Singapore Letters of Credit Fees. Each Applicable Singapore Borrower shall
pay (a) to Agent, for the Pro Rata benefit of Singapore Lenders, a fee equal to
the per annum rate of the Singapore Applicable Margin in effect for SIBOR Loans
times the average daily stated amount of such Applicable Singapore Borrower’s
Singapore Letters of Credit, which fee shall be payable monthly in arrears, on
the first day of each month; (b) to Singapore Fronting Bank, for its own
account, a fronting fee in an amount agreed to in the joinder documentation for
the Singapore Fronting Bank on the stated amount of each Singapore Letter of
Credit issued by it, which fee shall be payable upon the issuance of such
Singapore Letter of Credit and at the time of each renewal or extension of each
Singapore Letter of Credit; and (c) to Singapore Fronting Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Singapore
Letters of Credit issued by it, which charges shall be paid as and when
incurred.

3.2.9 UK Letters of Credit Fees. Each Applicable UK Borrower shall pay (a) to
Agent, for the Pro Rata benefit of UK Lenders, a fee equal to the per annum rate
of the Applicable Margin in effect for LIBOR Loans times the average daily
stated amount of such Applicable UK Borrower’s UK Letters of Credit, which fee
shall be payable monthly in arrears, on the first day of each month; (b) to UK
Fronting Bank, for its own account, a fronting fee equal to 0.125% per annum on
the stated amount of each UK Letter of Credit issued by it, which fee shall be
payable upon the issuance of such UK Letter of Credit and at the time of each
renewal or extension of each UK Letter of Credit; and (c) to UK Fronting Bank,
for its own account, all customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of UK
Letters of Credit issued by it, which charges shall be paid as and when
incurred.

3.2.10 U.S. Letters of Credit Fees. U.S. Borrowers shall pay (a) to Agent, for
the Pro Rata benefit of U.S. Lenders, a fee equal to the per annum rate of the
Applicable Margin in effect for LIBOR Loans times the average daily stated
amount of U.S. Letters of Credit (based on the Dollar Equivalent thereof), which
fee shall be payable monthly in arrears, on the first day of each month; (b) to
U.S. Fronting Bank, for its own account, a fronting fee equal to 0.125% per
annum on the stated amount of each U.S. Letter of Credit issued by it, which fee
shall be payable upon the issuance of such U.S. Letter of Credit and at the time
of each renewal or extension of each U.S. Letter of Credit; and (c) to U.S.
Fronting Bank, for its own account, all customary charges associated with the
issuance, amending, negotiating, payment, processing, transfer and
administration of U.S. Letters of Credit issued by it, which charges shall be
paid as and when incurred.

3.2.11 Other Fees. MRMC shall pay such other fees as described in the Fee
Letter.

 

215



--------------------------------------------------------------------------------

3.3 Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days, or, in the case of
interest based on Loans denominated in Australian Dollars, Canadian Dollars, New
Zealand Dollars and Sterling, on the basis of a 365 day year. Each determination
by Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money, except to the extent such treatment is
inconsistent with any Applicable Law. A certificate setting forth in reasonable
detail amounts payable by any Borrower under Section 3.4, 3.7, 3.8 or 3.10 and
the basis therefor, submitted to a Loan Party Agent by Agent or the affected
Lender or Fronting Bank shall be final, conclusive and binding for all purposes,
absent manifest error, and Borrowers shall pay such amounts to the appropriate
party within 10 Business Days following receipt of the certificate. For the
purposes of the Interest Act (Canada), the yearly rate of interest to which any
rate calculated on the basis of a period of time different from the actual
number of days in the year (360 days, for example) is equivalent is the stated
rate multiplied by the actual number of days in the year (365 or 366, as
applicable) and divided by the number of days in the shorter period (360 days,
in the example), and the parties hereto acknowledge that there is a material
distinction between the nominal and effective rates of interest and that they
are capable of making the calculations necessary to compare such rates and that
the calculations herein are to be made using the nominal rate method and not on
any basis that gives effect to the principle of deemed reinvestment of interest.

3.4 Reimbursement Obligations. Borrowers within each Borrower Group shall
reimburse Agent and Security Trustees for all Extraordinary Expenses incurred by
Agent and Security Trustees in reference to such Borrower Group or its related
Loan Party Group Obligations or Collateral of its related Loan Party Group. In
addition to such Extraordinary Expenses, such Borrowers shall also reimburse
Agent and Security Trustees for all reasonable and documented legal, accounting,
appraisal, and other reasonable and documented fees, costs and expenses, without
duplication, incurred by them in connection with (a) negotiation and preparation
of any Loan Documents, including any amendment or other modification thereof;
(b) administration of and actions relating to any Collateral, including any
actions taken to perfect or maintain priority of Agent’s or any Security
Trustee’s Liens on any such Collateral, to maintain any insurance required
hereunder or to verify such Collateral; and (c) each inspection, audit or
appraisal with respect to any Loan Party within such Borrowers’ related Loan
Party Group or Collateral securing such Loan Party Group’s Obligations, whether
prepared by Agent’s personnel or a third party (subject to the limitations of
Section 10.1.15). All legal and accounting fees incurred by Agent Professionals
or any applicable Security Trustee in reference to a Borrower’s related Loan
Party Group or its related Loan Party Group Obligations or Collateral of such
Borrower’s related Loan Party Group shall be charged to Borrowers within such
Borrower Group at the actual rate charged by such Agent Professionals or such
Security Trustee; provided that Borrowers’ obligation to reimburse Agent and
Security Trustees for legal fees shall be limited to the reasonable and
documented legal fees and expenses of Vinson & Elkins LLP, U.S. counsel to
Agent, Norton Rose Fulbright, as foreign counsel to Agent and Security Trustees
(other than in Belgium, New Zealand and Norway), LYDIAN, Belgian counsel to
Agent and Security Trustees, Bell Gully, New Zealand counsel to Agent and
Security

 

216



--------------------------------------------------------------------------------

Trustees, BA-HR, Norwegian counsel to Agent and Security Trustees and, if
necessary, of one local counsel in each other relevant jurisdiction (which may
include a local counsel acting in multiple jurisdictions). In addition to the
Extraordinary Expenses of Agent and Security Trustees, upon the occurrence and
during the continuance of an Event Default, Borrowers shall reimburse Fronting
Banks and Lenders for the reasonable and documented fees, charges and
disbursements of one counsel for the Fronting Banks and Lenders, as a whole, in
connection with the enforcement, collection or protection of their respective
rights under the Loan Documents, including all such expenses incurred during any
workout, restructuring or Insolvency Proceeding. If, for any reason (including
inaccurate reporting on financial statements), it is determined that a higher
Applicable Margin (or New Zealand Applicable Margin or Singapore Applicable
Margin) should have applied to a period than was actually applied, then the
proper margin shall be applied retroactively and Borrowers shall pay to Agent,
for the Pro Rata benefit of Lenders, an amount equal to the difference between
the amount of interest and fees that would have accrued using the proper margin
and the amount actually paid. All amounts payable by Borrowers under this
Section 3.4 shall be due and payable in accordance with Section 3.3.

3.5 Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Interest Period Loans, or to determine or charge interest rates based upon the
Australian Bank Bill Rate, the Canadian BA Rate, LIBOR, the New Zealand Bank
Bill Rate, NIBOR or SIBOR, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell bills of
exchange denominated in, or to take deposits of, Australian Dollars or New
Zealand Dollars, a currency in the London interbank market, Canadian Dollars
through bankers’ acceptances, Norwegian Kroner in the Norwegian interbank market
or Singapore Dollars in the Singapore interbank market then, on notice thereof
by such Lender to Agent, any obligation of such Lender to make or continue
affected Interest Period Loans or to convert Floating Rate Loans to affected
Interest Period Loans shall be suspended until such Lender notifies Agent that
the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrowers of the affected Borrower Group shall prepay
or, if applicable and other than in the case of NIBOR Loans (which must be
prepaid in such instance), convert all affected Interest Period Loans of such
Lender to Floating Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Interest Period
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Interest Period Loans. Upon any such prepayment or conversion,
Borrowers of the affected Borrower Group shall also pay accrued interest on the
amount so prepaid or converted. If any Lender invokes this Section 3.5, such
Lender shall use reasonable efforts to notify a Loan Party Agent and Agent when
the conditions giving rise to such action no longer exists, provided, that such
Lender shall have no liability to Borrowers or to any other Person for its
failure to provide such notice.

3.6 Inability to Determine Rates. If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, an Interest Period Loan that (a) deposits or bankers’
acceptances are not being offered to (i) with respect to LIBOR, banks in the
London interbank market, (ii) with respect to Canadian BA Rate, Persons in
Canada, (iii) with respect to the Australian Bank Bill Rate, Persons in
Australia, (iv) with respect to the New Zealand Bank Bill Rate, Persons in New
Zealand, (v) with respect to NIBOR, banks in the Norwegian interbank market, or
(vi) with respect to SIBOR, banks in the Singapore

 

217



--------------------------------------------------------------------------------

interbank market, in each case for the applicable amount and Interest Period of
such Loan, (b) adequate and reasonable means do not exist for determining the
Australian Bank Bill Rate, the New Zealand Bank Bill Rate, LIBOR, the Canadian
BA Rate, NIBOR or SIBOR for the requested Interest Period, or (c) the Australian
Bank Bill Rate, the New Zealand Bank Bill Rate, LIBOR, the Canadian BA Rate,
NIBOR or SIBOR for the requested Interest Period does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, then Agent will promptly
so notify a Loan Party Agent and each Applicable Lender. Thereafter, the
obligation of the Applicable Lenders to make or maintain affected Interest
Period Loans shall be suspended until Agent (upon instruction by Required
Lenders) revokes such notice, and NIBOR Loans shall be repaid at the end of the
Interest Period therefor or, if a Norwegian Borrower so requires, the Agent and
the European Loan Party Agent shall enter into negotiations (for a period of not
more than thirty days) with a view to agreeing a substitute basis for
determining NIBOR. Any alternative basis agreed with respect to NIBOR pursuant
to the preceding sentence shall, with the prior consent of all Norwegian Lenders
and Norwegian Borrowers, be binding on all parties. Upon receipt of such notice,
a Loan Party Agent may revoke any pending request for a Borrowing of, conversion
to or continuation of an Interest Period Loan or, failing that, will be deemed
to have submitted a request for a Floating Rate Loan (or, in the case of a
request for a NIBOR Loan, a Norwegian Swingline Loan). If any Lender invokes
this Section 3.6, such Lender shall use reasonable efforts to notify the
relevant Loan Party Agent and Agent when the conditions giving rise to such
action no longer exists, provided, that such Lender shall have no liability to
Borrowers or to any other Person for its failure to provide such notice.

3.7 Increased Costs; Capital Adequacy.

3.7.1 Change in Law. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Australian Bank Bill Rate,
Canadian BA Rate, LIBOR, the New Zealand Bank Bill Rate, NIBOR or SIBOR) or
Fronting Bank; or

(b) impose on any Lender or Fronting Bank or the London interbank market, the
Norwegian interbank market, the Singapore interbank market or the New Zealand,
Australian or Canadian market any other condition, cost or expense affecting any
Loan, Loan Document, Letter of Credit or participation in LC Obligations;

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or Fronting Bank of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or Fronting Bank hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
Fronting Bank, the Borrower Group to which such Lender or Fronting Bank has a
Commitment shall pay to such Lender or Fronting Bank such additional amount or
amounts as will compensate such Lender or Fronting Bank for such additional
costs incurred or reduction suffered, in each case, in accordance with
Section 3.3. For the avoidance of doubt, this Section 3.7.1 shall not apply
(i) to any Taxes or (ii) to the extent that any amount is compensated for by the
payment of any amount pursuant to Section 3.8.

 

218



--------------------------------------------------------------------------------

3.7.2 Capital Adequacy. If any Lender or Fronting Bank determines that any
Change in Law affecting such Lender or Fronting Bank or any Lending Office of
such Lender or such Lender’s or Fronting Bank’s holding company, if any,
regarding capital, liquidity or leverage requirements has or would have the
effect of reducing the rate of return on such Lender’s, Fronting Bank’s or
holding company’s capital as a consequence of this Agreement, or such Lender’s
or Fronting Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations to a level below that which such Lender, Fronting Bank or holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s, Fronting Bank’s and holding company’s policies with
respect to capital adequacy), then from time to time the Borrower Group to which
such Lender or Fronting Bank has a Commitment will pay to such Lender or
Fronting Bank, as the case may be, such additional amount or amounts as will
compensate it or its holding company for any such reduction suffered, in each
case, in accordance with Section 3.3.

3.7.3 Compensation. Failure or delay on the part of any Lender or Fronting Bank
to demand compensation pursuant to this Section 3.7 shall not constitute a
waiver of its right to demand such compensation, but Borrowers of a Borrower
Group shall not be required to compensate a Lender to such Borrower Group or
Fronting Bank for any increased costs incurred or reductions suffered more than
six months prior to the date that the Lender or Fronting Bank notifies a Loan
Party Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Fronting Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six month period referred
to above shall be extended to include the period of retroactive effect thereof).

3.8 Additional Reserve Costs.

(a) If and so long as any Lender is required by the Bank of England, the
European Central Bank or the Financial Services Authority or any other monetary
or other authority of the UK to make special deposits, to maintain reserve asset
ratios or to pay fees, in each case in respect of such Lender’s LIBOR Loans,
such Lender may require the Borrower in respect of such Loans to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Schedule 3.8.

(b) Any additional cost owed pursuant to Section 3.8(a) above shall be payable
to the Agent by the applicable Borrower for the account of such Lender on each
date on which interest is payable for such Loan.

3.9 Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7 or 3.8, or if any Borrower is required to pay
additional amounts or indemnity payments with respect to a Lender under
Section 5.8, then such Lender shall use reasonable efforts to designate a
different Lending Office or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender,

 

219



--------------------------------------------------------------------------------

such designation or assignment (a) would eliminate the need for such notice or
reduce amounts payable or to be withheld in the future, as applicable; and
(b) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender or
unlawful. The Borrower or Borrowers of each affected Borrower Group shall pay
all reasonable costs and expenses incurred by any Lender that has issued a
Commitment to such Borrower Group in connection with any such designation or
assignment.

3.10 Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, an Interest Period Loan does
not occur on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of an Interest Period Loan occurs on a day other than the end of its
Interest Period, or (c) any Borrower of either Borrower Group fails to repay an
Interest Period Loan when required hereunder, then Borrowers of such Borrower
Group shall pay to Agent its customary administrative charge and to each Lender
all losses and expenses that it sustains as a consequence thereof, including any
loss or expense arising from liquidation or redeployment of funds or from fees
payable to terminate deposits of matching funds, but excluding loss of margin.
All amounts payable by Borrowers under this Section 3.10 shall be due and
payable in accordance with Section 3.3. Lenders shall not be required to
purchase deposits in the London interbank market or any other applicable market
to fund any Interest Period Loan, but the provisions hereof shall be deemed to
apply as if each Lender had purchased such deposits to fund such Loans.

3.11 Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations of the Borrower Group to which such excess
interest relates or, if it exceeds such unpaid principal, refunded to such
Borrower Group. In determining whether the interest contracted for, charged or
received by Agent or a Lender exceeds the maximum rate, such Person may, to the
extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. Without limiting
the generality of the foregoing provisions of Section 3.11, if any provision of
any of the Loan Documents would obligate any Canadian Domiciled Loan Party to
make any payment of interest with respect to the Canadian Facility Obligations
in an amount or calculated at a rate which would be prohibited by Applicable Law
or would result in the receipt of interest with respect to the Canadian Facility
Obligations at a criminal rate (as such terms are construed under the Criminal
Code (Canada)), then notwithstanding such provision, such amount or rates shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by the applicable recipient of interest with respect to the
Canadian Facility Obligations at a criminal rate, such adjustment to be
effected, to the extent necessary, as follows: (i) first, by reducing the amount
or rates of interest required to be paid by the Canadian Domiciled Loan Parties
to the applicable recipient under the Loan Documents; and (ii) thereafter, by
reducing any fees, commissions, premiums and other amounts

 

220



--------------------------------------------------------------------------------

required to be paid by the Canadian Domiciled Loan Parties to the applicable
recipient which would constitute interest with respect to the Canadian Facility
Obligations for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the applicable recipient shall have received an amount
in excess of the maximum permitted by that section of the Criminal Code
(Canada), then Canadian Domiciled Loan Parties shall be entitled, by notice in
writing to Agent, to obtain reimbursement from the applicable recipient in an
amount equal to such excess, and pending such reimbursement, such amount shall
be deemed to be an amount payable by the applicable recipient to the applicable
Canadian Domiciled Loan Party. Any amount or rate of interest with respect to
the Canadian Facility Obligations referred to in this Section 3.11 shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that any
Canadian Revolver Loans to any Canadian Borrower remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada)) shall, if they relate to a
specific period of time, be pro rated over that period of time and otherwise be
pro rated over the period from the Closing Date to the date of Full Payment of
the Canadian Facility Obligations, and, in the event of a dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by Agent shall be
conclusive for the purposes of such determination.

 

SECTION 4. LOAN ADMINISTRATION

4.1 Manner of Borrowing and Funding Loans.

4.1.1 Notices of Borrowing.

(a) North American Revolver Loans. Whenever any Canadian Borrower or U.S.
Borrower desires funding of a Borrowing of Revolver Loans, the North American
Loan Party Agent shall give Agent a Notice of Borrowing. Such notice must be
received by Agent no later than 11:00 a.m. (i) on the Business Day of the
requested funding date, in the case of Floating Rate Loans and (ii) at least
three Business Days prior to the requested funding date, in the case of Interest
Period Loans. Notices received after 11:00 a.m. shall be deemed received on the
next Business Day. Each Notice of Borrowing shall be irrevocable and shall
specify (A) the amount of the Borrowing, (B) the requested funding date (which
must be a Business Day), (C) whether the Borrowing is to be made as a U.S. Base
Rate Loan or a LIBOR Revolver Loan, in the case of a U.S. Borrower, or a
Canadian Base Rate Loan, LIBOR Loan, Canadian Prime Rate Loan or Canadian BA
Rate Loan, in the case of a Canadian Borrower, (D) in the case of Interest
Period Loans, the duration of the applicable Interest Period (which shall be
deemed to be one month if not specified) and (E) the Borrower Group Commitment
under which such Borrowing is proposed to be made and, if such Borrowing is
requested for a Canadian Borrower, the name of the Applicable Canadian Borrower
and whether such Loan is to be denominated in Dollars or Canadian Dollars.

(b) European Revolver Loans. Whenever any Belgian Borrower, Dutch Borrower,
Norwegian Borrower or UK Borrower desires funding of a Borrowing of Revolver
Loans, the European Loan Party Agent shall give Agent and Bank of America
(London) a Notice of Borrowing. Such notice must be received by Agent and Bank
of America (London) no later than 11:00 a.m. (Local Time) (i) at least two
Business Days prior to the requested funding date,

 

221



--------------------------------------------------------------------------------

in the case of Floating Rate Loans and (ii) at least three Business Days prior
to the requested funding date, in the case of Interest Period Loans. Notices
received after 11:00 a.m. (Local Time) shall be deemed received on the next
Business Day. Each Notice of Borrowing shall be irrevocable and shall specify
(A) the amount of the Borrowing, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as a Base Rate Loan, a
LIBOR Loan or, in the case of a Norwegian Borrower, a NIBOR Loan, (D) in the
case of Interest Period Loans, the duration of the applicable Interest Period
(which shall be deemed to be one month if not specified), (E) the Borrower Group
Commitment under which such Borrowing is proposed to be made and the name of the
Applicable Foreign Borrower or Norwegian Borrower (as applicable) and (F) the
currency in which such Loan will be denominated (which must be a currency
permitted under this Agreement for such Loan). Notwithstanding the foregoing,
Norwegian Base Rate Loans shall only be available as Norwegian Swingline Loans.
Among the Norwegian Borrowers, MRC Global Norway is appointed by the other
Norwegian Borrowers to act as administrative borrower for the receipt of
disbursements.

(c) Asian Revolver Loans.

(i) Australia. Whenever any Australian Borrower desires funding of a Borrowing
of Revolver Loans, the Asian Loan Party Agent shall give Agent, Bank of America
(Australia) and Bank of America (Hong Kong) a Notice of Borrowing. Such notice
must be received by Agent, Bank of America (Australia) and Bank of America (Hong
Kong) no later than 10:00 a.m. (Local Time) (A) at least two Business Days prior
to the requested funding date, in the case of Floating Rate Loans (provided,
that a Notice of Borrowing that requests a Revolver Loan (x) denominated other
than in Australian Dollars or (y) in excess of AUS$30,000,000 (or such lesser
amount as Agent may require in its discretion) must be received no later than
10:00 a.m. (Local Time) three Business Days prior to the requested funding date
(or such shorter time as may be agreed to by Agent and Australian Lenders)) and
(B) at least three Business Days prior to the requested funding date in the case
of Interest Period Loans. Notices received after 10:00 a.m. (Local Time) shall
be deemed received on the next Business Day. Each Notice of Borrowing shall be
irrevocable and shall specify (1) the amount of the Borrowing, (2) the requested
funding date (which must be a Business Day), (3) whether the Borrowing is to be
made as an Australian Bank Bill Rate Loan, an Australian Base Rate Loan or a
LIBOR Loan, (4) in the case of Interest Period Loans, the duration of the
applicable Interest Period (which shall be deemed to be one month if not
specified), (5) the name of the Applicable Foreign Borrower and (6) the currency
in which such Loan will be denominated (which must be a currency permitted under
this Agreement for such Loan).

(ii) New Zealand. Whenever any New Zealand Borrower desires funding of a
Borrowing of Revolver Loans, the Asian Loan Party Agent shall give Agent, Bank
of America (Australia) and Bank of America (Hong Kong) a Notice of Borrowing.
Such notice must be received by Agent, Bank of America (Australia) and Bank of
America (Hong Kong) no later than 10:00 a.m. (Local Time) (A) at least two
Business Days prior to the requested funding date, in the case of Floating Rate
Loans (provided, that a Notice of Borrowing that requests a Revolver Loan
denominated other than in New Zealand Dollars must be received no later than
10:00 a.m. (Local Time) three Business Days prior to the requested funding date
(or such shorter time as may be agreed to by

 

222



--------------------------------------------------------------------------------

Agent and New Zealand Lenders)) and (B) at least three Business Days prior to
the requested funding date in the case of Interest Period Loans. Notices
received after 10:00 a.m. (Local Time) shall be deemed received on the next
Business Day. Each Notice of Borrowing shall be irrevocable and shall specify
(1) the amount of the Borrowing, (2) the requested funding date (which must be a
Business Day), (3) whether the Borrowing is to be made as a New Zealand Bank
Bill Rate Loan, a New Zealand Base Rate Loan or a LIBOR Loan, (4) in the case of
Interest Period Loans, the duration of the applicable Interest Period (which
shall be deemed to be one month if not specified), (5) the name of the
Applicable Foreign Borrower and (6) the currency in which such Loan will be
denominated (which must be a currency permitted under this Agreement for such
Loan).

(iii) Singapore. Whenever any Singapore Borrower desires funding of a Borrowing
of Revolver Loans, the Asian Loan Party Agent shall give Agent, Bank of America
(Singapore) and Bank of America (Hong Kong) a Notice of Borrowing. Such notice
must be received by Agent, Bank of America (Singapore) and Bank of America (Hong
Kong) no later than 11:00 a.m. (Local Time) (i) at least two Business Days prior
to the requested funding date, in the case of Floating Rate Loans (provided,
that a Notice of Borrowing that requests a Revolver Loan denominated other than
in Singapore Dollars must be received no later than 11:00 a.m. (Local Time)
three Business Days prior to the requested funding date (or such shorter time as
may be agreed to by Agent and Singapore Lenders)) and (ii) at least three
Business Days prior to the requested funding date in the case of Interest Period
Loans. Notices received after 11:00 a.m. (Local Time) shall be deemed received
on the next Business Day. Each Notice of Borrowing shall be irrevocable and
shall specify (A) the amount of the Borrowing, (B) the requested funding date
(which must be a Business Day), (C) whether the Borrowing is to be made as a
Singapore Base Rate Loan, a LIBOR Loan or a SIBOR Loan, (D) in the case of
Interest Period Loans, the duration of the applicable Interest Period (which
shall be deemed to be one month if not specified), (E) the name of the
Applicable Foreign Borrower and (F) the currency in which such Loan will be
denominated (which must be a currency permitted under this Agreement for such
Loan).

(d) North American Swingline Loans. Whenever any Canadian Borrower or U.S.
Borrower desires funding of a Borrowing of Swingline Loans, the North American
Loan Party Agent shall give the Agent a Notice of Borrowing. Such notice must be
received by the Agent no later than 11:00 a.m. on the Business Day of the
requested funding date. Notices received after 11:00 a.m. shall be deemed
received on the next Business Day. Each Notice of Borrowing shall be irrevocable
and shall specify (A) the amount of the Borrowing, (B) the requested funding
date (which must be a Business Day), (C) whether the Borrowing is to be made as
a Canadian Base Rate Loan or Canadian Prime Rate Loan, in the case of a Canadian
Borrower, and (D) the Borrower Group Commitment under which such Borrowing is
proposed to be made and, if such Borrowing is requested for a Canadian Borrower,
the name of the Applicable Canadian Borrower and whether such Loan is to be
denominated in Dollars or Canadian Dollars.

(e) European Swingline Loans. Whenever any Belgian Borrower, Dutch Borrower,
Norwegian Borrower or UK Borrower desires funding of a Borrowing of Swingline
Loans, the European Loan Party Agent shall give the Agent and Bank of America
(London) a

 

223



--------------------------------------------------------------------------------

Notice of Borrowing. Such notice must be received by the Agent no later than
11:00 a.m. (London time) on the Business Day of the requested funding date.
Notices received after 11:00 a.m. (London time) shall be deemed received on the
next Business Day. Each Notice of Borrowing shall be irrevocable and shall
specify (A) the amount of the Borrowing, (B) the requested funding date (which
must be a Business Day), (C) the Borrower Group Commitment under which such
Borrowing is proposed to be made and the name of the Applicable Foreign Borrower
or the Norwegian Borrower (as applicable) and (D) the currency in which such
Loan will be denominated (which must be a currency permitted under this
Agreement for such Loan).

(f) Asian Swingline Loans. Whenever any Australian Borrower, New Zealand
Borrower or Singapore Borrower desires funding of a Borrowing of Swingline
Loans, the Asian Loan Party Agent shall give the Agent, Bank of America
(Australia) and Bank of America (Hong Kong) (in the case of a request by
Australian Borrowers and New Zealand Borrowers) or Bank of America (Singapore)
and Bank of America (Hong Kong) (in the case of a request by Singapore
Borrowers) a Notice of Borrowing. Such notice must be received by the Agent and
Bank of America (Australia) or Bank of America (Singapore), as applicable, and
Bank of America (Hong Kong) no later than 10:00 a.m. (Local Time) on the
Business Day of the requested funding date (provided, that a Notice of Borrowing
that requests a Swingline Loan denominated in Dollars must be received no later
than 10:00 a.m. (Local Time) three Business Days prior to the requested funding
date (or such shorter time as may be agreed to by Agent)). Notices received
after 10:00 a.m. (Local Time) shall be deemed received on the next Business Day.
Each Notice of Borrowing shall be irrevocable and shall specify (A) the amount
of the Borrowing, (B) the requested funding date (which must be a Business Day),
(C) the Borrower Group Commitment under which such Borrowing is proposed to be
made and the name of the Applicable Foreign Borrower and (D) the currency in
which such Loan will be denominated (which must be a currency permitted under
this Agreement for such Loan).

(g) Deemed Requests for Revolver Loans. Unless payment is otherwise timely made
by each Borrower within a Borrower Group, the becoming due of any amount
required to be paid with respect to any of the Obligations of the Loan Party
Group to which such Borrower Group belongs (whether principal, interest, fees or
other charges, including Extraordinary Expenses, LC Obligations and Cash
Collateral) shall be deemed to be a request for Revolver Loans by such Borrower
Group on the due date, in the amount of such Obligations and shall bear interest
at the per annum rate applicable hereunder to Base Rate Loans, in the case of
such Obligations owing by any Loan Party (other than a Canadian Domiciled Loan
Party), or to Canadian Prime Rate Loans, in the case of such Obligations owing
by a Canadian Domiciled Loan Party. The proceeds of such Revolver Loans shall be
disbursed as direct payment of the relevant Obligation.

(h) Controlled Disbursement Accounts. If any Borrower within a Borrower Group
establishes a controlled disbursement account with Bank of America or any branch
or Affiliate of Bank of America, then the presentation for payment of any check,
ACH or electronic debit or other payment item drawn on such account at a time
when there are insufficient funds to cover it shall be deemed to be a request
for Revolver Loans by such Borrower Group on the date of such presentation, in
the amount of such payment item, and shall bear interest at the per annum rate
applicable hereunder to Base Rate Loans, in the case of insufficient funds owing
by any Loan Party (other than a Canadian Domiciled Loan Party), or to Canadian
Prime Rate Loans,

 

224



--------------------------------------------------------------------------------

in the case of insufficient funds owing by a Canadian Domiciled Loan Party. The
proceeds of such Revolver Loans may be disbursed directly to the controlled
disbursement account or other appropriate account.

4.1.2 Fundings by Lenders; Settlement.

(a) Each Applicable Lender shall timely honor its Borrower Group Commitment by
funding its Pro Rata share of each Borrowing of Revolver Loans under such
Borrower Group Commitment that is properly requested hereunder; provided, that,
subject to Sections 2.1.4 and 2.1.5, no Lender shall be required to honor its
Borrower Group Commitment by funding its Pro Rata share of any Borrowing that
would cause the Revolver Loans to a Borrower Group to exceed the aggregate
Borrowing Base for such Borrower Group or, with respect to any Applicable
Foreign Borrower, the limit contained in Section 2.12. Agent shall endeavor to
notify the Applicable Lenders of each Notice of Borrowing (or deemed request for
a Borrowing) by (i) 12:00 noon (Local Time) on the proposed funding date for
Floating Rate Loans to U.S. Borrowers or Canadian Borrowers, (ii) 12:00 noon
(Local Time) two Business Days before any proposed funding date for Floating
Rate Loans to Foreign Borrowers (other than Canadian Borrowers and Norwegian
Borrowers), or (iii) 11:00 a.m. (Local Time) at least two Business Days before
any proposed funding of Interest Period Loans. Each Applicable Lender shall fund
to Agent such Lender’s Pro Rata share of the Borrowing to the account specified
by Agent in immediately available funds not later than 2:00 p.m. (Local Time) on
the requested funding date, unless Agent’s notice is received after the times
provided above, in which event each Applicable Lender shall fund its Pro Rata
share by 11:00 a.m. (Local Time) on the next Business Day. Subject to its
receipt of such amounts from the Applicable Lenders, Agent shall disburse the
proceeds of the Revolver Loans as directed by the applicable Loan Party Agent.
Unless Agent shall have received (in sufficient time to act) written notice from
an Applicable Lender that it does not intend to fund its Pro Rata share of a
Borrowing, Agent may assume that such Applicable Lender has deposited or
promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to the Borrower or Borrowers within such Borrower Group. If
an Applicable Lender’s share of any Borrowing is not received by Agent, then the
Borrower or Borrowers within the Borrower Group agree to repay to Agent on
demand the amount of such share, together with interest thereon from the date
disbursed until repaid, at the rate applicable to such Borrowing.
Notwithstanding the foregoing, the Agent may, in its discretion, fund any
request for a Borrowing of Revolver Loans as Swingline Loans.

(b) To facilitate administration of the Revolver Loans, the Lenders, the
Swingline Lenders and the Agent agree (which agreement is solely among them, and
not for the benefit of or enforceable by any Borrower or any other Loan Party)
that settlement among them with respect to Swingline Loans and other Revolver
Loans may take place on a date determined from time to time by the Agent, which
shall occur at least once every (i) five (5) Business Days with respect to U.S.
Swingline Loans, Canadian Swingline Loans and any other Revolver Loans
(excluding other Swingline Loans) and (ii) ten (10) Business Days with respect
to Australian Swingline Loans, Belgian Swingline Loans, Dutch Swingline Loans,
New Zealand Swingline Loans, Norwegian Swingline Loans, Singapore Swingline
Loans and UK Swingline Loans. Norwegian Borrowers authorize Agent to settle
Norwegian Swingline Loans into NIBOR Loans with one month Interest Periods. On
each settlement date, settlement shall be made with each Lender in accordance
with the Settlement Report delivered by the Agent to the Lenders.

 

225



--------------------------------------------------------------------------------

Between settlement dates, the Agent may in its discretion (but is not obligated
to) apply payments on Revolver Loans to Swingline Loans, regardless of any
designation by a Loan Party Agent or any Borrower or any provision herein to the
contrary. Each Lender’s obligation to make settlements with the Agent is
absolute and unconditional, without offset, counterclaim or other defense, and
whether or not the Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied. If, due to an Insolvency Proceeding with
respect to any Borrower or any other Loan Party or otherwise, any Swingline Loan
may not be settled among the Lenders hereunder, then each Applicable Lender
shall be deemed to have purchased from the applicable Swingline Lender a Pro
Rata participation in each unpaid Swingline Loan and shall transfer the amount
of such participation to the applicable Swingline Lender, in immediately
available funds, within one Business Day after the Agent’s request therefor.

4.1.3 Notices. Each Borrower authorizes the Agent and Lenders to extend Loans,
convert or continue Revolver Loans, effect selections of interest rates, and
transfer funds to or on behalf of applicable Borrowers based on telephonic or
e-mailed instructions by Loan Party Agents to the Agent. Each Loan Party Agent
shall confirm each such request by reasonably prompt delivery to the Agent of a
Notice of Borrowing or Notice of Conversion/Continuation, if applicable, but if
it differs in any material respect from the action taken by the Agent or
Lenders, the records of the Agent and Lenders shall govern. Neither the Agent
nor any Lender shall have any liability for any loss suffered by a Borrower as a
result of the Agent or any Lender acting upon its understanding of telephonic or
e-mailed instructions from a person believed in good faith by the Agent or any
Lender to be a person authorized to give such instructions on a Loan Party
Agent’s behalf.

4.2 Defaulting Lender.

4.2.1 Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations to fund or participate in Loans or Letters of Credit, the
Agent may exclude the Commitments and Loans of any Defaulting Lender from the
calculation of Pro Rata shares. A Defaulting Lender shall have no right to vote
on any amendment, waiver or other modification of a Loan Document, except as
provided in Section 14.1.1(c).

4.2.2 Payments; Fees. The Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to the Agent such amounts
until all Obligations owing to the Agent, non-Defaulting Lenders and other
Secured Parties have been paid in full. The Agent may apply such amounts to the
Defaulting Lender’s defaulted obligations, use the funds to Cash Collateralize
such Lender’s LC Obligations, or readvance the amounts to Borrowers hereunder. A
Lender shall not be entitled to receive any fees accruing hereunder during the
period in which it is a Defaulting Lender, and the unfunded portion of its
Commitment shall be disregarded for purposes of calculating the unused line fee
under Section 3.2.1. If any LC Obligations owing to a Defaulting Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Sections 3.2.2, 3.2.3, 3.2.4, 3.2.5, 3.2.6, 3.2.7, 3.2.8, 3.2.9, or 3.2.10 shall
be paid to such Lenders. Notwithstanding anything to the contrary in this
Section 4.2.2, the LC Obligations owing to a Defaulting Lender may be
reallocated to the other Lenders only to the extent that such reallocation does
not cause the Total Revolver Exposure of any non-Defaulting Lender to exceed
such non-Defaulting Lender’s Commitment. The Agent shall be paid all fees
attributable to LC Obligations that are not reallocated.

 

226



--------------------------------------------------------------------------------

4.2.3 Cure. Borrowers, the Agent and each Fronting Bank may agree in writing
that a Lender is no longer a Defaulting Lender. At such time, Pro Rata shares
shall be reallocated without exclusion of such Lender’s Commitment and Loans,
and all outstanding Revolver Loans, LC Obligations and other exposures under the
Commitments shall be reallocated among Lenders and settled by the Agent (with
appropriate payments by the reinstated Lender) in accordance with the readjusted
Pro Rata shares. Unless expressly agreed by Borrowers, the Agent and each
Fronting Bank, no reinstatement of a Defaulting Lender shall constitute a waiver
or release of claims against such Lender. The failure of any Lender to fund a
Loan, to make a payment in respect of LC Obligations or otherwise to perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender.

4.3 Number and Amount of Interest Period Loans; Determination of Rate. For ease
of administration, all Interest Period Loans of the same Type to a Borrower
Group having the same length and beginning date of their Interest Periods and
the same currency shall be aggregated together, and such Loans shall be
allocated among the Applicable Lenders on a Pro Rata basis. With respect to any
Borrower Group, no more than six (6) Borrowings of Interest Period Loans may be
outstanding at any time, and each Borrowing of Interest Period Loans when made,
continued or converted shall be in a minimum amount of $1,000,000, or an
increment of $100,000 in excess thereof. Upon determining Australian Bank Bill
Rate, Canadian BA Rate, LIBOR, New Zealand Bank Bill Rate, NIBOR or SIBOR for
any Interest Period requested by Borrowers within a Borrower Group, Agent shall
promptly notify the applicable Loan Party Agent thereof by telephone or
electronically and, if requested by such Loan Party Agent, shall confirm any
telephonic notice in writing.

4.4 Loan Party Agents.

4.4.1 North American Loan Party Agent. Each Canadian Domiciled Loan Party and
each U.S. Domiciled Loan Party hereby designates MRMC (“North American Loan
Party Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of any Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, any Fronting Bank or any Lender. North American Loan Party
Agent hereby accepts such appointment. Notwithstanding the foregoing, but
subject to Section 10.1.1(f), the North American Loan Party Agent or a Senior
Officer of MRC Global may prepare and deliver a Borrowing Base Certificate on
behalf of each Canadian Domiciled Loan Party and each U.S. Domiciled Loan Party.
The then current North American Loan Party Agent may resign as North American
Loan Party Agent upon written notice to Agent designating another U.S. Domiciled
Loan Party as the successor North American Loan Party Agent.

 

227



--------------------------------------------------------------------------------

4.4.2 European Loan Party Agent. Each Belgian Domiciled Loan Party, each Dutch
Domiciled Loan Party, each Norwegian Domiciled Loan Party and each UK Domiciled
Loan Party hereby designates Transmark UK (“European Loan Party Agent”) as its
representative and agent for all purposes under the Loan Documents, including
requests for Loans and Letters of Credit, designation of interest rates,
delivery or receipt of communications, preparation and delivery of any Borrowing
Base and financial reports, receipt and payment of Obligations, requests for
waivers, amendments or other accommodations, actions under the Loan Documents
(including in respect of compliance with covenants), and all other dealings with
Agent, European Security Trustee, any Fronting Bank or any Lender. European Loan
Party Agent hereby accepts such appointment. Notwithstanding the foregoing, but
subject to Section 10.1.1(f), the European Loan Party Agent or a Senior Officer
of MRC Global may prepare and deliver a Borrowing Base Certificate on behalf of
each Belgian Domiciled Loan Party, each Dutch Domiciled Loan Party, the
Norwegian Domiciled Loan Parties and each UK Domiciled Loan Party. The then
current European Loan Party Agent may resign as European Loan Party Agent upon
written notice to Agent designating another Belgian Domiciled Loan Party, Dutch
Domiciled Loan Party, Norwegian Domiciled Loan Party or UK Domiciled Loan Party
as the successor European Loan Party Agent. The appointment by each Norwegian
Domiciled Loan Party of the European Loan Party Agent is subject to acts under
such appointment being in compliance with duties and obligations the Norwegian
Domiciled Loan Party has under Norwegian law. If the Norwegian Domiciled Loan
Party revokes the appointment of Transmark UK pursuant to this Section 4.4.2,
the European Loan Party Agent shall immediately notify the Agent and the
Norwegian Domiciled Loan Parties shall enter into alternative arrangements to
appoint a representative agent under this Agreement.

4.4.3 Asian Loan Party Agent. Each Australian Domiciled Loan Party, each New
Zealand Domiciled Loan Party and each Singapore Domiciled Loan Party hereby
designates the Initial Australian Borrower (“Asian Loan Party Agent”) as its
representative and agent for all purposes under the Loan Documents, including
requests for Loans and Letters of Credit, designation of interest rates,
delivery or receipt of communications, preparation and delivery of any Borrowing
Base and financial reports, receipt and payment of Obligations, requests for
waivers, amendments or other accommodations, actions under the Loan Documents
(including in respect of compliance with covenants), and all other dealings with
Agent, any Security Trustee, any Fronting Bank or any Lender. Asian Loan Party
Agent hereby accepts such appointment. Notwithstanding the foregoing, but
subject to Section 10.1.1(f), the Asian Loan Party Agent or a Senior Officer of
MRC Global may prepare and deliver a Borrowing Base Certificate on behalf of
each Australian Domiciled Loan Party, each New Zealand Domiciled Loan Party and
each Singapore Domiciled Loan Party. The then current Asian Loan Party Agent may
resign as Asian Loan Party Agent upon written notice to Agent designating
another Australian Domiciled Loan Party, New Zealand Domiciled Loan Party or
Singapore Domiciled Loan Party as the successor Asian Loan Party Agent.

4.4.4 Loan Party Agents Generally. Agent, each Security Trustee, each Fronting
Bank and each Lender shall be entitled to rely upon, and shall be fully
protected in relying upon, any notice or communication (including any Notice of
Borrowing) delivered by a Loan Party Agent on behalf of any Loan Party. Agent,
any Security Trustee, any Fronting Bank and any Lender may give any notice or
communication with a Loan Party hereunder to a Loan Party Agent on behalf of
such Loan Party. Each of Agent, any Security Trustee, any Fronting

 

228



--------------------------------------------------------------------------------

Bank and any Lender shall have the right, in its discretion, to deal exclusively
with a Loan Party Agent for any or all purposes under the Loan Documents. Each
Loan Party agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by the applicable Loan Party Agent
shall be binding upon and enforceable against it.

4.5 One Obligation. Without in any way limiting any Guarantee of (and for the
avoidance of doubt inclusive of any applicable Guarantee limitations) or the
provisions under Section 12.2.13 with respect to the Secured Obligations,
(a) the U.S. Facility Secured Obligations owing by each U.S. Domiciled Loan
Party shall constitute one general obligation of the U.S. Domiciled Loan Parties
and (unless otherwise expressly provided in any Credit Document) shall be
secured by Agent’s Lien upon all Collateral of each U.S. Domiciled Loan Party,
provided, that each Credit Party shall be deemed to be a creditor of, and the
holder of a separate claim against, each U.S. Domiciled Loan Party to the extent
of any U.S. Facility Secured Obligations owed by such U.S. Domiciled Loan Party
to such Credit Party, (b) the Australian Facility Secured Obligations owing by
each Australian Domiciled Loan Party shall constitute one general obligation of
the Australian Domiciled Loan Parties and (unless otherwise expressly provided
in any Credit Document) shall be secured by Agent’s and AUS-NZ Security
Trustee’s Liens upon all Collateral of each Australian Domiciled Loan Party,
provided, that each Credit Party shall be deemed to be a creditor of, and the
holder of a separate claim against, each Australian Domiciled Loan Party to the
extent of any Australian Facility Secured Obligations owed by such Australian
Domiciled Loan Party to such Credit Party, (c) the Belgian Facility Secured
Obligations owing by each Belgian Domiciled Loan Party shall constitute one
general obligation of the Belgian Domiciled Loan Parties and (unless otherwise
expressly provided in any Credit Document) shall be secured by Agent’s and
European Security Trustee’s Liens upon all Collateral of each Belgian Domiciled
Loan Party, provided, that each Credit Party shall be deemed to be a creditor
of, and the holder of a separate claim against, each Belgian Domiciled Loan
Party to the extent of any Belgian Facility Secured Obligations owed by such
Belgian Domiciled Loan Party to such Credit Party, (d) the Canadian Facility
Secured Obligations owing by each Canadian Domiciled Loan Party shall constitute
one general obligation of the Canadian Domiciled Loan Parties and (unless
otherwise expressly provided in any Credit Document) shall be secured by Agent’s
Lien upon all Collateral of each Canadian Domiciled Loan Party, provided, that
each Credit Party shall be deemed to be a creditor of, and the holder of a
separate claim against, each Canadian Domiciled Loan Party to the extent of any
Canadian Facility Secured Obligations owed by such Canadian Domiciled Loan Party
to such Credit Party, (e) the Dutch Facility Secured Obligations owing by each
Dutch Domiciled Loan Party shall constitute one general obligation of the Dutch
Domiciled Loan Parties and (unless otherwise expressly provided in any Credit
Document) shall be secured by Agent’s and European Security Trustee’s Liens upon
all Collateral of each Dutch Domiciled Loan Party, provided, that each Credit
Party shall be deemed to be a creditor of, and the holder of a separate claim
against, each Dutch Domiciled Loan Party to the extent of any Dutch Facility
Secured Obligations owed by such Dutch Domiciled Loan Party to such Credit
Party, (f) the New Zealand Facility Secured Obligations owing by each New
Zealand Domiciled Loan Party shall constitute one general obligation of the New
Zealand Domiciled Loan Parties and (unless otherwise expressly provided in any
Credit Document) shall be secured by Agent’s and AUS-NZ Security Trustee’s Liens
upon all Collateral of each New Zealand Domiciled Loan Party, provided, that
each Credit Party shall be deemed to be a creditor of, and the holder of a
separate claim against, each New Zealand Domiciled Loan Party to the extent of
any New Zealand Facility Secured Obligations owed by

 

229



--------------------------------------------------------------------------------

such New Zealand Domiciled Loan Party to such Credit Party, (g) the Norwegian
Facility Secured Obligations owing by each Norwegian Domiciled Loan Party shall
constitute one general obligation of the Norwegian Domiciled Loan Parties and
(unless otherwise expressly provided in any Credit Document) shall be secured by
Agent’s Liens upon all Collateral of each Norwegian Domiciled Loan Party,
provided, that each Credit Party shall be deemed to be a creditor of, and the
holder of a separate claim against, each Norwegian Domiciled Loan Party to the
extent of any Norwegian Facility Secured Obligations owed by such Norwegian
Domiciled Loan Party to such Credit Party, (h) the Singapore Facility Secured
Obligations owing by each Singapore Domiciled Loan Party shall constitute one
general obligation of the Singapore Domiciled Loan Parties and (unless otherwise
expressly provided in any Credit Document) shall be secured by Agent’s Lien upon
all Collateral of each Singapore Domiciled Loan Party, provided, that each
Credit Party shall be deemed to be a creditor of, and the holder of a separate
claim against, each Singapore Domiciled Loan Party to the extent of any
Singapore Facility Secured Obligations owed by such Singapore Domiciled Loan
Party to such Credit Party, and (i) the UK Facility Secured Obligations owing by
each UK Domiciled Loan Party shall constitute one general obligation of the UK
Domiciled Loan Parties and (unless otherwise expressly provided in any Credit
Document) shall be secured by Agent’s and European Security Trustee’s Lien upon
all Collateral of each UK Domiciled Loan Party, provided, that each Credit Party
shall be deemed to be a creditor of, and the holder of a separate claim against,
each UK Domiciled Loan Party to the extent of any UK Facility Secured
Obligations owed by such UK Domiciled Loan Party to such Credit Party.

4.6 Effect of Termination. On the effective date of termination of the
Commitments, all Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Bank Products (including, only with
the consent of Agent, any Cash Management Services). All undertakings of Loan
Parties contained in the Loan Documents shall survive, and Agent and Security
Trustees shall retain their Liens in the Collateral and all of their rights and
remedies under the Loan Documents until Full Payment of the Secured Obligations.
Notwithstanding Full Payment of the Secured Obligations, Agent and Security
Trustees shall not be required to terminate their Liens in any Collateral
unless, with respect to any damages Agent may incur as a result of the dishonor
or return of Payment Items applied to Secured Obligations, Agent receives (a) a
written agreement, executed by the relevant Loan Party Agent and any Person
whose advances are used in whole or in part to satisfy the Secured Obligations,
indemnifying Agent and Lenders from any such damages; or (b) such Cash
Collateral as Agent, in its reasonable discretion, deems necessary to protect
against any such damages. Sections 2.2, 2.3, 2.4. 2.5, 2.6, 2.7, 2.8, 2.9, 2.10,
3.4, 3.6, 3.7, 3.10, 5.4, 5.8, 5.9, 12, 14.2 and this Section 4.6, and the
obligation of each Loan Party and Lender with respect to each indemnity given by
it in any Loan Document, shall survive Full Payment of the Secured Obligations
and any release relating to this credit facility.

 

SECTION 5. PAYMENTS

5.1 General Payment Provisions. All payments of Obligations shall be made
without offset, counterclaim or defense of any kind, and in immediately
available funds, not later than 1:00 p.m. (Local Time) on the due date. Any
payment after such time shall be deemed made on the next Business Day. If any
payment under the Loan Documents shall be stated to be due on a day other than a
Business Day, the due date shall be extended to the next Business Day

 

230



--------------------------------------------------------------------------------

and such extension of time shall be included in any computation of interest and
fees. Any payment of an Interest Period Loan prior to the end of its Interest
Period shall be accompanied by all amounts due under Section 3.10. Any
prepayment of Loans to a Borrower Group shall be applied first to costs and
expenses of Agent and Security Trustees (including any Extraordinary Expenses)
relating to such Borrower Group, second to Floating Rate Loans (and Agent may,
in its discretion, apply such prepayment to Swingline Loans before other
Revolver Loans) of such Borrower Group, and then to Interest Period Loans of
such Borrower Group; provided, that as long as no Default or Event of Default
exists, prepayments of Interest Period Loans may, at the option of Borrowers of
the applicable Borrower Group and Agent, be held by Agent as Cash Collateral and
applied to such Loans at the end of their Interest Periods (in which case no
compensation under Section 3.10 hereof shall be payable with respect to such
prepayment). All payments with respect to any U.S. Facility Obligations shall be
made in Dollars (other than under Sections 2.10.2(a) and 3.2.10(b) with respect
to U.S. Letters of Credit denominated in currencies other than Dollars) and all
payments with respect to any other Obligation shall be made in the currency of
the underlying Obligation. Any payment made contrary to the requirements of the
preceding sentence shall be subject to the terms of Section 5.11.

5.2 Repayment of Obligations. All (a) Australian Facility Obligations shall be
immediately due and payable in full on the Australian Revolver Commitment
Termination Date, (b) Belgian Facility Obligations shall be immediately due and
payable in full on the Belgian Revolver Commitment Termination Date,
(c) Canadian Facility Obligations shall be immediately due and payable in full
on the Canadian Revolver Commitment Termination Date, (d) Dutch Facility
Obligations shall be immediately due and payable in full on the Dutch Revolver
Commitment Termination Date, (e) New Zealand Facility Obligations shall be
immediately due and payable in full on the New Zealand Revolver Commitment
Termination Date, (f) Norwegian Facility Obligations shall be immediately due
and payable in full on the Norwegian Revolver Commitment Termination Date,
(g) Singapore Facility Obligations shall be immediately due and payable in full
on the Singapore Revolver Commitment Termination Date, (h) UK Facility
Obligations shall be immediately due and payable in full on the UK Revolver
Commitment Termination Date, and (i) U.S. Facility Obligations shall be
immediately due and payable in full on the U.S. Revolver Commitment Termination
Date, in each case, unless payment of such Obligations is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium, subject to, in the case of Interest Period Loans, the payment of costs
set forth in Section 3.10 (except to the extent provided in Section 5.1).
Notwithstanding anything herein to the contrary, if an Overadvance exists,
Borrowers of the Borrower Group owing such Overadvance shall, on the sooner of
Agent’s demand or the first Business Day after any Borrower of such Borrower
Group has knowledge thereof, repay the outstanding Loans in an amount sufficient
to reduce the principal balance of the related Overadvance Loan to zero. If as a
result of fluctuations in exchange rates or otherwise the sum of all outstanding
U.S. Revolver Loans and U.S. LC Obligations exceeds the U.S. Revolver
Commitments, the excess amount shall be payable by the U.S. Borrowers within
three Business Days following demand by Agent.

5.3 Payment of Other Obligations. Obligations shall be paid by Borrowers as
provided in the Loan Documents or, if no payment date is specified, within 10
Business Days of demand by Agent therefor.

 

231



--------------------------------------------------------------------------------

5.4 Marshaling; Payments Set Aside. None of Agent, Security Trustees, Fronting
Banks or Lenders shall be under any obligation to marshal any assets in favor of
any Loan Party or against any Obligations. If any payment by or on behalf of any
Borrower or Borrowers is made to Agent, any Security Trustee, any Fronting Bank,
or any Lender, or Agent, any applicable Security Trustee, any Fronting Bank or
any Lender exercises a right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Agent, such Security Trustee, such Fronting Bank or
such Lender in its discretion) to be repaid to a Creditor Representative or any
other Person, then to the extent of such recovery, the Obligation originally
intended to be satisfied, and all Liens, rights and remedies relating thereto,
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

5.5 Post-Default Allocation of Payments.

5.5.1 Allocation. Notwithstanding anything herein to the contrary (but subject
to Section 4.2 with respect to Defaulting Lenders), during an Event of Default,
monies to be applied to the Secured Obligations, whether arising from payments
by or on behalf of any Loan Party, realization on Collateral, setoff or
otherwise, shall be allocated as follows:

(a) with respect to monies, payments, Property or Collateral of or from any U.S.
Domiciled Loan Parties:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent, to the extent owing by any U.S. Domiciled Loan Party;

(ii) second, to all amounts owing to U.S. Swingline Lender on U.S. Swingline
Loans;

(iii) third, to all amounts owing to any U.S. Fronting Bank on U.S. LC
Obligations;

(iv) fourth, to all U.S. Facility Obligations constituting fees owing by the
U.S. Domiciled Loan Parties (exclusive of any Foreign Facility Obligations which
are guaranteed by the U.S. Domiciled Loan Parties);

(v) fifth, to all U.S. Facility Obligations constituting interest owing by the
U.S. Domiciled Loan Parties (exclusive of any Foreign Facility Obligations which
are guaranteed by the U.S. Domiciled Loan Parties);

(vi) sixth, to Cash Collateralization of U.S. LC Obligations;

(vii) seventh, to all U.S. Revolver Loans;

(viii) eighth, to all other U.S. Facility Secured Obligations (exclusive of
(A) any Foreign Facility Secured Obligations which are guaranteed by the U.S.
Domiciled Loan Parties and (B) any Secured Bank Product Obligations constituting
products under Hedge Agreements owing by the U.S. Domiciled Loan Parties to
Persons that are no longer Lenders or Affiliates of Lenders);

 

232



--------------------------------------------------------------------------------

(ix) ninth, to be applied ratably to clauses (b) through (i) below, to the
extent there are insufficient funds for the Full Payment of all Secured
Obligations under any such clauses (other than under subclauses (x) and
(xi) thereof);

(x) tenth, to Secured Bank Product Obligations described in clause (viii)(B)
above; and

(xi) eleventh, to be applied ratably to clauses (b) through (i) below, to the
extent there are insufficient funds for the Full Payment of Secured Obligations
under subclauses (x) thereof.

(b) with respect to monies, payments, Property or Collateral of or from any
Australian Domiciled Loan Party, together with any allocations pursuant to
subclauses (ix) and (xi) of any clause of this Section 5.5.1:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent and the AUS-NZ Security Trustee, to the extent owing by such Australian
Domiciled Loan Party;

(ii) second, to all amounts owing to Australian Swingline Lender on Australian
Swingline Loans to such Australian Domiciled Loan Party;

(iii) third, to all amounts owing by such Australian Domiciled Loan Party to any
Australian Fronting Bank on Australian LC Obligations of such Australian
Domiciled Loan Party;

(iv) fourth, to all Australian Facility Obligations of such Australian Domiciled
Loan Party constituting fees (exclusive of any other Foreign Facility
Obligations which are guaranteed by such Australian Domiciled Loan Party);

(v) fifth, to all Australian Facility Obligations of such Australian Domiciled
Loan Party constituting interest (exclusive of any other Foreign Facility
Obligations which are guaranteed by such Australian Domiciled Loan Party);

(vi) sixth, to Cash Collateralization of Australian LC Obligations of such
Australian Domiciled Loan Party;

(vii) seventh, to all Australian Revolver Loans of such Australian Domiciled
Loan Party;

(viii) eighth, to all other Australian Facility Secured Obligations of such
Australian Domiciled Loan Party (exclusive of (A) any other Foreign Facility
Secured Obligations which are guaranteed by such Australian Domiciled Loan Party
and (B) any Secured Bank Product Obligations constituting products under Hedge
Agreements owing by the Australian Domiciled Loan Parties to Persons that are no
longer Lenders or Affiliates of Lenders);

 

233



--------------------------------------------------------------------------------

(ix) ninth, to be applied ratably to the Foreign Facility Secured Obligations of
other Foreign Domiciled Loan Parties (exclusive of any Foreign Facility
Obligations described in subclauses (x) and (xi) in clauses (b) through (i) of
this Section 5.5.1) that are the subject of the Foreign Cross-Guarantee by such
Australian Domiciled Loan Party in accordance with this Section 5.5.1 to the
extent there are insufficient funds for the Full Payment of all such Foreign
Facility Secured Obligations;

(x) tenth, to Secured Bank Product Obligations described in clause (viii)(B)
above; and

(xi) eleventh, to be applied ratably to the Foreign Facility Secured Obligations
described in subclauses (x) of clauses (b) through (i) of this Section 5.5.1 of
other Foreign Domiciled Loan Parties that are the subject of the Foreign
Cross-Guarantee by such Australian Domiciled Loan Party in accordance with this
Section 5.5.1 to the extent there are insufficient funds for the Full Payment of
all such Foreign Facility Secured Obligations.

(c) with respect to monies, payments, Property or Collateral of or from any
Belgian Domiciled Loan Party, together with any allocations pursuant to
subclauses (ix) and (xi) of any clause of this Section 5.5.1:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent and the European Security Trustee, to the extent owing by such Belgian
Domiciled Loan Party;

(ii) second, to all amounts owing to Belgian Swingline Lender on Belgian
Swingline Loans to such Belgian Domiciled Loan Party;

(iii) third, to all amounts owing by such Belgian Domiciled Loan Party to any
Belgian Fronting Bank on Belgian LC Obligations of such Belgian Domiciled Loan
Party;

(iv) fourth, to all Belgian Facility Obligations of such Belgian Domiciled Loan
Party constituting fees (exclusive of any other Foreign Facility Obligations
which are guaranteed by such Belgian Domiciled Loan Party);

(v) fifth, to all Belgian Facility Obligations of such Belgian Domiciled Loan
Party constituting interest (exclusive of any other Foreign Facility Obligations
which are guaranteed by such Belgian Domiciled Loan Party);

(vi) sixth, to Cash Collateralization of Belgian LC Obligations of such Belgian
Domiciled Loan Party;

(vii) seventh, to all Belgian Revolver Loans of such Belgian Domiciled Loan
Party;

 

234



--------------------------------------------------------------------------------

(viii) eighth, to all other Belgian Facility Secured Obligations of such Belgian
Domiciled Loan Party (exclusive of (A) any other Foreign Facility Secured
Obligations which are guaranteed by such Belgian Domiciled Loan Party and
(B) any Secured Bank Product Obligations constituting products under Hedge
Agreements owing by the Belgian Domiciled Loan Parties to Persons that are no
longer Lenders or Affiliates of Lenders);

(ix) ninth, to be applied ratably to the Foreign Facility Secured Obligations of
other Foreign Domiciled Loan Parties (exclusive of any Foreign Facility
Obligations described in subclauses (x) and (xi) in clauses (b) through (i) of
this Section 5.5.1) that are the subject of the Foreign Cross-Guarantee by such
Belgian Domiciled Loan Party in accordance with this Section 5.5.1 to the extent
there are insufficient funds for the Full Payment of all such Foreign Facility
Secured Obligations;

(x) tenth, to Secured Bank Product Obligations described in clause (viii)(B)
above; and

(xi) eleventh, to be applied ratably to the Foreign Facility Secured Obligations
described in subclauses (x) of clauses (b) through (i) of this Section 5.5.1 of
other Foreign Domiciled Loan Parties that are the subject of the Foreign
Cross-Guarantee by such Belgian Domiciled Loan Party in accordance with this
Section 5.5.1 to the extent there are insufficient funds for the Full Payment of
all such Foreign Facility Secured Obligations.

(d) with respect to monies, payments, Property or Collateral of or from any
Canadian Domiciled Loan Party, together with any allocations pursuant to
subclauses (ix) and (xi) of any clause of this Section 5.5.1:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent, to the extent owing by such Canadian Domiciled Loan Party;

(ii) second, to all amounts owing to Canadian Swingline Lender on Canadian
Swingline Loans to such Canadian Domiciled Loan Party;

(iii) third, to all amounts owing by such Canadian Domiciled Loan Party to any
Canadian Fronting Bank on Canadian LC Obligations of such Canadian Domiciled
Loan Party;

(iv) fourth, to all Canadian Facility Obligations of such Canadian Domiciled
Loan Party constituting fees (exclusive of any other Foreign Facility
Obligations which are guaranteed by such Canadian Domiciled Loan Party);

(v) fifth, to all Canadian Facility Obligations of such Canadian Domiciled Loan
Party constituting interest (exclusive of any other Foreign Facility Obligations
which are guaranteed by such Canadian Domiciled Loan Party);

(vi) sixth, to Cash Collateralization of Canadian LC Obligations of such
Canadian Domiciled Loan Party;

 

235



--------------------------------------------------------------------------------

(vii) seventh, to all Canadian Revolver Loans of such Canadian Domiciled Loan
Party;

(viii) eighth, to all other Canadian Facility Secured Obligations of such
Canadian Domiciled Loan Party (exclusive of (A) any other Foreign Facility
Secured Obligations which are guaranteed by such Canadian Domiciled Loan Party
and (B) any Secured Bank Product Obligations constituting products under Hedge
Agreements owing by the Canadian Domiciled Loan Parties to Persons that are no
longer Lenders or Affiliates of Lenders);

(ix) ninth, to be applied ratably to the Foreign Facility Secured Obligations of
other Foreign Domiciled Loan Parties (exclusive of any Foreign Facility
Obligations described in subclauses (x) and (xi) in clauses (b) through (i) of
this Section 5.5.1) that are the subject of the Foreign Cross-Guarantee by such
Canadian Domiciled Loan Party in accordance with this Section 5.5.1 to the
extent there are insufficient funds for the Full Payment of all such Foreign
Facility Secured Obligations;

(x) tenth, to Secured Bank Product Obligations described in clause (viii)(B)
above; and

(xi) eleventh, to be applied ratably to the Foreign Facility Secured Obligations
described in subclauses (x) of clauses (b) through (i) of this Section 5.5.1 of
other Foreign Domiciled Loan Parties that are the subject of the Foreign
Cross-Guarantee by such Canadian Domiciled Loan Party in accordance with this
Section 5.5.1 to the extent there are insufficient funds for the Full Payment of
all such Foreign Facility Secured Obligations.

(e) with respect to monies, payments, Property or Collateral of or from any
Dutch Domiciled Loan Party, together with any allocations pursuant to subclauses
(ix) and (xi) of any clause of this Section 5.5.1:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent and the European Security Trustee, to the extent owing by such Dutch
Domiciled Loan Party;

(ii) second, to all amounts owing to Dutch Swingline Lender on Dutch Swingline
Loans to such Dutch Domiciled Loan Party;

(iii) third, to all amounts owing by such Dutch Domiciled Loan Party to any
Dutch Fronting Bank on Dutch LC Obligations of such Dutch Domiciled Loan Party;

(iv) fourth, to all Dutch Facility Obligations of such Dutch Domiciled Loan
Party constituting fees (exclusive of any other Foreign Facility Obligations
which are guaranteed by such Dutch Domiciled Loan Party);

(v) fifth, to all Dutch Facility Obligations of such Dutch Domiciled Loan Party
constituting interest (exclusive of any other Foreign Facility Obligations which
are guaranteed by such Dutch Domiciled Loan Party);

 

236



--------------------------------------------------------------------------------

(vi) sixth, to Cash Collateralization of Dutch LC Obligations of such Dutch
Domiciled Loan Party;

(vii) seventh, to all Dutch Revolver Loans of such Dutch Domiciled Loan Party;

(viii) eighth, to all other Dutch Facility Secured Obligations of such Dutch
Domiciled Loan Party (exclusive of (A) any other Foreign Facility Secured
Obligations which are guaranteed by such Dutch Domiciled Loan Party and (B) any
Secured Bank Product Obligations constituting products under Hedge Agreements
owing by the Dutch Domiciled Loan Parties to Persons that are no longer Lenders
or Affiliates of Lenders);

(ix) ninth, to be applied ratably to the Foreign Facility Secured Obligations of
other Foreign Domiciled Loan Parties (exclusive of any Foreign Facility
Obligations described in subclauses (x) and (xi) in clauses (b) through (i) of
this Section 5.5.1) that are the subject of the Foreign Cross-Guarantee by such
Dutch Domiciled Loan Party in accordance with this Section 5.5.1 to the extent
there are insufficient funds for the Full Payment of all such Foreign Facility
Secured Obligations;

(x) tenth, to Secured Bank Product Obligations described in clause (viii)(B)
above; and

(xi) eleventh, to be applied ratably to the Foreign Facility Secured Obligations
described in subclauses (x) of clauses (b) through (i) of this Section 5.5.1 of
other Foreign Domiciled Loan Parties that are the subject of the Foreign
Cross-Guarantee by such Dutch Domiciled Loan Party in accordance with this
Section 5.5.1 to the extent there are insufficient funds for the Full Payment of
all such Foreign Facility Secured Obligations.

(f) with respect to monies, payments, Property or Collateral of or from any New
Zealand Domiciled Loan Party, together with any allocations pursuant to
subclauses (ix) and (xi) of any clause of this Section 5.5.1:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent and the AUS-NZ Security Trustee, to the extent owing by such New Zealand
Domiciled Loan Party;

(ii) second, to all amounts owing to New Zealand Swingline Lender on New Zealand
Swingline Loans to such New Zealand Domiciled Loan Party;

(iii) third, to all amounts owing by such New Zealand Domiciled Loan Party to
any New Zealand Fronting Bank on New Zealand LC Obligations of such New Zealand
Domiciled Loan Party;

(iv) fourth, to all New Zealand Facility Obligations of such New Zealand
Domiciled Loan Party constituting fees (exclusive of any other Foreign Facility
Obligations which are guaranteed by such New Zealand Domiciled Loan Party);

 

237



--------------------------------------------------------------------------------

(v) fifth, to all New Zealand Facility Obligations of such New Zealand Domiciled
Loan Party constituting interest (exclusive of any other Foreign Facility
Obligations which are guaranteed by such New Zealand Domiciled Loan Party);

(vi) sixth, to Cash Collateralization of New Zealand LC Obligations of such New
Zealand Domiciled Loan Party;

(vii) seventh, to all New Zealand Revolver Loans of such New Zealand Domiciled
Loan Party;

(viii) eighth, to all other New Zealand Facility Secured Obligations of such New
Zealand Domiciled Loan Party (exclusive of (A) any other Foreign Facility
Secured Obligations which are guaranteed by such New Zealand Domiciled Loan
Party and (B) any Secured Bank Product Obligations constituting products under
Hedge Agreements owing by the New Zealand Domiciled Loan Parties to Persons that
are no longer Lenders or Affiliates of Lenders);

(ix) ninth, to be applied ratably to the Foreign Facility Secured Obligations of
other Foreign Domiciled Loan Parties (exclusive of any Foreign Facility
Obligations described in subclauses (x) and (xi) in clauses (b) through (i) of
this Section 5.5.1) that are the subject of the Foreign Cross-Guarantee by such
New Zealand Domiciled Loan Party in accordance with this Section 5.5.1 to the
extent there are insufficient funds for the Full Payment of all such Foreign
Facility Secured Obligations;

(x) tenth, to Secured Bank Product Obligations described in clause (viii)(B)
above; and

(xi) eleventh, to be applied ratably to the Foreign Facility Secured Obligations
described in subclauses (x) of clauses (b) through (i) of this Section 5.5.1 of
other Foreign Domiciled Loan Parties that are the subject of the Foreign
Cross-Guarantee by such New Zealand Domiciled Loan Party in accordance with this
Section 5.5.1 to the extent there are insufficient funds for the Full Payment of
all such Foreign Facility Secured Obligations.

(g) with respect to monies, payments, Property or Collateral of or from any
Norwegian Domiciled Loan Parties, together with any allocations pursuant to
subclauses (ix) and (xi) of any clause of this Section 5.5.1:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent, to the extent owing by the Norwegian Domiciled Loan Parties;

(ii) second, to all amounts owing to Norwegian Swingline Lender on Norwegian
Swingline Loans;

(iii) third, to all amounts owing to any Norwegian Fronting Bank on Norwegian LC
Obligations;

 

238



--------------------------------------------------------------------------------

(iv) fourth, to all Norwegian Facility Obligations constituting fees owing by
the Norwegian Domiciled Loan Parties (exclusive of any other Foreign Facility
Obligations which are guaranteed by the Norwegian Domiciled Loan Parties);

(v) fifth, to all Norwegian Facility Obligations constituting interest owing by
the Norwegian Domiciled Loan Parties (exclusive of any other Foreign Facility
Obligations which are guaranteed by the Norwegian Domiciled Loan Parties);

(vi) sixth, to Cash Collateralization of Norwegian LC Obligations;

(vii) seventh, to all Norwegian Revolver Loans;

(viii) eighth, to all other Norwegian Facility Secured Obligations (exclusive of
(A) any other Foreign Facility Secured Obligations which are guaranteed by the
Norwegian Domiciled Loan Parties and (B) any Secured Bank Product Obligations
constituting products under Hedge Agreements owing by the Norwegian Domiciled
Loan Parties to Persons that are no longer Lenders or Affiliates of Lenders);

(ix) ninth, to be applied ratably to the Foreign Facility Secured Obligations of
other Foreign Domiciled Loan Parties (exclusive of any Foreign Facility
Obligations described in subclauses (x) and (xi) in clauses (b) through (i) of
this Section 5.5.1) that are the subject of the Foreign Cross-Guarantee by the
Norwegian Domiciled Loan Parties in accordance with this Section 5.5.1 to the
extent there are insufficient funds for the Full Payment of all such Foreign
Facility Secured Obligations;

(x) tenth, to Secured Bank Product Obligations described in clause (viii)(B)
above; and

(xi) eleventh, to be applied ratably to the Foreign Facility Secured Obligations
described in subclauses (x) of clauses (b) through (i) of this Section 5.5.1 of
other Foreign Domiciled Loan Parties that are the subject of the Foreign
Cross-Guarantee by the Norwegian Domiciled Loan Parties in accordance with this
Section 5.5.1 to the extent there are insufficient funds for the Full Payment of
all such Foreign Facility Secured Obligations.

(h) with respect to monies, payments, Property or Collateral of or from any
Singapore Domiciled Loan Party, together with any allocations pursuant to
subclauses (ix) and (xi) of any clause of this Section 5.5.1:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent and the Singapore Security Trustee, to the extent owing by such Singapore
Domiciled Loan Party;

(ii) second, to all amounts owing to Singapore Swingline Lender on Singapore
Swingline Loans to such Singapore Domiciled Loan Party;

 

239



--------------------------------------------------------------------------------

(iii) third, to all amounts owing by such Singapore Domiciled Loan Party to any
Singapore Fronting Bank on Singapore LC Obligations of such Singapore Domiciled
Loan Party;

(iv) fourth, to all Singapore Facility Obligations of such Singapore Domiciled
Loan Party constituting fees (exclusive of any other Foreign Facility
Obligations which are guaranteed by such Singapore Domiciled Loan Party);

(v) fifth, to all Singapore Facility Obligations of such Singapore Domiciled
Loan Party constituting interest (exclusive of any other Foreign Facility
Obligations which are guaranteed by such Singapore Domiciled Loan Party);

(vi) sixth, to Cash Collateralization of Singapore LC Obligations of such
Singapore Domiciled Loan Party;

(vii) seventh, to all Singapore Revolver Loans of such Singapore Domiciled Loan
Party;

(viii) eighth, to all other Singapore Facility Secured Obligations of such
Singapore Domiciled Loan Party (exclusive of (A) any other Foreign Facility
Secured Obligations which are guaranteed by such Singapore Domiciled Loan Party
and (B) any Secured Bank Product Obligations constituting products under Hedge
Agreements owing by the Singapore Domiciled Loan Parties to Persons that are no
longer Lenders or Affiliates of Lenders);

(ix) ninth, to be applied ratably to the Foreign Facility Secured Obligations of
other Foreign Domiciled Loan Parties (exclusive of any Foreign Facility
Obligations described in subclauses (x) and (xi) in clauses (b) through (i) of
this Section 5.5.1) that are the subject of the Foreign Cross-Guarantee by such
Singapore Domiciled Loan Party in accordance with this Section 5.5.1 to the
extent there are insufficient funds for the Full Payment of all such Foreign
Facility Secured Obligations;

(x) tenth, to Secured Bank Product Obligations described in clause (viii)(B)
above; and

(xi) eleventh, to be applied ratably to the Foreign Facility Secured Obligations
described in subclauses (x) of clauses (b) through (i) of this Section 5.5.1 of
other Foreign Domiciled Loan Parties that are the subject of the Foreign
Cross-Guarantee by such Singapore Domiciled Loan Party in accordance with this
Section 5.5.1 to the extent there are insufficient funds for the Full Payment of
all such Foreign Facility Secured Obligations.

(i) with respect to monies, payments, Property or Collateral of or from any UK
Domiciled Loan Party, together with any allocations pursuant to subclauses
(ix) and (xi) of any clause of this Section 5.5.1:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent and the European Security Trustee, to the extent owing by such UK
Domiciled Loan Party;

 

240



--------------------------------------------------------------------------------

(ii) second, to all amounts owing to UK Swingline Lender on UK Swingline Loans
to such UK Domiciled Loan Party;

(iii) third, to all amounts owing by such UK Domiciled Loan Party to any UK
Fronting Bank on UK LC Obligations of such UK Domiciled Loan Party;

(iv) fourth, to all UK Facility Obligations of such UK Domiciled Loan Party
constituting fees (exclusive of any other Foreign Facility Obligations which are
guaranteed by such UK Domiciled Loan Party);

(v) fifth, to all UK Facility Obligations of such UK Domiciled Loan Party
constituting interest (exclusive of any other Foreign Facility Obligations which
are guaranteed by such UK Domiciled Loan Party);

(vi) sixth, to Cash Collateralization of UK LC Obligations of such UK Domiciled
Loan Party;

(vii) seventh, to all UK Revolver Loans of such UK Domiciled Loan Party;

(viii) eighth, to all other UK Facility Secured Obligations of such UK Domiciled
Loan Party (exclusive of (A) any other Foreign Facility Secured Obligations
which are guaranteed by such UK Domiciled Loan Party and and (B) any Secured
Bank Product Obligations constituting products under Hedge Agreements owing by
the UK Domiciled Loan Parties to Persons that are no longer Lenders or
Affiliates of Lenders);

(ix) ninth, to be applied ratably to the Foreign Facility Secured Obligations of
other Foreign Domiciled Loan Parties (exclusive of any Foreign Facility
Obligations described in subclauses (x) and (xi) in clauses (b) through (i) of
this Section 5.5.1) that are the subject of the Foreign Cross-Guarantee by such
UK Domiciled Loan Party in accordance with this Section 5.5.1 to the extent
there are insufficient funds for the Full Payment of all such Foreign Facility
Secured Obligations;

(x) tenth, to Secured Bank Product Obligations described in clause (viii)(B)
above; and

(xi) eleventh, to be applied ratably to the Foreign Facility Secured Obligations
described in subclauses (x) of clauses (b) through (i) of this Section 5.5.1 of
other Foreign Domiciled Loan Parties that are the subject of the Foreign
Cross-Guarantee by such UK Domiciled Loan Party in accordance with this
Section 5.5.1 to the extent there are insufficient funds for the Full Payment of
all such Foreign Facility Secured Obligations.

 

241



--------------------------------------------------------------------------------

Amounts shall be applied to each category of Secured Obligations set forth
within clauses (a) through (i) above, as applicable, until Full Payment thereof
and then to the next category. If amounts are insufficient to satisfy a
category, they shall be applied on a pro rata basis among the Secured
Obligations in the category. Monies and proceeds obtained from a Loan Party
shall not be applied to its Excluded Swap Obligations, but appropriate
adjustments shall be made with respect to amounts obtained from other Loan
Parties in the applicable Loan Party Group to preserve the allocations in any
applicable category. Amounts distributed with respect to any Secured Bank
Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to Agent or the actual Secured Bank Product
Obligations as calculated by the methodology reported to Agent for determining
the amount due. Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Secured Party. If a Secured Party fails to deliver such calculation within five
days following request by Agent, Agent may assume the amount to be distributed
is zero. The allocations set forth in this Section 5.5.1 are solely to determine
the rights and priorities of Agent and Secured Parties as among themselves, and
any allocation within clauses (a) through (i) of proceeds of the realization of
Collateral may be changed by agreement among them without the consent of any
Loan Party. This Section 5.5.1 is not for the benefit of or enforceable by any
Borrower.

5.5.2 Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

5.6 Application of Payments. The ledger balance in the Dominion Accounts of each
Borrower Group as of the end of a Business Day shall be applied to the Loan
Party Group Obligations of such Borrower Group at the beginning of the next
Business Day during the existence of any Cash Dominion Event; provided, that
Agent may, in its discretion, apply the ledger balance in any Dominion Account
of any Australian Borrower, New Zealand Borrower, Norwegian Borrower, Singapore
Borrower or UK Borrower to the respective Loan Party Group Obligations of such
Borrower Group whether or not a Cash Dominion Event exists. If, as a result of
such application, a credit balance exists, the balance shall not accrue interest
in favor of Borrowers and shall be made available to Borrowers of the applicable
Borrower Group as long as no Event of Default exists. Each Borrower irrevocably
waives the right to direct the application of any payments or Collateral
proceeds, and agrees that Agent shall have the continuing, exclusive right to
apply and reapply same against the Obligations, in such manner as Agent deems
advisable; provided, that, unless an Event of Default has occurred and is
continuing and at the option of Borrowers of the applicable Borrower Group in
accordance with Section 5.1, Agent shall not apply any payments to any Interest
Period Loans prior to the last day of the applicable Interest Period.

5.7 Loan Account; Account Stated.

5.7.1 Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the
Obligations of

 

242



--------------------------------------------------------------------------------

Borrowers within each Borrower Group resulting from each Loan made to such
Borrowers or issuance of a Letter of Credit for the account of Borrowers from
time to time. Any failure of Agent to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of any
Borrower to pay any amount owing hereunder. With respect to U.S. Borrowers,
Agent may maintain a single Loan Account in the name of the North American Loan
Party Agent, and each U.S. Borrower confirms that such arrangement shall have no
effect on the joint and several character of its liability for the Secured
Obligations including its guarantee of the Secured Obligations of the Foreign
Borrowers. With respect to Norwegian Borrowers, Agent may maintain a single Loan
Account in the name of the Norwegian Borrowers, and each Norwegian Borrower
confirms that such arrangement shall have no effect on the joint and several
character of its liability for the Norwegian Facility Obligations.

5.7.2 Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 45 days after receipt or inspection that specific information is
subject to dispute.

5.8 Taxes. For purposes of this Section 5.8, the term “Lender” includes any
Fronting Bank.

5.8.1 Payments Free of Taxes. All payments by or on behalf of any Loan Party of
Obligations shall be free and clear of and without deduction or withholding for
any Taxes, unless required by Applicable Law. If Applicable Law requires any
Loan Party or Agent to withhold or deduct any Taxes, the withholding or
deduction shall be based on Applicable Law and the information provided pursuant
to this Section 5.8 and Section 5.9, and Borrowers or Agent shall pay the amount
withheld or deducted to the relevant Governmental Authority. If the withholding
or deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrowers shall be increased so that the applicable Credit Parties
and Security Trustees receive an amount equal to the sum they would have
received if no such withholding or deduction (including deductions applicable to
additional sums payable under this Section 5.8.1) had been made. Without
limiting the foregoing, Borrowers shall timely pay all Other Taxes to the
relevant Governmental Authorities.

5.8.2 Payment. Borrowers shall (jointly and severally within each Borrower
Group) indemnify, hold harmless and reimburse each Credit Party and each
Security Trustee for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes and Other Taxes attributable to amounts payable
under this Section 5.8.2) paid by such Credit Party or such Security Trustee,
with respect to any Obligations of such Borrower’s Borrower Group, whether or
not such Taxes were properly asserted by the relevant Governmental Authority,
and including all penalties, interest and reasonable expenses relating thereto.
A certificate setting forth in reasonable detail the amount and basis for
calculation of any such payment or liability delivered to a Loan Party Agent by
a Credit Party or a Security Trustee (with a copy to Agent), shall be
conclusive, absent manifest error and all amounts payable by Borrowers under
this Section 5.8.2 shall be due in accordance with Section 5.3. As soon as
reasonably practicable after any payment of Indemnified Taxes or Other Taxes by
a Borrower, the relevant Loan Party Agent shall deliver to Agent a receipt from
the Governmental Authority or other evidence of payment reasonably satisfactory
to Agent.

 

243



--------------------------------------------------------------------------------

5.8.3 Treatment of Certain Refunds. If any Credit Party or any Security Trustee
shall become aware that it is entitled to claim a refund or credit from a
Governmental Authority in respect of any Indemnified Tax or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section 5.8, such Credit
Party or such Security Trustee shall promptly notify such Borrower of the
availability of such refund claim and, if such Credit Party or such Security
Trustee determines in good faith that making a claim for refund will not have a
material adverse effect on its Taxes or business operations, shall, within 60
days after receipt of a request by such Borrower, make a claim to such
Governmental Authority for such refund. If a Credit Party or a Security Trustee
determines, in its sole discretion, that it has received a refund of any
Indemnified Tax or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section 5.8, it shall pay to such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrowers under this Section 5.8 with respect to the
Indemnified Tax or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Credit Party or such Security Trustee, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that Borrowers agree in writing
to repay the amount paid over to Borrowers (plus interest attributable to the
period during which the Borrowers held such funds) to such Credit Party or such
Security Trustee in the event that such Credit Party or such Security Trustee is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Credit Party or any Security Trustee to
make available its tax returns (or any other information relating to its taxes)
to any Borrower or any other Person.

5.8.4 New Zealand Tax Matters. The provisions of Section 5.8. (other than
Sections 5.8.1, 5.8.2, 5.8.3 and this Section 5.8.4) shall not apply to any
advance under any Loan Document to any New Zealand Borrower or any other
Borrower required to withhold tax in accordance with New Zealand law (each a
“Relevant Borrower” for purposes of this Section 5.8.4).

(a) Each Relevant Borrower must:

(i) elect to register as an “approved issuer” (as defined in section YA 1 of the
Income Tax Act 2007 (NZ)) and register the facilities under this Agreement with
the Commissioner of Inland Revenue under section 86H of the Stamp and Cheque
Duties Act 1971 (NZ) (the “Stamp Act”) in each case by not later than 10 working
days after the date of this Agreement (or, alternatively, where applicable, such
later date as the Relevant Borrower becomes a Relevant Borrower under this
Agreement) and maintain such registrations at all times thereafter (provided it
is lawfully able to do so); and

(ii) in respect of any payment of interest (or payment deemed by law to be
interest) to Lenders who are not resident in New Zealand for taxation purposes,
and who are not engaged in business in New Zealand through a fixed establishment
in New Zealand, make by not later than the due date thereof the relevant payment
of approved

 

244



--------------------------------------------------------------------------------

issuer levy (as defined in section 86F of the Stamp Act) in accordance with
section 86K of the Stamp Act in order to reduce (to the extent permitted by law)
the applicable level of non-resident withholding tax to zero percent.

(b) Where a Relevant Borrower makes a payment of interest to which
clause 5.8.4(a)(ii) applies the Relevant Borrower shall be entitled to deduct
from that payment of interest an amount equal to the amount of approved issuer
levy which is payable in relation to that interest payment.

5.8.5 Australia Tax Matters. The provisions of Section 5.8 (other than this
Section 5.8.5) shall not apply, and instead the provisions of this Section 5.8.5
shall apply, to any advance under any Loan Document to any Australian Borrower
or any other Borrower required to withhold tax in accordance with Australian law
(each a “Relevant Borrower” for purposes of this Section 5.8.5).

(a) In respect of any advance under any Loan Document to a Relevant Borrower,
the definition of “Foreign Lender” as otherwise provided in this Agreement is
hereby modified for all purposes of this Agreement to include an Australian
resident entity’s branch outside of Australia.

(b) Definitions. Solely for purposes of this Section 5.8.5, the following terms
shall have the following meanings:

“GST” has the meaning given to it in the Australian A New Tax System (Goods and
Services) Tax Act 1999 (Cth), as shall any other term used in Section 5.8.5(j)
which is defined for purposes of that Act.

“Qualifying Lender” means, in relation to a Relevant Borrower, a Foreign Lender
which:

(i) derives all interest on and all fees payable in connection with any Loan
Document in carrying on business in Australia at or through a “permanent
establishment” in Australia for the purposes of the Australian Income Tax
Assessment Act 1936 (Cth), other than as a limited partner in a VCLP, ESVCLP or
AFOF (as those terms are defined for the purposes of that Act); or

(ii) is a Treaty Lender with respect to taxes imposed in or under the laws of
Australia.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with Australia in force in accordance with the Australian
International Tax Agreements Act 1953 (Cth), which makes provision for full
exemption from tax withheld on interest paid by an Australian resident to a
Treaty Lender.

(c) Tax Gross-up. Save to the extent required under any applicable law, all
payments to be made by a Relevant Borrower to any Foreign Lender hereunder or
under any Loan Document shall be made free and clear of and without deduction or
withholding for or on account of Taxes. If a Relevant Borrower is required to
deduct or withhold any Taxes, or an

 

245



--------------------------------------------------------------------------------

amount for or on account of any Taxes from any payment made hereunder or under
the Loan Documents to any Foreign Lender, the sum payable by such Relevant
Borrower (in respect of which such deduction or withholding is required to be
made) shall be increased to the extent necessary to ensure that such Foreign
Lender receives a sum equal to the sum that such Foreign Lender would have
received if no such deduction or withholding (including deductions or
withholdings applicable to any additional amounts paid under this
Section 5.8.5(c)) had been made; provided, that this Section 5.8.5(c) shall not
apply to the extent that such deduction or withholding relates to any
withholding tax imposed under FATCA or would not have arisen if the relevant
Foreign Lender had complied with its obligations under Section 5.8.5(f) (Foreign
Lender’s Status), or Section 5.8.5(g) (Double Taxation Relief) or Subdivision
12-E of Schedule 1 to the Australian Taxation Administration Act 1953 (Cth) to
the extent the Foreign Lender is required to have a TFN or ABN (as defined for
purposes of those provisions) under Australian law, as the case may be.

(d) Tax Indemnity.

(i) The Relevant Borrowers shall (within three Business Days of demand by the
Agent) pay to a Lender an amount equal to the loss, liability or cost which that
Lender determines will be or has been (directly or indirectly) suffered for or
on account of Taxes by that Lender in respect of a Loan Document.

(ii) Clause (d)(i) above shall not apply:

(A) with respect to any Taxes assessed on a Lender:

(1) under the law of the jurisdiction in which such Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or

(2) under the law of the jurisdiction in which such Lender’s Lending Office is
located in respect of amounts received or receivable in such jurisdiction,

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or

(B) to the extent a loss, liability or cost:

(1) is compensated for by an increased payment under Section 5.8.5(c) (Tax
Gross-up); or

(2) would have been compensated for by an increased payment under
Section 5.8.5(c) (Tax Gross-up) but was not so compensated solely because one of
the exclusions in that Section 5.8.5(c) (Tax Gross-up) applied.

 

246



--------------------------------------------------------------------------------

(iii) A Lender making, or intending to make a claim under Section 5.8.5(d)(i)
above shall promptly notify Agent of the event which will give, or has given,
rise to the claim, following which Agent shall notify the Borrowers.

(iv) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 5.8.5(d), notify Agent.

(e) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(ii) that Lender has obtained, utilized and retained that Tax Credit.

the Lender shall as soon as reasonably practicable following receipt of such Tax
Credit pay an amount to the Relevant Borrower which that Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Relevant
Borrower.

(f) Foreign Lender’s Status.

Each Foreign Lender certifies to the Agent and the Relevant Borrowers (on the
date hereof or, in the case of a Foreign Lender which becomes a party hereto
pursuant to a transfer or assignment, on the date on which the relevant transfer
or assignment becomes effective) that it is a Qualifying Lender and each Foreign
Lender shall promptly notify the Agent if there is any change in its position
from that set out above. Upon receipt of any such notification from a Foreign
Lender, the Agent shall promptly notify the Relevant Borrowers thereof. If any
Foreign Lender is not or ceases to be a Qualifying Lender or does not comply
with or perform the formalities required to be a Qualifying Lender (except by
reason of any Change in Tax Law after the date the Foreign Lender becomes a
party to this agreement) the Relevant Borrower shall not be liable pursuant to
this Section 5.8.5 to pay with respect to the Foreign Lender any amount greater
than the amount which the Relevant Borrower would have been liable to pay
pursuant to this Section 5.8.5 with respect to that Foreign Lender if that
Foreign Lender had been, or had not ceased to be on that date, a Qualifying
Lender and had complied with or had performed the formalities required to be a
Qualifying Lender.

(g) Double Taxation Relief.

If, and to the extent that, the effect of Section 5.8.5(c) (Tax Gross-up) or
Section 5.8.5(d) (Tax Indemnity) can be mitigated by virtue of the provisions of
any applicable double taxation agreement or any applicable tax law (whether by a
claim to repayment of any taxes referred to in Section 5.8.5(c) (Tax Gross-up)
or Section 5.8.5(d) (Tax Indemnity) or otherwise) the relevant Foreign Lender
shall co-operate with the Relevant Borrower with a view to ensuring the
application of such double taxation agreement or applicable tax law so far as
relevant.

 

247



--------------------------------------------------------------------------------

(h) Notification of Requirement to Deduct Tax.

If, at any time, a Relevant Borrower is required by law to make any deduction or
withholding from any sum payable by it hereunder or under the other Loan
Documents (or if thereafter there is any change in the rates at which or the
manner in which such deductions or withholdings are calculated), such Relevant
Borrower shall promptly notify Agent.

(i) Evidence of Payment of Tax.

If a Relevant Borrower makes any payment hereunder or under the other Loan
Documents in respect of which it is required to make any deduction or
withholding, it shall pay the full amount required to be deducted or withheld to
the relevant taxation or other authority within the time allowed for such
payment under applicable law and shall, as promptly as reasonably practicable
thereafter, deliver to the Agent on behalf of the Foreign Lenders to which such
payment was made evidence of payment as is reasonably satisfactory to Agent.

(j) Goods and Services Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a taxable supply or taxable supplies for GST purposes shall be deemed to be
exclusive of GST and the party liable to make that payment shall pay to the
Lender (in addition to and at the same time as paying any consideration for such
supply) an amount equal to the GST payable on that supply, subject to receiving
a valid tax invoice from the supplier of that supply.

(ii) Where a Loan Document requires any party to reimburse or indemnify a Lender
for any cost or expense the reimbursement or indemnity (as the case may be)
shall be reduced by the amount of any input tax credit that the Lender (or
representative member of the GST Group of which the Lender is a member) is
entitled to.

(k) Stamp Taxes.

The Borrowers shall:

(i) pay all stamp duty, registration and other similar Taxes payable in respect
of any Loan Document; and

(ii) within three Business Days of demand, indemnify each Lender against any
cost, loss or liability that Lender incurs in relation to any stamp duty,
registration or other similar Tax paid or payable in respect of any Loan
Document.

5.8.6 Belgium Tax Matters. The provisions of Section 5.8 (other than this
Section 5.8.6) shall not apply, and instead the provisions of this Section 5.8.6
shall apply, to any advance under any Loan Document to any Belgian Borrower or
any other Borrower that is required to make a Tax Deduction in accordance with
the relevant provisions of Belgian law (each a “Relevant Borrower” for the
purposes of this Section 5.8.6).

 

248



--------------------------------------------------------------------------------

(a) Definitions. Solely for purposes of this Section 5.8.6, the following terms
shall have the following meanings:

“Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document and is:

(a) pursuant to article 107, §2, 5°, a) second dash of the Royal Decree
implementing the Belgian Income Tax Code:

(i) a tax resident within the European Economic Area or in a jurisdiction having
a double taxation agreement with Belgium; and

(ii) a credit institution, i.e. an undertaking whose activity consists of:

(A) receiving deposits or other repayable funds from the public and granting
credits for its own account; or

(B) issuing electronic payment instruments; or

(b) a Treaty Lender.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with Belgium which makes provision for full exemption from tax
withheld on interest paid by a Belgian tax resident to a Treaty Lender.

(b) Tax Gross-up.

(i) Each Relevant Borrower shall make all payments to be made by it under any
Loan Document without any Tax Deduction unless a Tax Deduction is required by
law.

(ii) A Relevant Borrower shall, promptly upon becoming aware that it must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify Agent accordingly. Similarly, a Lender shall promptly notify
Agent on becoming so aware in respect of a payment payable to that Lender. If
Agent receives such notification from a Lender it shall notify the Relevant
Borrower.

(iii) If a Tax Deduction is required by law to be made by a Relevant Borrower,
the amount of the payment due from that Relevant Borrower shall be increased to
an amount which (after making any Tax Deduction) is equal to the payment which
would have been made by the Relevant Borrower if no Tax Deduction had been
required.

(iv) A payment shall not be increased under clause (iii) above by reason of a
Tax Deduction on account of Taxes imposed by Belgium if, on the date on which
the payment falls due:

(A) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that

 

249



--------------------------------------------------------------------------------

date that Lender was not or had ceased to be a Qualifying Lender other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or Treaty
or any published practice or published concession of any relevant taxing
authority; or

(B) the relevant Lender is a Qualifying Lender and the payment to the relevant
Lender could have been made to the Lender without the Tax Deduction had that
Lender complied with its obligations under clause (vii) below.

(v) If a Relevant Borrower is required to make a Tax Deduction, that Relevant
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.

(vi) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Relevant Borrower making that Tax
Deduction shall deliver to Agent for the benefit of the Lender entitled to the
payment an evidence reasonably satisfactory to that Lender that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

(vii) A Qualifying Lender and each Relevant Borrower which makes a payment to
which that Qualifying Lender is entitled shall, within the applicable statutory
period under Belgian law, complete any procedural formalities necessary for that
Relevant Borrower to obtain authorization to make that payment without a Tax
Deduction.

(c) Tax Indemnity.

(i) The Relevant Borrowers shall (within three Business Days of demand by the
Agent) pay to a Lender an amount equal to the loss, liability or cost which that
Lender determines will be or has been (directly or indirectly) suffered for or
on account of Taxes by that Lender in respect of a Loan Document.

(ii) Clause (c)(i) above shall not apply:

(A) with respect to any Taxes assessed on a Lender:

(1) under the law of the jurisdiction in which such Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or

(2) under the law of the jurisdiction in which such Lender’s Lending Office is
located in respect of amounts received or receivable in such jurisdiction,

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or

 

250



--------------------------------------------------------------------------------

(B) to the extent a loss, liability or cost:

(1) is compensated for by an increased payment under Section 5.8.6(b)(iii) (Tax
Gross-up); or

(2) would have been compensated for by an increased payment under
Section 5.8.6(b)(iii) (Tax Gross-up) but was not so compensated solely because
one of the exclusions in Section 5.8.6(b)(iv) (Tax Gross-up) applied.

(iii) A Lender making, or intending to make a claim under Section 5.8.6(c)(i)
above shall promptly notify Agent of the event which will give, or has given,
rise to the claim, following which Agent shall notify the Borrowers.

(iv) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 5.8.6(c), notify Agent.

(d) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(ii) that Lender has obtained, utilized and retained that Tax Credit,

the Lender shall (to the extent that it can do so without prejudice to the
retention of such Tax Credit and to the extent that it is lawful for it to do
so) as soon as reasonably practicable following receipt of such Tax Credit pay
an amount to the Relevant Borrower which that Lender determines will leave it
(after that payment) in the same after-Tax position as it would have been in had
the Tax Payment not been required to be made by the Relevant Borrower.

(e) Lender Status Confirmation. Each New Lender shall indicate, in the
Assignment and Acceptance which it executes on becoming a party, and for the
benefit of Agent and the Relevant Borrowers and without liability to any
Relevant Borrower, which of the following categories it falls within:

(i) not a Qualifying Lender;

(ii) a Qualifying Lender (other than a Treaty Lender); or

(iii) a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this
Section 5.8.6(e), then such New Lender or Lender (as appropriate) shall be
treated for the purposes of this Agreement (including by each Relevant Borrower)
as if it is not a Qualifying Lender until such time as it notifies Agent which
category of Qualifying Lender applies (and Agent, upon receipt of such
notification, shall inform the Relevant Borrower). For the avoidance of doubt,
an Assignment and Acceptance shall not be invalidated by any failure of a New
Lender to comply with this Section 5.8.6(e).

 

251



--------------------------------------------------------------------------------

(f) Value Added Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).

(ii) If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Relevant Party”) is required by the terms
of any Loan Document to pay an amount equal to the consideration for such supply
to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration),

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT), the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of
VAT; the Recipient must (where this subsection (ii)(A) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and

(B) (where the Recipient is the person required to account to the relevant tax
authority for the VAT), the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply. The Recipient must (where this subsection (ii)(B) applies) promptly
pay to the Relevant Party an amount equal to any credit or repayment obtained by
the Recipient from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply.

(iii) Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense incurred in connection with such Loan Document,
the reimbursement or indemnity (as the case may be) shall be for the full amount
of cost or expense including such part thereof as represents VAT, save to the
extent that such Lender reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in this Section 5.8.6 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where

 

252



--------------------------------------------------------------------------------

appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Belgium Value Added Tax Code).

(v) In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must as promptly as
reasonably practicable provide such Lender with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s VAT reporting requirements in relation to such supply.

(vi) Except as otherwise expressly provided in Section 5.8.6, a reference to
“determines” or “determined” in connection with tax provisions contained in
Section 5.8.6 means a determination made in the absolute discretion of the
person making the determination, acting reasonably.

5.8.7 Dutch Tax Matters. The provisions of Sections 5.8.2 and 5.8.3 shall not
apply. Instead of Sections 5.8.2 and 5.8.3, and in addition to Section 5.8.1,
the provisions of this Section 5.8.7 shall apply to any advance under any Loan
Document to any Dutch Borrower or any other Borrower that is required to make a
Tax Deduction in accordance with the relevant provisions of Dutch law (each a
“Relevant Borrower” for the purposes of this Section 5.8.7).

(a) Tax Indemnity.

(i) The Relevant Borrowers shall (within three Business Days of demand by the
Agent) pay to a Lender an amount equal to the loss, liability or cost which that
Lender determines will be or has been (directly or indirectly) suffered for or
on account of Taxes by that Lender in respect of a Loan Document.

(ii) Clause (a)(i) above shall not apply:

(A) with respect to any Taxes assessed on a Lender:

(1) under the law of the jurisdiction in which such Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or

(2) under the law of the jurisdiction in which such Lender’s Lending Office is
located in respect of amounts received or receivable in such jurisdiction,

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or

(B) to the extent a loss, liability or cost is compensated for by an increased
payment under Section 5.8.1.

 

253



--------------------------------------------------------------------------------

(iii) A Lender making, or intending to make a claim under
Section 5.8.7(a)(i)above shall promptly notify Agent of the event which will
give, or has given, rise to the claim, following which Agent shall notify the
Borrowers.

(iv) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 5.8.7(a), notify Agent.

(b) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(ii) that Lender has obtained, utilized and retained that Tax Credit,

the Lender shall promptly following receipt of such Tax Credit pay an amount to
the Relevant Borrower which that Lender determines will leave it (after that
payment) in the same after-Tax position as it would have been in had the Tax
Payment not been required to be made by the Relevant Borrower.

(c) Value Added Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).

(ii) If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Relevant Party”) is required by the terms
of any Loan Document to pay an amount equal to the consideration for such supply
to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration),

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT), the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of
VAT; the Recipient must (where this subsection (ii)(A) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and

 

254



--------------------------------------------------------------------------------

(B) (where the Recipient is the person required to account to the relevant tax
authority for the VAT), the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply. The Recipient must (where this subsection (ii)(B) applies) promptly
pay to the Relevant Party an amount equal to any credit or repayment from the
relevant tax authority which the Recipient reasonably determines relates to the
VAT chargeable on that supply.

(iii) Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense incurred in connection with such Loan Document,
the reimbursement or indemnity (as the case may be) shall be for the full amount
of such cost or expense, including such part thereof as represents VAT, save to
the extent that such Lender reasonably determines that it is entitled to credit
or repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in this Section 5.8.7 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Dutch Value Added Tax Code).

(v) In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must as promptly as
reasonably practicable provide such Lender with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s VAT reporting requirements in relation to such supply.

(vi) Except as otherwise expressly provided in Section 5.8.7, a reference to
“determines” or “determined” in connection with tax provisions contained in
Section 5.8.7 means a determination made in the absolute discretion of the
person making the determination, acting reasonably.

5.8.8 Singapore Tax Matters. The provisions of Section 5.8 (other than this
Section 5.8.8) shall not apply, and instead the provisions of this Section 5.8.8
shall apply, to any advance under any Loan Document to any Singapore Borrower or
any other Borrower that is required to make a Tax Deduction in accordance with
the relevant provisions of Singapore law (each a “Relevant Borrower” for the
purposes of this Section 5.8.8). Except as otherwise expressly provided in this
Section 5.8.8, a reference to “determines” or “determined” in connection with
tax provisions contained in this Section 5.8.8 means a determination made in the
absolute discretion of the Person making the determination, acting reasonably.

(a) Definitions. Solely for purposes of this Section 5.8.8, the following terms
shall have the following meanings:

“Qualifying Lender” means:

(a) a Lender which is making an advance under a Loan Document and is
beneficially entitled to interest payable to that Lender in respect of an
advance and is a Person:

(i) which has been granted a waiver by the Inland Revenue Authority of Singapore
from compliance with Sections 45 and/or 45A of the Singapore Income Tax Act,
Chapter 134; or

(ii) in respect of whose income the Minister for Finance of Singapore has
granted a full exemption from tax under Section 13(4) of the Singapore Income
Tax Act, Chapter 134 or under Sections 59 and/or 60 of the Singapore Economic
Expansion Incentives (Relief from Income Tax) Act, Chapter 86;

 

255



--------------------------------------------------------------------------------

(b) a Treaty Lender; or

(c) a Lender which is a Person resident in Singapore for Singapore tax purposes.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with Singapore which makes provision for full exemption from tax
withheld on interest paid by a Singapore tax resident to a Treaty State
resident.

“GST” means any goods and services, value-added or any other Tax of a similar
nature, wherever imposed.

(b) Tax Gross-up.

(i) Each Relevant Borrower shall make all payments required to be made by it to
any Lender under any Loan Document without any Tax Deduction unless a Tax
Deduction is required by law.

(ii) Each Relevant Borrower shall promptly upon becoming aware that a Relevant
Borrower must make a Tax Deduction (or that there is any change in the rate or
the basis of a Tax Deduction) notify Agent accordingly. Similarly, a Lender
shall notify Agent on becoming so aware in respect of a payment payable to that
Lender. If Agent receives such notification from a Lender it shall notify the
Relevant Borrower.

(iii) If a Tax Deduction is required by law to be made by a Relevant Borrower,
the amount of the payment due from that Relevant Borrower shall be increased to
an amount which (after making any Tax Deduction) is equal to the payment which
would have been made by the Relevant Borrower if no Tax Deduction had been
required.

(iv) A payment shall not be increased under clause (iii) above by reason of a
Tax Deduction on account of Taxes imposed by Singapore if, on the date on which
the payment falls due:

(A) the payment could have been made to the relevant Lender without the relevant
Tax Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender was not or had ceased to be a Qualifying Lender (other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(B) the relevant Lender is a Qualifying Lender and the Relevant Borrower making
the payment is able to demonstrate that the payment could have been made to the
Lender without a Tax Deduction had that Lender complied with its obligations
under clause (vii) below.

 

256



--------------------------------------------------------------------------------

(v) If a Relevant Borrower is required to make a Tax Deduction, that Relevant
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.

(vi) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Relevant Borrower making that Tax
Deduction shall deliver to Agent for the benefit of the Lender entitled to the
payment an evidence reasonably satisfactory to that Lender that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

(vii) A Qualifying Lender and each Relevant Borrower which makes a payment to
which that Qualifying Lender is entitled shall, within any applicable period
stipulated under Singapore law, cooperate to ensure compliance with any
procedural formalities necessary, if any, in order for that payment to be
lawfully made to that Qualifying Lender by the Relevant Borrower without a Tax
Deduction.

(c) Tax Indemnity.

(i) The Relevant Borrowers shall (within three Business Days of demand by the
Agent) pay to a Lender an amount equal to the loss, liability or cost which that
Lender determines will be or has been (directly or indirectly) suffered for or
on account of Taxes by that Lender in respect of a Loan Document.

(ii) Clause (c)(i) above shall not apply:

(A) with respect to any Taxes assessed on a Lender:

(1) under the law of the jurisdiction in which such Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or

(2) under the law of the jurisdiction in which such Lender’s Lending Office is
located in respect of amounts received or receivable in such jurisdiction,

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or

 

257



--------------------------------------------------------------------------------

(B) to the extent a loss, liability or cost:

(1) is compensated for by an increased payment under Section 5.8.8(b)(iii) (Tax
Gross-up); or

(2) would have been compensated for by an increased payment under
Section 5.8.8(b)(iii) (Tax Gross-up) but was not so compensated solely because
one of the exclusions in Section 5.8.8(b)(iv) (Tax Gross-up) applied.

(iii) A Lender intending to make a claim under Section 5.8.8(c)(i) above shall
notify the Agent of the event giving rise to the claim, whereupon the Agent
shall notify the Borrower thereof.

(iv) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 5.8.8(c), notify the Agent.

(d) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable to that Tax Payment; and

(ii) that Lender has obtained, utilised and retained that Tax Credit,

the Lender shall as soon as reasonably practicable following receipt of such Tax
Credit pay an amount to the Relevant Borrower which that Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Relevant
Borrower.

(e) Lender Status Confirmation. Each New Lender shall indicate, in the
Assignment and Acceptance which it executes on becoming a party, and for the
benefit of Agent, which of the following categories it falls within:

(i) not a Qualifying Lender;

(ii) a Qualifying Lender (other than a Treaty Lender); or

(iii) a Treaty Lender.

The failure of a New Lender to comply with its obligations under this
Section 5.8.8(e) shall not affect its entitlement to a Tax Payment under
Section 5.8.8(b) (Tax Gross-up) or 5.8.8(c) (Tax Indemnity) above.

(f) Stamp Taxes. The Borrowers shall:

(i) pay all stamp duty, registration and other similar Taxes payable in respect
of any Loan Document; and

(ii) within three Business Days of demand, indemnify each Lender against any
cost, loss or liability that Lender incurs in relation to any stamp duty,
registration or other similar Tax paid or payable in respect of any Loan
Document.

 

258



--------------------------------------------------------------------------------

(g) Goods and Services Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to a Lender shall be deemed to be exclusive of any GST. If any goods and
services tax is chargeable on any supply made by any Lender to any party in
connection with a Loan Document, that party shall pay to the Lender (in addition
to and at the same time as paying the consideration) an amount equal to the
amount of the GST (and such Lender shall promptly provide a tax invoice
complying with the Goods and Services Tax Act Chapter 117A of Singapore to such
party).

(ii) Where a Loan Document requires any party to reimburse a Lender for any
costs or expenses, that party shall also at the same time pay and indemnify the
Lender against all GST incurred by that Lender.

5.8.9 United Kingdom Tax Matters. The provisions of Section 5.8 (other than this
Section 5.8.9) shall not apply, and instead the provisions this Section 5.8.9
shall apply, to any advance under any Loan Document to any UK Borrower or any
other Borrower to whom the provisions of Section 874 ITA would apply (ignoring
any exceptions) on the payment of any amount of interest (each a “Relevant
Borrower” for the purposes of this Section 5.8.9) to any Lender.

(a) Solely for the purposes of this Section 5.8.9, the following terms shall
have the following meanings:

“Qualifying Lender” means:

(a) a Lender (other than a Lender within clause (b) of the definition of
Qualifying Lender) which is beneficially entitled to interest payable to that
Lender in respect of an advance under a Loan Document and is:

(i) a Lender;

(A) that is a bank (as defined for the purpose of section 879 of the ITA) making
an advance under a Loan Document; or

(B) in respect of an advance under a Loan Document by a person that was a bank
(as defined for the purpose of section 879 of the ITA) at the time that such
advance under a Loan Document was made,

and, in each case, which is within the charge to United Kingdom corporation tax
with respect to any payments of interest made in respect of that advance or
would be within such charge as respects such payments apart from Section 18A of
the CTA; or

 

259



--------------------------------------------------------------------------------

(ii) a Lender which is:

(A) a company resident in the United Kingdom for United Kingdom tax purposes;

(B) a partnership, each member of which is:

(1) A company so resident in the United Kingdom; or

(2) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(C) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

(iii) a Treaty Lender; or

(b) a building society (as defined for the purposes of section 880 of the ITA)
making an advance.

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

(a) a company resident in the United Kingdom for United Kingdom tax purposes; or

(b) a partnership each member of which is:

(i) a company so resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

 

260



--------------------------------------------------------------------------------

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“UK Non-Bank Lender” means:

(a) a Lender (which falls within clause (a)(ii) of the definition of Qualifying
Lender) which is a party to this Agreement and which has provided a Tax
Confirmation to the Agent; and

(b) where a Lender becomes a party after the Closing Date, an Assignee which
gives a Tax Confirmation in the Assignment and Acceptance which it executes on
becoming a party.

(b) Tax Gross-up.

(i) Each Relevant Borrower shall make all payments to be made by it under any
Loan Document without any Tax Deduction unless a Tax Deduction is required by
law.

(ii) A Relevant Borrower shall, promptly upon becoming aware that it must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall promptly
notify the Agent on becoming so aware in respect of a payment payable to that
Lender. If the Agent receives such notification from a Lender it shall notify
the Relevant Borrower.

(iii) If a Tax Deduction is required by law to be made by a Relevant Borrower,
the amount of the payment due from that Relevant Borrower shall be increased to
an amount which (after making any Tax Deduction) is equal to the payment which
would have been made by the Relevant Borrower if no Tax Deduction had been
required.

(iv) A payment shall not be increased under clause (iii) above by reason of a
Tax Deduction on account of Taxes imposed by the United Kingdom if, on the date
on which the payment falls due:

(A) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(B) the relevant Lender is a Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of Qualifying Lender, and:

(1) an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the ITA which relates to the payment and
that Lender has received from the Relevant Borrower making the payment a
certified copy of that Direction; and

(2) the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

 

261



--------------------------------------------------------------------------------

(C) the relevant Lender is a Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of Qualifying Lender and:

(1) the relevant Lender has not given a Tax Confirmation to the Relevant
Borrower; and

(2) the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Relevant Borrower, on the basis
that the Tax Confirmation would have enabled the Relevant Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the ITA; or

(D) the relevant Lender is a Treaty Lender and the Relevant Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under clause (b)(vii), (b)(xi) or (f)(i) (as applicable) below; or

(E) the payment comprises a United States withholding Tax imposed by FATCA.

(v) If a Relevant Borrower is required to make a Tax Deduction, that Relevant
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.

(vi) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Relevant Borrower making that Tax
Deduction shall deliver to Agent for the benefit of the Lender entitled to the
payment a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Lender that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

(vii) A Treaty Lender and each Relevant Borrower which makes a payment to which
that Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that Relevant Borrower to obtain authorization to make
that payment without a Tax Deduction.

(viii) Nothing in clause (b)(vii) above shall require a Treaty Lender to:

(A) register under the HMRC DT Treaty Passport scheme;

 

262



--------------------------------------------------------------------------------

(B) apply the HMRC DT Treaty Passport scheme to any advance if it has so
registered; or

(C) file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement in
accordance with subsections (b)(xi) or (f)(i) (HMRC DT Treaty Passport scheme
confirmation) and the Relevant Borrower making that payment has not complied
with its obligations under subsections (b)(xii) or (f)(ii) (HMRC DT Treaty
Passport scheme confirmation).

(ix) A UK Non-Bank Lender which becomes a party on the day on which this
Agreement is entered into gives a Tax Confirmation to Agent by entering into
this Agreement.

(x) A UK Non-Bank Lender shall promptly notify Agent if there is any change in
the position from that set out in the Tax Confirmation.

(xi) A Treaty Lender which becomes a party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall include an indication
to that effect (for the benefit of Agent and without liability to any Relevant
Borrower) by notifying Agent of its scheme reference number and its jurisdiction
of tax residence.

(xii) Where a Lender notifies Agent as described in clause (b)(xi) above each
Relevant Borrower shall file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs within 30 days of the date of this Agreement
and shall promptly provide the Lender with a copy of that filing.

(xiii) If a Lender has not included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
clause (b)(xi) above or clause (f)(i) (HMRC DT Treaty Passport scheme
confirmation), no Relevant Borrower shall file any form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s advance or its participation
in any advance.

(c) Tax Indemnity.

(i) The Relevant Borrowers shall (within three Business Days of demand by the
Agent) pay to a Lender an amount equal to the loss, liability or cost which that
Lender determines will be or has been (directly or indirectly) suffered for or
on account of Taxes by that Lender in respect of a Loan Document.

 

263



--------------------------------------------------------------------------------

(ii) Clause (c)(i) above shall not apply:

(A) with respect to any Taxes assessed on a Lender:

(1) under the law of the jurisdiction in which such Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or

(2) under the law of the jurisdiction in which such Lender’s Lending Office is
located in respect of amounts received or receivable in such jurisdiction,

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or

(B) to the extent a loss, liability or cost:

(1) is compensated for by an increased payment under Section 5.8.9(b)(iii) (Tax
Gross-up); or

(2) would have been compensated for by an increased payment under
Section 5.8.9(b)(iii) (Tax Gross-up) but was not so compensated solely because
one of the exclusions in Section 5.8.9(b)(iv) (Tax Gross-up) applied.

(iii) A Lender making, or intending to make a claim under Section 5.8.9(c)(i)
above shall promptly notify Agent of the event which will give, or has given,
rise to the claim, following which Agent shall notify the Borrowers.

(iv) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 5.8.9(c), notify Agent.

(d) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(ii) that Lender has obtained, utilized and retained that Tax Credit.

the Lender shall as soon as reasonably practicable following receipt of such Tax
Credit pay an amount to the Relevant Borrower which that Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Relevant
Borrower.

(e) Lender Status Confirmation. Each New Lender shall indicate, in the
Assignment and Acceptance which it executes on becoming a party, and for the
benefit of Agent and without liability to any Relevant Borrower, which of the
following categories it falls within:

(i) not a Qualifying Lender;

 

264



--------------------------------------------------------------------------------

(ii) a Qualifying Lender (other than a Treaty Lender); or

(iii) a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this
Section 5.8.9(e), then such New Lender or Lender (as appropriate) shall be
treated for the purposes of this Agreement (including by each Relevant Borrower)
as if it is not a Qualifying Lender until such time as it notifies Agent which
category of Qualifying Lender applies (and Agent, upon receipt of such
notification, shall inform the Relevant Borrower). For the avoidance of doubt,
an Assignment and Acceptance shall not be invalidated by any failure of a New
Lender to comply with this Section 5.8.9(e).

(f) HMRC DT Treaty Passport Scheme Confirmation.

(i) A New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall include an indication to that effect (for the benefit of Agent and without
liability to any Relevant Borrower) in the Assignment and Acceptance which it
executes by including its scheme reference number and its jurisdiction of tax
residence in that Assignment and Acceptance.

(ii) Where an Assignment and Acceptance includes the indication described in
clause (f)(i) above in the relevant Assignment and Acceptance, each Relevant
Borrower which is a party as a Borrower as at the date that the relevant
Assignment and Acceptance Agreement is executed (the “Transfer Date”) shall file
a duly completed form DTTP2 in respect of such Lender with HM Revenue & Customs
within 30 days of that Transfer Date and shall promptly provide the Lender with
a copy of that filing.

(g) Stamp Taxes. The Relevant Borrowers shall pay and, within three Business
Days of demand, indemnify each Lender against any cost, loss or liability that
Lender incurs in relation to all stamp duties, registration or other similar
Taxes payable in respect of any Loan Document.

(h) Value Added Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).

 

265



--------------------------------------------------------------------------------

(ii) If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Relevant Party”) is required by the terms
of any Loan Document to pay an amount equal to the consideration for that supply
to the Supplier (rather than being required to reimburse or indemnify the
Recipient in respect of that consideration,

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of
VAT. The Recipient must (where this subsection (ii)(A) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and

(B) (where the Recipient is the person required to account to the relevant tax
authority for the VAT), the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply. The Recipient must (where this subsection (ii)(B) applies) promptly
pay to the Relevant Party an amount equal to any credit or repayment the
Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply.

(iii) Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense in connection with such Loan Document, the
reimbursement or indemnity (as the case may be) shall be for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority).

(iv) Any reference in this Section 5.8.9 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994).

(v) In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must as promptly as
reasonably practicable provide such Lender with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s VAT reporting requirements in relation to such supply.

Except as otherwise expressly provided in this Section 5.8.9, a reference to
“determines” or “determined” in connection with tax provisions contained in
Section 5.8.9 means a determination made in the absolute discretion of the
person making the determination, acting reasonably.

 

266



--------------------------------------------------------------------------------

5.8.10 Norway Tax Matters. The provisions of Section 5.8 (other than this
Section 5.8.10) shall not apply, and instead the provisions this Section 5.8.10
shall apply, to any advance under any Loan Document to any Norwegian Borrower or
any other Borrower required to withhold tax in accordance with Norwegian law
(each a “Relevant Borrower” for purposes of this Section 5.8.10) to any Lender.

(a) Definitions. Solely for purposes of this Section 5.8.10, the following terms
shall have the following meanings:

“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.

“Party” means a party to this Agreement.

“Protected Party” means a Credit Party and each Security Trustee which is or
will be subject to any liability, or required to make any payment, for or on
account of Taxes in relation to a sum received or receivable (or any sum deemed
for the purposes of Taxes to be received or receivable) under a Loan Document.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Taxes.

“Tax Deduction” means a deduction or withholding for or on account of Taxes from
a payment under a Loan Document, other than a FATCA Deduction.

“Tax Payment” means either the increase in a payment made by a Relevant Borrower
to a Credit Party or a Security Trustee under Clause 5.8.10(b) (Tax gross-up) or
a payment under Clause 5.8.10(c) (Tax indemnity).

Unless a contrary indication appears, in this Section 5.8.10 a reference to
“determines” or “determined” means, in the absence of manifest error, a
determination made in the absolute discretion of the person making the
determination.

(b) Tax gross-up.

(i) Each Relevant Borrower shall make all payments to be made by it under any
Loan Document without any Tax Deduction, unless a Tax Deduction is required by
law.

(ii) Each Relevant Borrower shall, promptly upon becoming aware that that
Relevant Borrower must make a Tax Deduction (or that there is any change in the
rate or the basis of a Tax Deduction), notify the Agent accordingly. Similarly,
a Lender and each Security Trustee shall notify the Agent on becoming so aware
in respect of a payment payable to that Lender or that Security Trustee. If the
Agent receives such notification from a Lender or a Security Trustee, it shall
notify MRC Global and that Relevant Borrower.

 

267



--------------------------------------------------------------------------------

(iii) If a Tax Deduction is required by law to be made by a Relevant Borrower,
the amount of the payment due from that Relevant Borrower will be increased to
an amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

(iv) If a Relevant Borrower is required to make a Tax Deduction, that Relevant
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.

(v) Within thirty (30) days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Relevant Borrower making
that Tax Deduction or payment shall deliver to the Agent for the Credit Party or
Security Trustee entitled to the payment evidence reasonably satisfactory to
that Credit Party or Security Trustee that the Tax Deduction has been made or
(as applicable) any appropriate payment paid to the relevant taxing authority.

(c) Tax Indemnity.

(i) Each Relevant Borrower shall (within three (3) Business Days of demand by
the Agent) pay to a Protected Party an amount equal to the loss, liability or
cost which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Taxes by that Protected Party in
respect of a Loan Document to which that Relevant Borrower is a party.

(ii) Paragraph (a) above shall not apply:

(A) with respect to any Taxes assessed on a Credit Party or Security Trustee;

(1) under the law of the jurisdiction in which that Credit Party or Security
Trustee is incorporated or, if different, the jurisdiction (or jurisdictions) in
which that Credit Party or Security Trustee is treated as resident for tax
purposes; or

(2) under the law of the jurisdiction in which that Credit Party’s or Security
Trustee’s Lending Office is located in respect of amounts received or receivable
in that jurisdiction,

if those Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Credit Party or Security Trustee; or

 

268



--------------------------------------------------------------------------------

(B) to the extent a loss, liability or cost:

(1) is compensated for by any increased payment under Section 5.8.10(b) (Tax
gross-up); or

(2) relate to a FATCA Deduction required to be made by a Party.

(iii) A Protected Party making, or intending to make, a claim under paragraph
(a) above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent must notify the Relevant
Borrower.

(iv) A Protected Party shall, on receiving a payment from a Relevant Borrower
under this Section 5.8.10(c), notify the Agent.

(d) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Credit Party or Security Trustee determines that:

(i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(ii) that Credit Party or Security Trustee has obtained, utilised and retained a
Tax Credit,

then that Credit Party or Security Trustee must pay an amount to the Relevant
Borrower which that Credit Party or Security Trustee determines will leave it
(after that payment) in the same after-Tax position as it would have been in had
the Tax Payment not been required to be made by the Relevant Borrower.

(e) Stamp taxes. Each Relevant Borrower shall pay and, within three (3) Business
Days of demand, indemnify each Credit Party or Security Trustee (as relevant)
against any cost, loss or liability that Credit Party or Security Trustee incurs
in relation to all stamp duty, registration and other similar Taxes payable in
respect of any Loan Document to which that Relevant Borrower is a party.

(f) VAT.

(i) All amounts set out or expressed in a Loan Document to be payable by any
Party under a Loan Document to a Credit Party or Security Trustee which (in
whole or in part) constitute the consideration for any supply or supplies for
VAT purposes shall be deemed to be exclusive of any VAT which is or becomes
chargeable on such supply or supplies, and accordingly, subject to paragraph
(ii) below, if VAT is or becomes chargeable on any supply made by any Credit
Party or Security Trustee to any Party under a Loan Document and that Credit
Party or Security Trustee is required to account for the VAT, that Party shall
pay to the Credit Party or Security Trustee (as relevant) (in addition to and at
the same time as paying any other consideration for such supply) an amount equal
to the amount of such VAT (and such Credit Party or Security Trustee shall
promptly provide an appropriate VAT invoice to such Party).

 

269



--------------------------------------------------------------------------------

(ii) If VAT is or becomes chargeable on any supply made by any Credit Party or
Security Trustee (the “Supplier”) to any other Credit Party or Security Trustee
(the “Recipient”) under a Loan Document, and any Party other than the Recipient
(the “Relevant Party”) is required by the terms of any Loan Document to pay an
amount equal to the consideration for that supply to the Supplier (rather than
being required to reimburse or indemnify the Recipient in respect of that
consideration):

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(B) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(iii) Where a Loan Document requires any Party to reimburse or indemnify a
Credit Party or Security Trustee for any cost or expense, that Party shall also
at the same time reimburse or indemnify (as the case may be) such Credit Party
or Security Trustee for the full amount of such cost or expense, including such
part thereof as represents VAT, save to the extent that such Credit Party or
Security Trustee reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in this Section 5.8.10 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
relevant member of such VAT group at such time (the term VAT group shall for
this purpose have the meanings as set out in section 2-2 of the Norwegian Value
Added Tax Act of 19 June 1999 no. 58).

5.9 Lender Tax Information.

For purposes of this Section 5.9, the term “Lender” includes any Fronting Bank.

5.9.1 Generally. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
relevant Loan Party is resident for tax purposes, or under any treaty to which
such jurisdiction is a party, with respect to payments under any Loan Document
shall deliver to Agent and the relevant Loan Party Agent, at

 

270



--------------------------------------------------------------------------------

the time or times prescribed by Applicable Law or reasonably requested by Agent
or the relevant Loan Party Agent, such properly completed and executed
documentation or such other evidence as prescribed by Applicable Law as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition and only to the extent applicable, any Lender, if
requested by Agent or a Loan Party Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by Agent or such Loan Party
Agent as will enable Agent and such Loan Party Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.

5.9.2 U.S. Borrowers. If a Borrower is a U.S. Person, any Lender that is a U.S.
Person shall deliver to Agent and North American Loan Party Agent IRS Form W-9
or such other documentation or information prescribed by Applicable Law or
reasonably requested by Agent or North American Loan Party Agent to determine
whether such Lender is subject to information reporting requirements and to
establish that such Lender is not subject to backup withholding. If any Foreign
Lender is entitled to any exemption from or reduction of U.S. withholding tax
for payments with respect to the U.S. Facility Obligations, it shall deliver to
Agent and North American Loan Party Agent, on or prior to the date on which it
becomes a U.S. Lender or U.S. Fronting Bank hereunder (and from time to time
thereafter upon request by Agent or North American Loan Party Agent, but only if
such Foreign Lender is legally entitled to do so) two original executed copies
of, (a) IRS Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form
W-8IMY and all required supporting documentation (including, a certificate in
the form of Exhibit J-2 (a “Non-Bank Certificate”) applicable to a partnership,
if applicable); (d) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 871(h) or section 881(c) of the
Code, IRS Form W-8BEN and a Non-Bank Certificate in the form of Exhibit J-1 or
Exhibit J-2, as applicable; and/or (e) any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. withholding
tax, together with such supplementary documentation as may be necessary to allow
Agent and U.S. Borrowers to determine the withholding or deduction required to
be made.

5.9.3 Lender Obligations. Each Lender shall promptly notify the relevant Loan
Party Agent and Agent of any change in circumstances that would change any
claimed Tax exemption or reduction. Each Lender, severally and not jointly with
any other Lender, shall indemnify, hold harmless and reimburse (within 10 days
after demand therefor) affected Borrowers of the Borrower Group to which such
Lender has issued a Commitment and Agent for any Taxes, losses, claims,
liabilities, penalties, interest and expenses (including reasonable and
documented attorneys’ fees limited to the fees, disbursements and other charges
or one primary counsel and one local counsel in each relevant jurisdiction)
incurred by or asserted against such affected Borrower of such Borrower Group or
Agent by any Governmental Authority due to such Lender’s failure to deliver, or
inaccuracy or deficiency in, any documentation required to be delivered by it
pursuant to Section 5.8 or this Section 5.9. Each Lender authorizes Agent to set
off any amounts due to Agent under this Section against any amounts payable to
such Lender under any Loan Document. If a payment made to Agent or a Lender
under any Loan Document would be subject to United States withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA, Agent or such Lender shall deliver to the
Borrowers and the Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrowers or Agent such
documentation

 

271



--------------------------------------------------------------------------------

prescribed by Applicable Law and such additional documentation reasonably
requested by the Borrowers or Agent as may be necessary for the Borrowers and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with its obligations under such sections, or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 5.9.3, “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

5.10 Guarantees.

5.10.1 Joint and Several Liability of U.S. Domiciled Loan Parties. Each U.S.
Domiciled Loan Party agrees that it is jointly and severally liable for, and
absolutely and unconditionally guarantees to Agent and the other Secured Parties
the prompt payment and performance of, all Secured Obligations and all
agreements of each other Loan Party under the Credit Documents. Each U.S.
Domiciled Loan Party agrees that its guarantee obligations as a Guarantor of the
Secured Obligations hereunder constitute a continuing guarantee of payment and
not of collection, that such guarantee obligations shall not be discharged until
Full Payment of the Secured Obligations, and that such guarantee obligations are
absolute and unconditional, irrespective of (a) the genuineness, validity,
regularity, enforceability, subordination or any future modification of, or
change in, any Secured Obligations or Credit Document, or any other document,
instrument or agreement to which any Loan Party is or may become a party or be
bound; (b) the absence of any action to enforce this Agreement (including this
Section 5.10) or any other Credit Document, or any waiver, consent or indulgence
of any kind by Agent or any other Secured Party with respect thereto; (c) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guarantee for the Secured Obligations or any
action, or the absence of any action, by Agent or any other Secured Party in
respect thereof (including the release of any security or guarantee); (d) the
insolvency of any Loan Party; (e) any election by Agent or any other Secured
Party in an Insolvency Proceeding for the application of Section 1111(b)(2) of
the U.S. Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Loan
Party, as debtor-in-possession under Section 364 of the U.S. Bankruptcy Code or
otherwise; (g) the disallowance of any claims of Agent or any other Secured
Party against any Loan Party for the repayment of any Secured Obligations under
Section 502 of the U.S. Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of all Secured
Obligations.

5.10.2 Waivers by U.S. Domiciled Loan Parties.

(a) Each U.S. Domiciled Loan Party hereby expressly waives all rights that it
may have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent or the other Secured Parties to marshal assets or to
proceed against any Loan Party, other Person or security for the payment or
performance of any Secured Obligations before, or as a condition to, proceeding
against such Loan Party. To the extent permitted by Applicable Law, each U.S.
Domiciled Loan Party waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of all Secured Obligations. It
is agreed among each U.S. Domiciled Loan Party, Agent and the other Secured
Parties that the provisions of this Section 5.10 are of the essence of the
transaction contemplated by the Credit Documents and that, but for such
provisions, Agent, Fronting Banks and Lenders would decline

 

272



--------------------------------------------------------------------------------

to make Loans and issue Letters of Credit. Each U.S. Domiciled Loan Party
acknowledges that its guarantee pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

(b) Agent and the other Secured Parties may, in their discretion, pursue such
rights and remedies as they deem appropriate, including realization upon the
Collateral of the U.S. Domiciled Loan Parties by judicial foreclosure or
non-judicial sale or enforcement, to the extent permitted under Applicable Law,
without affecting any rights and remedies under this Section 5.10. If, in taking
any action in connection with the exercise of any rights or remedies, Agent or
any other Secured Party shall forfeit any other rights or remedies, including
the right to enter a deficiency judgment against any U.S. Domiciled Loan Party
or other Person, whether because of any Applicable Laws pertaining to “election
of remedies” or otherwise, each U.S. Domiciled Loan Party consents to such
action and, to the extent permitted under Applicable Law, waives any claim based
upon it, even if the action may result in loss of any rights of subrogation that
any U.S. Domiciled Loan Party might otherwise have had. To the extent permitted
under Applicable Law, any election of remedies that results in denial or
impairment of the right of Agent or any other Secured Party to seek a deficiency
judgment against any U.S. Domiciled Loan Party shall not impair any other U.S.
Domiciled Loan Party’s obligation to pay the full amount of the Secured
Obligations. To the extent permitted under Applicable Law, each U.S. Domiciled
Loan Party waives all rights and defenses arising out of an election of
remedies, such as nonjudicial foreclosure with respect to any security for the
Secured Obligations, even though that election of remedies destroys such U.S.
Domiciled Loan Party’s rights of subrogation against any other Person. To the
extent permitted under Applicable Law, Agent may bid all or a portion of the
Secured Obligations at any foreclosure or trustee’s sale or at any private sale,
and the amount of such bid need not be paid by Agent but shall be credited
against the Secured Obligations in accordance with the terms of this Agreement.
To the extent permitted under Applicable Law, the amount of the successful bid
at any such sale, whether Agent or any other Person is the successful bidder,
shall be conclusively deemed to be the fair market value of the Collateral of
the U.S. Domiciled Loan Parties, and the difference between such bid amount and
the remaining balance of the Secured Obligations shall be conclusively deemed to
be the amount of the Secured Obligations guaranteed under this Section 5.10,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent or any
other Secured Party might otherwise be entitled but for such bidding at any such
sale.

5.10.3 Extent of Liability of U.S. Domiciled Loan Parties; Contribution.

(a) Notwithstanding anything herein to the contrary, each U.S. Domiciled Loan
Party’s liability under this Section 5.10 shall be limited to the greater of
(i) all amounts for which such U.S. Domiciled Loan Party is primarily liable, as
described below, and (ii) such U.S. Domiciled Loan Party’s Allocable Amount.

(b) If any U.S. Domiciled Loan Party makes a payment under this Section 5.10 of
any Secured Obligations (other than amounts for which such U.S. Domiciled Loan
Party is primarily liable) (a “Guarantor Payment”) that, taking into account all
other Guarantor Payments previously or concurrently made by any other U.S.
Domiciled Loan Party, exceeds the amount that such U.S. Domiciled Loan Party
would otherwise have paid if each U.S.

 

273



--------------------------------------------------------------------------------

Domiciled Loan Party had paid the aggregate Secured Obligations satisfied by
such Guarantor Payments in the same proportion that such U.S. Domiciled Loan
Party’s Allocable Amount bore to the total Allocable Amounts of all U.S.
Domiciled Loan Parties, then such U.S. Domiciled Loan Party shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other U.S. Domiciled Loan Party for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment. The “Allocable Amount” for any U.S. Domiciled Loan Party
shall be the maximum amount that could then be recovered from such U.S.
Domiciled Loan Party under this Section 5.10 without rendering such payment
voidable under Section 548 of the U.S. Bankruptcy Code or under any applicable
state fraudulent transfer or conveyance act, or similar statute or common law.

(c) Nothing contained in this Section 5.10 shall limit the liability of any Loan
Party to pay Loans made directly or indirectly to that Loan Party (including
Loans advanced to any other Loan Party and then re-loaned or otherwise
transferred to, or for the benefit of, such Loan Party), LC Obligations relating
to Letters of Credit issued to support such Loan Party’s business, and all
accrued interest, fees, expenses and other related Secured Obligations with
respect thereto, for which such Loan Party shall be primarily liable for all
purposes hereunder.

(d) Each U.S. Domiciled Loan Party that is a Qualified ECP when its guaranty of
or grant of Lien as security for a Swap Obligation becomes effective hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Credit Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP’s
obligations and undertakings under this Section 5.10(d) voidable under any
applicable fraudulent transfer or conveyance act). The obligations and
undertakings of each Qualified ECP under this Section shall remain in full force
and effect until Full Payment of all Secured Obligations. Each U.S. Domiciled
Loan Party intends this Section to constitute, and this Section shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support or
other agreement” for the benefit of, each Loan Party for all purposes of the
Commodity Exchange Act.

5.10.4 Joint and Several Liability of Foreign Domiciled Loan Parties.

(a) Each Foreign Domiciled Loan Party agrees that it is jointly and severally
liable for, and absolutely, irrevocably and unconditionally guarantees to Agent
and the other Foreign Facility Secured Parties the prompt payment and
performance of, all Foreign Facility Secured Obligations and all agreements of
each other Foreign Domiciled Loan Party under the Credit Documents (but
excluding for the avoidance of doubt, any U.S. Facility Secured Obligations
other than Foreign Facility Secured Obligations to the extent constituting U.S.
Facility Secured Obligations) (the “Foreign Cross-Guarantee”). Each Foreign
Domiciled Loan Party agrees that its guarantee obligations as a Guarantor of the
Foreign Facility Secured Obligations of other Foreign Domiciled Loan Parties
hereunder constitute a continuing guarantee of payment and not of collection,
that such guarantee obligations shall not be discharged until Full Payment of
the Foreign Facility Secured Obligations, and that such guarantee obligations
are absolute and unconditional, irrespective of (i) the genuineness, validity,
regularity,

 

274



--------------------------------------------------------------------------------

enforceability, subordination or any future modification of, or change in, any
Foreign Facility Secured Obligations or Credit Document, or any other document,
instrument or agreement to which any Loan Party is or may become a party or be
bound; (ii) the absence of any action to enforce this Agreement (including this
Section 5.10) or any other Credit Document, or any waiver, consent or indulgence
of any kind by Agent or any other Foreign Facility Secured Party with respect
thereto; (iii) the existence, value or condition of, or failure to perfect,
register, stamp or terminate a Lien or to preserve rights against, any security
or guarantee for the Foreign Facility Secured Obligations or any action, or the
absence of any action, by Agent or any other Foreign Facility Secured Party in
respect thereof (including the release, variation or discharge (except upon Full
Payment of all Foreign Facility Secured Obligations) of any security or
guarantee of, or the release of, any Foreign Domiciled Loan Party or any other
Person (other than a release of such Foreign Domiciled Loan Party) whether under
the terms of any composition or arrangement with any creditor of any Foreign
Domiciled Loan Party or any other Person or otherwise); (iv) the insolvency of
any Loan Party or any Insolvency Proceeding in relation to any Loan Party;
(v) any election by Agent or any other Secured Party in an Insolvency Proceeding
for the application of Section 1111(b)(2) of the U.S. Bankruptcy Code (or the
equivalent under any other Applicable Law); (vi) any borrowing or grant of a
Lien by any other Loan Party, as debtor-in-possession under Section 364 of the
U.S. Bankruptcy Code (or the equivalent under any other Applicable Law) or
otherwise; (vii) the disallowance of any claims of Agent or any other Secured
Party against any Loan Party for the repayment of any Secured Obligations under
Section 502 of the U.S. Bankruptcy Code (or the equivalent under any other
Applicable Law) or otherwise; (viii) any incapacity or lack of power, authority
or legal personality of, or dissolution or change in the members or status of,
any Foreign Domiciled Loan Party or any other Person; or (ix) any other action
or circumstances that might otherwise constitute a legal or equitable discharge
or defense of a surety or guarantor, except Full Payment of all Foreign Facility
Secured Obligations.

(b) Without prejudice to the generality of Section 5.10.4(a) above, each Foreign
Domiciled Loan Party expressly confirms that it intends that the guarantee
created by this Section 5.10.4 shall extend from time to time to any (however
fundamental) variation, increase, extension or addition of or to any of the
Credit Documents and/or any facility or amount made available under any of the
Credit Documents for the purposes of or in connection with (i) acquisitions of
any nature; (ii) increasing working capital; (iii) enabling investor
distributions to be made; (iv) carrying out restructurings; (v) refinancing
existing credit facilities; (vi) refinancing any other Indebtedness;
(vii) making credit available to new Borrowers; (viii) any other variation or
extension of the purposes for which any such facility or amount might be made
available from time to time; and (ix) any fees, costs and/or expenses associated
with any of the foregoing.

5.10.5 Waivers by Foreign Domiciled Loan Parties.

(a) Each Foreign Domiciled Loan Party hereby expressly waives all rights that it
may have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent or the other Foreign Facility Secured Parties to
marshal assets or to proceed against any Loan Party, other Person or security
for the payment or performance of any Foreign Facility Secured Obligations
before, or as a condition to, proceeding against such Loan Party. To the extent
permitted by Applicable Law, each Foreign Domiciled Loan Party waives all

 

275



--------------------------------------------------------------------------------

defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of all Foreign Facility Secured Obligations. It is agreed among
each Foreign Domiciled Loan Party, Agent and the other Foreign Facility Secured
Parties that the provisions of this Section 5.10 are of the essence of the
transaction contemplated by the Credit Documents and that, but for such
provisions, Agent, Fronting Banks and Lenders (as applicable) would decline to
make further Loans and issue further Letters of Credit to Foreign Domiciled Loan
Parties. Each Foreign Domiciled Loan Party acknowledges that its guarantee
pursuant to this Section is necessary to the conduct and promotion of its
business and those of its direct or indirect holding companies, and can be
expected to benefit such business.

(b) Agent and the other Foreign Facility Secured Parties may, in their
discretion, pursue such rights and remedies as they deem appropriate, including
realization upon the Collateral by judicial foreclosure or non-judicial sale or
enforcement, to the extent permitted under Applicable Law, without affecting any
rights and remedies under this Section 5.10. If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any other
Foreign Facility Secured Party shall forfeit any other rights or remedies,
including the right to enter a deficiency judgment against any Foreign Domiciled
Loan Party or other Person, whether because of any Applicable Laws pertaining to
“election of remedies” or otherwise, each Foreign Domiciled Loan Party consents
to such action and, to the extent permitted under Applicable Law, waives any
claim based upon it, even if the action may result in loss of any rights of
subrogation that any Foreign Domiciled Loan Party might otherwise have had. To
the extent permitted under Applicable Law, any election of remedies that results
in denial or impairment of the right of Agent or any other Foreign Facility
Secured Party to seek a deficiency judgment against any Foreign Domiciled Loan
Party shall not impair any other Foreign Domiciled Loan Party’s obligation to
pay the full amount of the Foreign Facility Secured Obligations. To the extent
permitted under Applicable Law, each Foreign Domiciled Loan Party waives all
rights and defenses arising out of an election of remedies, such as non-judicial
foreclosure with respect to any security for the Foreign Facility Secured
Obligations, even though that election of remedies destroys such Foreign
Domiciled Loan Party’s rights of subrogation against any other Person. To the
extent permitted under Applicable Law, Agent may bid all or a portion of the
Foreign Facility Secured Obligations at any foreclosure or trustee’s sale or at
any private sale or sale as a result of an enforcement action, and the amount of
such bid need not be paid by Agent but shall be credited against the Foreign
Facility Secured Obligations in accordance with the terms of this Agreement. To
the extent permitted under Applicable Law, the amount of the successful bid at
any such sale, whether Agent or any other Person is the successful bidder, shall
be conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Foreign
Facility Secured Obligations shall be conclusively deemed to be the amount of
the Foreign Facility Secured Obligations guaranteed under this Section 5.10,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent or any
other Foreign Facility Secured Party might otherwise be entitled but for such
bidding at any such sale.

 

276



--------------------------------------------------------------------------------

5.10.6 Belgian Limitations.

(a) The total liability under this Section 5.10 of any Belgian Domiciled Loan
Party for the obligations of any other Foreign Domiciled Loan Party under the
Credit Documents, shall at all times be limited to an aggregate amount (without
double counting) not exceeding the sum of:

(i) the aggregate of all principal amounts made available to such Belgian
Domiciled Loan Party or its direct or indirect Subsidiaries under any intra
group arrangement (regardless of the form thereof, including through the
subscription of debt instrument) that have been financed, directly or
indirectly, by a borrowing under this Agreement (without any reduction for any
repayment thereof); plus

(ii) seventy per cent (70%) of such Belgian Domiciled Loan Party’s own funds
(eigen vermogen/capitaux propres) as referred to in section 88 of the Belgian
Royal Decree of 30 January 2001 implementing the Belgian Companies Code, at the
time a demand for payment under this Section 5.10 is made.

The result of the calculation as described in clauses (i) and (ii) above shall
in relation to any relevant Belgian Domiciled Loan Party be referred to as the
“Guaranteed Belgian Amount”.

(b) For the avoidance of doubt, no limitation shall apply to the liability of
any Belgian Domiciled Loan Party for any amounts owed by its direct or indirect
Subsidiaries under the Credit Documents and the Belgian Domiciled Loan Party
shall be liable for such amounts in full.

(c) Each Belgian Domiciled Loan Party shall provide Agent with an update on the
relevant Guaranteed Belgian Amount upon the request of Agent, with such
information as Agent may reasonably require, it being understood that the own
funds (eigen vermogen/capitaux propres) as specified under clause (a)(ii) above
may be derived from the latest audited financial statements of the respective
Belgian Domiciled Loan Party. In the event of a dispute regarding the Guaranteed
Belgian Amount, a certificate stating such amount from the statutory auditors of
such Belgian Domiciled Loan Party (or, if there is no statutory auditor for such
Belgian Domiciled Loan Party, an independent accounting firm of international
reputation appointed by Agent in its sole discretion) shall be conclusive absent
manifest error.

5.10.7 Singapore Limitations. With respect to the liability of a Singapore
Domiciled Loan Party under its Foreign Cross-Guarantee, such Foreign
Cross-Guarantee does not apply to any liability to the extent that it would
result in the Foreign Cross-Guarantee from such Singapore Domiciled Loan Party
constituting unlawful financial assistance within the meaning of Section 76 of
the Companies Act (Chapter 50) of Singapore.

5.10.8 UK Limitations. With respect to the liability of a UK Domiciled Loan
Party under its Foreign Cross-Guarantee, such Foreign Cross-Guarantee does not
apply to any liability to the extent that it would result in the Foreign
Cross-Guarantee from such UK Domiciled Loan Party constituting unlawful
financial assistance within the meaning of sections 678 or 679 of the Companies
Act 2006.

5.10.9 U.S. Limitations. The Foreign Cross-Guarantee shall not require any
Foreign Domiciled Loan Party (that is a “controlled foreign corporation” within
the meaning of Section 957 of the Code) to guarantee any Secured Obligations of
any other Foreign Domiciled Loan Party that is disregarded as an entity separate
from any U.S. Subsidiary for U.S. federal income tax purposes.

 

277



--------------------------------------------------------------------------------

5.10.10 Norwegian Limitations. Notwithstanding anything to the contrary
contained in this Agreement or any of the other Loan Documents, the liability of
a Norwegian Domiciled Loan Party under its Foreign Cross-Guarantee and under any
other provision of any Loan Document shall be limited by such mandatory
provisions of Norwegian law applicable to each Norwegian Domiciled Loan Party or
any of them limiting its or their legal capacity or ability to grant any
guarantee, security or other financial assistance (including, but not limited
to, the provisions of Sections 8-7 and 8-10 of the Norwegian Private Limited
Liability Companies Act (Norwegian: aksjeloven). If and to the extent
applicable, the provisions of (and/or principles derived from) the Norwegian
Financial Contracts Act of 1999 (to the extent not mandatory provisions) shall
not apply to any of the Loan Documents. The liability of a Norwegian Domiciled
Loan Party under its Foreign Cross-Guarantee shall be limited to a maximum
amount of USD 120,000,000 (as such amount may be increased from time to time in
writing among the Agent and the Norwegian Borrowers) plus interest and costs.

5.10.11 Joint Enterprise. Each Borrower has requested that Agent, Fronting Banks
and Lenders make this credit facility available to Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically. Borrowers and Guarantors make up a related organization of various
entities constituting a single economic and business enterprise so that
Borrowers and Guarantors share an identity of interests such that any benefit
received by any one of them benefits the others. Borrowers and Guarantors render
services to or for the benefit of the other Borrowers and/or Guarantors, as the
case may be, purchase or sell and supply goods to or from or for the benefit of
the others, make loans, advances and provide other financial accommodations to
or for the benefit of the other Borrowers and Guarantors (including, inter alia,
the payment by Borrowers and Guarantors of creditors of the other Borrowers or
Guarantors and guarantees by Borrowers and Guarantors of indebtedness of the
other Borrowers and Guarantors and provide administrative, marketing, payroll
and management services to or for the benefit of the other Borrowers and
Guarantors). Borrowers and Guarantors have centralized accounting and legal
services, certain common officers and directors and generally do not provide
consolidating financial statements to creditors. Borrowers acknowledge and agree
that Agent’s, Fronting Banks’ and Lenders’ willingness to extend credit to
Borrowers and to administer the Collateral on a combined basis, as set forth
herein, is done solely as an accommodation to Borrowers and at Borrowers’
request.

5.10.12 Subordination. Each Loan Party hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Loan Party, howsoever arising, to the Full Payment of all
Secured Obligations.

5.11 Currency Matters. Dollars are the currency of account and payment for each
and every sum at any time due from Borrowers hereunder unless otherwise
specifically provided in this Agreement, any other Loan Document or otherwise
agreed to by Agent; provided, that

(a) each repayment of a Revolver Loan, LC Obligation or a part thereof shall be
made in the currency in which such Revolver Loan or LC Obligation is denominated
at the time of that repayment;

 

278



--------------------------------------------------------------------------------

(b) each payment of interest shall be made in the currency in which the
principal or other sum in respect of which such interest is denominated;

(c) (i) each payment of fees pursuant to Section 3.2.1(i) shall be in Dollars,
(ii) each payment of fees pursuant to Section 3.2.1(a) shall be in Dollars or
Australian Dollars, (iii) each payment of fees pursuant to Section 3.2.1(b) or
(d) shall be in Dollars or Euros, (iv) each payment of fees pursuant to
Section 3.2.1(c) shall be in Dollars or Canadian Dollars, (v) each payment of
fees pursuant to Section 3.2.1(e) shall be in Dollars or New Zealand Dollars,
(vi) each payment of fees pursuant to Section 3.2.1(f) shall be in Dollars or
Norwegian Kroner, (vii) each payment of fees pursuant to Section 3.2.1(g) shall
be in Dollars or Singapore Dollars, and (viii) each payment of fees pursuant to
Section 3.2.1(h) shall be in Dollars or Sterling, which payment currency in the
case of clauses (ii) through (viii) above shall be at the option of the
Applicable Foreign Borrowers of the relevant Borrower Group and, in the case of
the Norwegian Borrowers, at the option of the European Loan Party Agent, with
the amount of any such payment made in a currency other than Dollars determined
by the Agent based on the Exchange Rate;

(d) each payment of fees pursuant to Sections 3.2.2 through 3.2.10 (other than
Section 3.2.10(a) which shall be paid in Dollars) shall be in the currency of
the underlying Letter of Credit; and

(e) each payment in respect of Extraordinary Expenses and any other costs,
expenses and indemnities shall be made in the currency in which the same were
incurred by the party to whom payment is to be made.

No payment to any Credit Party or any Security Trustee (whether under any
judgment or court order or otherwise) shall discharge the obligation or
liability of the Loan Party in respect of which it was made unless and until
such Credit Party or such Security Trustee shall have received Full Payment in
the currency in which such obligation or liability is payable pursuant to the
above provisions of this Section 5.11. Agent has the right, at the expense of
the applicable Loan Party, to convert any payment made in an incorrect currency
into the applicable currency required under this Agreement. To the extent that
the amount of any such payment shall, on actual conversion into such currency,
fall short of such obligation or liability actual or contingent expressed in
that currency, such Loan Party (together with the other Loan Parties within its
Loan Party Group or other obligors pursuant to any Guarantee of the Obligations
of such Loan Party Group) agrees to indemnify and hold harmless such Credit
Party or such Security Trustee, with respect to the amount of the shortfall with
respect to amounts payable by such Loan Party hereunder, with such indemnity
surviving the termination of this Agreement and any legal proceeding, judgment
or court order pursuant to which the original payment was made which resulted in
the shortfall. To the extent that the amount of any such payment to a Credit
Party or a Security Trustee shall, upon an actual conversion into such currency,
exceed such obligation or liability, actual or contingent, expressed in that
currency, such Credit Party or such Security Trustee shall return such excess to
the members of the affected Borrower Group.

 

279



--------------------------------------------------------------------------------

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders and Fronting Banks shall not be required to fund
any requested Loan, issue any Letter of Credit, or otherwise extend credit to
Borrowers hereunder, until the date (“Closing Date”) on which each of the
following conditions has been satisfied (and with respect to deliveries of Loan
Documents, each such delivery shall be fully-executed (where applicable) and in
form and substance reasonably satisfactory to the Agent and its counsel):

(a) Loan Documents. Notes shall have been executed by each Borrower within a
Borrower Group and delivered to each Applicable Lender that requests issuance of
a Note at least three Business Days prior to the Closing Date. Each other Loan
Document shall have been duly executed (where applicable) by each of the
signatories thereto (including, without limitation, each lender party to the
Existing Loan Agreement that is continuing as a Lender hereunder) and delivered
to the Agent, and each Loan Party shall be in compliance with all terms thereof.
Each lender party to the Existing Loan Agreement that is not continuing as a
Lender hereunder shall have assigned its commitments to one or more of the
continuing Lenders or made other arrangements satisfactory to the Agent with
respect thereto.

(b) Deposit Account Control Agreements. Subject to Section 10.1.16, Agent shall
have received evidence of the establishment of each Dominion Account and related
lockboxes, together with fully-executed Deposit Account Control Agreements with
respect thereto and covering the other Deposit Accounts listed on Schedule 5 to
the Perfection Certificate or otherwise required to be subject to a Deposit
Account Control Agreement hereunder (other than Excluded Deposit Accounts).

(c) Securities Account Control Agreements. Agent shall have received
fully-executed Securities Account Control Agreements covering the Securities
Accounts listed on Schedule 5 to the Perfection Certificate or otherwise
required to be subject to a Securities Account Control Agreement hereunder.

(d) Perfected First-Priority Liens. The Agent shall have received (i) reasonably
satisfactory evidence that the Agent and/or Security Trustees shall have a valid
and perfected first priority (except as otherwise permitted hereunder) Lien,
security interest and hypothecation in the Collateral (including acknowledgments
of all filings or recordations necessary to perfect its Liens in the Collateral)
and, in respect of security to be registered in Norway, evidence that the
registration forms are being couriered to the registry on the Closing Date) and
(ii) releases, satisfactions and payoff letters terminating all Liens not
permitted under Section 10.2.2.

(e) Lien Searches. The Agent shall have received Lien searches and other
evidence reasonably satisfactory to Agent that its and/or Security Trustees’
Liens are the only Liens upon the Collateral, except Liens permitted under
Section 10.2.2 and Liens being terminated under Section 6.1(d).

 

280



--------------------------------------------------------------------------------

(f) Payment of Recording Costs. All filing and recording fees and taxes shall
have been duly paid or arrangements reasonably satisfactory to the Agent shall
have been made for the payment thereof.

(g) Closing Certificates. The Agent shall have received a certificate of each
Loan Party, dated the Closing Date, substantially in the form of Exhibit H-1
with respect to the Australian Domiciled Loan Parties, Exhibit H-2 with respect
to the Belgian Domiciled Loan Parties, Exhibit H-3 with respect to the Canadian
Domiciled Loan Parties, Exhibit H-4 with respect to the Dutch Domiciled Loan
Parties, Exhibit H-5 with respect to the Norwegian Domiciled Loan Parties,
Exhibit H-6 with respect to the UK Domiciled Loan Parties, and Exhibit H-7 with
respect to the U.S. Domiciled Loan Parties, in each case with appropriate
insertions, executed by the President or any Vice President and the Secretary or
any Assistant Secretary of such Loan Party, and attaching the documents referred
to in Section 6.1(h).

(h) Organic Documents; Incumbency. The Agent shall have received a copy of
(i) each Organic Document of each Loan Party certified, to the extent
applicable, as of a recent date by the applicable Governmental Authority,
(ii) signature and incumbency certificates of the Senior Officers of each Loan
Party executing the Loan Documents to which it is a party; (iii) in respect of a
Belgian Domiciled Loan Party, a KBO certificate and a non-insolvency
certificate, each not older than 10 Business Days from the Closing Date;
(iv) resolutions of the Board of Directors or similar governing body of each
Loan Party, certified as of the Closing Date by its secretary or an assistant
secretary (or local law equivalent (if applicable)) as being in full force and
effect without modification or amendment, (A) approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, (B) in the case of each Borrower, the extensions of credit contemplated
hereunder, and (C) in respect of a Belgian Domiciled Loan Party, setting out the
reasons why the board of directors of that Belgian Domiciled Loan Party
considered that the entry into this Agreement, any Guarantee (as the case may
be) and the Belgian Security Agreements to which it is proposed to be a party,
is of benefit to that Belgian Domiciled Loan Party; (v) a good standing
certificate (or other similar instrument) from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation (to the extent a good standing certificate or similar instrument may
be obtained in such jurisdiction); and (vi) in respect of a Belgian Domiciled
Loan Party, a resolution of the shareholders meeting or a written resolution of
all shareholders of that Belgian Domiciled Loan Party approving the provisions
of the Loan Documents to which it is proposed to be a party in accordance with
article 556 of the Belgian Companies Code (evidence that an extract of such
resolution has been filed with the clerk of the commercial court of the judicial
district of that Belgian Domiciled Loan Party in accordance with Article 556 of
the Belgian Companies Code shall be provided to the Agent within 15 Business
Days from the Closing Date).

(i) Fees. Bank of America shall have received the fees to be received on the
Closing Date set forth in the Fee Letter. The Lenders shall have received the
fees in the amounts previously agreed in writing by the Agent, MRMC and such
Lenders to be received on the Closing Date, and all reasonable and documented
out-of-pocket expenses of the Agent and Security Trustees (including the
reasonable and documented fees, disbursements and other charges of counsel
(which shall be limited to the reasonable and documented out-of-pocket legal
fees and expenses of Vinson & Elkins LLP, U.S. counsel to Agent and Security
Trustees, Norton

 

281



--------------------------------------------------------------------------------

Rose Fulbright, foreign counsel to Agent and Security Trustees (other than in
Belgium, New Zealand and Norway), LYDIAN, Belgian counsel to Agent and Security
Trustees, BA-HR, Norwegian counsel to Agent and Security Trustees, and, if
necessary, of one local counsel in each other relevant jurisdiction (which may
include a local counsel acting in multiple jurisdictions)) for which invoices
have been presented prior to the Closing Date shall have been paid.

(j) Solvency Certificate. On the Closing Date, the Agent shall have received a
certificate from a Senior Officer of the North American Loan Party Agent, with
appropriate attachments and demonstrating that after giving effect to the
consummation of the transactions contemplated by this Agreement, the Borrowers
and the Guarantors, taken as a whole, are Solvent.

(k) Historical Financial Statements. Lenders shall have received the Historical
Financial Statements.

(l) Financial Projections. The Agent shall have received financial projections
of the Borrowers, which shall be reasonably acceptable to the Agent.

(m) Insurance. Certificates of insurance evidencing the existence of insurance
to be maintained by the Loan Parties pursuant to Section 10.1.5 and, if
applicable, the designation of the Agent or a Security Trustee as loss payee as
its interest may appear thereunder, in each case, in form and substance
satisfactory to the Agent.

(n) Borrowing Base Certificate. The Agent shall have received Borrowing Base
Certificates setting forth each Borrowing Base, in each case, effective as of
May 31, 2014.

(o) Perfection Certificate. The Norwegian Domiciled Loan Parties and Flangefitt
shall deliver to the Agent a completed Perfection Certificate, executed and
delivered by a Senior Officer of such Loan Party, together with all attachments
contemplated thereby.

(p) Legal Opinions. The Agent shall have received reasonably satisfactory
opinions of counsel to the Loan Parties, in each case, customary for
transactions of this type (which shall cover, among other things, authority,
legality, validity, binding effect and enforceability of the Loans and the
creation and perfection of Liens in the Collateral) and of appropriate local
counsel (including Australian, Belgian, Canadian, Dutch, Norwegian and UK
counsel).

(q) No Material Adverse Change. There shall not have occurred since December 31,
2013 any Material Adverse Change or any event or condition that has had or could
be reasonably expected, either individually or in the aggregate, to have a
Material Adverse Effect.

(r) Excess Availability. Upon giving effect to the initial funding of Loans and
issuance of Letters of Credit, and the payment by the Borrowers of all fees and
expenses incurred in connection herewith and due on the Closing Date, as well as
the amount of any payables stretched beyond their customary payment practices,
Excess Availability shall be at least $250,000,000.

 

282



--------------------------------------------------------------------------------

(s) No Litigation. There shall be no action, suit, investigation litigation or
proceeding pending or threatened in any court or before any arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect or to materially and adversely affect this Agreement (or the
transactions contemplated hereby).

(t) Third-Party Consents. The Agent shall have received a certificate of a
Senior Officer of each Loan Party either (i) attaching copies of all consents,
licenses and approvals required or appropriate to be obtained from any
Governmental Authority or other third-party in connection with the execution,
delivery and performance by and the validity against each Loan Party of the Loan
Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (ii) stating that no such consents,
licenses or approvals are so required.

(u) Due Diligence. Agent and Joint Lead Arrangers shall have satisfactorily
completed their due diligence, including such collateral reviews, field
examinations, audits, appraisals, assessments and other reviews as Agent and
Joint Lead Arrangers deem appropriate.

(v) Know Your Customer. Any information reasonably required by a Lender and any
other Secured Party to enable it to meet its internal “know your customer”
compliance requirements and normal operating procedures shall have been
delivered.

For purposes of determining compliance with the conditions specified in this
Section 6.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
to a Lender or the Agent unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

6.2 Conditions Precedent to All Credit Extensions. The Agent, Fronting Banks and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers (including the initial Loans on the Closing Date), unless the
following conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b) The representations and warranties of each Loan Party in the Loan Documents
shall be true and correct in all material respects (or, with respect to
representations and warranties qualified by materiality, in all respects) as of
the date of such extension of credit (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date);

(c) Subject to Sections 2.1.4 and 2.1.5, Availability of not less than the
amount of the proposed Borrowing shall exist, no Overadvance shall exist or
would result therefrom and the Total Revolver Exposure would not exceed the
Commitments;

 

283



--------------------------------------------------------------------------------

(d) With respect to the issuance of a Letter of Credit, the applicable LC
Conditions shall be satisfied; and

(e) With respect to the funding of any Revolver Loan or arrangement for issuance
of any Letter of Credit to a Foreign Borrower, or grant of any other
accommodation to or for the benefit of any Foreign Borrower, the requirements of
Section 2.12 are satisfied, if applicable.

Each request (or any deemed request, except a deemed request in connection with
a Protective Advance or pursuant to Sections 2.2.2(a), 2.3.2(a), 2.4.2(a),
2.5.2(a), 2.6.2(a), 2.7.2(a), 2.8.2(a), 2.9.2(a), or 2.10.2(a)) by a Loan Party
Agent or any Borrower for funding of a Loan, issuance of a Letter of Credit or
grant of an accommodation shall constitute a representation by all Borrowers
that the foregoing conditions are satisfied on the date of such request and on
the date of such funding, issuance or grant.

Upon satisfaction on the Closing Date of all the conditions specified in
Sections 6.1 and 6.2, (i) the Existing Loan Agreement will be amended and
restated by this Agreement (with all loans outstanding thereunder and the
Existing Letters of Credit being renewed and continued) and all Liens securing
obligations under the Existing Loan Agreement and the Security Documents shall
be automatically continued and (ii) such adjustments shall be made as Agent
shall specify so that the outstanding Revolver Loans and LC Obligations
applicable to each Lender equals its Pro Rata share thereof (after giving effect
to this Agreement).

 

SECTION 7. COLLATERAL

7.1 Grant of Security Interest. To secure the prompt payment and performance of
(a) all Secured Obligations (including all Secured Obligations of the
Guarantors) whether arising under the Credit Documents or otherwise, each U.S.
Domiciled Loan Party hereby grants to the Agent (or confirms that the Agent
already possesses), for the benefit of the Secured Parties, and (b) all Canadian
Facility Secured Obligations whether arising under the Credit Documents or
otherwise, each Canadian Domiciled Loan Party hereby grants to the Agent (or
confirms that the Agent already possesses), for the benefit of the Canadian
Facility Secured Parties, in each case, a continuing security interest in and
Lien upon all of the following Property of such Loan Party, whether now owned or
hereafter acquired, and wherever located:

(i) all Accounts and all Payment Intangibles;

(ii) all Inventory or Documents, customs receipts, insurance certificates,
shipping documents and other written materials related to the purchase or import
of any Inventory;

(iii) all Specified Revolving Credit Collateral;

(iv) all Deposit Accounts (other than the Net Available Cash Account, to the
extent that it constitutes a Deposit Account) and Securities Accounts (other
than the Net Available Cash Account, to the extent it constitutes a Securities
Account), including all cash, marketable securities, securities entitlements,
financial assets and other funds held in or on deposit in any of the foregoing;

 

284



--------------------------------------------------------------------------------

(v) monies, cash and deposits;

(vi) all Records, Supporting Obligations and related Letter-of-Credit Rights,
Commercial Tort Claims or other claims and causes of action, in each case, to
the extent not primarily related to Term Priority Lien Collateral; and

(vii) to the extent not otherwise included, all substitutions, replacements,
accessions, products and proceeds (including, insurance proceeds, investment
property, licenses, royalties, income, payments, claims, damages and proceeds of
suit) of any or all of the foregoing.

7.2 Lien on Deposit Accounts; Cash Collateral.

7.2.1 Deposit Accounts. Each Loan Party hereby authorizes and directs each bank
or other depository to deliver to the Agent and the Security Trustees, upon
request, all balances (other than the minimum balances required to be retained
therein by the related depository bank and agreed to by the Agent) in any
Deposit Account and Dominion Account maintained by such Loan Party, without
inquiry into the authority or right of Agent or any Security Trustee to make
such request.

7.2.2 Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion, in Permitted Investments, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Loan Party, and shall
have no responsibility for any investment or loss. To further secure the prompt
payment and performance of all (a) Secured Obligations, each U.S. Domiciled Loan
Party hereby grants to Agent, for the benefit of the Secured Parties, and
(b) Canadian Facility Secured Obligations, each Canadian Domiciled Loan Party
hereby grants to Agent, for the benefit of the Canadian Facility Secured
Parties, in each case, a continuing security interest in and Lien on all Cash
Collateral of such Loan Party from time to time and all proceeds thereof,
whether such Cash Collateral is held in a Cash Collateral Account or otherwise.
Loan Parties organized or incorporated outside of the U.S. and Canada shall
grant Liens to the applicable Security Trustee on Cash Collateral pursuant to
the relevant Security Documents. Agent and each Security Trustee may apply Cash
Collateral of (i) a U.S. Domiciled Loan Party to the payment of any Secured
Obligations, (ii) an Australian Domiciled Loan Party to the payment of any
Australian Facility Secured Obligations, (iii) a Belgian Domiciled Loan Party to
the payment of any Belgian Facility Secured Obligations, (iv) a Canadian
Domiciled Loan Party to the payment of any Canadian Facility Secured
Obligations, (v) a Dutch Domiciled Loan Party to the payment of any Dutch
Facility Secured Obligations, (vi) a New Zealand Domiciled Loan Party to the
payment of any New Zealand Facility Secured Obligations, (vii) a Norwegian
Domiciled Loan Party to the payment of any Norwegian Facility Secured
Obligations, (viii) a Singapore Domiciled Loan Party to the payment of any
Singapore Facility Secured Obligations, and (ix) a UK Domiciled Loan Party to
the payment of any UK Facility Secured Obligations, in each case, in such order
as Agent may elect, as they become due and payable. Each Cash Collateral Account
and all Cash Collateral shall be under the sole dominion and control of Agent
and the Security Trustees. No U.S. Domiciled Loan Party or other Person claiming
through or on behalf of any U.S. Domiciled Loan Party shall have any right to
any Cash Collateral, until Full Payment of all Secured Obligations. No
Australian Domiciled Loan Party or other Person claiming through or on behalf of
any Australian

 

285



--------------------------------------------------------------------------------

Domiciled Loan Party shall have any right to any Cash Collateral, until Full
Payment of all Australian Facility Secured Obligations. No Belgian Domiciled
Loan Party or other Person claiming through or on behalf of any Belgian
Domiciled Loan Party shall have any right to any Cash Collateral, until Full
Payment of all Belgian Facility Secured Obligations. No Canadian Domiciled Loan
Party or other Person claiming through or on behalf of any Canadian Domiciled
Loan Party shall have any right to any Cash Collateral, until Full Payment of
all Canadian Facility Secured Obligations. No Dutch Domiciled Loan Party or
other Person claiming through or on behalf of any Dutch Domiciled Loan Party
shall have any right to any Cash Collateral, until Full Payment of all Dutch
Facility Secured Obligations. No New Zealand Domiciled Loan Party or other
Person claiming through or on behalf of any New Zealand Domiciled Loan Party
shall have any right to any Cash Collateral, until Full Payment of all New
Zealand Facility Secured Obligations. No Norwegian Domiciled Loan Party or other
Person claiming through or on behalf of any Norwegian Domiciled Loan Party shall
have any right to any Cash Collateral, until Full Payment of all Norwegian
Facility Secured Obligations. No Singapore Domiciled Loan Party or other Person
claiming through or on behalf of any Singapore Domiciled Loan Party shall have
any right to any Cash Collateral, until Full Payment of all Singapore Facility
Secured Obligations. No UK Domiciled Loan Party or other Person claiming through
or on behalf of any UK Domiciled Loan Party shall have any right to any Cash
Collateral, until Full Payment of all UK Facility Secured Obligations.

7.3 Other Collateral.

7.3.1 Commercial Tort Claims. North American Loan Party Agent shall, within 10
days of a Senior Officer becoming aware thereof, notify Agent in writing if any
U.S. Domiciled Loan Party has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, Commercial Tort Claims reasonably expected
to result in awarded damages (net of anticipated legal expenses relating
thereto) of less than $5,000,000 in aggregate) and, upon Agent’s request, shall
promptly take such actions as Agent deems appropriate to confer upon Agent (for
the benefit of Secured Parties) a duly perfected, first priority Lien upon such
claim.

7.3.2 Certain After-Acquired Collateral. If any assets are acquired by any Loan
Party after the Closing Date (other than assets constituting Collateral under
the Security Documents that become subject to the perfected or valid Lien of the
Security Documents upon acquisition thereof) that are of the nature secured by
the Security Documents, the applicable Loan Party Agent will notify the Agent,
and, if requested by the Agent, such Loan Party will cause such assets to be
subjected to a Lien securing the applicable Secured Obligations and will take,
and cause the other Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Agent to grant and perfect such Liens consistent
with the applicable requirements of the Security Documents, including actions
described in Section 7.6, all at the expense of the Loan Parties. Without
limiting the foregoing, a Loan Party Agent shall notify Agent in writing within
30 days if, after the Closing Date, any Loan Party (except, in the case of
clauses (b) through (d), to the extent such assets are not of a type intended to
be secured by the Security Documents of the relevant Loan Party Group) obtains
any interest in any Property consisting of (a) Deposit Accounts other than
Excluded Deposit Accounts, (b) Chattel Paper, (c) negotiable Documents,
(d) promissory notes and other Instruments (other than checks) or (d) Investment
Property consisting of any Securities Account and, upon Agent’s reasonable
request,

 

286



--------------------------------------------------------------------------------

shall promptly take such actions as Agent or its Security Trustee reasonably
deems appropriate to effect a duly perfected, first priority Lien upon such
Collateral (so long as it does not constitute Term Priority Lien Collateral),
including obtaining any appropriate possession, control agreement or lien waiver
(it being understood that there shall be no requirement to obtain lien waivers
not obtainable with commercially reasonable efforts), as appropriate and/or
executing such additional Security Documents as may be reasonably requested by
Agent or a Security Trustee. If any Collateral is in the possession of a third
party, at Agent’s request, the applicable Loan Party having rights in such
Collateral shall use commercially reasonable efforts to obtain a Collateral
Access Agreement in favor of the Agent and the applicable Security Trustee in
each case to the extent the Cost of Inventory held by such third person exceeds
the lesser of (i) $5,000,000 and (ii) five percent (5%) of the Borrower Group
Commitments of the applicable Borrower Group.

7.4 Limitation on Permitted Discretion.

(a) The Agent shall have the right to establish, modify or eliminate Reserves
against Eligible Accounts and Eligible Inventory from time to time in its
Permitted Discretion. In addition, the Agent reserves the right, at any time and
from time to time after the Closing Date, to adjust any of the applicable
criteria, to establish new criteria and to adjust advance rates with respect to
Eligible Accounts and Eligible Inventory, in its Permitted Discretion, subject
to Section 14.1.1.

(b) Notwithstanding the foregoing or any provision in this Agreement to the
contrary, circumstances, conditions, events or contingencies arising prior to
the Closing Date and disclosed to the Agent prior to the Closing Date shall not
be the basis for any establishment or modification of Reserves, eligibility
criteria or advance rates unless (i) in the case of Reserves and eligibility
criteria, such Reserves or eligibility criteria were established on the Closing
Date or (ii) such circumstances, conditions, events or contingencies shall have
changed in any material respect since the Closing Date.

(c) Any exercise of Permitted Discretion with respect to Reserves shall be based
on a good faith reasonable determination of the Agent that (i) the
circumstances, conditions, events or contingencies giving rise thereto will or
reasonably could be expected to adversely affect a material portion of the value
of the Eligible Accounts or Eligible Inventory in any Borrowing Base, the
enforceability or priority of the Agent’s or a Security Trustee’s Liens thereon
or the amount the Secured Parties would likely receive in the liquidation of any
material portion of Eligible Accounts or Eligible Inventory in any Borrowing
Base and (ii) the proposed action to be taken by the Agent to mitigate the
effects described in clause (i) (including the amount of any Reserves) bears a
reasonable relationship to the circumstance, condition, event or other
contingency that is the basis therefor.

(d) Upon delivery of notice to a Loan Party Agent by the Agent of its intent to
establish or increase Reserves, the Agent shall be available to discuss the
proposed Reserves or increase, and Borrowers may take such action as may be
required so that the circumstance, condition, event or other contingency that is
the basis for such Reserves or increase no longer exists, in a manner and to the
extent reasonably satisfactory to the Agent in the exercise of its Permitted
Discretion. In no event shall such notice and opportunity limit the right of the
Agent

 

287



--------------------------------------------------------------------------------

to establish or change such Reserves, unless the Agent shall have determined in
its Permitted Discretion that the circumstance, condition, event or other
contingency that is the basis for such new Reserves or such change no longer
exists or has otherwise been adequately addressed by Borrowers.

7.5 No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent, any Security Trustee or any
Lender to, or in any way modify, any obligation or liability of Loan Parties
relating to any Collateral.

7.6 Further Assurances. Each Loan Party will promptly execute any and all
further documents, financing statements, agreements, title certificates,
assignments and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), which may be
required under any Applicable Law, or which the Agent, any Security Trustee or
the Required Borrower Group Lenders may reasonably request, in order to grant,
preserve, protect and perfect the validity and priority of the Liens created or
intended to be created by the Security Documents, or otherwise to give effect to
the intent of this Agreement, all at the expense of the Loan Parties.

7.7 Limitations. In no event shall the grant of any Lien under any Loan Document
secure an Excluded Swap Obligation of the granting Loan Party.

 

SECTION 8. COLLATERAL ADMINISTRATION

8.1 Administration of Accounts.

8.1.1 Records and Schedules of Accounts. Each Loan Party shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form reasonably satisfactory to Agent in accordance with
Section 10.1.1(g). If the collectability of Accounts of all Borrowers in an
aggregate face amount exceeding $10,000,000 is impaired, then a Loan Party Agent
shall notify Agent of such occurrence promptly (and in any event within one
Business Day) after any Loan Party has knowledge thereof.

8.1.2 Taxes. If an Account of any Loan Party includes a charge for any Taxes,
Agent is authorized, in its discretion, if the applicable Loan Party has not
paid such Taxes when due, to pay the amount thereof to the proper Governmental
Authority for the account of such Loan Party and to charge the Loan Parties
therefor; provided, that neither Agent nor any other Secured Party shall be
liable for any Taxes that may be due from the Loan Parties or with respect to
any Collateral.

8.1.3 Account Verification. During a Default, Event of Default or Cash Dominion
Event, Agent shall have the right, in the name of Agent, any designee of Agent
or any Loan Party, to verify the validity, amount or any other matter relating
to any Accounts of the Loan Parties by mail, telephone or otherwise. Loan
Parties shall cooperate fully with Agent in an effort to facilitate and promptly
conclude any such verification process.

8.1.4 Maintenance of Dominion Accounts. Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent.

 

288



--------------------------------------------------------------------------------

Borrowers shall obtain a Deposit Account Control Agreement from each lockbox
servicer and Dominion Account bank, establishing Agent’s (or a Security
Trustee’s) control over and Lien in the lockbox or Dominion Account, requiring
immediate deposit of all remittances received in the lockbox to a Dominion
Account and waiving offset rights of such servicer or bank, except for customary
administrative charges. Dominion Accounts for Belgian Borrowers and Dutch
Borrowers must be maintained exclusively at Bank of America. Dominion Accounts
for Australian Borrowers, New Zealand Borrowers, Singapore Borrowers, UK
Borrowers and, subject to Section 10.1.16, Norwegian Borrowers must be
maintained exclusively at Bank of America and shall be under the sole dominion
and exclusive control of Agent (or its Security Trustee) whether or not a Cash
Dominion Event exists; provided, that collected funds will be disbursed from
such Dominion Accounts in the discretion of Agent. If a Dominion Account for
Canadian Borrowers or U.S. Borrowers is not maintained with Bank of America,
Agent may, during the existence of any Cash Dominion Event, require immediate
transfer of all cash receipts in such account to a Dominion Account maintained
with Bank of America. Agent, Security Trustees and Lenders assume no
responsibility to Loan Parties for any lockbox arrangement or Dominion Account,
including any claim of accord and satisfaction or release with respect to any
Payment Items accepted by any bank. With respect to Belgian Borrowers, Canadian
Borrowers, Dutch Borrowers and U.S. Borrowers, Agent (or a Security Trustee) may
exercise sole dominion and exclusive control over Dominion Accounts and other
Deposit Accounts subject to a Deposit Account Control Agreement during a Cash
Dominion Event.

8.1.5 Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account), subject to Section 10.1.16 with respect to
Norwegian Borrowers. If any Borrower receives cash or Payment Items with respect
to any Collateral, it shall hold same in trust for Agent and the Security
Trustees and within one (1) Business Day deposit same into a Dominion Account.
Foreign Borrowers may not participate in any cash pooling arrangements.

8.2 Administration of Inventory.

8.2.1 Records and Reports of Inventory. Each Loan Party shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports (which
reports shall set forth the Inventory information by location) in form
reasonably satisfactory to Agent in accordance with Section 10.1.1(g).

8.2.2 Returns of Inventory. No Loan Party shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate value of all Inventory returned in any month exceeds
$35,000,000 in the aggregate for all Borrowers; and (d) any payment received by
a Loan Party for a return is promptly remitted to Agent for application to the
Obligations in accordance with Section 5.5 or 5.6, as applicable.

8.2.3 Storage and Maintenance. Loan Parties shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any

 

289



--------------------------------------------------------------------------------

insurance and in conformity in all material respects with all Applicable Law,
including the FLSA, if applicable, and shall make current rent payments (within
applicable grace periods provided for in leases) at all locations where any
Collateral is located.

8.3 Administration of Deposit Accounts. Schedule 8.3 sets forth all Deposit
Accounts maintained by Borrowers as of the date hereof, including all Dominion
Accounts. Each Loan Party shall take all actions necessary to establish Agent’s
(or its Security Trustee’s) control of each Deposit Account through a Deposit
Account Control Agreement (other than Excluded Deposit Accounts), subject to
Section 10.1.16 with respect to Norwegian Borrowers. For Deposit Accounts held
in Norway, “control” means for the purpose of this Section 8.3 that a notice and
acknowledgment is in place with the account bank and that the account holder may
freely dispose over the amounts standing to the credit of the Deposit Account
until instructions are received by the account bank from Agent under such notice
and acknowledgment following which the account bank shall only act at the
discretion of Agent. A Loan Party shall be the sole account holder of each
Deposit Account and shall not allow any other Person (other than Agent or a
Security Trustee) to have control over a Deposit Account or any Property
deposited therein. Notwithstanding the preceding sentence, a U.S. Domiciled Loan
Party may establish a deposit account that does not contain proceeds of Loans,
Inventory, Accounts or Specified Revolving Credit Collateral, which deposit
account shall be (a) identified as such in writing to the Agent and (b) solely
for the deposit of proceeds from the sale of Term Priority Lien Collateral
pending final application thereof to the Term Loans (such account, the “Net
Available Cash Account”). A Loan Party Agent shall promptly notify Agent of any
opening or closing of a Deposit Account and will amend Schedule 8.3 to reflect
same.

8.4 General Provisions.

8.4.1 Location of Collateral. (a) All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Loan Parties at the
Borrowers’ business locations set forth in Schedule 8.4.1 (with such updates
thereto as Agent may agree to accept from time to time, including updates
provided under the Existing Loan Agreement), except that Loan Parties may
(i) make sales or other dispositions of Collateral in accordance with
Section 10.2.4; (ii) in the case of any U.S. Domiciled Loan Party, move
Collateral to another location in the United States; (iii) in the case of any UK
Domiciled Loan Party, move Collateral to another location in the United Kingdom;
(iv) in the case of a Canadian Domiciled Loan Party, move Collateral to another
location in Canada set forth on Schedule 8.4.1 or, (1) upon 15 Business Days
prior written notice to Agent, and (2) so long as all actions shall have been
taken prior to such move to ensure that the Agent has a perfected first priority
security interest in and Lien on such Collateral, any other location in Canada;
(v) in the case of any Australian Domiciled Loan Party, move Collateral to
another location in Australia; (vi) in the case of any Belgian Domiciled Loan
Party, move Collateral to another location in Belgium; (vii) in the case of any
Dutch Domiciled Loan Party, move Collateral to another location in the
Netherlands; (viii) in the case of any New Zealand Domiciled Loan Party, move
Collateral to another location in New Zealand; (ix) in the case of any Norwegian
Domiciled Loan Party, move Collateral to another location in Norway; and (x) in
the case of any Singapore Domiciled Loan Party, move Collateral to another
location in Singapore.

 

290



--------------------------------------------------------------------------------

(b) Each Loan Party shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (having a Best’s Financial Strength
Rating of at least A-VII, unless otherwise approved by Agent) as are reasonably
satisfactory to Agent. From time to time upon request, Loan Parties shall
deliver to Agent the originals or certified copies of their insurance policies.
Unless Agent shall agree otherwise (giving due consideration to what is
commercially available in the insurance market for the applicable jurisdiction),
each policy shall include satisfactory endorsements (i) showing Agent (or its
Security Trustee) as loss payee, as appropriate; (ii) requiring at least 10
days’ prior written notice to Agent (or such shorter period as agreed to by
Agent) in the event of cancellation of the policy for any reason whatsoever; and
(iii) specifying that the interest of Agent shall not be impaired or invalidated
by any act or neglect of any Loan Party or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. If any Loan Party fails to provide and pay for any insurance, Agent may,
at its option, but shall not be required to, procure the insurance and charge
such Loan Party therefor. Each Loan Party agrees to deliver to Agent, promptly
upon the request of Agent, copies of all reports made to insurance companies.
While no Event of Default exists, Loan Parties may settle, adjust or compromise
any insurance claim, as long as the proceeds are delivered to Agent. If an Event
of Default has occurred and is continuing, only Agent shall be authorized to
settle, adjust and compromise such claims.

8.4.2 Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral of a
Loan Party Group, all Taxes payable with respect to any Collateral of a Loan
Party Group (including any sale thereof), and all other payments required to be
made by Agent or a Security Trustee to any Person to realize upon any Collateral
of a Loan Party Group, shall be borne and paid by Loan Parties of such Loan
Party Group. Neither Agent nor any Security Trustee shall be liable or
responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s or such Security Trustee’s actual possession), for any diminution in the
value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other Person whatsoever, but the same shall be at Loan
Parties’ sole risk.

8.4.3 Defense of Title to Collateral. Each Loan Party shall at all times defend
its title to Collateral and Agent’s or Security Trustees’ Liens therein against
all Persons, claims and demands whatsoever, except Permitted Liens.

8.5 Power of Attorney. Each of the Canadian Domiciled Loan Parties and U.S.
Domiciled Loan Parties hereby irrevocably constitutes and appoints Agent (and
all Persons designated by Agent) as such Loan Party’s true and lawful attorney
(and agent-in-fact), coupled with an interest, for the purposes provided in this
Section. Agent, or Agent’s designee, may, without notice and in either its or a
Loan Party’s name, but at the cost and expense of such Loan Parties within such
Loan Party’s Loan Party Group:

(a) Endorse a Canadian Domiciled Loan Party’s or a U.S. Domiciled Loan Party’s
name on any Payment Item or other proceeds of Collateral (including proceeds of
insurance) that come into Agent’s possession or control; and

 

291



--------------------------------------------------------------------------------

(b) During the continuance of an Event of Default, (i) notify any Account
Debtors of a Canadian Domiciled Loan Party or a U.S. Domiciled Loan Party of the
assignment of their Accounts, demand and enforce payment of such Accounts by
legal proceedings or otherwise, and generally exercise any rights and remedies
with respect to such Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral of the Canadian Domiciled
Loan Parties or the U.S. Domiciled Loan Parties, or any legal proceedings
brought to collect Accounts or Collateral of the Canadian Domiciled Loan Parties
or the U.S. Domiciled Loan Parties; (iii) sell or assign any Accounts and other
Collateral of the Canadian Domiciled Loan Parties or the U.S. Domiciled Loan
Parties upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
Securities Accounts of the Canadian Domiciled Loan Parties or the U.S. Domiciled
Loan Parties, and take control, in any manner, of proceeds of Collateral of the
Canadian Domiciled Loan Parties or the U.S. Domiciled Loan Parties; (v) prepare,
file and sign a Canadian Domiciled Loan Party’s or a U.S. Domiciled Loan Party’s
name to a proof of claim or other document in a bankruptcy of an Account Debtor,
or to any notice, assignment or satisfaction of Lien or similar document;
(vi) receive, open and dispose of mail addressed to a Canadian Domiciled Loan
Party or a U.S. Domiciled Loan Party, and notify postal authorities to deliver
any such mail to an address designated by Agent; (vii) endorse any Chattel
Paper, Document, Instrument, bill of lading, or other document or agreement
relating to any Accounts, Inventory or other Collateral of the Canadian
Domiciled Loan Parties or the U.S. Domiciled Loan Parties; (viii) use a Canadian
Domiciled Loan Party’s or a U.S. Domiciled Loan Party’s stationery and sign its
name to verifications of Accounts and notices to Account Debtors of the Canadian
Domiciled Loan Parties or the U.S. Domiciled Loan Parties; (ix) use information
contained in any data processing, electronic or information systems relating to
Collateral of the Canadian Domiciled Loan Parties or the U.S. Domiciled Loan
Parties; (x) make and adjust claims under insurance policies of the Canadian
Domiciled Loan Parties or the U.S. Domiciled Loan Parties; (xi) take any action
as may be necessary or appropriate to obtain payment under any letter of credit,
banker’s acceptance or other instrument for which a Canadian Domiciled Loan
Party or a U.S. Domiciled Loan Party is a beneficiary; and (xii) take all other
actions as Agent reasonably deems appropriate to fulfill any Canadian Domiciled
Loan Party’s or U.S. Domiciled Loan Party’s obligations under the Loan
Documents.

 

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. In order to induce the Lenders to
enter into this Agreement, to make the Loans and issue or participate in Letters
of Credit as provided for herein, each Loan Party (with respect to itself and
its Subsidiaries) makes the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit:

9.1.1 Corporate Status. Each Loan Party and each Material Subsidiary (a) is a
duly organized or incorporated and validly existing corporation or other entity
in good standing under the laws of the jurisdiction of its organization or
incorporation (to the extent such jurisdiction provides for the designation of
entities organized or incorporated thereunder as existing in good standing) and
has the corporate or other organizational power and authority to own its
property and assets and to transact the business in which it is engaged and
(b) has duly

 

292



--------------------------------------------------------------------------------

qualified and is authorized to do business and is in good standing in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified could not reasonably be expected to result in a Material
Adverse Effect.

9.1.2 Corporate Power and Authority. Each Loan Party has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Loan Documents to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party. Each Loan
Party has duly executed and delivered and has stamped or will stamp within the
appropriate time frame (where applicable) each Loan Document to which it is a
party and each such Loan Document constitutes the legal, valid and binding
obligation of such Loan Party enforceable in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity. Each Loan Party is in compliance with all laws, orders,
writs and injunctions except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

9.1.3 No Violation. Neither the execution, delivery or performance by any Loan
Party of the Loan Documents to which it is a party nor compliance with the terms
and provisions thereof nor the consummation of the transactions contemplated
hereby or thereby will (a) contravene any material provision of any Applicable
Law applicable to such Loan Party (including without limitation in respect of
the Australian Borrowers, Part 2J.3 of the Corporations Act (2001 (Cth)),
(b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of such Loan Party or any of the Restricted Subsidiaries
(other than Liens created under the Loan Documents) pursuant to, the terms of
any material indenture, loan agreement, lease agreement, mortgage, deed of
trust, agreement or other material instrument to which such Loan Party or any of
the Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound or (c) violate any provision of the Organic Documents of such
Loan Party or any of the Restricted Subsidiaries.

9.1.4 Litigation. There are no actions, suits, arbitrations or proceedings
(including Environmental Claims) pending or, to the knowledge of such Loan
Party, threatened with respect to such Loan Party or any of its Subsidiaries
that could reasonably be expected to result in a Material Adverse Effect or a
Material Adverse Change.

9.1.5 Margin Regulations. Neither such Loan Party nor any of its Subsidiaries is
engaged principally, as one or more of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any “margin stock”
as defined in Regulation U. Neither the making of any Loan or any issuance of
Letter of Credit hereunder nor the use of the proceeds thereof will violate the
provisions of Regulation T, U or X of the Board of Governors.

9.1.6 Governmental Approvals. The execution, delivery and performance of each
Loan Document does not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except for
(a) such as have been obtained or made and are in full force and effect,
(b) filings and recordings in respect of the Liens created pursuant to the Loan
Documents and (c) such licenses, approvals, authorizations or consents the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

 

293



--------------------------------------------------------------------------------

9.1.7 Investment Company Act. No Loan Party (i) is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended, and (ii) has a license pursuant to
the Dutch Financial Supervision Act.

9.1.8 True and Complete Disclosure.

(a) None of the factual information and data (taken as a whole) heretofore or
contemporaneously furnished by or on behalf of such Loan Party, any of such Loan
Party’s Subsidiaries or any of their respective authorized representatives in
writing to the Agent and/or any Lender on or before the Closing Date (including
all information contained in the Loan Documents) for purposes of or in
connection with this Agreement or any transaction contemplated herein contained
any untrue statement of or omitted to state any material fact necessary to make
such information and data (taken as a whole) not misleading at such time in
light of the circumstances under which such information or data was furnished,
it being understood and agreed that for purposes of this Section 9.1.8(a), such
factual information and data shall not include projections and pro forma
financial information.

(b) The projections and pro forma financial information contained in the
information and data referred to in paragraph (a) above were based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may materially differ from the
projected results.

9.1.9 Financial Condition; Financial Statements. The Historical Financial
Statements and the consolidated financial statements delivered pursuant to
Section 10.1.1, in each case present or will, when provided, present fairly in
all material respects the consolidated financial position of MRC Global and its
Subsidiaries or Restricted Subsidiaries (as applicable) at the respective dates
of said information, statements and the consolidated results of operations for
the respective periods covered thereby. The financial statements referred to in
this Section 9.1.9 have been prepared in accordance with GAAP, consistently
applied (except to the extent provided in the notes to said financial
statements), and the audit reports accompanying such financial statements
delivered pursuant to Section 10.1.1(a) are not subject to any qualification as
to the scope of the audit or the status of MRC Global as a going concern. There
has been no Material Adverse Change since December 31, 2013.

9.1.10 Tax Returns; Payments; Australian GST Group; UK Charges.

(a) Such Loan Party and each of its Subsidiaries have filed all federal and
provincial income tax returns and all other material tax returns, domestic and
foreign, required to be filed by any of them and have paid all income and other
material Taxes payable by them that have become due, other than those (i) not
yet delinquent or (ii) contested in good faith as to which adequate reserves
have been provided in accordance with GAAP and which could not

 

294



--------------------------------------------------------------------------------

reasonably be expected to result in a Material Adverse Effect. Such Loan Party
and each of its Subsidiaries have paid, or have provided adequate reserves (in
the good faith judgment of the management of such Loan Party) in accordance with
GAAP for the payment of, all material federal, state, provincial and foreign
income taxes applicable for all prior fiscal years and for the current fiscal
year to the Closing Date.

(b) As of the Closing Date, each Australian Domiciled Loan Party is not, nor has
it ever been, a member of a GST Group.

(c) Under the law of each Loan Party’s jurisdiction of incorporation it is not
necessary that any UK Security Agreement be filed, recorded on enrolled with any
court or other authority in that jurisdiction or that any stamp, registration or
similar tax be paid on or in relation to any UK Security Agreement or the
transactions contemplated by any UK Security Agreement, except (A) registration
of particulars of each UK Security Agreement at the Companies Registration
Office in England and Wales in accordance with Part 25 (Company Charges) of the
Companies Act 2006 or any regulations relating to the registration of charges
made under, or applying the provisions of, the Companies Act 2006 (B) filing,
registration or recordation on a voluntary basis or as required in order to
perfect the security interest created by any UK Security Agreement in any
relevant jurisdiction and (C) in each case, payment of associated fees, stamp
taxes or mortgage duties.

9.1.11 Employee Benefit Plans.

(a) Compliance with ERISA. Each U.S. Employee Plan is in compliance with ERISA,
the Code and any Applicable Law; no Reportable Event has occurred (or is
reasonably likely to occur) with respect to any U.S. Employee Plan; no U.S.
Employee Plan is insolvent or in reorganization (or is reasonably likely to be
insolvent or in reorganization), and no written notice of any such insolvency or
reorganization has been given to such Loan Party, any Subsidiary or any ERISA
Affiliate; no U.S. Employee Plan (other than a multiemployer plan) has an
accumulated or waived funding deficiency (or is reasonably likely to have such a
deficiency); none of such Loan Party, any Subsidiary or any ERISA Affiliate has
incurred (or is reasonably likely expected to incur) any liability to or on
account of a U.S. Employee Plan pursuant to Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the
Code or has been notified in writing that it will incur any liability under any
of the foregoing Sections with respect to any U.S. Employee Plan; no proceedings
have been instituted (or are reasonably likely to be instituted) to terminate or
to reorganize any U.S. Employee Plan or to appoint a trustee to administer any
U.S. Employee Plan, and no written notice of any such proceedings has been given
to such Loan Party, any Subsidiary or any ERISA Affiliate; and no lien imposed
under the Code or ERISA on the assets of such Loan Party or any Subsidiary or
any ERISA Affiliate exists (or is reasonably likely to exist) nor has such Loan
Party, any Subsidiary or any ERISA Affiliate been notified in writing that such
a lien will be imposed on the assets of such Loan Party, any Subsidiary or any
ERISA Affiliate on account of any U.S. Employee Plan, except to the extent that
a breach of any of the representations, warranties or agreements in this
Section 9.1.11 would not result, individually or in the aggregate, in an amount
of liability that would be reasonably likely to have a Material Adverse Effect.
No U.S. Employee Plan (other than a Multiemployer Plan) has an Unfunded Current
Liability that would, individually or when taken together with any other
liabilities referenced in this

 

295



--------------------------------------------------------------------------------

Section 9.1.11, be reasonably likely to have a Material Adverse Effect. With
respect to U.S. Employee Plans that are Multiemployer Plans, the representations
and warranties in this Section 9.1.11(a), other than any made with respect to
(i) liability under Section 4201 or 4204 of ERISA or (ii) liability for
termination or reorganization of such U.S. Employee Plans under ERISA, are made
to the best knowledge of such Loan Party.

(b) Canadian Employee Plans.

(i) No Canadian Employee Plan enacted or adopted after the Closing Date provides
for medical, life or other welfare benefits (through insurance or otherwise),
with respect to any current or former employee of any Canadian Domiciled Loan
Party or any Affiliate thereof after retirement or other termination of service
(other than coverage mandated by Applicable Law or coverage provided through the
end of the month containing the date of termination from service or otherwise
where part of a severance package or with respect to injured or disabled
employees). Except as could not reasonably be expected to give rise,
individually or in the aggregate, to Material Adverse Effect (it being
acknowledged that, for purposes of this Section 9.1.11(b), funding deficiencies,
other benefit liabilities and events, conditions and circumstances that could
give rise to liabilities, as such deficiencies, liabilities and circumstances
exist as of the Closing Date, to the extent that they remain applicable at the
relevant determination date, and any future obligations arising therefrom shall
be included or considered in the determination of whether as of any date a
Material Adverse Effect has occurred, exists or could reasonably be expected to
occur):

(ii) Canadian Domiciled Loan Parties are in compliance in all material respects
with the requirements of the PBA and any binding FSCO requirements of general
application with respect to each Canadian Pension Plan and in compliance with
any FSCO directive or order directed specifically at a Canadian Pension Plan. No
Canadian Pension Plan has any Unfunded Current Liability. No fact or situation
that may reasonably be expected to result in a Material Adverse Effect exists in
connection with any Canadian Pension Plan. No Canadian Domiciled Loan Party or
Subsidiary contributes to or participates in a Canadian Multi-Employer Plan. No
Canadian Domiciled Loan Party or an Affiliate thereof maintains, contributes or
has any liability with respect to a Canadian Pension Plan which provides
benefits on a defined benefit basis. No Termination Event has occurred. All
contributions required to be made by any Canadian Domiciled Loan Party or
Subsidiary to any Canadian Pension Plan have been made in a timely fashion in
accordance with the terms of such Canadian Pension Plan and the PBA. No Lien has
arisen, choate or inchoate, in respect of any Canadian Domiciled Loan Party or
their property in connection with any Canadian Pension Plan (save for
contribution amounts not yet due).

(c) Foreign Plans. All Foreign Plans are in compliance with, and have been
established, administered and operated in accordance with, the terms of such
Foreign Plans and applicable law, except for any failure to so comply,
establish, administer or operate the Foreign Plans as would not reasonably be
expected to have a Material Adverse Effect. All contributions or other payments
which are due with respect to each Foreign Plan have been made in full and there
are no funding deficiencies thereunder, except to the extent any such events
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

296



--------------------------------------------------------------------------------

(d) UK DB Pension Plan.

(i) No UK Domiciled Loan Party (A) is an employer (as defined for the purposes
of sections 38 to 51 of the Pensions Act 2004) in respect of any UK DB Pension
Plan or (B) is or has at any time been “connected” with or an “associate” (as
those terms are used in sections 38 and 43 of the Pensions Act 2004) of such an
employer, except to the extent any such events would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(ii) No UK Domiciled Loan Party has been issued with a Financial Support
Direction or Contribution Notice in respect of any UK DB Pension Plan which
Financial Support Direction or Contribution Notice will or would be reasonably
likely to have a Material Adverse Effect.

9.1.12 Subsidiaries. Schedule 9.1.12 lists each Subsidiary of MRC Global (and
the direct and indirect ownership interest of MRC Global therein), in each case
existing on the Closing Date. To the knowledge of MRC Global, after due inquiry,
each Material Subsidiary of MRC Global as of the Closing Date has been so
designated on Schedule 9.1.12.

9.1.13 Intellectual Property. Such Loan Party and each of the Restricted
Subsidiaries have obtained all rights to intellectual property, free from
burdensome restrictions, that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure to obtain any such rights could not reasonably be
expected to have a Material Adverse Effect.

9.1.14 Environmental Laws.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect: (i) such Loan Party and each of the Subsidiaries and all Real Estate
are, and have been, in compliance with, and possess all permits, licenses and
registrations required pursuant to, all Environmental Laws; (ii) neither such
Loan Party, nor any of the Subsidiaries is subject to any Environmental Claim or
any other liability under any Environmental Law; (iii) such Loan Party and its
Subsidiaries are not conducting, or required to conduct, any investigation,
removal, remedial or other corrective action pursuant to any Environmental Law
at any location, including any Real Estate currently owned or leased by such
Loan Party or any of its Subsidiaries, and any real property to which such Loan
Party or any of its Subsidiaries may have sent Hazardous Materials; and (iv) no
underground storage tank or related piping, or any impoundment or other disposal
area containing Hazardous Materials is located at, on or under any Real Estate
currently owned or leased by such Loan Party or any of its Subsidiaries.

(b) Neither such Loan Party, nor any of the Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned or leased Real Estate or facility in a manner that could reasonably be
expected to have a Material Adverse Effect.

 

297



--------------------------------------------------------------------------------

9.1.15 Properties. Such Loan Party and each of the Subsidiaries have good and
marketable title to or leasehold interest in all properties that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, free and clear of all Liens (other than any Liens
permitted by this Agreement or the Term Loan Credit Agreement) and except where
the failure to have such good title or such leasehold interest could not
reasonably be expected to have a Material Adverse Effect. All Liens of Agent or
a Security Trustee in the Collateral are duly perfected, opposable and first
priority Liens (or in the case of Foreign Borrowers valid and first priority
Liens), subject only to Liens permitted pursuant to Section 10.2.2 that are
expressly allowed to have priority over Agent’s or a Security Trustee’s Liens.

9.1.16 Solvency. On the Closing Date, immediately following the making of each
Loan and after giving effect to the application of the proceeds of such Loans,
the Borrowers and the Guarantors, taken as a whole, are Solvent.

9.1.17 Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Each Borrower warrants with respect to each of its Accounts at the time
it is shown as an Eligible Account in a Borrowing Base Certificate, that, to
such Borrower’s knowledge, in all material respects:

(a) it is genuine and what it purports to be, and is not evidenced by a
judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;

(d) it is not subject to any offset, Lien (other than those Liens permitted
pursuant to Section 10.2.2), deduction, defense, dispute, counterclaim or other
adverse condition except as arising in the Ordinary Course of Business and
disclosed to Agent; and it is absolutely owing by the Account Debtor, without
contingency in any respect;

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
PPSA, the Civil Code or other Applicable Law, the restriction is ineffective),
and the applicable Borrower is the sole payee or remittance party shown on the
invoice;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and

(g) (i) there are no facts or circumstances that are reasonably likely to impair
the enforceability or collectability of such Account; (ii) the Account Debtor
had the capacity to

 

298



--------------------------------------------------------------------------------

contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.

9.1.18 Australian Domiciled Loan Parties. If it is an Australian Domiciled Loan
Party, (a) the entering into and performance by it of its obligations under the
Loan Documents to which it is expressed to be a party are for its commercial
benefit and are in its commercial interests; and (b) the entry into and
performance by it of its obligations under the Loan Documents to which it is a
party do not contravene Part 2J.3 or Part 2E of the Corporations Act 2001 (Cth).

9.1.19 Pari passu ranking. Each UK Borrower’s payment obligations under the Loan
Documents rank at least pari passu with the claims of all its other unsecured
and unsubordinated creditors, except for obligations mandatorily preferred by
law applying to companies generally.

9.1.20 Ranking. Each UK Security Agreement has or will have the ranking in
priority which it is expressed to have in the relevant UK Security Agreement
and, other than as permitted under or contemplated by the Loan Documents, it is
not subject to any prior ranking or pari passu ranking Lien.

9.1.21 Belgian Financial Assistance. The Loans have not been and will not be
used to finance or refinance the acquisition of or subscription for shares in
any Belgian Domiciled Loan Party (unless carried out in accordance with the
Belgian Companies Code) and no security interests created under the Security
Documents and Guarantees will be used in breach of article 329/629 of the
Belgian Companies Code.

9.1.22 Norwegian Financial Assistance. (a) Neither the Norwegian Revolver Loans
nor the Norwegian Letters of Credit (or any proceeds thereof) have been or will
be used to (directly or indirectly) finance, or refinance indebtedness relating
to, the acquisition of any equity interest in any Norwegian Domiciled Loan Party
or in any direct or indirect parent company of any Norwegian Domiciled Loan
Party in breach of Section 8-10 of the Norwegian Private Limited Liability
Companies Act (Norwegian: aksjeloven) (the “Norwegian Companies Act”) and
(b) the Norwegian Revolver Loans and the Norwegian Letters of Credit (and any
proceeds thereof) will only be used in accordance with the provisions of
Section 8-7 of the Norwegian Companies Act for the corporate group’s economic
benefit and not be for the purpose of (directly or indirectly) funding
distributions to shareholders of the corporate group.

9.1.23 Sanctions. No Loan Party, Subsidiary or, to the knowledge of any Loan
Party, any director, officer, employee, agent, affiliate or representative
thereof, is or is owned or controlled by any individual or entity that is
currently the subject or target of any Sanction or is located, organized or
resident in a Designated Jurisdiction, in each case to the extent dealings with
such are prohibited under any Sanction.

 

299



--------------------------------------------------------------------------------

9.1.24 Patriot Act. Each Loan Party is in compliance, in all material respects,
with (a) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans or the Letters of
Credit (i) will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended or (ii) will be used, directly or, to the knowledge of the
Borrowers, indirectly, in violation of any other laws, rules and regulations of
any jurisdiction applicable to MRC Global and its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1 Affirmative Covenants. The Loan Parties, jointly and severally, hereby
covenant and agree that on the Closing Date and thereafter, until the
Commitments, the Swingline Commitments and each Letter of Credit have terminated
and the Loans, together with interest, Fees and all other Obligations (other
than contingent indemnification obligations for which no claim has been
identified), are paid in full:

10.1.1 Financial and Other Information. The Loan Parties will furnish to the
Agent:

(a) as soon as available and in any event on or before the date on which such
financial statements are required to be filed with the SEC (or, if such
financial statements are not required to be filed with the SEC, on or before the
date that is 105 days after the end of each such fiscal year), (i) the
consolidated balance sheet of MRC Global and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statement of operations and
consolidated statement of cash flows for such fiscal year, setting forth
comparative consolidated figures for the preceding fiscal year, and certified by
independent certified public accountants of recognized national standing whose
opinion shall not be qualified as to the scope of audit or as to the status of
MRC Global or any of the Material Subsidiaries (or group of Subsidiaries that
together would constitute a Material Subsidiary) as a going concern, together in
any event with a certificate of such accounting firm stating that in the course
of its regular audit of the business of MRC Global and the Material
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, such accounting firm has obtained no knowledge of any
Default or Event of Default that has occurred and is continuing or, if in the
opinion of such accounting firm such a Default or Event of Default has occurred
and is continuing, a statement as to the nature thereof which shall be certified
by a Senior Officer of MRC Global, and (ii) the unaudited consolidating
financial statements of MRC Global and its Subsidiaries containing a balance
sheet as of the end of such fiscal year and a statement of operations for such
fiscal year prepared in reasonable detail;

(b) as soon as available and in any event on or before the date on which such
financial statements are required to be filed with the SEC with respect to each
of the first three

 

300



--------------------------------------------------------------------------------

quarterly accounting periods in each fiscal year of MRC Global (or, if such
financial statements are not required to be filed with the SEC, on or before the
date that is sixty (60) days after the end of each such quarterly accounting
period), the consolidated balance sheet of MRC Global and its Restricted
Subsidiaries, in each case as at the end of such quarterly period and the
related consolidated statement of operations for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and the related consolidated statement of cash flows for
the elapsed portion of the fiscal year ended with the last day of such quarterly
period, and setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the prior fiscal year, all of which shall be
certified by a Senior Officer of MRC Global, subject to changes resulting from
audit and normal year-end audit adjustments;

(c) as soon as available and in any event on or before the date that is thirty
(30) days after the end of each fiscal month of MRC Global, the consolidated
balance sheet of MRC Global and its Restricted Subsidiaries, in each case as at
the end of such fiscal month and the related consolidated statement of
operations for such fiscal month and for the elapsed portion of the fiscal year
ended with the last day of such fiscal month, and the related consolidated
statement of cash flows for the elapsed portion of the fiscal year ended with
the last day of such fiscal month, and setting forth comparative consolidated
figures for the related periods in the prior fiscal year or, in the case of such
consolidated balance sheet, for the last day of the prior fiscal year, all of
which shall be certified by a Senior Officer of MRC Global, subject to changes
resulting from audit and normal year-end audit adjustments;

(d) not more than sixty (60) days after the commencement of each fiscal year of
MRC Global, a budget of MRC Global and its Restricted Subsidiaries in reasonable
detail for such fiscal year on a quarterly basis and as customarily prepared by
management of MRC Global for their internal use consistent in scope with the
financial statements provided pursuant to Section 10.1.1(a), setting forth the
material assumptions upon which such budgets are based;

(e) at the time of the delivery of the financial statements provided for in
Sections 10.1.1(a) and (b), a Compliance Certificate of a Senior Officer of MRC
Global to the effect that no Default or Event of Default exists or, if any
Default or Event of Default does exist, specifying the nature and extent
thereof, which certificate shall set forth (i) the Consolidated Fixed Charge
Coverage Ratio (and accompanying calculations) as at the end of such fiscal year
or period, as the case may be, (ii) a specification of any change in the
identity of the Restricted Subsidiaries and Unrestricted Subsidiaries as at the
end of such fiscal year or period, as the case may be, from the Restricted
Subsidiaries and Unrestricted Subsidiaries, respectively, provided to the
Lenders on the Closing Date or the most recent fiscal year or period, as the
case may be, (iii) the then applicable level of the Applicable Margin and
(iv) the amount of any Pro Forma Adjustment not previously set forth in a Pro
Forma Adjustment Certificate or any change in the amount of a Pro Forma
Adjustment set forth in any Pro Forma Adjustment Certificate previously provided
and, in either case, in reasonable detail, the calculations and basis therefor.
At the time of the delivery of the financial statements provided for in
Section 10.1.1(a), a certificate of a Senior Officer of each Loan Party Agent
setting forth certain information required pursuant to Sections 1 and 2 of the
Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this subsection (e), as the case may be;

 

301



--------------------------------------------------------------------------------

(f) as soon as available but in any event within twenty-five (25) days of the
end of each calendar month, a Borrowing Base Certificate (which shall be
calculated in a consistent manner with the most recently delivered Borrowing
Base Certificate), delivered by a Senior Officer of MRC Global or the applicable
Loan Party Agent, covering each Borrower and supporting information in
connection therewith, provided that (i) the Borrowers will be required to
furnish a Borrowing Base Certificate and supporting information in connection
therewith within four (4) days of the end of each calendar week as of the end of
such calendar week during which a FCCR Test Event is continuing, (ii) the North
American Loan Party Agent or a Senior Officer of MRC Global may deliver updates
to the Foreign Allocated U.S. Availability component of any Foreign Borrower’s
Borrowing Base (A) when no FCCR Test Event is continuing, once per calendar week
and (B) at such other times as Agent may agree in its discretion and (iii) the
Borrowers may not reallocate the Foreign Allocated U.S. Availability component
of any Foreign Borrower’s Borrowing Base if such reallocation would result in an
Overadvance for such Foreign Borrower;

(g) as soon as available but in any event within twenty-five (25) days of the
end of each calendar month (or, if requested by Agent, on a weekly basis if a
FCCR Test Event has occurred and is continuing), in each case, as of the period
then ended:

(i) a schedule detailing the Borrowers’ Inventory, in form reasonably
satisfactory to Agent, (1) by Borrower and by location (showing Inventory
located with a third party under any consignment, bailee arrangement, or
warehouse agreement, in each case, to the extent the Cost of Inventory at such
location exceeds (A) $5,000,000 in the aggregate with respect to Canadian
Borrowers and U.S. Borrowers and (B) $1,000,000 in the aggregate with respect to
any other Borrower Group), (2) including a report of material variances or other
results of Inventory counts performed by the Borrowers since the last Inventory
schedule and (3) reconciled to the Borrowing Base Certificate delivered as of
such date;

(ii) a worksheet of calculations prepared by the Borrowers to determine Eligible
Accounts and Eligible Inventory, such worksheets detailing the Accounts and
Inventory excluded from Eligible Accounts and Eligible Inventory and the reason
for such exclusion;

(iii) a schedule and aging of each Borrower’s and each Guarantor’s accounts
payable presented at the vendor level; and

(iv) a detailed aged trial balance of all Accounts of each Borrower as of the
end of the preceding month (or shorter applicable period), specifying each
Account’s Account Debtor name and address (if requested), amount, invoice date
and due date and, at the Agent’s reasonable request, showing any discount,
allowance, credit, authorized return or dispute, and including such proof of
delivery, copies of invoices and invoice registers, copies of related documents,
repayment histories, status reports and other information as Agent may
reasonably request.

(h) promptly after a Senior Officer of any Loan Party obtains knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default,

 

302



--------------------------------------------------------------------------------

which notice shall specify the nature thereof, the period of existence thereof
and what action the applicable Loan Party proposes to take with respect thereto
and (ii) any litigation or governmental proceeding pending against MRC Global or
any Subsidiary that could reasonably be expected to result in a Material Adverse
Effect or a Material Adverse Change;

(i) each Loan Party will promptly advise the Agent in writing after obtaining
knowledge of any one or more of the following environmental matters, unless such
environmental matters could not, individually or when aggregated with all other
such matters, be reasonably expected to result in a Material Adverse Effect:

(i) Any pending or threatened Environmental Claim against such Loan Party or any
current or former Real Estate;

(ii) Any condition or occurrence on or otherwise related to any current or
former Real Estate that (A) could reasonably be expected to result in
noncompliance by such Loan Party with any applicable Environmental Law or
(B) could reasonably be anticipated to form the basis of an Environmental Claim
against such Loan Party or any current or former Real Estate;

(iii) Any condition or occurrence on or otherwise related to any current or
former Real Estate that could reasonably be anticipated to cause such Real
Estate to be subject to any restrictions on the ownership, occupancy, use or
transferability of such Real Estate under any Environmental Law; and

(iv) The conduct of, or need to conduct, any investigation, or any removal,
remedial or other corrective action in response to the actual or alleged
presence, release or threatened release of any Hazardous Material on, at, under
or from any current or former Real Estate or otherwise related to Environmental
Law.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned or leased by any Loan Party, but excluding all operating
fixtures and equipment, whether or not incorporated into improvements.

(j) promptly upon filing thereof, copies of any filings (including on Form 10-K,
10-Q or 8-K) or registration statements with, and reports to, the SEC or any
analogous Governmental Authority in any relevant jurisdiction by MRC Global or
any Restricted Subsidiary (other than amendments to any registration statement
(to the extent such registration statement, in the form it becomes effective, is
delivered to the Lenders and the Agent), exhibits to any registration statement
and, if applicable, any registration statements on Form S-8) and copies of all
financial statements, proxy statements, notices and reports that MRC Global or
any Restricted Subsidiary shall send to the holders of any publicly issued debt
of MRC Global and/or any Restricted Subsidiary in their capacity as such holders
(in each case to the extent not theretofore delivered to the Lenders and the
Agent pursuant to this Agreement) and, with reasonable promptness, such other
information (financial or otherwise) as the Agent on its own behalf or on behalf
of any Lender (acting through the Agent) may reasonably request in writing from
time to time;

 

303



--------------------------------------------------------------------------------

(k) not later than any date on which financial statements are delivered with
respect to any Test Period in which a Pro Forma Adjustment is made as a result
of the consummation of the acquisition of any Acquired Entity or Business by MRC
Global or any Restricted Subsidiary for which there shall be a Pro Forma
Adjustment, a Pro Forma Adjustment Certificate;

(l) reasonably promptly but not later than sixty (60) days following the
occurrence of any change referred to in subclauses (i) through (iv) below,
written notice of any change (i) in the legal name of any Loan Party, (ii) in
the jurisdiction of organization or location of any Loan Party for purposes of
the Uniform Commercial Code, PPSA Australia, PPSA New Zealand or PPSA, (iii) in
the identity or type of organization of any Loan Party or (iv) in the Federal
Taxpayer Identification Number (or the equivalent identifier in any other
jurisdiction including tax file numbers) or organizational or corporate
identification number (including any Australian business numbers) of any Loan
Party, provided that, notwithstanding the foregoing, with respect to any Loan
Party incorporated in New Zealand or any Loan Party who has granted a security
interest over any Property which is subject to the terms of the PPSA New
Zealand, at least fourteen (14) days’ prior written notice of any change in the
legal name of any such Loan Party must be provided. The applicable Loan Party or
Loan Parties shall also promptly provide the Agent with certified Organic
Documents reflecting any of the changes described in the first sentence of this
clause (l).

(m) promptly after the sending or filing thereof, copies of any annual
information report (including all actuarial reports and other schedules and
attachments thereto) required to be filed with a Governmental Authority in
connection with each U.S. Employee Plan, any Foreign Plan that is required by
Applicable Law to be funded or any Canadian Pension Plan; promptly upon receipt,
copies of any notice, demand, inquiry or subpoena received in connection with
any U.S. Employee Plan or Canadian Pension Plan from a Governmental Authority
(other than routine inquiries in the course of application for a favorable IRS
determination letter); and at Agent’s request, copies of any annual report
required to be filed with a Governmental Authority in connection with any other
U.S. Employee Plan or Canadian Pension Plan.

(n) promptly following receipt, a copy of any notice from the Pensions Regulator
in which it proposes to take action which may result in the issuance of a
Contribution Notice or Financial Support Direction in respect of any UK DB
Pension Plan.

Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and
(j) (with respect to filings and reports to the SEC) of this Section 10.1.1 to
deliver certain financial information and filings and reports to the SEC may be
satisfied with respect to MRC Global and its Subsidiaries by furnishing MRC
Global’s Form 10-K, 10-Q or 8-K, as applicable, filed with the SEC. Any
documentation required to be delivered pursuant to this Section 10.1.1 may be
delivered electronically and if so delivered, shall be deemed to be delivered on
the date (i) on which the North American Loan Party Agent posts the materials
containing such documents or information, or provides a link thereto, on the
North American Loan Party Agent’s website on the Internet, or (ii) on which such
documents are posted on an Internet or intranet website, if any, to which each
Lender and Agent have access (including www.sec.gov (or other website of the
SEC), a commercial third-party website or a website sponsored by Agent);
provided that, in any case, the Loan Party Agent shall provide notice to Agent
of any documents being delivered in accordance with clauses (i) or (ii) above on
the date such documents are posted, and paper copies of such documents shall be
delivered to Agent upon its written request.

 

304



--------------------------------------------------------------------------------

10.1.2 Books, Records and Inspections. The Loan Parties will, and will cause
each of their respective Subsidiaries to, permit officers and designated
representatives of the Agent or the Required Lenders to visit and inspect any of
their properties or assets in whomsoever’s possession to the extent that it is
within such party’s control to permit such inspection, and to examine their
books and records and discuss their affairs, finances and accounts with, and be
advised as to the same by, its and their officers and independent accountants,
all at such reasonable times and intervals and to such reasonable extent as the
Agent or the Required Lenders may desire (upon reasonable advance notice to the
applicable Loan Party Agent); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the Agent (or
any of its representatives or independent contractors) on behalf of the Required
Lenders may exercise rights of the Agent and the Lenders under this
Section 10.1.2 and the Agent shall not exercise such rights more often than two
times during any calendar year absent the existence of an Event of Default and
only one such time shall be at the Borrowers’ expense unless Excess Availability
is less than the greater of 15% of the Commitments or $126,000,000, in which
case the second time shall also be at the Borrowers’ expense; provided further
that when an Event of Default exists, the Agent (or any of its representatives
or independent contractors) or any representative of the Required Lenders may do
any of the foregoing at the expense of the Borrowers at any time during normal
business hours and upon reasonable advance notice. The Agent and the Required
Lenders shall give any Borrower the opportunity to participate in any
discussions with such Borrower’s independent public accountants.

10.1.3 Collateral Access Agreements. Each Borrower and each Guarantor shall use
commercially reasonable efforts to obtain a Collateral Access Agreement with
respect to Inventory which is located in any location leased by such Loan Party,
located in any third-party warehouse or otherwise in the possession of a bailee
or other third-party, in each case, to the extent the Cost of Inventory at such
location, or held by such bailee or third person exceeds the lesser of
(i) $5,000,000 and (ii) five percent (5%) of the Borrower Group Commitments of
the applicable Borrower Group.

10.1.4 Payment of Taxes; Australian Tax Consolidation.

(a) Each Loan Party will pay and discharge, and will cause each Subsidiary to
pay and discharge, all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, prior to the date on which material penalties attach thereto,
and all lawful material claims that, if unpaid, could reasonably be expected to
become a material Lien (other than a Permitted Lien) upon any properties of such
Loan Party or any Restricted Subsidiary, provided that no Loan Party, nor any
Subsidiary shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good faith judgment of the management of
such Loan Party) with respect thereto in accordance with GAAP and the failure to
pay could not reasonably be expected to result in a Material Adverse Effect.

 

305



--------------------------------------------------------------------------------

(b) Each Australian Domiciled Loan Party must ensure that (i) so long as it is a
member of a consolidated group for tax purposes there is at all times a valid
tax sharing agreement for that consolidated group in form and substance
reasonably satisfactory to the Agent; (ii) the tax sharing agreement is amended
or replaced to the extent necessary to ensure that it remains a valid tax
sharing agreement (having regard to changes in the composition or activities of
the consolidated group); and (iii) it is not at any time liable for group
liability (as such term is defined in Section 721-10 of the Income Tax
Assessment Act 1997 (Cth)) other than in respect of its own assets and
activities (including as a result of tax consolidation or any tax sharing
agreement), in each case except to the extent such Loan Party is maintaining
adequate reserves (in the good faith judgment of the management of such Loan
Party) with respect thereto and the failure to so comply could not reasonably be
expected to result in a Material Adverse Effect.

(c) Each Australian Domiciled Loan Party must ensure that it will not become a
member of a GST Group unless the GST Group of which the Australian Domiciled
Loan Party becomes a member has at all times while the Australian Domiciled Loan
Party is a member a valid ITSA for that GST Group in a form and substance
reasonably satisfactory to Agent, except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

10.1.5 Maintenance of Insurance. Each Loan Party will, and will cause each
Material Subsidiary to, at all times maintain in full force and effect, with
insurance companies that each Loan Party believes (in the good faith judgment of
the management of such Loan Party) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts (after giving effect to any self-insurance which such Loan Party
believes (in the good faith judgment of management of such Loan Party) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as such Loan Party
believes (in the good faith judgment of management of such Loan Party) is
reasonable and prudent in light of the size and nature of its business; and will
furnish to the Agent (for delivery to the Lenders), upon written request from
the Agent, information presented in reasonable detail as to the insurance so
carried.

10.1.6 Consolidated Corporate Franchises. Each Loan Party will do, and will
cause each Material Subsidiary to do, or cause to be done, all things necessary
to preserve and keep in full force and effect its existence, corporate rights
and authority, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, that any
Loan Party and its Subsidiaries may consummate any transaction permitted under
Section 10.2.3, 10.2.4 or 10.2.5.

10.1.7 Compliance with Statutes, Regulations, etc. Each Loan Party will, and
will cause each Subsidiary to, comply with all applicable laws, rules,
regulations and orders applicable to it or its property, including all
governmental approvals or authorizations required to conduct its business, and
to maintain all such governmental approvals or authorizations in full force and
effect, in each case except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

306



--------------------------------------------------------------------------------

10.1.8 ERISA. Promptly after any Loan Party or any Subsidiary or any ERISA
Affiliate knows or has reason to know of the occurrence of any of the following
events that, individually or in the aggregate (including in the aggregate such
events previously disclosed or exempt from disclosure hereunder, to the extent
the liability therefor remains outstanding), would be reasonably likely to have
a Material Adverse Effect, the North American Loan Party Agent will deliver to
each Lender a certificate of a Senior Officer of the North American Loan Party
Agent setting forth details as to such occurrence and the action, if any, that
such Loan Party, such Subsidiary or such ERISA Affiliate is required or proposes
to take, together with any notices (required, proposed or otherwise) given to or
filed with or by such Loan Party, such Subsidiary, such ERISA Affiliate, the
PBGC, a U.S. Employee Plan participant (other than notices relating to an
individual participant’s benefits) or the U.S. Employee Plan administrator with
respect thereto: that a Reportable Event has occurred; that an accumulated
funding deficiency has been incurred or an application is to be made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a U.S.
Employee Plan; that a U.S. Employee Plan having an Unfunded Current Liability
has been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA (including the giving of written notice thereof); that a
U.S. Employee Plan has an Unfunded Current Liability that has or will result in
a lien under ERISA or the Code; that proceedings will be or have been instituted
to terminate a U.S. Employee Plan having an Unfunded Current Liability
(including the giving of written notice thereof); that a proceeding has been
instituted against a Loan Party, a Subsidiary or an ERISA Affiliate pursuant to
Section 515 of ERISA to collect a delinquent contribution to a U.S. Employee
Plan; that the PBGC has notified any Loan Party, any Subsidiary or any ERISA
Affiliate of its intention to appoint a trustee to administer any U.S. Employee
Plan; that any Loan Party, any Subsidiary or any ERISA Affiliate has failed to
make a required installment or other payment pursuant to Section 412 of the Code
with respect to a U.S. Employee Plan; or that any Loan Party, any Subsidiary or
any ERISA Affiliate has incurred or will incur (or has been notified in writing
that it will incur) any liability (including any contingent or secondary
liability) to or on account of a Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code.

10.1.9 Canadian Pension Plans and UK DB Pension Plans.

(a) Promptly after any Canadian Domiciled Loan Party or any Subsidiary or any
Affiliate knows or has reason to know of the occurrence of any of the following
events, the applicable Canadian Domiciled Loan Party will deliver to the Agent a
certificate of a Senior Officer of the applicable Canadian Domiciled Loan Party
setting forth details as to such occurrence and the action, if any, that such
Canadian Domiciled Loan Party, such Subsidiary or such Affiliate is required or
proposes to take, together with any notices (required, proposed or otherwise)
given to or filed with or by such Canadian Domiciled Loan Party, such
Subsidiary, such Affiliate, the FSCO, a Canadian Employee Plan participant
(other than notices relating to an individual participant’s benefits) or the
Canadian Employee Plan administrator with respect thereto: any violation or
asserted violation of any Applicable Law (including PBA), for which there is a
reasonable likelihood that there will be an adverse determination, and such
adverse determination would have or could reasonably be expected to have a
Material Adverse Effect; the occurrence of any Termination Event.

 

307



--------------------------------------------------------------------------------

(b) Each Canadian Domiciled Loan Party’s and its Subsidiaries’ Canadian Pension
Plans shall be duly registered and administered in all respects in material
compliance with, as applicable, the PBA, the Income Tax Act (Canada) and all
other Applicable Law (including regulations, orders and directives), and the
terms of the Canadian Pension Plans and any agreements relating thereto. Each
Canadian Domiciled Loan Party shall ensure that it and its Subsidiaries: (i) has
no Unfunded Current Liability in respect of any Canadian Pension Plan, including
any Canadian Pension Plan to be established and administered by it or them;
(ii) pay all amounts required to be paid by it or them in respect of such
Canadian Pension Plan when due; (iii) has no Lien on any of its or their
property that arises or exists in respect of any Canadian Pension Plan except as
disclosed in Schedule 10.2.2; (iv) do not engage in a prohibited transaction or
breach any applicable laws with respect to any Canadian Pension Plan that could
reasonably be expected to result in a Material Adverse Effect in respect of such
Canadian Pension Plan; (v) do not permit to occur or continue any Termination
Event; and (vi) not maintain, contribute or have any liability in respect of a
Canadian Pension Plan which provides benefits on a defined benefit basis during
the term of this Agreement.

(c) Each UK Domiciled Loan Party shall ensure that in respect of all UK DB
Pension Plans operated by or maintained for the benefit of the UK Domiciled Loan
Parties no action or omission is taken in relation to such a pension scheme
which has or is reasonably likely to have a Material Adverse Effect (including
the termination or commencement of winding-up proceedings of any UK DB Pension
Plan or any UK DB Pension Plan ceasing to employ any member of such a pension
scheme).

(d) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each Loan Party shall ensure that no
UK Domiciled Loan Party is or has been at any time an employer (for the purposes
of sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
defined in sections 38 or 43 of the Pensions Act 2004) such an employer without
the Loan Party disclosing that the UK Domiciled Loan Party is or was an employer
or “connected” with or an “associate” of an employer (“employer”, “connected”
and “associated” all as defined previously in this clause) to the Agent promptly
upon the Loan Party becoming aware of this and in advance of any acquisition
unless the Loan Party having made reasonable due diligence inquiries in this
regard does not become aware of this until after any acquisition.

10.1.10 Maintenance of Properties. Each Loan Party will, and will cause each
Restricted Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear,
casualty and condemnation excepted, except to the extent that the failure to do
so could reasonably be expected to have a Material Adverse Effect.

10.1.11 Transactions with Affiliates. Each Loan Party will conduct, and cause
each Restricted Subsidiary to conduct, all transactions with any of its
Affiliates (other than MRC Global and the Restricted Subsidiaries) on terms that
are substantially as favorable to such Loan Party or such Restricted Subsidiary
as it would obtain in a comparable arm’s-length transaction with a Person that
is not an Affiliate, provided that the foregoing restrictions shall not apply to
(a) transactions permitted by Section 10.2.6, (b) Transaction Expenses, (c) the
issuance

 

308



--------------------------------------------------------------------------------

of Stock or Stock Equivalents of MRC Global to the management of MRC Global or
any of its Subsidiaries pursuant to arrangements described in clause (f) of this
Section 10.1.11, (d) loans and other transactions by the Loan Parties and the
Restricted Subsidiaries to the extent permitted under Section 10.2,
(e) employment and severance arrangements between the Loan Parties and the
Restricted Subsidiaries and their respective officers and employees in the
Ordinary Course of Business, (f) the payment of customary fees and reasonable
out-of-pocket costs to, and indemnities provided on behalf of, directors,
managers, consultants, officers and employees of the Loan Parties and the
Restricted Subsidiaries in the Ordinary Course of Business to the extent
attributable to the ownership or operation of the Loan Parties and the
Restricted Subsidiaries, and (g) transactions pursuant to permitted agreements
in existence on the Closing Date and set forth on Schedule 10.1.11 or any
amendment thereto to the extent such an amendment is not adverse, taken as a
whole, to the Lenders in any material respect.

10.1.12 End of Fiscal Years; Fiscal Quarters. Each Loan Party will, for
financial reporting purposes, cause (a) each of its, and each of its
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
its, and each of its Subsidiaries’, fiscal quarters to end on dates consistent
with such fiscal year-end and its past practice; provided, that the Loan Parties
may, upon written notice to the Agent, change the financial reporting convention
specified above to any other financial reporting convention reasonably
acceptable to the Agent, in which case the Loan Parties and the Agent will, and
are hereby authorized by the Lenders to, make any adjustments to this Agreement
that are necessary in order to reflect such change in financial reporting.

10.1.13 Additional Loan Parties.

(a) Any Subsidiary organized under the laws of Australia, Belgium, Canada, the
Netherlands, New Zealand, Norway, Singapore or the United Kingdom may, at the
election of the North American Loan Party Agent, become a Foreign Borrower
hereunder within the applicable Foreign Borrower Group for its jurisdiction of
organization upon (i) the execution and delivery to Agent and/or Security
Trustees (A) by such Subsidiary of a supplement or joinder to this Agreement,
substantially in the form of Exhibit I, (B) by such Subsidiary of Security
Documents in form and substance reasonably satisfactory to Agent and the
relevant Security Trustee as may be required for the relevant jurisdiction
(provided, that any such new Security Document shall be in substantially the
same form as the comparable Security Documents to which the existing Loan
Parties of the Loan Party Group of the New Loan Party (if any) are party and, in
any event, shall not be more onerous with respect to the obligations of such New
Loan Party than those contained in the Security Documents to which the other
members of such New Loan Party’s Loan Party Group (if any) are party), and
(C) by a Senior Officer of the applicable Loan Party Agent for such Subsidiary,
of a (1) Borrowing Base Certificate for such Subsidiary effective as of not more
than 25 days preceding the date on which such Subsidiary becomes a Foreign
Borrower and (2) written notice of such Subsidiary’s Applicable Foreign Borrower
Commitment (other than in the case of a Norwegian Borrower), and (ii) the
completion of Agent’s due diligence to its reasonable satisfaction and of
Agent’s and each Applicable Lender’s compliance procedures for applicable “know
your customer” and anti-money laundering rules; provided that, prior to
permitting such Subsidiary to borrow any Revolver Loans or obtain the issuance
of any Letters of Credit hereunder, the Agent, in its discretion, shall have the
right to conduct an appraisal and field examination with respect to such
Subsidiary, including, without

 

309



--------------------------------------------------------------------------------

limitation, of (x) such Subsidiary’s practices in the computation of its
Borrowing Base and (y) the assets included in such Subsidiary’s Borrowing Base
and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves, in each case, prepared on a basis
reasonably satisfactory to Agent and at the sole expense of such Subsidiary.

(b) Except as set forth in Section 10.2.1(b)(ix) and 10.2.1(b)(x) and subject to
any applicable limitations set forth in the Security Documents and Agent’s and
each Applicable Lender’s compliance procedures for applicable “know your
customer” and anti-money laundering rules, each U.S. Borrower will cause each
direct or indirect U.S. Subsidiary of MRC Global (other than any Excluded
Subsidiary) formed or otherwise purchased or acquired after the date hereof
(including pursuant to a Permitted Acquisition) or that has ceased to be an
Excluded Subsidiary pursuant to clause (e), (f) or (h) of the definition of
Excluded Subsidiary, in each case within 30 days of such date, to execute a
supplement or joinder to this Agreement, substantially in the form of Exhibit I,
in order for such Subsidiary to become a U.S. Borrower and/or a U.S. Facility
Guarantor under Section 5.10 and a grantor under Section 7.1 or, to the extent
reasonably requested by the Agent, enter into a new Security Document in form
and substance reasonably satisfactory to the Agent and North American Loan Party
Agent.

10.1.14 Use of Proceeds. The Borrowers will use Letters of Credit and the
proceeds of all Revolver Loans (a) to finance ongoing working capital needs,
(b) for other general corporate purposes of any Borrower, including to fund
permitted distributions and Permitted Acquisitions and (c) to pay Transaction
Expenses; provided, that the proceeds of Norwegian Revolver Loans and Norwegian
Letters of Credit (i) shall not be used for the purpose of (directly or
indirectly) financing, or refinancing Indebtedness relating to, the acquisition
of any equity interest in any Norwegian Domiciled Loan Party or in any direct or
indirect parent company of any Norwegian Domiciled Loan Party in breach of
Section 8-10 of the Norwegian Companies Act and (ii) shall be used in accordance
with the provisions of Section 8-7 of the Norwegian Companies Act for the
corporate group’s economic benefit and not be for the purpose of (directly or
indirectly) funding distributions to shareholders of the corporate group.
Borrowers shall not, directly or, to the knowledge of the Borrowers, indirectly,
use any Letter of Credit or Loan proceeds, nor use, lend, contribute or
otherwise make available any Letter of Credit or Loan proceeds to any
Subsidiary, joint venture partner or other Person (A) to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of issuance of the Letter of Credit or funding of the Loan, is the subject
of any Sanction and that would be a violation of such Sanction or (B) in any
manner that would result in a violation of a Sanction by any Loan Party or
Secured Party (or Affiliate thereof).

10.1.15 Appraisals; Field Examinations. At any time that the Agent reasonably
requests, each Borrower will, and will cause each Guarantor to, permit the Agent
or professionals (including consultants, accountants, lawyers and appraisers)
retained by the Agent, on reasonable prior notice and during normal business
hours and with reasonable frequency, to conduct appraisals and field
examinations or updates thereof including, without limitation, of (a) such
Borrower’s practices in the computation of the Borrowing Base and (b) the assets
included in the Borrowing Base and related financial information such as, but
not limited to, sales, gross margins, payables, accruals and reserves, in each
case, prepared on a basis reasonably satisfactory to the Agent and at the sole
expense of the Borrowers; provided, that, if no Default or Event of Default
shall have occurred and be continuing, only one (1) such appraisal and one

 

310



--------------------------------------------------------------------------------

(1) such examination or update per fiscal year shall be conducted at the
Borrowers’ expense (exclusive of any appraisals and field examinations conducted
pursuant to Section 10.1.13); provided, further, that if Excess Availability is
less than 15% of the Commitments or $126,000,000, one (1) additional appraisal
and one (1) additional examination or update per fiscal year may be conducted at
the Borrowers’ expense (exclusive of any appraisals and field examinations
conducted pursuant to Section 10.1.13). The foregoing shall not limit the
Agent’s ability to perform additional appraisals, examinations and updates at
the sole expense of the Borrowers upon the occurrence and continuance of a
Default or Event of Default.

10.1.16 Post-Closing Matters. Each Loan Party agrees that it will, or will cause
its relevant Subsidiaries to, complete each of the actions described on
Schedule 10.1.16 as soon as commercially reasonable and by no later than the
date set forth in Schedule 10.1.16 with respect to such action or such later
date as the Agent may reasonably agree.

10.1.17 Centre of Main Interests and Establishments. For the purposes of The
Council of the European Union regulation No. 1346/2000 on Insolvency proceedings
(the “Regulation”), each of the Belgian Domiciled Loan Parties’, Dutch Domiciled
Loan Parties’ and UK Domiciled Loan Parties’ centre of main interest (as that
term is used in Article 3(1) of the Regulation) is situated in its jurisdiction
of incorporation and none of them have an “establishment” (as that term is used
in Article 2(h) of the Regulation) in any other jurisdiction.

10.2 Negative Covenants. The Loan Parties (for themselves and each of their
respective Restricted Subsidiaries), jointly and severally, hereby covenant and
agree that on the Closing Date and thereafter, until the Commitments, the
Swingline Commitment and each Letter of Credit have terminated and the Loans,
together with interest, fees and all other Obligations (other than contingent
indemnification obligations for which no claim has been identified), are paid in
full:

10.2.1 Limitation on Indebtedness.

(a) The Loan Parties will not, and will not permit any of the Restricted
Subsidiaries to, incur, create, assume or permit to exist, directly or
indirectly (collectively, “incur” and collectively, an “incurrence”), any
Indebtedness; provided, that MRC Global and its Restricted Subsidiaries will be
entitled to incur Indebtedness if the Consolidated Total Debt to Consolidated
EBITDA Ratio at the time such additional Indebtedness is incurred would have
been no greater than 5.50 to 1.0 determined on a Pro Forma Basis (including a
pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred and the application of proceeds therefrom had
occurred at the beginning of the most recent Test Period for which financial
statements have been delivered pursuant to clause (a) or (b) of Section 10.1.1;
provided, further that such additional Indebtedness shall not be secured
Indebtedness unless (i) the Secured Leverage Ratio at the time such additional
Indebtedness is incurred would have been no greater than 5.0 to 1.0, determined
on a Pro Forma Basis in the manner set forth above, (ii) such secured
Indebtedness has a final maturity date no earlier than the date that is 180 days
following the Facility Termination Date and (iii) the Liens (A) of any U.S.
Domiciled Loan Party securing such Indebtedness shall constitute Term Priority
Liens for purposes of the Intercreditor Agreement and (B) of any Restricted
Subsidiary other than a U.S. Domiciled Loan Party securing such Indebtedness
shall not be extended to cover any property constituting Collateral.

 

311



--------------------------------------------------------------------------------

(b) The limitation set forth in clause (a) of this Section 10.2.1 will not
prohibit any of the following:

(i) (A) Indebtedness arising under the Loan Documents and (B) Indebtedness
arising under the Term Loan Credit Agreement; provided, that with respect to any
such Indebtedness specified in this subclause (i)(B) that is incurred after
November 9, 2012, such Indebtedness satisfies the terms set forth in both
provisos to Section 10.2.1(a);

(ii) Indebtedness of (A) any Loan Party owing to any other Loan Party or any
Restricted Subsidiary, (B) any Subsidiary who is not a Loan Party owing to any
other Subsidiary who is not a Loan Party (including Indebtedness incurred in
connection with customary cash pooling and cash management practices) and
(C) subject to compliance with Section 10.2.5 at the time of the incurrence
thereof, any Subsidiary who is not a Loan Party owing to any Loan Party;

(iii) Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letter of credit, warehouse receipt or similar facilities entered into in the
Ordinary Course of Business (including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);

(iv) subject to compliance with Section 10.2.5 at the time of incurrence,
Guarantee Obligations incurred by any Loan Party of Indebtedness of any
Restricted Subsidiary and by any Restricted Subsidiary of Indebtedness of any
Loan Party or any other Restricted Subsidiary, in each case in respect of
Indebtedness that is permitted to be incurred under this Agreement, provided
that, except as provided in clauses (ix) and (x) below, there shall be no
Guarantee (1) by a Restricted Subsidiary that is not a Loan Party of any
Indebtedness of any Loan Party and (2) in respect of any Permitted Additional
Debt, unless such Guarantee is made by a Loan Party and, in the case of
Permitted Additional Debt that is subordinated, is subordinated;

(v) Guarantee Obligations incurred in the Ordinary Course of Business in respect
of obligations of (or to) suppliers, customers, franchisees, lessors and
licensees;

(vi) (A) Indebtedness incurred within 270 days of the acquisition, construction
or improvement of fixed or capital assets to finance the acquisition,
construction or improvement of such fixed or capital assets, (B) Indebtedness
arising under Capital Leases entered into in connection with Permitted Sale
Leasebacks and (C) Indebtedness arising under Capital Leases, other than Capital
Leases in effect on the date hereof and Capital Leases entered into pursuant to
subclauses (A) and (B) above, provided, that the aggregate amount of
Indebtedness incurred pursuant to this subclause (C) shall not exceed the
greater of (1) $50,000,000 and (2) 1.5% of Consolidated Total

 

312



--------------------------------------------------------------------------------

Assets at any time outstanding, and (D) any modification, replacement,
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (A), (B) or (C) above, provided that, except to the extent otherwise
expressly permitted hereunder, the principal amount thereof (including pursuant
to clause (C)) does not exceed the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension, except by an amount equal to the unpaid accrued interest
and premium thereon plus other reasonable amounts paid and fees and expenses
incurred in connection with such modification, replacement, refinancing,
refunding, renewal or extension;

(vii) Indebtedness outstanding on the date hereof (A) listed on Schedule 10.2.1
and any modification, replacement, refinancing, refunding, renewal or extension
thereof, provided that, except to the extent otherwise expressly permitted
hereunder, (1) the principal amount thereof does not exceed the principal amount
thereof outstanding immediately prior to such modification, replacement,
refinancing, refunding, renewal or extension, except by an amount equal to the
unpaid accrued interest and premium thereon plus other reasonable amounts paid
and fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension plus an amount equal
to any existing commitment unutilized and letters of credit undrawn thereunder
and (2) the direct and contingent obligors with respect to such Indebtedness are
not changed and (B) owing by any Loan Party to any Restricted Subsidiary or by
any Restricted Subsidiary to any Loan Party or any other Restricted Subsidiary;

(viii) Indebtedness in respect of Hedge Agreements;

(ix) (A) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person) or Indebtedness attaching to
assets that are acquired by any Loan Party or any Restricted Subsidiary, in each
case, after the Closing Date as the result of a Permitted Acquisition, provided,
that (1) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof, (2) such Indebtedness is not guaranteed in any
respect by any Loan Party or any Restricted Subsidiary (other than by any such
Person that so becomes a Restricted Subsidiary or is the survivor of a merger
with such Person and any of its Subsidiaries) and (3) to the extent required
under Section 10.1.13, such Person executes a supplement or joinder to this
Agreement, substantially in the form of Exhibit I, in order to become a Loan
Party, a Guarantor under Section 5.10 and a grantor under Section 7.1 (or with
respect to a Foreign Subsidiary, enters into a new Security Document in form and
substance reasonably satisfactory to the Agent and the applicable Loan Party
Agent), provided that the requirements of this subclause (3) shall not apply to
(I) an aggregate amount at any time outstanding of up to the greater of
(A) $300,000,000 or (B) 10% of Consolidated Total Assets at the time of the
incurrence of such Indebtedness (less all Indebtedness as to which the proviso
to clause (x)(A)(2) below then applies) at such time of such Indebtedness (and
modifications, replacements, refinancings, refundings, renewals and extensions
thereof pursuant to subclause (B) below) and (II) any

 

313



--------------------------------------------------------------------------------

Indebtedness of the type that could have been incurred under
Section 10.2.1(b)(vi), and (B) any modification, replacement, refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause
(A) above, provided that, except to the extent otherwise expressly permitted
hereunder, (X) the principal amount of any such Indebtedness does not exceed the
principal amount thereof outstanding immediately prior to such modification,
replacement, refinancing, refunding, renewal or extension except by an amount
equal to the unpaid accrued interest and premium thereon plus other reasonable
amounts paid and fees and expenses incurred in connection with such
modification, replacement, refinancing, refunding, renewal or extension plus an
amount equal to any existing commitment unutilized and letters of credit undrawn
thereunder and (Y) the direct and contingent obligors with respect to such
Indebtedness are not changed;

(x) (A) Permitted Additional Debt of MRC Global or any Restricted Subsidiary
incurred to finance a Permitted Acquisition, provided that (1) if such
Indebtedness is incurred by a Restricted Subsidiary that is not a Guarantor,
such Indebtedness is not guaranteed by any Loan Party unless such Guarantee, at
the time of incurrence thereof, would be permitted at such time under
Section 10.2.5(g) and (2) to the extent required under Section 10.1.13, such
acquired Person executes a supplement or joinder to this Agreement,
substantially in the form of Exhibit I, in order to become a Loan Party, a
Guarantor under Section 5.10 (if applicable) and a grantor under Section 7.1 (or
with respect to a Foreign Subsidiary, enters into a new Security Document in
form and substance reasonably satisfactory to the Agent and the applicable Loan
Party Agent), provided that the requirements of this subclause (2) shall not
apply to an aggregate amount at any time outstanding of up to the greater of
(A) $300,000,000 or (B) 10% of Consolidated Total Assets at the time of the
incurrence of such Indebtedness (less all Indebtedness as to which clause (I) of
the proviso to clause (ix)(A)(3) above then applies) at such time of the
aggregate of such Indebtedness (and modifications, replacements, refinancings,
refundings, renewals and extensions thereof pursuant to subclause (B) below),
and (B) any modification, replacement, refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (A) above, provided that,
except to the extent otherwise expressly permitted hereunder, (1) the principal
amount of any such Indebtedness does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension plus an amount equal to any
existing commitment unutilized and letters of credit undrawn thereunder and
(2) the direct and contingent obligors with respect to such Indebtedness are not
changed;

(xi) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case, provided in the Ordinary Course of Business,
including those incurred to secure health, safety and environmental obligations
in the Ordinary Course of Business;

 

314



--------------------------------------------------------------------------------

(xii) (A) Indebtedness incurred in connection with any Permitted Sale Leaseback,
provided that, with respect to any Permitted Sale Leaseback the Net Cash
Proceeds thereof are promptly applied to the prepayment of the Term Loans to the
extent required by the Term Loan Credit Agreement; and (B) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause
(A) above; provided further that, except to the extent otherwise permitted
hereunder, (1) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension and (2) the direct and contingent
obligors with respect to such Indebtedness are not changed;

(xiii) (A) additional Indebtedness of MRC Global and its Restricted Subsidiaries
and (B) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (A) above; provided that the aggregate amount of
Indebtedness incurred and remaining outstanding pursuant to this clause
(xiii) shall not at any time exceed the greater of (1) $300,000,000 and (2) 10%
of Consolidated Total Assets at the time of the incurrence of such Indebtedness;
provided, further that, not more than the greater of (X) $50,000,000 and
(Y) 1.5% of Consolidated Total Assets at the time of the incurrence of such
Indebtedness in aggregate principal amount of Indebtedness of any Borrower or
any Guarantor incurred under this clause (xiii) shall be secured;

(xiv) Indebtedness in respect of Permitted Additional Debt to the extent that
the Net Cash Proceeds therefrom are, immediately after the receipt thereof,
applied to the prepayment of the Term Loans in accordance with the Term Loan
Credit Agreement;

(xv) Indebtedness in respect of overdraft facilities, employee credit card
programs and other cash management arrangements in the Ordinary Course of
Business and, with regard to Restricted Subsidiaries that are not Loan Parties,
Indebtedness in respect of cash pooling arrangements in the Ordinary Course of
Business;

(xvi) unsecured Indebtedness in respect of obligations of any Loan Party or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services, provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligation) in the Ordinary Course of
Business and not in connection with the borrowing of money or Hedge Agreements;

(xvii) Indebtedness arising from agreements of any Loan Party or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, entered into in connection with Permitted
Acquisitions, other Investments and the disposition of any business, assets or
capital stock permitted hereunder, other than Guarantee Obligations incurred by
any Person acquiring all or any portion of such business, assets or capital
stock for the purpose of financing such acquisition, provided that (A) such
Indebtedness is not reflected on the balance sheet of any Loan Party or any
Restricted Subsidiary (contingent obligations referred to in a

 

315



--------------------------------------------------------------------------------

footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (A)) and (B) the maximum assumable liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds, including non-cash
proceeds (the fair market value of such non-cash proceeds being measured at the
time received and without giving effect to any subsequent changes in value),
actually received by the Loan Parties and the Restricted Subsidiaries in
connection with such disposition;

(xviii) Indebtedness of any Loan Party or any Restricted Subsidiary consisting
of (A) obligations to pay insurance premiums or (B) take or pay obligations
contained in supply agreements, in each case, arising in the Ordinary Course of
Business and not in connection with the borrowing of money or Hedge Agreements;

(xix) Indebtedness representing deferred compensation, severance and health and
welfare retirement benefits to current and former employees of any Loan Party
and the Restricted Subsidiaries incurred in the Ordinary Course of Business;

(xx) unsecured, Subordinated Indebtedness consisting of promissory notes in an
aggregate principal amount of not more than $10,000,000 issued by any Loan Party
or any Restricted Subsidiary to current or former officers, managers,
consultants, directors and employees (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
to finance the purchase or redemption of Stock or Stock Equivalents of MRC
Global or any Restricted Subsidiary permitted by Section 10.2.6;

(xxi) Indebtedness consisting of obligations of any Loan Party or the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions or any other Investment
expressly permitted hereunder;

(xxii) cash management obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts;

(xxiii) Indebtedness arising from advance payments received in the Ordinary
Course of Business from customers for goods and services purchased or rented in
the Ordinary Course of Business and not for borrowed money;

(xxiv) Indebtedness of any Receivables Entity in respect of any Qualified
Receivables Transaction that is without recourse to any Loan Party or any of
their respective assets; and

(xxv) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxiv) above.

10.2.2 Limitation on Liens. The Loan Parties will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of such Loan Party or any Restricted Subsidiary, whether now owned
or hereafter acquired, except:

(a) Liens arising under the Credit Documents;

 

316



--------------------------------------------------------------------------------

(b) Permitted Liens;

(c) (i) Liens securing Indebtedness permitted pursuant to Section 10.2.1(b)(vi)
(including, without limitation, any “purchase money security interest” defined
under the PPSA Australia or the PPSA New Zealand entered into in the Ordinary
Course of Business where the purchase price is paid within 60 days of supply),
provided that (A) such Liens attach at all times only to the assets so financed
except for accessions to such property and the proceeds and the products thereof
and (B) that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender,
and (ii) Liens on the assets of Restricted Subsidiaries that are not Loan
Parties securing Indebtedness permitted pursuant to Section 10.2.1(b)(xiii) and
10.2.1(b)(xv);

(d) Liens existing on the date hereof and listed on Schedule 10.2.2;

(e) The replacement, extension or renewal of any Lien permitted by clauses
(a) through (d) above and clause (f) of this Section 10.2.2 upon or in the same
assets (other than after acquired property that is affixed or incorporated into
the property covered by such Lien or financed by Indebtedness permitted under
Section 10.2.1(b) and proceeds and products thereof) theretofore subject to such
Lien or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor except to the extent otherwise
permitted hereunder) of the Indebtedness secured thereby;

(f) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (or is a Restricted Subsidiary that survives a merger with such
Person), or existing on assets acquired, pursuant to a Permitted Acquisition or
other Investment to the extent the Liens on such assets secure Indebtedness
permitted by Section 10.2.1(b)(ix) or other obligations permitted by this
Agreement, provided that such Liens attach at all times only to the same assets
that such Liens (other than after acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Indebtedness
permitted under Section 10.2.1(b) and proceeds and products thereof) attached
to, and secure only the same Indebtedness or obligations (or any modifications,
refinancings, extensions, renewals, refundings or replacements of such
Indebtedness permitted by Section 10.2.1(b)) that such Liens secured,
immediately prior to such Permitted Acquisition or other Investment, as
applicable;

(g) (i) Liens placed upon the Stock and Stock Equivalents of any Restricted
Subsidiary that is not a Loan Party acquired pursuant to a Permitted Acquisition
to secure Indebtedness incurred pursuant to Section 10.2.1(b)(x) in connection
with such Permitted Acquisition and (ii) Liens placed upon the assets of any
Restricted Subsidiary that is not a Loan Party to secure a guarantee by, or
Indebtedness of, such Restricted Subsidiary of any Indebtedness of any Loan
Party or any Restricted Subsidiary incurred pursuant to Section 10.2.1(b)(x);

 

317



--------------------------------------------------------------------------------

(h) Liens securing Indebtedness or other obligations of any Loan Party or a
Subsidiary in favor of any Loan Party and Liens securing Indebtedness or other
obligations of any Restricted Subsidiary that is not a Loan Party in favor of
any other Restricted Subsidiary that is not a Loan Party;

(i) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the Ordinary Course of Business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(j) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.2.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.2.4, in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale and purchase of goods entered into by any Loan
Party or any Restricted Subsidiary in the Ordinary Course of Business permitted
by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.2.5;

(m) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the Ordinary Course of Business and not for speculative
purposes;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of any non-Loan Party to permit satisfaction of overdraft or similar obligations
incurred in the Ordinary Course of Business of such non-Loan Party or
(iii) relating to purchase orders and other agreements entered into with
customers of any Borrower or any Restricted Subsidiary in the Ordinary Course of
Business;

(o) Liens solely on any cash earnest money deposits made by any Loan Party or
any Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

(p) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(q) Liens securing the Term Loans; provided, that such Indebtedness is permitted
to be secured in accordance with the proviso at the end of Section 10.2.1(a);

 

318



--------------------------------------------------------------------------------

(r) Liens securing Indebtedness permitted under Section 10.2.1(a), to the extent
permitted in accordance with the proviso at the end of such Section 10.2.1(a);

(s) Liens securing obligations under Hedge Agreements that are not Secured Bank
Product Obligations; provided, that such Liens constitute Term Priority Liens
for purposes of the Intercreditor Agreement;

(t) additional Liens so long as (i) the aggregate principal amount of the
obligations so secured does not exceed the greater of (y) $50,000,000 at any
time outstanding and (z) 1.5% of Consolidated Total Assets at the time of the
incurrence of such obligations and (ii) to the extent such additional Liens
attach to any Accounts or Inventory of any Loan Party, such Liens are
subordinated to the Lien of Agent, for the benefit of the Secured Parties,
pursuant to an intercreditor agreement in form and substance reasonably
satisfactory to Agent and North American Loan Party Agent;

(u) Liens on Stock in joint ventures held by MRC Global or any of its Restricted
Subsidiaries provided such joint venture is not a Guarantor;

(v) Liens (i) of a Restricted Subsidiary that is not a Loan Party arising from
precautionary security filings regarding a “true sale” to a Receivables Entity
pursuant to a Qualified Receivables Transaction and (ii) on Accounts and Related
Assets of a Receivables Entity imposed in connection with a Qualified
Receivables Transaction;

(w) Liens constituting deemed security interests under section 12(3) of the PPSA
Australia or section 17(1)(b) of the PPSA New Zealand which do not secure
payment or performance of an obligation and any equivalent arrangement entered
into any other jurisdiction; and

(x) Liens on dedicated cash collateral accounts of Restricted Foreign
Subsidiaries (other than Canadian Subsidiaries) and the deposits therein not to
exceed $50,000,000 in the aggregate securing letters of credit issued for the
account of a Foreign Borrower or any other Restricted Foreign Subsidiary (in
each case other than a Canadian Borrower) by any financial institution (which
financial institution for the avoidance of doubt shall not be required to be a
Lender or Fronting Bank).

10.2.3 Limitation on Fundamental Changes. Except as expressly permitted by
Section 10.2.4 or 10.2.5, each Loan Party will not, and will not permit any of
the Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

(a) so long as no Default or Event of Default would result therefrom, any
Subsidiary of MRC Global or any other Person may be merged or consolidated with
or into a Borrower, provided that (i) a Borrower shall be the continuing or
surviving entity or (ii) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not a Borrower (such Person, the “Successor
Borrower”), (A)(1) in the case of a merger, amalgamation or consolidation by a
Person organized or existing under the laws of the United

 

319



--------------------------------------------------------------------------------

States, any state thereof or the District of Columbia, the Successor Borrower
shall be an entity organized or existing under the laws of the United States,
any state thereof or the District of Columbia, (2) in the case of a merger,
amalgamation or consolidation by a Person organized or existing under the laws
of Canada or any province thereof, the Successor Borrower shall be an entity
organized or existing under the laws of Canada or any province thereof, and
(3) in the case of a merger, amalgamation or consolidation by a Person not
organized or existing under the laws of the United States, any state thereof,
the District of Columbia, Canada or any province thereof, the Successor Borrower
shall be an entity organized or existing under the laws of the country in which
the non-surviving Borrower was organized or existing or the laws of any state or
province thereof, (B) the Successor Borrower shall expressly assume all the
obligations of a Borrower under this Agreement and the other Loan Documents
pursuant to a supplement hereto or thereto in form reasonably satisfactory to
the Agent, (C) each applicable Guarantor, unless it is the other party to such
merger, amalgamation or consolidation, shall have by a supplement hereto
confirmed that its Guarantee shall apply to the Successor Borrower’s obligations
under this Agreement, (D) each U.S. Domiciled Loan Party and each Foreign
Domiciled Loan Party, as applicable, unless it is the other party to such merger
or consolidation, shall have by a supplement to this Agreement confirmed that
its obligations thereunder shall apply to the Successor Borrower’s obligations
under this Agreement, and (E) such Borrower shall have delivered to the Agent
(1) an officer’s certificate stating that such merger, amalgamation or
consolidation and such supplements to this Agreement and the other Loan
Documents preserve the enforceability of the Guarantee and the perfection and
priority of the Liens under the Security Documents and (2) if reasonably
requested by the Agent, an opinion of counsel to the effect that such merger,
amalgamation or consolidation does not violate this Agreement or any other Loan
Document, and provided further that if the foregoing are satisfied, the
Successor Borrower will succeed to, and be substituted for, such Borrower under
this Agreement;

(b) any Subsidiary of MRC Global (other than a Borrower) or any other Person may
be merged, amalgamated or consolidated with or into any one or more Subsidiaries
of MRC Global, provided that (i) in the case of any merger, amalgamation or
consolidation involving one or more Restricted Subsidiaries, (A) a Restricted
Subsidiary shall be the continuing or surviving entity or (B) MRC Global shall
take all steps necessary to cause the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Restricted Subsidiary) to
become a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving entity or the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Guarantor) shall execute
a supplement or joinder to this Agreement, substantially in the form of Exhibit
I, in order to become a Guarantor under Section 5.10 and a grantor under
Section 7.1 (or in the case of a Guarantor not organized in the U.S. or Canada
enter into other Security Documents) to the extent required under
Section 10.1.13, (iii) no Default or Event of Default would result from the
consummation of such merger, amalgamation or consolidation, (iv) any
Indebtedness incurred to finance such merger, amalgamation or consolidation is
permitted to be incurred by the Term Loan Credit Agreement, and (v) such
Guarantor(s) shall have delivered to the Agent an officer’s certificate stating
that such merger, amalgamation or consolidation and such supplements and/or
joinders to any Security Document preserve the enforceability of the Guarantee
and the perfection and priority of the Liens under the Security Documents;

 

320



--------------------------------------------------------------------------------

(c) any Restricted Subsidiary that is not a Borrower or Guarantor may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any Borrower, a Guarantor or any other Restricted
Subsidiary;

(d) any Guarantor (other than a Borrower) may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
any Borrower or any other Guarantor; and

(e) any Restricted Subsidiary (other than MRMC) may liquidate or dissolve if
(i) the North American Loan Party Agent determines in good faith that such
liquidation or dissolution is in the best interests of the Borrowers and is not
materially disadvantageous to the Lenders and (ii) to the extent such Restricted
Subsidiary is a Loan Party, any assets or business not otherwise disposed of or
transferred in accordance with Section 10.2.4 or 10.2.5, or, in the case of any
such business, discontinued, shall be transferred to, or otherwise owned or
conducted by, another Loan Party after giving effect to such liquidation or
dissolution.

To the extent necessary to effectuate any liquidation or dissolution of a
Restricted Subsidiary that is a Loan Party permitted under Section 10.2.3(e),
the North American Loan Party Agent may request that the Agent and any
applicable Security Trustee release such Loan Party from all of its obligations
under the Loan Documents, and the Agent and such Security Trustee shall release
such Loan Party, provided, that each of the following conditions is satisfied:
(i) the North American Loan Party Agent certifies in writing that such
liquidation or dissolution is permitted under the terms of this Agreement and
the other Loan Documents and that no Event of Default exists or would result
therefrom; (ii) in the case of a liquidation or dissolution of a Borrower, such
Borrower shall have made Full Payment of all Secured Obligations (other than
contingent Guarantee Obligations in respect of the Secured Obligations of the
other Loan Parties) incurred directly by such Borrower prior to its release; and
(iii) the Loan Parties shall have provided such further documentation,
agreements and certifications relating to the proposed liquidation or
dissolution of such Loan Party as the Agent or such Security Trustee may
reasonably request.

10.2.4 Limitation on Sale of Assets. Each Loan Party will not, and will not
permit any of the Restricted Subsidiaries to, (x) convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired (other than any such sale, transfer, assignment or other disposition
resulting from any casualty or condemnation of any assets of such Loan Party or
the Restricted Subsidiaries) or (y) sell to any Person (other than a Borrower or
a Guarantor) any shares owned by it of any Restricted Subsidiary’s Stock and
Stock Equivalents, except that:

(a) any Loan Party and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of (i) inventory in the Ordinary Course of Business, (ii) used
or surplus equipment, vehicles and other assets in the Ordinary Course of
Business and (iii) Permitted Investments;

 

321



--------------------------------------------------------------------------------

(b) any Loan Party and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of other assets (other than accounts receivable) (each a
“Disposition”) for fair value, provided that:

(i) with respect to any Disposition pursuant to this clause (b) for a purchase
price in excess of $10,000,000, such Loan Party or a Restricted Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Permitted
Investments; provided that for the purposes of this clause (i):

(A) any liabilities (as shown on MRC Global’s and its Restricted Subsidiaries’
most recent balance sheet provided hereunder or in the footnotes thereto) of MRC
Global and its Restricted Subsidiaries, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which MRC
Global and all of its Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing,

(B) any securities received by such Loan Party or a Restricted Subsidiary from
such transferee that are converted into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition,
and

(C) any Designated Non-Cash Consideration received by such Loan Party or a
Restricted Subsidiary in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this Section 10.2.4(b) and Section 10.2.4(c) that is at
that time outstanding, not in excess of 6% of Consolidated Total Assets at the
time of the receipt of such Designated Non-Cash Consideration, with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value,

shall in each case under this clause (i) be deemed to be cash; and

(ii) after giving effect to any such sale, transfer or disposition, no Default
or Event of Default shall have occurred and be continuing;

(c) any Loan Party and the Restricted Subsidiaries may make sales of assets to
any Restricted Subsidiary, provided that with respect to any such sales to
Restricted Subsidiaries that are not Guarantors or Borrowers:

(i) such sale, transfer or disposition shall be for fair value; and

(ii) with respect to any Disposition pursuant to this clause (c) for a purchase
price in excess of $10,000,000, such Loan Party or a Restricted Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Permitted
Investments; provided that for the purposes of this clause (ii):

(A) any liabilities (as shown on MRC Global’s and its Restricted Subsidiaries’
most recent balance sheet provided hereunder or in the footnotes thereto) of MRC
Global and its Restricted Subsidiaries, other than liabilities that are by their
terms subordinated to the payment in cash of the

 

322



--------------------------------------------------------------------------------

Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which MRC Global and all of its Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing,

(B) any securities received by such Loan Party or a Restricted Subsidiary from
such transferee that are converted into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition,

(C) any Designated Non-Cash Consideration received by such Loan Party or a
Restricted Subsidiary in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this Section 10.2.4(c) and Section 10.2.4(b) that is at
that time outstanding, not in excess of 6% of Consolidated Total Assets at the
time of the receipt of such Designated Non-Cash Consideration, with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value,

shall in each case under this clause (ii) be deemed to be cash.

(d) any Loan Party and any Restricted Subsidiary may effect any transaction
permitted by Section 10.2.2, 10.2.3, 10.2.5 or 10.2.6;

(e) in addition to selling or transferring accounts receivable pursuant to the
other provisions hereof, any Loan Party and any Restricted Subsidiary may sell
or discount without recourse accounts receivable arising in the Ordinary Course
of Business in connection with the compromise or collection thereof consistent
with such Person’s current credit and collection practices;

(f) any Loan Party and any Restricted Subsidiary may lease, sublease, license or
sublicense (on a non-exclusive basis with respect to any intellectual property)
real, personal or intellectual property in the Ordinary Course of Business;

(g) any Loan Party and any Restricted Subsidiary may make sales, transfers and
other dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(h) any Loan Party and any Restricted Subsidiary may make sales, transfers and
other dispositions of property pursuant to Permitted Sale Leaseback
transactions;

(i) any Loan Party and any Restricted Subsidiary may make Dispositions of
Non-Core Assets or any portion thereof;

(j) any Loan Party and any Restricted Subsidiary may make sales, transfers and
other dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

 

323



--------------------------------------------------------------------------------

(k) any Restricted Subsidiary that is not a Loan Party and is domiciled outside
of Australia, Belgium, Canada, the Netherlands, New Zealand, Norway, Singapore,
the UK and the U.S. may make Dispositions of Accounts and Related Assets to a
Receivables Entity so long as the requirements included in the definition of
Qualified Receivables Transaction have been satisfied.

To the extent necessary to effectuate any disposition of a Loan Party permitted
under Section 10.2.4, the North American Loan Party Agent may request that the
Agent and any applicable Security Trustee release such Loan Party from all of
its obligations under the Loan Documents, and the Agent and such Security
Trustee shall release such Loan Party, provided, that each of the following
conditions is satisfied: (i) the North American Loan Party Agent certifies in
writing that such disposition is permitted under the terms of this Agreement and
the other Loan Documents and that no Event of Default exists or would result
therefrom; (ii) in the case of a disposition of a Borrower, the North American
Loan Party Agent shall have delivered an updated Borrowing Base Certificate pro
forma for such disposition and demonstrating that no Overadvance will result
therefrom; (iii) the net cash proceeds of such disposition are delivered to
Agent for application to the Secured Obligations if Excess Availability is less
than twenty percent (20%) of the Commitments after giving pro forma effect to
such disposition, and, in the case of a disposition of a Borrower, such Borrower
shall have made Full Payment of all Secured Obligations (other than contingent
Guarantee Obligations in respect of the Secured Obligations of the other Loan
Parties) incurred directly by such Borrower prior to its release; and (iv) the
Loan Parties shall have provided such further documentation, agreements and
certifications relating to the proposed disposition of such Loan Party as the
Agent or such Security Trustee may reasonably request. Notwithsatnding the
foregoing, MRC Global and its Restricted Subsidiaries shall not dispose of MRMC.

10.2.5 Limitation on Investments. Each Loan Party will not, and will not permit
any of the Restricted Subsidiaries to, make any advance, loan, extensions of
credit or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of or any assets constituting all or
substantially all or a division or line of business of, or make any other
Investment in, any Person, except:

(a) extensions of trade credit in the Ordinary Course of Business;

(b) Permitted Investments;

(c) loans and advances to officers, directors and employees of any Loan Party or
any of its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes (including employee payroll advances), (ii) in connection with
such Person’s purchase of Stock or Stock Equivalents of MRC Global to the extent
that the amount of such loans and advances are contributed to MRC Global in cash
and (iii) for purposes not described in the foregoing clauses (i) and (ii), in
an aggregate principal amount outstanding not to exceed $10,000,000;

 

324



--------------------------------------------------------------------------------

(d) Investments existing on, or contemplated as of, the date hereof and listed
on Schedule 10.2.5, intercompany Investments existing on the date hereof and any
extensions, renewals or reinvestments thereof, so long as the aggregate amount
of all Investments pursuant to this clause (d) is not increased at any time
above the amount of such Investments existing on the date hereof;

(e) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the Ordinary Course of Business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(f) Investments to the extent that payment for such Investments is made solely
with Stock or Stock Equivalents of MRC Global;

(g) Investments (other than Acquisitions) in (i) U.S. Domiciled Loan Parties and
(ii) any other Persons provided that after giving effect to any such Investment
on the date such Investment is made under this clause (g)(ii), either (A) both
(1) Excess Availability is greater than the higher of (I) 10% of the Commitments
and (II) $79,800,000 and (2) the Consolidated Fixed Charge Coverage Ratio for
the most recent Test Period for which financial statements have been delivered
pursuant to clause (a) or (b) of Section 10.1.1 is greater than 1.0 to 1.0 or
(B) Excess Availability is greater than the higher of (1) 15% of the Commitments
and (2) $126,000,000; provided that if the test set forth in clause (g)(ii)(A)
or (g)(ii)(B) above is not satisfied, then the Loan Parties and the Restricted
Subsidiaries shall be permitted to make Investments in an aggregate amount (net
of repayments) not to exceed $150,000,000 during the term of this Agreement if,
after giving effect to any such Investment on the date such Investment is made,
U.S. Availability is greater than the higher of (x) 10% of the U.S. Revolver
Commitments and (y) $84,000,000;

(h) Permitted Acquisitions;

(i) Investments constituting non-cash proceeds of sales, transfers and other
dispositions of assets to the extent permitted by Section 10.2.4;

(j) Investments made to repurchase or retire Stock of MRC Global owned by any
employee stock ownership plan or key employee stock ownership plan of MRC Global
and its Restricted Subsidiaries;

(k) Investments permitted under Section 10.2.6;

(l) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the Ordinary Course of Business;

(m) Investments in the Ordinary Course of Business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

 

325



--------------------------------------------------------------------------------

(n) advances of payroll payments to employees in the Ordinary Course of
Business;

(o) Guarantee Obligations of any Loan Party or any Restricted Subsidiary of
leases (other than Capital Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the Ordinary Course of
Business;

(p) Investments of a Restricted Subsidiary acquired after the Closing Date or of
any Person merged into any Borrower or merged or consolidated with a Restricted
Subsidiary in accordance with Section 10.2.3 after the Closing Date to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

(q) Investments constituting Guarantee Obligations of Indebtedness permitted
under Section 10.2.1; and

(r) Investments by any Restricted Subsidiary that is not a Loan Party in any
other Restricted Subsidiary that is not a Loan Party or in a Receivables Entity
or by a Receivables Entity in any other Person pursuant to a Qualified
Receivables Transaction.

10.2.6 Limitation on Dividends. MRC Global will not declare or pay any dividends
(other than dividends payable solely in its Stock) or return any capital to its
stockholders or make any other distribution, payment or delivery of property or
cash to its stockholders as such, or redeem, retire, purchase or otherwise
acquire, directly or indirectly, for consideration, any shares of any class of
its Stock or Stock Equivalents or the Stock or Stock Equivalents of any direct
or indirect parent now or hereafter outstanding, or set aside any funds for any
of the foregoing purposes, or permit any of its Restricted Subsidiaries to
purchase or otherwise acquire for consideration (other than in connection with
an Investment permitted by Section 10.2.5) any Stock or Stock Equivalents of MRC
Global, now or hereafter outstanding (all of the foregoing “dividends”),
provided that, so long as no Default or Event of Default exists or would exist
after giving effect thereto:

(a) MRC Global may redeem in whole or in part any of its Stock or Stock
Equivalents for another class of its Stock or Stock Equivalents or with proceeds
from substantially concurrent equity contributions or issuances of new Stock or
Stock Equivalents, provided that such new Stock or Stock Equivalents contain
terms and provisions at least as advantageous to the Lenders in all respects
material to their interests as those contained in the Stock or Stock Equivalents
redeemed thereby;

(b) MRC Global may (i) repurchase shares of its Stock or Stock Equivalents held
by officers, directors and employees of MRC Global and its Restricted
Subsidiaries, so long as such repurchase is pursuant to, and in accordance with
the terms of, management and/or employee stock plans, stock subscription
agreements or shareholder agreements and (ii) repurchase, redeem or otherwise
acquire or retire for value Stock in lieu of withholding Taxes in connection
with any exercise, vesting, settlement or exchange, as applicable, of stock
options, warrants, restricted stock, restricted stock units or other similar
rights for such Persons; provided, that the aggregate amount of all cash paid in
respect of all such shares so repurchased, redeemed

 

326



--------------------------------------------------------------------------------

or otherwise acquired or retired in any calendar year does not exceed the sum of
(i) $10,000,000 plus (ii) all amounts obtained by MRC Global during such
calendar year from the sale of such Stock or Stock Equivalents to other
officers, directors and employees of MRC Global and its Restricted Subsidiaries
in connection with any permitted compensation and incentive arrangements plus
(iii) all amounts obtained from any key-man life insurance policies received
during such calendar year; provided further that the aggregate amount permitted
by the foregoing proviso with respect to any calendar year commencing with 2012
shall be increased by 100% of the amount of unused share repurchases for the
immediately preceding year (such amount, a “carry-over amount”) without giving
effect to any carryover amount that was added in such preceding calendar year
and assuming any such carry-over amount is utilized first and so long as the
aggregate amount of cash paid in respect of all such shares so repurchased,
redeemed or otherwise acquired or retired in any calendar year does not exceed
$20,000,000; and provided still further that the aggregate amount of all cash
paid in respect of all such shares so repurchased, redeemed or otherwise
acquired or retired in any calendar year may exceed the aggregate amount
permitted by the foregoing provisos if Excess Availability is not less than
$100,000,000 after giving effect to such dividend, distribution or other return
of capital;

(c) MRC Global may pay dividends on its Stock or Stock Equivalents, provided
that after giving effect to such payment, either (i) both (A) Excess
Availability is greater than the higher of (1) 15% of the Commitments and
(2) $126,000,000 and (B) the Pro Forma Consolidated Fixed Charge Coverage Ratio
for the most recent Test Period for which financial statements have been
delivered pursuant to clause (a) or (b) of Section 10.1.1 is greater than 1.0 to
1.0 or (ii) Excess Availability is greater than the higher of (A) 20% of the
Commitments and (B) $176,400,000; and

(d) MRC Global may pay dividends constituting repurchases of Stock or Stock
Equivalents upon the cashless exercise of stock options.

10.2.7 Limitations on Debt Payments and Amendments.

(a) Each Loan Party will not, and will not permit any Restricted Subsidiary to,
prepay, repurchase or redeem or otherwise defease any Subordinated Indebtedness
held by a Person other than a Loan Party; provided, that so long as no Default
or Event of Default shall have occurred and be continuing at the date of such
prepayment, repurchase, redemption or other defeasance or would result after
giving effect thereto, any Loan Party or any Restricted Subsidiary may prepay,
repurchase or redeem Subordinated Indebtedness if either (A) both (1) Excess
Availability is greater than the higher of (x) 15% of the Commitments and
(y) $126,000,000 and (2) the Pro Forma Consolidated Fixed Charge Coverage Ratio
for the most recent Test Period for which financial statements have been
delivered pursuant to clause (a) or (b) of Section 10.1.1 is greater than 1.0 to
1.0 or (B) Excess Availability is greater than the higher of (1) 20% of the
Commitments and (2) $176,400,000, in each case after giving effect to such
prepayment, repurchase, redemption or other defeasance.

(b) Each Loan Party will not, and will not permit any Restricted Subsidiary to,
waive, amend, modify, terminate or release any Subordinated Indebtedness to the
extent that any such waiver, amendment, modification, termination or release
would be adverse to the Lenders in any material respect.

(c) The Initial Canadian Borrower will not, and will not permit any Restricted
Subsidiary to, make any payment with respect to the Subordinated Indebtedness
covered by the Subordination Agreement except for the discharge of such
Subordinated Indebtedness as permitted under the Subordination Agreement.

 

327



--------------------------------------------------------------------------------

10.2.8 Limitations on Sale Leasebacks. Each Loan Party will not, and will not
permit any Restricted Subsidiary to, enter into or effect any Sale Leasebacks,
other than Permitted Sale Leasebacks.

10.2.9 Changes in Business. The Loan Parties and their Subsidiaries, taken as a
whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by the Loan Parties and
their Subsidiaries, taken as a whole, on the Closing Date and other business
activities incidental or related to any of the foregoing.

10.2.10 Burdensome Agreements. Each Loan Party will not, and will not permit any
Restricted Subsidiary to, enter into or permit to exist any contractual
obligation (other than this Agreement or any other Loan Document) that limits
the ability of (a) any Restricted Subsidiary that is not a Borrower or Guarantor
to make dividends to any Borrower or any Guarantor or (b) such Borrower or any
Guarantor to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Lenders with respect to the Secured Obligations;
provided that the foregoing clauses (a) and (b) shall not apply to contractual
obligations which (i)(A) exist on the date hereof and (to the extent not
otherwise permitted by this Section 10.2.10) are listed on Schedule 10.2.10 and
(B) to the extent contractual obligations permitted by clause (A) are set forth
in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted renewal, extension or refinancing of such Indebtedness
so long as such renewal, extension or refinancing does not expand the scope of
such contractual obligation, (ii) are binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary of such
Loan Party, so long as such contractual obligations were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary of such Loan
Party; (iii) represent Indebtedness of a Restricted Subsidiary of MRC Global
which is not a Loan Party which is permitted by Section 10.2.1, (iv) arise in
connection with any Disposition permitted by Section 10.2.4, (v) are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 10.2.5 and applicable solely to such
joint venture entered into in the Ordinary Course of Business, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 10.2.1 but solely to the extent any negative pledge
relates to the property financed by or the subject of such Indebtedness,
(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (viii) comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Section 10.2.1 to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness or, in the case of secured Indebtedness incurred pursuant to
Section 10.2.1(b)(ix) or Section 10.2.1(b)(x) only, to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of such Loan Party or any Restricted Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
Ordinary Course of Business, (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the Ordinary Course of
Business, and (xii) exist under the Term Loan Credit Agreement or any
documentation relating to such debt.

 

328



--------------------------------------------------------------------------------

10.3 Financial Covenants. As long as any Commitments or Obligations are
outstanding:

10.3.1 Consolidated Fixed Charge Coverage Ratio. MRC Global and its Restricted
Subsidiaries shall maintain, as of the last day of each fiscal quarter during
the occurrence and continuance of a FCCR Test Event, a Consolidated Fixed Charge
Coverage Ratio of at least 1.0 to 1.0 for the Test Period ending on the last day
of such fiscal quarter.

 

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1 Events of Default. Upon the occurrence of any of the following specified
events (each, an “Event of Default”), if the same shall occur for any reason
whatsoever, whether voluntary or involuntary, by operation of law or otherwise:

11.1.1 Payments. Any Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default in the payment when due of any interest on
the Loans or any fees or any other amounts owing hereunder or under any other
Loan Document and, so long as no Cash Dominion Event exists, such default shall
continue for five or more days; or

11.1.2 Representations, etc. Any representation, warranty or statement made or
deemed made by any Loan Party herein or in any Security Document or any
certificate, statement, report or other document delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

11.1.3 Covenants. Any Loan Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 10.1.1(h), Section 10.1.14, Section 10.2 or
Section 10.3;

(b) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 10.1.1(f) and such default shall continue
unremedied for a period of at least ten (10) Business Days (which period is
shortened to four (4) Business Days if an FCCR Test Event is continuing) after
the earlier of the date on which a Senior Officer of such Loan Party has
knowledge of such default and the date of receipt of written notice by such Loan
Party from the Agent or the Required Lenders; or

(c) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1.1 or 11.1.2 or
clauses (a) or (b) of this Section 11.1.3) contained in this Agreement, any
Security Document or the Fee Letter and such default shall continue unremedied
for a period of at least thirty (30) days after receipt of written notice by
such Loan Party from the Agent or the Required Lenders; or

11.1.4 Default Under Other Agreements. (a) Any Loan Party or any of the
Restricted Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other

 

329



--------------------------------------------------------------------------------

than the Obligations) in excess of $50,000,000 in the aggregate, for MRC Global
and its Restricted Subsidiaries, beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness was created or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist (other than, with respect to Indebtedness consisting of any
Hedge Agreements, termination events or equivalent events pursuant to the terms
of such Hedge Agreements), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity; or (b) without limiting
the provisions of clause (a) above, any such Indebtedness shall be declared to
be due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment or as a mandatory prepayment (and, with respect to
Indebtedness consisting of any Hedge Agreements, other than due to a termination
event or equivalent event pursuant to the terms of such Hedge Agreements), prior
to the stated maturity thereof; or

11.1.5 Bankruptcy, etc. (a) Any Loan Party or any Specified Subsidiary shall
commence a voluntary Insolvency Proceeding; (b) any Foreign Subsidiary that is a
Specified Subsidiary, shall commence a voluntary case, proceeding or action
under domestic or foreign law relating to bankruptcy, judicial management,
insolvency reorganization or relief of debtors legislation of its jurisdiction
of incorporation, in each case as now or hereafter in effect, or any successor
thereto; (c) an involuntary Insolvency Proceeding is commenced against any Loan
Party or any Specified Subsidiary and the petition is not controverted within 10
days after commencement thereof; (d) an involuntary Insolvency Proceeding is
commenced against any Loan Party or any Specified Subsidiary and the petition is
not dismissed within 60 days after commencement thereof; (e) a Creditor
Representative or similar Person is appointed for, or takes charge of, all or
substantially all of the property of any Loan Party or any Specified Subsidiary;
(f) any Loan Party or any Specified Subsidiary commences any other proceeding or
action under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to any Loan Party or
any Specified Subsidiary; (g) there is commenced against any Loan Party or any
Specified Subsidiary any such proceeding or action that remains undismissed for
a period of 60 days; (h) any Loan Party or any Specified Subsidiary is
adjudicated insolvent or bankrupt; (i) any order of relief or other order
approving any such case or proceeding or action is entered; (j) any Loan Party
or any Specified Subsidiary suffers any appointment of any Creditor
Representative or the like for it or any substantial part of its Property to
continue undischarged or unstayed for a period of 60 days; (k) any Loan Party or
any Specified Subsidiary makes a general assignment for the benefit of
creditors; (l) any corporate action is taken by any Loan Party or any Specified
Subsidiary for the purpose of effecting any of the foregoing; (m) (i) any UK
Borrower or Singapore Borrower, (1) is unable or admits inability to pay its
debts as they fall due, (2) suspends making payments on any of its debts or
(3) by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its Indebtedness; or (ii) in respect of any UK Borrower or Singapore
Borrower, (1) the value of its assets is less than that of its liabilities
(taking into account contingent and prospective liabilities) or (2) a moratorium
or other protection from its creditors is declared or imposed in respect of any
its Indebtedness; or (n) any Loan Party or any Specified Subsidiary incorporated
in New Zealand (or the New Zealand based assets or business of any

 

330



--------------------------------------------------------------------------------

other Loan Party or Specified Subsidiary) is declared at risk pursuant to the
Corporations (Investigation and Management) Act 1989 (New Zealand), or a
statutory manager is appointed or any step taken with a view to any such
appointment in respect of it or those assets or business under that Act; or

11.1.6 ERISA. (a) Any U.S. Employee Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof or a waiver of such
standard or extension of any amortization period is sought or granted under
Section 412 of the Code; any U.S. Employee Plan is or shall have been terminated
or is the subject of termination proceedings under ERISA (including the giving
of written notice thereof); an event shall have occurred or a condition shall
exist in either case entitling the PBGC to terminate any U.S. Employee Plan or
to appoint a trustee to administer any U.S. Employee Plan (including the giving
of written notice thereof); any U.S. Employee Plan shall have an accumulated
funding deficiency (whether or not waived); any Loan Party, Subsidiary of a Loan
Party or ERISA Affiliate has incurred or is likely to incur a liability to or on
account of a U.S. Employee Plan under Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code
(including the giving of written notice thereof); (b) there could result from
any event or events set forth in clause (a) of this Section 11.1.6 the
imposition of a lien, the granting of a security interest, or a liability, or
the reasonable likelihood of incurring a lien, security interest or liability;
and (c) such lien, security interest or liability will or would be reasonably
likely to have a Material Adverse Effect; or

11.1.7 Canadian Pension Plan and UK Pensions Regulator. (a) (i) A Termination
Event shall occur or any Canadian Multi-Employer Plan shall be terminated, in
each case, in circumstances which would result or could reasonably be expected
to result in a Canadian Domiciled Loan Party being required to make a
contribution to or in respect of a Canadian Pension Plan or a Canadian
Multi-Employer Plan or results in the appointment, by FSCO, of an administrator
to wind up a Canadian Pension Plan, (ii) any Canadian Domiciled Loan Party is in
default with respect to any required contributions to a Canadian Pension Plan,
or (iii) any Lien arises (save for contribution amounts not yet due) in
connection with any Canadian Pension Plan, provided the events set forth in
clauses (i), (ii) and (iii), individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect (it being acknowledged that,
for purposes of this Section, funding deficiencies and other benefit liabilities
existing as of the Closing Date shall be included in the determination of
whether a Material Adverse Effect has occurred or exists); or

(b) The Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to any UK Domiciled Loan Party and such Financial Support
Direction or Contribution Notice will or would be reasonably likely to have a
Material Adverse Effect; or

11.1.8 Guarantee. Any Guarantee provided by MRC Global or any Material
Subsidiary or any material provision thereof shall cease to be in full force or
effect or any such Guarantor thereunder or any Loan Party shall deny or
disaffirm in writing any such Guarantor’s obligations under the Guarantee (or
any of the foregoing shall occur with respect to a Guarantee provided by a
Subsidiary that is not a Material Subsidiary and shall continue unremedied for a
period of at least 5 Business Days after receipt of written notice to the North
American Loan Party Agent from the Agent or the Required Lenders); or

 

331



--------------------------------------------------------------------------------

11.1.9 Security Documents. Any Security Document pursuant to which the assets of
any Loan Party or any Material Subsidiary are pledged as Collateral or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Agent, any Security Trustee or any Lender) or any grantor thereunder or any
Loan Party shall deny or disaffirm in writing any grantor’s obligations under
such Security Document (or any of the foregoing shall occur with respect to
Collateral provided by a Subsidiary that is not a Material Subsidiary and shall
continue unremedied for a period of at least 5 Business Days after receipt of
written notice to the North American Loan Party Agent from the Agent or the
Required Lenders); or

11.1.10 Judgments. One or more judgments or decrees shall be entered against any
Loan Party or any of the Restricted Subsidiaries involving a liability of
$50,000,000 or more in the aggregate for all such judgments and decrees for MRC
Global and its Restricted Subsidiaries (to the extent not paid or fully covered
by insurance provided by a carrier not disputing coverage) and any such
judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days from the entry thereof; or

11.1.11 Change of Control. A Change of Control shall occur; or

11.1.12 Intercreditor; Subordination. The Intercreditor Agreement shall be
invalidated or otherwise cease to constitute the legal, valid and binding
obligations of the Term Secured Parties (as defined therein) and the
Subordinated Lien Secured Parties (as defined therein), enforceable in
accordance with its terms (to the extent that any Indebtedness held by such
parties remains outstanding) or the subordination provisions of any document or
instrument evidencing any Permitted Additional Debt or other Subordinated
Indebtedness having a principal amount in excess of $15,000,000 that are
subordinated shall be invalidated or otherwise cease to be legal, valid and
binding obligations of the holders of such Permitted Additional Debt or other
Subordinated Indebtedness, enforceable in accordance with their terms;

then, (1) upon the occurrence of any Event of Default described in
Section 11.1.5, automatically, and (2) upon the occurrence of any other Event of
Default, at the request of (or with the consent of) Required Lenders, upon
notice to the Borrowers by the Agent, (A) the Commitment of each Lender and the
obligation of any Fronting Bank to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Loan Party: (I) the
unpaid principal amount of and accrued interest on the Loans, (II) an amount
equal to the maximum amount that may at any time be drawn under all Letters of
Credit then outstanding (regardless of whether any beneficiary under any such
Letter of Credit shall have presented, or shall be entitled at such time to
present, the drafts or other documents or certificates required to draw under
such Letters of Credit), and (III) all other Obligations; provided, the
foregoing shall not affect in any way the obligations of Lenders under
Sections 2.2.2, 2.3.2, 2.4.2, 2.5.2, 2.6.2, 2.7.2, 2.8.2, 2.9.2, or 2.10.2;
(C) the Agent and Security Trustees may enforce any and all Liens and security
interests created pursuant to Security Documents; and (D) the Agent shall direct
the Borrowers to pay (and each Borrower hereby agrees upon receipt of such
notice, or upon the occurrence of any Event of Default specified in
Section 11.1.5 to pay) to the Agent such additional amounts of cash as
reasonably requested by any Fronting Bank, to be held as security for the
Borrowers’ reimbursement Obligations in respect of Letters of Credit then
outstanding.

 

332



--------------------------------------------------------------------------------

11.2 License. Agent is hereby granted an irrevocable (during the continuance of
an Event of Default), non-exclusive license or other right to use, license or
sub-license (without payment of royalty or other compensation to any Loan Party)
any or all intellectual property of Loan Parties, computer hardware and
software, trade secrets, brochures, customer lists, promotional and advertising
materials, labels, packaging materials and other Property, in advertising for
sale, marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral. Each Loan
Party’s rights and interests under intellectual property shall inure to Agent’s
benefit.

11.3 Setoff. At any time during the continuation of an Event of Default, each of
the Agent, any Fronting Bank, any Lender, and any of their Affiliates is
authorized, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Agent, Fronting Bank, such Lender or such
Affiliate to or for the credit or the account of a Loan Party against any
Obligations, irrespective of whether or not the Agent, such Fronting Bank, such
Lender or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or are owed to a branch or office of the Agent, such Fronting Bank, such Lender
or such Affiliate different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of the Agent, each Fronting Bank,
each Lender and each such Affiliate under this Section 11.3 are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.

11.4 Remedies Cumulative; No Waiver.

11.4.1 Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Loan Parties under the Credit Documents are cumulative
and not in derogation of each other. The rights and remedies of the Agent and
Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.

11.4.2 Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of the Agent or any Lender to require strict performance by
Loan Parties with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by the Agent or
any Lender of any payment or performance by a Loan Party under any Loan
Documents in a manner other than that specified therein. It is expressly
acknowledged by Loan Parties that any failure to satisfy a financial covenant on
a measurement date shall not be cured or remedied by satisfaction of such
covenant on a subsequent date.

 

333



--------------------------------------------------------------------------------

11.5 Judgment Currency. If, for the purpose of obtaining judgment in any court
or obtaining an order enforcing a judgment, it becomes necessary to convert any
amount due under this Agreement in any a currency (hereinafter in this
Section 11.5 called the “first currency”) into any other currency (hereinafter
in this Section 11.5 called the “second currency”), then the conversion shall be
made at the Agent’s spot rate of exchange for buying the first currency with the
second currency prevailing at the Agent’s close of business on the Business Day
next preceding the day on which the judgment is given or (as the case may be)
the order is made. Any payment made by an Loan Party to any Credit Party or any
Security Trustee pursuant to this Agreement in the second currency shall
constitute a discharge of the obligations of any applicable Loan Parties to pay
to such Credit Party or such Security Trustee any amount originally due to the
Credit Party or Security Trustee in the first currency under this Agreement only
to the extent of the amount of the first currency which such Credit Party or
such Security Trustee is able, on the date of the receipt by it of such payment
in any second currency, to purchase, in accordance with such Credit Party’s or
such Security Trustee’s normal banking procedures, with the amount of such
second currency so received. If the amount of the first currency falls short of
the amount originally due to such Credit Party or such Security Trustee in the
first currency under this Agreement, Loan Parties agree that they will indemnify
each Credit Party and each Security Trustee against and save such Credit Party
and such Security Trustee harmless from any shortfall so arising. This indemnity
shall constitute an obligation of each such Loan Party separate and independent
from the other obligations contained in this Agreement, shall give rise to a
separate and independent cause of action and shall continue in full force and
effect notwithstanding any judgment or order for a liquidated sum or sums in
respect of amounts due to any Credit Party or any Security Trustee under any
Loan Documents or under any such judgment or order. Any such shortfall shall be
deemed to constitute a loss suffered by such Credit Party or such Security
Trustee and Loan Parties shall not be entitled to require any proof or evidence
of any actual loss. If the amount of the first currency exceeds the amount
originally due to a Credit Party or a Security Trustee in the first currency
under this Agreement, such Credit Party or such Security Trustee shall promptly
remit such excess to Loan Parties. The covenants contained in this Section 11.5
shall survive the Full Payment of the Obligations under this Agreement.

 

SECTION 12. AGENT AND SECURITY TRUSTEES

12.1 Appointment, Authority and Duties of Agent.

12.1.1 Appointment and Authority.

(a) Each Secured Party appoints and designates Bank of America as the Agent
under all Loan Documents. The Agent may, and each Secured Party authorizes the
Agent to, enter into all Loan Documents to which the Agent is intended to be a
party and accept all Security Documents, for the Agent’s benefit and the Pro
Rata benefit of the Secured Parties. Each Secured Party agrees that any action
taken by the Agent, Required Borrower Group Lenders or Required Lenders in
accordance with the provisions of the Loan Documents, and the exercise by the
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Secured Parties. Without limiting the generality of the
foregoing, the Agent, together with the Security Trustees, as applicable, shall
have the sole and exclusive authority to (i) act as the

 

334



--------------------------------------------------------------------------------

disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Loan Documents; (ii) execute and
deliver as the Agent each Loan Document, including any intercreditor or
subordination agreement (or joinder thereto), and accept delivery of each Loan
Document from any Loan Party or other Person; (iii) act as collateral agent for
Secured Parties for purposes of perfecting and administering Liens under the
Loan Documents, and for all other purposes stated therein; (iv) manage,
supervise or otherwise deal with Collateral; and (v) take any Enforcement Action
or otherwise exercise any rights or remedies with respect to any Collateral
under the Loan Documents, Applicable Law or otherwise. The duties of the Agent
shall be ministerial and administrative in nature, and the Agent shall not have
a fiduciary relationship with any Secured Party, Participant or other Person, by
reason of any Loan Document or any transaction relating thereto. The Agent alone
shall be authorized to determine whether any Accounts or Inventory constitute
Eligible Accounts or Eligible Inventory, whether to impose or release any
reserve, or whether any conditions to funding or to issuance of a Letter of
Credit have been satisfied, which determinations and judgments, if exercised in
good faith, shall exonerate the Agent from liability to any Lender or other
Person for any error in judgment.

(b) For the purposes of creating a solidarité active in accordance with
Article 1541 of the Civil Code of Québec between each Secured Party, taken
individually, on the one hand, and the Agent, on the other hand, each Loan Party
and each such Secured Party acknowledge and agree with the Agent that such
Secured Party and the Agent are hereby conferred the legal status of solidary
creditors of each such Loan Party in respect of all Obligations owed by each
such Loan Party to the Agent and such Secured Party hereunder and under the
other Loan Documents (collectively, the “Solidary Claim”) and that, accordingly,
but subject (for the avoidance of doubt) to Article 1542 of the Civil Code of
Québec, each such Loan Party is irrevocably bound towards the Agent and each
Secured Party in respect of the entire Solidary Claim of the Agent and such
Secured Party. As a result of the foregoing, the parties hereto acknowledge that
the Agent and each Secured Party shall at all times have a valid and effective
right of action for the entire Solidary Claim of the Agent and such Secured
Party and the right to give full acquittance for it. Accordingly, and without
limiting the generality of the foregoing, the Agent, as solidary creditor with
each Secured Party, shall at all times have a valid and effective right of
action in respect of the Solidary Claim and the right to give a full acquittance
for same. By its execution of the Loan Documents to which it is a party, each
such Loan Party not a party hereto shall also be deemed to have accepted the
stipulations hereinabove provided. The parties further agree and acknowledge
that such Liens (hypothecs) under the Security Documents and the other Loan
Documents shall be granted to the Agent, for its own benefit and for the benefit
of the Secured Parties, as solidary creditor as hereinabove set forth.

12.1.2 Duties. The Agent shall not have any duties except those expressly set
forth in the Loan Documents. The conferral upon the Agent of any right shall not
imply a duty to exercise such right, unless instructed to do so by Lenders in
accordance with this Agreement.

12.1.3 Agent Professionals. The Agent may perform its duties through agents and
employees. The Agent may consult with and employ Agent Professionals, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by an Agent Professional. The Agent
shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.

 

335



--------------------------------------------------------------------------------

12.1.4 Instructions of Required Lenders. The rights and remedies conferred upon
the Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law. The Agent may
request instructions from Required Lenders, Required Borrower Group Lenders or
other Secured Parties with respect to any act (including the failure to act) in
connection with any Loan Documents, and may seek assurances to its satisfaction
from the Secured Parties of their indemnification obligations against all Claims
that could be incurred by the Agent in connection with any act. The Agent shall
be entitled to refrain from any act until it has received such instructions or
assurances, and the Agent shall not incur liability to any Person by reason of
so refraining. Instructions of Required Lenders or Required Borrower Group
Lenders shall be binding upon all Secured Parties, and no Secured Party shall
have any right of action whatsoever against the Agent as a result of the Agent
acting or refraining from acting in accordance with the instructions of Required
Lenders or Required Borrower Group Lenders. Notwithstanding the foregoing,
instructions by and consent of specific parties shall be required to the extent
provided in Section 14.1.1. In no event shall the Agent be required to take any
action that, in its opinion, is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to personal liability.

12.2 European Security Trustee.

12.2.1 Appointment of the European Security Trustee.

(a) The European Secured Parties appoint the European Security Trustee to hold
(i) any security interest created by any European Security Agreement; and
(ii) the covenants and undertakings of the relevant European Security
Agreements, with respect to any jurisdiction where the concept of trust is
appropriate, on trust for the European Secured Parties and with respect to any
jurisdiction where the concept of trust is not appropriate, as security agent
for the European Secured Parties, and, in each case, the European Security
Trustee accepts that appointment.

(b) The European Security Trustee, its subsidiaries and associated companies may
each retain for its own account and benefit any fee, remuneration and profits
paid to it in connection with (i) its activities under the Loan Documents and
(ii) its engagement in any kind of banking or other business with any Loan
Party.

12.2.2 Delegation. The European Security Trustee may delegate to any Person on
such terms (which may include the power to sub-delegate) and subject to such
conditions as it thinks fit, all or any of the rights, powers, authorities and
discretions vested in it by any of the Loan Documents.

12.2.3 Separate Security Trustees.

(a) The European Security Trustee may (whether for the purpose of complying with
any law or regulation of any overseas jurisdiction, or for any other reason)
appoint any Person to act jointly with the European Security Trustee either as a
separate trustee or as a co-trustee (each an “Appointee”) on such terms and
subject to such conditions as the

 

336



--------------------------------------------------------------------------------

European Security Trustee thinks fit and with such of the rights, powers,
authorities and discretions vested in the European Security Trustee by any Loan
Document as may be conferred by the instrument of appointment of the Appointee.

(b) The European Security Trustee may pay reasonable remuneration to any
Appointee, together with any costs and expenses (including legal fees)
reasonably incurred by the Appointee in connection with its appointment. All
such remuneration, costs and expenses shall be treated, for the purposes of this
Agreement, as paid or incurred by the European Security Trustee.

12.2.4 The European Security Agreements.

(a) Each European Secured Party confirms its approval of the relevant European
Security Agreements and of any security interest intended to be created under
it, and authorizes and instructs the European Security Trustee to execute and
deliver the relevant European Security Agreements.

(b) The European Security Trustee may accept without enquiry the title (if any)
which any Person may have to any assets over which security interest is intended
to be created by the relevant European Security Agreements, and shall not be
liable to any other party for any defect in or failure of any such title.

(c) The European Security Trustee shall not be (i) liable or responsible to any
European Secured Party for any failure to perfect, protect, register, make any
filing or give notice in respect of the security interest intended to be created
by the relevant European Security Agreements, unless that failure arises
directly from its own gross negligence or wilful misconduct; (ii) obliged to
insure any assets over which security interest is intended to be created by the
relevant European Security Agreements, to require any other person to maintain
any such insurance, or to make any enquiry or conduct any investigation into the
legality, validity, effectiveness, adequacy or enforceability of any insurance
existing over any such asset; or (iii) obliged to hold in its own possession the
relevant European Security Agreements, title deed or other document relating to
any assets over which security interest is intended to be created by the
relevant European Security Agreements.

12.2.5 Security Trustee as Proprietor. Each European Secured Party confirms that
it does not wish to be registered as a joint proprietor of any mortgage or
charge created pursuant to the relevant European Security Agreements and
accordingly (a) authorizes the European Security Trustee to hold such mortgages
and charges in its sole name as trustee for the European Secured Parties; and
(b) requests the Land Registry (or other relevant registry) to register the
European Security Trustee as a sole proprietor (or heritable creditor, as the
case may be) of any such mortgage or charge.

12.2.6 Investments. Except to the extent that a European Security Agreement
otherwise requires, any moneys received by the European Security Trustee under
or pursuant to a European Security Agreement may be (a) invested in any
investments which it may select and which are authorized by Applicable Law; or
(b) placed on deposit at any bank or institution (including itself) on such
terms as it may think fit, in each case in the name or under the control

 

337



--------------------------------------------------------------------------------

of the European Security Trustee, and those moneys, together with any accrued
income (net of any applicable Tax) shall be held by the European Security
Trustee to the order of the Agent, and shall be payable to the Agent on demand.

12.2.7 European Secured Parties’ Indemnity to the European Security Trustee.
Each European Secured Party shall indemnify the European Security Trustee, its
delegates and sub-delegates and Appointees (each an “Indemnified Party”), within
three Business Days of demand, against any cost, loss or liability incurred by
the European Security Trustee or the relevant Indemnified Party (otherwise than
by reason of the gross negligence or wilful misconduct of the European Security
Trustee or that Indemnified Party) in acting as European Security Trustee or its
delegate, sub-delegate or Appointee under the relevant European Security
Agreements (except to the extent that the European Security Trustee, or the
relevant Indemnified Party has been reimbursed by any Loan Party pursuant to the
relevant European Security Agreements).

12.2.8 Conduct of business by the European Security Trustee. No provision of
this Agreement will (a) interfere with the right of the European Security
Trustee to arrange its affairs (tax or otherwise) in whatever manner it thinks
fit; (b) oblige the European Security Trustee to investigate or claim any
credit, relief, remission or repayment available to it or the extent, order and
manner of any claim; or (c) oblige the European Security Trustee to disclose any
information relating to its affairs (tax or otherwise) or any computations in
respect of tax.

12.2.9 Liability of European Security Trustee.

(a) The European Security Trustee shall not nor shall any of its officers,
employees or agents from time to time be responsible for: (i) the adequacy,
accuracy and/or completeness of any information (whether oral or written)
supplied by any Loan Party or any other person given in or in connection with
the relevant European Security Agreements; or (ii) the legality, validity,
effectiveness, adequacy or enforceability of the relevant European Security
Agreements or any other agreement, arrangement or document entered into, made or
executed in anticipation of or in connection with the relevant European Security
Agreements.

(b) Without limiting Section 12.2.9(a), the European Security Trustee shall not
be liable for any action taken by it or not taken by it under or in connection
with the relevant European Security Agreements, unless directly caused by its
gross negligence or wilful misconduct.

(c) No party (other than the European Security Trustee) may take any proceedings
against any officer, employee or agent of the European Security Trustee in
respect of any claim it might have against the European Security Trustee or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to the relevant European Security Agreements and any officer, employee
or agent of the European Security Trustee may rely on this Clause 12.2.9 and the
provisions of the Contracts (Rights of Third Parties) Act 1999.

(d) The European Security Trustee shall not be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Loan Documents to be paid by the European Security Trustee, if the European
Security Trustee has

 

338



--------------------------------------------------------------------------------

taken all necessary steps as soon as reasonably practicable to comply with the
regulations or operating procedures of any recognized clearing or settlement
system used by the European Security Trustee for that purpose.

(e) Without affecting the responsibility of the Loan Parties for information
supplied by them or on their behalf in connection with any Loan Document, each
European Secured Party confirms to the European Security Trustee that it has
been, and shall continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with the relevant European Security Agreements including but not
limited to: (i) the financial condition, status and nature of the Loan Parties;
(ii) the legality, validity, effectiveness, adequacy or enforceability of the
relevant European Security Agreements and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with the relevant European Security Agreements; (iii) whether such
European Secured Party has recourse, and the nature and extent of that recourse,
against any party or any of its respective assets under or in connection with
any Loan Document, the transactions contemplated by the European Security
Agreements or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with the relevant European
Security Agreements; and (iv) the adequacy, accuracy and/or completeness of any
information provided by any person under or in connection with the relevant
European Security Agreements, the transactions contemplated by the relevant
European Security Agreements or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
the relevant European Security Agreements.

12.2.10 European Security Agreements.

(a) The European Security Trustee shall accept without investigation,
requisition or objection, such title as any person may have to the assets which
are subject to the relevant European Security Agreements and shall not (i) be
bound or concerned to examine or enquire into the title of any person; (ii) be
liable for any defect or failure in the title of any person, whether that defect
or failure was known to the European Security Trustee or might have been
discovered upon examination or enquiry and whether capable of remedy or not; or
(iii) be liable for any failure on its part to give notice of the relevant
European Security Agreements to any third party or otherwise perfect or register
the security interests created by the relevant European Security Agreements
(unless such failure arises directly from the European Security Trustee’s gross
negligence or wilful misconduct).

(b) The European Security Trustee shall hold the relevant European Security
Agreements and all proceeds of enforcement of them on trust for the European
Secured Parties on the terms and conditions of this Agreement.

(c) The relevant European Security Agreements shall rank as continuing security
interest for the discharge of the liabilities secured by it.

 

339



--------------------------------------------------------------------------------

12.2.11 Disposals.

(a) Subject to Section 12.4.1, the Security Trustee is authorized by each of the
European Secured Parties to execute on behalf of itself and each such European
Secured Party without the need for any further referral to or authority from
such European Secured Party, any release of the security interests created by
the relevant European Security Agreements over that asset and, if such asset
comprises all of the shares in any Loan Party, the European Security Trustee is
further authorized, without the need for any further referral to or authority
from such European Secured Party, to execute a release of any security interests
granted by such Loan Party over its assets pursuant to any of the European
Security Agreements provided that in each such case the proceeds are applied in
the manner provided for in this Agreement as if they were realizations pursuant
to the relevant European Security Agreements.

(b) Each European Secured Party undertakes to execute such releases and other
documents as may be necessary to give effect to the releases specified in
Section 12.2.11(a).

12.2.12 Trust. The perpetuity period for each trust created by this Agreement
shall be 125 years.

12.2.13 Parallel Debt Obligations. In order to ensure the continuing validity of
the security interests governed by Dutch or Belgian law (a) each Dutch Domiciled
Loan Party and each Belgian Domiciled Loan Party irrevocably and unconditionally
undertakes (that undertaking in respect of any amount, a “Parallel Debt
Obligation” and in respect of all of them, the “Parallel Debt Obligations”) to
pay to the European Security Trustee an amount equal to and in the same currency
as all amounts from time to time due and payable by that Loan Party to the
Lenders under the Credit Documents (the obligations to the Lenders in respect of
any amount and a certain currency, an “Original Obligation” and its obligations
to the Lenders in respect of all of them, the “Original Obligations”); (b) the
Parallel Debt Obligations shall be separate from and independent of the Original
Obligations, so that the European Security Trustee will have an independent
right to demand performance of any Parallel Debt Obligation; (c) the Parallel
Debt Obligations shall be owed to the European Security Trustee in its own name
and any European Security Agreement governed by Dutch or Belgian law shall also
be expanded to secure the Parallel Debt Obligations; (d) the Lenders, the Loan
Parties and the European Security Trustee acknowledge that the European Security
Trustee acts in its own name and not as an agent or representative of the
Lenders and the security interests governed by Dutch or Belgian law created in
favor of the European Security Trustee will not be held on trust; (e) other than
as set out in Section 12.2.13(f), the Parallel Debt Obligations shall not limit
or affect the existence of the Original Obligations, for which the Lenders shall
have an independent right to demand performance (to the extent permitted by this
Agreement); (f) payment by the Loan Parties of any Parallel Debt Obligation
shall to the same extent decrease and be a good discharge of the corresponding
Original Obligation owing to the Lenders and payment by the Loan Parties of any
Original Obligations to the Lenders shall to the same extent decrease and be a
good discharge of the corresponding Parallel Debt Obligation owing by it to the
European Security Trustee; and (g) without limiting or affecting the European
Security Trustee’s right to protect, preserve or enforce its rights under any
European Security Agreements governed by Dutch or Belgian law, the European
Security Trustee undertakes to the Lenders not to exercise its rights in respect
of any

 

340



--------------------------------------------------------------------------------

Parallel Debt Obligation without the consent of the Agent. Notwithstanding
clause (f) above, no Loan Party may pay any Parallel Debt Obligation other than
at the instruction of, and in the manner determined by, the European Security
Trustee. For the avoidance of doubt, the Parallel Debt Obligations will become
due and payable (opeisbaar) at the same time as the corresponding Original
Obligations.

12.2.14 Appointment and Retirement of European Security Trustee. The European
Security Trustee (a) subject to the appointment of a successor (in consultation
with the European Loan Party Agent) may, and must if the Agent requires, retire
at any time from its position as European Security Trustee under the Loan
Documents without assigning any reason, and (b) must give notice of its
intention to retire by giving to the other European Secured Parties and the
European Loan Party Agent not less than 30 days’ nor more than 60 days’ notice.

12.2.15 Appointment of Successor. The Agent may, with the approval of the
European Loan Party Agent (such approval not to be unreasonably withheld) other
than during the continuation of an Event of Default, appoint a successor to the
European Security Trustee, during the period of notice in Section 12.2.14. If no
successor is appointed by the Agent, the European Security Trustee may appoint
(after consultation with the Agent and the European Loan Party Agent) its
successor. The European Secured Parties shall promptly enter into any agreements
that the successor may reasonably require to effect its appointment.

12.2.16 Discharge of European Security Trustee. From the date that the
appointment of the successor is effected under Section 12.2.14, the retiring
European Security Trustee must be discharged from any further obligations under
the Loan Documents as European Security Trustee, and the successor to the
European Security Trustee and each of the other European Secured Parties have
the same rights and obligations between themselves as they would have had if the
successor had been a party to those Loan Documents.

12.3 AUS-NZ Security Trustee.

12.3.1 Appointment of AUS-NZ Security Trustee by Australian Facility Secured
Parties. The AUS-NZ Security Trustee is (a) appointed by Australian Facility
Secured Parties to act as trustee of the Australian Security Trust and as the
AUS-NZ Security Trustee for the purpose of the Loan Documents; and
(b) irrevocably authorized to enter into the Loan Documents in its capacity as
trustee of the Australian Security Trust and to take the action on its behalf
and to exercise the rights that are expressly or by implication delegated to the
AUS-NZ Security Trustee by a Loan Document and any other action or rights that
are reasonably incidental.

12.3.2 Additional Australian Facility Security Parties; Transfers by Australian
Lenders. An Australian Lender must not assign, encumber, declare a trust over or
otherwise deal with any of its rights or novate any of its rights and
obligations under any of the Loan Documents to any person other than as
permitted by this Agreement and the other Loan Documents.

12.3.3 Notice of Change: (a) An Australian Facility Secured Party must promptly
notify the Agent of any assignment, encumbrance, declaration of trust over or
other

 

341



--------------------------------------------------------------------------------

dealing with or novation of that Australian Facility Secured Party’s rights,
benefits or obligations under any Credit Document; and (b) the AUS-NZ Security
Trustee may treat each Australian Facility Secured Party (or any assignee or
substitute Australian Facility Secured Party of which the AUS-NZ Security
Trustee has actual notice) as the holder of the benefit of that Australian
Facility Secured Party’s interests under the Credit Documents unless and until
it receives notice under Section 12.3.3 to the contrary.

12.3.4 Distribution of Recoveries. If at any time the AUS-NZ Security Trustee
receives money under a Loan Document that is available for distribution, whether
or not it represents the proceeds of recovery action taken under any Loan
Document, then the AUS-NZ Security Trustee must, subject to any Applicable Law
to the contrary including section 140 of the PPSA Australia, distribute that
money in accordance with this Agreement.

12.3.5 Included as money. Money referred to in Section 12.3.4 includes money
that is received by the AUS-NZ Security Trustee before enforcement proceedings
are commenced under a Loan Document in relation to any Australian Facility
Collateral but which has not been distributed by that time.

12.3.6 Not included as money. Subject to a contrary decision by the Agent
(acting on the instructions of the relevant Required Borrower Group Lenders),
the money referred to in Section 12.3.4 does not constitute recovered money
(being the aggregate amount received in accordance with Section 5.5 that has not
been distributed under this Agreement) if the money is deposited in an interest
bearing suspense account under a Loan Document.

12.3.7 Notices and Instructions. The AUS-NZ Security Trustee must: (a) promptly
send to each Australian Facility Secured Party details of each communication and
document received by it from the Agent or an Australian Domiciled Loan Party in
connection with the Loan Documents, unless the details are of a purely routine
or administrative nature; (b) subject to the other provisions of this Agreement,
act in accordance with any instructions from the Agent (acting on the
instructions of the relevant Required Borrower Group Lenders) or, if so
instructed by them, refrain from exercising rights vested in it under the Loan
Documents; and (c) promptly notify the Agent of any Event of Default of which
the AUS-NZ Security Trustee, acting in its capacity as AUS-NZ Security Trustee,
acquires actual knowledge and of which the Agent does not have actual knowledge.

12.3.8 Limitation on duties. The AUS-NZ Security Trustee has only those duties,
obligations and responsibilities expressly specified in the Loan Documents.

12.3.9 Instructions, Powers and Discretion. Subject to the other provisions of
this Section 12.3.9 and except in relation to amounts due to the AUS-NZ Security
Trustee in its own right, the AUS-NZ Security Trustee agrees to act in
accordance with the instructions of the Agent (acting on the instructions of the
relevant Required Borrower Group Lenders) in exercising its rights under the
Loan Documents.

12.3.10 Exercise of Rights. The AUS-NZ Security Trustee in its capacity as
AUS-NZ Security Trustee must not, without the prior written instructions of the
Agent, (a) exercise rights delegated to or conferred on it under the Loan
Documents; or (b) waive any breach of or otherwise excuse performance of any
obligation of an Australian Domiciled Loan Party under any Loan Document.

 

342



--------------------------------------------------------------------------------

12.3.11 Instructions Binding. Any instruction given to or action taken by the
AUS-NZ Security Trustee in accordance with this Agreement is binding on all
Australian Facility Secured Parties and each Australian Facility Secured Party
authorizes the AUS-NZ Security Trustee to give any consent and do any other
matter or thing necessary or appropriate to give effect to the instruction.

12.3.12 Instructions Given by Agent. The instructions referred to in this
Section 12.3.12 (and any other provisions in this Section 12.3 requiring the
Agent to seek or act in accordance with the Required Borrower Group Lenders’ or
all Australian Lenders’ consent, authority or instructions) are deemed to be
given in accordance with this Agreement, if the Agent communicates such consent,
authority or instructions to the AUS-NZ Security Trustee and states that the
consent, authority or instructions were given or obtained in accordance with
this Agreement. In such event, the AUS-NZ Security Trustee need not enquire
whether the Required Borrower Group Lenders or all Australian Lenders have given
the requisite consent, authority or instructions to the Agent.

12.3.13 Australian Facility Secured Party Rights. If (in the reasonable opinion
of the Agent) the AUS-NZ Security Trustee fails to act in accordance with any
instructions given to it under this Agreement (and within a time deemed
reasonable by the Agent), each Australian Facility Secured Party has a right to
exercise the rights of the AUS-NZ Security Trustee to enable that instruction to
be effected.

12.3.14 AUS-NZ Security Trustee’s Rights. The AUS-NZ Security Trustee may
(a) perform any of its duties, obligations and responsibilities under the Loan
Documents by or through its agents and representatives; (b) refrain from
exercising any rights vested in it under the Loan Documents until it has
received instructions from the Agent, as to whether (and, if it is to be
exercised, the way in which) that right is to be exercised and in all cases will
not incur any liability when (i) acting in accordance with those instructions or
(ii) refraining from acting, either in accordance with those instructions or in
the absence of those instructions; (c) refrain from doing anything that would or
might in its opinion be contrary to any Applicable Law or directive or otherwise
render it liable to any Person and may do anything which is, in its opinion,
necessary to comply with any Applicable Law or directive; (d) assume that no
Default or Event of Default has occurred unless the AUS-NZ Security Trustee
acquires actual knowledge to the contrary; (e) refrain from taking any step (or
further step) to protect or enforce the rights of any Australian Facility
Secured Party under the Loan Documents until it has been indemnified or secured
to its reasonable satisfaction against any and all Claims which it would or
might sustain or incur as a result; (f) hold any of the Loan Documents and any
other related documents with any financial institution or reputable Person whose
business includes undertaking the safe custody of documents or any lawyer or
firm of lawyers selected by the AUS-NZ Security Trustee, and the AUS-NZ Security
Trustee is not responsible for any Claims incurred in connection with the
deposit of those documents and may pay all sums required to be paid on account
or in respect of any deposit of those documents; (g) in the conduct of any
trust, instead of acting personally, employ and pay an agent, being a lawyer, or
other professional person, to transact or conduct, or concur in doing all acts
required to be done by the AUS-NZ

 

343



--------------------------------------------------------------------------------

Security Trustee (including the receipt and payment of money); and (h) appoint
further or additional trustees for the purpose of giving valid receipts without
being liable for the actions of those trustees.

12.3.15 Australian Facility Security Party to Provide Statement. The AUS-NZ
Security Trustee may at any time request (through the Agent or directly) an
Australian Facility Secured Party to provide a statement setting out (a) as at
the date of the statement or any other relevant date specified by the AUS-NZ
Security Trustee, the Australian Facility Secured Obligations owing to such
Australian Facility Secured Party; (b) any other information (including
documents) that the AUS-NZ Security Trustee may reasonably require in relation
to the details and calculations of the amounts under this Section 12.3.15;
(c) if the AUS-NZ Security Trustee requests an Australian Facility Secured Party
to provide a statement under this Section 12.3.15 the Australian Facility
Secured Party must provide that statement within a reasonable time; (d) The
AUS-NZ Security Trustee, as between itself and the other Australian Facility
Secured Parties, may rely on the statement referred to in this Section 12.3.15
as conclusive evidence of its contents, unless (i) the contrary is proved, or
(ii) the AUS-NZ Security Trustee determines it is not reasonably satisfied as to
the correctness of those amounts.

12.3.16 The AUS-NZ Security Trustee may Delegate. (a) If the AUS-NZ Security
Trustee, in its sole discretion, considers that delegation is desirable in
assisting the AUS-NZ Security Trustee to perform its functions under the Loan
Documents, the AUS-NZ Security Trustee may delegate to any person or fluctuating
body of persons all or any of the duties, trusts, powers, authorities and
discretions vested in the AUS-NZ Security Trustee under or in connection with
the Loan Documents; and (b) any delegation under this Section 12.3.16 may be
(i) by power of attorney or in any other manner as the AUS-NZ Security Trustee
may think fit; and (ii) made on the terms and conditions (including power to sub
delegate) as the AUS-NZ Security Trustee may think fit (but the terms and
conditions must not be inconsistent with any of the provision of the Loan
Documents.

12.3.17 AUS-NZ Security Trustee’s Further Rights. The AUS-NZ Security Trustee
may (a) rely on any communication or document believed by it to be genuine;
(b) rely, as to any matter of fact that might reasonably be expected to be
within the knowledge of a Loan Party, on a statement by or on their behalf;
(c) obtain and pay for legal or other expert advice or services that may to it
seem necessary or desirable and rely on that advice; (d) retain for its own
benefit, and without liability to account, any fee or other sum receivable by it
for its own account; and (e) accept deposits from, lend money to, provide any
advisory or other services to or engage in any kind of banking or other business
with any party to the Loan Documents and any Affiliates of any party (and, in
each case, may do so without liability to account).

12.3.18 AUS-NZ Security Trustee as Australian Facility Secured Party. The AUS-NZ
Security Trustee, in its capacity as a Credit Party (if applicable), has the
same rights under this document as any other Credit Party and may exercise those
rights as if it were not acting as AUS-NZ Security Trustee.

12.3.19 AUS-NZ Security Trustee’s Exoneration. The AUS-NZ Security Trustee is
not (a) responsible for the adequacy, accuracy or completeness of any
representation, warranty, statement or information in the Loan Documents or any
notice or other

 

344



--------------------------------------------------------------------------------

document delivered under or referred to in the Loan Documents; (b) responsible
for the execution, delivery, validity, legality, adequacy, enforceability or
admissibility in evidence of the Loan Documents; (c) required to (i) take any
action with respect to the PPSA Australia, other than as directed by the Agent;
or (ii) monitor the PPSA Australia or the implementation of it; (c) obliged to
enquire as to the occurrence or continuation of an Event of Default or Default;
(d) under any obligations other than those for which express provision is made
in a Loan Document to which it is a party; (e) liable for anything done or not
done by it under or in connection with the Loan Documents except in the case of
fraud, gross negligence or wilful misconduct by the AUS-NZ Security Trustee or
any of its agents or representatives; or (f) liable for anything done or not
done by any receiver or manager under or in connection with the Australian
Facility Collateral.

12.3.20 Capacity. This Agreement and the other Loan Documents only bind the
AUS-NZ Security Trustee in its capacity as AUS-NZ Security Trustee and any
obligation of the AUS-NZ Security Trustee under this Agreement or the other Loan
Documents applies to the AUS-NZ Security Trustee in its capacity as AUS-NZ
Security Trustee.

12.3.21 Limited on Liability. No Person to whom the AUS-NZ Security Trustee is
liable under this Agreement or any other Loan Document is entitled to have
recourse in satisfaction of such liability to any assets held by the AUS-NZ
Security Trustee in its personal capacity or in its capacity as trustee of any
trust other than the trust established under and pursuant to the Australian
Security Trust Deed and the recourse of any such person is limited to the
Australian Trust Fund. The AUS-NZ Security Trustee is not liable for any act (or
omission) if it acts (or refrains from acting) in accordance with the
instructions of Agent, provided that Agent is entitled to give those
instructions under and in accordance with the Loan Documents. The provisions of
this Section 12.3.21 will not apply to any obligation or liability of the AUS-NZ
Security Trustee to the extent that it is not satisfied because there is a
reduction in the extent, or an extinguishment, of the AUS-NZ Security Trustee’s
indemnification out of the assets of the Australian Security Trust, as a result
of the AUS-NZ Security Trustee’s fraud, gross negligence or wilful default.

12.3.22 Exoneration. Neither the AUS-NZ Security Trustee nor any of its
directors, officers, employees, agents, attorneys or Affiliates is responsible
or liable to any person (a) because a Loan Party does not perform its
obligations under the Credit Documents; (b) for the financial condition of the
Loan Parties; (c) because any statement, representation or warranty in a Credit
Document given by a party other than the AUS-NZ Security Trustee is incorrect or
misleading; (d) for the effectiveness, genuineness, validity, admissibility in
evidence or sufficiency of the Credit Documents or any document signed or
delivered in connection with the Credit Documents; (e) for the enforceability of
the Credit Documents or any other document signed or delivered in connection
with the Credit Documents against any person (other than the AUS-NZ Security
Trustee); (f) for any loss or damage occurring as a result of it exercising,
failing to exercise or purporting to exercise any right or power under this
Agreement or other Loan Documents; (g) subject to this Agreement: (i) for the
default, negligence or fault of any directors, officers, employees, agents,
delegates, attorneys or Affiliates of the AUS-NZ Security Trustee; (ii) for any
mistake or omission made by it or any directors, officers, employees, agents,
delegates, attorneys or Affiliates of the AUS-NZ Security Trustee; (iii) for any
other matter or thing done, or not done, in relation to the Credit Documents;
(h) for any absence of, or defect in

 

345



--------------------------------------------------------------------------------

title or for its inability to exercise any of its powers under the Loan
Documents; (i) for any failure by a Loan Party to perform its obligations under
any Credit Document; (j) for acting in accordance with the provisions of this
Agreement; or (k) for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of any Credit Document or any certificate or
document given under any of them, except to the extent that the act or omission
amounts to fraud, gross negligence or wilful misconduct by the AUS-NZ Security
Trustee or any directors, officers, employees, agents, delegates, attorneys or
Affiliates of the AUS-NZ Security Trustee or a gross or wilful breach by it of
its obligations under this Agreement. Without limiting this Section 12.3.22, the
AUS-NZ Security Trustee is not responsible or liable to any Person for anything
done or not done in connection with this Agreement by the AUS-NZ Security
Trustee or its directors, officers, employees, agents, attorneys or Affiliates
except to the extent that the act or omission amounts to fraud, gross negligence
or wilful misconduct by the AUS-NZ Security Trustee or a gross or wilful breach
by it of its obligations under this Agreement.

12.3.23 No Reliance on AUS-NZ Security Trustee. Each Australian Facility Secured
Party confirms that it has itself been, is at all times and continues to be,
solely responsible for making its own independent investigation and appraisal of
the business, operations, financial condition, creditworthiness, status and
affairs of the Loan Parties and has not relied, and will not at any time rely,
on the AUS-NZ Security Trustee (a) to provide it with any information relating
to the business, operations, financial condition, creditworthiness, status or
affairs of the Loan Parties, or the condition, whether coming into its
possession before or after providing financial accommodation or facilities to
any of the Loan Parties; or (b) to check or enquire into the adequacy, accuracy
or completeness of any information provided by the Loan Parties or any other
Person under or in connection with the Loan Documents (whether or not the
information has been or is at any time circulated to it by the AUS-NZ Security
Trustee).

12.3.24 Appointment and Retirement of AUS-NZ Security Trustee. The AUS-NZ
Security Trustee (a) subject to the appointment of a successor (in consultation
with the Asian Loan Party Agent) may, and must if the Agent requires, retire at
any time from its position as AUS-NZ Security Trustee under the Loan Documents
without assigning any reason, and (b) must give notice of its intention to
retire by giving to the other Australian Facility Secured Parties and the Asian
Loan Party Agent not less than 30 days’ nor more than 60 days’ notice.

12.3.25 Appointment of Successor. The Agent may, with the approval of the Asian
Loan Party Agent (such approval not to be unreasonably withheld) other than
during the continuation of an Event of Default, appoint a successor to the
AUS-NZ Security Trustee, during the period of notice in Section 12.3.24. If no
successor is appointed by the Agent, the AUS-NZ Security Trustee (after
consulting with Agent and the Asian Loan Party Agent) may appoint its successor.
The Australian Facility Secured Parties shall promptly enter into any agreements
that the successor may reasonably require to effect its appointment.

12.3.26 Discharge of AUS-NZ Security Trustee. From the date that the appointment
of the successor is effected under Section 12.3.25, the retiring AUS-NZ Security
Trustee must be discharged from any further obligations under the Loan Documents
as AUS-NZ Security Trustee, and the successor to the AUS-NZ Security Trustee and
each of the other Australian Facility Secured Parties have the same rights and
obligations between themselves as they would have had if the successor had been
a party to those Loan Documents.

 

346



--------------------------------------------------------------------------------

12.3.27 Australian Facility Secured Parties to Indemnify AUS-NZ Security
Trustee. To the extent that the Loan Parties do not do so on demand or are not
obliged to do so, each Australian Facility Secured Party must on demand
indemnify the AUS-NZ Security Trustee against any Claims sustained or incurred
by the AUS-NZ Security Trustee in (a) complying with any instructions from the
Agent or the Australian Facility Secured Parties; (b) otherwise sustained or
incurred by it in connection with the Loan Documents or its duties, obligations
and responsibilities under the Loan Documents; or (c) as a result of appointing
a receiver or manager under any of the Australian Facility Collateral, except to
the extent that the Claim is sustained or incurred as a result of the fraud,
gross negligence or willful misconduct of the AUS-NZ Security Trustee or any of
its representatives. When there are no Australian Facility Secured Obligations
(including, anything that is reasonably foreseeable as falling within the
definition of Australian Facility Secured Obligations) in relation to an
Australian Facility Secured Party and the relevant Australian Facility Secured
Party is not committed or obliged to make advances or provide any other
financial accommodation to the Australian Domiciled Loan Parties, the relevant
Australian Facility Secured Party ceases to be an Australian Facility Secured
Party on notice in writing to that effect from the Agent and the AUS-NZ Security
Trustee.

12.3.28 Australian Facility Secured Party Notice to Cease. An Australian
Facility Secured Party may, by notice to that effect to the AUS-NZ Security
Trustee, cease to be an Australian Facility Secured Party.

12.3.29 Waiver and Exercise of Rights: The AUS-NZ Security Trustee’s failure or
delay to exercise a power or right does not operate as a waiver of that power or
right and the exercise of a power or right does not preclude either its exercise
in the future or the exercise of any other power or right. A waiver is not
effective unless it is in writing and waiver of a power or right is effective
only in respect of the specific instance to which it relates and for the
specific purpose for which it is given.

12.4 Agreements Regarding Collateral and Field Examination Reports.

12.4.1 Releases; Care of Collateral.

(a) Australian Facility Secured Parties authorize the Agent and AUS-NZ Security
Trustee to release (A) any Lien with respect to any Australian Facility
Collateral (i) upon Full Payment of the Australian Facility Obligations or in
connection with a liquidation or dissolution permitted under Section 10.2.3(e);
(ii) that the Asian Loan Party Agent certifies in writing to the Agent is
subject to a disposal permitted under Section 10.2.4 or a Lien which the Asian
Loan Party Agent certifies is permitted under Section 10.2.2 and entitled to
priority over the Agent’s and AUS-Security Trustee’s Liens (and the Agent or the
AUS-NZ Security Trustee, as applicable, may rely conclusively on any such
certificate without further inquiry); (iii) that does not constitute a material
part of the Australian Facility Collateral; (iv) following an Event of Default,
in connection with an enforcement action and realization on Australian Facility
Collateral; or (v) with the written consent of all Australian Lenders and
(B) any Loan Party from its obligations if such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted under this Agreement.

 

347



--------------------------------------------------------------------------------

(b) Belgian Facility Secured Parties authorize the Agent and European Security
Trustee to release (A) any Lien with respect to any Belgian Facility Collateral
(i) upon Full Payment of the Belgian Facility Obligations or in connection with
a liquidation or dissolution permitted under Section 10.2.3(e); (ii) that the
European Loan Party Agent certifies in writing to the Agent is subject to a
disposal permitted under Section 10.2.4 or a Lien which the European Loan Party
Agent certifies is permitted under Section 10.2.2 and entitled to priority over
the Agent’s and European Security Trustee’s Liens (and the Agent or the European
Security Trustee, as applicable, may rely conclusively on any such certificate
without further inquiry); (iii) that does not constitute a material part of the
Belgian Facility Collateral; (iv) following an Event of Default, in connection
with an enforcement action and realization on Belgian Facility Collateral; or
(v) with the written consent of all Belgian Lenders and (B) any Loan Party from
its obligations if such Person ceases to be a Restricted Subsidiary as a result
of a transaction permitted under this Agreement.

(c) Canadian Facility Secured Parties authorize the Agent to release (A) any
Lien with respect to any Canadian Facility Collateral (i) upon Full Payment of
the Canadian Facility Obligations or in connection with a liquidation or
dissolution permitted under Section 10.2.3(e); (ii) that the North American Loan
Party Agent certifies in writing to the Agent is subject to a disposal permitted
under Section 10.2.4 or a Lien which the North American Loan Party Agent
certifies is permitted under Section 10.2.2 and entitled to priority over the
Agent’s Liens (and the Agent may rely conclusively on any such certificate
without further inquiry); (iii) that does not constitute a material part of the
Canadian Facility Collateral; (iv) following an Event of Default, in connection
with an enforcement action and realization on Canadian Facility Collateral; or
(v) with the written consent of all Canadian Lenders and (B) any Loan Party from
its obligations if such Person ceases to be a Restricted Subsidiary as a result
of a transaction permitted under this Agreement.

(d) Dutch Facility Secured Parties authorize the Agent and European Security
Trustee to release (A) any Lien with respect to any Dutch Facility Collateral
(i) upon Full Payment of the Dutch Facility Obligations or in connection with a
liquidation or dissolution permitted under Section 10.2.3(e); (ii) that the
European Loan Party Agent certifies in writing to the Agent is subject to a
disposal permitted under Section 10.2.4 or a Lien which the European Loan Party
Agent certifies is permitted under Section 10.2.2 and entitled to priority over
the Agent’s and European Security Trustee’s Liens (and the Agent or the European
Security Trustee, as applicable, may rely conclusively on any such certificate
without further inquiry); (iii) that does not constitute a material part of the
Dutch Facility Collateral; (iv) following an Event of Default, in connection
with an enforcement action and realization on Dutch Facility Collateral; or
(v) with the written consent of all Dutch Lenders and (B) any Loan Party from
its obligations if such Person ceases to be a Restricted Subsidiary as a result
of a transaction permitted under this Agreement.

(e) New Zealand Facility Secured Parties authorize the Agent and AUS-NZ Security
Trustee to release (A) any Lien with respect to any New Zealand Facility
Collateral (i) upon Full Payment of the New Zealand Facility Obligations or in
connection with a liquidation

 

348



--------------------------------------------------------------------------------

or dissolution permitted under Section 10.2.3(e); (ii) that the Asian Loan Party
Agent certifies in writing to the Agent is subject to a disposal permitted under
Section 10.2.4 or a Lien which the Asian Loan Party Agent certifies is permitted
under Section 10.2.2 and entitled to priority over the Agent’s and AUS-NZ
Security Trustee’s Liens (and the Agent or the AUS-NZ Security Trustee, as
applicable, may rely conclusively on any such certificate without further
inquiry); (iii) that does not constitute a material part of the New Zealand
Facility Collateral; (iv) following an Event of Default, in connection with an
enforcement action and realization on New Zealand Facility Collateral; or
(v) with the written consent of all New Zealand Lenders and (B) any Loan Party
from its obligations if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted under this Agreement.

(f) Norwegian Facility Secured Parties authorize the Agent to release (A) any
Lien with respect to any Norwegian Facility Collateral (i) upon Full Payment of
the Norwegian Facility Obligations or in connection with a liquidation or
dissolution permitted under Section 10.2.3(e); (ii) that the European Loan Party
Agent certifies in writing to the Agent is subject to a disposal permitted under
Section 10.2.4 or a Lien which the European Loan Party Agent certifies is
permitted under Section 10.2.2 and entitled to priority over the Agent’s Liens
(and the Agent may rely conclusively on any such certificate without further
inquiry); (iii) that does not constitute a material part of the Norwegian
Facility Collateral; (iv) following an Event of Default, in connection with an
enforcement action and realization on Norwegian Facility Collateral; or (v) with
the written consent of all Norwegian Lenders and (B) and any Loan Party from its
obligations if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted under this Agreement.

(g) Singapore Facility Secured Parties authorize the Agent and Singapore
Security Trustee to release (A) any Lien with respect to any Singapore Facility
Collateral (i) upon Full Payment of the Singapore Facility Obligations or in
connection with a liquidation or dissolution permitted under Section 10.2.3(e);
(ii) that the Asian Loan Party Agent certifies in writing to the Agent is
subject to a disposal permitted under Section 10.2.4 or a Lien which the Asian
Loan Party Agent certifies is permitted under Section 10.2.2 and entitled to
priority over the Agent’s and Singapore Security Trustee’s Liens (and the Agent
or the Singapore Security Trustee, as applicable, may rely conclusively on any
such certificate without further inquiry); (iii) that does not constitute a
material part of the Singapore Facility Collateral; (iv) following an Event of
Default, in connection with an enforcement action and realization on Singapore
Facility Collateral; or (v) with the written consent of all Singapore Lenders
and (B) any Loan Party from its obligations if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted under this
Agreement.

(h) UK Facility Secured Parties authorize the Agent and European Security
Trustee to release (A) any Lien with respect to any UK Facility Collateral
(i) upon Full Payment of the UK Facility Obligations or in connection with a
liquidation or dissolution permitted under Section 10.2.3(e); (ii) that the
European Loan Party Agent certifies in writing to the Agent is subject to a
disposal permitted under Section 10.2.4 or a Lien which the European Loan Party
Agent certifies is permitted under Section 10.2.2 and entitled to priority over
the Agent’s and European Security Trustee’s Liens (and the Agent or the European
Security Trustee, as applicable, may rely conclusively on any such certificate
without further inquiry); (iii) that does not constitute a material part of the
UK Facility Collateral; (iv) following an Event of Default, in

 

349



--------------------------------------------------------------------------------

connection with an enforcement action and realization on UK Facility Collateral;
or (v) with the written consent of all UK Lenders and (B) any Loan Party from
its obligations if such Person ceases to be a Restricted Subsidiary as a result
of a transaction permitted under this Agreement.

(i) U.S. Facility Secured Parties authorize the Agent to release (A) any Lien
with respect to any U.S. Facility Collateral (i) upon Full Payment of the U.S.
Facility Obligations or in connection with a liquidation or dissolution
permitted under Section 10.2.3(e); (ii) that the North American Loan Party Agent
certifies in writing to the Agent is subject to a disposal permitted under
Section 10.2.4 or a Lien which the North American Loan Party Agent certifies is
permitted to be sold under Section 10.2.2 and entitled to priority over the
Agent’s Liens (and the Agent may rely conclusively on any such certificate
without further inquiry); (iii) that does not constitute a material part of the
U.S. Facility Collateral; (iv) following an Event of Default, in connection with
an enforcement action and realization on U.S. Facility Collateral; or (v) with
the written consent of all U.S. Lenders and (B) any Loan Party from its
obligations if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted under this Agreement.

(j) The Agent shall have no obligation to assure that any Collateral exists or
is owned by a Loan Party, or is cared for, protected or insured, nor to assure
that the Agent’s or any Security Trustee’s Liens have been properly created,
perfected or enforced, or are entitled to any particular priority, nor to
exercise any duty of care with respect to any Collateral.

12.4.2 Possession of Collateral.

(a) The Agent and Australian Facility Secured Parties appoint each Australian
Lender as agent (for the benefit of Australian Facility Secured Parties) for the
purpose of perfecting Liens in any Australian Facility Collateral held or
controlled by such Australian Lender, to the extent such Liens are perfected by
possession or control.

(b) The Agent and Canadian Facility Secured Parties appoint each Canadian Lender
as agent (for the benefit of Canadian Facility Secured Parties) for the purpose
of perfecting Liens in any Canadian Facility Collateral held or controlled by
such Canadian Lender, to the extent such Liens are perfected by possession or
control.

(c) The Agent and New Zealand Facility Secured Parties appoint each New Zealand
Lender as agent (for the benefit of New Zealand Facility Secured Parties) for
the purpose of perfecting Liens in any New Zealand Facility Collateral held or
controlled by such New Zealand Lender, to the extent such Liens are perfected by
possession or control.

(d) The Agent and Singapore Facility Secured Parties appoint each Singapore
Lender as agent (for the benefit of Singapore Facility Secured Parties) for the
purpose of perfecting Liens in any Singapore Facility Collateral held or
controlled by such Singapore Lender, to the extent such Liens are perfected by
possession or control.

(e) The Agent and U.S. Facility Secured Parties appoint each U.S. Lender as
agent (for the benefit of U.S. Facility Secured Parties) for the purpose of
perfecting Liens in any U.S. Facility Collateral held or controlled by such U.S.
Lender, to the extent such Liens are perfected by possession or control.

(f) If any Lender obtains possession or control of any Collateral, it shall
notify the Agent thereof and, promptly upon the Agent’s request, deliver such
Collateral to the Agent or the applicable Security Trustee or otherwise deal
with it in accordance with the Agent’s instructions.

 

350



--------------------------------------------------------------------------------

12.4.3 Reports. The Agent shall promptly forward to each Applicable Lender, when
complete, copies of any field audit, examination or appraisal report prepared by
or for the Agent with respect to any Loan Party or Collateral (“Report”). Each
Lender agrees (a) that neither Bank of America nor the Agent makes any
representation or warranty as to the accuracy or completeness of any Report, and
shall not be liable for any information contained in or omitted from any Report;
(b) that the Reports are not intended to be comprehensive audits or
examinations, and that the Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon the applicable Loan Parties’ books
and records as well as upon representations of the applicable Loan Parties’
officers and employees; and (c) to keep all Reports confidential and strictly
for such Lender’s internal use, and not to distribute any Report (or the
contents thereof) to any Person (except to such Lender’s Participants, attorneys
and accountants) or use any Report in any manner other than administration of
the Loans and other Obligations. Each Lender shall indemnify and hold harmless
the Agent and any other Person preparing a Report from any action such Lender
may take as a result of or any conclusion it may draw from any Report, as well
as from any Claims arising as a direct or indirect result of the Agent
furnishing a Report to such Lender.

12.5 Reliance By Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it in good faith to be genuine and correct and to have been signed, sent or made
by the proper Person, and upon the advice and statements of Agent Professionals.
The Agent shall have a reasonable and practicable amount of time to act upon any
instruction, notice or other communication under any Loan Document, and shall
not be liable for any delay in acting.

12.6 Action Upon Default. The Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Loan Party Agent,
Required Lenders or Required Borrower Group Lenders specifying the occurrence
and nature thereof. If any Lender acquires knowledge of a Default, Event of
Default or of such conditions, it shall promptly notify the Agent and the other
Lenders thereof in writing. Each Secured Party agrees that, except as otherwise
provided in any Credit Documents or with the written consent of the Agent and
Required Lenders, it will not take any Enforcement Action, accelerate
Obligations (other than Secured Bank Product Obligations), or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, UCC or PPSA sales or other similar dispositions of Collateral or to
assert any rights relating to any Collateral.

12.7 Ratable Sharing. If any Lender shall obtain any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.5.1,
as applicable, such Lender shall forthwith purchase from the Agent, any Fronting
Bank (other than Non-Lender Fronting

 

351



--------------------------------------------------------------------------------

Banks) and the other Applicable Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the amount thereof to the Agent for
application under Section 4.2 and it shall provide a written statement to the
Agent describing the Obligation affected by such payment or reduction. No Lender
shall setoff against any Dominion Account without the prior consent of the
Agent.

12.8 Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY LOAN PARTIES (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF LOAN PARTIES UNDER ANY
CREDIT DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED
BY OR ASSERTED AGAINST ANY SUCH AGENT INDEMNITEE, PROVIDED THE ANY CLAIM AGAINST
AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR THE AGENT (IN
THE CAPACITY OF THE AGENT). In no event shall any Lender have any obligation
hereunder to indemnify or hold harmless an Agent Indemnitee with respect to a
Claim that is determined in a final, non-appealable judgment by a court of
competent jurisdiction to result from the gross negligence or willful misconduct
of such Agent Indemnitee. In the Agent’s discretion, it may reserve for any
Claims made against an Agent Indemnitee, and may satisfy any judgment, order or
settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to the Secured Parties. If the Agent is sued
by any Creditor Representative, debtor-in-possession or other Person for any
alleged preference or fraudulent transfer, then any monies paid by the Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to the Agent by each Lender to the extent of its Pro Rata
share.

12.9 Limitation on Responsibilities of Agent. The Agent shall not be liable to
any Secured Party for any action taken or omitted to be taken under the Credit
Documents, except for losses directly and solely caused by the Agent’s gross
negligence or willful misconduct. The Agent does not assume any responsibility
for any failure or delay in performance or any breach by any Loan Party, Lender
or other Secured Party of any obligations under the Credit Documents. The Agent
does not make any express or implied warranty, representation or guarantee to
the Secured Parties with respect to any Obligations, Collateral, Credit
Documents or Loan Party. No Agent Indemnitee shall be responsible to the Secured
Parties for any recitals, statements, information, representations or warranties
contained in any Credit Documents; the execution, validity, genuineness,
effectiveness or enforceability of any Credit Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance or
performance by any Loan Party of any terms of the Credit Documents, or the
satisfaction of any conditions precedent contained in any Credit Documents.

 

352



--------------------------------------------------------------------------------

12.10 Successor Agent and Co-Agents.

12.10.1 Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and the Loan Party Agents.
Upon receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a U.S. Lender or an Affiliate of a U.S.
Lender; or (b) a commercial bank that is organized under the laws of the United
States or any state or district thereof, has a combined capital surplus of at
least $200,000,000 and (provided no Event of Default exists) is reasonably
acceptable to the Loan Party Agents. Upon acceptance by a successor Agent of an
appointment to serve as the Agent hereunder, or upon appointment of Required
Lenders as successor Agent, such successor Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Agent without
further act, and the retiring Agent shall be discharged from its duties and
obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.8 and 14.2. Notwithstanding any Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while the
Agent. Any successor to Bank of America by merger or acquisition of stock or
this loan shall continue to be the Agent hereunder without further act on the
part of the parties hereto, unless such successor resigns as provided above.

12.10.2 Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If the Agent
believes that it may be limited in the exercise of any rights or remedies under
the Credit Documents due to any Applicable Law, the Agent may appoint an
additional Person who is not so limited, as a separate security trustee,
collateral agent or co-collateral agent. If the Agent so appoints a security
trustee, collateral agent or co-collateral agent, each right and remedy intended
to be available to the Agent under the Credit Documents shall also be vested in
such separate agent. The Secured Parties shall execute and deliver such
documents as the Agent deems appropriate to vest any rights or remedies in such
agent. If any security trustee, collateral agent or co-collateral agent shall
die or dissolve, become incapable of acting, resign or be removed, then all the
rights and remedies of such agent, to the extent permitted by Applicable Law,
shall vest in and be exercised by the Agent until appointment of a new agent.

12.11 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon the Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it deems
necessary concerning the Credit Documents, the Collateral and each Loan Party.
Each Secured Party further acknowledges and agrees that the other Secured
Parties and the Agent have made no representations or warranties concerning any
Loan Party, any Collateral or the legality, validity, sufficiency or
enforceability of any Credit Documents or Obligations. Each Secured Party will,
independently and without reliance upon any other Secured Party or the Agent,
and

 

353



--------------------------------------------------------------------------------

based upon such financial statements, documents and information as it deems
appropriate at the time, continue to make and rely upon its own credit decisions
in making Loans and participating in LC Obligations, and in taking or refraining
from any action under any Credit Documents. Except for notices, reports and
other information expressly requested by a Lender, the Agent shall have no duty
or responsibility to provide any Secured Party with any notices, reports or
certificates furnished to the Agent by any Loan Party or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Loan Party (or any of its Affiliates) which may come into possession of
the Agent or any of Agent’s Affiliates.

12.12 Remittance of Payments and Collections.

12.12.1 Remittances Generally. All payments by any Lender to the Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by the Agent and request for payment is made by the Agent by 11:00 a.m.
(Local Time) on a Business Day, payment shall be made by Lender not later than
2:00 p.m. (Local Time) on such day, and if request is made after 11:00 a.m.
(Local Time), then payment shall be made by 11:00 a.m. (Local Time) on the next
Business Day. Payment by the Agent to any Secured Party shall be made by wire
transfer, in the type of funds received by the Agent. Any such payment shall be
subject to the Agent’s right of offset for any amounts due from such payee under
the Loan Documents.

12.12.2 Failure to Pay. If any Secured Party fails to pay any amount when due by
it to the Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by the Agent as customary in
the banking industry for interbank compensation. In no event shall Loan Parties
be entitled to receive credit for any interest paid by a Secured Party to the
Agent, nor shall any Defaulting Lender be entitled to interest on any amounts
held by Agent pursuant to Section 4.2.

12.12.3 Recovery of Payments. If the Agent pays any amount to a Secured Party in
the expectation that a related payment will be received by the Agent from a Loan
Party and such related payment is not received, then Agent may recover such
amount from each Secured Party that received it. If the Agent determines at any
time that an amount received under any Loan Document must be returned to a Loan
Party or paid to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, the Agent shall not be
required to distribute such amount to any Lender. If any amounts received and
applied by the Agent to any Obligations are later required to be returned by the
Agent pursuant to Applicable Law, each Lender shall pay to the Agent, on demand,
such Lender’s Pro Rata share of the amounts required to be returned.

12.13 Agent in its Individual Capacity. As a Lender, Bank of America shall have
the same rights and remedies under the other Credit Documents as any other
Lender, and the terms “Lenders,” “Required Lenders”, “Required Borrower Group
Lenders” or any similar term shall include Bank of America and its Affiliates in
their capacities as Lenders. Each of Bank of America and its Affiliates may
accept deposits from, lend money to, provide Bank Products to, act as financial
or other advisor to, and generally engage in any kind of business with, the Loan
Parties and their Affiliates, as if Bank of America was not Agent hereunder,
without any duty to account therefor to Lenders. In their individual capacities,
Bank of America and its Affiliates

 

354



--------------------------------------------------------------------------------

may receive information regarding the Loan Parties, their Affiliates and their
Account Debtors (including information subject to confidentiality obligations),
and each Secured Party agrees that Bank of America and its Affiliates shall be
under no obligation to provide such information to any Secured Party, if
acquired in such individual capacity.

12.14 Agent Titles. Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

12.15 Bank Product Providers. Each Secured Bank Product Provider that is not a
Lender, by delivery of a joinder agreement in form and substance reasonably
satisfactory to Agent and the applicable Loan Party Agent, or as otherwise
agreed by Agent and such Loan Party Agent, shall agree to be bound by
Section 5.5 and this Section 12. Each Secured Bank Product Provider shall
indemnify and hold harmless Agent Indemnitees, to the extent not reimbursed by
Loan Parties, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations (except those Claims determined in a final, non-appealable judgment
by a court of competent jurisdiction to result from the gross negligence or
willful misconduct of such Agent Indemnitee).

12.16 No Third Party Beneficiaries. This Section 12 is an agreement solely among
the Secured Parties and the Agent, and shall survive Full Payment of the
Obligations. This Section 12 does not confer any rights or benefits upon Loan
Parties or any other Person. As between Loan Parties and the Agent, any action
that the Agent may take under any Credit Documents or with respect to any
Obligations shall be conclusively presumed to have been authorized and directed
by the Secured Parties.

 

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

13.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Loan Parties, the Agent, Secured Parties, and their respective
successors and assigns, except that (a) no Loan Party shall have the right to
assign its rights or delegate its obligations under any Loan Documents;
provided, that the rights and obligations of a Loan Party Agent may be assigned
in accordance with the requirements of Section 4.4; and (b) any assignment by a
Lender must be made in compliance with Section 13.3. The Agent may treat the
Person which made any Loan as the owner thereof for all purposes until such
Person makes an assignment in accordance with Section 13.3. Any authorization or
consent of a Lender shall be conclusive and binding on any subsequent transferee
or assignee of such Lender. The Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders and Fronting Banks, and the Commitments of, and
principal amounts (and stated interest) of the Loans, Letters of Credit and
other obligations owing to, each Lender or Fronting Bank pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error (provided, that a failure to make any such
recordation, or any error in such recordation, shall not affect the Borrowers’
obligations in respect of such

 

355



--------------------------------------------------------------------------------

Loans, Letters of Credit or other obligations), and the Borrowers, the Agent,
the Lenders and the Fronting Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as the owner of the
Commitments, Loans, Letters of Credit and other obligations recorded in the
Register as owing to such Person, for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender or
Fronting Bank, at any reasonable time and from time to time upon reasonable
prior notice.

13.2 Participations.

13.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Borrower Group Commitments
for all purposes, all amounts payable by Loan Parties within the applicable Loan
Party Group shall be determined as if such Lender had not sold such
participating interests, and Loan Parties within the applicable Loan Party Group
and the Agent shall continue to deal solely and directly with such Lender in
connection with the Loan Documents. Each Lender shall be solely responsible for
notifying its Participants of any matters under the Loan Documents, and the
Agent and the other Lenders shall not have any obligation or liability to any
such Participant. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.8 unless Loan Party
Agent agrees otherwise in writing. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the applicable
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans, Letters of Credit or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents; provided, that a Lender may agree with its
Participant that such Lender will not, without the consent of such Participant,
consent to any amendment, waiver or other modification which (a) forgives
principal, interest or fees, (b) reduces the stated interest rate or fees
payable with respect to any Loan or Borrower Group Commitment in which such
Participant has an interest, (c) postpones the Revolver Commitment Termination
Date or the Swingline Commitment Termination Date in respect of a Borrower Group
in which such Participant has an interest, or any date fixed for any regularly
scheduled payment of principal, interest or fees on such Loan or Commitment, or
(d) releases any Loan Party, Guarantor or substantial portion of the Collateral.

 

356



--------------------------------------------------------------------------------

13.2.3 Benefit of Set-Off. Loan Parties agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.7 as if such Participant were a Lender.

13.3 Assignments.

13.3.1 Permitted Assignments. Subject to Section 13.3.3 below, a Lender may
assign to an Eligible Assignee any of its rights and obligations under the Loan
Documents, as long as (a) each assignment is of a constant, and not a varying,
percentage of the transferor Lender’s rights and obligations under the Loan
Documents (unless otherwise agreed by the Agent) and, in the case of a partial
assignment, is in a minimum principal amount of $5,000,000 (unless otherwise
agreed by the Agent in its discretion) and integral multiples of $1,000,000 in
excess of that amount; (b) except in the case of an assignment in whole of a
Lender’s rights and obligations, the aggregate amount of the Commitments
retained by the transferor Lender is at least $5,000,000 (unless otherwise
agreed by the Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to the Agent, for its acceptance and
recording, an Assignment and Acceptance. Nothing herein shall limit the right of
a Lender to pledge or assign any rights under the Loan Documents to (i) any
Federal Reserve Bank or the United States Treasury as collateral security
pursuant to Regulation A of the Board of Governors and any Operating Circular
issued by such Federal Reserve Bank, or (ii) counterparties to swap agreements
relating to any Loans; provided, that (1) such Lender shall remain the holder of
its Loans and owner of its interest in any Letter of Credit for all purposes
hereunder, (2) Borrowers, the Agent, the other Lenders and Fronting Bank shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, (3) any payment by Loan
Parties to the assigning Lender in respect of any Obligations assigned as
described in this sentence shall satisfy Loan Parties’ obligations hereunder to
the extent of such payment, and (4) no such assignment shall release the
assigning Lender from its obligations hereunder.

13.3.2 Effect; Effective Date. Upon delivery to the Agent of an assignment
notice in the form of Exhibit A-2 and a processing fee of $3,500 (unless
otherwise agreed by the Agent in its discretion), the assignment shall become
effective as specified in the notice, if it complies with this Section 13.3.2.
From such effective date, the Eligible Assignee shall for all purposes be a
Lender under the Loan Documents, and shall have all rights and obligations of a
Lender thereunder. Upon consummation of an assignment, the transferor Lender,
the Agent and Loan Parties shall make appropriate arrangements for issuance of
replacement and/or new Notes, as applicable. The transferee Lender shall comply
with Sections 5.8 and 5.9 and deliver, upon request, an administrative
questionnaire satisfactory to Agent.

13.3.3 Certain Assignees. No assignment or participation may be made to any
Borrower, Affiliate of any Borrower, Defaulting Lender or natural person. In
connection with

 

357



--------------------------------------------------------------------------------

any assignment by a Defaulting Lender, such assignment shall be effective only
upon payment by the Eligible Assignee or Defaulting Lender to the Agent of an
aggregate amount sufficient, upon distribution (through direct payment,
purchases of participations or other compensating actions as the Agent deems
appropriate), (a) to satisfy all funding and payment liabilities then owing by
the Defaulting Lender hereunder, and (b) to acquire its Pro Rata share of all
Loans and LC Obligations. If an assignment by a Defaulting Lender shall become
effective under Applicable Law for any reason without compliance with the
foregoing sentence, then the assignee shall be deemed a Defaulting Lender for
all purposes until such compliance occurs. Notwithstanding anything to the
contrary in this Section 13.3.3, in order to comply with the Dutch Financial
Supervision Act (Wet op het financieel toezicht), the amount transferred in
respect of a Dutch Borrower shall only be permitted if the assignee Dutch Lender
is a Non-Public Lender.

13.3.4 Replacement of Certain Lenders. If (x) a Lender (a) fails to give its
consent to any amendment, waiver or action for which consent of all Lenders was
required and Required Lenders consented, (b) is a Defaulting Lender, or
(c) gives a notice under Section 3.5 or requests compensation under Section 3.7
or 3.8, or (y) if any Borrower is required to pay additional amounts or
indemnity payments with respect to a Lender under Section 5.8, then, in addition
to any other rights and remedies that any Person may have, the Agent or a Loan
Party Agent may, by notice to such Lender within 120 days after such event,
require such Lender to assign all of its rights and obligations under the Loan
Documents to one or more Eligible Assignees, pursuant to appropriate Assignment
and Acceptances, within 20 days after the notice. The Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment and Acceptance if
the Lender fails to execute it. Such Lender shall be entitled to receive, in
cash, concurrently with such assignment, all amounts owed to it under the Loan
Documents at par, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).

 

SECTION 14. MISCELLANEOUS

14.1 Consents, Amendments and Waivers.

14.1.1 Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of the Agent (with the
consent of Required Lenders) and each Loan Party party to such Loan Document;
provided, that:

(a) without the prior written consent of the Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of the Agent;

(b) (i) without the prior written consent of each U.S. Fronting Bank, no
modification shall be effective with respect to any U.S. LC Obligations or
Sections 2.10.1, 2.10.2 or 2.10.3 or any other provision in a Loan Document that
relates to any rights, duties or discretion of any U.S. Fronting Bank,
(ii) without the prior written consent of each Australian Fronting Bank, no
modification shall be effective with respect to any Australian LC Obligations or
Sections 2.2.1, 2.2.2 or 2.2.3 or any other provision in a Loan Document that
relates to any

 

358



--------------------------------------------------------------------------------

rights, duties or discretion of the Australian Fronting Bank, (iii) without the
prior written consent of each Belgian Fronting Bank, no modification shall be
effective with respect to any Belgian LC Obligations or Sections 2.3.1, 2.3.2 or
2.3.3 or any other provision in a Loan Document that relates to any rights,
duties or discretion of the Belgian Fronting Bank, (iv) without the prior
written consent of each Canadian Fronting Bank, no modification shall be
effective with respect to any Canadian LC Obligations or Sections 2.4.1, 2.4.2
or 2.4.3 or any other provision in a Loan Document that relates to any rights,
duties or discretion of the Canadian Fronting Bank, (v) without the prior
written consent of each Dutch Fronting Bank, no modification shall be effective
with respect to any Dutch LC Obligations or Sections 2.5.1, 2.5.2 or 2.5.3 or
any other provision in a Loan Document that relates to any rights, duties or
discretion of the Dutch Fronting Bank, (vi) without the prior written consent of
each New Zealand Fronting Bank, no modification shall be effective with respect
to any New Zealand LC Obligations or Sections 2.6.1, 2.6.2 or 2.6.3 or any other
provision in a Loan Document that relates to any rights, duties or discretion of
the New Zealand Fronting Bank, (vii) without the prior written consent of each
Norwegian Fronting Bank, no modification shall be effective with respect to any
Norwegian LC Obligations or Sections 2.7.1, 2.7.2 or 2.7.3 or any other
provision in a Loan Document that relates to any rights, duties or discretion of
the Norwegian Fronting Bank, (viii) without the prior written consent of each
Singapore Fronting Bank, no modification shall be effective with respect to any
Singapore LC Obligations or Sections 2.8.1, 2.8.2 or 2.8.3 or any other
provision in a Loan Document that relates to any rights, duties or discretion of
the Singapore Fronting Bank, and (ix) without the prior written consent of each
UK Fronting Bank, no modification shall be effective with respect to any UK LC
Obligations or Sections 2.9.1, 2.9.2 or 2.9.3 or any other provision in a Loan
Document that relates to any rights, duties or discretion of the UK Fronting
Bank; provided that, notwithstanding the foregoing, no Non-Lender Fronting Bank
shall have any consent rights pursuant to this clause (b);

(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (i) increase
the Borrower Group Commitment of such Lender; (ii) reduce the amount of, or
waive or delay payment of, any principal, interest or fees payable to such
Lender (except as provided in Section 4.2); or (iii) increase the aggregate
amount of all Commitments other than as provided in Section 2.1.6;

(d) without the prior written consent of all (i) Lenders (except any Defaulting
Lender as provided in Section 4.2), no modification shall be effective that
would (A) extend any Revolver Commitment Termination Date, any Swingline
Commitment Termination Date or the Facility Termination Date; (B) alter
Section 5.5; (C) amend the definitions of Pro Rata, Required Lenders, Required
Borrower Group Lenders, Super-Majority Borrower Group Lenders or Super-Majority
Lenders; (D) amend this Section 14.1.1; or (E) increase the Commitments in
excess of the Maximum Facility Amount; and (ii) U.S. Lenders and all Canadian
Lenders (in each case except any Defaulting Lender as provided in Section 4.2),
no modification shall be effective that would alter Section 7.1 (except to add
Collateral);

 

359



--------------------------------------------------------------------------------

(e) without the prior written consent of the Super-Majority Borrower Group
Lenders having commitments to a Borrower Group, no amendment or waiver shall be
effective that would:

(i) with respect to Lenders having Borrower Group Commitments to the Australian
Borrowers, (A) amend the definitions of Australian Borrowing Base or Total
Australian Borrowing Base (and the defined terms used in such definitions) if
the effect of such amendment is to increase the advance rates contained therein,
to make more credit available or to add new types of Collateral thereunder,
(B) increase the advance rates applicable to the Australian Borrowers,
(C) release a material portion (but less than all or substantially all) of the
Australian Facility Collateral, except as currently contemplated by
Section 12.4.1(a), provided that a release of all or substantially all of the
Australian Facility Collateral requires the prior written consent of all
Australian Lenders, (D) release any Australian Facility Loan Party from
liability for any Australian Facility Obligations except as otherwise provided
in this Agreement, (E) except as permitted under Section 10.2.2, subordinate
Agent’s or AUS-NZ Security Trustee’s Lien on any Australian Facility Collateral
or subordinate any Australian Facility Obligations in right of payment to any
other Indebtedness or (F) amend the definition of Australian Availability;

(ii) with respect to Lenders having Borrower Group Commitments to the Belgian
Borrowers, (A) amend the definitions of Belgian Borrowing Base or Total Belgian
Borrowing Base (and the defined terms used in such definitions) if the effect of
such amendment is to increase the advance rates contained therein, to make more
credit available or to add new types of Collateral thereunder, (B) increase the
advance rates applicable to the Belgian Borrowers, (C) release a material
portion (but less than all or substantially all) of the Belgian Facility
Collateral, except as currently contemplated by Section 12.4.1(b), provided that
a release of all or substantially all of the Belgian Facility Collateral
requires the prior written consent of all Belgian Lenders, (D) release any
Belgian Facility Loan Party from liability for any Belgian Facility Obligations
except as otherwise provided in this Agreement, (E) except as permitted under
Section 10.2.2, subordinate Agent’s or European Security Trustee’s Lien on any
Belgian Facility Collateral or subordinate any Belgian Facility Obligations in
right of payment to any other Indebtedness or (F) amend the definition of
Belgian Availability;

(iii) with respect to Lenders having Borrower Group Commitments to the Canadian
Borrowers, (A) amend the definitions of Canadian Borrowing Base or Total
Canadian Borrowing Base (and the defined terms used in such definitions) if the
effect of such amendment is to increase the advance rates contained therein, to
make more credit available or to add new types of Collateral thereunder,
(B) increase the advance rates applicable to the Canadian Borrowers, (C) release
a material portion (but less than all or substantially all) of the Canadian
Facility Collateral, except as currently contemplated by Section 12.4.1(c),
provided that a release of all or substantially all of the Canadian Facility
Collateral requires the prior written consent of all Canadian Lenders,
(D) release any Canadian Facility Loan Party from liability for any Canadian
Facility Obligations except as otherwise provided in this Agreement, (E) except
as permitted under Section 10.2.2, subordinate Agent’s Lien on any Canadian
Facility Collateral or subordinate any Canadian Facility Obligations in right of
payment to any other Indebtedness or (F) amend the definition of Canadian
Availability;

 

360



--------------------------------------------------------------------------------

(iv) with respect to Lenders having Borrower Group Commitments to the Dutch
Borrowers, (A) amend the definitions of Dutch Borrowing Base or Total Dutch
Borrowing Base (and the defined terms used in such definitions) if the effect of
such amendment is to increase the advance rates contained therein, to make more
credit available or to add new types of Collateral thereunder, (B) increase the
advance rates applicable to the Dutch Borrowers, (C) release a material portion
(but less than all or substantially all) of the Dutch Facility Collateral,
except as currently contemplated by Section 12.4.1(d), provided that a release
of all or substantially all of the Dutch Facility Collateral requires the prior
written consent of all Dutch Lenders, (D) release any Dutch Facility Loan Party
from liability for any Dutch Facility Obligations except as otherwise provided
in this Agreement, (E) except as permitted under Section 10.2.2, subordinate
Agent’s or European Security Trustee’s Lien on any Dutch Facility Collateral or
subordinate any Dutch Facility Obligations in right of payment to any other
Indebtedness or (F) amend the definition of Dutch Availability;

(v) with respect to Lenders having Borrower Group Commitments to the New Zealand
Borrowers, (A) amend the definitions of New Zealand Borrowing Base or Total New
Zealand Borrowing Base (and the defined terms used in such definitions) if the
effect of such amendment is to increase the advance rates contained therein, to
make more credit available or to add new types of Collateral thereunder,
(B) increase the advance rates applicable to the New Zealand Borrowers,
(C) release a material portion (but less than all or substantially all) of the
New Zealand Facility Collateral, except as currently contemplated by
Section 12.4.1(e), provided that a release of all or substantially all of the
New Zealand Facility Collateral requires the prior written consent of all New
Zealand Lenders, (D) release any New Zealand Facility Loan Party from liability
for any New Zealand Facility Obligations except as otherwise provided in this
Agreement, (E) except as permitted under Section 10.2.2, subordinate Agent’s or
AUS-NZ Security Trustee’s Lien on any New Zealand Facility Collateral or
subordinate any New Zealand Facility Obligations in right of payment to any
other Indebtedness or (F) amend the definition of New Zealand Availability;

(vi) with respect to Lenders having Borrower Group Commitments to the Norwegian
Borrowers, (A) amend the definition of Norwegian Borrowing Base (and the defined
terms used in such definitions) if the effect of such amendment is to increase
the advance rates contained therein, to make more credit available or to add new
types of Collateral thereunder, (B) increase the advance rates applicable to the
Norwegian Borrowers, (C) release a material portion (but less than all or
substantially all) of the Norwegian Facility Collateral, except as currently
contemplated by Section 12.4.1(f), provided that a release of all or
substantially all of the Norwegian Facility Collateral requires the prior
written consent of all Norwegian Lenders, (D) release any Norwegian Facility
Loan Party from liability for any Norwegian Facility Obligations except as
otherwise provided in this Agreement, (E) except as permitted under
Section 10.2.2, subordinate Agent’s or European Security Trustee’s Lien on any
Norwegian Facility Collateral or subordinate any Norwegian Facility Obligations
in right of payment to any other Indebtedness or (F) amend the definition of
Norwegian Availability;

 

361



--------------------------------------------------------------------------------

(vii) with respect to Lenders having Borrower Group Commitments to the Singapore
Borrowers, (A) amend the definitions of Singapore Borrowing Base or Total
Singapore Borrowing Base (and the defined terms used in such definitions) if the
effect of such amendment is to increase the advance rates contained therein, to
make more credit available or to add new types of Collateral thereunder,
(B) increase the advance rates applicable to the Singapore Borrowers,
(C) release a material portion (but less than all or substantially all) of the
Singapore Facility Collateral, except as currently contemplated by
Section 12.4.1(g), provided that a release of all or substantially all of the
Singapore Facility Collateral requires the prior written consent of all
Singapore Lenders, (D) release any Singapore Facility Loan Party from liability
for any Singapore Facility Obligations except as otherwise provided in this
Agreement, (E) except as permitted under Section 10.2.2, subordinate Agent’s or
Singapore Security Trustee’s Lien on any Singapore Facility Collateral or
subordinate any Singapore Facility Obligations in right of payment to any other
Indebtedness or (F) amend the definition of Singapore Availability;

(viii) with respect to Lenders having Borrower Group Commitments to the UK
Borrowers, (A) amend the definitions of UK Borrowing Base or Total UK Borrowing
Base (and the defined terms used in such definitions) if the effect of such
amendment is to increase the advance rates contained therein, to make more
credit available or to add new types of Collateral thereunder, (B) increase the
advance rates applicable to the UK Borrowers, (C) release a material portion
(but less than all or substantially all) of the UK Facility Collateral, except
as currently contemplated by Section 12.4.1(h), provided that a release of all
or substantially all of the UK Facility Collateral requires the prior written
consent of all UK Lenders, (D) release any UK Facility Loan Party from liability
for any UK Facility Obligations except as otherwise provided in this Agreement,
(E) except as permitted under Section 10.2.2, subordinate Agent’s or European
Security Trustee’s Lien on any UK Facility Collateral or subordinate any UK
Facility Obligations in right of payment to any other Indebtedness or (F) amend
the definition of UK Availability; or

(ix) with respect to Lenders having Borrower Group Commitments to the U.S.
Borrowers, (A) amend the definition of U.S. Borrowing Base (and the defined
terms used in such definitions) if the effect of such amendment is to increase
the advance rates contained therein, to make more credit available or to add new
types of Collateral thereunder, (B) increase the advance rates applicable to the
U.S. Borrowers, (C) release any material portion (but less than all or
substantially all) of the U.S. Facility Collateral, except as currently
contemplated by Section 12.4.1(i), provided that a release of all or
substantially all of the U.S. Facility Collateral requires the prior written
consent of all U.S. Lenders, (D) release any U.S. Facility Loan Party from
liability for any U.S. Facility Obligations except as otherwise provided in this
Agreement, (E) except as permitted under Section 10.2.2, subordinate Agent’s
Lien on any U.S. Facility Collateral or subordinate any U.S. Facility
Obligations in right of payment to any other Indebtedness or (F) amend the
definition of U.S. Availability;

(f) without the prior written consent of the Super-Majority Lenders, no
amendment or waiver shall be effective that would amend the definition of Excess
Availability;

 

362



--------------------------------------------------------------------------------

(g) notwithstanding anything in this Section 14.1.1 to the contrary, if the
Agent and the North American Loan Party Agent shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of the Loan Documents, then the Agent and the North American Loan
Party Agent shall be permitted to amend such provision, and, in each case, such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders to the Agent within ten Business Days following receipt of
notice thereof; and

(h) each Lender authorizes Agent to enter into a restatement of the
Intercreditor Agreement following the Closing Date in the form of Exhibit K with
such immaterial changes thereto as the Agent may agree.

14.1.2 Foreign Cross-Guarantee. Following the date on which a Foreign Borrower’s
Obligations have been guaranteed by other Foreign Borrowers pursuant to an
effective Foreign Cross-Guarantee and a request for such amendment by the North
American Loan Party Agent, Agent will give favorable consideration on a case by
case basis, taking into account financial assistance rules and other legal
considerations, to recommending an amendment permitting such Foreign Borrower’s
utilization of Availability from the other Foreign Borrowers that have
guaranteed such Obligations in order to borrow amounts in excess of its
individual Borrowing Base (but not to exceed the applicable Foreign Revolver
Commitment amount for such Foreign Borrower’s jurisdiction) which utilization
will reduce availability to such other Foreign Borrowers on a dollar for dollar
basis.

14.1.3 Limitations. The agreement of Loan Parties shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, the Agent, the Security Trustees and/or any
Fronting Bank as among themselves. Only the consent of the parties to the Fee
Letter or any agreement relating to a Bank Product shall be required for any
modification of such agreement. Neither any Non-Lender Fronting Bank nor any
non-Lender that is a party to a Bank Product agreement shall have any right to
participate in any manner in modification of any Loan Document. The making of
any Loans during the existence of a Default or Event of Default shall not be
deemed to constitute a waiver of such Default or Event of Default, nor to
establish a course of dealing. Any waiver or consent granted by the Agent or
Lenders hereunder shall be effective only if in writing and only for the matter
specified.

14.1.4 Payment for Consents. After the Closing Date, no Loan Party will,
directly or indirectly, pay any remuneration or other thing of value, whether by
way of additional interest, fee or otherwise, to any Lender (in its capacity as
a Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent.

14.2 Indemnity. IN ADDITION TO THE INDEMNIFICATION OBLIGATIONS SET FORTH IN
SECTION 5.8 OR ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
EACH LOAN PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY
CLAIMS THAT MAY BE

 

363



--------------------------------------------------------------------------------

INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY
LOAN PARTY OR OTHER PERSON OR ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In
no event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence, willful misconduct or bad
faith of such Indemnitee, and no Loan Party shall have any obligation to
indemnify or hold harmless an Indemnitee for disputes solely among Indemnitees
and not relating to any act or omission of any Loan Party or its Affiliates
(other than any action involving the Agent, any Security Trustee, any Fronting
Bank or any Swingline Lender, in each case in its capacity as such, in which
case this indemnity shall apply with respect to each such Person, as applicable,
to the extent otherwise available). The indemnity under this Section 14.2 shall
not apply to any Taxes, other than Taxes arising with respect to a non-Tax
Claim.

14.3 Notices and Communications.

14.3.1 Notice Address. Subject to Section 4.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Loan Party, at the applicable Loan Party Agent’s address shown on the
signature pages hereof, and to any other Person at its address shown on the
signature pages hereof (or, in the case of a Person who becomes a Lender after
the Closing Date, at the address shown on its Assignment and Acceptance), or at
such other address as a party may hereafter specify by notice in accordance with
this Section 14.3. Each such notice or other communication shall be effective
only (a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the local mail system of the recipient,
with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery (including overnight and courier service),
when duly delivered to the notice address with receipt acknowledged.
Notwithstanding the foregoing, no notice to Agent pursuant to Sections 2.1.3,
2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, 2.9, 2.10, 3.1.1, 3.1.2 or 4.1.1 shall be
effective until actually received by the individual to whose attention at Agent
such notice is required to be sent. Any written notice or other communication
that is not sent in conformity with the foregoing provisions shall nevertheless
be effective on the date actually received by the noticed party. Any notice
received by North American Loan Party Agent shall be deemed received by all Loan
Parties.

14.3.2 Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.1, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.3. The Agent and Lenders make
no assurances as to the privacy and security of electronic communications.
Electronic mail and voice mail may not be used as effective notice under the
Loan Documents.

14.3.3 Non-Conforming Communications. The Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Loan Party even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Loan Party shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Loan Party.

 

364



--------------------------------------------------------------------------------

14.4 Performance of Loan Parties’ Obligations. The Agent may, in its discretion
at any time and from time to time, at the expense of the Loan Parties of the
applicable Loan Party Group, pay any amount or do any act required of a Loan
Party under any Loan Documents or otherwise lawfully requested by the Agent to
(a) enforce any Loan Documents or collect any Obligations; (b) protect, insure,
maintain or realize upon any Collateral; or (c) defend or maintain the validity
or priority of the Agent’s or any Security Trustee’s Liens in any Collateral,
including any payment of a judgment, insurance premium, warehouse charge,
finishing or processing charge, or landlord claim, or any discharge of a Lien.
All payments, costs and expenses (including Extraordinary Expenses) of the Agent
under this Section 14.4 shall be reimbursed to the Agent by Loan Parties, on
demand, with interest from the date incurred to the date of payment thereof at
the Default Rate applicable to U.S. Base Rate Loans. Any payment made or action
taken by Agent under this Section 14.4 shall be without prejudice to any right
to assert an Event of Default or to exercise any other rights or remedies under
the Loan Documents.

14.5 Credit Inquiries. Each Loan Party hereby authorizes the Agent and Lenders
(but they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Loan Party or Subsidiary.

14.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8 Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when the
Agent has received counterparts bearing the signatures of all parties hereto.
Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.

14.9 Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

365



--------------------------------------------------------------------------------

14.10 Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for the Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of the Agent, Lenders or any
other Secured Party pursuant to the Credit Documents shall be deemed to
constitute the Agent and any Secured Party to be a partnership, association,
joint venture or any other kind of entity, nor to constitute control of any Loan
Party.

14.11 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Credit Document, Loan Parties acknowledge
and agree that (a)(i) this credit facility and any related arranging or other
services by the Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Loan Parties and such Person;
(ii) Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Loan Parties are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Credit Documents; (b) each of
the Agent, Lenders, their Affiliates and any arranger is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Loan Parties, any of their Affiliates or any other Person, and has
no obligation with respect to the transactions contemplated by the Credit
Documents except as expressly set forth therein; and (c) the Agent, Lenders,
their Affiliates and any arranger may be engaged in a broad range of
transactions that involve interests that differ from those of Loan Parties and
their Affiliates, and have no obligation to disclose any of such interests to
Loan Parties or their Affiliates. To the fullest extent permitted by Applicable
Law, each Loan Party hereby waives and releases any claims that it may have
against the Agent, Lenders, their Affiliates and any arranger with respect to
any breach of agency or fiduciary duty in connection with any transaction
contemplated by a Loan Document.

14.12 Confidentiality.

14.12.1 General Provisions. Each of the Agent, Lenders and each Fronting Bank
shall maintain the confidentiality of all Information (as defined below), except
that Information may be disclosed (a) to its Affiliates, and to its and their
partners, members, directors, officers, employees, agents, advisors and
representatives (provided such Persons are informed of the confidential nature
of the Information and instructed to keep it confidential); (b) to the extent
requested by any governmental, regulatory or self-regulatory authority
purporting to have jurisdiction over it or its Affiliates; (c) to the extent
required by Applicable Law or by any subpoena or other legal process; (d) to any
other party hereto; (e) in connection with any action or proceeding, or other
exercise of rights or remedies, relating to any Loan Documents or Obligations;
(f) subject to an agreement containing provisions substantially the same (or at
least as restrictive) as this Section 14.12, to any Transferee or any actual or
prospective party (or its advisors) to any Bank Product; (g) with the consent of
a Loan Party Agent; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 14.12 or (ii) is
available to the Agent, any Lender, Fronting Bank or any of their Affiliates on
a non-confidential basis from a source other than Loan Parties or (i) on a
confidential basis to any rating agency in connection with rating any Borrower
or its Subsidiaries. Notwithstanding the

 

366



--------------------------------------------------------------------------------

foregoing, the Agent and Lenders may publish or disseminate general information
describing this credit facility, including the names and addresses of Loan
Parties and a general description of Loan Parties’ businesses, and may use Loan
Parties’ logos, trademarks or product photographs in advertising materials. As
used herein, “Information” means all information received from a Loan Party or
Subsidiary relating to it or its business that is identified as confidential
when delivered. Any Person required to maintain the confidentiality of
Information pursuant to this Section 14.12 shall be deemed to have complied if
it exercises the same degree of care that it accords its own confidential
information. Each of the Agent, Lenders and each Fronting Bank acknowledges that
(A) Information may include material non-public information concerning a Loan
Party or Subsidiary; (B) it has developed compliance procedures regarding the
use of material non-public information; (C) it will handle such material
non-public information in accordance with Applicable Law, including federal,
state, provincial and territorial securities laws; and (D) nothing herein, for
purposes of the Singapore Loan Parties, shall be deemed to constitute an
agreement by them, with such Singapore Loan Parties, to prescribe a higher
degree of confidentiality than that contained in the Singapore Banking Act
Chapter 19.

14.12.2 PPSA Australia. Nothing requires a Secured Party to disclose any
information of the kind referred to in section 275(1) of the PPSA Australia or
under section 275(4) of the PPSA Australia unless section 275(7) of the PPSA
Australia applies. The Loan Parties agree not to exercise their rights to make
any request of a Secured Party under section 275 of the PPSA Australia, or to
authorize the disclosure of any information under that section or otherwise
waive any duty of confidence that would otherwise permit non-disclosure under
that section, unless the Agent approves.

14.13 Certifications Regarding Term Loan Credit Agreement. Borrowers certify to
the Agent and Lenders that neither the execution or performance of the Loan
Documents nor the incurrence of any Obligations by Borrowers violates the Term
Loan Credit Agreement. Borrowers further certify that the Commitments and
Obligations constitute permitted indebtedness under the Term Loan Credit
Agreement. Agent may condition Borrowings, Letters of Credit and other credit
accommodations under the Loan Documents from time to time upon Agent’s receipt
of evidence that the Commitments and Obligations continue to constitute
permitted indebtedness at such time.

14.14 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW AND FEDERAL LAWS RELATING
TO NATIONAL BANKS).

14.15 Consent to Forum; Process Agent.

14.15.1 Forum. EACH PARTY HERETO HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND EACH LOAN PARTY AGREES THAT ANY SUCH PROCEEDING SHALL BE
BROUGHT BY IT

 

367



--------------------------------------------------------------------------------

SOLELY IN ANY SUCH COURT. EACH PARTY IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS
AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. Nothing herein shall limit the right of the Agent, any Security
Trustee or any Lender to bring proceedings against any Loan Party in any other
court, nor limit the right of any party to serve process in any other manner
permitted by Applicable Law. Nothing in this Agreement shall be deemed to
preclude enforcement by the Agent or any Security Trustee of any judgment or
order obtained in any forum or jurisdiction. Final judgment against a Loan Party
in any action, suit or proceeding shall be conclusive and may be enforced in any
other jurisdiction, including the country in which such Loan Party is domiciled,
by suit on the judgment.

14.15.2 Process Agent. Without prejudice to any other mode of service allowed
under any relevant law, each Foreign Borrower and each other Loan Party
organized outside the U.S. (a) irrevocably appoints CT Corporation located at
111 Eighth Avenue,13th Floor, New York, New York 10011, as its agent for service
of process in relation to any action or proceeding arising out of or relating to
any Loan Documents, and (b) agrees that failure by a process agent to notify
such Borrower or such Loan Party of any process will not invalidate the
proceedings concerned. For purposes of clarity, nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

14.16 Waivers by Loan Parties. To the fullest extent permitted by Applicable
Law, each Loan Party waives (a) the right to trial by jury (which the Agent,
each Security Trustee and each Lender hereby also waives) in any proceeding or
dispute of any kind relating in any way to any Loan Documents, Obligations or
Collateral; (b) presentment, demand, protest, notice of presentment, default,
non-payment, maturity, release, compromise, settlement, extension or renewal of
any commercial paper, accounts, documents, instruments, chattel paper and
guaranties at any time held by the Agent on which a Loan Party may in any way be
liable, and hereby ratifies anything the Agent may do in this regard; (c) notice
prior to taking possession or control of any Collateral; (d) any bond or
security that might be required by a court prior to allowing the Agent or a
Security Trustee to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. Each Loan
Party acknowledges that the foregoing waivers are a material inducement to the
Agent, each Security Trustee, each Fronting Bank and Lenders entering into this
Agreement and that the Agent, Security Trustees, each Fronting Bank and Lenders
are relying upon the foregoing in their dealings with Loan Parties. Each Loan
Party has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

 

368



--------------------------------------------------------------------------------

14.17 Exclusion of PPSA Australia Provisions. To the extent the law permits:

 

  (a) for the purposes of sections 115(1) and 115(7) of the PPSA Australia:

 

  (i) a Secured Party need not comply with sections 95, 118, 121(4), 125, 130,
132(3)(d) or 132(4); and

 

  (ii) sections 142 and 143 are excluded;

 

  (b) for the purposes of section 115(7) of the PPSA Australia, a Secured Party
need not comply with sections 132 and 137(3); and

if the PPSA Australia is amended after the date of this document to permit a
Loan Party and a Secured Party to agree to exclude other provisions of the PPSA
Australia, a Secured Party may notify a Loan Party that the Secured Party need
not comply with any of those provisions as notified to the Loan Party by the
Secured Party.

14.18 Waiver of Rights (PPSA New Zealand). The Loan Parties:

(a) have no rights under, or by reference to, sections 114(1)(a), 133 and 134 of
the PPSA New Zealand;

(b) waive their rights to:

(i) not have goods damaged if a Secured Party or a receiver removes an accession
under section 125 of the PPSA New Zealand;

(ii) receive notice of the removal of an accession under section 129 of the PPSA
New Zealand;

(iii) apply to the court for an order concerning the removal of an accession
under section 131 of the PPSA New Zealand;

(iv) receive a statement of account under section 116 of the PPSA New Zealand;

(v) receive notice of any proposal of a Secured Party or a receiver to retain
collateral under section 120(2) of the PPSA New Zealand; and

(vi) object to any proposal of a Secured Party or a receiver to retain
collateral under section 121 of the PPSA New Zealand; and

(c) waive their rights under section 148 of the PPSA New Zealand to receive a
copy of a verification statement in respect of any financing statement or
financing change statement registered by a Secured Party in respect of any
personal property.

14.19 Patriot Act Notice. The Agent and Lenders hereby notify Loan Parties that
pursuant to the requirements of the Patriot Act, the Proceeds of Crime Act and
other applicable anti-money laundering, anti-terrorist financing, economic or
trade sanctions and “know your

 

369



--------------------------------------------------------------------------------

client” policies, regulations, laws or rules (the Proceeds of Crime Act and such
other applicable policies, regulations, laws or rules, collectively, including
any guidelines or orders thereunder, “AML Legislation”), the Agent and Lenders
are required to obtain, verify and record certain information that identifies
each Loan Party, including its legal name, address, tax ID number and other
similar information that will allow the Agent and Lenders to identify it in
accordance with the Patriot Act and the AML Legislation. The Agent and Lenders
may require information regarding Loan Parties’ management and owners, such as
legal name, address, social security number and date of birth. Each Loan Party
shall promptly provide all such information, including supporting documentation
and other evidence, as may be reasonably requested by any Lender or any
prospective assignee or participant of a Lender, in order to comply with the
Patriot Act and/or the AML Legislation.

14.20 Canadian Anti-Money Laundering Legislation. If the Agent has ascertained
the identity of any Canadian Facility Loan Party or any authorized signatories
of any Canadian Facility Loan Party for the purposes of applicable AML
Legislation, then the Agent:

(a) shall be deemed to have done so as an agent for each Canadian Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Canadian Lender and the Agent within the meaning of the applicable AML
Legislation; and

(b) shall provide to each Canadian Lender copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Canadian Lenders agrees that the Agent has no obligation to
ascertain the identity of the Canadian Facility Loan Parties or any authorized
signatories of the Canadian Facility Loan Parties on behalf of any Canadian
Lender, or to confirm the completeness or accuracy of any information it obtains
from any Canadian Facility Loan Party or any such authorized signatory in doing
so.

14.21 Know Your Customer. At the request of the Agent, the Borrowers shall
promptly supply or procure the supply of documentation and other evidence as is
reasonably requested by the Agent (on its behalf or for any Credit Party or
prospective Credit Party) in order for a Credit Party to comply with all
necessary AML Legislation in connection with the transactions contemplated in
the Loan Documents.

14.22 Australian Anti-Money Laundering Provisions. The Australian Borrowers
agree that the Agent may delay, block or refuse to process any request for a
Borrowing or Australian Letter of Credit without incurring any liability if any
Australian Lender reasonably suspects that:

(a) the transaction may breach any AML Legislation;

(b) the transaction involves any Person (natural, corporate or governmental)
that is sanctioned under economic and trade sanctions imposed by the United
States, the European Union or Australia; or

(c) the transaction may directly or indirectly involve the proceeds of, or be
applied for the purposes of, conduct which is unlawful in Australia.

 

370



--------------------------------------------------------------------------------

The Australian Borrowers must provide all information to the Agent which any
Australian Lender reasonably requires in order to manage its money-laundering,
terrorism-financing or economic and trade sanctions risk or to comply with any
laws or regulations in Australia. The Australian Borrowers agree that the Agent
may disclose any information concerning the Australian Borrowers to:

(i) any law enforcement, regulatory agency or court where required by any such
law or regulations in Australia; and

(ii) any correspondent entity an Australian Lender uses to make the payment for
the purpose of compliance with any such law or regulation.

Unless an Australian Borrower has disclosed that it is acting in a trustee
capacity or on behalf of another party, the Australian Borrower warrants that it
is acting on its own behalf in entering into this document.

Each Australian Borrower declares and undertakes to the Agent that the
processing of any request for a Borrowing or Australian Letter of Credit by the
Agent in accordance with an Australian Borrower’s instructions will not breach
any laws or regulations in Australia.

14.23 Belgian Anti-Money Laundering Legislation. Each of the Belgian Lenders
agrees that the Agent has no obligation to ascertain the identity of the Belgian
Facility Loan Parties or any authorized signatories of the Belgian Facility Loan
Parties on behalf of any Belgian Lender, or to confirm the completeness or
accuracy of any information it obtains from any Belgian Facility Loan Party or
any such authorized signatory in doing so.

14.24 “Know your customer” Checks. Each Lender shall promptly upon the request
of the Agent supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself) in order for the
Agent to comply with all necessary “know your customer” or other similar checks
under all AML Legislation in connection with the transactions contemplated in
the Loan Documents.

14.25 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Loan
Party for liquidation or reorganization, should any Loan Party become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of such Loan Party’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to Applicable Law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference”, “fraudulent conveyance”, or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

371



--------------------------------------------------------------------------------

14.26 Nonliability of Lenders. Neither the Agent, any Fronting Bank nor any
Lender undertakes any responsibility to any Loan Party to review or inform any
Loan Party of any matter in connection with any phase of any Loan Party’s
business or operations. Each Loan Party agrees, on behalf of itself and each
other Loan Party, that neither the Agent, any Fronting Bank nor any Lender shall
have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence, willful misconduct or bad faith of the party from which recovery is
sought. NO LENDER SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS
OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH SYNDTRACK OR OTHER
SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT.

14.27 Release of Retiring Borrowers. Each of the Agent, the AUS-NZ Security
Trustee, the European Security Trustee and each applicable Super Majority
Borrower Group Lenders having commitments to the Dutch Borrowers, Australian
Borrowers and UK Borrowers, as applicable, hereby (a) release each Retiring
Borrower from all of its obligations (including the Foreign Cross Guarantee)
under the Loan Documents (as defined in the Existing Loan Agreement) except for
obligations and provisions that expressly survive termination pursuant to their
terms, (b) release its security interests created under the Security Documents
(as defined in the Existing Loan Agreement) in the Collateral (as defined in the
Existing Loan Agreement) of such Retiring Borrower, and (c) agree to execute any
relevant deed or other release documentation to effect the foregoing.

14.28 Ratification of Loan Documents. Each Borrower hereby ratifies and affirms
its obligations under the Loan Documents (as amended, restated or otherwise
modified on the Closing Date), each of which (as amended, restated or otherwise
modified on the Closing Date) shall continue in full force and effect.

[Remainder of page intentionally left blank; signatures begin on following page]

 

372



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

MCJUNKIN RED MAN CORPORATION, as a U.S. Borrower and Guarantor By:  

/s/ John E. Durbin

Name:   John E. Durbin Title:   Senior Vice President – Finance and Treasurer  
2 Houston Center   909 Fannin Street   Suite 3100   Houston, Texas 77010   Attn:
  John E. Durbin   Telecopy:  

 

GREENBRIER PETROLEUM CORPORATION MCJUNKIN RED MAN DEVELOPMENT CORPORATION MIDWAY
– TRISTATE CORPORATION MILTON OIL & GAS COMPANY MRC MANAGEMENT COMPANY RUFFNER
REALTY COMPANY THE SOUTH TEXAS SUPPLY COMPANY, INC., as U.S. Borrowers and
Guarantors By:  

/s/ John E. Durbin

Name:   John E. Durbin Title:   President and Treasurer MRC GLOBAL INC., as a
Guarantor By:  

/s/ John E. Durbin

Name:   John E. Durbin Title:   Senior Vice President – Finance and Treasurer

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

  MRC GLOBAL AUSTRALIA PTY LTD, as an Australian Borrower

 

Signed for and on behalf of MRC Global Australia Pty Ltd ACN 080 156 378 by its
attorney John E. Durbin under power of attorney dated 11 July 2014 and the
attorney declares that the attorney has not received any notice of the
revocation of such power of attorney, in the presence of:    

/s/ John E. Durbin

/s/ Jeffrey P. Bennett

    Signature of witness    

Jeffrey P. Bennett

    Name of witness (BLOCK LETTERS)    

2 Houston Center

909 Fannin, Suite 3100

Houston, TX 77010

    Address of witness    

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

MRC CANADA ULC, as a Canadian Borrower By:  

/s/ John E. Durbin

Name:   John E. Durbin Title:   Senior Vice President – Finance and Treasurer

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

MRC TRANSMARK NV, as a Belgian Borrower By:  

/s/ John E. Durbin

Name:   John E. Durbin Title:   Authorized Signatory MRC TRANSMARK B.V., as a
Dutch Borrower By:  

/s/ John E. Durbin

Name:   John E. Durbin Title:   Authorized Signatory

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

MRC GLOBAL NORWAY AS, as a Norwegian Borrower By:  

/s/ John E. Durbin

Name:   John E. Durbin Title:   Authorized Signatory MRC SOLBERG & ANDERSEN AS,
as a Norwegian Borrower By:  

/s/ John E. Durbin

Name:   John E. Durbin Title:   Authorized Signatory MRC ENERGY PIPING AS, as a
Norwegian Borrower By:  

/s/ John E. Durbin

Name:   John E. Durbin Title:   Authorized Signatory MRC TEAMTRADE AS, as a
Norwegian Borrower By:  

/s/ John E. Durbin

Name:   John E. Durbin Title:   Authorized Signatory

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

MRC FLANGEFITT LIMITED, as a UK Borrower By:  

/s/ Kavita Singh

Name:   Kavita Singh Title:   Director MRC TRANSMARK LIMITED, as a UK Borrower
By:  

/s/ Kavita Singh

Name:   Kavita Singh Title:   Director MRC TRANSMARK (DRAGON) LIMITED, as a UK
Borrower By:  

/s/ Kavita Singh

Name:   Kavita Singh Title:   Director

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

    MRC SPF PTY LTD., as a Retiring Borrower Signed for and on behalf of MRC SPF
Pty Ltd. ACN 088 104 410 by its attorney John E. Durbin under power of attorney
dated 11 July 2014. and the attorney declares that the attorney has not received
any notice of the revocation of such power of attorney, in the presence of:    

/s/ John E. Durbin

/s/ Jeffrey P. Bennett

    Signature of witness    

Jeffrey P. Bennett

    Name of witness (BLOCK LETTERS)    

2 Houston Center

909 Fannin, Suite 3100

Houston, TX 77010

    Address of witness    

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

MRC TRANSMARK INTERNATIONAL B.V., as a Retiring Borrower By:  

/s/ John E. Durbin

Name:   John E. Durbin Title:   Authorized Signatory

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

MRC TRANSMARK HOLDINGS UK LIMITED, as a Retiring Borrower By:  

/s/ Kavita Singh

Name:   Kavita Singh Title:   Director MRC SPF SCANFIT LIMITED, as a Retiring
Borrower By:  

/s/ Kavita Singh

Name:   Kavita Singh Title:   Director

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

AGENT AND LENDERS: BANK OF AMERICA, N.A., as Agent and a U.S. Lender By:  

/s/ Mark Porter

Name:   Mark Porter Title:   Senior Vice President   901 Main Street, 11th Floor
  Mailcode TX1-492-11-23   Dallas, TX 75202   Attn: Mark Porter   Telecopy:
(214) 209-4766

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its London Branch), as European Security
Trustee and as a Belgian Lender, a Dutch Lender, a Norwegian Lender and a UK
Lender By:  

/s/ Mark Porter

Name:   Mark Porter Title:   Senior Vice President   901 Main Street, 11th Floor
  Mailcode TX1-492-11-23   Dallas, TX 75202   Attn: Mark Porter   Telecopy:
(214) 209-4766

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its Canada Branch), as a Canadian Lender
By:  

/s/ Medina Sales De Andrade

Name:   Medina Sales De Andrade Title:   Vice President   181 Bay Street, 4th
Floor,   Toronto, Ontario M5J 2V8   Attn: Medina Sales De Andrade, Vice
President   Telecopy: 312-453-4041   with a copy to:   Bank of America, N.A.  
901 Main Street, 11th Floor   Mailcode TX1-492-11-23   Dallas, TX 75202   Attn:
Mark Porter, Senior Vice President – Sr. Portfolio   Specialist – Business
Capital

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its Australia Branch), as AUS-NZ Security
Trustee and as an Australian Lender By:  

/s/ John Penny

Name:   John Penny Title:   Director   Bank of America, N.A.   ABN 51 064 874
531   Level 38, Governor Phillip Tower,   1 Farrer Place, Sydney  
NSW Australia 2000   Attn:  

 

  Telecopy:  

 

With a copy to: Bank of America, N.A. (acting through its Hong Kong branch) 979
King’s Road Level 14 Devon House Quarry Bay Hong Kong Attn: Loan Agency

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a U.S. Lender By:  

/s/ Christy West

Name:   Christy West Title:   Authorized Officer   2200 Ross Ave., 9th Floor  
TX1-2921   Dallas, TX 75201   Telecopy: (214) 965-2594 JPMORGAN CHASE BANK,
N.A., TORONTO BRANCH, as a Canadian Lender By:  

 

Name:  

 

Title:  

 

  200 Bay Street, Floor 18   ON1-1800   Toronto, ON, M5J 2J2, Canada

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a U.S. Lender By:  

 

Name:  

 

Title:  

 

  2200 Ross Ave., 9th Floor   TX1-2921   Dallas, TX 75201   Telecopy: (214)
965-2594 JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Canadian Lender By:  

/s/ Steve Voight

Name:   Steve Voight Title:   Senior Vice President   200 Bay Street, Floor 18  
ON1-1800   Toronto, ON. M5J 2J2, Canada

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED, as a Norwegian Lender By:  

/s/ Tim Jacob

Name:   Tim Jacob Title:   Senior Vice President   Chase Business Credit   25th
Floor, 25 Bank Street,   Canary Wharf, London   E14 5JP, United Kingdom   Attn:
Tim Jacob / Helen Mathie   Telecopy: +44 20 3493 1365

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Co-Documentation Agent, Managing Agent, a
U.S. Lender, an Australian Lender and a Norwegian Lender By:  

/s/ Christopher J. Schaaf

Name:   Christopher J. Schaaf Title:   Senior Vice President   800 Nicollet
Mall, MS H04B   Minneapolis, Minnesota 55402   Attn: Christopher J. Schaaf  
Telecopy: (612) 303-3025 U.S. BANK NATIONAL ASSOCIATION, CANADA BRANCH, as
Co-Documentation Agent, Managing Agent and a Canadian Lender By:  

/s/ Paul Rodgers

Name:   Paul Rodgers Title:   Principal Officer   120 Adelaide Street West,
Suite 2300   Toronto, ON M5H 1T1   Attn: Paul Rodgers   Telecopy: 416-306-3565

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., a national banking institution formerly known as Union
Bank, N.A., as a U.S. Lender By:  

/s/ John Watkins

Name:   John Watkins Title:   Vice President   500 N. Akard St, Suite 4200  
Dallas, TX 75201   Attn: John Watkins   Telecopy: (214) 468-7852 UNION BANK,
CANADA BRANCH, as a Canadian Lender By:  

/s/ Phil Taylor

Name:   Phil Taylor Title:   Managing Director   730-440 2nd Ave. S.W.  
Calgary, Alberta, T2P 5E9   Attn: Anne Collins   Telecopy: (403) 264-2770

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., a national banking institution formerly known as Union
Bank, N.A., as a U.S. Lender By:  

/s/ John Watkins

Name:   John Watkins Title:   Vice President   500 N. Akard St, Suite 4200  
Dallas, TX 75201   Attn: John Watkins   Telecopy: (214) 468-7852

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

COMPASS BANK, as a U.S. Lender By:  

/s/ Michael Sheff

Name:   Michael Sheff Title:   SeniorVice President   8080 N. Central Expwy.
Ste. 1500   Dallas, TX 75206   Attn: Mike Sheff   Telecopy: (214) 706-8059

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a U.S. Lender By:  

/s/ Michael Dembski

Name:   Michael Dembski Title:   Director   3333 Peachtree Rd, 9th floor,
GA-ATL-1981   Atlanta, GA 30326   Attn: Michael Dembski   Telecopy: 404-926-5646

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

RBS CITIZENS BUSINESS CAPITAL, a division of RBS ASSET FINANCE, INC., a
subsidiary of RBS CITIZENS, N.A., as a U.S. Lender By:  

/s/ Don Cmar

Name:   Don Cmar Title:   Vice President   525 William Penn Place   M/S PW-2615
  Pittsburgh, PA 15219   Attn: Portfolio Manager   Telecopy: (412) 867-4744

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

RBS INVOICE FINANCE LIMITED, a subsidiary of ROYAL BANK OF SCOTLAND GROUP PLC,
as an Australian Lender, a Belgian Lender, a Dutch Lender and a UK Lender and a
Norwegian Lender By:  

/s/ Kevin Haupert

Name:   Kevin Haupert Title:   Head of Asset Based Lending & Syndications   280
Bishopsgate   London EC2M 4RB   Attn: Jacob Poot   Telecopy: 0207 672 1356

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as a U.S. Lender and a Canadian Lender By:  

/s/ Jon Eckhouse

Name:   Jon Eckhouse Title:   Vice President   1717 McKinney Avenue, Suite 1100
  Dallas, Texas 75202   Attn: Jon Eckhouse   Telecopy: (972) 383-7505

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a U.S. Lender By:  

/s/ Sarah S. Knudsen

Name:   Sarah S. Knudsen Title:   Vice President  

 

 

 

  Attn:  

 

  Telecopy:  

 

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

TD BANK, as a U.S. Lender By:  

/s/ Nicholas Malatestinic

Name:   Nicholas Malatestinic Title:   SVP Market Credit Manager   2005 Market
Street, 2nd Floor   Philadelphia, PA 19103   Attn: Jeff Saperstein   Telecopy:
215-282-2438

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

NYCB SPECIALTY FINANCE COMPANY, LLC, a wholly owned subsidiary of NEW YORK
COMMUNITY BANK, as a U.S. Lender By:  

/s/ Williard D. Dickerson, Jr.

Name:   Williard D. Dickerson, Jr. Title:   Senior Vice President   16 Chestnut
Street   Foxboro, MA 02035   Attn: Mary Trabucco   Telecopy: 508-543-3006

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a U.S. Lender By:  

/s/ John D. Whetstone

Name:   John D. Whetstone Title:   Vice President   125 South Wacker Drive  
Suite 2840   Chicago, IL 60606   Attn: John Whetstone   Telecopy: 877-238-7120

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

KEYBANK, N.A., as a U.S. Lender By:  

/s/ Rufus S. Dowe, III

Name:   Rufus S. Dowe, III Title:   Vice President   4910 Tiedman Road  
OH-01-49-0114   Brooklyn, Ohio 44144-2302   Telecopy: 216-370-6104

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as a U.S. Lender By:  

/s/ Robert Yasuda

Name:   Robert Yasuda Title:   Senior Vice President   555 South Flower Street,
24th Floor   Los Angeles, CA 90071   Attn: Account Executive, MRC Global, Inc.  
Telecopy: (213) 673-2858

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as a U.S. Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory   Michelle Latzoni   c/o
Goldman, Sachs & Co.   30 Hudson Street, 5th Floor   Jersey City, NJ 07302   Fax
Notices: 646-769-7700

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a U.S. Lender, a Canadian Lender, an Australian Lender, a
Norwegian Lender and a UK Lender By:  

/s/ Margaret Sutton

Name:   Margaret Sutton Title:   Vice President   745 Seventh Avenue   New York,
NY 10019   Attn: Michael Mozer   Telecopy: 212-526-1456

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

COMPASS BANK, as a U.S. Lender, an Australian Lender, a Canadian Lender, and a
Norwegian Lender By:  

/s/ Michael Sheff

Name:   Michael Sheff Title:   Senior Vice President   8080 N. Central Expwy,
Ste 1500   Dallas, TX 75206   Attn: Michael Sheff   Fax: 214-706-8059

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

KBC BANK N.W., as a U.S. Lender, a Dutch Lender, and a Belgian Lender By:  

/s/ Lars Wallin

Name:   Lars Wallin Title:   Director KBC BANK N.W., as a U.S. Lender, a Dutch
Lender, and a Belgian Lender By:  

/s/ Tom Lalli

Name:   Tom Lalli Title:   Managing Director  

 

 

 

  Attn:  

 

  Telecopy:  

 

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender By:  

/s/ Michael P. Henry

Name:   Michael P. Henry Title:   Duly Authorized Signatory   301 South College
Street, 5th Floor   Charlotte, NC 28202   Attn: Jonathan Keegan   Telecopy:
704-715-0016

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender By:  

/s/ David G. Phillips

Name:   David G. Phillips Title:   Senior Vice President, Credit Officer, Canada
  301 South College Street, 5th Floor   Charlotte, NC 28202   Attn: Jonathan
Keegan   Telecopy: 704-715-0016

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, LONDON BRANCH, as an Australian Lender,
a Dutch Lender, a Norwegian Lender and a UK Lender By:  

/s/ T. Saldanha

Name:   T. Saldanha Title:   Authorised Signatory   301 South College Street,
5th Floor   Charlotte, NC 28202   Attn: Jonathan Keegan   Telecopy: 704-715-0016

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as an U.S. Lender By:  

/s/ Jonathan Luptak

Name:   Jonathan Luptak Title:   AVP   340 Madison Avenue   New York, New York
10173   Attn: Jonathan Luptak   Telecopy: (212) 303-0060 PNC BANK, CANADA
BRANCH, as a Canadian Lender By:  

/s/ Robert Fasken

Name:   Robert Fasken Title:   Vice President  

 

 

 

  Attn:  

 

  Telecopy:  

 

 

Signature Page

to

Second Amended and Restated Loan, Security and Guarantee Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to that certain Second Amended and Restated Loan, Security and
Guarantee Agreement dated as of July 18, 2014 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among MRC GLOBAL INC., a Delaware corporation (“MRC Global”), MCJUNKIN RED MAN
CORPORATION, a Delaware corporation (“MRMC”), GREENBRIER PETROLEUM CORPORATION,
a West Virginia corporation (“Greenbrier”), MCJUNKIN RED MAN DEVELOPMENT
CORPORATION, a Delaware corporation (“McJunkin Development”), MIDWAY – TRISTATE
CORPORATION, a New York corporation (“Midway”), MILTON OIL & GAS COMPANY, a West
Virginia corporation (“Milton”), MRC MANAGEMENT COMPANY, a Delaware corporation
(“Management”), RUFFNER REALTY COMPANY, a West Virginia corporation (“Ruffner”),
and THE SOUTH TEXAS SUPPLY COMPANY, INC., a Texas corporation (“South Texas” and
together with MRMC, Greenbrier, McJunkin Development, Midway, Milton, Management
and Ruffner, the “Initial U.S. Borrowers”), MRC GLOBAL AUSTRALIA PTY LTD (f/k/a
MRC Transmark Pty Ltd), a company incorporated under the laws of the
Commonwealth of Australia with ACN 080 156 378 (the “Initial Australian
Borrower”), MRC TRANSMARK NV, a limited liability company organized under the
laws of Belgium with company number 0415.104.174 RLE Antwerp (the “Initial
Belgian Borrower”), MRC CANADA ULC, an unlimited liability corporation organized
under the laws of Alberta, Canada (the “Initial Canadian Borrower”), MRC
TRANSMARK B.V., a limited company organized under the laws of the Netherlands
and registered with the Dutch trade register under number 39054351 (the “Initial
Dutch Borrower”), MRC GLOBAL NORWAY AS, a limited liability company incorporated
under the laws of Norway (“MRC Global Norway”), MRC SOLBERG & ANDERSEN AS, a
limited liability company incorporated under the laws of Norway (“Solberg”), MRC
ENERGY PIPING AS, a limited liability company incorporated under the laws of
Norway (“Energy Piping”), MRC TEAMTRADE AS, a limited liability company
incorporated under the laws of Norway (“Teamtrade” and together with MRC Global
Norway, Solberg and Energy Piping, the “Initial Norwegian Borrowers”), MRC
FLANGEFITT LIMITED, a company incorporated in England and Wales with company
number 01922173 (“Flangefitt”), MRC TRANSMARK LIMITED, a company incorporated in
England and Wales with company number 03471259 (“Transmark UK”), and MRC
TRANSMARK (DRAGON) LIMITED, a company incorporated in England and Wales with
company number 03797606 (“Dragon UK” and together with Flangefitt and Transmark
UK, the “Initial UK Borrowers”; and collectively with any other UK Borrowers,
any other Australian Borrowers, any other Belgian Borrowers, any other Canadian
Borrowers, any other Dutch Borrowers, any New Zealand Borrowers, any other
Norwegian Borrowers, any Singapore Borrowers and any other U.S. Borrowers, the
“Borrowers” and each, a “Borrower”), the Persons from time to time party to the
Loan Agreement as Guarantors, the financial institutions party to the Loan
Agreement from time to time as lenders (collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, in its capacity as administrative
agent, security trustee and collateral agent for itself and the other Secured
Parties (together with any successor agent appointed pursuant to Section 12.10
of the Loan Agreement, the “Agent”). Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Loan Agreement.



--------------------------------------------------------------------------------

                                          (“Assignor”) and
                                         (“Assignee”) agree as follows:

1. Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor:

 

  [(a) Australian facility:

 

  (i) a principal amount of $         of Assignor’s outstanding Australian
Revolver Loans and $         of Assignor’s participations in Australian LC
Obligations;

 

  (ii) the amount of $         of Assignor’s Australian Revolver Commitment
(which represents     % of the total Australian Revolver Commitments);

 

  (b) Belgian facility:

 

  (i) a principal amount of $         of Assignor’s outstanding Belgian Revolver
Loans and $         of Assignor’s participations in Belgian LC Obligations;

 

  (ii) the amount of $         of Assignor’s Belgian Revolver Commitment (which
represents     % of the total Belgian Revolver Commitments);

 

  (c) Canadian facility:

 

  (i) a principal amount of $        of Assignor’s outstanding Canadian Revolver
Loans and $         of Assignor’s participations in Canadian LC Obligations;

 

  (ii) the amount of $         of Assignor’s Canadian Revolver Commitment (which
represents     % of the total Canadian Revolver Commitments);

 

  (d) Dutch facility:

 

  (i) a principal amount of $         of Assignor’s outstanding Dutch Revolver
Loans and $         of Assignor’s participations in Dutch LC Obligations;

 

  (ii) the amount of $         of Assignor’s Dutch Revolver Commitment (which
represents     % of the total Dutch Revolver Commitments);

 

  (e) New Zealand facility:

 

  (i) a principal amount of $         of Assignor’s outstanding New Zealand
Revolver Loans and $         of Assignor’s participations in New Zealand LC
Obligations;

 

  (ii) the amount of $         of Assignor’s New Zealand Revolver Commitment
(which represents     % of the total New Zealand Revolver Commitments);



--------------------------------------------------------------------------------

  (f) Norwegian facility:

 

  (i) a principal amount of $         of Assignor’s outstanding Norwegian
Revolver Loans and $         of Assignor’s participations in Norwegian LC
Obligations;

 

  (ii) the amount of $         of Assignor’s Norwegian Revolver Commitment
(which represents     % of the total Norwegian Revolver Commitments);

 

  (g) Singapore facility:

 

  (i) a principal amount of $         of Assignor’s outstanding Singapore
Revolver Loans and $         of Assignor’s participations in Singapore LC
Obligations;

 

  (ii) the amount of $         of Assignor’s Singapore Revolver Commitment
(which represents     % of the total Singapore Revolver Commitments);

 

  (h) UK facility:

 

  (i) a principal amount of          of Assignor’s outstanding UK Revolver Loans
and $         of Assignor’s participations in UK LC Obligations;

 

  (ii) the amount of $         of Assignor’s UK Revolver Commitment (which
represents     % of the total UK Revolver Commitments); and

 

  (i) U.S. facility:

 

  (i) a principal amount of $         of Assignor’s outstanding U.S. Revolver
Loans and $         of Assignor’s participations in U.S. LC Obligations; and

 

  (ii) the amount of $         of Assignor’s U.S. Revolver Commitment (which
represents     % of the total U.S. Revolver Commitments);]1

(the foregoing items being, collectively, the “Assigned Interest”), together
with an interest in the Loan Documents corresponding to the Assigned Interest.
This Assignment and Acceptance shall be effective as of the date (“Effective
Date”) indicated in the corresponding Assignment Notice delivered to Agent,
provided such Assignment Notice is executed by Assignor, Assignee, Agent and, if
applicable, North American Loan Party Agent. From and after the Effective Date,
Assignee hereby expressly assumes, and undertakes to perform, all of Assignor’s
obligations in

 

1 

Assignor and Assignee to select all applicable facilities.



--------------------------------------------------------------------------------

respect of the Assigned Interest, and all principal, interest, fees and other
amounts which would otherwise be payable to or for Assignor’s account in respect
of the Assigned Interest shall be payable to or for Assignee’s account, to the
extent such amounts accrue on or after the Effective Date.

2. Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment:

[(i) Australian facility: its Australian Revolver Commitment is $        , the
outstanding balance of its Australian Revolver Loans and participations in
Australian LC Obligations is $        ,

(ii) Belgian facility: its Belgian Revolver Commitment is $        , the
outstanding balance of its Belgian Revolver Loans and participations in Belgian
LC Obligations is $        ,

(iii) Canadian facility: its Canadian Revolver Commitment is $        , the
outstanding balance of its Canadian Revolver Loans and participations in
Canadian LC Obligations is $        ,

(iv) Dutch facility: its Dutch Revolver Commitment is $        , the outstanding
balance of its Dutch Revolver Loans and participations in Dutch LC Obligations
is $        ,

(v) New Zealand facility: its New Zealand Revolver Commitment is $        , the
outstanding balance of its New Zealand Revolver Loans and participations in New
Zealand LC Obligations is $        ,

(vi) Norwegian facility: its Norwegian Revolver Commitment is $        , the
outstanding balance of its Norwegian Revolver Loans and participations in
Norwegian LC Obligations is $        ,

(vii) Singapore facility: its Singapore Revolver Commitment is $        , the
outstanding balance of its Singapore Revolver Loans and participations in
Singapore LC Obligations is $        ,

(viii) UK facility: its UK Revolver Commitment is $        , the outstanding
balance of its UK Revolver Loans and participations in UK LC Obligations is
$        , and

(ix) U.S. facility: its U.S. Revolver Commitment is $            , the
outstanding balance of its U.S. Revolver Loans and participations in U.S. LC
Obligations is $        ;]2

(b) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Loan

 

2 

Assignor to select all applicable facilities.



--------------------------------------------------------------------------------

Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto, other than that Assignor is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; and (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance by Borrowers of their obligations under the Loan
Documents. [Assignor is attaching the Revolver Note[s] held by it and requests
that Agent exchange such Revolver Note[s] for new Revolver Notes payable to
Assignee [and Assignor].]

3. Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received copies of
the Loan Agreement and such other Loan Documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; [(f) appoints and authorizes European Security Trustee to
take such action as agent on its behalf and to exercise such powers under the
Loan Agreement as are delegated to European Security Trustee by the terms
thereof, together with such powers as are incidental thereto;]3 [(g) appoints,
pursuant to the terms of the Australian Security Trust Deed, and authorizes
AUS-NZ Security Trustee to take such action as agent on its behalf and to
exercise such powers under the Loan Agreement and the Australian Security Trust
Deed as are delegated to AUS-NZ Security Trustee by the terms thereof, together
with such powers as are incidental thereto;]4 (h) agrees that it will observe
and perform all obligations that are required to be performed by it as a
“Lender” under the Loan Documents; (i) agrees that it will execute and deliver
to the Agent a joinder, or other writing acceptable to Agent, to the
intercreditor agreement, dated as of the Closing Date, among Agent and Lenders
establishing a mechanism for the allocation and exchange of interests in the
Loans, participations in Letters of Credit and collections thereunder;
(j) acknowledges receipt of a copy of such intercreditor agreement and, whether
or not Assignee delivers a joinder thereto as required by the preceding clause,
agrees to be bound by the terms and conditions of such intercreditor agreement
as a result of Assignee entering into this Assignment and Acceptance;
(k) represents and warrants that the assignment evidenced hereby will not result
in a non-exempt “prohibited transaction” under Section 406 of ERISA; (l) agrees
that it will execute and deliver to Agent and North American Loan Party Agent
all applicable tax forms; [(m) confirms, in accordance with Section[s]
[5.8.6(e)][5.8.8(e)][5.8.9(e)] of the Loan Agreement, for the benefit of Agent
and the Relevant Borrowers (as defined therein) and without liability to any
Relevant Borrower, that it is [not a Qualifying Lender / a Qualifying Lender
(other than a Treaty Lender) / a Treaty Lender]5; [and]

 

3  Bracketed provision should only be included if Assignee will be a Belgian
Lender, Dutch Lender and/or a UK Lender.

4  Bracketed provision should only be included if Assignee will be an Australian
Lender, a New Zealand Lender and/or a Singapore Lender.

5 

Bracketed provision should only be included if Assignee will be a Belgian
Lender, a Singapore Lender and/or a UK Lender, respectively.



--------------------------------------------------------------------------------

[(n) confirms, for the benefit of Agent and the Relevant Borrowers and without
liability to any Relevant Borrower, that its HMRC DT Treaty Passport scheme
reference number is [            ] and its jurisdiction of tax residence is
[            ]]6.

4. This Assignment and Acceptance shall be governed by the laws of the State of
New York. If any provision is found to be invalid under Applicable Law, it shall
be ineffective only to the extent of such invalidity and the remaining
provisions of this Assignment and Acceptance shall remain in full force and
effect.

5. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

 

  (a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

 

 

  

 

  

 

  

 

  (b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

 

 

  

 

  

 

  

 

  

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

 

  

 

   ABA No.  

 

  

 

   Account No.  

 

   Reference:  

 

  

 

6  Bracketed provision should only be included if Assignee is a Treaty Lender
and wants the HMRC DT Treaty Passport scheme to apply to the Loan Agreement.



--------------------------------------------------------------------------------

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

 

  

 

   ABA No.  

 

  

 

   Account No.  

 

   Reference:  

 

  

WARNING: SEEK DUTCH LEGAL ADVICE (I) UNTIL A COMPETENT AUTHORITY ON A EUROPEAN
LEVEL PUBLISHES AN INTERPRETATION OF THE TERM “PUBLIC” (AS REFERRED TO IN
ARTICLE 4.1(1) OF THE CAPITAL REQUIREMENTS REGULATION (EU/575/2013)), IF ANY
AMOUNT LENT TO A DUTCH BORROWER IS TO BE TRANSFERRED WHICH IS LESS THAN
EUR100,000 (OR ITS EQUIVALENT IN ANOTHER CURRENCY) AND (II) AS SOON AS SUCH
COMPETENT AUTHORITY PUBLISHES AN INTERPRETATION OF THE TERM “PUBLIC”, IF THE NEW
LENDER IS CONSIDERED TO BE PART OF THE PUBLIC ON THE BASIS OF THAT
INTERPRETATION.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
            , 20    .

 

 

(“Assignee”) By  

 

  Title:

 

(“Assignor”) By  

 

  Title:



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF ASSIGNMENT NOTICE

Reference is made to that certain (1) Second Amended and Restated Loan, Security
and Guarantee Agreement dated as of July 18, 2014 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among MRC GLOBAL INC., a Delaware corporation (“MRC Global”), MCJUNKIN RED MAN
CORPORATION, a Delaware corporation (“MRMC”), GREENBRIER PETROLEUM CORPORATION,
a West Virginia corporation (“Greenbrier”), MCJUNKIN RED MAN DEVELOPMENT
CORPORATION, a Delaware corporation (“McJunkin Development”), MIDWAY – TRISTATE
CORPORATION, a New York corporation (“Midway”), MILTON OIL & GAS COMPANY, a West
Virginia corporation (“Milton”), MRC MANAGEMENT COMPANY, a Delaware corporation
(“Management”), RUFFNER REALTY COMPANY, a West Virginia corporation (“Ruffner”),
and THE SOUTH TEXAS SUPPLY COMPANY, INC., a Texas corporation (“South Texas” and
together with MRMC, Greenbrier, McJunkin Development, Midway, Milton, Management
and Ruffner, the “Initial U.S. Borrowers”), MRC GLOBAL AUSTRALIA PTY LTD (f/k/a
MRC Transmark Pty Ltd), a company incorporated under the laws of the
Commonwealth of Australia with ACN 080 156 378 (the “Initial Australian
Borrower”), MRC TRANSMARK NV, a limited liability company organized under the
laws of Belgium with company number 0415.104.174 RLE Antwerp (the “Initial
Belgian Borrower”), MRC CANADA ULC, an unlimited liability corporation organized
under the laws of Alberta, Canada (the “Initial Canadian Borrower”), MRC
TRANSMARK B.V., a limited company organized under the laws of the Netherlands
and registered with the Dutch trade register under number 39054351 (the “Initial
Dutch Borrower”), MRC GLOBAL NORWAY AS, a limited liability company incorporated
under the laws of Norway (“MRC Global Norway”), MRC SOLBERG & ANDERSEN AS, a
limited liability company incorporated under the laws of Norway (“Solberg”), MRC
ENERGY PIPING AS, a limited liability company incorporated under the laws of
Norway (“Energy Piping”), MRC TEAMTRADE AS, a limited liability company
incorporated under the laws of Norway (“Teamtrade” and together with MRC Global
Norway, Solberg and Energy Piping, the “Initial Norwegian Borrowers”), MRC
FLANGEFITT LIMITED, a company incorporated in England and Wales with company
number 01922173 (“Flangefitt”), MRC TRANSMARK LIMITED, a company incorporated in
England and Wales with company number 03471259 (“Transmark UK”), and MRC
TRANSMARK (DRAGON) LIMITED, a company incorporated in England and Wales with
company number 03797606 (“Dragon UK” and together with Flangefitt and Transmark
UK, the “Initial UK Borrowers”; and collectively with any other UK Borrowers,
any other Australian Borrowers, any other Belgian Borrowers, any other Canadian
Borrowers, any other Dutch Borrowers, any New Zealand Borrowers, any other
Norwegian Borrowers, any Singapore Borrowers and any other U.S. Borrowers, the
“Borrowers” and each, a “Borrower”), the Persons from time to time party to the
Loan Agreement as Guarantors, the financial institutions party to the Loan
Agreement from time to time as lenders (collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, in its capacity as administrative
agent, security trustee and collateral agent for itself and the other Secured
Parties (together with any successor agent appointed pursuant to Section 12.10
of the Loan Agreement,



--------------------------------------------------------------------------------

the “Agent”); and (2) Assignment and Acceptance dated as of             , 20    
(“Assignment Agreement”), between                      (“Assignor”) and
                     (“Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Loan Agreement.

Assignor hereby notifies the Borrowers and Agent of Assignor’s intent to assign
to Assignee pursuant to the Assignment Agreement:

 

  [(a) Australian facility:

 

  (i) a principal amount of $         of Assignor’s outstanding Australian
Revolver Loans and $         of Assignor’s participations in Australian LC
Obligations;

 

  (ii) the amount of $         of Assignor’s Australian Revolver Commitment
(which represents     % of the total Australian Revolver Commitments);

 

  (b) Belgian facility:

 

  (i) a principal amount of $         of Assignor’s outstanding Belgian Revolver
Loans and $         of Assignor’s participations in Belgian LC Obligations;

 

  (ii) the amount of $         of Assignor’s Belgian Revolver Commitment (which
represents     % of the total Belgian Revolver Commitments);

 

  (c) Canadian facility:

 

  (i) a principal amount of $         of Assignor’s outstanding Canadian
Revolver Loans and $         of Assignor’s participations in Canadian LC
Obligations;

 

  (ii) the amount of $         of Assignor’s Canadian Revolver Commitment (which
represents     % of the total Canadian Revolver Commitments);

 

  (d) Dutch facility:

 

  (i) a principal amount of $         of Assignor’s outstanding Dutch Revolver
Loans and $         of Assignor’s participations in Dutch LC Obligations;

 

  (ii) the amount of $         of Assignor’s Dutch Revolver Commitment (which
represents     % of the total Dutch Revolver Commitments);



--------------------------------------------------------------------------------

  (e) New Zealand facility:

 

  (i) a principal amount of $         of Assignor’s outstanding New Zealand
Revolver Loans and $         of Assignor’s participations in New Zealand LC
Obligations;

 

  (ii) the amount of $         of Assignor’s New Zealand Revolver Commitment
(which represents     % of the total New Zealand Revolver Commitments);

 

  (f) Norwegian facility:

 

  (i) a principal amount of $         of Assignor’s outstanding Norwegian
Revolver Loans and $         of Assignor’s participations in Norwegian LC
Obligations;

 

  (ii) the amount of $         of Assignor’s Norwegian Revolver Commitment
(which represents     % of the total Norwegian Revolver Commitments);

 

  (g) Singapore facility:

 

  (i) a principal amount of $         of Assignor’s outstanding Singapore
Revolver Loans and $         of Assignor’s participations in Singapore LC
Obligations;

 

  (ii) the amount of $         of Assignor’s Singapore Revolver Commitment
(which represents     % of the total Singapore Revolver Commitments);

 

  (h) UK facility:

 

  (i) a principal amount of $         of Assignor’s outstanding UK Revolver
Loans and $         of Assignor’s participations in UK LC Obligations;

 

  (ii) the amount of $         of Assignor’s UK Revolver Commitment (which
represents     % of the total UK Revolver Commitments); and

 

  (i) U.S. facility:

 

  (i) a principal amount of $         of Assignor’s outstanding U.S. Revolver
Loans and $         of Assignor’s participations in U.S. LC Obligations; and

 

  (ii) the amount of $         of Assignor’s U.S. Revolver Commitment (which
represents     % of the total U.S. Revolver Commitments);]7

 

7  Assignor and Assignee to select all applicable facilities.



--------------------------------------------------------------------------------

(the foregoing items being, collectively, the “Assigned Interest”), together
with an interest in the Loan Documents corresponding to the Assigned Interest.
This Assignment Notice shall be effective as of the date (“Effective Date”)
indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and, if applicable, North America Loan Party Agent. Pursuant to
the Assignment Agreement, Assignee has expressly assumed all of Assignor’s
obligations under the Loan Agreement to the extent of the Assigned Interest, as
of the Effective Date.

For purposes of the Loan Agreement, Agent shall deem:

 

  [(a) Australian facility: Assignor’s Australian Revolver Commitment to be
reduced by $        , and Assignee’s Australian Revolver Commitment to be
increased by $        ,

 

  (b) Belgian facility: Assignor’s Belgian Revolver Commitment to be reduced by
$        , and Assignee’s Belgian Revolver Commitment to be increased by
$        ,

 

  (c) Canadian facility: Assignor’s Canadian Revolver Commitment to be reduced
by $        , and Assignee’s Canadian Revolver Commitment to be increased by
$        ,

 

  (d) Dutch facility: Assignor’s Dutch Revolver Commitment to be reduced by
$        , and Assignee’s Dutch Revolver Commitment to be increased by
$        ,

 

  (e) New Zealand facility: Assignor’s New Zealand Revolver Commitment to be
reduced by $        , and Assignee’s New Zealand Revolver Commitment to be
increased by $        ,

 

  (f) Norwegian facility: Assignor’s Norwegian Revolver Commitment to be reduced
by $        , and Assignee’s Norwegian Revolver Commitment to be increased by
$        ,

 

  (g) Singapore facility: Assignor’s Singapore Revolver Commitment to be reduced
by $        , and Assignee’s Singapore Revolver Commitment to be increased by
$        ,

 

  (h) UK facility: Assignor’s UK Revolver Commitment to be reduced by $        ,
Assignee’s UK Revolver Commitment to be increased by $        , and

 

  (i) U.S. facility: Assignor’s U.S. Revolver Commitment to be reduced by
$        , and Assignee’s U.S. Revolver Commitment to be increased by
$        .]8

 

8  Assignor and Assignee to select all applicable facilities.



--------------------------------------------------------------------------------

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

 

 

   

 

   

 

   

 

 

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.

This Assignment Notice is being delivered to North American Loan Party Agent and
Agent pursuant to Section 13.3 of the Loan Agreement. Please acknowledge your
acceptance of this Assignment Notice by executing and returning to Assignee and
Assignor a copy of this Assignment Notice.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment Notice is executed as of             ,
20    .

 

 

(“Assignee”) By  

 

  Title:

 

(“Assignor”) By  

 

  Title:

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:

 

NORTH AMERICAN LOAN PARTY AGENT:* MCJUNKIN RED MAN CORPORATION By  

 

  Title:

 

* No signature required if Assignee meets the requirements of clauses (a), (b),
(c) or (e) of the definition of “Eligible Assignee” in the Loan Agreement.

 

BANK OF AMERICA, N.A., as Agent By  

 

  Title:



--------------------------------------------------------------------------------

EXHIBIT B-1

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF AUSTRALIAN BORROWING BASE CERTIFICATE

 

  Client Name:                     9     Certificate Number:                    
    Dates Covered:                  

 

I. ACCOUNTS

  

Total Accounts:

   AUS$                

Total Ineligible Accounts:

   AUS$                

Total Eligible Accounts:

   AUS$                

Advance Rate:

                 85 % 

Accounts Portion of Borrowing Base:

   AUS$                

II. INVENTORY

  

Total Inventory:

   AUS$                

Total Ineligible Inventory:

   AUS$                

Total Eligible Inventory:

   AUS$                

Advance Rate:

  

a. 70% of the net book value of Eligible Inventory:

   AUS$                

b. 85% of the Net Orderly Liquidation Value of Eligible Inventory:

   AUS$                

Inventory Portion of Borrowing Base (lesser of (a) and (b) above):

   AUS$                

Australian Allocated U.S. Availability:

   AUS$                

III. RESERVES

  

Australian Rent Reserve:

   AUS$                

Australian LC Reserve:

   AUS$                

Australian Bank Product Reserve:

   AUS$                

Australian Priority Payables Reserve:

   AUS$                

Retention of title reserve:

   AUS$                

A/P to third party processors:

   AUS$                

Excess dilution reserve:

   AUS$                

[Other reserves:

   AUS$              ]10 

Total Australian Availability Reserves:

   AUS$                

Australian Borrowing Base:

   AUS$                

 

9  All calculations are only with respect to the Accounts and Inventory of the
named Australian Borrower and only with respect to the Australian Allocated U.S.
Availability and Australian Availability Reserves allocated to the named
Australian Borrower. Details of the ineligible Accounts and ineligible Inventory
of the named Australian Borrower are attached.

10  Additional reserves may be established by the Agent in its Permitted
Discretion. Any such reserves will be specifically itemized on this certificate
at the time of delivery.



--------------------------------------------------------------------------------

The foregoing information is delivered to Bank of America, N.A. in accordance
with the Second Amended and Restated Loan, Security and Guarantee Agreement
among MRC Global Australia Pty Ltd (“Initial Australian Borrower”), certain
other parties thereto and Bank of America, N.A., as Agent, dated July 18, 2014.
In my capacity as a Senior Officer of MRC Global or the Initial Australian
Borrower, in its capacity as Asian Loan Party Agent, I hereby certify that the
information contained herein is true and correct as of the dates shown herein.
Nothing contained herein shall constitute a waiver, modification, or limitation
in any of the terms or conditions set forth in the referenced Second Amended and
Restated Loan, Security and Guarantee Agreement.

 

Prepared by:  

 

Title:  

 

Date:  

 



--------------------------------------------------------------------------------

(Details follow this page)



--------------------------------------------------------------------------------

EXHIBIT B-2

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF BELGIAN BORROWING BASE CERTIFICATE

 

  Client Name:                     11    
Certificate Number:                         Dates Covered:                      

 

I. ACCOUNTS

  

Total Accounts:

   €                

Total Ineligible Accounts:

   €                

Total Eligible Accounts:

   €                

Advance Rate:

                 85 % 

Accounts Portion of Borrowing Base:

   €                

II. INVENTORY

  

Total Inventory:

   €                

Total Ineligible Inventory:

   €                

Unadjusted Total Eligible Inventory:

   €                

50% of Eligible Inventory subject to a business pledge:

   €                

100% of Eligible Inventory subject to a possessory pledge:

   €                

Total Eligible Inventory:

   €                

Advance Rate:

  

a. 70% of the net book value of Eligible Inventory:

   €                

b. 85% of the Net Orderly Liquidation Value of Eligible Inventory:

   €                

Inventory Portion of Borrowing Base (lesser of (a) and (b) above):

   €                

Belgian Allocated U.S. Availability:

   €                

III. RESERVES

  

Belgian Rent Reserve:

   €                

Belgian LC Reserve:

   €                

Belgian Bank Product Reserve:

   €                

Belgian Priority Payables Reserve:

   €                

Retention of title reserve:

   €                

Accrued tax reserve:

   €                

Excess dilution reserve:

   €                

[Other reserves:

   €              ]12 

Total Belgian Availability Reserves:

   €                

Belgian Borrowing Base:

   €                

 

11  All calculations are only with respect to the Accounts and Inventory of the
named Belgian Borrower and only with respect to the Belgian Allocated U.S.
Availability and Belgian Availability Reserves allocated to the named Belgian
Borrower. Details of the ineligible Accounts and ineligible Inventory of the
named Belgian Borrower are attached.

12  Additional reserves may be established by the Agent in its Permitted
Discretion. Any such reserves will be specifically itemized on this certificate
at the time of delivery.



--------------------------------------------------------------------------------

The foregoing information is delivered to Bank of America, N.A. in accordance
with the Second Amended and Restated Loan, Security and Guarantee Agreement
among MRC Transmark NV, as Belgian Borrower, certain other parties thereto and
Bank of America, N.A., as Agent, dated July 18, 2014. In my capacity as a Senior
Officer of MRC Global or MRC Transmark Limited, in its capacity as European Loan
Party Agent, I hereby certify that the information contained herein is true and
correct as of the dates shown herein. Nothing contained herein shall constitute
a waiver, modification, or limitation in any of the terms or conditions set
forth in the referenced Second Amended and Restated Loan, Security and Guarantee
Agreement.

 

Prepared by:  

 

Title:  

 

Date:  

 



--------------------------------------------------------------------------------

(Details follow this page)



--------------------------------------------------------------------------------

EXHIBIT B-3

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF CANADIAN BORROWING BASE CERTIFICATE

 

  Client Name:                    13     Certificate Number:                    
    Dates Covered:                      

 

I. ACCOUNTS

  

Total Accounts:

   Cdn$                

Total Ineligible Accounts:

   Cdn$                

Total Eligible Accounts:

   Cdn$                

Advance Rate:

                 85 % 

Accounts Portion of Borrowing Base:

   Cdn$                

II. INVENTORY

  

Total Inventory:

   Cdn$                

Total Ineligible Inventory:

   Cdn$                

Total Eligible Inventory:

   Cdn$                

Advance Rate:

  

a. 70% of the net book value of Eligible Inventory:

   Cdn$                

b. 85% of the Net Orderly Liquidation Value of Eligible Inventory:

   Cdn$                

Inventory Portion of Borrowing Base (lesser of (a) and (b) above):

   Cdn$                

Canadian Allocated U.S. Availability:

   Cdn$                

III. RESERVES

  

Canadian Rent Reserve:

   Cdn$                

Canadian LC Reserve:

   Cdn$                

Canadian Bank Product Reserve:

   Cdn$                

Canadian Priority Payables Reserve:

   Cdn$                

Sales tax accrual:

   Cdn$                

Excess dilution reserve:

   Cdn$                

Wage Earner Protection Program:

   Cdn$                

Casing claim contingency:

   Cdn$                

A/P to third party yards:

   Cdn$                

[Other reserves:

   Cdn$              ]14 

Total Canadian Availability Reserves:

   Cdn$                

Canadian Borrowing Base:

   Cdn$                

 

13  All calculations are only with respect to the Accounts and Inventory of the
named Canadian Borrower and only with respect to the Canadian Allocated U.S.
Availability and Canadian Availability Reserves allocated to the named Canadian
Borrower. Details of the ineligible Accounts and ineligible Inventory of the
named Canadian Borrower are attached.

14  Additional reserves may be established by the Agent in its Permitted
Discretion. Any such reserves will be specifically itemized on this certificate
at the time of delivery.



--------------------------------------------------------------------------------

The foregoing information is delivered to Bank of America, N.A. in accordance
with the Second Amended and Restated Loan, Security and Guarantee Agreement
among MRC Canada ULC, as Canadian Borrower, certain other parties thereto and
Bank of America, N.A., as Agent, dated July 18, 2014. In my capacity as a Senior
Officer of MRC Global or McJunkin Red Man Corporation, in its capacity as North
American Loan Party Agent, I hereby certify that the information contained
herein is true and correct as of the dates shown herein. Nothing contained
herein shall constitute a waiver, modification, or limitation in any of the
terms or conditions set forth in the referenced Second Amended and Restated
Loan, Security and Guarantee Agreement.

 

Prepared by:  

 

Title:  

 

Date:  

 



--------------------------------------------------------------------------------

(Details follow this page)



--------------------------------------------------------------------------------

EXHIBIT B-4

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF DUTCH BORROWING BASE CERTIFICATE

 

  Client Name:                    15     Certificate Number:                    
    Dates Covered:                      

 

I. ACCOUNTS

  

Total Accounts:

   €                

Total Ineligible Accounts:

   €                

Total Eligible Accounts:

   €                

Advance Rate:

                 85 % 

Accounts Portion of Borrowing Base:

   €                

II. INVENTORY

  

Total Inventory:

   €                

Total Ineligible Inventory:

   €                

Total Eligible Inventory:

   €                

Advance Rate:

  

a. 70% of the net book value of Eligible Inventory:

   €                

b. 85% of the Net Orderly Liquidation Value of Eligible Inventory:

   €                

Inventory Portion of Borrowing Base (lesser of (a) and (b) above):

   €                

Dutch Allocated U.S. Availability:

   €                

III. RESERVES

  

Dutch Rent Reserve:

   €                

Dutch LC Reserve:

   €                

Dutch Bank Product Reserve:

   €                

Dutch Priority Payables Reserve:

   €                

Retention of title reserve:

   €                

Accrued tax reserve:

   €                

Excess dilution reserve:

   €                

[Other reserves:

   €              ]16 

Total Dutch Availability Reserves:

   €                

Dutch Borrowing Base:

   €                

 

15  All calculations are only with respect to the Accounts and Inventory of the
named Dutch Borrower and only with respect to the Dutch Allocated U.S.
Availability and Dutch Availability Reserves allocated to the named Dutch
Borrower. Details of the ineligible Accounts and ineligible Inventory of the
named Dutch Borrower are attached.

16  Additional reserves may be established by the Agent in its Permitted
Discretion. Any such reserves will be specifically itemized on this certificate
at the time of delivery.



--------------------------------------------------------------------------------

The foregoing information is delivered to Bank of America, N.A. in accordance
with the Second Amended and Restated Loan, Security and Guarantee Agreement
among MRC Transmark B.V., as Dutch Borrower, certain other parties thereto and
Bank of America, N.A., as Agent, dated July 18, 2014. In my capacity as a Senior
Officer of MRC Global or MRC Transmark Limited, in its capacity as European Loan
Party Agent, I hereby certify that the information contained herein is true and
correct as of the dates shown herein. Nothing contained herein shall constitute
a waiver, modification, or limitation in any of the terms or conditions set
forth in the referenced Second Amended and Restated Loan, Security and Guarantee
Agreement.

 

Prepared by:  

 

Title:  

 

Date:  

 



--------------------------------------------------------------------------------

(Details follow this page)



--------------------------------------------------------------------------------

EXHIBIT B-5

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF NORWEGIAN BORROWING BASE CERTIFICATE

Client Name: MRC Global Norway AS et al.17

  Certificate Number:                         Dates Covered:                    
 

 

I. ACCOUNTS

  

Total Accounts:

     NOK               

Total Ineligible Accounts:

     NOK               

Total Eligible Accounts:

     NOK               

Advance Rate:

                  85 % 

Accounts Portion of Borrowing Base:

     NOK               

II. INVENTORY

  

Total Inventory:

     NOK               

Total Ineligible Inventory:

     NOK               

Total Eligible Inventory:

     NOK               

Advance Rate:

  

a. 70% of the net book value of Eligible Inventory:

     NOK               

b. 85% of the Net Orderly Liquidation Value of Eligible Inventory:

     NOK               

Inventory Portion of Borrowing Base (lesser of (a) and (b) above):

     NOK               

Norwegian Allocated U.S. Availability:

     NOK               

III. RESERVES

  

Norwegian Rent Reserve:

     NOK               

Norwegian LC Reserve:

     NOK               

Norwegian Bank Product Reserve:

     NOK               

Norwegian Priority Payables Reserve:

     NOK               

Retention of title reserve:

     NOK               

A/P to third party yards:

     NOK               

Accrued tax reserve:

     NOK               

Excess dilution reserve:

     NOK               

[Other reserves:

     NOK             ]18 

Total Norwegian Availability Reserves (other than Norwegian Insolvency Reserve):

     NOK               

Unadjusted Norwegian Borrowing Base:

     NOK               

Norwegian Insolvency Reserve:

  

a. 5% of Norwegian Borrowing Base (prior to reserves):

     NOK               

Adjusted Norwegian Borrowing Base:

     NOK               

 

17  All calculations are with respect to the Accounts and Inventory of all
Norwegian Borrowers and with respect to the Norwegian Allocated U.S.
Availability and the Norwegian Availability Reserves of all Norwegian Borrowers.
Details of the ineligible Accounts and ineligible Inventory of the Norwegian
Borrowers are attached.

18  Additional reserves may be established by the Agent in its Permitted
Discretion. Any such reserves will be specifically itemized on this certificate
at the time of delivery.



--------------------------------------------------------------------------------

The foregoing information is delivered to Bank of America, N.A. in accordance
with the Second Amended and Restated Loan, Security and Guarantee Agreement
among MRC Global Norway AS, MRC Solberg & Andersen AS, MRC Energy Piping AS and
MRC Teamtrade AS, as Norwegian Borrowers, certain other parties thereto and Bank
of America, N.A., as Agent, dated July 18, 2014. In my capacity as a Senior
Officer of MRC Global or MRC Transmark Limited, in its capacity as European Loan
Party Agent, I hereby certify that the information contained herein is true and
correct as of the dates shown herein. Nothing contained herein shall constitute
a waiver, modification, or limitation in any of the terms or conditions set
forth in the referenced Second Amended and Restated Loan, Security and Guarantee
Agreement.

 

Prepared by:  

 

Title:  

 

Date:  

 



--------------------------------------------------------------------------------

(Details follow this page)



--------------------------------------------------------------------------------

EXHIBIT B-6

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF UK BORROWING BASE CERTIFICATE

 

  Client Name:                    19     Certificate Number:                    
    Dates Covered:                      

 

I. ACCOUNTS

  

Total Accounts:

   £                

Total Ineligible Accounts:

   £                

Total Eligible Accounts:

   £                

Advance Rate:

                 85 % 

Accounts Portion of Borrowing Base:

   £                

II. INVENTORY

  

Total Inventory:

   £                

Total Ineligible Inventory:

   £                

Total Eligible Inventory:

   £                

Advance Rate:

  

a. 70% of the net book value of Eligible Inventory:

   £                

b. 85% of the Net Orderly Liquidation Value of Eligible Inventory:

   £                

Inventory Portion of Borrowing Base (lesser of (a) and (b) above):

   £                

UK Allocated U.S. Availability:

   £                

III. RESERVES

  

UK Rent Reserve:

   £                

UK LC Reserve:

   £                

UK Bank Product Reserve:

   £                

UK Priority Payables Reserve:

   £                

Retention of title reserve:

   £                

Accrued tax reserve:

   £                

Excess dilution reserve:

   £                

[Other reserves:

   £              ]20 

Total UK Availability Reserves:

   £                

UK Borrowing Base:

   £                

 

19  All calculations are only with respect to the Accounts and Inventory of the
named UK Borrower and only with respect to the UK Allocated U.S. Availability
and UK Availability Reserves allocated to the named UK Borrower. Details of the
ineligible Accounts and ineligible Inventory of the named UK Borrower are
attached.

20  Additional reserves may be established by the Agent in its Permitted
Discretion. Any such reserves will be specifically itemized on this certificate
at the time of delivery.



--------------------------------------------------------------------------------

The foregoing information is delivered to Bank of America, N.A. in accordance
with the Second Amended and Restated Loan, Security and Guarantee Agreement
among MRC Transmark Limited (“Transmark UK”), MRC Flangefitt Limited and MRC
Transmark (Dragon) Limited, as UK Borrowers, certain other parties thereto and
Bank of America, N.A., as Agent, dated July 18, 2014. In my capacity as a Senior
Officer of MRC Global or Transmark UK, in its capacity as European Loan Party
Agent, I hereby certify that the information contained herein is true and
correct as of the dates shown herein. Nothing contained herein shall constitute
a waiver, modification, or limitation in any of the terms or conditions set
forth in the referenced Second Amended and Restated Loan, Security and Guarantee
Agreement.

 

Prepared by:  

 

Title:  

 

Date:  

 



--------------------------------------------------------------------------------

(Details follow this page)



--------------------------------------------------------------------------------

EXHIBIT B-7

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF U.S. BORROWING BASE CERTIFICATE

Client Name: McJunkin Red Man Corporation et al.21

  Certificate Number:                         Dates Covered:                    
 

 

I. ACCOUNTS

  

Total Accounts:

   $                

Total Ineligible Accounts:

   $                

Total Eligible Accounts:

   $                

Advance Rate:

                 85 % 

Accounts Portion of Borrowing Base:

   $                

II. INVENTORY

  

Total Inventory:

   $                

Total Ineligible Inventory:

   $                

Total Eligible Inventory:

   $                

Advance Rate:

  

a. 70% of the net book value of Eligible Inventory:

   $                

b. 85% of the Net Orderly Liquidation Value of Eligible Inventory:

   $                

Inventory Portion of Borrowing Base (lesser of (a) and (b) above):

   $                

III. RESERVES

  

Foreign Allocated U.S. Availability Reserve:

   $                

Foreign Overadvance Loan Balance:

   $                

U.S. Rent Reserve:

   $                

U.S. LC Reserve:

   $                

U.S. Bank Product Reserve:

   $                

Sales tax accrual:

   $                

Excess dilution reserve:

   $                

Wage Earner Protection Program:

   $                

Casing claim contingency:

   $                

A/P to third party yards:

   $                

[Other reserves:

   $              ]22 

Total U.S. Availability Reserves:

   $                

U.S. Borrowing Base:

   $                

 

21  All calculations are with respect to the Accounts and Inventory of all U.S.
Borrowers and with respect to the U.S. Availability Reserves of all U.S.
Borrowers. Details of the ineligible Accounts and ineligible Inventory of the
U.S. Borrowers are attached.

22  Additional reserves may be established by the Agent in its Permitted
Discretion. Any such reserves will be specifically itemized on this certificate
at the time of delivery.



--------------------------------------------------------------------------------

The foregoing information is delivered to Bank of America, N.A. in accordance
with the Second Amended and Restated Loan, Security and Guarantee Agreement
among McJunkin Red Man Corporation (“MRC”), Greenbrier Petroleum Corporation,
McJunkin Red Man Development Corporation, Midway-Tristate Corporation, Milton
Oil & Gas Company, MRC Management Company, Ruffner Realty Company and The South
Texas Supply Company, Inc., as U.S. Borrowers and Guarantors, certain other
parties thereto and Bank of America, N.A., as Agent, dated July 18, 2014. In my
capacity as a Senior Officer of MRC Global or MRMC, in its capacity as North
American Loan Party Agent, I hereby certify that the information contained
herein is true and correct as of the dates shown herein. Nothing contained
herein shall constitute a waiver, modification, or limitation in any of the
terms or conditions set forth in the referenced Second Amended and Restated
Loan, Security and Guarantee Agreement.

 

Prepared by:  

 

Title:  

 

Date:  

 



--------------------------------------------------------------------------------

(Details follow this page)



--------------------------------------------------------------------------------

EXHIBIT C-1

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF AUSTRALIAN REVOLVER NOTE

 

            , 20       $           [            ]

[BORROWER], a              (“Australian Borrower”), for value received, hereby
unconditionally promises to pay to the order of              (“Australian
Lender”), the principal sum of              U.S. DOLLARS ($        ), or such
lesser amount as may be advanced by Australian Lender as Australian Revolver
Loans and owing as Australian LC Obligations from time to time under the Loan
Agreement described below, together with all accrued and unpaid interest
thereon. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Second Amended and Restated Loan, Security and
Guarantee Agreement dated as of July 18, 2014 (as such agreement may be amended,
modified, renewed or extended from time to time, the “Loan Agreement”), among
Australian Borrower, certain affiliates of Australian Borrower, certain
financial institutions party thereto as lenders and Bank of America, N.A., as
administrative agent, collateral agent and security trustee for itself and the
Secured Parties.

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences Australian Revolver Loans and Australian LC Obligations under
the Loan Agreement, to which reference is made for a statement of the rights and
obligations of Australian Lender and the duties and obligations of Australian
Borrower. The Loan Agreement contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

The holder of this Note is hereby authorized by Australian Borrower to record on
a schedule annexed to this Note (or on a supplemental schedule) the amounts
owing with respect to Australian Revolver Loans and Australian LC Obligations,
and the payment thereof. Failure to make any notation, however, shall not affect
the rights of the holder of this Note or any obligations of Australian Borrower
hereunder or under any other Loan Documents.

Time is of the essence of this Note. Australian Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. Australian Borrower agrees in
accordance with the terms of the Loan Agreement to pay, and to save the holder
of this Note harmless against, any liability for the payment of all costs and
expenses (including without limitation reasonable and documented attorneys’
fees) if this Note is collected by or through an attorney-at-law.



--------------------------------------------------------------------------------

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Australian Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Australian Borrower or credited as a payment of principal, in accordance with
the Loan Agreement. It is the intent hereof that Australian Borrower not pay or
contract to pay, and that holder of this Note not receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by Australian Borrower under Applicable Law.

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles.

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

[AUSTRALIAN BORROWER] Per:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C-2

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF BELGIAN REVOLVER NOTE

 

            , 20       $           [            ]

[BORROWER], a              (“Belgian Borrower”), for value received, hereby
unconditionally promises to pay to the order of              (“Belgian Lender”),
the principal sum of              U.S. DOLLARS ($        ), or such lesser
amount as may be advanced by Belgian Lender as Belgian Revolver Loans and owing
as Belgian LC Obligations from time to time under the Loan Agreement described
below, together with all accrued and unpaid interest thereon. Capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Second Amended and Restated Loan, Security and Guarantee Agreement dated as of
July 18, 2014 (as such agreement may be amended, modified, renewed or extended
from time to time, the “Loan Agreement”), among Belgian Borrower, certain
affiliates of Belgian Borrower, certain financial institutions party thereto as
lenders and Bank of America, N.A., as administrative agent, collateral agent and
security trustee for itself and the Secured Parties.

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences Belgian Revolver Loans and Belgian LC Obligations under the
Loan Agreement, to which reference is made for a statement of the rights and
obligations of Belgian Lender and the duties and obligations of Belgian
Borrower. The Loan Agreement contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

The holder of this Note is hereby authorized by Belgian Borrower to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Belgian Revolver Loans and Belgian LC Obligations, and the
payment thereof. Failure to make any notation, however, shall not affect the
rights of the holder of this Note or any obligations of Belgian Borrower
hereunder or under any other Loan Documents.

Time is of the essence of this Note. Belgian Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. Belgian Borrower agrees in accordance
with the terms of the Loan Agreement to pay, and to save the holder of this Note
harmless against, any liability for the payment of all costs and expenses
(including without limitation reasonable and documented attorneys’ fees) if this
Note is collected by or through an attorney-at-law.



--------------------------------------------------------------------------------

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Belgian Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Belgian Borrower or credited as a payment of principal, in accordance with
the Loan Agreement. It is the intent hereof that Belgian Borrower not pay or
contract to pay, and that holder of this Note not receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by Belgian Borrower under Applicable Law.

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles.

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

[BELGIAN BORROWER] Per:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C-3

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF CANADIAN REVOLVER NOTE

 

            , 20       $           [            ]

[BORROWER], a              (“Canadian Borrower”), for value received, hereby
unconditionally promises to pay to the order of              (“Canadian
Lender”), the principal sum of              U.S. DOLLARS ($        ), or such
lesser amount as may be advanced by Canadian Lender as Canadian Revolver Loans
and owing as Canadian LC Obligations from time to time under the Loan Agreement
described below, together with all accrued and unpaid interest thereon.
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Second Amended and Restated Loan, Security and Guarantee
Agreement dated as of July 18, 2014 (as such agreement may be amended, modified,
renewed or extended from time to time, the “Loan Agreement”), among Canadian
Borrower, certain affiliates of Canadian Borrower, certain financial
institutions party thereto as lenders and Bank of America, N.A., as
administrative agent, collateral agent and security trustee for itself and the
Secured Parties.

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences Canadian Revolver Loans and Canadian LC Obligations under the
Loan Agreement, to which reference is made for a statement of the rights and
obligations of Canadian Lender and the duties and obligations of Canadian
Borrower. The Loan Agreement contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

The holder of this Note is hereby authorized by Canadian Borrower to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Canadian Revolver Loans and Canadian LC Obligations, and the
payment thereof. Failure to make any notation, however, shall not affect the
rights of the holder of this Note or any obligations of Canadian Borrower
hereunder or under any other Loan Documents.

Time is of the essence of this Note. Canadian Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. Canadian Borrower agrees in accordance
with the terms of the Loan Agreement to pay, and to save the holder of this Note
harmless against, any liability for the payment of all costs and expenses
(including without limitation reasonable and documented attorneys’ fees) if this
Note is collected by or through an attorney-at-law.



--------------------------------------------------------------------------------

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Canadian Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Canadian Borrower or credited as a payment of principal, in accordance with
the Loan Agreement. It is the intent hereof that Canadian Borrower not pay or
contract to pay, and that holder of this Note not receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by Canadian Borrower under Applicable Law.

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles.

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

[CANADIAN BORROWER] Per:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C-4

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF DUTCH REVOLVER NOTE

 

            , 20       $           [            ]

[BORROWER], a              (“Dutch Borrower”), for value received, hereby
unconditionally promises to pay to the order of              (“Dutch Lender”),
the principal sum of              U.S. DOLLARS ($        ), or such lesser
amount as may be advanced by Dutch Lender as Dutch Revolver Loans and owing as
Dutch LC Obligations from time to time under the Loan Agreement described below,
together with all accrued and unpaid interest thereon. Capitalized terms used
but not defined herein shall have the meanings given to such terms in the Second
Amended and Restated Loan, Security and Guarantee Agreement dated as of July 18,
2014 (as such agreement may be amended, modified, renewed or extended from time
to time, the “Loan Agreement”), among Dutch Borrower, certain affiliates of
Dutch Borrower, certain financial institutions party thereto as lenders and Bank
of America, N.A., as administrative agent, collateral agent and security trustee
for itself and the Secured Parties.

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences Dutch Revolver Loans and Dutch LC Obligations under the Loan
Agreement, to which reference is made for a statement of the rights and
obligations of Dutch Lender and the duties and obligations of Dutch Borrower.
The Loan Agreement contains provisions for acceleration of the maturity of this
Note upon the happening of certain stated events, and for the borrowing,
prepayment and reborrowing of amounts upon specified terms and conditions.

The holder of this Note is hereby authorized by Dutch Borrower to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Dutch Revolver Loans and Dutch LC Obligations, and the payment
thereof. Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of Dutch Borrower hereunder or under
any other Loan Documents.

Time is of the essence of this Note. Dutch Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. Dutch Borrower agrees in accordance
with the terms of the Loan Agreement to pay, and to save the holder of this Note
harmless against, any liability for the payment of all costs and expenses
(including without limitation reasonable and documented attorneys’ fees) if this
Note is collected by or through an attorney-at-law.



--------------------------------------------------------------------------------

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Dutch Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Dutch Borrower or credited as a payment of principal, in accordance with the
Loan Agreement. It is the intent hereof that Dutch Borrower not pay or contract
to pay, and that holder of this Note not receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by Dutch Borrower under Applicable Law.

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles.

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

[DUTCH BORROWER] Per:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C-5

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF NEW ZEALAND REVOLVER NOTE

 

            , 20       $           [            ]

[BORROWER], a              (“New Zealand Borrower”), for value received, hereby
unconditionally promises to pay to the order of              (“New Zealand
Lender”), the principal sum of              U.S. DOLLARS ($        ), or such
lesser amount as may be advanced by New Zealand Lender as New Zealand Revolver
Loans and owing as New Zealand LC Obligations from time to time under the Loan
Agreement described below, together with all accrued and unpaid interest
thereon. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Second Amended and Restated Loan, Security and
Guarantee Agreement dated as of July 18, 2014 (as such agreement may be amended,
modified, renewed or extended from time to time, the “Loan Agreement”), among
New Zealand Borrower, certain affiliates of New Zealand Borrower, certain
financial institutions party thereto as lenders and Bank of America, N.A., as
administrative agent, collateral agent and security trustee for itself and the
Secured Parties.

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences New Zealand Revolver Loans and New Zealand LC Obligations under
the Loan Agreement, to which reference is made for a statement of the rights and
obligations of New Zealand Lender and the duties and obligations of New Zealand
Borrower. The Loan Agreement contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

The holder of this Note is hereby authorized by New Zealand Borrower to record
on a schedule annexed to this Note (or on a supplemental schedule) the amounts
owing with respect to New Zealand Revolver Loans and New Zealand LC Obligations,
and the payment thereof. Failure to make any notation, however, shall not affect
the rights of the holder of this Note or any obligations of New Zealand Borrower
hereunder or under any other Loan Documents.

Time is of the essence of this Note. New Zealand Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. New Zealand Borrower agrees in
accordance with the terms of the Loan Agreement to pay, and to save the holder
of this Note harmless against, any liability for the payment of all costs and
expenses (including without limitation reasonable and documented attorneys’
fees) if this Note is collected by or through an attorney-at-law.



--------------------------------------------------------------------------------

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by New Zealand Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to New Zealand Borrower or credited as a payment of principal, in accordance
with the Loan Agreement. It is the intent hereof that New Zealand Borrower not
pay or contract to pay, and that holder of this Note not receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by New Zealand Borrower under Applicable Law.

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles.

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

[NEW ZEALAND BORROWER] Per:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C-6

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF NORWEGIAN REVOLVER NOTE

 

            , 20       $        

[BORROWER 1], a              [BORROWER 2], a             , and [BORROWER 3], a
            , (collectively, “Initial Norwegian Borrowers”) and the other
Norwegian Borrowers party to the Loan Agreement described below from time to
time (together with the Initial Norwegian Borrowers, “Norwegian Borrowers”), for
value received, hereby unconditionally promise to pay, on a joint and several
basis, to the order of              (“Norwegian Lender”), the principal sum of
             U.S. DOLLARS ($        ), or such lesser amount as may be advanced
by Norwegian Lender as Norwegian Revolver Loans and owing as Norwegian LC
Obligations from time to time under the Loan Agreement described below, together
with all accrued and unpaid interest thereon. Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Second Amended
and Restated Loan, Security and Guarantee Agreement dated as of July 18, 2014
(as such agreement may be amended, modified, renewed or extended from time to
time, the “Loan Agreement”), among Initial Norwegian Borrowers, certain
affiliates of Initial Norwegian Borrowers, certain financial institutions party
thereto as lenders and Bank of America, N.A., as administrative agent,
collateral agent and security trustee for itself and the Secured Parties.

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences Norwegian Revolver Loans and Norwegian LC Obligations under the
Loan Agreement, to which reference is made for a statement of the rights and
obligations of Norwegian Lender and the duties and obligations of Norwegian
Borrowers. The Loan Agreement contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

The holder of this Note is hereby authorized by Norwegian Borrowers to record on
a schedule annexed to this Note (or on a supplemental schedule) the amounts
owing with respect to Norwegian Revolver Loans and Norwegian LC Obligations, and
the payment thereof. Failure to make any notation, however, shall not affect the
rights of the holder of this Note or any obligations of Norwegian Borrowers
hereunder or under any other Loan Documents.

Time is of the essence of this Note. Each Norwegian Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after



--------------------------------------------------------------------------------

maturity. Norwegian Borrowers jointly and severally agree in accordance with the
terms of the Loan Agreement to pay, and to save the holder of this Note harmless
against, any liability for the payment of all costs and expenses (including
without limitation reasonable and documented attorneys’ fees) if this Note is
collected by or through an attorney-at-law.

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Norwegian Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Norwegian Borrowers or credited as a payment of principal, in accordance with
the Loan Agreement. It is the intent hereof that Norwegian Borrowers not pay or
contract to pay, and that holder of this Note not receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by Norwegian Borrowers under Applicable Law.

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

[INITIAL NORWEGIAN BORROWER 1] By:  

 

Name:  

 

Title:  

 

[INITIAL NORWEGIAN BORROWER 2] By:  

 

Name:  

 

Title:  

 

[INITIAL NORWEGIAN BORROWER 3] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C-7

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF SINGAPORE REVOLVER NOTE

 

            , 20       $           [            ]

[BORROWER], a              (“Singapore Borrower”), for value received, hereby
unconditionally promises to pay to the order of              (“Singapore
Lender”), the principal sum of              U.S. DOLLARS ($        ), or such
lesser amount as may be advanced by Singapore Lender as Singapore Revolver Loans
and owing as Singapore LC Obligations from time to time under the Loan Agreement
described below, together with all accrued and unpaid interest thereon.
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Second Amended and Restated Loan, Security and Guarantee
Agreement dated as of July 18, 2014 (as such agreement may be amended, modified,
renewed or extended from time to time, the “Loan Agreement”), among Singapore
Borrower, certain affiliates of Singapore Borrower, certain financial
institutions party thereto as lenders and Bank of America, N.A., as
administrative agent, collateral agent and security trustee for itself and the
Secured Parties.

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences Singapore Revolver Loans and Singapore LC Obligations under the
Loan Agreement, to which reference is made for a statement of the rights and
obligations of Singapore Lender and the duties and obligations of Singapore
Borrower. The Loan Agreement contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

The holder of this Note is hereby authorized by Singapore Borrower to record on
a schedule annexed to this Note (or on a supplemental schedule) the amounts
owing with respect to Singapore Revolver Loans and Singapore LC Obligations, and
the payment thereof. Failure to make any notation, however, shall not affect the
rights of the holder of this Note or any obligations of Singapore Borrower
hereunder or under any other Loan Documents.

Time is of the essence of this Note. Singapore Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. Singapore Borrower agrees in
accordance with the terms of the Loan Agreement to pay, and to save the holder
of this Note harmless against, any liability for the payment of all costs and
expenses (including without limitation reasonable and documented attorneys’
fees) if this Note is collected by or through an attorney-at-law.



--------------------------------------------------------------------------------

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Singapore Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Singapore Borrower or credited as a payment of principal, in accordance with
the Loan Agreement. It is the intent hereof that Singapore Borrower not pay or
contract to pay, and that holder of this Note not receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by Singapore Borrower under Applicable Law.

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles.

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

[SINGAPORE BORROWER] Per:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C-8

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF UK REVOLVER NOTE

 

            , 20       $           [            ]

[BORROWER], a              (“UK Borrower”), for value received, hereby
unconditionally promises to pay to the order of              (“UK Lender”), the
principal sum of              U.S. DOLLARS ($        ), or such lesser amount as
may be advanced by UK Lender as UK Revolver Loans and owing as UK LC Obligations
from time to time under the Loan Agreement described below, together with all
accrued and unpaid interest thereon. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Second Amended and
Restated Loan, Security and Guarantee Agreement dated as of July 18, 2014 (as
such agreement may be amended, modified, renewed or extended from time to time,
the “Loan Agreement”), among UK Borrower, certain affiliates of UK Borrower,
certain financial institutions party thereto as lenders and Bank of America,
N.A., as administrative agent, collateral agent and security trustee for itself
and the Secured Parties.

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences UK Revolver Loans and UK LC Obligations under the Loan
Agreement, to which reference is made for a statement of the rights and
obligations of UK Lender and the duties and obligations of UK Borrower. The Loan
Agreement contains provisions for acceleration of the maturity of this Note upon
the happening of certain stated events, and for the borrowing, prepayment and
reborrowing of amounts upon specified terms and conditions.

The holder of this Note is hereby authorized by UK Borrower to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to UK Revolver Loans and UK LC Obligations, and the payment
thereof. Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of UK Borrower hereunder or under any
other Loan Documents.

Time is of the essence of this Note. UK Borrower and all endorsers, sureties and
guarantors of this Note hereby severally waive demand, presentment for payment,
protest, notice of protest, notice of intention to accelerate the maturity of
this Note, diligence in collecting, the bringing of any suit against any party,
and any notice of or defense on account of any extensions, renewals, partial
payments, or changes in any manner of or in this Note or in any of its terms,
provisions and covenants, or any releases or substitutions of any security, or
any delay, indulgence or other act of any trustee or any holder hereof, whether
before or after maturity. UK Borrower agrees in accordance with the terms of the
Loan Agreement to pay, and to save the holder of this Note harmless against, any
liability for the payment of all costs and expenses (including without
limitation reasonable and documented attorneys’ fees) if this Note is collected
by or through an attorney-at-law.



--------------------------------------------------------------------------------

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by UK Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to UK Borrower or credited as a payment of principal, in accordance with the
Loan Agreement. It is the intent hereof that UK Borrower not pay or contract to
pay, and that holder of this Note not receive or contract to receive, directly
or indirectly in any manner whatsoever, interest in excess of that which may be
paid by UK Borrower under Applicable Law.

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles.

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

[UK BORROWER] Per:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C-9

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF U.S. REVOLVER NOTE

 

            , 20       $           New York City, New York

[BORROWER 1], a              [BORROWER 2], a             , and [BORROWER 3], a
            , (collectively, “Initial U.S. Borrowers”) and the other U.S.
Borrowers party to the Loan Agreement described below from time to time
(together with the Initial U.S. Borrowers, “U.S. Borrowers”), for value
received, hereby unconditionally promise to pay, on a joint and several basis,
to the order of              (“U.S. Lender”), the principal sum of          U.S.
DOLLARS ($        ), or such lesser amount as may be advanced by U.S. Lender as
U.S. Revolver Loans and owing as U.S. LC Obligations from time to time under the
Loan Agreement described below, together with all accrued and unpaid interest
thereon. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Second Amended and Restated Loan, Security and
Guarantee Agreement dated as of July 18, 2014 (as such agreement may be amended,
modified, renewed or extended from time to time, the “Loan Agreement”), among
Initial U.S. Borrowers, certain affiliates of Initial U.S. Borrowers, certain
financial institutions party thereto as lenders and Bank of America, N.A., as
administrative agent, collateral agent and security trustee for itself and the
Secured Parties.

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences U.S. Revolver Loans and U.S. LC Obligations under the Loan
Agreement, to which reference is made for a statement of the rights and
obligations of U.S. Lender and the duties and obligations of U.S. Borrowers. The
Loan Agreement contains provisions for acceleration of the maturity of this Note
upon the happening of certain stated events, and for the borrowing, prepayment
and reborrowing of amounts upon specified terms and conditions.

The holder of this Note is hereby authorized by U.S. Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to U.S. Revolver Loans and U.S. LC Obligations, and the payment
thereof. Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of U.S. Borrowers hereunder or under
any other Loan Documents.

Time is of the essence of this Note. Each U.S. Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. U.S. Borrowers jointly and severally
agree in accordance with the terms of the Loan Agreement



--------------------------------------------------------------------------------

to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
and documented attorneys’ fees) if this Note is collected by or through an
attorney-at-law.

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by U.S. Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to U.S. Borrowers or credited as a payment of principal, in accordance with the
Loan Agreement. It is the intent hereof that U.S. Borrowers not pay or contract
to pay, and that holder of this Note not receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by U.S. Borrowers under Applicable Law.

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

[INITIAL U.S. BORROWER 1]     By:  

 

    Name:  

 

    Title:  

 

[INITIAL U.S. BORROWER 2]     By:  

 

    Name:  

 

    Title:  

 

[INITIAL U.S. BORROWER 3]     By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF COMPLIANCE CERTIFICATE

Bank of America, N.A.

901 Main Street, 22nd Floor

Dallas, Texas 75202

Attn: Mark Porter

Telecopy: (214) 209-4766

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Loan, Security and Guarantee Agreement dated as of July 18, 2014
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among MRC GLOBAL INC., a Delaware corporation (“MRC
Global”), MCJUNKIN RED MAN CORPORATION, a Delaware corporation (“MRMC”),
GREENBRIER PETROLEUM CORPORATION, a West Virginia corporation (“Greenbrier”),
MCJUNKIN RED MAN DEVELOPMENT CORPORATION, a Delaware corporation (“McJunkin
Development”), MIDWAY – TRISTATE CORPORATION, a New York corporation (“Midway”),
MILTON OIL & GAS COMPANY, a West Virginia corporation (“Milton”), MRC MANAGEMENT
COMPANY, a Delaware corporation (“Management”), RUFFNER REALTY COMPANY, a West
Virginia corporation (“Ruffner”), and THE SOUTH TEXAS SUPPLY COMPANY, INC., a
Texas corporation (“South Texas” and together with MRMC, Greenbrier, McJunkin
Development, Midway, Milton, Management and Ruffner, the “Initial U.S.
Borrowers”), MRC GLOBAL AUSTRALIA PTY LTD (f/k/a MRC Transmark Pty Ltd), a
company incorporated under the laws of the Commonwealth of Australia with ACN
080 156 378 (the “Initial Australian Borrower”), MRC TRANSMARK NV, a limited
liability company organized under the laws of Belgium with company number
0415.104.174 RLE Antwerp (the “Initial Belgian Borrower”), MRC CANADA ULC, an
unlimited liability corporation organized under the laws of Alberta, Canada (the
“Initial Canadian Borrower”), MRC TRANSMARK B.V., a limited company organized
under the laws of the Netherlands and registered with the Dutch trade register
under number 39054351 (the “Initial Dutch Borrower”), MRC GLOBAL NORWAY AS, a
limited liability company incorporated under the laws of Norway (“MRC Global
Norway”), MRC SOLBERG & ANDERSEN AS, a limited liability company incorporated
under the laws of Norway (“Solberg”), MRC ENERGY PIPING AS, a limited liability
company incorporated under the laws of Norway (“Energy Piping”), MRC TEAMTRADE
AS, a limited liability company incorporated under the laws of Norway
(“Teamtrade” and together with MRC Global Norway, Solberg and Energy Piping, the
“Initial Norwegian Borrowers”), MRC FLANGEFITT LIMITED, a company incorporated
in England and Wales with company number 01922173 (“Flangefitt”), MRC TRANSMARK
LIMITED, a company incorporated in England and Wales with company number
03471259 (“Transmark UK”), and MRC TRANSMARK (DRAGON) LIMITED, a company
incorporated in England and Wales with company number 03797606 (“Dragon UK” and
together with Flangefitt and Transmark UK, the “Initial UK Borrowers”; and
collectively with any other UK Borrowers, any other Australian Borrowers, any
other Belgian Borrowers, any other Canadian Borrowers, any other Dutch
Borrowers, any New Zealand Borrowers, any other Norwegian Borrowers, any
Singapore Borrowers and any other U.S.



--------------------------------------------------------------------------------

Borrowers, the “Borrowers” and each, a “Borrower”), the Persons from time to
time party to the Loan Agreement as Guarantors, the financial institutions party
to the Loan Agreement from time to time as lenders (collectively, “Lenders”),
and BANK OF AMERICA, N.A., a national banking association, in its capacity as
administrative agent, security trustee and collateral agent for itself and the
other Secured Parties (together with any successor agent appointed pursuant to
Section 12.10 of the Loan Agreement, the “Agent”). Capitalized terms used but
not defined herein shall have the meanings given to such terms in the Loan
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES, ON BEHALF OF THE BORROWERS, THAT:

1. I am the duly elected [            ]23 of MRC Global.

2. I have reviewed the terms of the Loan Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of MRC Global and its Subsidiaries during the accounting period
covered by the financial statements attached hereto as Schedule I and such
financial statements present fairly in all material respects the financial
condition and results of operations of MRC Global and its [Restricted]24
Subsidiaries on a consolidated basis in accordance with GAAP[, subject to
changes resulting from audit and normal year-end audit adjustments.]25

3. Except as set forth below, no Default or Event of Default exists.

4. Schedule II attached hereto sets forth the Consolidated Fixed Charge Coverage
Ratio (and accompanying calculations) as at the end of [the most recent fiscal
quarter/fiscal year]. [However, compliance with this financial covenant is not
required for the purposes of Section 10.3.1 of the Loan Agreement because no
FCCR Test Event has occurred and is continuing. “FCCR Test Event” means the
occurrence of any one of the following events: (i) Excess Availability shall be
less than the greater of (A) 10% of the Commitments or (B) $79,800,000 or
(ii) an Event of Default shall have occurred and be continuing; provided, that,
to the extent that the FCCR Test Event has occurred due to clause (i) of this
definition, if Excess Availability shall have exceeded the greater of (x) 10% of
the Commitments and (y) $79,800,000 for at least thirty (30) consecutive days,
the FCCR Test Event shall be deemed to be over.]

5. Schedule III attached hereto specifies any change in the identity of the
Restricted Subsidiaries and/or Unrestricted Subsidiaries as at the end of
[fiscal quarter/fiscal year] from the Restricted Subsidiaries and Unrestricted
Subsidiaries, respectively, provided to the Lenders on [the Closing
Date/                 , 20    ].

6. Schedule IV attached hereto sets forth sets forth the detailed computations
necessary to determine the applicable level of the Applicable Margin to be
effective as of the first day of the calendar month immediately following the
Agent’s receipt of this Certificate.

 

23  Certifying officer must be a Senior Officer.

24  For quarterly statements only.

25  For quarterly statements only.



--------------------------------------------------------------------------------

7. Schedule V attached hereto sets forth the amount of any Pro Forma Adjustment
not previously set forth in a Pro Forma Adjustment Certificate and/or any change
in the amount of a Pro Forma Adjustment set forth in the Pro Forma Adjustment
Certificate previously provided on [            , 20    ] and, [in each case,]
in reasonable detail, the calculations and basis therefor.

8. [I hereby certify that no Loan Party has changed (i) its legal name, (ii) its
organizational identification number, corporate access number, company’s
registration number or other jurisdiction specific identifying number, if any,
issued by the relevant regulatory authority or governmental body in the
jurisdiction of organization or incorporation of such Loan Party, (iii) its
chief executive office or registered office or (iv) its jurisdiction of
incorporation or organization since [the Closing Date] [the date of the most
recent Compliance Certificate delivered pursuant to Section 10.1.1(e) of the
Loan Agreement.]26

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event:

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedules II, IV and V hereto and the financial statements attached hereto as
Schedule I and in support hereof, are made and delivered this      day of
             , 20     .

 

MRC GLOBAL INC.     By:  

 

    Name:  

 

    Title:  

 

  

 

26  To be included only in Compliance Certificates delivered in connection with
the fiscal year end financial statements provided for in Section 10.1.1(a).



--------------------------------------------------------------------------------

EXHIBIT E

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF NOTICE OF BORROWING

Reference is made to that certain Second Amended and Restated Loan, Security and
Guarantee Agreement dated as of July 18, 2014 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among MRC GLOBAL INC., a Delaware corporation (“MRC Global”), MCJUNKIN RED MAN
CORPORATION, a Delaware corporation (“MRMC”), GREENBRIER PETROLEUM CORPORATION,
a West Virginia corporation (“Greenbrier”), MCJUNKIN RED MAN DEVELOPMENT
CORPORATION, a Delaware corporation (“McJunkin Development”), MIDWAY – TRISTATE
CORPORATION, a New York corporation (“Midway”), MILTON OIL & GAS COMPANY, a West
Virginia corporation (“Milton”), MRC MANAGEMENT COMPANY, a Delaware corporation
(“Management”), RUFFNER REALTY COMPANY, a West Virginia corporation (“Ruffner”),
and THE SOUTH TEXAS SUPPLY COMPANY, INC., a Texas corporation (“South Texas” and
together with MRMC, Greenbrier, McJunkin Development, Midway, Milton, Management
and Ruffner, the “Initial U.S. Borrowers”), MRC GLOBAL AUSTRALIA PTY LTD (f/k/a
MRC Transmark Pty Ltd), a company incorporated under the laws of the
Commonwealth of Australia with ACN 080 156 378 (the “Initial Australian
Borrower”), MRC TRANSMARK NV, a limited liability company organized under the
laws of Belgium with company number 0415.104.174 RLE Antwerp (the “Initial
Belgian Borrower”), MRC CANADA ULC, an unlimited liability corporation organized
under the laws of Alberta, Canada (the “Initial Canadian Borrower”), MRC
TRANSMARK B.V., a limited company organized under the laws of the Netherlands
and registered with the Dutch trade register under number 39054351 (the “Initial
Dutch Borrower”), MRC GLOBAL NORWAY AS, a limited liability company incorporated
under the laws of Norway (“MRC Global Norway”), MRC SOLBERG & ANDERSEN AS, a
limited liability company incorporated under the laws of Norway (“Solberg”), MRC
ENERGY PIPING AS, a limited liability company incorporated under the laws of
Norway (“Energy Piping”), MRC TEAMTRADE AS, a limited liability company
incorporated under the laws of Norway (“Teamtrade” and together with MRC Global
Norway, Solberg and Energy Piping, the “Initial Norwegian Borrowers”), MRC
FLANGEFITT LIMITED, a company incorporated in England and Wales with company
number 01922173 (“Flangefitt”), MRC TRANSMARK LIMITED, a company incorporated in
England and Wales with company number 03471259 (“Transmark UK”), and MRC
TRANSMARK (DRAGON) LIMITED, a company incorporated in England and Wales with
company number 03797606 (“Dragon UK” and together with Flangefitt and Transmark
UK, the “Initial UK Borrowers”; and collectively with any other UK Borrowers,
any other Australian Borrowers, any other Belgian Borrowers, any other Canadian
Borrowers, any other Dutch Borrowers, any New Zealand Borrowers, any other
Norwegian Borrowers, any Singapore Borrowers and any other U.S. Borrowers, the
“Borrowers” and each, a “Borrower”), the Persons from time to time party to the
Loan Agreement as Guarantors, the financial institutions party to the Loan
Agreement from time to time as lenders (collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, in its capacity as administrative
agent, security trustee and collateral agent for itself and the other Secured
Parties (together with any successor agent appointed pursuant to Section 12.10
of the Loan Agreement, the “Agent”). Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Loan Agreement.



--------------------------------------------------------------------------------

[The undersigned hereby gives irrevocable notice, pursuant to Section 4.1.1(a)
of the Loan Agreement, of a request hereby for a Borrowing of Loans as follows:

 

Principal Amount of Borrowing:    $             Date of Borrowing:   
            , 20     Type of Loan:    [U.S. Base Rate] [LIBOR] Loan [Interest
Period:         Months]27 Borrower Group Commitment:    U.S. Revolver
Commitments Loan Denomination:    Dollars]28

[The undersigned hereby gives irrevocable notice, pursuant to Section 4.1.1(a)
of the Loan Agreement, of a request hereby for a Borrowing of Loans as follows:

 

Borrower Name:    Principal Amount of Borrowing:    [Cdn]$             Date of
Borrowing:                , 20     Type of Loan:    [Canadian Base Rate]
[Canadian Prime Rate] [LIBOR] [Canadian BA Rate] Loan [Interest Period:   
    Months]29 Borrower Group Commitment:    Canadian Revolver Commitments Loan
Denomination:    [Canadian Dollars] [Dollars]]30

 

27  Provide only if requested Borrowing is a LIBOR Loan.

28  Use this paragraph for Borrowings by U.S. Borrowers.

29  Provide only if requested Borrowing is not a Canadian Base Rate Loan.

30  Use this paragraph for Borrowings by Canadian Borrowers.



--------------------------------------------------------------------------------

[The undersigned hereby gives irrevocable notice, pursuant to Section 4.1.1(b)
of the Loan Agreement, of a request hereby for a Borrowing of Loans as follows:

 

Borrower Name:    Principal Amount of Borrowing:    [€][$]             Date of
Borrowing:                , 20     Type of Loan:    [Belgian Base Rate] [Dutch
Base Rate] [LIBOR] Loan [Interest Period:         Months]31 Borrower Group
Commitment:    [Belgian] [Dutch] Revolver Commitments Loan Denomination:   
[Euros] [Dollars]]32

[The undersigned hereby gives irrevocable notice, pursuant to Section 4.1.1(b)
of the Loan Agreement, of a request hereby for a Borrowing of Loans as follows:

 

Principal Amount of Borrowing:    [NOK][£][€][$]             Date of Borrowing:
               , 20     Type of Loan:    [Norwegian Base Rate]33 [NIBOR]34
[LIBOR]35 Loan [Interest Period:         Months]36 Borrower Group Commitment:   
Norwegian Revolver Commitments Loan Denomination:    [Euros]
[Dollars][NOK][Sterling]]37

 

31  Provide only if requested Borrowing is a LIBOR Loan.

32  Use this paragraph for Borrowings by Belgian or Dutch Borrowers.

33  Only available as Swingline Loans.

34  NIBOR Loans may only be funded in Norwegian Kroner.

35  LIBOR Loans may only be funded in Dollars, Euros or Sterling.

36  Provide only if requested Borrowing is a NIBOR or LIBOR Loan.

37  Use this paragraph for Borrowings by Norwegian Borrowers.



--------------------------------------------------------------------------------

[The undersigned hereby gives irrevocable notice, pursuant to Section 4.1.1(b)
of the Loan Agreement, of a request hereby for a Borrowing of Loans as follows:

 

Borrower Name:    Principal Amount of Borrowing:    [£][€][$]             Date
of Borrowing:                , 20     Type of Loan:    [UK Base Rate] [LIBOR]
Loan [Interest Period:         Months]38 Borrower Group Commitment:    UK
Revolver Commitments Loan Denomination:    [Sterling] [Euros] [Dollars]]39

[The undersigned hereby gives irrevocable notice, pursuant to
Section 4.1.1(c)(i) of the Loan Agreement, of a request hereby for a Borrowing
of Loans as follows:

 

Borrower Name:    Principal Amount of Borrowing:    [AUD$][$][€][£]             
Date of Borrowing:                , 20     Type of Loan:    [Australian Bank
Bill Rate] [Australian Base Rate] [LIBOR] Loan [Interest Period:        
Months]40 Borrower Group Commitment:    Australian Revolver Commitments Loan
Denomination:    [Australian Dollars] [Dollars] [Euros] [Sterling]]41

 

38  Provide only if requested Borrowing is not a LIBOR Loan.

39  Use this paragraph for Borrowings by UK Borrowers.

40  Provide only if requested Borrowing is not an Australian Base Rate Loan.

41  Use this paragraph for Borrowings by Australian Borrowers.



--------------------------------------------------------------------------------

[The undersigned hereby gives irrevocable notice, pursuant to
Section 4.1.1(c)(ii) of the Loan Agreement, of a request hereby for a Borrowing
of Loans as follows:

 

Borrower Name:    Principal Amount of Borrowing:    [NZD$][$][€]            
Date of Borrowing:                , 20     Type of Loan:    [New Zealand Bank
Bill Rate] [New Zealand Base Rate] [LIBOR] Loan [Interest Period:        
Months]42 Borrower Group Commitment:    New Zealand Revolver Commitments Loan
Denomination:    [New Zealand Dollars] [Dollars] [Euros]]43

[The undersigned hereby gives irrevocable notice, pursuant to
Section 4.1.1(c)(iii) of the Loan Agreement, of a request hereby for a Borrowing
of Loans as follows:

 

Borrower Name:    Principal Amount of Borrowing:    [SGD$][$][€]            
Date of Borrowing:                , 20     Type of Loan:    [Singapore Base
Rate] [LIBOR] [SIBOR] Loan [Interest Period:         Months]44 Borrower Group
Commitment:    Singapore Revolver Commitments Loan Denomination:    [Singapore
Dollars] [Dollars] [Euros]]45

 

42  Provide only if requested Borrowing is not a New Zealand Base Rate Loan.

43  Use this paragraph for Borrowings by New Zealand Borrowers.

44  Provide only if requested Borrowing is not a Singapore Base Rate Loan.

45  Use this paragraph for Borrowings by Singapore Borrowers.



--------------------------------------------------------------------------------

The requested Borrowing of Loans is to be wired as follows:

[Name of Bank]

[City of Bank]

Beneficiary:

Account No.:

ABA No.:

Attn:

The undersigned hereby certifies that on the date hereof and on the Date of
Borrowing set forth above, and after giving effect to the Borrowing requested
hereby and any other Borrowing on such date: (i) there exists and there shall
exist no Default or Event of Default; (ii) the representations and warranties of
each Loan Party in the Loan Documents are true and correct in all material
respects or, with respect to representations and warranties qualified by
materiality, in all respects (except in the case of representations and
warranties that relate by their terms to a specified date); (iii) Availability
of not less than the amount of the proposed Borrowings exists; and (iv) no
Overadvance exists or shall exist and the Total Revolver Exposure does not
exceed the Commitments.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [Asian/European/North American] Loan Party Agent has caused
this Notice of Borrowing to be executed and delivered by its duly authorized
officer to Agent as of the date first set forth above.

 

[APPLICABLE LOAN PARTY AGENT] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF NOTICE OF CONVERSION/CONTINUATION

Reference is made to that certain Second Amended and Restated Loan, Security and
Guarantee Agreement dated as of July 18, 2014 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among MRC GLOBAL INC., a Delaware corporation (“MRC Global”), MCJUNKIN RED MAN
CORPORATION, a Delaware corporation (“MRMC”), GREENBRIER PETROLEUM CORPORATION,
a West Virginia corporation (“Greenbrier”), MCJUNKIN RED MAN DEVELOPMENT
CORPORATION, a Delaware corporation (“McJunkin Development”), MIDWAY – TRISTATE
CORPORATION, a New York corporation (“Midway”), MILTON OIL & GAS COMPANY, a West
Virginia corporation (“Milton”), MRC MANAGEMENT COMPANY, a Delaware corporation
(“Management”), RUFFNER REALTY COMPANY, a West Virginia corporation (“Ruffner”),
and THE SOUTH TEXAS SUPPLY COMPANY, INC., a Texas corporation (“South Texas” and
together with MRMC, Greenbrier, McJunkin Development, Midway, Milton, Management
and Ruffner, the “Initial U.S. Borrowers”), MRC GLOBAL AUSTRALIA PTY LTD (f/k/a
MRC Transmark Pty Ltd), a company incorporated under the laws of the
Commonwealth of Australia with ACN 080 156 378 (the “Initial Australian
Borrower”), MRC TRANSMARK NV, a limited liability company organized under the
laws of Belgium with company number 0415.104.174 RLE Antwerp (the “Initial
Belgian Borrower”), MRC CANADA ULC, an unlimited liability corporation organized
under the laws of Alberta, Canada (the “Initial Canadian Borrower”), MRC
TRANSMARK B.V., a limited company organized under the laws of the Netherlands
and registered with the Dutch trade register under number 39054351 (the “Initial
Dutch Borrower”), MRC GLOBAL NORWAY AS, a limited liability company incorporated
under the laws of Norway (“MRC Global Norway”), MRC SOLBERG & ANDERSEN AS, a
limited liability company incorporated under the laws of Norway (“Solberg”), MRC
ENERGY PIPING AS, a limited liability company incorporated under the laws of
Norway (“Energy Piping”), MRC TEAMTRADE AS, a limited liability company
incorporated under the laws of Norway (“Teamtrade” and together with MRC Global
Norway, Solberg and Energy Piping, the “Initial Norwegian Borrowers”), MRC
FLANGEFITT LIMITED, a company incorporated in England and Wales with company
number 01922173 (“Flangefitt”), MRC TRANSMARK LIMITED, a company incorporated in
England and Wales with company number 03471259 (“Transmark UK”), and MRC
TRANSMARK (DRAGON) LIMITED, a company incorporated in England and Wales with
company number 03797606 (“Dragon UK” and together with Flangefitt and Transmark
UK, the “Initial UK Borrowers”; and collectively with any other UK Borrowers,
any other Australian Borrowers, any other Belgian Borrowers, any other Canadian
Borrowers, any other Dutch Borrowers, any New Zealand Borrowers, any other
Norwegian Borrowers, any Singapore Borrowers and any other U.S. Borrowers, the
“Borrowers” and each, a “Borrower”), the Persons from time to time party to the
Loan Agreement as Guarantors, the financial institutions party to the Loan
Agreement from time to time as lenders (collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, in its capacity as administrative
agent, security trustee and collateral agent for itself and the other Secured
Parties (together with any successor agent appointed pursuant to Section 12.10
of the Loan Agreement, the “Agent”). Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Loan Agreement.



--------------------------------------------------------------------------------

[The undersigned hereby gives irrevocable notice, pursuant to Section 3.1.2 of
the Loan Agreement, of a request hereby that the Loans set forth below be
[continued as LIBOR Loans] [converted to LIBOR Loans] as follows:

 

Aggregate Principal Amount of Loans to be converted/continued:    $            
Date of Conversion/Continuation:    Type of Loans:    [LIBOR]
[[Australian/Belgian/Canadian/Dutch/New Zealand/Norwegian/Singapore/UK/U.S.]
Base Rate] Loans    Interest Period:         Months]46

[The undersigned hereby gives irrevocable notice, pursuant to Section 3.1.3 of
the Loan Agreement, of a request hereby that the Loans set forth below be
[continued as Australian Bank Bill Rate Loans] [converted to Australian Bank
Bill Rate Loans] as follows:

 

Aggregate Principal Amount of Loans to be converted/continued:   
AUS$             Date of Conversion/Continuation:    Type of Loans:   
[Australian Bank Bill Rate] [Australian Base Rate] Loans    Interest Period:   
     Months]47

 

46  Use this paragraph to (a) convert any Base Rate Loans to LIBOR Loans or
(b) to continue any LIBOR Loans.

47  Use this paragraph to (a) convert any Australian Base Rate Loans funded in
Australian Dollars to Australian Bank Bill Rate Loans or (b) to continue any
Australian Bank Bill Rate Loans.



--------------------------------------------------------------------------------

[The undersigned hereby gives irrevocable notice, pursuant to Section 3.1.4 of
the Loan Agreement, of a request hereby that the Loans set forth below be
[continued as Canadian BA Rate Loans] [converted to Canadian BA Rate Loans] as
follows:

 

Aggregate Principal Amount of Loans to be converted/continued:   
CDN$             Date of Conversion/Continuation:    Type of Loans:    [Canadian
BA Rate] [Canadian Prime Rate] Loans    Interest Period:         Months]48

[The undersigned hereby gives irrevocable notice, pursuant to Section 3.1.5 of
the Loan Agreement, of a request hereby that the Loans set forth below be
[continued as New Zealand Bank Bill Rate Loans] [converted to New Zealand Bank
Bill Rate Loans] as follows:

 

Aggregate Principal Amount of Loans to be converted/continued:   
NZD$             Date of Conversion/Continuation:    Type of Loans:    [New
Zealand Bank Bill Rate] [New Zealand Base Rate] Loans    Interest Period:   
     Months]49

 

48  Use this paragraph to (a) convert any Canadian Prime Rate Loans to Canadian
BA Rate Loans or (b) continue any Canadian Prime Rate Loans.

49  Use this paragraph to (a) convert any New Zealand Base Rate Loans funded in
New Zealand Dollars to New Zealand Bank Bill Rate Loans or (b) continue any New
Zealand Bank Bill Rate Loans.



--------------------------------------------------------------------------------

[The undersigned hereby gives irrevocable notice, pursuant to Section 3.1.6 of
the Loan Agreement, of a request hereby that the Loans set forth below be
continued as NIBOR Loans as follows:

 

Aggregate Principal Amount of Loans to be continued:    [NOK][£]            
Date of Continuation:    Type of Loans:    NIBOR Loans    Interest Period:   
     Months]50

[The undersigned hereby gives irrevocable notice, pursuant to Section 3.1.7 of
the Loan Agreement, of a request hereby that the Loans set forth below be
[continued as SIBOR Loans] [converted to SIBOR Loans] as follows:

 

Aggregate Principal Amount of Loans to be converted/continued:   
SGD$             Date of Conversion/Continuation:    Type of Loans:    [SIBOR]
[Singapore Base Rate] Loans    Interest Period:         Months]51

[Signature Page Follows]

 

50  Use this paragraph to continue any NIBOR Loans.

51  Use this paragraph to (a) convert any Singapore Base Rate Loans funded in
Singapore Dollars to SIBOR Loans or (b) continue any SIBOR Loans.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the [Asian/European/North American] Loan Party Agent has
caused this Notice of Conversion/Continuation to be executed and delivered by
its duly authorized officer to the Agent as of the date first set forth above.

 

[APPLICABLE LOAN PARTY AGENT] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT G

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF PERFECTION CERTIFICATE

July 18, 2014

Reference is hereby made to that certain Second Amended and Restated Loan,
Security and Guarantee Agreement dated as of the date hereof (the “Second
Amended and Restated Loan Agreement”), among McJunkin Red Man Corporation, as a
U.S. Borrower, certain of its U.S. subsidiaries party thereto, as U.S.
Borrowers, MRC Canada ULC, as Canadian Borrower, MRC Global Australia Pty Ltd.,
as Australian Borrower, MRC Transmark NV, as Belgian Borrower, MRC Transmark
B.V., as Netherlands Borrower, MRC Global Norway AS, MRC Solberg & Andersen AS,
MRC Energy Piping AS and MRC Teamtrade AS, as Norwegian Borrowers, and MRC
Flangefitt Limited, MRC Transmark Limited and MRC Transmark (Dragon) Limited, as
U.K. Borrowers (each of the U.S. Borrowers, Belgian Borrower, Canadian Borrower,
Australian Borrower, Netherlands Borrowers and U.K. Borrowers, a “Loan Party”
and collectively the “Loan Parties”), Bank of America, N.A., as administrative
agent, security trustee and collateral agent (in such capacity, the “Agent”),
Bank of America, N.A. Australia Branch, as Australian Security Trustee, Bank of
America, N.A. London Branch, as European Security Trustee, and the Lenders.
Capitalized terms used but not defined herein have the meanings assigned in the
Second Amended and Restated Loan Agreement.

Each of the undersigned hereby certifies to the Agent as follows:

1. Names. (a) The exact legal name of each Loan Party, as such name appears in
its certificate of incorporation or formation (or equivalent), is as set forth
on Schedule 1.

(b) To our knowledge, Schedule 1 contains a list of all other names (including
trade names or similar appellations) used by each Loan Party or any of its
divisions or other business units in connection with the conduct of its business
or the ownership of its properties at any time during the past five years
(including any name used by any other business or organization to which any Loan
Party became the successor by merger, consolidation, acquisition, change in form
or otherwise (such business or organization, the “Acquired Entity”)).

(c) Set forth on Schedule 1 is the Organizational Identification Number,
corporate access number, company’s registration number or other jurisdiction
specific identifying number, if any, issued by the relevant regulatory authority
or governmental body in the jurisdiction of organization or incorporation of
each Loan Party.

(d) Set forth on Schedule 1 is the federal or other jurisdiction appropriate
taxpayer identification number of each Loan Party, if any.

(e) Except as set forth on Schedule 1, no Loan Party has changed its
jurisdiction of organization or incorporation at any time during the past twelve
months.



--------------------------------------------------------------------------------

2. Current Locations. (a) The chief executive office, the principal place of
business, the registered head office and location of books and records of each
Loan Party, as applicable, is located at the address set forth opposite its name
on Schedule 2. Except as set forth on Schedule 2, no Loan Party has changed the
location of its chief executive office, principal place of business, registered
head office or location of books and records at any time during the past five
years.

(a) The jurisdiction of organization or incorporation of each Loan Party is set
forth opposite its name on Schedule 2.

(b) The jurisdiction of organization or incorporation of each Acquired Entity is
set forth opposite such Acquired Entity’s name on Schedule 2.

(c) Set forth opposite the name of each Loan Party on Schedule 2(c) are (i) the
names and addresses of all Persons, such as lessees, consignees, warehousemen or
purchasers, that have possession of any tangible Collateral having an aggregate
value in excess of $1,000,000 in respect of a U.S. Borrower and $500,000 in
respect of a Foreign Borrower and (ii) all locations where records of Accounts
and Inventory of any Loan Party are maintained.

3. Unusual Transactions. Except as described on Schedule 3, all Accounts have
been originated by the Loan Party and all Inventory has been acquired by the
Loan Party in the ordinary course of business (other than Accounts acquired in
connection with a business acquisition).

4. Schedule of Filings. Set forth on Schedule 4 is the applicable registration
or filing ministry (or other governmental or regulatory) office in the
jurisdiction in which each Loan Party is organized or incorporated or maintains
its chief executive office, principal place of business or registered head
office, as applicable.

5. Deposit Accounts and Securities Accounts. Attached hereto as Schedule 5 is a
schedule of all Deposit Accounts and Security Accounts maintained by each Loan
Party, including the name of each institution where each such account is held,
the name and account number of each such account and the name of each entity
that holds each account.

6. Specified Revolving Credit Collateral. Attached hereto as Schedule 6 is a
list of all Commercial Tort Claims, Chattel Paper, Instruments (other than
checks to be deposited in the ordinary course of business), Letter of Credit
Rights and Investment Property, in each case relating to Accounts or Inventory.

7. Equity Interests. Set forth on Schedule 7 is a list of the wholly owned
subsidiaries owned by each Foreign Borrower and the intercompany debt
instruments held by each Foreign Borrower, and, to the extent the equity
interests of any entity listed on such schedule are required to be pledged
pursuant to the Second Amended and Restated Loan Agreement, the certificate
numbers (or equivalent), if any, representing such equity interests.52

[Signature Page Follows]

 

52  Note: all intercompany debt over $10,000,000 must be evidenced by a pledged
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.

 

[                                         ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H-1

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF AUSTRALIAN CLOSING CERTIFICATE

July 18, 2014

Reference is made to that certain Second Amended and Restated Loan, Security and
Guarantee Agreement dated as of July 18, 2014 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among MRC GLOBAL INC., a Delaware corporation), MCJUNKIN RED MAN CORPORATION, a
Delaware corporation, GREENBRIER PETROLEUM CORPORATION, a West Virginia
corporation, MCJUNKIN RED MAN DEVELOPMENT CORPORATION, a Delaware corporation,
MIDWAY – TRISTATE CORPORATION, a New York corporation, MILTON OIL & GAS COMPANY,
a West Virginia corporation, MRC MANAGEMENT COMPANY, a Delaware corporation,
RUFFNER REALTY COMPANY, a West Virginia corporation, and THE SOUTH TEXAS SUPPLY
COMPANY, INC., a Texas corporation, MRC GLOBAL AUSTRALIA PTY LTD (f/k/a MRC
Transmark Pty Ltd), a company incorporated under the laws of the Commonwealth of
Australia with ACN 080 156 378, MRC TRANSMARK NV, a limited liability company
organized under the laws of Belgium with company number 0415.104.174 RLE
Antwerp, MRC CANADA ULC, an unlimited liability corporation organized under the
laws of Alberta, Canada, MRC TRANSMARK B.V., a limited company organized under
the laws of the Netherlands and registered with the Dutch trade register under
number 39054351, MRC GLOBAL NORWAY AS, a limited liability company incorporated
under the laws of Norway, MRC SOLBERG & ANDERSEN AS, a limited liability company
incorporated under the laws of Norway, MRC ENERGY PIPING AS, a limited liability
company incorporated under the laws of Norway, MRC TEAMTRADE AS, a limited
liability company incorporated under the laws of Norway, MRC FLANGEFITT LIMITED,
a company incorporated in England and Wales with company number 01922173, MRC
TRANSMARK LIMITED, a company incorporated in England and Wales with company
number 03471259, and MRC TRANSMARK (DRAGON) LIMITED, a company incorporated in
England and Wales with company number 03797606, the Persons from time to time
party to the Loan Agreement as Guarantors, the financial institutions party to
the Loan Agreement from time to time as lenders, and BANK OF AMERICA, N.A., a
national banking association, in its capacity as administrative agent, security
trustee and collateral agent for itself and the other Secured Parties.
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Loan Agreement.

1. The undersigned [            ], a [            ] of [            ] (the
“Certifying Loan Party”), hereby certifies, on behalf of the Certifying Loan
Party, as follows:

(a) (i) The representations and warranties made by the Certifying Loan Party in
each of the Loan Documents, in each case as they relate to the Certifying Loan
Party on the Closing Date, are true and correct in all material respects (or,
with respect to representations and warranties qualified by materiality, in all
respects) on and as of the date hereof and (ii) no Default or Event of Default
has occurred and is continuing as of the date hereof; and

(b) [Except as described on Schedule 1 hereto, no] [No] consents, licenses or
approvals from any Governmental Authority or other third-party are required or
appropriate to be obtained in connection with the execution, delivery and
performance by and the validity against the Certifying Loan Party of the Loan
Documents to which it is a party.



--------------------------------------------------------------------------------

2. The undersigned [            ] of the Certifying Loan Party hereby certifies,
on behalf of the Certifying Loan Party, as follows:

(a) There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor to my knowledge has
any other event occurred affecting or threatening the corporate existence of the
Certifying Loan Party;

(b) The Certifying Loan Party is a company duly incorporated under the laws of
the Commonwealth of Australia;

(c) Attached hereto as Exhibit A is a complete and correct copy of an extract of
board minutes of the Board of Directors of the Certifying Loan Party on or
before the date hereof approving and authorizing (i) the execution, delivery and
performance of the Loan Documents (and any agreements relating thereto) to which
it is a party and (ii) the extensions of credit contemplated by the Loan
Agreement; the extracts or relevant resolutions have not in any way been
amended, modified, revoked or rescinded and have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect; and such resolutions are the only corporate proceedings of the
Certifying Loan Party now in force relating to or affecting the matters referred
to therein;

(d) Attached hereto as Exhibit B is a true and complete copy of the certificate
of registration [together with certificates of registration on change of name]
of the Certifying Loan Party, as in effect at all times since the date shown on
the attached certificate of registration;

(e) Attached hereto as Exhibit C is a true and complete copy of the constitution
of the Certifying Loan Party as in effect on and including the date hereof;

(f) Attached hereto as Exhibit D is a complete and correct copy of the extracts
of shareholder resolutions duly signed by the sole shareholder of the Certifying
Loan Party resolving to approve the Certifying Loan Party’s entry into and
execution of the Loan Documents;

(g) Attached hereto as Exhibit E is a true and complete copy of the constitution
of [            ] as in effect on and including the date hereof; and

(h) The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each Loan Document to which it is a party and any certificate or other document
to be delivered by the Certifying Loan Party pursuant to such Loan Documents.



--------------------------------------------------------------------------------

Name

  

Office

 

Signature

    

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereto set their names as of the date
first written above.

 

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT H-2

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF BELGIAN CLOSING CERTIFICATE

July 18, 2014

Reference is made to that certain Second Amended and Restated Loan, Security and
Guarantee Agreement dated as of July 18, 2014 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among MRC GLOBAL INC., a Delaware corporation), MCJUNKIN RED MAN CORPORATION, a
Delaware corporation, GREENBRIER PETROLEUM CORPORATION, a West Virginia
corporation, MCJUNKIN RED MAN DEVELOPMENT CORPORATION, a Delaware corporation,
MIDWAY – TRISTATE CORPORATION, a New York corporation, MILTON OIL & GAS COMPANY,
a West Virginia corporation, MRC MANAGEMENT COMPANY, a Delaware corporation,
RUFFNER REALTY COMPANY, a West Virginia corporation, and THE SOUTH TEXAS SUPPLY
COMPANY, INC., a Texas corporation, MRC GLOBAL AUSTRALIA PTY LTD (f/k/a MRC
Transmark Pty Ltd), a company incorporated under the laws of the Commonwealth of
Australia with ACN 080 156 378, MRC TRANSMARK NV, a limited liability company
organized under the laws of Belgium with company number 0415.104.174 RLE
Antwerp, MRC CANADA ULC, an unlimited liability corporation organized under the
laws of Alberta, Canada, MRC TRANSMARK B.V., a limited company organized under
the laws of the Netherlands and registered with the Dutch trade register under
number 39054351, MRC GLOBAL NORWAY AS, a limited liability company incorporated
under the laws of Norway, MRC SOLBERG & ANDERSEN AS, a limited liability company
incorporated under the laws of Norway, MRC ENERGY PIPING AS, a limited liability
company incorporated under the laws of Norway, MRC TEAMTRADE AS, a limited
liability company incorporated under the laws of Norway, MRC FLANGEFITT LIMITED,
a company incorporated in England and Wales with company number 01922173, MRC
TRANSMARK LIMITED, a company incorporated in England and Wales with company
number 03471259, and MRC TRANSMARK (DRAGON) LIMITED, a company incorporated in
England and Wales with company number 03797606, the Persons from time to time
party to the Loan Agreement as Guarantors, the financial institutions party to
the Loan Agreement from time to time as lenders, and BANK OF AMERICA, N.A., a
national banking association, in its capacity as administrative agent, security
trustee and collateral agent for itself and the other Secured Parties.
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Loan Agreement. Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Loan Agreement.

1. The undersigned [            ], the permanent representative of
[            ], [            ] of [            ] (the “Certifying Loan Party”),
hereby certifies as follows:

(a) (i) The representations and warranties made by the Certifying Loan Party in
each of the Loan Documents, in each case as they relate to the Certifying Loan
Party on the Closing Date, are true and correct in all material respects (or,
with respect to representations and warranties qualified by materiality, in all
respects) on and as of the date hereof and (ii) no Default or Event of Default
has occurred and is continuing as of the date hereof; and

(b) No consents, licenses or approvals from any Governmental Authority or other
third-party are required or appropriate to be obtained in connection with the
execution, delivery and performance by and the validity against the Certifying
Loan Party of the Loan Documents to which it is a party.



--------------------------------------------------------------------------------

2. The undersigned [            ] of the Certifying Loan Party hereby certifies
as follows:

(a) There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor to my knowledge has
any other event occurred affecting or threatening the corporate existence of the
Certifying Loan Party;

(b) The Certifying Loan Party is a company duly incorporated under the laws of
Belgium;

(c) Attached hereto as Exhibit A is a complete and correct copy of the
resolutions duly adopted by the Board of Directors (or a duly authorized
committee thereof) of the Certifying Loan Party on or before the date hereof
approving and authorizing (i) the execution, delivery and performance of the
Loan Documents (and any agreements relating thereto) to which it is a party and
(ii) the extensions of credit contemplated by the Loan Agreement; such
resolutions have not in any way been amended, modified, revoked or rescinded and
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect; and such resolutions are the
only corporate proceedings of the Certifying Loan Party now in force relating to
or affecting the matters referred to therein;

(d) Attached hereto as Exhibit B is a true and complete copy of the articles of
association of the Certifying Loan Party as in effect at all times since the
adoption thereof to and including the date hereof;

(e) Attached hereto as Exhibit C is a true and complete copy of the resolutions
signed by all the holders of the issued shares in the Certifying Loan Party,
adopted in accordance with clause 556 of the Belgian Company Code, approving the
terms of, and the transactions contemplated by, the Loan Documents to which the
Certifying Loan Party is a party;

(f) Attached hereto as Exhibit D are true and complete copies of the Certificate
of Non-Insolvency of the Certifying Loan Party issued by the Commercial Court of
Antwerp and the KBO-Certificate, which are in effect to and including the date
hereof; and

(g) The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each Loan Document to which it is a party and any certificate or other document
to be delivered by the Certifying Loan Party pursuant to such Loan Documents.

 

Name

  

Office

 

Signature

    

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereto set their names as of the date
first written above.

 

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT H-3

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF CANADIAN CLOSING CERTIFICATE

 

TO:    Bank of America, N.A.    and such other financial institutions and other
persons as may be Secured Parties under the Loan Agreement hereinafter defined
(collectively, the “Secured Parties” and, individually, a “Secured Party”) AND
TO:    Bank of America, N.A., in its capacity as agent of the Secured Parties
(the “Agent”) AND TO:    McCarthy Tétrault LLP RE:    Second Amended and
restated loan, security and guarantee agreement (as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) dated as of the date hereof among, inter alia, McJunkin Red
Man Corporation and others as, U.S. borrowers, MRC Global Australia Pty Ltd, as
Australian borrower, MRC Transmark NV, as Belgium borrower, MRC Transmark B.V.,
as Dutch borrower, MRC Transmark Limited and others, as U.K. borrowers, and MRC
Canada ULC (the “Borrower”), as Canadian Borrower, the Lenders, the Agent and
the guarantors party thereto.

 

 

The undersigned, [            ], the [            ] of the Borrower, hereby
certifies, on behalf of the Borrower as follows:

 

1. Capitalized terms used and not expressly defined herein shall have the same
respective meanings as are ascribed thereto in the Loan Agreement.

 

2. I have made or have caused to be made such examinations or investigations as
are necessary to make the statements below, and I have furnished this
certificate with the intent that it may be relied upon as a basis for the
consummation of the transactions contemplated in the Loan Agreement.



--------------------------------------------------------------------------------

3. Attached hereto as Exhibit A is a true and complete copy of the articles of
the Borrower (and all amendments made thereto to the date hereof), which
articles are in full force and effect and no proceedings have been taken or are
pending to amend, surrender or cancel them.

 

4. Attached hereto as Exhibit B is a true and complete copy of the by-laws of
the Borrower (and all amendments made thereto to the date hereof), which by-laws
are in full force and effect, without any modification or amendment thereto, and
no proceedings have been taken or are pending to amend, supplement or repeal
them.

 

5. Attached hereto as Exhibit C is a complete and correct copy of the
resolutions duly adopted by the Board of Directors (or a duly authorized
committee thereof) of the Borrower on or before the date hereof approving and
authorizing (i) the execution, delivery and performance of the Loan Documents
(and any agreements relating thereto) to which it is a party entered into in
connection with the Loan Agreement and (ii) the extensions of credit
contemplated by the Loan Agreement; such resolutions have not in any way been
amended, modified, revoked or rescinded and have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect; and such resolutions are the only corporate proceedings of the
Borrower now in force relating to or affecting the matters referred to therein;

 

6. Attached hereto as Exhibit D is a list of persons who are now duly elected
and qualified officers of the Borrower holding the offices indicated next to
their respective names on such Exhibit D, and the signatures appearing opposite
their respective names on such Exhibit D are the true and genuine signatures of
such officers, and each of such officers is duly authorized to execute and
deliver on behalf of the Borrower each Loan Document to which it is a party and
any certificate or other document to be delivered by the Borrower pursuant to
such Loan Documents.

 

7. There is no shareholders agreement respecting the shares of the Borrower or
any other agreement, resolution or other writing which in any way limits or
restricts the powers of the directors of the Borrower to (a) manage the business
and affairs of the Borrower, (b) borrow money on the credit of the Borrower,
(c) issue, reissue, sell or pledge debt obligations of the Borrower, (d) give a
guarantee on behalf of the Borrower in respect of an obligation of any person,
or (e) mortgage, hypothecate, pledge or otherwise create a security interest in
all or any property of the Borrower owned or subsequently acquired, to secure
any obligation of the Borrower.

 

8. The Borrower has not taken any steps to terminate its existence, to surrender
or cancel its articles, to amalgamate, to continue in any other jurisdiction or
to change its corporate existence in any way. The Borrower has not received any
notice or other communication from any person or Governmental Authority
indicating that there exists any situation which, unless remedied, could result
in the dissolution or termination of the existence of the Borrower.



--------------------------------------------------------------------------------

9. The execution, delivery and performance by the Borrower of the Loan Agreement
and the Loan Documents to which it is a party does not:

 

  (a) contravene any order, judgment, injunction, award or decree affecting the
Borrower or its properties, assets and undertakings;

 

  (b) contravene or result in a breach of or a default under the terms,
conditions or provisions of any agreement, instrument or indenture to which the
Borrower is a party (including, without limitation to the Shareholder
Agreement); or

 

  (c) result in the creation of, or the obligation to create, any Lien in or
with respect to any of the property, assets or undertakings of the Borrower
pursuant to any agreement, instrument or indenture to which it is a party.

 

10. As at the date hereof:

 

  (a) there are no actions, suits, proceedings, litigation or investigations
pending or threatened against or affecting the Borrower before or by any
Governmental Authority which (i) could reasonably be expected to have a Material
Adverse Effect or impair the Borrower’s ability to perform its obligations under
the Loan Agreement or (ii) could reasonably be expected to materially and
adversely affect the Loan Agreement, the Obligations or the transactions
contemplated by the Loan Agreement; and

 

  (b) the Borrower is not in default of or has failed to satisfy the terms of
any judgment or order binding upon it of any Governmental Authority.

 

11. As of the date hereof, and after giving effect to the Loans and the
transactions under the Loan Agreement and the other Loan Documents:

 

  (a) the Borrower is Solvent;

 

  (b) no Default or Event of Default has occurred and is continuing as of the
date hereof;

 

  (c) the representations and warranties made by the Borrower in each of the
Loan Documents, in each case as they relate to the Borrower on the Closing Date,
are true and correct in all material respects (or, with respect to
representations and warranties qualified by materiality, in all respects) on and
as of the date hereof; and

 

  (d) the Borrower has complied with all agreements and conditions to be
satisfied by in under the Loan Documents to which it is a party.

 

12. No consents, licenses or approvals are required or appropriate to be
obtained from any Governmental Authority or other third-party in connection with
the execution, delivery and performance by and the validity against the Borrower
of the Loan Documents to which it is a party.



--------------------------------------------------------------------------------

13. The chief executive office of the Borrower is located in the Province of
Alberta.

 

14. The share register of the Borrower contained in the minute books of the
Borrower is true, correct and complete.

[the remainder of this page has been intentionally left blank]



--------------------------------------------------------------------------------

I give this certificate on behalf of the Borrower, and in my capacity as an
officer of the Borrower and no personal liability is assumed by or in respect of
the giving of this certificate.

DATED as of July 18, 2014.

 

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT H-4

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF DUTCH CLOSING CERTIFICATE

July 18, 2014

Reference is made to that certain Second Amended and Restated Loan, Security and
Guarantee Agreement dated as of July 18, 2014 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among MRC GLOBAL INC., a Delaware corporation), MCJUNKIN RED MAN CORPORATION, a
Delaware corporation, GREENBRIER PETROLEUM CORPORATION, a West Virginia
corporation, MCJUNKIN RED MAN DEVELOPMENT CORPORATION, a Delaware corporation,
MIDWAY – TRISTATE CORPORATION, a New York corporation, MILTON OIL & GAS COMPANY,
a West Virginia corporation, MRC MANAGEMENT COMPANY, a Delaware corporation,
RUFFNER REALTY COMPANY, a West Virginia corporation, and THE SOUTH TEXAS SUPPLY
COMPANY, INC., a Texas corporation, MRC GLOBAL AUSTRALIA PTY LTD (f/k/a MRC
Transmark Pty Ltd), a company incorporated under the laws of the Commonwealth of
Australia with ACN 080 156 378, MRC TRANSMARK NV, a limited liability company
organized under the laws of Belgium with company number 0415.104.174 RLE
Antwerp, MRC CANADA ULC, an unlimited liability corporation organized under the
laws of Alberta, Canada, MRC TRANSMARK B.V., a limited company organized under
the laws of the Netherlands and registered with the Dutch trade register under
number 39054351, MRC GLOBAL NORWAY AS, a limited liability company incorporated
under the laws of Norway, MRC SOLBERG & ANDERSEN AS, a limited liability company
incorporated under the laws of Norway, MRC ENERGY PIPING AS, a limited liability
company incorporated under the laws of Norway, MRC TEAMTRADE AS, a limited
liability company incorporated under the laws of Norway, MRC FLANGEFITT LIMITED,
a company incorporated in England and Wales with company number 01922173, MRC
TRANSMARK LIMITED, a company incorporated in England and Wales with company
number 03471259, and MRC TRANSMARK (DRAGON) LIMITED, a company incorporated in
England and Wales with company number 03797606, the Persons from time to time
party to the Loan Agreement as Guarantors, the financial institutions party to
the Loan Agreement from time to time as lenders, and BANK OF AMERICA, N.A., a
national banking association, in its capacity as administrative agent, security
trustee and collateral agent for itself and the other Secured Parties.
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Loan Agreement. Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Loan Agreement.

1. The undersigned [            ], director of [            ], as the corporate
director of [            ] (the “Certifying Loan Party”), hereby certifies
(without personal liability) as follows:

(a) (i) The representations and warranties made by the Certifying Loan Party in
each of the Loan Documents, in each case as they relate to the Certifying Loan
Party on the Closing Date, are true and correct in all material respects (or,
with respect to representations and warranties qualified by materiality, in all
respects) on and as of the date hereof and (ii) no Default or Event of Default
has occurred and is continuing as of the date hereof; and

(b) No consents, licenses or approvals from any Governmental Authority or other
third-party are required or appropriate to be obtained in connection with the
execution, delivery and performance by and the validity against the Certifying
Loan Party of the Loan Documents to which it is a party.



--------------------------------------------------------------------------------

2. The undersigned director of [            ], as the corporate director of the
Certifying Loan Party hereby certifies (without personal liability) as follows:

(a) There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor to my knowledge has
any other event occurred affecting or threatening the corporate existence of the
Certifying Loan Party;

(b) The Certifying Loan Party is a corporation duly organized and existing under
the laws of the Netherlands;

(c) Attached hereto as Exhibit A is a complete and correct copy of the
resolutions duly adopted by the Board of Directors (or a duly authorized
committee thereof) of the Certifying Loan Party on or before the date hereof
approving and authorizing (i) the execution, delivery and performance of the
Loan Documents (and any agreements relating thereto) to which it is a party and
(ii) the extensions of credit contemplated by the Loan Agreement; such
resolutions have not in any way been amended, modified, revoked or rescinded and
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect; and such resolutions are the
only corporate proceedings of the Certifying Loan Party now in force relating to
or affecting the matters referred to therein;

(d) Attached hereto as Exhibit B is a true and complete copy of the deed of
incorporation of the Certifying Loan Party, as in effect at all times since the
date shown on the attached deed of incorporation;

(e) Attached hereto as Exhibit C is a true and complete copy of the articles of
association of the Certifying Loan Party as in effect on and including the date
hereof;

(f) Attached hereto as Exhibit D is a complete and correct copy of the
resolutions duly signed by the shareholder of the Certifying Loan Party
resolving to approve the Certifying Loan Party’s entry into and execution of the
Loan Documents;

(g) Attached hereto as Exhibit E is a complete and correct copy of the
Certifying Loan Party’s excerpt from the commercial register of the Chamber of
Commerce; and

(h) The following persons are authorised to sign, on behalf of the Certifying
Loan Party, holding the offices indicated next to their respective names below,
and the signatures appearing opposite their respective names below are the true
and genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Certifying Loan Party each
Loan Document to which it is a party and any certificate or other document to be
delivered by the Certifying Loan Party pursuant to such Loan Documents.



--------------------------------------------------------------------------------

Name

  

Office

 

Signature

    

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereto set his name as of the date first
written above.

 

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT H-5

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF NORWEGIAN CLOSING CERTIFICATE

July 18, 2014

Reference is made to that certain Second Amended and Restated Loan, Security and
Guarantee Agreement dated as of July 18, 2014 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Amended and Restated
Loan Agreement”), among MRC GLOBAL INC., a Delaware corporation), MCJUNKIN RED
MAN CORPORATION, a Delaware corporation, GREENBRIER PETROLEUM CORPORATION, a
West Virginia corporation, MCJUNKIN RED MAN DEVELOPMENT CORPORATION, a Delaware
corporation, MIDWAY – TRISTATE CORPORATION, a New York corporation, MILTON OIL &
GAS COMPANY, a West Virginia corporation, MRC MANAGEMENT COMPANY, a Delaware
corporation, RUFFNER REALTY COMPANY, a West Virginia corporation, and THE SOUTH
TEXAS SUPPLY COMPANY, INC., a Texas corporation, MRC GLOBAL AUSTRALIA PTY LTD
(f/k/a MRC Transmark Pty Ltd), a company incorporated under the laws of the
Commonwealth of Australia with ACN 080 156 378, MRC TRANSMARK NV, a limited
liability company organized under the laws of Belgium with company number
0415.104.174 RLE Antwerp, MRC CANADA ULC, an unlimited liability corporation
organized under the laws of Alberta, Canada, MRC TRANSMARK B.V., a limited
company organized under the laws of the Netherlands and registered with the
Dutch trade register under number 39054351, MRC GLOBAL NORWAY AS, a limited
liability company incorporated under the laws of Norway, MRC SOLBERG & ANDERSEN
AS, a limited liability company incorporated under the laws of Norway, MRC
ENERGY PIPING AS, a limited liability company incorporated under the laws of
Norway, MRC TEAMTRADE AS, a limited liability company incorporated under the
laws of Norway, MRC FLANGEFITT LIMITED, a company incorporated in England and
Wales with company number 01922173, MRC TRANSMARK LIMITED, a company
incorporated in England and Wales with company number 03471259, and MRC
TRANSMARK (DRAGON) LIMITED, a company incorporated in England and Wales with
company number 03797606, the Persons from time to time party to the Loan
Agreement as Guarantors, the financial institutions party to the Loan Agreement
from time to time as lenders, and BANK OF AMERICA, N.A., a national banking
association, in its capacity as administrative agent, security trustee and
collateral agent for itself and the other Secured Parties. Capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Loan Agreement.

The undersigned [            ] a Director of MRC [Norwegian entity] AS Limited
(the “Certifying Loan Party”), hereby certifies as follows:

(a) (i) The representations and warranties made by the Certifying Loan Party in
the Amended and Restated Loan Agreement and any other documents executed in
connection therewith (the “Amendment Documents”), in each case as they relate to
the Certifying Loan Party, are true and correct in all material respects (or,
with respect to representations and warranties qualified by materiality, in all
respects) on and as of the date hereof and (ii) no Default or Event of Default
has occurred and is continuing as of the date hereof; and

(b) No consents, licenses or approvals from any Governmental Authority or other
third-party are required or appropriate to be obtained in connection with the
execution, delivery and performance by and the validity against the Certifying
Loan Party of the Amendment Documents to which it is a party.



--------------------------------------------------------------------------------

2. The undersigned Director of the Certifying Loan Party hereby certifies as
follows:

(a) There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor to my knowledge has
any other event occurred affecting or threatening the corporate existence of the
Certifying Loan Party;

(b) The Certifying Loan Party is a company duly incorporated under the laws of
Norway;

(c) Attached hereto as Exhibit A is a complete and correct copy of the
resolutions duly adopted by the Board of Directors of the Certifying Loan Party
on or before the date hereof approving and authorizing (i) the execution,
delivery and performance of the Amendment Documents to which it is a party and
(ii) the extensions of credit contemplated by the Amended and Restated Loan
Agreement; such resolutions have not in any way been amended, modified, revoked
or rescinded and have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect; and such
resolutions are the only corporate proceedings of the Certifying Loan Party now
in force relating to or affecting the matters referred to therein;

(d) Attached hereto as Exhibit B is a true and complete copy of the certificate
of incorporation (Nw. firmaattest) as of a recent date, as in effect at all
times since the date shown on the attached certificate of incorporation;

(e) Attached hereto as Exhibit C is a true and complete copy of the articles of
association (Nw. vedtekter) of the Certifying Loan Party as in effect on and
including the date hereof; and

(f) The following persons are now duly elected and qualified directors or
officers or duly appointed attorneys in fact of the Certifying Loan Party
holding the role indicated next to their respective names below, and, in respect
of the directors. officers and attorneys in fact that will sign any Amendment
Document, the signatures appearing opposite their respective names below are the
true and genuine signatures of such directors. officers and attorneys in fact,
and [each of such directors, officers]53 and attorneys in fact is duly
authorized to execute and deliver on behalf of the Certifying Loan Party each
Amendment Document to which it is a party and any certificate or other document
to be delivered by the Certifying Loan Party pursuant to such Amendment
Documents.

 

53 If not all directors/officers are authorized to sign, this should be
clarified.



--------------------------------------------------------------------------------

Name

  

Role

 

Signature54

[    ]    Director  

 

[    ]    Director  

 

[    ]    Director  

 

[    ]    [role]  

 

[    ]    [role]  

 

[    ]    Attorney in fact  

 

[    ]    Attorney in fact  

 

[    ]    Attorney in fact  

 

[    ]    Attorney in fact  

 

 

54 Required in respect of the directors. officers and attorneys in fact that
will sign any Amendment Document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereto set their names as of the date
first written above.

 

 

Name:   Title:   Director



--------------------------------------------------------------------------------

EXHIBIT H-6

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF UK CLOSING CERTIFICATE

July 18, 2014

Reference is made to that certain second amended and restated loan, security and
guarantee agreement dated as of the date hereof amending and restating an
Amended and Restated Loan, Security and Guarantee Agreement dated 27 March 2012
(as amended pursuant to the First Amendment to the Amended and Restated Loan,
Security and Guarantee Agreement dated 9 November 2012, the “Existing Facility”,
(the “Amended and Restated Loan Agreement”), among MRC GLOBAL INC., a Delaware
corporation, MCJUNKIN RED MAN CORPORATION, a Delaware corporation, GREENBRIER
PETROLEUM CORPORATION, a West Virginia corporation, MCJUNKIN RED MAN DEVELOPMENT
CORPORATION, a Delaware corporation, MIDWAY – TRISTATE CORPORATION, a New York
corporation, MILTON OIL & GAS COMPANY, a West Virginia corporation, MRC
MANAGEMENT COMPANY, a Delaware corporation, RUFFNER REALTY COMPANY, a West
Virginia corporation, and THE SOUTH TEXAS SUPPLY COMPANY, INC., a Texas
corporation, MRC GLOBAL AUSTRALIA PTY LTD, a company incorporated under the laws
of Australia, MRC TRANSMARK NV, a limited liability company organized under the
laws of Belgium, MRC CANADA ULC, an unlimited liability corporation organized
under the laws of Alberta, Canada, MRC TRANSMARK B.V., a limited company
organized under the laws of the Netherlands, MRC GLOBAL NORWAY AS, a company
incorporated under the laws of Norway, MRC SOLBERG & ANDERSEN AS, a company
incorporated under the laws of Norway, MRC ENERGY PIPING AS, a company
incorporated under the laws of Norway, MRC TEAMTRADE AS, a company incorporated
under the laws of Norway, MRC TRANSMARK LIMITED, a company incorporated in
England and Wales with company number 03471259, MRC TRANSMARK (DRAGON) LIMITED,
a company incorporated in England and Wales with company number 03797606, MRC
FLANGEFITT LIMITED, a company incorporated in England and Wales with company
number 01922173, the Persons party thereto as Guarantors (as defined therein),
BANK OF AMERICA, N.A., as administrative agent, security trustee and collateral
agent, and the Lenders. Capitalized terms used but not defined herein shall have
the meanings given to such terms in the Amended and Restated Loan Agreement.

1. The undersigned [            ], a [            ] of [            ] (the
“Certifying Loan Party”), hereby certifies as follows:

(a) (i) The representations and warranties made by the Certifying Loan Party in
the Amended and Restated Loan Agreement and any other documents executed in
connection therewith (the “Amendment Documents”), in each case as they relate to
the Certifying Loan Party, are true and correct in all material respects (or,
with respect to representations and warranties qualified by materiality, in all
respects) on and as of the date hereof and (ii) no Default or Event of Default
has occurred and is continuing as of the date hereof; and

(b) No consents, licenses or approvals from any Governmental Authority or other
third-party are required or appropriate to be obtained in connection with the
execution, delivery and performance by and the validity against the Certifying
Loan Party of the Amendment Documents to which it is a party.



--------------------------------------------------------------------------------

2. The undersigned Director of the Certifying Loan Party hereby certifies as
follows:

(a) There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor to my knowledge has
any other event occurred affecting or threatening the corporate existence of the
Certifying Loan Party;

(b) The Certifying Loan Party is a company duly incorporated under the law of
England and Wales;

(c) Attached hereto as Exhibit A is a complete and correct copy of the
resolutions duly adopted by the Board of Directors (or a duly authorized
committee thereof) of the Certifying Loan Party on or before the date hereof
approving and authorizing (i) the execution, delivery and performance of the
Amendment Documents and (ii) the extensions of credit contemplated by the
Amended and Restated Loan Agreement; such resolutions have not in any way been
amended, modified, revoked or rescinded and have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect; and such resolutions are the only corporate proceedings of the
Certifying Loan Party now in force relating to or affecting the matters referred
to therein;

(d) Attached hereto as Exhibit B is a true and complete copy of the certificate
of incorporation together with certificates of incorporation on change of name
of the Certifying Loan Party as of a recent date, as in effect at all times
since the date shown on the attached certificate of incorporation;

(e) Attached hereto as Exhibit C is a true and complete copy of the memorandum
and articles of association of the Certifying Loan Party as in effect on and
including the date hereof;

(f) Attached hereto as Exhibit D is a complete and correct copy of the
resolutions duly signed by the shareholder of the Certifying Loan Party
resolving to approve the Certifying Loan Party’s entry into and execution of the
Amendment Documents; and

(g) The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each Amendment Document to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to such Amendment
Documents.

 

Name

  

Office

 

Signature

 

  

 

 

 

 

  

 

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereto set their names as of the date
first written above.

 

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT H-7

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF U.S. CLOSING CERTIFICATE

July 18, 2014

Reference is made to that certain Second Amended and Restated Loan, Security and
Guarantee Agreement dated as of July 18, 2014 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among MRC GLOBAL INC., a Delaware corporation), MCJUNKIN RED MAN CORPORATION, a
Delaware corporation, GREENBRIER PETROLEUM CORPORATION, a West Virginia
corporation, MCJUNKIN RED MAN DEVELOPMENT CORPORATION, a Delaware corporation,
MIDWAY – TRISTATE CORPORATION, a New York corporation, MILTON OIL & GAS COMPANY,
a West Virginia corporation, MRC MANAGEMENT COMPANY, a Delaware corporation,
RUFFNER REALTY COMPANY, a West Virginia corporation, and THE SOUTH TEXAS SUPPLY
COMPANY, INC., a Texas corporation, MRC GLOBAL AUSTRALIA PTY LTD (f/k/a MRC
Transmark Pty Ltd), a company incorporated under the laws of the Commonwealth of
Australia with ACN 080 156 378, MRC TRANSMARK NV, a limited liability company
organized under the laws of Belgium with company number 0415.104.174 RLE
Antwerp, MRC CANADA ULC, an unlimited liability corporation organized under the
laws of Alberta, Canada, MRC TRANSMARK B.V., a limited company organized under
the laws of the Netherlands and registered with the Dutch trade register under
number 39054351, MRC GLOBAL NORWAY AS, a limited liability company incorporated
under the laws of Norway, MRC SOLBERG & ANDERSEN AS, a limited liability company
incorporated under the laws of Norway, MRC ENERGY PIPING AS, a limited liability
company incorporated under the laws of Norway, MRC TEAMTRADE AS, a limited
liability company incorporated under the laws of Norway, MRC FLANGEFITT LIMITED,
a company incorporated in England and Wales with company number 01922173, MRC
TRANSMARK LIMITED, a company incorporated in England and Wales with company
number 03471259, and MRC TRANSMARK (DRAGON) LIMITED, a company incorporated in
England and Wales with company number 03797606, the Persons from time to time
party to the Loan Agreement as Guarantors, the financial institutions party to
the Loan Agreement from time to time as lenders, and BANK OF AMERICA, N.A., a
national banking association, in its capacity as administrative agent, security
trustee and collateral agent for itself and the other Secured Parties.
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Loan Agreement. Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Loan Agreement.

1. The undersigned, [            ]55 of the [certifying Loan Party] (the
“Certifying Loan Party”) hereby certifies as follows:

(a) (i) The representations and warranties made by the Certifying Loan Party in
each of the Loan Documents, in each case as they relate to the Certifying Loan
Party on the

 

55 

Certifying officer must be a Senior Officer.



--------------------------------------------------------------------------------

Closing Date, are true and correct in all material respects (or, with respect to
representations and warranties qualified by materiality, in all respects) on and
as of the date hereof and (ii) no Default or Event of Default has occurred and
is continuing as of the date hereof;

(b) [Except as attached as Schedule 1, no] [No] consents, licenses and approvals
from any Governmental Authority or other third-party are required or appropriate
to be obtained in connection with the execution, delivery and performance by and
the validity against the Certifying Loan Party of the Loan Documents to which it
is a party. [Each of the consents, licenses and approvals attached as Schedule 1
is in full force and effect.]; [and]56

(c) [Upon giving effect to the initial funding of Loans and issuance of Letters
of Credit, and the payment by the Borrowers of all fees and expenses incurred in
connection therewith and due on the Closing Date, as well as the amount of any
payables stretched beyond their customary payment practices, Excess Availability
will be at least $300,000,000 as demonstrated on Exhibit E attached hereto.

(d) Based on my review of the Historical Financial Statements and the financial
projections of the Borrowers and the other financial information provided by the
Borrowers to Agent, I have concluded that after giving effect to the
consummation of the transactions contemplated by the Loan Agreement, the
Borrowers and the Guarantors, taken as a whole, are Solvent; and]

(e) [            ] is the duly elected and qualified [President/Vice
President/Secretary/Assistant Secretary] of the Certifying Loan Party and the
signature set forth on the signature line for such officer below is such
officer’s true and genuine signature, and such officer is duly authorized to
execute and deliver on behalf of the Certifying Loan Party each Loan Document to
which the Certifying Loan Party is a party and any certificate or other document
to be delivered by the Certifying Loan Party pursuant to such Loan Documents;

The undersigned [President/Vice President/Secretary/Assistant Secretary] of the
Certifying Loan Party hereby certifies as follows:

(a) There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor to my knowledge has
any other event occurred affecting or threatening the corporate existence of the
Certifying Loan Party;

(b) The Certifying Loan Party is a corporation duly organized, validly existing
and in good standing under the laws of the State of [            ];

(c) Attached hereto as Exhibit A is a complete and correct copy of the
resolutions duly adopted by the Board of Directors (or a duly authorized
committee thereof) of the Certifying Loan Party on or before the date hereof
approving and authorizing (i) the execution, delivery and performance of the
Loan Documents (and any agreements relating thereto) to which it is a party and
(ii) the extensions of credit contemplated by the Loan

 

56 

Bracketed paragraphs (c) and (d) to be included in the Closing Certificate for
McJunkin Red Man Corporation only.



--------------------------------------------------------------------------------

Agreement; such resolutions have not in any way been amended, modified, revoked
or rescinded and have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect; and such
resolutions are the only corporate proceedings of the Certifying Loan Party now
in force relating to or affecting the matters referred to therein;

(d) Attached hereto as Exhibit B is a true and complete copy of the certificate
of incorporation of the Certifying Loan Party certified by the Secretary of
State the State of [            ] as of a recent date, as in effect at all times
since the date shown on the attached certificate of incorporation;

(e) Attached hereto as Exhibit C is a true and complete copy of the by-laws of
the Certifying Loan Party as in effect at all times since the adoption thereof
to and including the date hereof;

(f) Attached hereto as Exhibit D is the [Certificate of Good Standing] [insert
similar instrument] of the Certifying Loan Party issued by the Secretary of
State of the State of [            ]; and

(g) The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each Loan Document to which it is a party and any certificate or other document
to be delivered by the Certifying Loan Party pursuant to such Loan Documents:

 

Name    Office   Signature     

 

    

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereto set our names as of the date
first written above.

 

 

   

 

Name:       Name:   Title:       Title:  



--------------------------------------------------------------------------------

EXHIBIT I

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT (this “Agreement”) dated as of                  , 20    ,
is executed by the undersigned (the “New Loan Party”) for the benefit of BANK OF
AMERICA, N.A., as Agent (defined below), and the financial institutions from
time to time party to that certain Second Amended and Restated Loan, Security
and Guarantee Agreement dated as of July 18, 2014 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among MRC GLOBAL INC., a Delaware corporation (“MRC Global”), MCJUNKIN RED MAN
CORPORATION, a Delaware corporation (“MRMC”), GREENBRIER PETROLEUM CORPORATION,
a West Virginia corporation (“Greenbrier”), MCJUNKIN RED MAN DEVELOPMENT
CORPORATION, a Delaware corporation (“McJunkin Development”), MIDWAY – TRISTATE
CORPORATION, a New York corporation (“Midway”), MILTON OIL & GAS COMPANY, a West
Virginia corporation (“Milton”), MRC MANAGEMENT COMPANY, a Delaware corporation
(“Management”), RUFFNER REALTY COMPANY, a West Virginia corporation (“Ruffner”),
and THE SOUTH TEXAS SUPPLY COMPANY, INC., a Texas corporation (“South Texas” and
together with MRMC, Greenbrier, McJunkin Development, Midway, Milton, Management
and Ruffner, the “Initial U.S. Borrowers”), MRC GLOBAL AUSTRALIA PTY LTD (f/k/a
MRC Transmark Pty Ltd), a company incorporated under the laws of the
Commonwealth of Australia with ACN 080 156 378 (the “Initial Australian
Borrower”), MRC TRANSMARK NV, a limited liability company organized under the
laws of Belgium with company number 0415.104.174 RLE Antwerp (the “Initial
Belgian Borrower”), MRC CANADA ULC, an unlimited liability corporation organized
under the laws of Alberta, Canada (the “Initial Canadian Borrower”), MRC
TRANSMARK B.V., a limited company organized under the laws of the Netherlands
and registered with the Dutch trade register under number 39054351 (the “Initial
Dutch Borrower”), MRC GLOBAL NORWAY AS, a limited liability company incorporated
under the laws of Norway (“MRC Global Norway”), MRC SOLBERG & ANDERSEN AS, a
limited liability company incorporated under the laws of Norway (“Solberg”), MRC
ENERGY PIPING AS, a limited liability company incorporated under the laws of
Norway (“Energy Piping”), MRC TEAMTRADE AS, a limited liability company
incorporated under the laws of Norway (“Teamtrade” and together with MRC Global
Norway, Solberg and Energy Piping, the “Initial Norwegian Borrowers”), MRC
FLANGEFITT LIMITED, a company incorporated in England and Wales with company
number 01922173 (“Flangefitt”), MRC TRANSMARK LIMITED, a company incorporated in
England and Wales with company number 03471259 (“Transmark UK”), and MRC
TRANSMARK (DRAGON) LIMITED, a company incorporated in England and Wales with
company number 03797606 (“Dragon UK” and together with Flangefitt and Transmark
UK, the “Initial UK Borrowers”; and collectively with any other UK Borrowers,
any other Australian Borrowers, any other Belgian Borrowers, any other Canadian
Borrowers, any other Dutch Borrowers, any New Zealand Borrowers, any other
Norwegian Borrowers, any Singapore Borrowers and any other U.S. Borrowers, the
“Borrowers” and each, a “Borrower”), the Persons from time to time party to the
Loan Agreement as Guarantors, the financial institutions party to the Loan
Agreement from time to time as lenders (collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, in its capacity as



--------------------------------------------------------------------------------

administrative agent, security trustee and collateral agent for itself and the
other Secured Parties (together with any successor agent appointed pursuant to
Section 12.10 of the Loan Agreement, the “Agent”). Capitalized terms used but
not defined herein shall have the meanings given to such terms in the Loan
Agreement.

WHEREAS, MRC Global, the Borrowers, the Lenders, and the Agent have entered into
the Loan Agreement in order to induce the Lenders to make the Loans and the
Fronting Banks to issue Letters of Credit to or for the benefit of the
Borrowers.

WHEREAS, the New Loan Party is a Subsidiary of MRC Global and is either required
or has agreed to execute this Agreement pursuant Section 10.1.13 of the Loan
Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
New Loan Party hereby agrees as follows:

1. By its execution of this Agreement, the New Loan Party shall be deemed to be
a party to the Loan Agreement and shall have all of the rights and obligations
of a [“U.S. Borrower” and “U.S. Facility Guarantor”] / [“U.S. Facility
Guarantor”] / [“[Australian / Belgian / Canadian / Dutch / New Zealand /
Norwegian / Singapore / UK] Borrower”] under the Loan Agreement and agrees that
it is a [“U.S. Borrower” and “U.S. Facility Guarantor”] / [“U.S. Facility
Guarantor”] / [“[Australian / Belgian / Canadian / Dutch / New Zealand /
Norwegian / Singapore / UK] Borrower”] and bound as a [“U.S. Borrower” and “U.S.
Facility Guarantor”] / [“U.S. Facility Guarantor”] / [“[Australian / Belgian /
Canadian / Dutch / New Zealand / Norwegian / Singapore / UK] Borrower”] under
the terms of the Loan Agreement as if it had been an original signatory thereto.
The New Loan Party hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Loan
Agreement. [In furtherance of the foregoing, the New Loan Party hereby assigns,
pledges and grants to the Agent a security interest in all of its right, title
and interest in and to its Collateral under the terms of the Loan Agreement.]57
In furtherance of the foregoing, the New Loan Party hereby acknowledges the
terms of the Guarantee given by it pursuant to the terms of Section 5.10 of the
Loan Agreement, including, without limitation, the limitations with respect to
the Foreign Cross-Guarantee contained therein.

2. Schedules [8.3/8.4.1] of the Loan Agreement are hereby amended to add the
information relating to the New Loan Party set out on Schedules [8.3/8.4.1]
hereof. The New Loan Party hereby confirms that the representations and
warranties set forth in the Loan Agreement applicable to it and its Collateral
are true and correct in all material respects as of the date hereof after giving
effect to such amendment to the Schedules. The New Loan Party agrees that any
phrase stating “as of the date hereof”, or any similar phrase in its
representations and warranties set forth in the Loan Agreement, shall mean “as
of the date of this Joinder Agreement”.

 

57  Bracketed phrase to be included only if the New Loan Party is joining as a
Canadian Borrower, U.S. Borrower and/or U.S. Facility Guarantor.



--------------------------------------------------------------------------------

3. The New Loan Party hereby confirms that [(a) it has delivered on or prior to
the date hereof to the Agent and the relevant Security Trustee, (i) all Security
Documents required pursuant to Section 10.1.13(a)(i)(B) of the Loan Agreement in
the jurisdiction where the New Loan Party is domiciled to grant a valid Lien in
the New Loan Party’s Collateral to the Agent or the relevant Security Trustee
for the benefit of the applicable Secured Parties and (ii) any documentation
reasonably required by the Agent and the relevant Security Trustee in order for
the Agent and such Security Trustee to complete their due diligence and
compliance procedures for applicable “know your customer” and anti-money
laundering rules, and (b) that a Senior Officer of the applicable Loan Party
Agent has delivered to the Agent (i) a Borrowing Base Certificate for the New
Loan Party Agent effective as of not more than 25 days preceding the date hereof
and (ii) written notice of the New Loan Party’s Applicable Foreign Borrower
Commitment (other than in the case of a Norwegian Borrower).]58

4. In furtherance of its obligations under the Loan Agreement, the New Loan
Party authorizes the filing of such financing or security statements (or
equivalent in the relevant jurisdiction) naming it as debtor, the Agent and/or
the relevant Security Trustee as secured party and describing its Collateral and
such other documentation as the Agent and/or the relevant Security Trustee may
require to evidence, protect and perfect the Liens created by the [Loan
Agreement][Security Documents] to which it is a party.

5. This Agreement shall be deemed to be part of, and a modification to, the Loan
Agreement and shall be governed by all the terms and provisions of the Loan
Agreement, which terms are incorporated herein by reference, are ratified and
confirmed and shall continue in full force and effect as valid and binding
agreements of the New Loan Party enforceable against the New Loan Party in
accordance with its terms. The New Loan Party hereby waives notice of the
Agent’s or any other Secured Party’s acceptance of this Agreement.

IN WITNESS WHEREOF, the New Loan Party has executed this Agreement as of the day
and year first written above.

 

“NEW LOAN PARTY”: [                                         ] By:  

 

Name:   Title:  

 

58  Revise as appropriate depending on the jurisdiction in which the New Loan
Party is domiciled.



--------------------------------------------------------------------------------

EXHIBIT J-1

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF NON-BANK CERTIFICATE FOR NON-PARTNERSHIP

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Second Amended and Restated Loan, Security and
Guarantee Agreement dated as of July 18, 2014 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among MRC GLOBAL INC., a Delaware corporation (“MRC Global”), MCJUNKIN RED MAN
CORPORATION, a Delaware corporation (“MRMC”), GREENBRIER PETROLEUM CORPORATION,
a West Virginia corporation (“Greenbrier”), MCJUNKIN RED MAN DEVELOPMENT
CORPORATION, a Delaware corporation (“McJunkin Development”), MIDWAY – TRISTATE
CORPORATION, a New York corporation (“Midway”), MILTON OIL & GAS COMPANY, a West
Virginia corporation (“Milton”), MRC MANAGEMENT COMPANY, a Delaware corporation
(“Management”), RUFFNER REALTY COMPANY, a West Virginia corporation (“Ruffner”),
and THE SOUTH TEXAS SUPPLY COMPANY, INC., a Texas corporation (“South Texas” and
together with MRMC, Greenbrier, McJunkin Development, Midway, Milton, Management
and Ruffner, the “Initial U.S. Borrowers”), MRC GLOBAL AUSTRALIA PTY LTD (f/k/a
MRC Transmark Pty Ltd), a company incorporated under the laws of the
Commonwealth of Australia with ACN 080 156 378 (the “Initial Australian
Borrower”), MRC TRANSMARK NV, a limited liability company organized under the
laws of Belgium with company number 0415.104.174 RLE Antwerp (the “Initial
Belgian Borrower”), MRC CANADA ULC, an unlimited liability corporation organized
under the laws of Alberta, Canada (the “Initial Canadian Borrower”), MRC
TRANSMARK B.V., a limited company organized under the laws of the Netherlands
and registered with the Dutch trade register under number 39054351 (the “Initial
Dutch Borrower”), MRC GLOBAL NORWAY AS, a limited liability company incorporated
under the laws of Norway (“MRC Global Norway”), MRC SOLBERG & ANDERSEN AS, a
limited liability company incorporated under the laws of Norway (“Solberg”), MRC
ENERGY PIPING AS, a limited liability company incorporated under the laws of
Norway (“Energy Piping”), MRC TEAMTRADE AS, a limited liability company
incorporated under the laws of Norway (“Teamtrade” and together with MRC Global
Norway, Solberg and Energy Piping, the “Initial Norwegian Borrowers”), MRC
FLANGEFITT LIMITED, a company incorporated in England and Wales with company
number 01922173 (“Flangefitt”), MRC TRANSMARK LIMITED, a company incorporated in
England and Wales with company number 03471259 (“Transmark UK”), and MRC
TRANSMARK (DRAGON) LIMITED, a company incorporated in England and Wales with
company number 03797606 (“Dragon UK” and together with Flangefitt and Transmark
UK, the “Initial UK Borrowers”; and collectively with any other UK Borrowers,
any other Australian Borrowers, any other Belgian Borrowers, any other Canadian
Borrowers, any other Dutch Borrowers, any New Zealand Borrowers, any other
Norwegian Borrowers, any Singapore Borrowers and any other U.S. Borrowers, the
“Borrowers” and each, a “Borrower”), the Persons from time to time party to the
Loan Agreement as Guarantors, the financial institutions party to the Loan
Agreement from time to time as lenders (collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, in its capacity as administrative
agent, security trustee and collateral agent for itself and the other Secured
Parties



--------------------------------------------------------------------------------

(together with any successor agent appointed pursuant to Section 12.10 of the
Loan Agreement, the “Agent”). Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Loan Agreement.

Pursuant to the provisions of Section 5.9.2 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans and other Obligations (as well as any Notes evidencing such Loans
and other Obligations) in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any U.S. Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any U.S. Borrower as described in Section 881(c)(3)(C) of
the Code and (v) the interest payments on the Loans and other Obligations are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Agent and the North American Loan Party Agent
with a certificate of its non-United States status on IRS Form W-8BEN or IRS
Form W-8-BEN-E (as applicable). By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Agent and the North American Loan Party
Agent, and (2) the undersigned shall have at all times furnished the Agent and
the North American Loan Party Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT J-2

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF NON-BANK CERTIFICATE FOR PARTNERSHIP

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Second Amended and Restated Loan, Security and
Guarantee Agreement dated as of July 18, 2014 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among MRC GLOBAL INC., a Delaware corporation (“MRC Global”), MCJUNKIN RED MAN
CORPORATION, a Delaware corporation (“MRMC”), GREENBRIER PETROLEUM CORPORATION,
a West Virginia corporation (“Greenbrier”), MCJUNKIN RED MAN DEVELOPMENT
CORPORATION, a Delaware corporation (“McJunkin Development”), MIDWAY – TRISTATE
CORPORATION, a New York corporation (“Midway”), MILTON OIL & GAS COMPANY, a West
Virginia corporation (“Milton”), MRC MANAGEMENT COMPANY, a Delaware corporation
(“Management”), RUFFNER REALTY COMPANY, a West Virginia corporation (“Ruffner”),
and THE SOUTH TEXAS SUPPLY COMPANY, INC., a Texas corporation (“South Texas” and
together with MRMC, Greenbrier, McJunkin Development, Midway, Milton, Management
and Ruffner, the “Initial U.S. Borrowers”), MRC GLOBAL AUSTRALIA PTY LTD (f/k/a
MRC Transmark Pty Ltd), a company incorporated under the laws of the
Commonwealth of Australia with ACN 080 156 378 (the “Initial Australian
Borrower”), MRC TRANSMARK NV, a limited liability company organized under the
laws of Belgium with company number 0415.104.174 RLE Antwerp (the “Initial
Belgian Borrower”), MRC CANADA ULC, an unlimited liability corporation organized
under the laws of Alberta, Canada (the “Initial Canadian Borrower”), MRC
TRANSMARK B.V., a limited company organized under the laws of the Netherlands
and registered with the Dutch trade register under number 39054351 (the “Initial
Dutch Borrower”), MRC GLOBAL NORWAY AS, a limited liability company incorporated
under the laws of Norway (“MRC Global Norway”), MRC SOLBERG & ANDERSEN AS, a
limited liability company incorporated under the laws of Norway (“Solberg”), MRC
ENERGY PIPING AS, a limited liability company incorporated under the laws of
Norway (“Energy Piping”), MRC TEAMTRADE AS, a limited liability company
incorporated under the laws of Norway (“Teamtrade” and together with MRC Global
Norway, Solberg and Energy Piping, the “Initial Norwegian Borrowers”), MRC
FLANGEFITT LIMITED, a company incorporated in England and Wales with company
number 01922173 (“Flangefitt”), MRC TRANSMARK LIMITED, a company incorporated in
England and Wales with company number 03471259 (“Transmark UK”), and MRC
TRANSMARK (DRAGON) LIMITED, a company incorporated in England and Wales with
company number 03797606 (“Dragon UK” and together with Flangefitt and Transmark
UK, the “Initial UK Borrowers”; and collectively with any other UK Borrowers,
any other Australian Borrowers, any other Belgian Borrowers, any other Canadian
Borrowers, any other Dutch Borrowers, any New Zealand Borrowers, any other
Norwegian Borrowers, any Singapore Borrowers and any other U.S. Borrowers, the
“Borrowers” and each, a “Borrower”), the Persons from time to time party to the
Loan Agreement as Guarantors, the financial institutions party to the Loan
Agreement from time to time as lenders (collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, in its capacity as administrative
agent, security trustee and collateral agent for itself and the other Secured
Parties



--------------------------------------------------------------------------------

(together with any successor agent appointed pursuant to Section 12.10 of the
Loan Agreement, the “Agent”). Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Loan Agreement.

Pursuant to the provisions of Section 5.9.2 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loans
and other Obligations (as well as any Notes evidencing such Loans and other
Obligations) in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such Loans
and other Obligations (as well as any Notes evidencing such Loans and other
Obligations), (iii) with respect to the extension of credit pursuant to this
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any U.S. Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct
or indirect partners/members is a controlled foreign corporation related to any
U.S. Borrower as described in Section 881(c)(3)(C) of the Code and (vi) the
interest payments on the Loans and other Obligations are not effectively
connected with the undersigned’s or its direct or indirect partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished the Agent and the North American Loan Party Agent
with IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8-BEN-E (as
applicable) from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Agent and the North American Loan Party Agent, and (2) the
undersigned shall have at all times furnished the Agent and the North American
Loan Party Agent with a properly completed and currently effective certificate
in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT K

to

Second Amended and Restated Loan, Security and Guarantee Agreement

FORM OF FOURTH AMENDED AND RESTATED INTERCREDITOR AGREEMENT

This FOURTH AMENDED AND RESTATED INTERCREDITOR AGREEMENT (this “Agreement”) is
dated as of [            ], 2014, and entered into by and among MRC GLOBAL INC.,
a Delaware corporation (“MRC Global”), certain subsidiaries of MRC Global
(together with MRC Global, the “Companies” and each a “Company”), BANK OF
AMERICA, N.A., in its capacity as administrative agent, security trustee and
collateral agent for the Revolving Credit Secured Parties referenced below
(including its successors and assigns from time to time, the “Revolving Credit
Collateral Agent”), and U.S. BANK NATIONAL ASSOCIATION, in its capacity as
collateral trustee for itself and the Term Secured Parties, the Additional Term
Secured Parties, if any, and the Subordinated Lien Secured Parties, if any, in
each case, referenced below (including its successors and assigns from time to
time, the “Collateral Trustee”). Capitalized terms used in this Agreement have
the meanings assigned to them in Section I below.

RECITALS:

The Companies, certain foreign Affiliates of the Companies, the lenders from
time to time party thereto (the “Revolving Credit Lenders”), the Revolving
Credit Collateral Agent and the other agents and other Persons from time to time
party thereto have entered into a Second Amended and Restated Loan, Security and
Guarantee Agreement dated as of July [    ], 2014 providing for a revolving
credit facility and certain other credit accommodations (as may be amended,
restated, supplemented, modified, replaced, increased, restructured, renewed,
refunded or refinanced from time to time, the “Revolving Credit Agreement”);

The Companies, Bank of America, N.A., as administrative agent (the “Term
Agent”), the Collateral Trustee, the lenders from time to time party thereto
(the “Term Lenders”), and the other agents and other Persons from time to time
party thereto are party to that certain Term Loan Credit Agreement dated as of
November 9, 2012 providing for a term credit facility (as amended by a
Refinancing Amendment and Incremental Joinder Agreement dated as of November 19,
2013 (the “2013 Term Amendment”), and by a Second Amendment to Term Loan
Agreement dated as of the date hereof (the “2014 Term Amendment”), and as may be
further amended, restated, supplemented, modified, replaced, increased,
restructured, renewed, refunded or refinanced from time to time, the “Term
Credit Agreement”);

The obligations of (i) the Companies to the Revolving Credit Claimholders are
secured by Liens on substantially all of the Accounts and Inventory and certain
personal property relating to such Accounts and Inventory of the Companies and
(ii) the Companies to the Term Priority Lien Claimholders and the Subordinated
Lien Claimholders are secured by Liens on substantially all the assets of the
Companies (other than Excluded Assets);

In connection with the entry by the Term Agent, the Collateral Trustee, the Term
Lenders and the Grantors into the 2014 Term Amendment, the parties hereto desire
to restate that certain Third Amended and Restated Intercreditor Agreement dated
as of November 9, 2012 (as amended, the “Existing Intercreditor Agreement”)
instead of the Collateral Trustee and other parties hereto executing and
delivering an intercreditor agreement joinder and new debt notice pursuant to
Sections 5.3(a) and 5.5 of the Existing Intercreditor Agreement; and

 

1



--------------------------------------------------------------------------------

In furtherance of the foregoing, each of the Revolving Credit Collateral Agent,
the Collateral Trustee and the various Claimholders have agreed to amend and
restate the Existing Intercreditor Agreement in its entirety and to set forth
the relative priority of their respective Liens on the Collateral (as defined
below) and certain other rights, priorities and interests as set forth in this
Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

  I. DEFINITIONS.

1.1 Defined Terms. As used in the Agreement, the following terms shall have the
following meanings:

“2013 Term Amendment” has the meaning assigned to that term in the recitals to
this Agreement.

“2014 Term Amendment” has the meaning assigned to that term in the recitals to
this Agreement.

“Access Period” means (a) with respect to all Primary Real Estate Assets, the
period, after the commencement of an Enforcement Period, which begins, with
respect to all Primary Real Estate Assets, on the day that the Revolving Credit
Collateral Agent provides the Collateral Trustee with the notice of its election
to request access with respect to all Primary Real Estate Assets pursuant to
Section 3.2(b) below and ends on the earliest of (i) the 180th day after the
Revolving Credit Collateral Agent obtains the ability to use, take physical
possession of, remove or otherwise control the use or access to the Revolving
Credit Collateral located on the Primary Real Estate Assets following
Enforcement plus such number of days, if any, after the Revolving Credit
Collateral Agent obtains access to such Revolving Credit Collateral that it is
stayed or otherwise prohibited by law or court order from exercising remedies
with respect to Revolving Credit Collateral located on the Primary Real Estate
Assets, (ii) the date on which all or substantially all of the Revolving Credit
Collateral located on the Primary Real Estate Assets is sold, collected or
liquidated or (iii) the date on which the Discharge of Revolving Credit
Obligations occurs and (b) with respect to each parcel of Other Real Estate, the
period, after the commencement of an Enforcement Period, which begins, with
respect to such parcel of Other Real Estate, on the day that the Revolving
Credit Collateral Agent provides the Collateral Trustee with the notice of its
election to request access with respect to such parcel of Other Real Estate
pursuant to Section 3.2(b) below and ends on the earliest of (i) the 180th day
after the Revolving Credit Collateral Agent obtains the ability to use, take
physical possession of, remove or otherwise control the use or access to the
Revolving Credit Collateral located on such Other Real Estate following
Enforcement plus such number of days, if any, after the Revolving Credit
Collateral Agent obtains access to such Revolving Credit Collateral that it is
stayed or otherwise prohibited by law or court order from exercising remedies
with respect to the Revolving Credit Collateral located on such Other Real
Estate, (ii) the date on which all or substantially all of the Revolving Credit
Collateral located on such Other Real Estate is sold, collected or liquidated or
(iii) the date on which the Discharge of Revolving Credit Obligations occurs.

 

2



--------------------------------------------------------------------------------

“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement,
armored car agreement, credit card processing agreement or any similar deposit
or securities account agreements among the Collateral Trustee and/or Revolving
Credit Collateral Agent and a Grantor and the relevant service provider,
financial institution depository or securities intermediary.

“Accounts” means all now present and future “accounts” and “payment intangibles”
(in each case, as defined in Article 9 of the UCC).

“Additional Secured Debt” has the meaning assigned to that term in Section 5.6.

“Additional Term Debt Facility” means one or more debt facilities, credit
agreements, note purchase agreements, commercial paper facilities, indentures or
other agreements for which the requirements of Section 5.6 of this Agreement
have been satisfied, in each case with banks, lenders, purchasers, investors or
trustees, agents or other representatives of any of the foregoing providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables or interests in such receivables to such lenders or other
Persons or to special purpose entities formed to borrow from such lenders or
other Persons against such receivables or sell such receivables or interests in
such receivables), letters of credit, notes or other borrowings or extensions of
credit, in each case, as amended, restated, modified, renewed, refunded,
restated, restructured, increased, supplemented, replaced or refinanced in whole
or in part from time to time in accordance with each applicable Secured
Document; provided that neither the Revolving Credit Agreement, the Term Credit
Agreement, any Subordinated Lien Debt Facility nor any Refinancing of any of the
foregoing in this proviso shall constitute an Additional Term Debt Facility at
any time.

“Additional Term Documents” means the Additional Term Debt Facility, the
Additional Term Security Documents and, to the extent applicable, Hedge
Agreements.

“Additional Term Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Term Secured Party (or any of
its Affiliates) in respect of the Additional Term Documents.

“Additional Term Secured Parties” means, at any time, the Collateral Trustee,
the trustee, agent or other representative of the holders of indebtedness under
any Additional Term Debt Facility, the beneficiaries of each indemnification
obligation undertaken by any Grantor under any Additional Term Document and each
other holder of, or obligee in respect of, any holder or lender pursuant to any
Additional Term Obligations outstanding at such time; provided that the Term
Secured Parties shall not be deemed Additional Term Secured Parties.

“Additional Term Security Documents” means the Additional Term Debt Facility
(insofar as the same grants a Lien on the Collateral) and all collateral trust
agreements, security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, control agreements, guarantees, notes and any other
documents or instruments now existing or

 

3



--------------------------------------------------------------------------------

entered into after the date hereof that create Liens on any assets or properties
of any Grantor to secure any Obligations of the Grantors owed thereunder to any
Additional Term Secured Parties or under which rights or remedies with respect
to such Liens are governed.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation,
limited liability company, trust, joint venture, association, company,
partnership or other entity if such Person possesses, directly or indirectly,
the power to direct or cause the direction of the management and policies of
such corporation, limited liability company, trust, joint venture, association,
company, partnership or other entity, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning assigned to that term in the preamble, as such
agreement may be further amended, restated, renewed, extended, supplemented or
otherwise modified from time to time.

“Applicable Junior Collateral” has the meaning set forth in Section 6.5.

“Applicable Landlord Agreement” has the meaning set forth in Section 3.6.

“Bank Product” means any of the following products, services or facilities
secured under the Revolving Credit Loan Documents and extended to any Grantor
(or any Subsidiary and guaranteed by a Grantor) by any Person that is a
Revolving Credit Lender or an Affiliate of a Revolving Credit Lender (or was a
Revolving Credit Lender or an Affiliate of a Revolving Credit Lender at the time
such product, service or facility was entered into): (i) any services in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automated clearinghouse, e-payable, electronic
funds transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services; (ii) products under
Hedge Agreements (other than Hedge Agreements that constitute Term Priority Lien
Debt or Subordinated Lien Debt for purposes of this Agreement); (iii) commercial
credit card, purchase card and merchant card services; and (iv) other banking
products or services as may be requested by such Persons, other than loans and
letters of credit.

“Bank Product Document” means any Hedge Agreement and any other agreement,
instrument or document entered into in connection with any Bank Product
Obligations.

“Bank Product Obligations” means the indebtedness and other obligations of any
Grantor relating to Bank Products.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day excluding Saturday, Sunday and any day that shall
be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close.

“Cap Amount” means, at any time, the greater of (a) the maximum amount of
Indebtedness (constituting principal under the Revolving Credit Agreement and
the face amount of any letters of credit issued under the Revolving Credit
Agreement and not reimbursed) permitted to be incurred under and pursuant to the
Revolving Credit Agreement, as provided in the Term Credit Agreement as in
effect on the date hereof and (b) maximum amount of Indebtedness (constituting
principal under the Revolving Credit Agreement and the face amount of any
letters of credit issued under the Revolving Credit Agreement and not
reimbursed) then permitted to be incurred under and pursuant to the Revolving
Credit Agreement, as provided in the Term Credit Agreement, any Additional Term
Debt Facility and any Subordinated Lien Debt Facility.

“Cash Collateral” has the meaning set forth in Section 6.1(a).

“Chattel Paper” means all present and future “chattel paper” (as defined in
Article 9 of the UCC).

“Claimholders” means the Revolving Credit Claimholders, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting either Revolving Credit Collateral, Term
Priority Lien Collateral or Subordinated Lien Collateral.

“Collateral Agent” and “Collateral Agents” has the meaning set forth in
Section 3.6.

“Collateral Trust Agreement” means the collateral trust agreement dated on or
about the date hereof among the Collateral Trustee and the Term Agent as the
same may be joined from time to time by the trustee, agent or other
representative under any Additional Term Debt Facility or Subordinated Lien Debt
Facility, specifying the relative lien priorities and related matters as among
the holders of Term Obligations, holders of Additional Term Obligations and
Subordinated Lien Obligations, as amended, restated, renewed, extended,
supplemented or otherwise modified from time to time.

“Collateral Trustee” has the meaning assigned to that term in the preamble to
this Agreement, but shall also include where the context so indicates, any agent
or representative of the Collateral Trustee acting on behalf of the Collateral
Trustee.

“Collateral Trustee Standstill Period” has the meaning set forth in
Section 3.1(a)(1).

“Commodity Agreement” means any commodity swap agreement, futures contract,
option contract or other similar agreement or arrangement, each of which is for
the purpose of hedging the commodity price exposure associated with MRC Global’s
and its Subsidiaries’ operations and not for speculative purposes.

 

5



--------------------------------------------------------------------------------

“Companies” and “Company” have the meanings assigned to those terms in the
preamble to this Agreement.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with MRC Global’s and its Subsidiaries’
operations and not for speculative purposes.

“Deposit Accounts” means all present and future “deposit accounts” (as defined
in Article 9 of the UCC).

“DIP Financing” has the meaning assigned to that term in Section 6.1(a).

“DIP Financing Cap” means $125,000,000.

“Discharge of Revolving Credit Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:

(a) termination or expiration of all commitments, if any, to extend credit that
would constitute Revolving Credit Obligations;

(b) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Revolving
Credit Loan Documents and constituting Revolving Credit Obligations;

(c) termination or cash collateralization (in an amount and manner reasonably
satisfactory to the Revolving Credit Collateral Agent, but in no event greater
than 105% of the aggregate undrawn face amount) of all letters of credit issued
under the Revolving Credit Loan Documents and constituting Revolving Credit
Obligations;

(d) payment in full in cash of all Bank Product Obligations and the expiration
or termination of all Bank Product Documents or the cash collateralization of
all such Bank Product Obligations on terms satisfactory to each applicable
counterparty; and

(e) payment in full in cash of all other Revolving Credit Obligations that are
outstanding and unpaid at the time the Indebtedness constituting such Revolving
Credit Obligations is paid in full in cash (other than any obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at such time).

If a Discharge of Revolving Credit Obligations occurs prior to the termination
of this Agreement in accordance with Section 8.2, to the extent that additional
Revolving Credit Obligations are incurred or Revolving Credit Obligations are
reinstated in accordance with

 

6



--------------------------------------------------------------------------------

Section 6.4, the Discharge of Revolving Credit Obligations shall (effective upon
the incurrence of such additional Revolving Credit Obligations or reinstatement
of such Revolving Credit Obligations, as applicable) be deemed to no longer be
effective.

“Discharge of Subordinated Lien Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:

(a) termination or expiration of all commitments to extend credit that would
constitute Subordinated Lien Debt;

(b) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Subordinated
Lien Documents and constituting Subordinated Lien Debt;

(c) termination or cash collateralization (in an amount and manner required by
the Subordinated Lien Documents or otherwise reasonably satisfactory to the
trustee, agent or other representative under the relevant Subordinated Lien
Documents, but in no event greater than 105% of the aggregate undrawn face
amount) of all letters of credit issued under the Subordinated Lien Documents
and constituting Subordinated Lien Obligations;

(d) payment in full in cash of all Hedge Obligations constituting Subordinated
Lien Obligations or the cash collateralization of all such Hedge Obligations on
terms satisfactory to each applicable counterparty; and

(e) payment in full in cash of all other Subordinated Lien Obligations that are
outstanding and unpaid at the time the Subordinated Lien Debt is paid in full in
cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).

If a Discharge of Subordinated Lien Obligations occurs prior to the termination
of this Agreement in accordance with Section 8.2, to the extent that additional
Subordinated Lien Obligations are incurred or Subordinated Lien Obligations are
reinstated in accordance with Section 6.4, the Discharge of Subordinated Lien
Obligations shall (effective upon the incurrence of such additional Subordinated
Lien Obligations or reinstatement of such Subordinated Lien Obligations, as
applicable) be deemed to no longer be effective.

“Discharge of Term Priority Lien Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:

(a) termination or expiration of all commitments to extend credit that would
constitute Term Priority Lien Debt;

(b) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding,

 

7



--------------------------------------------------------------------------------

whether or not such interest would be allowed in such Insolvency or Liquidation
Proceeding), on all Indebtedness outstanding under the Term Priority Lien
Documents and constituting Term Priority Lien Debt;

(c) termination or cash collateralization (in an amount and manner required by
the Term Priority Lien Documents or otherwise reasonably satisfactory to the
trustee, agent or other representative under the relevant Term Priority Lien
Documents, but in no event greater than 105% of the aggregate undrawn face
amount) of all letters of credit issued under the Term Priority Lien Documents
and constituting Term Priority Lien Obligations;

(d) payment in full in cash of all Hedge Obligations constituting Term Priority
Lien Obligations or the cash collateralization of all such Hedge Obligations on
terms satisfactory to each applicable counterparty; and

(e) payment in full in cash of all other Term Priority Lien Obligations that are
outstanding and unpaid at the time the Term Priority Lien Debt is paid in full
in cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).

If a Discharge of Term Priority Lien Obligations occurs prior to the termination
of this Agreement in accordance with Section 8.2, to the extent that additional
Term Priority Lien Obligations are incurred or Term Priority Lien Obligations
are reinstated in accordance with Section 6.4, the Discharge of Term Priority
Lien Obligations shall (effective upon the incurrence of such additional Term
Priority Lien Obligations or reinstatement of such Term Priority Lien
Obligations, as applicable) be deemed to no longer be effective.

“Disposition” has the meaning assigned to that term in Section 5.1(b).

“Domestic” means, as to any Person, a Person which is created or organized under
the laws of the United States of America, any of its states or the District of
Columbia.

“Enforcement” means, collectively or individually for the Revolving Credit
Collateral Agent or the Collateral Trustee when a Revolving Credit Default, a
Term Priority Lien Default or a Subordinated Lien Default, as the case may be,
has occurred and is continuing, any action taken by such Person to repossess, or
exercise any remedies with respect to, any material amount of Collateral or
commence the judicial enforcement of any of the rights and remedies with respect
to any Collateral under the Revolving Credit Loan Documents, the Term Priority
Lien Documents, the Subordinated Lien Documents or under any applicable law, but
in all cases excluding (a) the demand of the repayment of all the principal
amount of any of the Obligations, (b) the imposition of a default rate or late
fee, (c) the collection and application of, or the delivery of any activation
notice with respect to, Accounts or other proceeds of Revolving Credit
Collateral deposited from time to time in Deposit Accounts or Securities
Accounts against the Revolving Credit Obligations pursuant to the Revolving
Credit Loan Documents; provided, however, the foregoing exclusion set forth in
clause (c) shall immediately cease to apply upon the earlier of (i) the
Revolving Credit Collateral Agent’s delivery of written notice to MRC

 

8



--------------------------------------------------------------------------------

Global that such exclusion no longer applies and (ii) the termination of the
Revolving Commitments pursuant to Section 11 (or any other applicable provision)
of the Revolving Credit Agreement, and (d) the collection and application of, or
the delivery of any activation notice with respect to, proceeds of Term Priority
Lien Collateral or Subordinated Lien Collateral deposited from time to time in
Deposit Accounts or Securities Accounts against the Term Priority Lien
Obligations or Subordinated Lien Obligations pursuant to the Term Priority Lien
Documents or Subordinated Lien Documents, as applicable.

“Enforcement Notice” means a written notice delivered, at a time when a
Revolving Credit Default, a Term Priority Lien Default or a Subordinated Lien
Default has occurred and is continuing, by either the Revolving Credit
Collateral Agent or the Collateral Trustee to the other such Person announcing
that an Enforcement Period has commenced, specifying the relevant event of
default, stating the current balance of the Revolving Credit Obligations, the
current balance owing with respect to the Term Priority Lien Obligations or the
current balance owing with respect to the Subordinated Lien Obligations, as the
case may be, and requesting the payment of the current balance owing of the
Revolving Credit Obligations, the Term Priority Lien Obligations or the
Subordinated Lien Obligations, as the case may be.

“Enforcement Period” means the period of time following the receipt by either
the Revolving Credit Collateral Agent or the Collateral Trustee of an
Enforcement Notice from the other until either (i) in the case of an Enforcement
Period commenced by the Collateral Trustee, the Discharge of Term Priority Lien
Obligations or the Discharge of Subordinated Lien Obligations, as the case may
be, or (ii) in the case of an Enforcement Period commenced by the Revolving
Credit Collateral Agent, the Discharge of Revolving Credit Obligations, or
(iii) the Revolving Credit Collateral Agent or the Collateral Trustee (as
applicable) agree in writing to terminate the Enforcement Period.

“Equipment” has the meaning assigned to such term in the Term Priority Lien
Security Agreement or the corresponding Subordinated Lien Document, as
applicable.

“Excluded Assets” has the meaning assigned to that term in the Term Credit
Agreement.

“Existing Intercreditor Agreement” has the meaning assigned to that term in the
recitals to this Agreement.

“General Intangibles” means all “general intangibles” (as defined in Article 9
of the UCC).

“Grantors” means each Company and each other Domestic Subsidiary that has or may
from time to time hereafter execute and deliver a Secured Document as a person
granting a Lien or other interest in its property to secure any of the
Obligations.

“Hedge Agreement” means an Interest Rate Agreement, a Currency Agreement or a
Commodity Agreement.

“Hedging Obligation” of any Person means any Obligation of such Person pursuant
to any Hedge Agreement and any guarantee obligations in respect thereof.

 

9



--------------------------------------------------------------------------------

“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the Revolving Credit Agreement, the Term Priority Lien
Documents or the Subordinated Lien Documents, as applicable.

“Insolvency or Liquidation Proceeding” means:

(1) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(2) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets;

(3) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(4) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Grantor.

“Instruments” means all present and future “instruments” (as defined in
Article 9 of the UCC).

“Intellectual Property” has the meaning assigned to such term in the Term
Priority Lien Security Agreement or the corresponding Subordinated Lien
Document, as applicable.

“Intercreditor Agreement Joinder” means an agreement substantially in the form
of Exhibit A.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with MRC Global’s and its
Subsidiaries’ operations and not for speculative purposes.

“Inventory” means all “inventory” (as defined in Section 9- 109(4) of the UCC).

“Investment Property” means all “investment property” (as such term is defined
in Section 9-102(a)(49) of the UCC).

“Junior Lien Effective Date” has the meaning set forth in Section 3.6(b).

“Junior Lien Reorganization Securities” has the meaning set forth in
Section 6.5.

“Landlord” has the meaning set forth in Section 3.6.

 

10



--------------------------------------------------------------------------------

“Letter of Credit” means any present and future “letter of credit” (as defined
in Article 5 of the UCC).

“Letter of Credit Rights” means any “letter-of-credit right” (as defined in
Article 9 of the UCC).

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust, UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing.

“Mortgaged Premises” means any real property which shall now or hereafter be
subject to a Term Priority Lien Mortgage or a Subordinated Lien Mortgage.

“MRC Global” has the meaning assigned to such term in the preamble to this
Agreement.

“Net Available Cash Account” means any Deposit Account or Securities Account
established by the Companies or any other Grantor in accordance with the
requirements set forth in Section 8.3 of the Revolving Credit Agreement and
which does not contain proceeds of Loans (as defined in the Revolving Credit
Agreement), Inventory, Accounts, or Specified Revolving Credit Collateral and
which has been identified in writing to the Revolving Credit Collateral Agent as
such at the time that proceeds from any sale of Term Priority Lien Collateral or
Subordinated Lien Collateral shall be deposited pending final application.

“New Agent” has the meaning assigned to that term in Section 5.5.

“New Debt Notice” has the meaning assigned to that term in Section 5.5.

“Obligations” means all obligations of every nature of each Grantor from time to
time owed to the Revolving Credit Claimholders, the Term Priority Lien
Claimholders, the Subordinated Lien Claimholders or any of them or their
respective Affiliates, agents, trustees or other representatives, in each case
under the Revolving Credit Loan Documents, the Term Priority Lien Documents or
the Subordinated Lien Documents, whether for principal, interest or payments for
early termination of Hedge Agreements, fees, expenses, indemnification or
otherwise and all guarantees of any of the foregoing.

“Other Real Estate” means any Real Estate Asset which is not Primary Real Estate
Asset.

“Permitted Liens” has the meaning assigned to such term in the Term Credit
Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledged Collateral” has the meaning set forth in Section 5.4(a).

 

11



--------------------------------------------------------------------------------

“Primary Real Estate Asset” means Mortgaged Premises, distribution centers and
warehouses and corporate headquarters and administrative offices.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any real property.

“Records” means all present and future “records” (as defined in Article 9 of the
UCC).

“Recovery” has the meaning set forth in Section 6.4.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund, increase or
repay, or to issue other indebtedness, in exchange or replacement for, such
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Revolving Commitments” means the “U.S. Revolver Commitments” (as such term is
defined in the Revolving Credit Agreement).

“Revolving Credit Agreement” has the meaning assigned to that term in the
recitals to this Agreement.

“Revolving Credit Claimholders” means, at any relevant time, the holders of
Revolving Credit Obligations at that time, including the Revolving Credit
Secured Parties, certain of their Affiliates and the Revolving Credit Collateral
Agent, under the Revolving Credit Loan Documents.

“Revolving Credit Collateral” means all now owned or hereafter acquired
Collateral other than the Term Priority Lien Collateral and the Subordinated
Lien Collateral, including, without limitation:

(a) all Accounts,

(b) all Inventory or documents of title, customs receipts, insurance
certificates, shipping documents and other written materials related to the
purchase or import of any Inventory,

(c) all Specified Revolving Credit Collateral,

(d) all Deposit Accounts (other than the Net Available Cash Account, to the
extent that it constitutes a Deposit Account) and Securities Accounts (other
than the Net Available Cash Account, to the extent it constitutes a Securities
Account), including all cash, marketable securities, securities entitlements,
financial assets and other funds held in or on deposit in any of the foregoing,

(e) all Records, “supporting obligations” (as defined in Article 9 of the UCC)
and related Letters of Credit, commercial tort claims or other claims and causes
of action, in each case, to the extent not primarily related to Term Priority
Lien Collateral or Subordinated Lien Collateral; and

(f) substitutions, replacements, accessions, products and proceeds (including,
without limitation, insurance proceeds, investment property, licenses,
royalties, income, payments, claims, damages and proceeds of suit) of any or all
of the foregoing;

 

12



--------------------------------------------------------------------------------

provided, however, that to the extent that Instruments or Chattel Paper that
constitute identifiable proceeds of Term Priority Lien Collateral or
Subordinated Lien Collateral or other identifiable proceeds (including lease
payments under leases of Equipment) of Term Priority Lien Collateral or
Subordinated Lien Collateral are deposited or held in any such Deposit Accounts
or Securities Accounts after an Enforcement Notice, then (as provided in
Section 3.4 below) such Instruments, Chattel Paper or other identifiable
proceeds shall be treated as Term Priority Lien Collateral or Subordinated Lien
Collateral, as applicable.

“Revolving Credit Collateral Agent” has the meaning assigned to that term in the
preamble to this Agreement, but shall also include where the context so
indicates, any agent or representative of the Revolving Credit Collateral Agent
acting on behalf of the Revolving Credit Collateral Agent.

“Revolving Credit Collateral Documents” means the “Security Documents” (as
defined in the Revolving Credit Agreement) and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Revolving Credit
Obligations or under which rights or remedies with respect to such Liens are
governed.

“Revolving Credit Default” means an “Event of Default” (as defined in the
Revolving Credit Agreement).

“Revolving Credit Lenders” has the meaning assigned to that term in the recitals
to this Agreement.

“Revolving Credit Loan Documents” means the Revolving Credit Agreement, the
Revolving Credit Collateral Documents, the Bank Product Documents and the other
Credit Documents (as defined in the Revolving Credit Agreement) and each of the
other agreements, documents and instruments providing for or evidencing any
other Revolving Credit Obligation, and any other document or instrument executed
or delivered at any time in connection with any Revolving Credit Obligations,
including any intercreditor or joinder agreement among holders of Revolving
Credit Obligations, to the extent such are effective at the relevant time, as
each may be amended, supplemented, refunded, deferred, restructured, replaced,
increased or refinanced from time to time in whole or in part (whether with the
Revolving Credit Collateral Agent and Revolving Credit Lenders or other agents
and lenders or otherwise), in each case in accordance with the provisions of
this Agreement.

“Revolving Credit Obligations” means all Obligations outstanding under the
Revolving Credit Agreement and the other Revolving Credit Loan Documents,
including the Bank Product Obligations. “Revolving Credit Obligations” shall
include all interest accrued or accruing (or which would, absent commencement of
an Insolvency or Liquidation Proceeding, accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the

 

13



--------------------------------------------------------------------------------

rate specified in the relevant Revolving Credit Loan Document whether or not the
claim for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding. Notwithstanding the foregoing, if the sum of (i) Indebtedness for
borrowed money constituting principal outstanding under the Revolving Credit
Agreement plus (ii) the aggregate face amount of any letters of credit issued
but not reimbursed under the Revolving Credit Agreement is in excess of the Cap
Amount in the aggregate, then only that portion of such Indebtedness and such
aggregate face amount of letters of credit equal to the Cap Amount shall be
included in Revolving Credit Obligations and interest and reimbursement
obligations with respect to such Indebtedness and letters of credit shall only
constitute Revolving Credit Obligations to the extent related to Indebtedness
and face amounts of letters of credit included in the Revolving Credit
Obligations.

“Revolving Credit Secured Parties” means, at any time, the Revolving Credit
Lenders, any other Person that holds Bank Product Obligations, the beneficiaries
of each indemnification obligation undertaken by any Grantor under any Revolving
Credit Loan Document and each other holder of, or obligee in respect of, any
Revolving Credit Obligation outstanding at such time.

“Secured Debt Obligations” means the Term Priority Lien Obligations, the
Revolving Credit Obligations and the Subordinated Lien Obligations.

“Secured Documents” means the Term Priority Lien Documents, the Revolving Credit
Loan Documents and the Subordinated Lien Documents.

“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all monies, “uncertificated
securities,” and “securities entitlements” (as defined in Article 8 of the UCC)
contained therein.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Lien Reorganization Securities” has the meaning set forth in
Section 6.5.

“Specified Revolving Credit Collateral” means all Letter of Credit Rights,
Chattel Paper, Instruments, Investment Property, and General Intangibles
pertaining to the property described in the clauses (a) and (b) of Revolving
Credit Collateral.

“Specified Subordinated Lien Collateral” means all Letter of Credit Rights,
Chattel Paper, Instruments, Investment Property, and General Intangibles other
than Specified Revolving Credit Collateral.

“Specified Term Priority Lien Collateral” means all Letter of Credit Rights,
Chattel Paper, Instruments, Investment Property, and General Intangibles other
than Specified Revolving Credit Collateral.

“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting.

 

14



--------------------------------------------------------------------------------

“Subordinated Lien” means a Lien granted by a Secured Document to the trustee,
agent or other representative (so long as such trustee, agent or other
representative is or becomes a party to the Collateral Trust Agreement), at any
time, on a junior and subordinated basis, upon any Collateral of either MRC
Global or any other Grantor to secure Subordinated Lien Obligations.

“Subordinated Lien Claimholders” means, at any relevant time, the holders of
Subordinated Lien Obligations at that time, including the Collateral Trustee,
under the Subordinated Lien Documents.

“Subordinated Lien Collateral” means all now owned or hereafter acquired:

(a) Net Available Cash Account;

(b) Equipment;

(c) Real Estate Assets;

(d) documents of title related to Equipment;

(e) Specified Subordinated Lien Collateral;

(f) Intellectual Property;

(g) Records, “supporting obligations” (as defined in Article 9 of the UCC) and
related Letters of Credit, commercial tort claims or other claims and causes of
action, in each case, to the extent related primarily to the foregoing; and

(h) substitutions, replacements, accessions, products and proceeds (including,
without limitation, insurance proceeds, investment property, licenses,
royalties, income, payments, claims, damages and proceeds of suit) of any or all
of the foregoing;

provided, however, that the term “Subordinated Lien Collateral” (i) shall
include (as provided in Section 3.4 below) Instruments or Chattel Paper to the
extent such Instruments or Chattel Paper constitute identifiable proceeds of
Subordinated Lien Collateral or other identifiable proceeds (including lease
payments under leases of Equipment) of Subordinated Lien Collateral are
deposited or held in any such Deposit Accounts or Securities Accounts after an
Enforcement Notice and (ii) shall not include Excluded Assets.

“Subordinated Lien Debt” means, collectively, any notes, loans, other
indebtedness (including letters of credit and reimbursement obligations with
respect thereto) or Hedging Obligations of MRC Global or any other Grantor that
is secured on a subordinated basis to the Term Priority Lien Debt by a
Subordinated Lien that was permitted to be incurred and so secured under each
applicable Secured Document and with respect to which the requirements of
Section 5.6 have been satisfied, and all notes, loans, other indebtedness or
Hedging Obligations issued or incurred under any Refinancing thereof.

 

15



--------------------------------------------------------------------------------

“Subordinated Lien Debt Facility” means one or more debt facilities, credit
agreements, note purchase agreements, commercial paper facilities, indentures or
other agreements for which the requirements of Section 5.6 of this Agreement
have been satisfied, in each case with banks, lenders, purchasers, investors or
trustees, agents or other representatives of any of the foregoing, providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables or interests in such receivables to such lenders or other
persons or to special purpose entities formed to borrow from such lenders or
other persons against such receivables or sell such receivables or interests in
such receivables), letters of credit, notes, borrowings or other extensions of
credit, in each case, as amended, restated, modified, renewed, refunded,
restated, restructured, increased, supplemented, replaced or refinanced in whole
or in part from time to time in accordance with each applicable Secured
Document; provided that neither the Revolving Credit Agreement, the Term Credit
Agreement, any Additional Term Debt Facility nor any Refinancing of any of the
foregoing in this proviso shall constitute a Subordinated Lien Debt Facility at
any time.

“Subordinated Lien Default” means an “Event of Default” (as defined in any of
the Subordinated Lien Documents).

“Subordinated Lien Documents” means, collectively, any indenture, credit
agreement or other agreement governing each Subordinated Lien Debt Facility and
the security documents and other agreements related thereto (other than any
security documents that do not secure Subordinated Lien Obligations), including,
to the extent applicable, Hedge Agreements.

“Subordinated Lien Mortgages” means a collective reference to each mortgage,
deed of trust and other document or instrument under which any Lien on real
property owned or leased by any Grantor is granted to secure any Subordinated
Lien Obligations or (except for this Agreement) under which rights or remedies
with respect to any such Liens are governed.

“Subordinated Lien Obligations” means Subordinated Lien Debt and all other
Obligations in respect thereof. “Subordinated Lien Obligations” shall include
all interest accrued or accruing (or which would, absent commencement of an
Insolvency or Liquidation Proceeding, accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the rate specified in
the relevant Subordinated Lien Document whether or not the claim for such
interest is allowed as a claim in such Insolvency or Liquidation Proceeding.

“Subordinated Lien Secured Parties” means, at any time, the trustee, agent or
representative of the holders of any Subordinated Lien Debt, the beneficiaries
of each indemnification obligation undertaken by any Grantor under any
Subordinated Lien Document and each other holder of, or obligee in respect of,
any holder or lender pursuant to any Subordinated Lien Debt outstanding at such
time.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time

 

16



--------------------------------------------------------------------------------

Stock of any class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time owned
by such Person directly or indirectly through Subsidiaries and (b) any limited
liability company, partnership, association, joint venture or other entity in
which such Person directly or indirectly through Subsidiaries owns more than 50%
of the Stock at the time. Unless otherwise expressly provided, all references
herein to a “Subsidiary” shall mean a Subsidiary of MRC Global.

“Term Agent” has the meaning assigned to that term in the recitals to this
Agreement, but shall also include where the context so indicates, any agent or
representative of the Term Agent acting on behalf of the Term Agent.

“Term Collateral Documents” means the “Security Documents” (as defined in the
Term Credit Agreement) and any other agreement, document or instrument pursuant
to which a Lien is granted securing any Term Obligations or under which rights
or remedies with respect to such Liens are governed.

“Term Credit Agreement” has the meaning assigned to that term in the recitals to
this Agreement.

“Term Documents” means the Term Credit Agreement, the Term Collateral Documents
and the other Credit Documents (as defined in the Term Credit Agreement) and
each of the other agreements, documents and instruments providing for or
evidencing any other Term Obligation, including, to the extent applicable, Hedge
Agreements and any other document or instrument executed or delivered at any
time in connection with any Term Obligations, including any intercreditor or
joinder agreement among holders of Term Obligations, to the extent such are
effective at the relevant time, as each may be amended, supplemented, refunded,
deferred, restructured, replaced, increased or refinanced from time to time in
whole or in part (whether with the Term Agent, the Collateral Trustee and the
Term Lenders or other agents and lenders or otherwise), in each case in
accordance with the provisions of this Agreement.

“Term Lenders” has the meaning assigned to that term in the recitals to this
Agreement.

“Term Obligations” means all Obligations outstanding under the Term Credit
Agreement and the other Term Documents. “Term Obligations” shall include all
interest accrued or accruing (or which would, absent commencement of an
Insolvency or Liquidation Proceeding, accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the rate specified in
the relevant Term Document whether or not the claim for such interest is allowed
as a claim in such Insolvency or Liquidation Proceeding.

“Term Priority Lien” means a Lien granted by the Term Priority Lien Documents to
the Collateral Trustee at any time upon any property of MRC Global or any other
Grantor to secure the Term Priority Lien Obligations.

“Term Priority Lien Claimholders” means, at any relevant time, the holders of
Term Priority Lien Obligations at that time, including the Term Lenders, the
Term Agent and the Collateral Trustee, under the Term Priority Lien Documents.

 

17



--------------------------------------------------------------------------------

“Term Priority Lien Collateral” means all now owned or hereafter acquired:

(a) Net Available Cash Account;

(b) Equipment;

(c) Real Estate Assets;

(d) documents of title related to Equipment;

(e) Specified Term Priority Lien Collateral,

(f) Intellectual Property;

(g) Records, “supporting obligations” (as defined in Article 9 of the UCC) and
related Letters of Credit, commercial tort claims or other claims and causes of
action, in each case, to the extent related primarily to the foregoing; and

(h) substitutions, replacements, accessions, products and proceeds (including,
without limitation, insurance proceeds, investment property, licenses,
royalties, income, payments, claims, damages and proceeds of suit) of any or all
of the foregoing;

provided, however, that the term “Term Priority Lien Collateral” (i) shall
include (as provided in Section 3.4 below) Instruments or Chattel Paper to the
extent such Instruments or Chattel Paper constitute identifiable proceeds of
Term Priority Lien Collateral or other identifiable proceeds (including lease
payments under leases of Equipment) of Term Priority Lien Collateral are
deposited or held in any such Deposit Accounts or Securities Accounts after an
Enforcement Notice and (ii) shall not include Excluded Assets.

“Term Priority Lien Debt” means, collectively, (a) the notes, loans, other
indebtedness (including letters of credit and reimbursement obligations with
respect thereto) or Hedging Obligations issued or incurred under the Term Credit
Agreement, (b) all notes, loans, other indebtedness (including letters of credit
and reimbursement obligations with respect thereto) or Hedging Obligations
issued or incurred under any Additional Term Documents and with respect to which
the requirements of Section 5.6 have been satisfied, and (c) all notes, loans,
other indebtedness or Hedging Obligations issued or incurred under any
Refinancing thereof.

“Term Priority Lien Default” means an “Event of Default” (as defined in any of
the Term Priority Lien Documents).

“Term Priority Lien Documents” means, collectively, the Term Documents and the
Additional Term Documents.

“Term Priority Lien Mortgages” means a collective reference to each mortgage,
deed of trust and other document or instrument under which any Lien on real
property owned or leased by any Grantor is granted to secure any Term Priority
Lien Obligations or (except for this Agreement) under which rights or remedies
with respect to any such Liens are governed.

 

18



--------------------------------------------------------------------------------

“Term Priority Lien Obligations” means Term Obligations and Additional Term
Obligations.

“Term Priority Lien Security Agreement” means the “Security Agreement” (as
defined in the Term Credit Agreement).

“Term Secured Parties” means, at any time, the Term Agent, the Collateral
Trustee, the Term Lenders, agents and other representatives of the Term Lenders,
the beneficiaries of each indemnification obligation undertaken by any Grantor
under any Term Priority Lien Document and each other holder of, or obligee in
respect of, any holder or lender pursuant to any Term Priority Lien Document
outstanding at such time; provided that the Additional Term Secured Parties
shall not be deemed Term Secured Parties.

“Trademarks” has the meaning assigned to such term in the Term Priority Lien
Security Agreement or the corresponding Subordinated Lien Document, as
applicable.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or when the context implies, the Uniform Commercial Code as in
effect from time to time in any other applicable jurisdiction.

1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement;

(e) all references to terms defined in the UCC shall have the meaning ascribed
to them therein (unless otherwise specifically defined herein); and

(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

19



--------------------------------------------------------------------------------

Whenever any term used in this Agreement is defined or otherwise incorporated by
reference to the Revolving Credit Agreement or the Term Credit Agreement, such
reference shall be deemed to have the same effect as if the definition of such
term had been independently set forth herein in full.

 

  II. LIEN PRIORITIES.

2.1 Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Liens securing the Term Priority Lien
Obligations granted on the Collateral, of any Liens securing the Subordinated
Lien Obligations granted on the Collateral or of any Liens securing the
Revolving Credit Obligations granted on the Collateral and notwithstanding any
provision of any UCC, or any other applicable law or the Revolving Credit Loan
Documents, the Term Priority Lien Documents or the Subordinated Lien Documents
or any defect or deficiencies in, or failure to perfect, the Liens securing the
Revolving Credit Obligations, Term Priority Lien Obligations or Subordinated
Lien Obligations or any other circumstance whatsoever, the Revolving Credit
Collateral Agent, on behalf of itself and/or the Revolving Credit Claimholders,
and the Collateral Trustee, on behalf of itself and/or the Term Priority Lien
Claimholders and/or the Subordinated Lien Claimholders, hereby each agrees that
any Lien of the Revolving Credit Collateral Agent on the Revolving Credit
Collateral, whether now or hereafter held by or on behalf of the Revolving
Credit Collateral Agent or any Revolving Credit Claimholder or any agent or
trustee therefor, regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be senior in all
respects and prior to any Lien on the Revolving Credit Collateral securing any
Term Priority Lien Obligations or Subordinated Lien Obligations.

2.2 Prohibition on Contesting Liens. The Revolving Credit Collateral Agent,
Revolving Credit Claimholders, the Collateral Trustee, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders, each agrees that it will
not (and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or on behalf of any of the Revolving Credit Claimholders, any of the Term
Priority Lien Claimholders or Subordinated Lien Claimholders in all or any part
of the Collateral, or the provisions of this Agreement; provided, that nothing
in this Agreement shall be construed to prevent or impair the rights of the
Revolving Credit Collateral Agent, any Revolving Credit Claimholder, the
Collateral Trustee, any Term Priority Lien Claimholder or any Subordinated Lien
Claimholder to enforce this Agreement, including the provisions of this
Agreement relating to the priority of the Liens securing the Obligations as
provided in Sections 2.1, 3.1 and 3.4.

 

20



--------------------------------------------------------------------------------

  III. ENFORCEMENT.

3.1 Exercise of Remedies – Restrictions on the Collateral Trustee, the Term
Priority Lien Claimholders and the Subordinated Lien Claimholders.

(a) Until the Discharge of Revolving Credit Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, the Collateral Trustee and each Term Priority Lien Claimholder and
Subordinated Lien Claimholder:

(1) will not exercise or seek to exercise any rights or remedies with respect to
any Revolving Credit Collateral (including the exercise of any right of setoff
or any right under any Account Agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which the Collateral Trustee, any Term
Priority Lien Claimholder or any Subordinated Lien Claimholder is a party) or
institute any action or proceeding with respect to such rights or remedies
(including any action of foreclosure); provided, however, that the Collateral
Trustee may exercise any or all such rights or remedies after the passage of a
period of at least 180 days has elapsed since the earlier of: (x) the date of
the commencement of any Insolvency or Liquidation Proceeding by or against any
Grantor that has not been dismissed, or (y) the date on which the Collateral
Trustee first declares the existence of a Term Priority Lien Default or a
Subordinated Lien Default, as applicable, demands the repayment of all the
principal amount of any Term Priority Lien Obligations or Subordinated Lien
Obligations, as applicable, and the Revolving Credit Collateral Agent has
received notice from the Collateral Trustee of such declaration of a Term
Priority Lien Default or Subordinated Lien Default, as applicable (the
“Collateral Trustee Standstill Period”); provided, further, however, that
notwithstanding anything herein to the contrary, in no event shall the
Collateral Trustee, any Term Priority Lien Claimholder or any Subordinated Lien
Claimholder exercise any rights or remedies with respect to the Revolving Credit
Collateral if, notwithstanding the expiration of the Collateral Trustee
Standstill Period, the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders shall have commenced and be diligently pursuing the exercise of
their rights or remedies with respect to all or any material portion of such
Revolving Credit Collateral (and the Revolving Credit Collateral Agent shall
give prompt notice of such exercise to the Collateral Trustee);

(2) will not contest, protest or object to any foreclosure proceeding or action
brought by the Revolving Credit Collateral Agent or any Revolving Credit
Claimholder or any other exercise by the Revolving Credit Collateral Agent or
any Revolving Credit Claimholder of any rights and remedies relating to the
Revolving Credit Collateral, whether under the Revolving Credit Loan Documents
or otherwise; and

(3) subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.1(c), will not object to the forbearance by the Revolving
Credit Collateral Agent or the Revolving Credit Claimholders from bringing or
pursuing any Enforcement;

provided, however, that, in the case of (1), (2) and (3) above, the Liens
granted to secure the Term Priority Lien Obligations and Subordinated Lien
Obligations shall attach to any remaining proceeds resulting from actions taken
by the Revolving Credit Collateral Agent or any Revolving Credit Claimholder in
accordance with this Agreement after Discharge of Revolving Credit Obligations.

(b) Until the Discharge of Revolving Credit Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders shall have the right to enforce rights, exercise remedies
(including set-off and the right to credit bid their debt) and, in connection
therewith (including voluntary Dispositions of Revolving Credit Collateral by
the respective Grantors after a Revolving Credit Default) make

 

21



--------------------------------------------------------------------------------

determinations regarding the release, disposition, or restrictions with respect
to the Revolving Credit Collateral without any consultation with or the consent
of the Collateral Trustee, any Term Priority Lien Claimholder or any
Subordinated Lien Claimholder; provided, however, that the Liens securing the
Term Priority Lien Obligations and the Subordinated Lien Obligations shall
remain on the proceeds (other than those properly applied to the Revolving
Credit Obligations) of such Collateral released or disposed of subject to the
relative priorities described in Section II. In exercising rights and remedies
with respect to the Revolving Credit Collateral, the Revolving Credit Collateral
Agent and the Revolving Credit Claimholders may enforce the provisions of the
Revolving Credit Loan Documents and exercise remedies thereunder, all in such
order and in such manner as they may determine in the exercise of their sole
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of the Revolving Credit
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and of a secured creditor under the Bankruptcy Laws of any
applicable jurisdiction.

(c) Notwithstanding the foregoing, the Collateral Trustee, any Term Priority
Lien Claimholder and any Subordinated Lien Claimholder may:

(1) file a claim or statement of interest with respect to the Term Priority Lien
Obligations or Subordinated Lien Obligations, as applicable, of any Grantor;
provided that an Insolvency or Liquidation Proceeding has been commenced by or
against such Grantor;

(2) take any action (not adverse to the priority status of the Liens on the
Revolving Credit Collateral, or the rights of the Revolving Credit Collateral
Agent or any Revolving Credit Claimholder to exercise remedies in respect
thereof) in order to create, perfect, preserve or protect its Lien on any of the
Collateral;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Term
Priority Lien Claimholders or Subordinated Lien Claimholders, as applicable,
including any claims secured by the Revolving Credit Collateral, if any, in each
case in accordance with the terms of this Agreement;

(4) file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
any Insolvency or Liquidation Proceeding or applicable non-bankruptcy law, in
each case not prohibited by the terms of this Agreement;

(5) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, not
prohibited by the terms of this Agreement, with respect to the Term Priority
Lien Obligations or Subordinated Lien Obligations, as applicable;

 

22



--------------------------------------------------------------------------------

(6) exercise any of its rights or remedies with respect to any of the Revolving
Credit Collateral after the termination of the Collateral Trustee Standstill
Period to the extent permitted by Section 3.1(a)(1); and

(7) make a cash bid on all or any portion of the Revolving Credit Collateral in
any foreclosure proceeding or action.

The Collateral Trustee, on behalf of itself, the Term Priority Lien Claimholders
and the Subordinated Lien Claimholders, agrees that it will not take or receive
any Revolving Credit Collateral or any proceeds of such Revolving Credit
Collateral in connection with the exercise of any right or remedy (including
set-off) with respect to any such Revolving Credit Collateral in its capacity as
a creditor in violation of this Agreement. Without limiting the generality of
the foregoing, unless and until the Discharge of Revolving Credit Obligations
has occurred, except as expressly provided in Sections 3.1(a)(1), 6.3(b)(1) and
this Section 3.1(c), the sole right of the Collateral Trustee, the Term Priority
Lien Claimholders or the Subordinated Lien Claimholders with respect to the
Revolving Credit Collateral is to hold a Lien (if any) on such Collateral
pursuant to the respective Term Priority Lien Documents or Subordinated Lien
Documents, as applicable, for the period and to the extent granted therein and
to receive a share of the proceeds thereof, if any, after the Discharge of
Revolving Credit Obligations has occurred.

(d) Subject to Sections 3.1(a) and (c) and Section 6.3(b)(1):

(1) The Collateral Trustee, on behalf of itself, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders, agrees that it will not
take any action that would hinder any exercise of remedies under the Revolving
Credit Loan Documents or that is otherwise prohibited hereunder, including any
sale, lease, exchange, transfer or other disposition of the Revolving Credit
Collateral, whether by foreclosure or otherwise;

(2) The Collateral Trustee, on behalf of itself, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders, hereby waives any and all
rights the Collateral Trustee, the Term Priority Lien Claimholders and the
Subordinated Lien Claimholders, as applicable, may have as a junior lien
creditor or otherwise to object to the manner in which the Revolving Credit
Collateral Agent or the Revolving Credit Claimholders seek to enforce or collect
the Revolving Credit Obligations or the Liens securing the Revolving Credit
Obligations granted in any of the Revolving Credit Loan Documents or undertaken
in accordance with this Agreement, regardless of whether any action or failure
to act by or on behalf of the Revolving Credit Collateral Agent or Revolving
Credit Claimholders is adverse to the interest of the Term Priority Lien
Claimholders or Subordinated Lien Claimholders;

(3) the Collateral Trustee hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Term Priority Lien Document or
Subordinated Lien Document (in each case, other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the Revolving Credit
Collateral Agent or the Revolving Credit Claimholders with respect to the
enforcement of the Liens on the Revolving Credit Collateral as set forth in this
Agreement and the Revolving Credit Loan Documents.

 

23



--------------------------------------------------------------------------------

(e) Except as otherwise specifically set forth in Sections 3.1(a) and (d) and
3.4, the Collateral Trustee, the Term Priority Lien Claimholders and the
Subordinated Lien Claimholders may exercise rights and remedies as unsecured
creditors against any Grantor that has guaranteed or granted Liens to secure the
Term Priority Lien Obligations or Subordinated Lien Obligations, as applicable,
and the Collateral Trustee may exercise rights and remedies with respect to the
Term Priority Lien Collateral and Subordinated Lien Collateral, as applicable,
in accordance with the terms of the Term Priority Lien Documents and
Subordinated Lien Documents, as applicable, and applicable law; provided,
however, that in the event that the Collateral Trustee, any Term Priority Lien
Claimholder or any Subordinated Lien Claimholder becomes a judgment Lien
creditor in respect of Revolving Credit Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the Term
Priority Lien Obligations or Subordinated Lien Obligations, as applicable, such
judgment Lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the Revolving Credit Obligations) as the other Liens
securing the Term Priority Lien Obligations and Subordinated Lien Obligations
are subject to this Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by the Collateral
Trustee, the Term Priority Lien Claimholders or the Subordinated Lien
Claimholders of the required payments of interest, principal and other amounts
owed in respect of its Term Priority Lien Obligations or Subordinated Lien
Obligations, as applicable, so long as such receipt is not the direct or
indirect result of the exercise by Collateral Trustee, the Term Priority Lien
Claimholders or the Subordinated Lien Claimholders of rights or remedies as a
secured creditor in respect of the Revolving Credit Collateral (including
set-off) or enforcement in contravention of this Agreement of any Lien held by
any of them. Nothing in this Agreement impairs or otherwise adversely affects
any rights or remedies the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders may have against the Grantors under the Revolving Credit
Loan Documents.

3.2 Exercise of Remedies – Collateral Access Rights.

(a) The Revolving Credit Collateral Agent and the Collateral Trustee agree not
to commence Enforcement until the earlier of the date on which (A) an
Enforcement Notice has been given to the Collateral Trustee or the Revolving
Credit Collateral Agent, as the case may be or (B) any Insolvency or Liquidation
Proceeding is commenced by or against any Grantor that has not been dismissed.
Subject to the provisions of Section 3.1, the Collateral Trustee may, to the
extent permitted by applicable law, join in any judicial proceedings commenced
by the Revolving Credit Collateral Agent to enforce Liens on the Collateral,
provided that neither the Collateral Trustee, nor the Term Priority Lien
Claimholders or the Subordinated Lien Claimholders shall interfere with the
Enforcement actions of the Revolving Credit Collateral Agent with respect to the
Revolving Credit Collateral.

(b) If the Collateral Trustee or any of its agents or representatives, or any
third party pursuant to any Enforcement undertaken by the Collateral Trustee or
any receiver, shall obtain possession or physical control of any of the Primary
Real Estate Assets or any of the Other Real Estate, the Collateral Trustee shall
promptly notify the Revolving Credit Collateral Agent of that fact and the
Revolving Credit Collateral Agent shall, within ten (10) Business Days
thereafter, notify Collateral Trustee or, if applicable, any such third party
(at such address

 

24



--------------------------------------------------------------------------------

to be provided by the Collateral Trustee in connection with the applicable
Enforcement), as to whether the Revolving Credit Collateral Agent desires to
exercise access rights under this Agreement, at which time the parties shall
confer in good faith to coordinate with respect to the Revolving Credit
Collateral Agent’s exercise of such access rights. Access rights may apply to
differing parcels of Other Real Estate at differing times (i.e. a Revolving
Credit Collateral Agent may obtain possession of one leased location at a
different time than it obtains possession of other properties), in which case, a
differing Access Period may apply to each such property.

(c) Upon delivery of notice to the Collateral Trustee as provided in
Section 3.2(b), the Access Period shall commence for all of the Primary Real
Estate Assets or the subject parcel of Other Real Estate, as applicable. During
the Access Period and for any period prior to an Access Period when the
Revolving Credit Collateral Agent may have had access and/or use of any Term
Priority Lien Collateral or Subordinated Lien Collateral (e.g. pursuant to
access granted by a landlord of any Real Estate Asset), the Revolving Credit
Collateral Agent and its agents, representatives and designees shall have a
non-exclusive right to have such access to, and a rent free right to use, the
Term Priority Lien Collateral or Subordinated Lien Collateral, as applicable,
for the purpose of arranging for and effecting the sale or disposition of
Revolving Credit Collateral, including the production, completion, packaging,
shipping and other preparation of such Revolving Credit Collateral for sale or
disposition. During any such Access Period (or period prior to an Access
Period), the Revolving Credit Collateral Agent and its representatives (and
persons employed on their behalf), may continue to operate, service, maintain,
process and sell the Revolving Credit Collateral, as well as to engage in bulk
sales or other liquidations of Revolving Credit Collateral. Revolving Credit
Collateral Agent shall take proper care of any Term Priority Lien Collateral and
any Subordinated Lien Collateral that is used by it during the Access Period and
repair and replace any damage (ordinary wear-and-tear excepted) caused by them
or their agents, representatives or designees and comply with all applicable
laws in connection with its use or occupancy of the Term Priority Lien
Collateral and Subordinated Lien Collateral. The Revolving Credit Collateral
Agent and the Revolving Credit Claimholders shall indemnify and hold harmless
the Collateral Trustee, the relevant Term Priority Lien Claimholders or the
relevant Subordinated Lien Claimholders for any injury or damage to Persons or
property caused by the acts or omissions of Persons under its control. Revolving
Credit Collateral Agent and the Collateral Trustee shall cooperate and use
reasonable efforts to ensure that their activities during the Access Period as
described above do not interfere materially with the activities of the other as
described above, including the right of the Collateral Trustee to commence
foreclosure of the Term Priority Lien Mortgages or Subordinated Lien Mortgages,
as applicable, or to show the Term Priority Lien Collateral or Subordinated Lien
Collateral, as applicable, to prospective purchasers and to ready the Term
Priority Lien Collateral or Subordinated Lien Collateral, as applicable, for
sale.

(d) If the Collateral Trustee shall foreclose or otherwise sell any of the Term
Priority Lien Collateral or Subordinated Lien Collateral, as applicable, such
Person will notify the buyer thereof of the existence of this Agreement and that
the buyer is acquiring such Collateral subject to the terms of this Agreement.

 

25



--------------------------------------------------------------------------------

3.3 Exercise of Remedies–Intellectual Property Rights/Access to Information/Use
of Equipment.

(a) The Collateral Trustee hereby grants (to the full extent of its rights and
interests) the Revolving Credit Collateral Agent and its agents, representatives
and designees a royalty free, rent free license and lease to use all of the Term
Priority Lien Collateral and Subordinated Lien Collateral exclusive of
Intellectual Property but including any computer or other data processing
Equipment to conduct distribution activities on the Real Estate Assets during
any Enforcement Period, to collect all Accounts or amounts owing under
Instruments or Chattel Paper constituting Revolving Credit Collateral, to copy,
use or preserve any and all information relating to any of the Collateral, and
to complete the manufacture, packaging and sale of Inventory; provided, however,
the royalty free, rent free license and lease granted in this clause (a) with
respect to Equipment shall immediately expire upon the sale, lease, transfer or
other disposition of such Equipment.

(b) The Collateral Trustee hereby grants (to the full extent of its rights and
interests) the Revolving Credit Collateral Agent and its agents, representatives
and designees solely during the Enforcement Period (A) a nonexclusive, royalty
free, worldwide license or sublicense (subject to the terms of the underlying
license) to use all of the Term Priority Lien Collateral and Subordinated Lien
Collateral constituting Intellectual Property solely to the extent necessary to
collect all Accounts or amounts owing under Instruments or Chattel Paper
constituting Revolving Credit Collateral and to complete the manufacture,
packaging and sale of Inventory and (B) a nonexclusive, royalty free, worldwide
license or sublicense (subject to the terms of the underlying license) (which
will be binding on any successor or assignee of the Intellectual Property) to
use any and all Intellectual Property in connection with its Enforcement;
provided, however, that on and after the 30th day following the termination of
the Access Period with respect to the Primary Real Estate Assets, the Revolving
Credit Collateral Agent, during the term of the above licenses, shall use any
Trademarks of such licensed Intellectual Property solely in connection with
(x) goods or services which the Revolving Credit Collateral Agent in good faith
reasonably believes to be in all material respects of at least the same level of
quality offered by, and in a manner in which the Revolving Credit Collateral
Agent in good faith reasonably believes to be in all material respects
consistent with the practices of, one or more Grantors as of the date of the
Enforcement Notice or (y) the disposition of damaged, obsolete or second-quality
goods which dispositions the Revolving Credit Collateral Agent in good faith
reasonably believes will not materially diminish the distinctiveness and quality
characteristics associated with such Intellectual Property or the validity
thereof (it being understood and agreed that the Revolving Credit Collateral
Agent and its agents, representatives and designees shall comply in all material
respects with all laws pertaining to its use of Intellectual Property described
hereunder, including notice requirements).

3.4 Exercise of Remedies – Set Off and Tracing of and Priorities in Proceeds.
The Collateral Trustee, on behalf of itself, the Term Priority Lien Claimholders
and the Subordinated Lien Claimholders, acknowledges and agrees that, to the
extent any such Person exercises its rights of setoff against any Grantor’s
Deposit Accounts, Securities Accounts or other assets, the amount of such setoff
shall be deemed to be the Revolving Credit Collateral to be held and distributed
pursuant to Section 4.2; provided, however, that the foregoing shall not

 

26



--------------------------------------------------------------------------------

apply to any setoff by any such Person against any Term Priority Lien Collateral
or Subordinated Lien Collateral (including funds in any Net Available Cash
Account) to the extent applied to payment of Term Priority Lien Obligations or
Subordinated Lien Obligations, as applicable. The Collateral Trustee, on behalf
of itself, the Term Priority Lien Claimholders and the Subordinated Lien
Claimholders, agrees that prior to an issuance of an Enforcement Notice all
funds deposited under Account Agreements and then applied to the Revolving
Credit Obligations shall be treated as Revolving Credit Collateral and, unless
the Revolving Credit Collateral Agent has actual knowledge to the contrary, any
claim that payments made to Revolving Credit Collateral Agent through the
Deposit Accounts or Securities Accounts that are subject to Account Agreements
are proceeds of or otherwise constitute Term Priority Lien Collateral or
Subordinated Lien Collateral, are waived. The Revolving Credit Collateral Agent,
Revolving Credit Claimholders, the Collateral Trustee, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders, each agrees that, prior to
an issuance of an Enforcement Notice, any proceeds of Collateral, whether or not
deposited under Account Agreements, which are used by any Grantor to acquire
other property which is Collateral shall not (as among the Revolving Credit
Collateral Agent, the Collateral Trustee and the various Claimholders) be
treated as proceeds of Collateral for purposes of determining the relative
priorities in the Collateral which was so acquired. The Revolving Credit
Collateral Agent, Revolving Credit Claimholders, the Collateral Trustee, the
Term Priority Lien Claimholders and the Subordinated Lien Claimholders, each
agrees that after an issuance of an Enforcement Notice, each such Person shall
cooperate in good faith to identify the proceeds of the Revolving Credit
Collateral, the Term Priority Lien Collateral and the Subordinated Lien
Collateral, as the case may be (it being agreed that after an issuance of an
Enforcement Notice, unless the Revolving Credit Collateral Agent has actual
knowledge to the contrary, all funds deposited under Account Agreements and then
applied to the Revolving Credit Obligations shall be presumed to be Revolving
Credit Collateral (a presumption that can be rebutted by the Collateral
Trustee)); provided, however, that neither any Revolving Credit Claimholder nor
any Term Priority Lien Claimholder or Subordinated Lien Claimholder shall be
liable or in any way responsible for any claims or damages from conversion of
the Revolving Credit Collateral, Term Priority Lien Collateral or Subordinated
Lien Collateral, as the case may be (it being understood and agreed that (a) the
only obligation of any Revolving Credit Claimholder is to pay over to the
Collateral Trustee, in the same form as received, with any necessary
endorsements, all proceeds that such Revolving Credit Claimholder received that
have been identified as proceeds of the Term Priority Lien Collateral or
Subordinated Lien Collateral, as applicable, and (b) the only obligation of any
Term Priority Lien Claimholder or any Subordinated Lien Claimholder is to pay
over to the Revolving Credit Collateral Agent, in the same form as received,
with any necessary endorsements, all proceeds that such Term Priority Lien
Claimholder or Subordinated Lien Claimholder, as applicable, received that have
been identified as proceeds of the Revolving Credit Collateral). Each of the
Revolving Credit Collateral Agent and the Collateral Trustee may request from
the other an accounting of the identification of the proceeds of Collateral (and
the Revolving Credit Collateral Agent and the Collateral Trustee, as the case
may, upon which such request is made shall deliver such accounting reasonably
promptly after such request is made).

3.5 Allocation of Proceeds for Mixed Collateral. In the event that Revolving
Credit Collateral and Term Priority Lien Collateral are disposed of in a single
transaction or series of related transactions in which the aggregate sales price
is not allocated between the Revolving Credit Collateral, on the one hand, and
the Term Priority Lien Collateral, on the other hand,

 

27



--------------------------------------------------------------------------------

being sold, including in connection with or as a result of the sale of the Stock
of any Grantor or a Subsidiary thereof that owns assets constituting Revolving
Credit Collateral or Term Priority Lien Collateral, then, solely for purposes of
this Agreement and unless otherwise agreed, the portion of the aggregate sales
price deemed to be proceeds of the Revolving Credit Collateral, on the one hand,
and the Term Priority Lien Collateral, on the other hand, shall be allocated as
follows: (a) first, to the Revolving Credit Collateral in an amount equal to the
face amount of all Accounts and the net book value of all Inventory sold; and
(b) second, to the Revolving Credit Collateral or the Term Priority Lien
Collateral in accordance with the respective fair market value of the other
Collateral sold.

3.6 Exercise of Remedies – Applicable Landlord Agreements. In respect of each
consent/waiver/access agreement, if any, among the Revolving Credit Collateral
Agent and Collateral Trustee (collectively, the “Collateral Agents” and
individually, a “Collateral Agent”), on the one hand, and a landlord leasing
real estate to a Grantor or a bailee storing personal property for a Grantor (a
“Landlord”), on the other hand, which provides that each Collateral Agent has
the right to inspect or remove the personal property of the applicable Grantor
from the premises (such consent/waiver/access agreement being an “Applicable
Landlord Agreement”):

(a) if either Collateral Agent exercises its rights under such Applicable
Landlord Agreement, such Collateral Agent hereby agrees to reimburse the other
Collateral Agent upon demand for any repair by such other Collateral Agent of
any damage arising from the removal of the personal property by or on behalf of
such Collateral Agent; and

(b) the Collateral Trustee hereby expressly agrees, for the benefit of such
Landlord and those claiming through such Landlord, that (i) such Landlord may
exclusively deal with the Revolving Credit Collateral Agent until the date (the
“Junior Lien Effective Date”) of a delivery of a certificate to such Landlord
pursuant to the terms of such Applicable Landlord Agreement certifying to the
effect that the Discharge of Revolving Credit Obligations has occurred and
(ii) the Collateral Trustee has no right to object to any discussions,
correspondence or agreements between such Landlord and the Revolving Credit
Collateral Agent or any amendments or modifications to such Applicable Landlord
Agreement prior to the Junior Lien Effective Date; it being understood and
agreed, as between the Revolving Credit Collateral Agent and the Collateral
Trustee, that the Revolving Credit Collateral Agent shall not agree without
Collateral Trustee’s advance written consent to any amendment or modifications
to such Applicable Landlord Agreement the reasonably likely effect of which is
to impair Collateral Trustee’s rights as an invitee under such Applicable
Landlord Agreement or impact the Collateral Trustee in any material respect
differently than it would impact the Revolving Credit Collateral Agent under
such Applicable Landlord Agreement prior to the Junior Lien Effective Date.

 

  IV. PAYMENTS.

4.1 Application of Proceeds. Subject to the provisions of Section 6.5 hereof, so
long as the Discharge of Revolving Credit Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, all Revolving Credit Collateral or proceeds thereof received in
connection with the sale or other

 

28



--------------------------------------------------------------------------------

disposition of, or collection on, such Collateral upon the exercise of remedies
by the Revolving Credit Collateral Agent or Revolving Credit Claimholders, shall
be applied by the Revolving Credit Collateral Agent to the Revolving Credit
Obligations in such order as specified in the relevant Revolving Credit Loan
Documents. Upon the Discharge of Revolving Credit Obligations, the Revolving
Credit Collateral Agent shall deliver to the Collateral Trustee any Collateral
and proceeds of Collateral held by it in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct to be applied by the Collateral Trustee in such order as specified in the
Term Priority Lien Documents and Subordinated Lien Documents.

4.2 Payments Over in Violation of Agreement. Unless and until each of the
Discharge of Revolving Credit Obligations, the Discharge of Term Priority Lien
Obligations and the Discharge of Subordinated Lien Obligations have occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, any Collateral or proceeds thereof received by any
Revolving Credit Claimholder, any Term Priority Lien Claimholder or any
Subordinated Lien Claimholder in connection with the exercise of any right or
remedy (including set-off) relating to the Collateral in contravention of this
Agreement shall be segregated and held in trust and forthwith paid over to the
Revolving Credit Collateral Agent or Collateral Trustee, as appropriate, in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The Collateral Trustee and
Revolving Credit Collateral Agent are each hereby authorized to make any such
endorsements as agent for the other Person. This authorization is coupled with
an interest and is irrevocable until each of the Discharge of Revolving Credit
Obligations, the Discharge of Term Priority Lien Obligations and the Discharge
of Subordinated Lien Obligations have occurred.

4.3 Application of Payments. Subject to the other terms of this Agreement, all
payments received by (a) the Revolving Credit Claimholders may be applied,
reversed and reapplied, in whole or in part, to the Revolving Credit Obligations
to the extent provided for in the Revolving Credit Loan Documents; and (b) the
Term Priority Lien Claimholders or the Subordinated Lien Claimholders, as the
case may be, may be applied, reversed and reapplied, in whole or in part, to the
Term Priority Lien Obligations or the Subordinated Lien Obligations to the
extent provided for in the Term Priority Lien Documents and Subordinated Lien
Documents.

 

  V. OTHER AGREEMENTS.

5.1 Releases.

(a) If in connection with the exercise of Revolving Credit Collateral Agent’s
remedies in respect of any Collateral as provided for in Section 3.1, the
Revolving Credit Collateral Agent, for itself and/or on behalf of any of the
other Revolving Credit Claimholders, releases its Liens on any part of the
Revolving Credit Collateral, then the Liens, if any, of the Collateral Trustee,
the Term Priority Lien Claimholders and the Subordinated Lien Claimholders, on
the Collateral sold or disposed of in connection with such exercise, shall be
automatically, unconditionally and simultaneously released. The Collateral
Trustee, for itself and/or on behalf of any of the Term Priority Lien
Claimholders and/or on behalf of any of the Subordinated Lien Claimholders,
promptly shall execute and deliver to the Revolving Credit Collateral Agent or
such Grantor such termination statements, releases and other documents as the
Revolving Credit Collateral Agent or such Grantor may request to effectively
confirm such release.

 

29



--------------------------------------------------------------------------------

(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of each of the Revolving Credit Loan Documents, the Term Priority Lien
Documents and the Subordinated Lien Documents (including voluntary Dispositions
of Revolving Credit Collateral by the respective Grantors after a Revolving
Credit Default, voluntary Dispositions of Term Priority Lien Collateral by the
respective Grantors after a Term Priority Lien Default and voluntary
Dispositions of Subordinated Lien Collateral by the respective Grantors after a
Subordinated Lien Default), the Revolving Credit Collateral Agent, for itself
and/or on behalf of any of the Revolving Credit Claimholders, releases its Liens
on any part of the Revolving Credit Collateral, in each case other than (x) in
connection with the Discharge of Revolving Credit Obligations or (y) after the
occurrence and during the continuance of a Term Priority Lien Default or a
Subordinated Lien Default as the case may be (which clause (y) will not apply if
the net proceeds of such Disposition are applied to the Revolving Credit
Obligations), then the Liens, if any, of the Collateral Trustee, for itself
and/or on behalf of any of the Term Priority Lien Claimholders and/or on behalf
of any of the Subordinated Lien Claimholders, on such Collateral shall be
automatically, unconditionally and simultaneously released. The Collateral
Trustee, for itself and/or on behalf of any Term Priority Lien Claimholder
and/or on behalf of any Subordinated Lien Claimholder, promptly shall execute
and deliver to the Revolving Credit Collateral Agent or such Grantor such
termination statements, releases and other documents as the Revolving Credit
Collateral Agent or such Grantor may request to effectively confirm such
release.

(c) Until the Discharge of Revolving Credit Obligations shall occur, the
Collateral Trustee, for itself and/or on behalf of the Term Priority Lien
Claimholders and/or on behalf of the Subordinated Lien Claimholders, hereby
irrevocably constitutes and appoints Revolving Credit Collateral Agent and any
of its officers or agents, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Collateral Trustee, such Term Priority Lien Claimholder or
Subordinated Lien Claimholder, whether in the Revolving Credit Collateral
Agent’s name or, at the option of the Revolving Credit Collateral Agent, in the
Collateral Trustee’s, any Term Priority Lien Claimholder’s or Subordinated Lien
Claimholder’s own name, from time to time in such Revolving Credit Collateral
Agent’s discretion, for the purpose of carrying out the terms of this
Section 5.1, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 5.1, including any endorsements or other instruments of transfer or
release.

5.2 Insurance.

(a) Unless and until the Discharge of Revolving Credit Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Revolving
Credit Loan Documents, (i) the Revolving Credit Collateral Agent and the
Revolving Credit Claimholders shall have the sole and exclusive right to adjust
settlement for any insurance policy covering the Revolving Credit Collateral or
the Liens with respect thereto in the event of any loss thereunder or with
respect thereto and to approve any award granted in any

 

30



--------------------------------------------------------------------------------

condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting such Collateral; (ii) all proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) if in
respect to such Revolving Credit Collateral and to the extent required by the
Revolving Credit Loan Documents shall be paid to the Revolving Credit Collateral
Agent for the benefit of the Revolving Credit Claimholders pursuant to the terms
of the Revolving Credit Loan Documents (including, without limitation, for
purposes of cash collateralization of letters of credit) and thereafter, to the
extent no Revolving Credit Obligations are outstanding, and subject to the terms
of, and the rights of the Grantors under, the Term Priority Lien Documents or
Subordinated Lien Documents, as applicable, to the Collateral Trustee for the
benefit of the Term Priority Lien Claimholders or Subordinated Lien
Claimholders, as applicable, to the extent required under the Term Priority Lien
Documents or Subordinated Lien Documents, as applicable, and then, to the extent
no Term Priority Lien Obligations or Subordinated Lien Obligations which were
secured by such Collateral are outstanding, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct, and (iii) if the Collateral
Trustee, any Term Priority Lien Claimholder or any Subordinated Lien Claimholder
shall, at any time, receive any proceeds of any such insurance policy or any
such award or payment in contravention of this Agreement, it shall segregate and
hold in trust and forthwith pay such proceeds over to the Revolving Credit
Collateral Agent in accordance with the terms of Section 4.2.

(b) To effectuate the foregoing, the Revolving Credit Collateral Agent and
Collateral Trustee shall each receive separate lender’s loss payable
endorsements naming themselves as loss payee and additional insured, as their
interests may appear, with respect to policies which insure Collateral
hereunder. To the extent any proceeds are received for business interruption or
for any liability or indemnification and those proceeds are not compensation for
a casualty loss with respect to the Term Priority Lien Collateral or
Subordinated Lien Collateral, such proceeds shall (subject to the rights of the
Grantors) first be applied to repay the Revolving Credit Obligations and then be
applied, to the extent required by the Term Priority Lien Documents or the
Subordinated Lien Documents, to the Term Priority Lien Obligations or
Subordinated Lien Obligations, as applicable.

5.3 Amendments to Revolving Credit Loan Documents, Term Priority Lien Documents
and Subordinated Lien Documents; Refinancing; Legending Provisions.

(a) The Revolving Credit Loan Documents, the Term Priority Lien Documents and
the Subordinated Lien Documents may be amended, restated, supplemented,
modified, replaced, renewed, extended or increased in accordance with the terms
of both the Revolving Credit Loan Documents, the Term Priority Lien Documents
and the Subordinated Lien Documents and the Revolving Credit Obligations, the
Term Priority Lien Obligations and the Subordinated Lien Obligations may be
Refinanced, in each case, without notice to, or the consent (except to the
extent a consent is required to permit the Refinancing transaction under any
Revolving Credit Document, any Term Priority Lien Document or Subordinated Lien
Document) of the Revolving Credit Claimholders, the Term Priority Lien
Claimholders or the Subordinated Lien Claimholders, as the case may be, all
without affecting the Lien subordination or other provisions of this Agreement,
provided, however, that (i) the holders of such Refinancing debt bind themselves
in an Intercreditor Agreement Joinder or other writing,

 

31



--------------------------------------------------------------------------------

reasonably acceptable to the Collateral Trustee and Revolving Credit Collateral
Agent and addressed to the Collateral Trustee or Revolving Credit Collateral
Agent, as the case may be, to the terms of this Agreement, (ii) any such
amendment, restatement, supplement, modification, replacement, renewal,
extension, increase or Refinancing shall be in accordance with the provisions of
both the Revolving Credit Loan Documents, the Term Priority Lien Documents and
the Subordinated Lien Documents, (iii) any such amendment, restatement,
supplement, modification, replacement, renewal, extension, increase or
Refinancing shall not, without the consent of the Collateral Trustee, increase
the sum of (1) the then outstanding aggregate principal amount under the
Revolving Credit Agreement (including, if any, any undrawn portion of any
commitment under the Revolving Credit Agreement) and (2) the aggregate face
amount of any letters of credit issued under the Revolving Credit Agreement and
not reimbursed, in excess of the Cap Amount, and (iv) any such amendment,
restatement, supplement, modification, replacement, renewal, extension, increase
or Refinancing shall not, except in compliance with the Term Priority Lien
Documents and the Subordinated Lien Documents, grant a Lien on the Term Priority
Lien Collateral or Subordinated Lien Collateral in favor of the Revolving Credit
Collateral Agent senior and prior to or pari passu with the Lien on the Term
Priority Lien Collateral or Subordinated Lien Collateral in favor of the
Collateral Trustee.

(b) The Companies agree that each security agreement relating to the Revolving
Credit Collateral that is a Term Priority Lien Collateral Document or a
Subordinated Lien Document shall include the following language (or language to
similar effect approved by both the Collateral Trustee and the Revolving Credit
Collateral Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the [Collateral Trustee] pursuant to this Agreement and the exercise
of any right or remedy by the [Collateral Trustee] hereunder are subject to the
provisions of the Fourth Amended and Restated Intercreditor Agreement, dated as
of [            ], 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among MRC Global
Inc. (“MRC Global”), certain subsidiaries of MRC Global, Bank of America, N.A.,
in its capacity as a “Revolving Credit Collateral Agent”, U.S. Bank National
Association, in its capacity as the “Collateral Trustee” and certain other
persons which may be or become parties thereto or become bound thereto from time
to time. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.”

(c) The Revolving Credit Collateral Agent and the Collateral Trustee shall each
use its commercially reasonable efforts to notify the other parties of any
written amendment or modification to any Revolving Credit Loan Document, any
Term Priority Lien Document or any Subordinated Lien Document, as applicable,
but the failure to do so shall not create a cause of action against the party
failing to give such notice or create any claim or right on behalf of any third
party. In connection with amendments or modifications permitted by Section 5.3,
Revolving Credit Collateral Agent and the Collateral Trustee, as applicable,
shall, upon request of the other party, provide copies of all such modifications
or amendments and copies of all other relevant documentation to the other
Persons.

 

32



--------------------------------------------------------------------------------

5.4 Bailees for Perfection.

(a) Revolving Credit Collateral Agent agrees to hold that part of the Collateral
that is in its possession or control (or in the possession or control of its
agents or bailees) to the extent that possession or control thereof is taken to
perfect a Lien thereon under the UCC (such Collateral being the “Pledged
Collateral”) as collateral agent for the Term Priority Lien Claimholders and
Subordinated Lien Claimholders and as bailee for the Collateral Trustee (such
bailment being intended, among other things, to satisfy the requirements of
Sections 8-301(a)(2) and 9-313(c) of the UCC) and any assignee solely for the
purpose of perfecting the security interest granted under the Term Priority Lien
Documents and the Subordinated Lien Documents, subject to the terms and
conditions of this Section 5.4.

(b) The Revolving Credit Collateral Agent shall have no obligation whatsoever to
any other Person to ensure that the Pledged Collateral is genuine or owned by
any of the Grantors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 5.4. The duties or responsibilities under
this Section 5.4 shall be limited solely to holding the Pledged Collateral as
bailee in accordance with this Section 5.4 and delivering the Pledged Collateral
upon a Discharge of Revolving Credit Obligations as provided in paragraph (d)
below, so that, subject to the terms of this Agreement, until a Discharge of
Revolving Credit Obligations, the Revolving Credit Collateral Agent shall be
entitled to deal with the Pledged Collateral or Collateral within its “control”
in accordance with the terms of this Agreement and other Revolving Credit Loan
Documents (but only to the extent that such Collateral constitutes Revolving
Credit Collateral) as if the Liens (if any) of the Collateral Trustee did not
exist.

(c) The Revolving Credit Collateral Agent acting pursuant to this Section 5.4
shall not have by reason of the Revolving Credit Loan Documents, the Term
Priority Lien Documents, the Subordinated Lien Documents, this Agreement or any
other document, a fiduciary relationship with any other Person with respect to
such acts.

(d) Upon the Discharge of Revolving Credit Obligations, the Revolving Credit
Collateral Agent shall deliver the remaining Pledged Collateral (if any)
together with any necessary endorsements, first, to the Collateral Trustee to
the extent the Term Priority Lien Obligations or the Subordinated Lien
Obligations which are secured by such Pledged Collateral remain outstanding, and
second, to the applicable Grantor (in each case, so as to allow such Person to
obtain possession or control of such Pledged Collateral). The Revolving Credit
Collateral Agent further agrees to take all other action reasonably requested by
the Collateral Trustee in connection with the Collateral Trustee obtaining a
first-priority interest in the Collateral or as a court of competent
jurisdiction may otherwise direct.

5.5 When Discharge of Revolving Credit Obligations, Discharge of Term Priority
Lien Obligations and Discharge of Subordinated Lien Obligations Deemed to Not
Have Occurred. If concurrently with the Discharge of Revolving Credit
Obligations, the Discharge of Term Priority Lien Obligations or the Discharge of
Subordinated Lien Obligations, any of the

 

33



--------------------------------------------------------------------------------

Companies enters into any Refinancing of any Revolving Credit Obligation, any
Term Priority Lien Obligation or any Subordinated Lien Obligation, as the case
may be, which Refinancing is permitted by the Term Priority Lien Documents, the
Subordinated Lien Documents and the Revolving Credit Loan Documents, then such
Discharge of Revolving Credit Obligations, such Discharge of Term Priority Lien
Obligations or such Discharge of Subordinated Lien Obligations, shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken as a result of the occurrence of
such first Discharge of Revolving Credit Obligations, Discharge of Term Priority
Lien Obligations or Discharge of Subordinated Lien Obligations) and, from and
after the date on which the New Debt Notice (defined below) is delivered to the
Collateral Trustee or the Revolving Credit Collateral Agent, as appropriate, in
accordance with the next sentence, the obligations under such Refinancing shall
automatically be treated as Revolving Credit Obligations, Term Priority Lien
Obligations or Subordinated Lien Obligations, as applicable, for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and the Revolving Credit Collateral
Agent or Collateral Trustee, as the case may be, under such new Revolving Credit
Loan Documents, Term Priority Lien Documents or Subordinated Lien Documents
shall be the Revolving Credit Collateral Agent or Collateral Trustee for all
purposes of this Agreement. Upon receipt of a notice (the “New Debt Notice”)
stating that any of the Companies has entered into new Revolving Credit Loan
Documents, new Term Priority Lien Documents or new Subordinated Lien Documents
(which notice shall include a complete copy of the relevant new documents and
provide the identity of the new agent or trustee for such facility, such agent
or trustee, the “New Agent”), the Revolving Credit Collateral Agent and the
Collateral Trustee shall promptly (a) enter into such documents and agreements
(including amendments or supplements to this Agreement) as such Company or such
New Agent shall reasonably request in order to provide to the New Agent the
rights contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement and (b) deliver, to the extent contemplated by
this Agreement, to the New Agent any Pledged Collateral held by it together with
any necessary endorsements (or otherwise allow the New Agent to obtain control
of such Pledged Collateral). The New Agent shall agree in a writing addressed to
the Revolving Credit Collateral Agent, the Collateral Trustee, the Revolving
Credit Claimholders, the Term Priority Lien Claimholders and the Subordinated
Lien Claimholders, as the case may be, to be bound by the terms of this
Agreement.

5.6 Additional Secured Debt. MRC Global and the other applicable Grantors will
be permitted to designate as an additional holder of Secured Debt Obligations
hereunder each Person who is, or who becomes or who is to become, the registered
holder of Term Priority Lien Debt or the registered holder of Subordinated Lien
Debt incurred by MRC Global or such other Grantor after the date of this
Agreement in accordance with the terms of all applicable Secured Documents. MRC
Global or the other applicable Grantor may effect such designation by delivering
to the Collateral Trustee and the Revolving Credit Collateral Agent, each of the
following:

(i) an Officers’ Certificate stating that MRC Global or such other Grantor
intends to incur additional Term Priority Lien Debt and/or Subordinated Lien
Debt (“Additional Secured Debt”) which will be (1) Term Priority Lien Debt
permitted by each applicable Secured Document to be incurred and secured by a
Term Priority Lien equally and ratably with all previously existing and future

 

34



--------------------------------------------------------------------------------

Term Priority Lien Debt or (2) Subordinated Lien Debt permitted by each
applicable Secured Document to be incurred and secured by a Subordinated Lien
equally and ratably with all previously existing and future Subordinated Lien
Debt; and

(ii) an authorized agent, trustee or other representative on behalf of the
holders or lenders of any Additional Secured Debt must be designated as an
additional holder of Secured Debt Obligations hereunder and must, prior to or
substantially concurrent with such designation, sign and deliver on behalf of
the holders or lenders of such Additional Secured Debt an Intercreditor
Agreement Joinder, and, to the extent necessary or appropriate to facilitate
such transaction, a new intercreditor agreement substantially similar to this
Agreement, as in effect on the date hereof.

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow MRC Global or any other Grantor to incur additional indebtedness unless
otherwise permitted by the terms of each applicable Secured Document.

 

  VI. INSOLVENCY OR LIQUIDATION PROCEEDINGS.

6.1 Finance and Sale Issues.

(a) Until the Discharge of Revolving Credit Obligations has occurred, if any
Grantor shall be subject to any Insolvency or Liquidation Proceeding and the
Revolving Credit Collateral Agent shall, acting in accordance with the Revolving
Credit Agreement, agree to permit the use of “Cash Collateral” (as such term is
defined in Section 363(a) of the Bankruptcy Code) other than the identifiable
cash proceeds of any Term Priority Lien Collateral or Subordinated Lien
Collateral, in each case, on which a Lien has been granted to the Revolving
Credit Collateral Agent pursuant to the Revolving Credit Loan Documents or any
Grantor to obtain financing, whether from the Revolving Credit Claimholders or
any other Person under Section 364 of the Bankruptcy Code or any similar
Bankruptcy Law (“DIP Financing”), provided that, the aggregate principal amount
of the DIP Financing plus the aggregate outstanding principal amount of
indebtedness constituting borrowed money under the Revolving Credit Agreement
plus the aggregate face amount of any letters of credit issued and not
reimbursed under the Revolving Credit Agreement does not exceed the sum of the
Cap Amount and the DIP Financing Cap, then each Term Priority Lien Claimholder
and each Subordinated Lien Claimholder agrees that it (i) will raise no
objection to or contest such Cash Collateral use or DIP Financing so long as the
Term Priority Lien Claimholders and Subordinated Lien Claimholders retain the
right to object to any ancillary agreements or arrangements regarding the Cash
Collateral use or the DIP Financing that are materially prejudicial to their
perfected interests in the Term Priority Lien Collateral or Subordinated Lien
Collateral, as applicable and (ii) will not support any other Person objecting
to such use of Cash Collateral or DIP Financing. To the extent the Liens
securing the Revolving Credit Obligations are subordinated to or pari passu with
such DIP Financing which meets the requirements above, the Collateral Trustee
will subordinate any Liens in the Revolving Credit Collateral to the Liens
securing such DIP Financing (and all Obligations relating thereto) and will not
request adequate protection or any other relief in connection therewith (except,
as

 

35



--------------------------------------------------------------------------------

expressly agreed by the Revolving Credit Collateral Agent or to the extent
permitted by Section 6.3). The Revolving Credit Collateral Agent, for itself and
for the Revolving Credit Claimholders, the Collateral Trustee, for itself and
for the Term Priority Lien Claimholders and the Subordinated Lien Claimholders,
agree that notice received two business days prior to the entry of an order
approving usage of Cash Collateral or approving DIP Financing shall be adequate
notice.

(b) Until the Discharge of Revolving Credit Obligations has occurred, if any
Grantor shall be subject to any Insolvency or Liquidation Proceeding and the
Revolving Credit Collateral Agent shall, acting in accordance with the Revolving
Credit Agreement, agree to permit a sale of the Revolving Credit Collateral free
and clear of Liens or other claims, under Section 363 of the Bankruptcy Code or
otherwise, then each Term Priority Lien Claimholder and each Subordinated Lien
Claimholder agrees that it will not raise any objection to or contest such sale
or request adequate protection or any other relief in connection therewith (it
being understood that the Term Priority Lien Claimholders and the Subordinated
Lien Claimholders still, but subject to this Agreement, have rights with respect
to the proceeds of such Collateral).

6.2 Relief from the Automatic Stay.

(a) Until the Discharge of Revolving Credit Obligations has occurred, the
Collateral Trustee, each Term Priority Lien Claimholder and each Subordinated
Lien Claimholder, agrees that none of them shall seek (or support any other
Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Revolving Credit
Collateral, without the prior written consent of the Revolving Credit Collateral
Agent.

(b) Until both the Discharge of Term Priority Lien Obligations and the Discharge
of Subordinated Lien Obligations have occurred, the Revolving Credit Collateral
Agent, on behalf of itself and the Revolving Credit Claimholders, agrees that it
shall not seek (or support any other Person seeking) relief from the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding in respect of
the Term Priority Lien Collateral and Subordinated Lien Collateral (other than
to the extent such relief is required to exercise its rights under Section 3.2
or Section 3.3), without the prior written consent of the Collateral Trustee.

6.3 Adequate Protection.

(a) The Collateral Trustee, the Term Priority Lien Claimholders and the
Subordinated Lien Claimholders, each agree that none of them shall contest (or
support any other Person contesting):

(1) any request by the Revolving Credit Collateral Agent for adequate protection
with respect to the Revolving Credit Collateral; or

(2) any objection by the Revolving Credit Collateral Agent to any motion,
relief, action or proceeding based on the Revolving Credit Collateral Agent or
the Revolving Credit Claimholders claiming a lack of adequate protection with
respect to the Revolving Credit Collateral.

 

36



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(1) if the Revolving Credit Claimholders (or any subset thereof) are granted
adequate protection in the form of additional collateral (even if such
collateral is not of a type which would otherwise have constituted Revolving
Credit Collateral) in connection with any Cash Collateral use or DIP Financing,
then the Collateral Trustee, on behalf of itself, any of the Term Priority Lien
Claimholders or any of the Subordinated Lien Claimholders, may seek or request
adequate protection with respect to its interests in such Collateral in the form
of a Lien on the same additional collateral, which Lien will be subordinated
(except to the extent that the Collateral Trustee already had a Lien on such
Collateral (in which case the priorities established by Section 2.1 shall
apply)) to the Liens securing the Revolving Credit Obligations and such Cash
Collateral use or DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens of the Collateral Trustee on Revolving Credit
Collateral; and

(2) in the event the Collateral Trustee, on behalf of itself, any of the Term
Priority Lien Claimholders or any of the other Subordinated Lien Claimholders,
seeks or requests adequate protection of their respective interest in the
Revolving Credit Collateral and such adequate protection is granted in the form
of additional collateral, then the Collateral Trustee, on behalf of itself, any
of the Term Priority Lien Claimholders or any of the Subordinated Lien
Claimholders, agrees that it will not oppose any request by the Revolving Credit
Collateral Agent for adequate protection in the form of a Lien on such
additional collateral as security for the Revolving Credit Obligations and for
any Cash Collateral use or DIP Financing provided by the Revolving Credit
Claimholders and that any Lien on such additional collateral securing the Term
Priority Lien Obligations and/or Subordinated Lien Obligations shall be
subordinated to the Lien on such collateral securing the Revolving Credit
Obligations and any such DIP Financing provided by the Revolving Credit
Claimholders (and all obligations relating thereto) and to any other Liens
granted to the Revolving Credit Claimholders as adequate protection on the same
basis as the other Liens securing the Term Priority Lien Obligations and
Subordinated Lien Obligations are so subordinated to such Revolving Credit
Obligations under this Agreement

(c) Except as otherwise expressly set forth in Section 6.1 or in connection with
the exercise of remedies with respect to the Revolving Credit Collateral,
nothing herein shall limit the rights of any Term Priority Lien Claimholder or
any Subordinated Lien Claimholder from seeking adequate protection with respect
to their rights in the Collateral in any Insolvency or Liquidation Proceeding
(including adequate protection in the form of a cash payment, periodic cash
payments or otherwise).

6.4 Avoidance Issues. If any Revolving Credit Claimholder, any Term Priority
Lien Claimholder or any Subordinated Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of any Grantor any amount paid in respect of Revolving Credit
Obligations, Term Priority Lien Obligations or Subordinated Lien Obligations, as
the case may be, (a “Recovery”), then such Revolving Credit Claimholders, Term
Priority Lien Claimholders or Subordinated Lien Claimholders shall be entitled
to a

 

37



--------------------------------------------------------------------------------

reinstatement of Revolving Credit Obligations, Term Priority Lien Obligations or
Subordinated Lien Obligations, as the case may be, with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement.

6.5 Reorganization Securities. Notwithstanding anything to the contrary in this
Agreement, if, in any Insolvency or Liquidation Proceeding, (i) the Term
Priority Lien Claimholders or the Subordinated Lien Claimholders receive
pursuant to a plan of reorganization or similar dispositive restructuring plan a
distribution of debt obligations (“Junior Lien Reorganization Securities”) in
whole or in part on account of their junior Liens on the Revolving Credit
Collateral (such Collateral, the “Applicable Junior Collateral”) that are
secured by Liens on such Applicable Junior Collateral, and (ii) the Revolving
Credit Claimholders receive pursuant to such plan of reorganization or similar
dispositive restructuring plan a distribution of debt obligations (“Senior Lien
Reorganization Securities”) in whole or in part on account of their Revolving
Credit Obligations that are secured by Liens on such Applicable Junior
Collateral, then (x) the Term Priority Lien Claimholders and the Subordinated
Lien Claimholders, as applicable, shall be entitled to retain their Junior Lien
Reorganization Securities and shall not be obligated to turnover same to any or
all of the Revolving Credit Claimholders, and (y) to the extent the Junior Lien
Reorganization Securities and the Senior Lien Reorganization Securities are
secured by Liens upon the same Applicable Junior Collateral, the provisions of
this Agreement will survive the distribution of such Junior Lien Reorganization
Securities and Senior Lien Reorganization Securities and will apply with like
effect to the Junior Lien Reorganization Securities and Senior Lien
Reorganization Securities, to such Liens securing such Junior Lien
Reorganization Securities and Senior Lien Reorganization Securities and to the
distribution of proceeds of such Applicable Junior Collateral.

6.6 Separate Grants of Security and Separate Classifications. The Revolving
Credit Claimholders, the Term Priority Lien Claimholders and the Subordinated
Lien Claimholders acknowledge and agree that (i) the grants of Liens pursuant to
the Revolving Credit Loan Documents, the Term Priority Lien Documents and the
Subordinated Lien Documents constitute three separate and distinct grants of
Liens and (ii) because of, among other things, their differing rights in the
Collateral, the Term Priority Lien Obligations, the Subordinated Lien
Obligations and the Revolving Credit Obligations are fundamentally different
from each other and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency or Liquidation Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the Revolving Credit Claimholders,
the Term Priority Lien Claimholders and the Subordinated Lien Claimholders in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the Revolving Credit
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest, fees, costs and other
charges, irrespective of whether a claim for such amounts is allowed or
allowable in such Insolvency or Liquidation Proceeding, before any distribution
from, or in respect of, any Collateral is made in respect of the claims held by
the Term Priority Lien Claimholders or the Subordinated Lien Claimholders, with
the Term Priority Lien Claimholders and the Subordinated Lien Claimholders
hereby acknowledging and agreeing to turn over to the Revolving Credit

 

38



--------------------------------------------------------------------------------

Claimholders amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Term Priority Lien
Claimholders or Subordinated Lien Claimholders, as applicable.

6.7 Post-Petition Interest.

(a) Neither the Collateral Trustee nor any Term Priority Lien Claimholders or
Subordinated Lien Claimholders shall oppose or seek to challenge any claim by
the Revolving Credit Collateral Agent or any Revolving Credit Claimholder for
allowance in any Insolvency or Liquidation Proceeding of Revolving Credit
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of the Lien securing any Revolving Credit Claimholder’s claim,
without regard to the existence of the Lien of the Collateral Trustee on behalf
of the Term Priority Lien Claimholders and Subordinated Lien Claimholders on the
Collateral.

(b) Neither the Revolving Credit Collateral Agent nor any other Revolving Credit
Claimholder shall oppose or seek to challenge any claim by the Collateral
Trustee, any Term Priority Lien Claimholder or any Subordinated Lien Claimholder
for allowance in any Insolvency or Liquidation Proceeding of Term Priority Lien
Obligations or Subordinated Lien Obligations, as applicable, consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
securing any Term Priority Lien Claimholder’s or Subordinated Lien
Claimholder’s, as applicable, claim, without regard to the existence of the Lien
of the Revolving Credit Collateral Agent on behalf of the Revolving Credit
Claimholders on the Collateral.

 

  VII. RELIANCE; WAIVERS; ETC.

7.1 Reliance. Other than any reliance on the terms of this Agreement, the
Revolving Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders under the Revolving Credit Loan Documents, acknowledges that it and
the Revolving Credit Claimholders have, independently and without reliance on
the Collateral Trustee, any Term Priority Lien Claimholder or any Subordinated
Lien Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into such
Revolving Credit Loan Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the Revolving Credit Loan Documents or this Agreement. The
Collateral Trustee, on behalf of the Term Priority Lien Claimholders and the
Subordinated Lien Claimholders, acknowledges that the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders have, independently and
without reliance on the Revolving Credit Collateral Agent or any Revolving
Credit Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into each of
the Term Priority Lien Documents and/or Subordinated Lien Documents, as
applicable, and be bound by the terms of this Agreement and they will continue
to make their own credit decision in taking or not taking any action under the
Term Priority Lien Documents, Subordinated Lien Documents or this Agreement;
provided, that nothing herein or in any Term Priority Lien Document or
Subordinated Lien Document shall be construed to impose any obligation on the
Collateral Trustee in its individual capacity to advance its own funds or extend
credit to the Companies, any Claimholder or any other Person.

 

39



--------------------------------------------------------------------------------

7.2 No Warranties or Liability. The Revolving Credit Collateral Agent, on behalf
of itself and the Revolving Credit Claimholders under the Revolving Credit Loan
Documents, acknowledges and agrees that each of the Collateral Trustee, the Term
Priority Lien Claimholders and the Subordinated Lien Claimholders have made no
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Term Priority Lien Documents or the Subordinated Lien Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
Except as otherwise provided in this Agreement, the Collateral Trustee, the Term
Priority Lien Claimholders and the Subordinated Lien Claimholders will be
entitled to manage and supervise their respective loans and extensions of credit
under the Term Priority Lien Documents and Subordinated Lien Documents, as
applicable, in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Collateral Trustee, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders, each acknowledges and
agrees that the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the Revolving Credit Loan Documents,
the ownership of any Collateral or the perfection or priority of any Liens
thereon. Except as otherwise provided herein, the Revolving Credit Collateral
Agent and the Revolving Credit Claimholders will be entitled to manage and
supervise their respective loans and extensions of credit under their respective
Revolving Credit Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Collateral Trustee,
the Term Priority Lien Claimholders and the Subordinated Lien Claimholders shall
have no duty to the Revolving Credit Collateral Agent or any of the Revolving
Credit Claimholders, and the Revolving Credit Collateral Agent and the Revolving
Credit Claimholders shall have no duty to the Collateral Trustee, any of the
Term Priority Lien Claimholders or any of the Subordinated Lien Claimholders, to
act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an event of default or default under any agreements
with any Grantor (including the Revolving Credit Loan Documents, the Term
Priority Lien Documents and the Subordinated Lien Documents), regardless of any
knowledge thereof which they may have or be charged with.

7.3 No Waiver of Lien Priorities.

(a) No right of the Revolving Credit Collateral Agent, the Revolving Credit
Claimholders, the Collateral Trustee, the Term Priority Lien Claimholders or the
Subordinated Lien Claimholders to enforce any provision of this Agreement, any
Revolving Credit Loan Document, any Term Priority Lien Document or any
Subordinated Lien Document shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any Grantor or by any act
or failure to act by such Persons or by any noncompliance by any such Person
with the terms, provisions and covenants of this Agreement, any of the Revolving
Credit Loan Documents, any of the Term Priority Lien Documents or any of the
Subordinated Lien Documents, regardless of any knowledge thereof which such
Persons, or any of them, may have or be otherwise charged with.

 

40



--------------------------------------------------------------------------------

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the Revolving Credit Loan Documents,
the Term Priority Documents and the Subordinated Lien Documents and subject to
the provisions of Section 5.3(a)), the Revolving Credit Collateral Agent, the
Revolving Credit Claimholders, the Collateral Trustee, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders may, at any time and from
time to time in accordance with the Revolving Credit Loan Documents, the Term
Priority Lien Documents and the Subordinated Lien Documents and/or applicable
law, without the consent of, or notice to, the other Persons (as the case may
be), without incurring any liabilities to such Persons and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy is affected, impaired
or extinguished thereby) do any one or more of the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of any Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by the
Revolving Credit Collateral Agent or Collateral Trustee or any rights or
remedies under any of the Revolving Credit Loan Documents, the Term Priority
Lien Documents or the Subordinated Lien Documents; provided that any such
increase in the Revolving Credit Obligations shall not increase the sum of the
Indebtedness constituting principal under the Revolving Credit Agreement and the
face amount of any letters of credit issued under the Revolving Credit Agreement
and not reimbursed to an amount in excess of the Cap Amount;

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement) or any liability of any Grantor or any
liability incurred directly or indirectly in respect thereof;

(3) settle or compromise any Obligation or any other liability of any Grantor or
any security therefore or any liability incurred directly or indirectly in
respect thereof and apply any sums by whomsoever paid and however realized to
any liability in any manner or order that is not inconsistent with the terms of
this Agreement; and

(4) exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with any Grantor.

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the Revolving Credit Collateral Agent and the Revolving Credit Claimholders
and the Collateral Trustee, the Term Priority Lien Claimholders and the
Subordinated Lien Claimholders, respectively, hereunder shall remain in full
force and effect irrespective of:

(a) any lack of validity or enforceability of any Revolving Credit Loan
Documents, any Term Priority Lien Documents or any Subordinated Lien Documents;

 

41



--------------------------------------------------------------------------------

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Revolving Credit Obligations, Term Priority Lien Obligations or Subordinated
Lien Obligations, or any amendment or waiver or other modification, including
any increase in the amount thereof, whether by course of conduct or otherwise,
of the terms of any Revolving Credit Loan Document, any Term Priority Lien
Document or any Subordinated Lien Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolving Credit Obligations, the
Term Priority Lien Obligations or any Subordinated Lien Obligations or any
guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the Revolving Credit Collateral
Agent, the Revolving Credit Obligations, any Revolving Credit Claimholder, the
Collateral Trustee, the Term Priority Lien Obligations, any Term Priority Lien
Claimholder, the Subordinated Lien Obligations or any Subordinated Lien
Claimholder in respect of this Agreement.

 

  VIII. MISCELLANEOUS.

8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any Revolving Credit Loan Document, any Term
Priority Lien Document or any Subordinated Lien Document, the provisions of this
Agreement shall govern and control.

8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the Revolving
Credit Collateral Agent, the Revolving Credit Claimholders and the Collateral
Trustee, the Term Priority Lien Claimholders and the Subordinated Lien
Claimholders may continue, at any time and without notice to any of the others,
to extend credit and other financial accommodations and lend monies to or for
the benefit of any Grantor in reliance hereon. Each such Person hereby waives
any right it may have under applicable law to revoke this Agreement or any of
the provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. All
references to any Grantor shall include such Grantor as debtor and
debtor-in-possession and any receiver or trustee for any Grantor (as the case
may be) in any Insolvency or Liquidation Proceeding. This Agreement shall
terminate and be of no further force and effect:

(a) with respect to the Revolving Credit Collateral Agent, the Revolving Credit
Claimholders and the Revolving Credit Obligations, the date of the Discharge of
Revolving Credit Obligations, subject to the rights of the Revolving Credit
Collateral Agent and Revolving Credit Claimholders under Section 6.4;

 

42



--------------------------------------------------------------------------------

(b) with respect to the Collateral Trustee, the date of the Discharge of Term
Priority Lien Obligations and the Discharge of Subordinated Lien Obligations,
subject to the rights of the Collateral Trustee under Section 6.4;

(c) with respect to the Term Priority Lien Claimholders, the date of the
Discharge of Term Priority Lien Obligations, subject to the rights of the Term
Priority Lien Claimholders under Section 6.4; and

(d) with respect to the Subordinated Lien Claimholders, the date of the
Discharge of Subordinated Lien Obligations, subject to the rights of the
Subordinated Lien Claimholders under Section 6.4.

8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing signed on behalf of Revolving Credit Collateral Agent and the
Collateral Trustee or their respective authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time.
Notwithstanding the foregoing, no Grantor shall have any right to consent to or
approve any amendment, modification or waiver of any provision of this Agreement
except to the extent its rights are directly affected (which includes, but is
not limited to any amendment to the Grantors’ ability to cause additional
obligations to constitute Revolving Credit Obligations, Term Priority Lien
Obligations or Subordinated Lien Obligations as the Grantors may designate).

8.4 Information Concerning Financial Condition of the Companies and their
Subsidiaries. The Revolving Credit Collateral Agent and the Revolving Credit
Claimholders, on the one hand, and the Collateral Trustee, the Term Priority
Lien Claimholders and the Subordinated Lien Claimholders, on the other hand,
shall each be responsible for keeping themselves informed of (a) the financial
condition of MRC Global and its Subsidiaries and all endorsers and/or guarantors
of the Revolving Credit Obligations, the Term Priority Lien Obligations or the
Subordinated Lien Obligations and (b) all other circumstances bearing upon the
risk of nonpayment of the Revolving Credit Obligations, the Term Priority Lien
Obligations or the Subordinated Lien Obligations. Neither the Revolving Credit
Collateral Agent and the Revolving Credit Claimholders, on the one hand, nor the
Collateral Trustee, the Term Priority Lien Claimholders or the Subordinated Lien
Claimholders, on the other hand, shall have any duty to advise the other of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that the Revolving Credit Collateral
Agent or any of the Revolving Credit Claimholders, on the one hand, or the
Collateral Trustee, the Term Priority Lien Claimholders or the Subordinated Lien
Claimholders, on the other hand, undertakes at any time or from time to time to
provide any such information to any of the others, it or they shall be under no
obligation:

(a) to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;

 

43



--------------------------------------------------------------------------------

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5 Subrogation.

(a) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Term Priority Lien Claimholders, any of the
Subordinated Lien Claimholders or the Collateral Trustee pays over to the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders under the
terms of this Agreement, the Term Priority Lien Claimholders, the Subordinated
Lien Claimholders and the Collateral Trustee shall be subrogated to the rights
of the Revolving Credit Collateral Agent and the Revolving Credit Claimholders;
provided, however, that, the Collateral Trustee, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders, hereby each agrees not to
assert or enforce all such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Revolving Credit Obligations has
occurred. Each Grantor acknowledges and agrees that, to the extent permitted by
applicable law, the value of any payments or distributions in cash, property or
other assets received by the Collateral Trustee, any Term Priority Lien
Claimholder or any Subordinated Lien Claimholder that are paid over to the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders pursuant
to this Agreement shall not reduce the amounts which such Grantor shall be
obligated to pay the Collateral Trustee, any such Term Priority Lien Claimholder
or any such Subordinated Lien Claimholder.

(b) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Revolving Credit Claimholders or the Revolving
Credit Collateral Agent pays over to the Collateral Trustee, the Term Priority
Lien Claimholders or the Subordinated Lien Claimholders under the terms of this
Agreement, the Revolving Credit Claimholders and the Revolving Credit Collateral
Agent shall be subrogated to the rights of the Collateral Trustee, the Term
Priority Lien Claimholders and the Subordinated Lien Claimholders; provided,
however, that the Revolving Credit Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders, hereby agrees not to assert or enforce all such
rights of subrogation it may acquire as a result of any payment hereunder until
each of the Discharge of Term Priority Lien Obligations and the Discharge of
Subordinated Lien Obligations has occurred. Each Grantor acknowledges and agrees
that, to the extent permitted by applicable law, the value of any payments or
distributions in cash, property or other assets received by the Revolving Credit
Collateral Agent or the Revolving Credit Claimholders that are paid over to the
Collateral Trustee, any Term Priority Lien Claimholder or any

 

44



--------------------------------------------------------------------------------

Subordinated Lien Claimholder pursuant to this Agreement shall not reduce the
amounts which such Grantor shall be obligated to pay the Revolving Credit
Collateral Agent or such Revolving Credit Claimholders.

8.6 SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:

(1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.7; AND

(4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING

 

45



--------------------------------------------------------------------------------

(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 8.6(b) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

(c) EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY SECURED DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

8.7 Notices. All notices to the Revolving Credit Claimholders, the Term Priority
Lien Claimholders and Subordinated Lien Claimholders permitted or required under
this Agreement shall also be sent to the Revolving Credit Collateral Agent and
Collateral Trustee, as applicable. Unless otherwise specifically provided
herein, any notice hereunder shall be in writing and may be personally served,
telexed or sent by facsimile or United States mail or courier service and shall
be deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of facsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

8.8 Further Assurances. The Revolving Credit Collateral Agent, the Collateral
Trustee and each of the Claimholders, each agrees that each of them shall take
such further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as the Revolving Credit
Collateral Agent or Collateral Trustee may reasonably request to effectuate the
terms of and the Lien priorities contemplated by this Agreement. Without
limiting the generality of the foregoing, all such Persons agree upon request by
Revolving Credit Collateral Agent or Collateral Trustee, to cooperate in good
faith (and to direct their counsel to cooperate in good faith) from time to time
in order to determine the specific items included in the Revolving Credit
Collateral, the Term Priority Lien Collateral or the Subordinated Lien
Collateral, as applicable, and the steps taken to perfect their respective Liens
thereon and the identity of the respective parties obligated under the Revolving
Credit Loan Documents, the Term Priority Lien Documents and the Subordinated
Lien Documents.

8.9 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.10 Binding Effect on Successors and Assigns and on Claimholders. This
Agreement shall be binding upon the Revolving Credit Collateral Agent, the
Revolving Credit Claimholders, the Collateral Trustee, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders and their respective
successors and assigns. Collateral Trustee represents that

 

46



--------------------------------------------------------------------------------

it has not agreed to any modification of the provisions in the Term Priority
Lien Documents or the Subordinated Lien Documents authorizing it to execute this
Agreement and bind the Term Priority Lien Claimholders and Subordinated Lien
Claimholders, and the Revolving Credit Collateral Agent represents that it has
not agreed to any modification of the provisions in the Revolving Credit
Agreement authorizing it to execute this Agreement and bind the Revolving Credit
Claimholders. Notwithstanding any implication to the contrary in any provision
in any other section of the Agreement, neither the Collateral Trustee nor the
Revolving Credit Collateral Agent makes any representation regarding the
validity or binding effect of the Term Priority Lien Documents, the Subordinated
Lien Documents or Revolving Credit Loan Documents, respectively, or their
authority to bind any of the Claimholder’s through their execution of this
Agreement.

8.11 Specific Performance. Each of the Revolving Credit Collateral Agent and the
Collateral Trustee may demand specific performance of this Agreement. The
Revolving Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders under the Revolving Credit Loan Documents, and the Collateral
Trustee, on behalf of itself, the Term Priority Lien Claimholders and the
Subordinated Lien Claimholders, hereby irrevocably waive any defense based on
the adequacy of a remedy at law and any other defense which might be asserted to
bar the remedy of specific performance in any action which may be brought by the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders or the
Collateral Trustee, the Term Priority Lien Claimholders or the Subordinated Lien
Claimholders, as the case may be.

8.12 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

8.13 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by PDF
or telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

8.14 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

8.15 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Revolving Credit Collateral Agent, the Collateral Trustee, the Revolving Credit
Claimholders, the Term Priority Lien Claimholders and the Subordinated Lien
Claimholders. Nothing in this Agreement shall impair, as between the Grantors
and the Revolving Credit Collateral Agent and the Revolving Credit Claimholders,
or as between the Grantors and the Collateral Trustee, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders the obligations of the
Grantors to pay principal, interest, fees and other amounts as provided in the
Revolving Credit Loan Documents, the Term Priority Lien Documents and
Subordinated Lien Documents, respectively.

 

47



--------------------------------------------------------------------------------

8.16 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders on the one hand and the Collateral Trustee, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders on the other hand. None of
the Grantor or any other creditor thereof shall have any rights or obligations
hereunder and neither the Companies nor any Grantor may rely on the terms
hereof. Nothing in this Agreement is intended to or shall impair the obligations
of any Grantor, which are absolute and unconditional, to pay the Revolving
Credit Obligations, the Term Priority Lien Obligations and the Subordinated Lien
Obligations as and when the same shall become due and payable in accordance with
their terms.

8.17 Amendment and Restatement. This Agreement amends and restates the Existing
Intercreditor Agreement in its entirety. The parties acknowledge and agree that
this agreement does not constitute a termination of the rights and obligations
under the Existing Intercreditor Agreement, all of which are in all respects
continuing under this Agreement with only the terms being modified from and
after the date hereof as provided in this Agreement.

8.18 Collateral Trustee Authority Subject to Collateral Trust Agreement and Term
Credit Agreement; Liability of Collateral Trustee.

(a) U.S. Bank National Association has been appointed the Collateral Trustee
pursuant to the Collateral Trust Agreement and Article 13 of the Term Credit
Agreement. Notwithstanding anything to the contrary in this Agreement, it is
expressly understood and agreed by the parties to this Agreement that any
authority conferred upon the Collateral Trustee hereunder is subject to the
terms of the delegation of authority made by the Secured Parties (as defined in
the Collateral Trust Agreement) to the Collateral Trustee pursuant to the
Collateral Trust Agreement and the Term Credit Agreement and that the Collateral
Trustee has agreed to act (and any successor Collateral Trustee shall act) as
such hereunder only on the express conditions and with the benefit of the
express protections contained in the Collateral Trust Agreement, the Term Credit
Agreement (including, without limitation, Article 13 thereof) and any other Term
Priority Lien Document or Subordinated Lien Document.

(b) In furtherance of the foregoing, and notwithstanding anything to the
contrary contained in this Agreement, (i) it is understood that the Collateral
Trustee is entering into this Agreement solely as collateral trustee for the
benefit of the Term Priority Lien Claimholders and the Subordinated Lien
Claimholders, and not in its individual capacity; (ii) the obligations of the
Collateral Trustee under or in respect of this Agreement are non-recourse to the
Collateral Trustee in its individual capacity (as opposed to its capacity as the
Collateral Trustee) and no recourse, claim (including any deficiency claim, tort
claim or otherwise) or proceeding shall be made, asked for, taken, commenced or
enforced against the Collateral Trustee in its individual capacity (as opposed
to its capacity as the Collateral Trustee) under or in respect of this
Agreement; (iii) the Collateral Trustee is entitled to all of its rights,
privileges, protections and immunities under the Term Priority Lien Documents
and the Subordinated Lien Documents, in addition to any such rights, privileges,
protections and immunities herein; (iv) in

 

48



--------------------------------------------------------------------------------

the administration of this Agreement and performance of its duties herein, the
Collateral Trustee shall be entitled to follow the directions of the Term Agent
or any other Term Priority Lien Claimholder or Subordinated Lien Claimholder, as
applicable, as provided in the Collateral Trust Agreement, Term Priority Lien
Documents and Subordinated Lien Documents; and (v) the Collateral Trustee shall
have no liability in its individual capacity (as opposed to its capacity as the
Collateral Trustee) to the Revolving Credit Collateral Agent or any Revolving
Credit Claimholder in connection with this Agreement.

[Remainder of Page Intentionally Left Blank]

[Signature Pages Follow]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

Revolving Credit Collateral Agent: BANK OF AMERICA, N.A., as Revolving Credit
Collateral Agent By:  

 

  Name:   Mark Porter   Title:   Senior Vice President Notice Address: 901 Main
Street, 11th Floor TXl-492-11-23 Dallas, Texas 75202 Attention: Mark Porter Fax:
214-209-4766

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

Collateral Trustee: U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee By:  

 

  Name:   Title: Notice Address: U.S. Bank National Association   c/o U.S. Bank
Corporate Trust Services 214 North Tryon Street, 26th Floor Charlotte, North
Carolina 28202 Attention: James Hanley, CDO Trust Services Telephone:
(302) 576-3714 Facsimile: (704) 335-4678 Email: Agency.Services@usbank.com

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by the Companies: MRC GLOBAL INC. MCJUNKIN RED MAN
CORPORATION MIDWAY-TRISTATE CORPORATION MCJUNKIN RED MAN DEVELOPMENT CORPORATION
MILTON OIL & GAS COMPANY GREENBRIER PETROLEUM CORPORATION RUFFNER REALTY COMPANY
MRC MANAGEMENT COMPANY THE SOUTH TEXAS SUPPLY COMPANY, INC. By:  

 

  Name:   Andrew Lane   Title:   President and Chief Executive Officer

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INTERCREDITOR AGREEMENT JOINDER

The undersigned,                     , a                     , hereby agrees to
become party as [a Grantor] [agent/trustee] under the Fourth Amended and
Restated Intercreditor Agreement dated as of [            ], 2014 (the
“Intercreditor Agreement”) among MRC GLOBAL INC., a Delaware corporation (“MRC
Global”), certain subsidiaries of MRC Global, BANK OF AMERICA, N.A., in its
capacity as administrative agent and collateral agent for the Revolving Credit
Secured Parties referenced below (including its successors and assigns from time
to time, the “Revolving Credit Collateral Agent”) and U.S. BANK NATIONAL
ASSOCIATION, in its capacity as collateral trustee for the Term Secured Parties,
the Additional Term Secured Parties, if any, and the Subordinated Lien Secured
Parties, if any, in each case, referenced therein (including its successors and
assigns from time to time, the “Collateral Trustee”), as amended, supplemented,
amended and restated or otherwise modified and in effect from time to time, for
all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Intercreditor Agreement as fully as if the undersigned had executed
and delivered the Intercreditor Agreement as of the date thereof.

The provisions of Article 8 of the Intercreditor Agreement will apply with like
effect to this Intercreditor Agreement Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
Joinder to be executed by their respective officers or representatives as of
            , 20    .

 

[                                         ] By:  

 

 

Name:  

 

Title:  

 

 

A-1